10/29/2020          Amazon.com: Allong 3 Packs HF6521:20-cv-06677
                                           Case:     Oil Filter ReplacementDocument
                                                                            for KTM773.38.005.100 77338005101
                                                                                         #: 14 Filed:         77338005100
                                                                                                        11/10/20    PageMotorcycle
                                                                                                                          1 of 465 350PageID
                                                                                                                                      400 450 500#:1706
                                                                                                                                                  530 EXC-F SX-F XC-F XCF-W 2008-2018: Automotive


   Skip to main content                    All
                                                                                                                         Hello,                  Returns                                 0
                                                                                                                                                 & Orders         Try Prime                  Cart

       Deliver to
                                         Holiday Deals       Gift Cards            Amazon.com        Customer Service        Prime Video                   Shop deals before they're gone
       Glenview 60026

     Automotive       Your Garage     Deals & Rebates     Best Sellers     Parts     Accessories      Tools & Equipment           Car Care   Motorcycle & Powersports            Truck       RV




   Automotive › Motorcycle & Powersports › Parts › Filters › Oil Filters



   Subm                                                                                    Allong 3 Packs HF652                                      $10.99
                                                                                           Oil Filter Replacement                                    & FREE Returns
   Subm
                                                                                           for KTM773.38.005.100                                     FREE delivery: Wednesday, Nov
                                                                                                                                                     4 on your ﬁrst order.
   Subm
                                                                                           77338005101
                                                                                                                                                     Fastest delivery: Tomorrow
                                                                                           77338005100                                               Order within 10 hrs and 13 mins
   Subm                                                                                    Motorcycle 350 400 450                                    Details

                                                                                           500 530 EXC-F SX-F XC-                                    Only 19 left in stock -
   Subm
                                                                                           F XCF-W 2008-2018                                         order soon.
                                                                                           Brand: Allong                                              Qty:
                                                                                                                                                       Qty:   1
   Subm                                                                                                                                                1


                                                                                                 Was: $13.99                                                          Add toto
                                                                                                                                                                        Add  Cart
                                                                                                                                                                               Cart
                                                                                                Price: $10.99 & FREE Returns
                                                                                           You Save: $3.00 (21%)                                                        Submit
                                                                                                                                                                         Buy Now

                                                                                           Get $50 oﬀ instantly: Pay $0.00 upon                            Secure transaction
                                                                                           approval for the Amazon Rewards Visa
                                                                                           Card. No annual fee.                                      Ships from Amazon
                                                                                                                                                     Sold by          LONGWEI1
                                                                                              Replace # : KTM773.38.005.100
                                                                                              77338005101 77338005100 HF652                                Add gift options
                                                                                              For KTM 350 400 450 500 530 EXC-F
                                                                                              SX-F XC-F XCF-W 2008-2018                                    Deliver to     - Glenview 60026
                                                                                              For FC250 FC350 FC450 FE250 FE350
                                                                                              FE450 FE501 FE501S FS450 FX350                            Add to List
                                                                                              FX450 TC250 TC85 TE125 TE250
                                                                                              Package comes with: 3pcs oil ﬁlter
                                                                                                                                                              Share
                                  Roll over image to zoom in                                › See more product details

                                                                                              Report incorrect product information.                               Have one to sell?

                                                                                                                                                                  Sell on Amazon

    4 stars and above                                                                                                              Page 1 of 3
    Sponsored




                Nexx Smart Wi-Fi                 Refoss Garage Door                2 Replacement for                 Chamberlain G
                Controller NXG-200 -             Remote Opener, Purple             LiftMaster 371LM 373LM            B1381 Bright L
                Remotely Control                 Learn Button for                  971LM 973LM Garage                Lighting Smart
                Existing Garage Door…            Liftmaster…                       Door Opener Remote…               Controlled Ultr
                             3,276                           613                                1,902                             65
                $79.99                           $16.59                            $14.99                            $338.00

    Products related to this item                                                                                                                                                  Page 1 of 35
    Sponsored




https://www.amazon.com/Allong-Replacement-KTM773-38-005-100-77338005101-77338005100/dp/B08GHHP479/ref=sr_1_56?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-56#nav-top                            1/6
10/29/2020             Amazon.com: Allong 3 Packs HF6521:20-cv-06677
                                              Case:     Oil Filter ReplacementDocument
                                                                               for KTM773.38.005.100 77338005101
                                                                                            #: 14 Filed:         77338005100
                                                                                                           11/10/20    PageMotorcycle
                                                                                                                             2 of 465 350PageID
                                                                                                                                         400 450 500#:1707
                                                                                                                                                     530 EXC-F SX-F XC-F XCF-W 2008-2018: Automotive




                     KTM New OEM Oil Filters            KTM OIL FILTER SHORT                Hardline Products 1702-             AloneGoer 2pcs Oil Filter           Tvent 2Pcs HF652 6
                     2 Pack 350 400 450 500             2012, 690 SERIES,                   UT-R Adjustable Height              Compatible with HF652               Oil Filter 773.38.005
                     530 EXC-F SX-F XC-F                75038046100                         Training Wheels for                 652 KTM 250 350 400                 Replacement for KT
                     XCF-W FACT. ED 7...                            5                       Razor MX125, MX35...                450 500 505 530...                  350 400 450 500 ...
                                 3                      $9.99                                            57                     $9.99                               $6.59
                     $15.99                                                                 $104.99

    Customers who viewed this item also viewed




                     Dxent HF652 Oil Filter             NEW OEM KTM OIL                     Tvent HF652 652 Oil                 K&N Motorcycle Oil                  MyQ Smart Garage
                     Compatible with KTM                FILTERS 5 PACK 350 400              Filter Replacement for              Filter: High Performance,           Opener Chamberlain
                     77338005100                        450 500 530 EXC-F SX-F              KTM 77338005100 350                 Premium, Designed to be             MYQ-G0301 - Wirele
                     77338005101 350…                   XC-F XCF-W FACT. ED…                400 450 500 530 EXC-F               used with Synthetic or…             Wi-Fi enabled Garag
                                    1                                   122                 SX-F XC-F XCF-W…                                   113                                    27,215
                     $11.99                             $35.00                              $8.59                               $5.77                                #1 Best Seller    in Gar
                     Only 6 left in stock - order…      Only 2 left in stock - order…
                                                                                                                                                                    Door Keypads & Remot
                                                                                                                                                                    $33.99
                                                                                                                                                                    In stock on November 4




    Special offers and product promotions
              Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
              Your cost could be $0.00 instead of $10.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa
              Card Apply now




    Have a question?
    Find answers in product info, Q&As, reviews

         Type your question or keyword




    Product information

    Technical Details                                                                                   Additional Information

             Manufacturer                              Allong                                              ASIN                                         B08GHHP479

             Brand                                     Allong                                              Best Sellers Rank                            #225,460 in Automotive (See Top
                                                                                                                                                        100 in Automotive)
             Model                                     77338005101                                                                                      #358 in Powersports Oil Filters

             Item Weight                               3.1 ounces                                          Date First Available                         August 22, 2020

             Package Dimensions                        1.97 x 1.97 x 1.97 inches
                                                                                                        Warranty & Support
             Manufacturer Part Number                  QWE-0010
                                                                                                         Product Warranty: For warranty information about this product, please
                                                                                                         click here

                                                                                                        Feedback

                                                                                                         Would you like to tell us about a lower price?



https://www.amazon.com/Allong-Replacement-KTM773-38-005-100-77338005101-77338005100/dp/B08GHHP479/ref=sr_1_56?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-56#nav-top                           2/6
10/29/2020          Amazon.com: Allong 3 Packs HF6521:20-cv-06677
                                           Case:     Oil Filter ReplacementDocument
                                                                            for KTM773.38.005.100 77338005101
                                                                                         #: 14 Filed:         77338005100
                                                                                                        11/10/20    PageMotorcycle
                                                                                                                          3 of 465 350PageID
                                                                                                                                      400 450 500#:1708
                                                                                                                                                  530 EXC-F SX-F XC-F XCF-W 2008-2018: Automotive



    Videos                                                                                                                                                                        Page 1 of 2

              Videos for related products




                                                  3:21                                             4:13                                              2:50
               The 5 Best Oil Filters                          How to Change Motorcycle Oil                     K&N Motorcycle Oil Filter: High                  How to Replace KN
                                                                                                                Performance Black Oil Filter with…

               BestReviews                                     Howcast                                          Merchant Video                                   Poweka_ZY



      Upload your video




    Product description

             Replacement for:
             250 EXC-F 2017-19
             250 SX-F 2013-2020
             250 SX-F FACTORY EDITION 2015-17
             250 XC-F 2013-2020
             250 XCF-W 2014-16
             350 EXC-F 2012-2020
             350 SX-F 2011-2020
             350 XC-F 2011-2020
             350 XCF-W 2012-2020
             350 XCF-W SIX DAYS 2014-2016
             400 XC-W 2009-10
             C450 EXC 2009-11
             450 EXC CHAMPION EDIT. 2010
             450 EXC-F SIX DAYS 2017-19
             450 EXC-R 2008-2020
             450 SX-F FACTORY EDITION 2015-2019
             450 XC- F 2016-17
             450 XC-F 2008-09
             450 XC-F 2018-2020
             450 XCR-W 2008-09
             450 XC-W CHAMPION EDIT. 2010
             450 XC-W SIX DAYS 2010-11
             500 EXC-F 2017-2020
             500 EXC-F Six Days 2020
             500 XCF-W 2020
             505 XC-F 2008-2011
             530 EXC CHAMPION EDIT. 2010
             530 EXC-R / XCR-W 2008
             530 XC-W 2009
             530 XC-W SIX.DAYS 2010-11

             2014-2018 FC250
             2015-2018 FC350
             2016-2018 FC450
             2018 FC450 Rockstar Edition
             2014-2018 FE250
             2014-2018 FE350
             2017-2018 FE450
             2017-2018 FE501
             2016-2018 FS450
             2017-2018 FX350
             2017-2018 FX450
             2013-2018 KTM 250 EXC-F
             2013-2018 KTM 250 EXC-F Six Days
             2018 KTM 250 Freeride F
             2013-2018 KTM 250 SX-F
             2013-2018 KTM 250 XC-F
             2012-2018 KTM 350 EXC-F
             2012-2018 KTM 350 EXC-F Six Days
             2018 KTM 350 EXC-F Six Days CKD
             2012-2018 KTM 350 Freeride
             2016-2018 KTM 350 SX-F
             2012-2018 KTM 350 XC-F
             2017-2018 KTM 450 EXC-F
             2017-2018 KTM 450 EXC-F Six Days
             2007-2018 KTM 450 SX-F
             2008-2018 KTM 450 XC-F
             2017-2018 KTM 500 EXC-F
https://www.amazon.com/Allong-Replacement-KTM773-38-005-100-77338005101-77338005100/dp/B08GHHP479/ref=sr_1_56?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-56#nav-top                        3/6
10/29/2020          Amazon.com: Allong 3 Packs HF6521:20-cv-06677
                                           Case:     Oil Filter ReplacementDocument
                                                                            for KTM773.38.005.100 77338005101
                                                                                         #: 14 Filed:         77338005100
                                                                                                        11/10/20    PageMotorcycle
                                                                                                                          4 of 465 350PageID
                                                                                                                                      400 450 500#:1709
                                                                                                                                                  530 EXC-F SX-F XC-F XCF-W 2008-2018: Automotive

             2017-2018 KTM 500 EXC-F Six Days
             2016 HUSQVARNA FE350S
             2012-2016 KTM 350 XCF-W
             2016 KTM 350 XCF-W Six Days
             2014-2015 KTM 250 XCF-W
             2015 KTM 300 EXC-F
             2014 HUSABERG FE250
             2013 HUSABERG FE350
             2008-2012 KTM 450 SMR
             2008-2011 KTM 400 EXC
             2009-2011 KTM 450 EXC
             2010-2011 KTM 450 EXC Six Days




    Customers also viewed these products                                                                                                                                          Page 1 of 8




                  K&N Motorcycle Oil                 NEW OEM KTM OIL                     Tvent HF652 652 Oil                 Dxent HF652 Oil Filter              NEW OEM KTM OIL
                  Filter: High Performance,          FILTERS 5 PACK 350 400              Filter Replacement for              Compatible with KTM                 FILTERS 2 PACK 350
                  Premium, Designed to be            450 500 530 EXC-F SX-F              KTM 77338005100 350                 77338005100                         450 500 530 EXC-F
                  used with Synthetic or…            XC-F XCF-W FACT. ED…                400 450 500 530 EXC-F               77338005101 350…                    XC-F XCF-W FACT. E
                                 113                                 122                 SX-F XC-F XCF-W…                                   1                                   82
                  $5.77                              $35.00                              $8.59                               $11.99                              $18.00
                                                     Only 2 left in stock - order…                                           Only 6 left in stock - order…




    Products related to this item                                                                                                                                               Page 1 of 20
    Sponsored




                  XYZCTEM Motorcycle                 XYZCTEM Motorcycle                  XYZCTEM Motorcycle                  Nexx Smart Wi-Fi                    KTM OIL FILTER SHO
                  Cover -Waterproof                  Cover – All Season                  Cover – All Season                  Controller NXG-200 -                2012, 690 SERIES,
                  Outdoor Storage                    Waterproof Outdoor                  Waterproof Outdoor                  Remotely Control                    75038046100
                  Bag,Made of Heavy…                 Protection – Precision…             Protection – Fit up to…             Existing Garage Door…                           5
                              2,485                                5,318                               1,422                              3,276                  $9.99
                  $29.99                             $25.99                              $29.99                              $79.99



    Customer questions & answers
         Have a question? Search for answers



                Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




    Customer reviews                                                       No customer reviews

    5 star                                          0%

    4 star                                          0%

    3 star                                          0%

    2 star                                          0%

https://www.amazon.com/Allong-Replacement-KTM773-38-005-100-77338005101-77338005100/dp/B08GHHP479/ref=sr_1_56?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-56#nav-top                        4/6
10/29/2020         Amazon.com: Allong 3 Packs HF6521:20-cv-06677
                                          Case:     Oil Filter ReplacementDocument
                                                                           for KTM773.38.005.100 77338005101
                                                                                        #: 14 Filed:         77338005100
                                                                                                       11/10/20    PageMotorcycle
                                                                                                                         5 of 465 350PageID
                                                                                                                                     400 450 500#:1710
                                                                                                                                                 530 EXC-F SX-F XC-F XCF-W 2008-2018: Automotive

    1 star                                         0%
      How are ratings calculated?




    Review this product
    Share your thoughts with other customers

                  Write a customer review




      Top subscription apps for you                                                                                                                                           Page 1 of 8




                  Disney+                            CBS Full Episodes and               STARZ                              Sling TV
                  Disney                             Live TV                             Starz Entertainment                Sling TV LLC
                                  401,101            CBS Interactive                                    83,136                             49,084
                  $0.00                                                101,644           $0.00                              $0.00
                                                     $0.00


      Inspired by your browsing history                                                                                                                                       Page 1 of 7




                  Bestway 58168E Type V              Bestway 12' Pool Cover              Grumpy Cat The Sound               Grumpy Cat 2021 Wall
                  Pool Filter Cartridge                                3,098             Of When You Shut Up                Calendar: (Cranky Kitty…
                                  428                $19.60                              Graphic T-Shirt                    Grumpy Cat
                  $12.99                                                                                11                                 481
                                                                                                                            Calendar
                                                                                         $19.99
                                                                                                                            $13.49


      Your Browsing History                 View or edit your browsing history    ›




                                                                                          Back to top




      Get to Know Us                              Make Money with Us                                 Amazon Payment Products                                     Let Us Help You
      Careers
https://www.amazon.com/Allong-Replacement-KTM773-38-005-100-77338005101-77338005100/dp/B08GHHP479/ref=sr_1_56?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-56#nav-top                       5/6
10/29/2020                                                               Amazon.com
                                         Case: 1:20-cv-06677 Document #: 14 Filed: Seller Profile: LONGWEI1
                                                                                    11/10/20       Page 6 of 465 PageID #:1711

   Skip to main content                   All
                                                                                                                   Hello,                      Returns                            0
                                                                                                                                               & Orders         Try Prime             Cart

       Deliver to
                                         Holiday Deals    Gift Cards           Amazon.com         Customer Service        Prime Video                      Shop today's epic deals now
       Glenview 60026


    LONGWEI1                                                                                                       Have a question for LONGWEI1?
    LONGWEI1 storefront
                  92% positive in the last 12 months (384 ratings)                                                   Ask a question
    LONGWEI1 is committed to providing each customer with the highest standard of customer
    service.




    Detailed Seller Information


    Business Name:Dongguanshi Zhuoyuezhuimaoyiyouxiangongsi
    Business Address:
      Dongchengkejigongyeyuan Dongkelu 1 Hao Zongshijidi 6 Dong
      206 Shi Jiqun 000114 Hao
      Dongguan
      Guangdong
      523000
      CN


        Feedback        Returns & Refunds         Shipping        Policies       Help        Gift Wrap       Products



                              “ Got my product a day sooner than expected. ”
                                                                                                                                             30            90        12 Lifetime
                              By Tom on March 31, 2020.                                                                                    days          days    months

                                                                                                                              Positive     82%           89%        92%        93%
                              “ This does not work on a Husqvarna 141, although it's very close. Do you have
                                one that does? ”                                                                              Neutral          0%         2%         2%         2%

                              By leon goska on March 31, 2020.                                                                Negative     18%            8%         6%         5%

                              “ I only received the air ﬁlter and pre air ﬁlter. The oil ﬁlter, 2 fuel ﬁlters, 4 clamps       Count             28        84         384        734
                                and spark plug were not in the box ”
                              By Amazon Customer on March 30, 2020.

                              “ Exactly the right part and it came a day early. Excellent price too. ”

                              By Eric L. Qualkenbush on March 29, 2020.

                              “ This was not as describe on web. Missing parts plus look as used. I had to return
                                product. ”
                              By Noel on March 29, 2020.



                                                         Previous Next




                                                             Leave seller feedback      Tell us what you think about this page




         Inspired by your browsing history                                                                                                                                  Page 1 of 7




                     Bestway 58168E Type V            Bestway 12' Pool Cover            Grumpy Cat The Sound Of           Grumpy Cat 2021 Wall
                     Pool Filter Cartridge                          3,098               When You Shut Up Graphic          Calendar: (Cranky Kitty…
                                   428                $19.60                            T-Shirt                           Grumpy Cat
                     $12.99                                                                           11                                 481
                                                                                        $19.99                            Calendar
                                                                                                                          $13.49

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A34EF68DUF75PH&sshmPath=                              1/3
10/29/2020                                                                     Amazon.com
                                        Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                              Page 7 of 465 PageID #:1712

   Skip to main content                  LONGWEI1        KTM
                                                                                                                  Hello,                   Returns                       0
                                                                                                                                           & Orders   Try Prime                Cart

       Deliver to
                                        Holiday Deals    Gift Cards            Amazon.com         Customer Service      Prime Video    Best Sellers   Browsing History
       Glenview 60026

     1 result for LONGWEI1 : "KTM"                                                                                                                         Sort  by:Featured
                                                                                                                                                           Featured
                                                                                                                                                            Sort by:




                                                                                              Allong 3 Packs HF652 Oil Filter Replacement for
                                                                                              KTM773.38.005.100 77338005101 77338005100…
                                                                                              $
                                                                                               1099 $13.99
                                                                                              Get it as soon as Tomorrow, Oct 30
                                                                                              FREE Shipping on your ﬁrst order
                                                                                              shipped by Amazon
                                                                                              Only 19 left in stock - order soon.




                                                 Need help?
                                                 Visit the help section or contact us




      Recommended based on your browsing history                                                      Sponsored                                                      Page 1 of 3




                    Nexx Smart Wi-Fi               Chamberlain Group                AloneGoer 2pcs Oil Filter           Smart WiFi Switch for
                    Controller NXG-200 -           B1381 Bright LED                 Compatible with HF652               Garage Door Opener,
                    Remotely Control               Lighting Smartphone-             652 KTM 250 350 400                 WiFi Smart Gate
                    Existing Garage Door…          Controlled Ultra-Quiet…          450 500 505 530 EXC-F               Controller for Home…
                                3,276                             653               EXC-R SX-F XC-F XCF…                              20
                    $79.99                         $338.00                          $9.99                               $23.59


      Inspired by your browsing history




                Bestway 58168E Type V         Bestway 12' Pool Cover           Grumpy Cat The Sound          Grumpy Cat 2021 Wall            Clorox Pool&Spa Small
                Pool Filter Cartridge                        3,098             Of When You Shut Up           Calendar: (Cranky Kitty…        Pool 1" Chlorinating
                             428              $19.60                           Graphic T-Shirt               Grumpy Cat                      Tablets 1.5 lb
                $12.99                                                                       11                             481                          3,559
                                                                                                             Calendar
                                                                               $19.99                                                        $55.00
                                                                                                             $13.49


      Your Browsing History               View or edit your browsing history   ›




                                                                                        Back to top


https://www.amazon.com/s?k=KTM&me=A34EF68DUF75PH&ref=nb_sb_noss                                                                                                                       1/2
10/29/2020                                   Case: 1:20-cv-06677 DocumentSelect
                                                                          #: 14Shipping
                                                                                 Filed:Options - Amazon.com
                                                                                        11/10/20      PageCheckout
                                                                                                            8 of 465 PageID #:1713




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Amazon Locker is available

          Shipping from Amazon.com                       (Learn more)                                20 pickup locations near you

          Shipping to:      , 1851 TOWER DR, GLENVIEW, IL, 60026-7783 United                         Choose a delivery option:
          States

              Allong 3 Packs HF652 Oil Filter Replacement for                                         Good news               , we're giving you a 30-day FREE trial of
              KTM773.38.005.100 77338005101 77338005100 Motorcycle 350                                Prime
              400 450 500 530 EXC-F SX-F XC-F XCF-W 2008-2018
              $10.99 - Quantity: 1
              Sold by: LONGWEI1                                                                            Tomorrow, Oct. 30
                                                                                                           FREE One-Day Delivery with a free trial of
          Change quantities or delete
                                                                                                           Wednesday, Nov. 4
                                                                                                           FREE Shipping on your first order

                                                                                                           Tuesday, Nov. 3
                                                                                                           $5.99 - Shipping

                                                                                                           Tomorrow, Oct. 30
                                                                                                           $9.99 - Shipping




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                               1/1
10/29/2020                                    Case: 1:20-cv-06677 Document #:Place Your Order
                                                                              14 Filed:       - Amazon.com
                                                                                           11/10/20        Checkout
                                                                                                        Page   9 of 465 PageID #:1714




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         1851 TOWER DR                                                                                                                                       privacy notice and conditions of use.
                                                                                                     Enter Code                  Apply
         GLENVIEW, IL 60026-7783                      Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $10.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $5.99
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $16.98
                  Or try Amazon Locker                                                                                                                  Estimated tax to be collected:              $0.69
                  20 locations near this address

                                                                                                                                                        Order total:                            $17.67

                                                                                                                                                        How are shipping costs calculated?
                               , we're giving you 30 days of Prime                                    Try Prime FREE for 30 days
                            benefits for FREE
                                                                                                        Click to instantly save $5.99 on
                            Learn more
                                                                                                           delivery. Cancel anytime.



         Delivery: Nov. 3, 2020 If you order in the next 17 hours and 37 minutes (Details)
                         Allong 3 Packs HF652 Oil Filter                     Choose a delivery option:
                         Replacement for KTM773.38.005.100                        Tomorrow, Oct. 30
                         77338005101 77338005100 Motorcycle                       FREE One-Day Delivery with your free trial of
                         350 400 450 500 530 EXC-F SX-F XC-F
                         XCF-W 2008-2018
                                                                                  Wednesday, Nov. 4
                         $10.99
                                                                                  FREE Shipping on your first order
                         Amazon Prime eligible Join now
                         Quantity: 1 Change                                       Tuesday, Nov. 3
                         Sold by: LONGWEI1                                        $5.99 - Shipping
                               Add gift options                                   Tomorrow, Oct. 30
                                                                                  $9.99 - Shipping


     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                               Amazon.com: Racing
                                                 Case:      Orange CNC Billet Aluminum
                                                         1:20-cv-06677        Document Gear Shifter,
                                                                                            #: 14Shift  Lever11/10/20
                                                                                                     Filed:  Arm for KTM XCF
                                                                                                                         PageEXC10
                                                                                                                                 SX of
                                                                                                                                    XC 465
                                                                                                                                       Motocross Enduro#:1715
                                                                                                                                            PageID     Dirt Bike Off Road: Home Improvement


   Skip to main content                                                                                                                                                    Acco
                                                                                                                                                                           Hello,       ists    Returns                                0
                                           Tools & Home Improvement                                                                                                                             & Orders          Try Prime                   Cart
                                                                                                                                                                           Account

      Deliver to
                                         Holiday Deals        Gift Cards     Customer Service                's Amazon.com      Prime Video          Best Sellers       Browsing History                     Shop today's epic deals now
      Bensenville 60106

    Tools & Home Improvement          Best Sellers     Deals & Savings      Gift Ideas    Power & Hand Tools    Lighting & Ceiling Fans       Kitchen & Bath Fixtures     Smart Home     Shop by Room      Launchpad




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Shift


                                                                                          Racing Orange CNC Billet Aluminum Gear Shifter,                                                           $19.11
                                                                                          Shift Lever Arm for KTM XCF EXC SX XC                                                                     & FREE Shipping

                                                                                          Motocross Enduro Dirt Bike Oﬀ Road                                                                        Arrives: Nov 13 - Dec 7
                                                                                          Brand: RUIMAN
                                                                                                                                                                                                    In stock.
                                                                                                                                                                                                    Usually ships within 4 to 5 days.
                                                                                             Price:   $19.11 & FREE Shipping
                                                                                           Coupon        Save an extra 5% when you apply this coupon.                                               Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1
                                                                                                      Details
                                                                                          Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No                                        Add toto
                                                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                                                             Cart
                                                                                          annual fee.
                                                                                          Handle Type              Lever                                                                                               Submit
                                                                                                                                                                                                                        Buy Now

                                                                                          Metal Type               Aluminum                                                                               Secure transaction
                                                                                          Item Weight              0.1 Kilograms
                                                                                                                                                                                                    Ships from ...          loonpon
                             Roll over image to zoom in
                                                                                                                                                                                                    Sold by ...             loonpon
                                                                                          About this item
                            Subm Subm Subm Subm
                                                                                             ✽Forged shift lever and CNC machined foldable tip and glossy anodized ﬁnish                                  Deliver to          - Bensenville
                                                                                             protect it far from corrosion.                                                                               60106
                                                                                             ✽Lightweight, high strength, durable and it looks better than the stock lever.
                                                                                             ✽Stainless steel toe kick anodized into Orange.                                                            Add to List
                                                                                             ✽Material: CNC 6061-T6 Aluminum
                                                                                             ✽Fit to KTM motorcycle. For speciﬁc models, please refer to the pictures or
                                                                                             descriptions shown                                                                                             Share

                                                                                           › See more product details
                                                                                                                                                                                                                  Have one to sell?
                                                                                          Compare with similar items                                                                                              Sell on Amazon
                                                                                             Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                                        Page 1 of 20




                 Orange Motorcycle CNC               KTM Rear Brake Disc                 Motorcycle Swingarm             Xitomer Frame                        CICMOD Motorcycle
                 Aliminum Adjustable                 Guard (Black) 2004-2020             Guard Swing Arm                 Slider/Crash Protector,              Front & Rear Fork Wheel
                 Folding Extendable                  OEM: 5481096120030                  Protector For KTM               For KTM 790 DUKE 2018                Frame Slider Crash
                 Brake Clutch Levers Fit…            $83.99                              EXC125 EXC200…                  2019 2020, No-Cut…                   Protector for KTM 125…
                                15                   Only 1 left in stock - order…                      43                                5                                   87
                 $38.99                                                                  $21.99                          $45.99                               $25.98
                 Only 12 left in stock - orde…                                                                           Only 15 left in stock - orde…




   You might also like                                                                                                                                                                                                            Page 1 of 16
   Sponsored




               Dirt Bike ATV Gear Shift          OTOHANS AUTOMOTIVE             Motorcycle Gear Shift          CNC Billet Pivot Brake            CNC Billet Aluminum               KTM Clutch Lever               CNC Gear Shift Leve
               Lever Folding Aluminum            CNC Aluminum 2"                Lever Shifter Pedal CNC        Clutch Levers For KTM             Green Gear Shifter Pedal          (Orange) Brembo OEM:           Folding Shifter Leve
               for 50cc 70cc 110cc               Folding Gear Shifter           For Honda CRF250R              250 300 350 450 500 SX            Shift Lever Arm For               7800293120004                  Honda CRF250L 201
               125cc KAYO T4 T...                Shift Lever for Honda…         2010-2015 Red                  SXF EXC EXCF XC...                Motorcycle Kawasak...                         5                  2019 CRF250LA 201
                            48                                 171              $21.99                                       18                  $23.99                            $29.99                                      11
               $11.69                            $13.38                                                        $20.99                                                                                             $19.99


   Customers who viewed this item also viewed




https://www.amazon.com/Racing-Orange-Aluminum-Shifter-Motocross/dp/B08D628L91/ref=sr_1_38                                                                                                                                                            1/5
10/20/2020                                Amazon.com: Racing
                                                  Case:      Orange CNC Billet Aluminum
                                                          1:20-cv-06677        Document Gear Shifter,
                                                                                             #: 14Shift  Lever11/10/20
                                                                                                      Filed:  Arm for KTM XCF
                                                                                                                          PageEXC11
                                                                                                                                  SX of
                                                                                                                                     XC 465
                                                                                                                                        Motocross Enduro #:1716
                                                                                                                                             PageID      Dirt Bike Off Road: Home Improvement
             Racing Orange CNC               Tusk Folding Shift Lever
             Billet Aluminum Gear            Black/Orange Tip - Fits:
             Shifter, Shift Lever Arm        KTM 250 XC 2006-2016
             for KTM XCF EXC SX…                              3
             $                               $


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $19.11! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Compare with similar items




                                      This item Racing Orange CNC Billet         Racing Orange CNC Billet Aluminum         Racing Red CNC Billet Aluminum Gear       Racing Blue CNC Billet Aluminum Gear
                                      Aluminum Gear Shifter, Shift Lever         Gear Shifter, Shift Lever Arm for KTM     Shifter, Shift Lever Arm for CRF          Shifter, Shift Lever Arm for Yamaha
                                      Arm for KTM XCF EXC SX XC                  XCF EXC SX XC Motocross Enduro Dirt       Motocross Enduro Dirt Bike Oﬀ Road        Motocross Enduro Dirt Bike Oﬀ Road
                                      Motocross Enduro Dirt Bike Oﬀ Road         Bike Oﬀ Road

                                           Submit
                                          Add to Cart                                 Submit
                                                                                     Add to Cart                                Submit
                                                                                                                               Add to Cart                                Submit
                                                                                                                                                                         Add to Cart



     Customer Rating                                    (0)                                        (0)                                       (0)                                       (0)

     Price                            $
                                       1911                                      $
                                                                                  1899                                     $
                                                                                                                            1768                                     $
                                                                                                                                                                       1766
     Sold By                          loonpon                                    loonpon                                   loonpon                                   loonpon




   Product description



         Fitment:
         KTM
         125 SX 01-03,05-14
         144 SX 2007-2008
         150 SX 2009,2011-2014
         150 XC 2010-2014
         200 SX 2003
         200 XC-W 2007-2014
         200 XC 2007-2009
         250 SX-F 2013-2014
         250XCF-W 2009-2010
         250 EXC 2001-2003
         300 EXC 2001-2003
         300 MXC 2001-2003
         350 SX-F 2011-2013
         350 XC-F 2012-2014
         450 SX-F 2007-2012
         450 XC-F 2009




   Product information

   Technical Details                                                                                          Additional Information

        Manufacturer                                              RUIMAN                                         ASIN                                            B08D628L91

        Part Number                                               14150101@RM                                    Date First Available                            July 17, 2020

        Item Weight                                               3.52 ounces                                 Warranty & Support
        Is Discontinued By Manufacturer                           No                                           Product Warranty: For warranty information about this product, please click here
        Material                                                  Aluminum
                                                                                                              Feedback
        Item Package Quantity                                     1
                                                                                                               Would you like to tell us about a lower price?




https://www.amazon.com/Racing-Orange-Aluminum-Shifter-Motocross/dp/B08D628L91/ref=sr_1_38                                                                                                                   2/5
10/20/2020                            Amazon.com: Racing
                                              Case:      Orange CNC Billet Aluminum
                                                      1:20-cv-06677        Document Gear Shifter,
                                                                                         #: 14Shift  Lever11/10/20
                                                                                                  Filed:  Arm for KTM XCF
                                                                                                                      PageEXC12
                                                                                                                              SX of
                                                                                                                                 XC 465
                                                                                                                                    Motocross Enduro #:1717
                                                                                                                                         PageID      Dirt Bike Off Road: Home Improvement


   Videos                                                                                                                                                                                          Page 1 of 3

             Videos for related products




                                               3:48                                      0:38                                     0:38                                     0:39
             Hammerhead Extended Shift                    KaTur Motorcycle Silver Deep Cut           KaTur Motorcycle Skull Stripe           KaTur Motorcycle Wing CNC Black             KaTur Motorcy
             Levers                                       CNC Shift Linkage                          Black Deep Cut CNC Shift Linkage        Gear Shift Lever Shift Linkage              Shift Lever Shi

             Hammerhead Designs Incorporated              KaTur                                      KaTur                                   KaTur                                       KaTur



     Upload your video




   You might also like                                                                                                                                                                             Page 1 of 8
   Sponsored




               Motorcycle Gear Shift        CNC Billet Aluminum        MOTO4U CNC Aluminum         Motorcycle Gear Shift     Motorcycle Gear Shift     Motorcycle Gear Shift        Motorcycle Gear Shif
               Lever Shifter Pedal CNC      Green Gear Shifter Pedal   Motorcycle Brake Gear       Lever Shifter Pedal CNC   Lever Shifter Pedal CNC   Lever Shifter Pedal CNC      Lever Shifter Pedal C
               For Honda CRF250R            Shift Lever Arm For        Shifter Shift Pedal Lever   For Honda CRF450R         For Honda CRF250R         For Suzuki DRZ400S           For Suzuki RMZ250
               2010-2015 Red                Motorcycle Kawasak...      for BMW R nineT...          CRF450RX 2017-2020 ...    2004-2009 CRF250X 2...    DRZ400SM DRZ400E 2...        250 2008 2009 2...
               $21.99                       $23.99                     $38.99                      $21.99                    $21.99                                  8                            1
                                                                                                                                                       $20.99                       $18.99




                                                                                                                                                                        Sponsored


   Customer questions & answers
        Have a question? Search for answers


                 Question:       You send me to this link, and amazon show me that is not available, how can I do?
      0
                 Answer:         Dear customer,
     votes
                                 You need to copy the link below and open it to a new page. You can ask me if you have any
                                 questions.
                                 https://www.amazon.com/dp/B08D628L91?ref=myi_ title_ DP
                                 By loonpon SELLER on October 14, 2020




   Customer reviews                                                     No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/Racing-Orange-Aluminum-Shifter-Motocross/dp/B08D628L91/ref=sr_1_38                                                                                                                        3/5
10/20/2020                                 Amazon.com: Racing
                                                   Case:      Orange CNC Billet Aluminum
                                                           1:20-cv-06677        Document Gear Shifter,
                                                                                              #: 14Shift  Lever11/10/20
                                                                                                       Filed:  Arm for KTM XCF
                                                                                                                           PageEXC13
                                                                                                                                   SX of
                                                                                                                                      XC 465
                                                                                                                                         Motocross Enduro #:1718
                                                                                                                                              PageID      Dirt Bike Off Road: Home Improvement




   Customers also viewed these products                                                                                                                                                                                             Page 1 of 8




             IMS 313114 Flightline            OTOHANS AUTOMOTIVE                 GOOFIT Black Folding              Golden Folding Shift             Wingsmoto Gear Shifter      HIAORS Motorcycle CNC            Motorcycle Hand Ge
             Folding Shift Lever              CNC Aluminum 2"                    Gear Shift Lever for              Lever Shifter Pedal Gear         Alloy Folding CNC           Folding Aluminum Gear            Lever Shifter Handle
                           278                Folding Gear Shifter               Motorcycle Dirt Bike              for 50cc 110cc 125cc             Unbrakable Dirt Pit Bike    Shift Shifter Lever for          110cc 125cc 135cc
             $29.95                           Shift Lever for Honda…                             74                150cc Chinese Made…              CRF50 XR50 110CC…           Honda XR50 CRF50…                150cc 200cc 250cc…
                                                             171                 $17.00                                           247                            461                              63                               109
                                              $11.99                                                               $12.89                           $12.49                      $12.36                            #1 Best Seller    in
                                              Only 8 left in stock - order…                                        Only 2 left in stock - order…
                                                                                                                                                                                                                 Powersports Shift Lever
                                                                                                                                                                                                                 $11.88




                                                                                                                                                                                Sponsored




     Deals in magazine subscriptions                                                                                                                                                                                               Page 1 of 9




                  Midwest Living                        Real Simple                          Better Homes and                        HGTV Magazine                     Id : Ideas & Discoveries
                                   8                                     28                  Gardens                                                  16                                167
                  Print Magazine                        Print Magazine                                        35                     Print Magazine                    Print Magazine
                  $3.00                                 $5.00                                Print Magazine                          $10.00                            $17.94
                                                                                             $3.00


     Inspired by your browsing history                                                                                                                                                                                             Page 1 of 9




                  KontrolFreek FPS Freek                KontrolFreek Precision               KontrolFreek FPS Freek                  KontrolFreek FPS Freek            Bionik Quickshot -
                  Galaxy Purple for…                    Rings | Aim Assist Motion            Galaxy White for Xbox…                  Inferno for Xbox One…             Trigger Stop Lock
                  KontrolFreek                          Control for PlayStation…             KontrolFreek                            KontrolFreek                      System for Playstation
                                   7,253                KontrolFreek                                          916                                     3,042            DualShock 4 Wireless…
                  PlayStation 4                                          1,017               Xbox One                                Xbox One
                                                                                                                                                                                        502
                  $14.99                                $11.99                               47 oﬀers from $22.56                    $14.99
                                                                                                                                                                       $12.38


     Your Browsing History                  View or edit your browsing history      ›                                                                                                                                              Page 1 of 2




                                                                                                                       Back to top




                            Get to Know Us                                    Make Money with Us                                 Amazon Payment Products                                      Let Us Help You
                            Careers                                           Sell products on                                   Amazon Rewards Visa                                          Amazon and COVID-
                                                                              Amazon                                             Signature Cards                                              19
                            Blog
                                                                              Sell apps on Amazon                                Amazon.com Store Card                                        Your Account
                            About Amazon
                                                                              Become an Aﬃliate                                  Amazon Business Card                                         Your Orders
                            Press Center
                                                                              Advertise Your Products                            Amazon Business Line of Credit                               Shipping Rates &
                            Investor Relations                                                                                                                                                Policies
                                                                              Self-Publish with Us                               Shop with Points
                            Amazon Devices                                                                                                                                                    Amazon Prime
                                                                              Host an Amazon Hub                                 Credit Card Marketplace
                            Amazon Tours                                                                                                                                                      Returns &
                                                                              › See More Make Money                              Reload Your Balance                                          Replacements
                                                                              with Us
                                                                                                                                 Amazon Currency Converter

https://www.amazon.com/Racing-Orange-Aluminum-Shifter-Motocross/dp/B08D628L91/ref=sr_1_38                                                                                                                                                         4/5
10/20/2020                                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                               11/10/20  : ktm
                                                                                                            Page 14 of 465 PageID #:1719

   Skip to main content                                 ktm                                                                                                     Acco
                                                                                                                                                                Hello,            ists     Returns                        0
                                           loonpon                                                                                                                                         & Orders    Try Prime                Cart
                                                                                                                                                                Account

      Deliver to
                                          Holiday Deals    Gift Cards        Customer Service              's Amazon.com   Prime Video        Best Sellers   Browsing History            Buy Again    Whole Foods
      Bensenville 60106

    3 results for loonpon : "ktm"                                                                                                                                                                           Sort  by:Featured
                                                                                                                                                                                                            Featured
                                                                                                                                                                                                             Sort by:




                                                                                                                     Racing Orange CNC Billet Aluminum Gear Shifter, Shift Lever Arm for KTM
                                                                                                                     XCF EXC SX XC Motocross Enduro Dirt Bike Oﬀ Road
                                                                                                                     $1899
                                                                                                                      Save 5% with coupon
                                                                                                                     Get it as soon as Thu, Oct 22
                                                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                                                     Amazon
                                                                                                                     Only 15 left in stock - order soon.




                                                                                                                     Racing Orange CNC Billet Aluminum Gear Shifter, Shift Lever Arm for KTM
                                                                                                                     XCF EXC SX XC Motocross Enduro Dirt Bike Oﬀ Road
                                                                                                                     $
                                                                                                                      1911
                                                                                                                      Save 5% with coupon
                                                                                                                     FREE Shipping




                                                                                                                     CNC Blue Motocross Chain Guide Guard Protection For 125-530 All Models
                                                                                                                     85 SX FREERIDE 250 R Husqvarna 701 Enduro TC85 JIUNENG
                                                                                                                     Blue-KTM,Husqvarna
                                                                                                                     $
                                                                                                                      2369
                                                                                                                     FREE Shipping
                                                                                                                     Price may vary by color




                                                               Need help?
                                                               Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                                                                                   Page 1 of 8




                   A Time for Mercy (Jake              Mexican Gothic                     The Book of Lost                 If You Tell: A True Story         The Key to Rebecca
                   Brigance Book 3)                    › Silvia Moreno-Garcia             Friends: A Novel                 of Murder, Family…                › Ken Follett
                   › John Grisham                                     3,186               › Lisa Wingate                   › Gregg Olsen                                      1,652
                                    561                Kindle Edition                                      3,137                            16,730           Kindle Edition
                   Kindle Edition                      $12.99                             Kindle Edition                   Kindle Edition                    $1.99
                   $14.99                                                                 $13.99                           $4.99


     Deals in magazine subscriptions                                                                                                                                                                                 Page 1 of 9




                   Poets & Writers                     Real Simple                        National Geographic              TIME                              Runner's World
                                    350                                 28                Kids                                              1,940                             4
                   Print Magazine                      Print Magazine                                      6,337           Print Magazine                    Print Magazine
                   $5.00                               $5.00                              Print Magazine                   $16.00                            $7.50
                                                                                          $30.00


     Your Browsing History                  View or edit your browsing history   ›                                                                                                                                   Page 1 of 2




https://www.amazon.com/s?k=ktm&me=A1QVADQF6X1TFA&ref=nb_sb_noss                                                                                                                                                                        1/2
10/20/2020                                Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                             Filed: 11/10/20       Pageloonpon
                                                                                                            15 of 465 PageID #:1720

   Skip to main content                     All
                                                                                                                         Acco
                                                                                                                         Hello,        ists     Returns                        0
                                                                                                                         Account                & Orders     Try Prime             Cart

       Deliver to
                                          Holiday Deals       Gift Cards     Customer Service                   's Amazon.com     Prime Video              Shop today's epic deals now
       Bensenville 60106


    loonpon                                                                                                               Have a question for loonpon?
    loonpon storefront
    Just launched No feedback yet                                                                                          Ask a question
    loonpon is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:yongkangshiruimanmaoyiyouxiangongsi
    Business Address:
      longshanzhenzhanglingkoucunwangutangzirancun60hao1lou
      jinhuashiyongkangshi
      zhejiangsheng
      321300
      CN


        Returns & Refunds             Shipping     Policies        Help            Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact loonpon to get information about any additional policies that may
             apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com
             automatically transfers your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the
             delivery of your item and its condition upon receipt...Read more




                                                               Leave seller feedback          Tell us what you think about this page




         Inspired by your browsing history                                                                                                                               Page 1 of 9




                       KontrolFreek FPS Freek             KontrolFreek Precision                 KontrolFreek FPS Freek          KontrolFreek FPS Freek
                       Galaxy Purple for…                 Rings | Aim Assist Motion              Galaxy White for Xbox…          Inferno for Xbox One…
                       KontrolFreek                       Control for PlayStation 4…             KontrolFreek                    KontrolFreek
                                       7,253              KontrolFreek                                          916                             3,042
                       PlayStation 4                                       1,017                 Xbox One                        Xbox One
                       $14.99                             $11.99                                 47 oﬀers from $22.56            $14.99


         Deals in magazine subscriptions                                                                                                                                 Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1QVADQF6X1TFA&sshmPath=                            1/2
10/20/2020                                  Case: 1:20-cv-06677 Document Select
                                                                         #: 14Shipping
                                                                                Filed:Options - Amazon.com
                                                                                       11/10/20     Page Checkout
                                                                                                           16 of 465 PageID #:1721




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from loonpon                  (Learn more)                                              Friday, Nov. 13 - Monday, Dec. 7
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              Racing Orange CNC Billet Aluminum Gear Shifter, Shift Lever
              Arm for KTM XCF EXC SX XC Motocross Enduro Dirt Bike Off
              Road
              $19.11 - Quantity: 1
              Sold by: loonpon


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                   Case: 1:20-cv-06677 Document #: Place Your Order
                                                                             14 Filed:        - Amazon.com
                                                                                          11/10/20     PageCheckout
                                                                                                              17 of 465 PageID #:1722




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                 privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $19.11
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $19.11
                                                                                                                                                        Estimated tax to be collected:*             $1.19


              FREE TRIAL                                                                                                                                Order total:                            $20.30
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE

         Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                         Racing Orange CNC Billet Aluminum                   Choose a delivery option:
                         Gear Shifter, Shift Lever Arm for KTM                    Friday, Nov. 13 - Monday, Dec. 7
                         XCF EXC SX XC Motocross Enduro                           FREE Shipping
                         Dirt Bike Off Road
                         $19.11
                         Quantity: 1 Change
                         Sold by: loonpon
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                                           Amazon.com:
                                                     Case:       Racing Orange CNC
                                                            1:20-cv-06677          Billet Aluminum
                                                                                Document           GearFiled:
                                                                                                #: 14   Shifter, Shift Lever Arm
                                                                                                                 11/10/20        for KTM18
                                                                                                                               Page      XCF
                                                                                                                                           ofEXC
                                                                                                                                              465SXPageID
                                                                                                                                                   XC Motocross Enduro Dirt Bike Off Road
                                                                                                                                                             #:1723

   Skip to main content                             ktm                                                                                                       Acco
                                                                                                                                                              Hello,       ists     Returns                                 0
                                           All                                                                                                                                      & Orders          Try Prime                   Cart
                                                                                                                                                              Account

       Deliver to
                                         Holiday Deals       Gift Cards     Customer Service            's Amazon.com     Prime Video       Best Sellers   Browsing History                      Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



                                                                                      Racing Orange CNC Billet Aluminum Gear Shifter,                                                   $18.99
                                                                                      Shift Lever Arm for KTM XCF EXC SX XC                                                             FREE Shipping on your ﬁrst
                                                                                                                                                                                        order. Details
                                                                                      Motocross Enduro Dirt Bike Oﬀ Road
                                                                                      Brand: RUIMAN                                                                                     Arrives: Saturday, Oct 24
                                                                                                                                                                                        Fastest delivery: Thursday, Oct
                                                                                                                                                                                        22 Details
                                                                                        Price:   $18.99 FREE Shipping on your ﬁrst order. Details
                                                                                      Join Prime to save $3.80 on this item
                                                                                                                                                                                        Only 15 left in stock -
                                                                                       Coupon       Save an extra 5% when you apply this coupon.
                                                                                                                                                                                        order soon.
                                                                                                 Details
                                                                                      Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No                Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1

                                                                                      annual fee.
                                                                                      Handle Type             Lever                                                                                     Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart

                                                                                      Metal Type              Aluminum
                                                                                                                                                                                                           Submit
                                                                                                                                                                                                            Buy Now
                             Roll over image to zoom in                               Item Weight             0.1 Kilograms
                                                                                                                                                                                              Secure transaction
                        Subm Subm Subm Subm Subm
                                                                                      About this item
                                                                                                                                                                                        Ships from ...          Amazon
                                                                                        ✽Forged shift lever and CNC machined foldable tip and glossy anodized ﬁnish                     Sold by ...             loonpon
                                                                                        protect it far from corrosion.
                                                                                        ✽Lightweight, high strength, durable and it looks better than the stock lever.
                                                                                                                                                                                              Add gift options
                                                                                        ✽Stainless steel toe kick anodized into Orange.
                                                                                                                                                                                              Deliver to          - Bensenville
                                                                                        ✽Material: CNC 6061-T6 Aluminum                                                                       60106
                                                                                        ✽Fit to KTM motorcycle. For speciﬁc models, please refer to the pictures or
                                                                                        descriptions shown
                                                                                                                                                                                          Add to List
                                                                                      › See more product details

                                                                                      Compare with similar items
                                                                                      New (2) from $18.99 & FREE Shipping on orders over $25.00                                         New (2) from
                                                                                                                                                                                        $18.99 & FREE Shipping on
                                                                                        Report incorrect product information.
                                                                                                                                                                                        orders over $25.00


   Inspired by your recent shopping trends                                                                                                                           Page 1 of 20               Share


                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                      Sell on Amazon




                 Orange Motorcycle CNC              Xitomer Frame                   Motorcycle Rear Foot           Tusk Folding Shift Lever
                 Aliminum Adjustable                Slider/Crash Protector,         Brake Pedal Lever For          Black/Orange Tip - Fits:
                 Folding Extendable                 For KTM 790 DUKE 2018           KTM Husqvarna SX SX-F          KTM 250 XC 2006-2016
                 Brake Clutch Levers Fit…           2019 2020, No-Cut…              XC XC-F XC-W XCF-W…                           3
                                15                                 5                               13              $26.40
                 $38.99                             $45.99                          $33.99                         Only 1 left in stock - order…
                 Only 12 left in stock - orde…      Only 15 left in stock - orde…




   You might also like                                                                                                                                                                                                Page 1 of 34
   Sponsored




               CNC Billet Aluminum               KTM Clutch Lever             Motorcycle Gear Shift       Motorcycle Swingarm            MOTO4U CNC Aluminum         Motorcycle Gear Shift            Motorcycle Gear Shif
               Green Gear Shifter Pedal          (Orange) Brembo OEM:         Lever Shifter Pedal CNC     Guard Swing Arm                Motorcycle Brake Gear       Lever Shifter Pedal CNC          Lever Shifter Pedal C
               Shift Lever Arm For               7800293120004                For Honda CRF250R           Protector For KTM              Shifter Shift Pedal Lever   For Suzuki DRZ400S               For Honda CRF250R
               Motorcycle Kawasak...                         5                2010-2015 Red               EXC125 EXC200…                 for BMW R nineT...          DRZ400SM DRZ400E 2...            2004-2009 CRF250X
               $23.99                            $29.99                       $21.99                                   43                $38.99                                    8                  $21.99
                                                                                                          $21.99                                                     $20.99


   Customers who viewed this item also viewed                                                                                                                                                                             Page 1 of 7




https://www.amazon.com/Racing-Orange-Aluminum-Shifter-Motocross/dp/B08D73VKHF/ref=sr_1_1?dchild=1&keywords=ktm&m=A1QVADQF6X1TFA&qid=1603163792&s=merchant-items&sr=1-1                                                                   1/5
10/20/2020                                     Amazon.com:
                                                  Case: CNC   Blue Motocross Chain
                                                           1:20-cv-06677           Guide Guard
                                                                              Document      #:Protection
                                                                                               14 Filed: For 125-530
                                                                                                             11/10/20All Models
                                                                                                                          Page  85 SX
                                                                                                                                   19FREERIDE 250 R Husqvarna
                                                                                                                                      of 465 PageID     #:1724701 Enduro TC85 JIUNENG


   Skip to main content                           ktm                                                                                                  Acco
                                                                                                                                                       Hello,      ists      Returns                                0
                                         All                                                                                                                                 & Orders          Try Prime                   Cart
                                                                                                                                                       Account

       Deliver to
                                       Holiday Deals     Gift Cards    Customer Service            's Amazon.com     Prime Video     Best Sellers   Browsing History                      Shop the Fashion Gift guide
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                               CNC Blue Motocross Chain Guide                                             $23.69
                                                                                                      Guard Protection For 125-530 All                                           & FREE Shipping
   Subm
                                                                                                      Models 85 SX FREERIDE 250 R                                                Arrives: Nov 13 - Dec 7

   Subm
                                                                                                      Husqvarna 701 Enduro TC85
                                                                                                                                                                                 In stock.
                                                                                                      JIUNENG                                                                    Usually ships within 4 to 5 days.
   Subm                                                                                               Brand: RUIMAN
                                                                                                                                                                                 Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1


   Subm                                                                                               Price:   $23.69 & FREE Shipping
                                                                                                                                                                                                 Add toto
                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                          Cart
                                                                                                      Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                      Rewards Visa Card. No annual fee.                                                             Submit
                                                                                                                                                                                                     Buy Now

                                                                                                      Color: Blue-KTM,Husqvarna                                                        Secure transaction

                                                                                                                $23.99             $23.44           $23.69                       Ships from ...          loonpon
                                                                                                                                                                                 Sold by ...             loonpon


                                                                                                                $25.99                                                                 Deliver to          - Bensenville
                                                                                                                                                                                       60106

                                                                                                         Material: 6061-T6 aluminum alloy. Strong, light and
                                                                                                         durable,easy to install and long service life.                            Add to List
                                                                                                         It can give the best protection for your chain,in some of the
                                                                                                         toughest of riding conditions.
                                                                                                                                                                                         Share
                                                                                                         Fitment:KTM SX/SX-F 2007-2018,125-530 All Models 2008-
                                                                                                         2018,85 SX 2015-2018,Husaberg FE/FX/TE 2009-2013,More
                                          Roll over image to zoom in                                                                                                                           Have one to sell?
                                                                                                         details about ﬁt years can see the description.
                                                                                                         Color: As pictures shown. Quantity:1*Chain Guard                                      Sell on Amazon
                                                                                                         Guide.Instruction of Installation Is NOT Included.
                                                                                                         Manufacturer warranty for 90 days from date of purchase.We
                                                                                                         will try our best to solve your problem.,if you have any
                                                                                                         questions,please contact us.We are committed to provide
                                                                                                         excellent customer service.
                                                                                                       › See more product details

                                                                                                        Report incorrect product information.


   You might also like                                                                                                                                                                                         Page 1 of 13
   Sponsored




               KTM Racing Chain Guide          Motorcycle Swingarm        KTM Supersprox Stealth     NEW OEM KTM FACTORY         KTM XW-Ring Chain           1991 1992 1993 1994               2006 2007 2008 200
               (Orange) OEM                    Guard Swing Arm            Rear Sprocket (Orange)     HIGH QUALITY                (Orange) 520x118 2003-      1995 1996 1997 ﬁts                2010 ﬁts KTM 125 S
               7810497000004                   Protector For KTM          51T OEM:                   REPLACEMENT CHAIN           2020 OEM:                   KTM 250 SX 250 50                 125 14 Tooth Front
                           2                   EXC125 EXC200…             5841005105104              65 SX XC SXS ALL…           79610965118EB               Tooth Rear Sprocket               Tooth Rear Sprocket
               $98.99                                       43                        2              $37.99                                  1               $28.95                            $39.95
                                               $21.99                     $83.99                                                 $124.99


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $23.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Blue-KTM,Husqvarna

   Technical Details                                                                                               Additional Information

         Manufacturer                                       RUIMAN                                                  ASIN                                               B08CZMZBX9

         Item Weight                                        1.06 ounces                                             Date First Available                               July 15, 2020

         Manufacturer Part Number                           1416010503@JN                                          Warranty & Support

https://www.amazon.com/Motocross-Protection-125-530-FREERIDE-Husqvarna/dp/B08CZMZBX9/ref=sr_1_3?dchild=1&keywords=ktm&m=A1QVADQF6X1TFA&qid=1603163792&s=merchant-items&sr=1-3&th=1                                                1/3
10/20/2020                                       Amazon.com: LoveMoto Headlight Assembly
                                                   Case: 1:20-cv-06677           Documentfit for 12
                                                                                                  #:1314
                                                                                                       14 15 KTM 200
                                                                                                          Filed:     DUKE 125 Page
                                                                                                                  11/10/20    390 201220
                                                                                                                                       2013
                                                                                                                                         of2014
                                                                                                                                            4652015 ABS plastic
                                                                                                                                                 PageID         Headlamp (Black): Automotive
                                                                                                                                                           #:1725
                                                                                                                                                               Hello, Sign in
   Skip to main content                            KTM Fairing                                                                                                 Account & Lists
                                                                                                                                                                                      Returns                               0
                                         All                                                                                                                                          & Orders          Try Prime               Cart
                                                                                                                                                               Account
      Deliver to
                                       Holiday Deals       Gift Cards    Best Sellers    Customer Service     New Releases       AmazonBasics     Whole Foods         Free Shipping                     Shop Holiday Gift Guides
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates      Best Sellers   Parts    Accessories     Tools & Equipment    Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Body Work › Fairing Kits



   Subm                                                                             LoveMoto Headlight Assembly ﬁt for 12 13 14 15                                                        $221.00
                                                                                    KTM 200 DUKE 125 390 2012 2013 2014 2015                                                              & FREE Shipping
   Subm
                                                                                    ABS plastic Headlamp (Black)                                                                          Arrives: Nov 13 - Dec 7
                                                                                    Brand: LoveMoto
   Subm
                                                                                                                                                                                          In stock.
                                                                                                                                                                                          Usually ships within 4 to 5 days.
                                                                                    Price:   $221.00 & FREE Shipping
                                                                                    Get $50 oﬀ instantly: Pay $171.00 upon approval for the Amazon Rewards Visa Card.                     Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1


                                                                                        Material: Black part is injection abs plastic, inner decorate chrome, clear lens.
                                                                                        High class quality and very durable, Good Working Condition and Easy to Install.                                  Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                        Headlight Assembly can use in: 12 13 14 15 KTM 200 DUKE 125 390 2012 2013
                                                                                        2014 2015 .                                                                                                         Submit
                                                                                                                                                                                                             Buy Now
                                                                                        This Headlight isn¡¯t OEM product, but can use to replace original Assembly.
                                                                                                                                                                                                Secure transaction
                                                                                        Package contain Headlight Assembly, not include bulb(s).
                                                                                     › See more product details                                                                           Ships from ...        Love Moto
                                                                                                                                                                                          Sold by ...           Love Moto

                                                                                                                                                                                          Add a Protection Plan:
                                                                                                                                                                                                3-Year Protection for $39.41



                              Roll over image to zoom in                                                                                                                                        Deliver to Bensenville 60106


                                                                                                                                                                                            Add to List

   Sponsored products related to this item                                                                                                                              Page 1 of 5
                                                                                                                                                                                                  Share


                                                                                                                                                                                                        Have one to sell?

                                                                                                                                                                                                        Sell on Amazon




              ABS Plastic Fender                  Gyheung Fender Kit, Side      Worldmotop Motorcycle         Worldmotop Motorcycle          JFG RACING ABS Plastic
              Fairing Body Work Kit               Cover Fairing ABS for         Frame Sliders Protector       Frame Sliders Protector        Fender Kit Body Work
              Set For Kawasaki                    KTM 125 200 350               Guard Fairing engine          Guard Fairing engine           Fairing Kits Tank Shrouds
              KLX110 2002-2013 KX…                XCFW/200 XC-W 2013…           Frame Crash Prot...           Frame Crash Prot...            Number Plate ...
                           35                     $104.99                       $64.95                        $58.85                                       2
              $34.99                                                                                                                         $25.99
                                                                                                                                                                      Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $171.00 instead of $221.00! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

        Manufacturer                                          LoveMoto                                                 ASIN                                                     B07PR4TTBX

        Brand                                                 LoveMoto                                                 Date First Available                                     March 16, 2019

        Is Discontinued By Manufacturer                       No                                                     Warranty & Support
        Manufacturer Part Number                              LM-KTM-200-12-15-DD                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?




https://www.amazon.com/LoveMoto-Headlight-Assembly-plastic-Headlamp/dp/B07PR4TTBX/ref=sr_1_272?dchild=1&keywords=KTM+Fairing&qid=1603162316&sr=8-272                                                                                   1/4
10/20/2020                                    Amazon.com: LoveMoto Headlight Assembly
                                                Case: 1:20-cv-06677           Documentfit for 12
                                                                                               #:1314
                                                                                                    14 15 KTM 200
                                                                                                       Filed:     DUKE 125 Page
                                                                                                               11/10/20    390 201221
                                                                                                                                    2013
                                                                                                                                      of2014
                                                                                                                                         4652015 ABS plastic
                                                                                                                                              PageID         Headlamp (Black): Automotive
                                                                                                                                                        #:1726

   Videos                                                                                                                                                                                            Page 1 of 2

             Videos for related products




                                               1:11                                         3:33                                         0:15                                   0:32
              Nt fairing shows                             DEI 010329 Reﬂect-A-Cool Fairing             For S1000RR 2015 2016 Lion                  Motorcycle Aerodynamic Winglet     TCMT Gunship Gray
                                                           / Bodywork Protection Kit for…               Injection Mould Fairing Kit…                Windshield Fairing Wing            Fairing Fit For Harle

              smilemoto                                    Design Engineering, Inc.                     MADMOTO                                     MADMOTO                            TCMT



     Upload your video




   Product description

            Headlight Fitment: 12 13 14 15 KTM 200 DUKE 125 390 2012 2013 2014 2015
            Condition: 100% Brand New
            Case Color: Black
            Lens Color: Clear
            Package contain: one Headlight Assembly, bulb(s) are not included.
            Note: completely ﬁt the original motorcycle, no need to adjust. Easy install but still recommend ﬁnd professional install service.
            Q&A
            Will this item ﬁt for my Motorcycle?
            We listed the right models in the product description and title, before buying, please conﬁrm the Headlight Assembly ﬁt for your Motorcycle.
            If you still not sure about it, you may consider consulting a technician before ordering to be sure on the ﬁt.
            If you have any question, please feel free contact us. We can quickly reply during working time.
            How long does it take to arrive?
            Handling time need about 3-5 days.
            Shipping time need about 3-8 days. (Carrier: China Post: Express Mail Service).




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                        No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     Popular products inspired by this item                                                                                                                                                        Page 1 of 5




https://www.amazon.com/LoveMoto-Headlight-Assembly-plastic-Headlamp/dp/B07PR4TTBX/ref=sr_1_272?dchild=1&keywords=KTM+Fairing&qid=1603162316&sr=8-272                                                               2/4
10/20/2020                                   Amazon.com: LoveMoto Headlight Assembly
                                               Case: 1:20-cv-06677           Documentfit for 12
                                                                                              #:1314
                                                                                                   14 15 KTM 200
                                                                                                      Filed:     DUKE 125 Page
                                                                                                              11/10/20    390 201222
                                                                                                                                   2013
                                                                                                                                     of2014
                                                                                                                                        4652015 ABS plastic
                                                                                                                                             PageID         Headlamp (Black): Automotive
                                                                                                                                                       #:1727




              FlashMoto Fairings for            ZXMOTO Matte Black                  NT FAIRING Red Black            NT FAIRING Glossy Blue               ZXMOTO Motorcycle                   ZXMOTO Matte Black                 ZXMOTO
              Kawasaki Ninja 250                Motorcycle Fairing Kit              Injection Mold Fairing Fit      Black Injection Mold                 ABS Plastic Bodywork                ABS Plastic Fairings Kit           ABS Plas
              ZX250 R 2008 2009                 for 2008 2009 2010                  for Yamaha 2006 2007            Fairing Fit for Yamaha               Fairings Kit for Suzuki             ﬁt for Kawasaki Ninja              for Suzu
              2010 2011 2012 Painted            2011 2012 Kawasaki…                 YZF R6 New Painted…             2004 2005 2006 YZF R1                GSXR 600 GSXR 750                   ZX6R 636 2000 2001…                GSXR 75
              Motorcycle Injection…                               15                                   7            R1000 YZF-R1 New…                    2011 2012 2013 2014…                                 3                 2010 AB
              $375.00                           $318.59                             $369.99                         $439.99                              $399.79                             $359.79                            $369.79


     Inspired by your browsing history                                                                                                                                                                                              Page 1 of 6




              2-Pin Electronic LED              Kawell Motorcycle                   CICMOD Rear Fender              Kuryakyn 4709                        surpassme Motorcycle                Sdootauto 2 Pcs 12V 2-             PerfecTe
              Flasher Relay FIX                 Switch Light Turn Signal            Mount Red LED Tail              Motorcycle LED Lighting              Grips Non Slip Rubber               Pin Motorcycle                     Motorcy
              Motorcycle Turn Signal            Switch Dirt Bike Horn               Light Brake Lamp Turn           Component: Diode Kit                 Bar End Thruster Grip               Adjustable Flasher Turn            Turn Sig
              Bulbs Hyper Flash                 Head Light 7/8 Inches…              Signals License Plate…          Wire Assembly for…                   7/8" 22mm 24mm…                     Signal LED Flasher…                Indicato
                           558                                    369                                  75                            158                             608                                      276
              $9.99                             $9.99                               $18.99                          $15.84                               $9.99                               $10.99                             $7.60


     Your Browsing History                View or edit your browsing history    ›                                                                                                  Page 1 of 2         See personalized recommendations

                                                                                                                                                                                                                          Sign in

                                                                                                                                                                                                                  New customer? Start here.




                                                                                                                 Back to top




                        Get to Know Us                                   Make Money with Us                                   Amazon Payment Products                                        Let Us Help You
                        Careers                                          Sell products on                                     Amazon Rewards Visa                                            Amazon and COVID-
                                                                         Amazon                                               Signature Cards                                                19
                        Blog
                                                                         Sell apps on Amazon                                  Amazon.com Store Card                                          Your Account
                        About Amazon
                                                                         Become an Aﬃliate                                    Amazon Business Card                                           Your Orders
                        Press Center
                                                                         Advertise Your Products                              Amazon Business Line of Credit                                 Shipping Rates &
                        Investor Relations                                                                                                                                                   Policies
                                                                         Self-Publish with Us                                 Shop with Points
                        Amazon Devices                                                                                                                                                       Amazon Prime
                                                                         Host an Amazon Hub                                   Credit Card Marketplace
                        Amazon Tours                                                                                                                                                         Returns &
                                                                         › See More Make Money                                Reload Your Balance                                            Replacements
                                                                         with Us
                                                                                                                              Amazon Currency Converter                                      Manage Your Content
                                                                                                                                                                                             and Devices
                                                                                                                                                                                             Amazon Assistant
                                                                                                                                                                                             Help




                                                                                                                  English                  United States




                        Amazon Music                Amazon                     Amazon Drive                        6pm                      AbeBooks                    ACX                            Alexa
                        Stream millions             Advertising                Cloud storage                       Score deals              Books, art                  Audiobook                      Actionable
                        of songs                    Find, attract, and         from Amazon                         on fashion               & collectibles              Publishing                     Analytics
                                                    engage customers                                               brands                                               Made Easy                      for the Web

                        Sell on                     Amazon                     Amazon Fresh                        AmazonGlobal             Home Services               Amazon Ignite                  Amazon Rapids
                        Amazon                      Business                   Groceries & More                    Ship Orders              Experienced Pros            Sell your original             Fun stories for
                        Start a Selling             Everything For             Right To Your Door                  Internationally          Happiness Guarantee         Digital                        kids on the go
                        Account                     Your Business                                                                                                       Educational
                                                                                                                                                                        Resources

                        Amazon Web                  Audible                    Book Depository                     Box Oﬃce                 ComiXology                  DPReview                       East Dane
                        Services                    Listen to Books &          Books With Free                     Mojo                     Thousands of                Digital                        Designer Men's
                        Scalable Cloud              Original                   Delivery Worldwide                  Find Movie               Digital Comics              Photography                    Fashion
                        Computing                   Audio                                                          Box Oﬃce Data
                        Services                    Performances

                        Fabric                      Goodreads                  IMDb                                IMDbPro                  Kindle Direct               Prime Now                      Amazon Photos
                        Sewing, Quilting            Book reviews               Movies, TV                          Get Info                 Publishing                  FREE 2-hour                    Unlimited Photo
                        & Knitting                  &                          & Celebrities                       Entertainment            Indie Digital & Print       Delivery                       Storage
                                                    recommendations                                                Professionals            Publishing                  on Everyday Items              Free With Prime
                                                                                                                   Need                     Made Easy

                        Prime Video                 Shopbop                    Amazon Warehouse                    Whole Foods              Woot!                       Zappos                         Ring
                        Direct                      Designer                   Great Deals on                      Market                   Deals and                   Shoes &                        Smart Home
                        Video                       Fashion Brands             Quality Used Products               America’s                Shenanigans                 Clothing                       Security Systems
                        Distribution                                                                               Healthiest
                        Made Easy                                                                                  Grocery Store

                        eero WiFi                   Neighbors App              Amazon Subscription Boxes           PillPack                 Amazon Renewed              Amazon Second
                        Stream 4K Video             Real-Time Crime            Top subscription boxes – right      Pharmacy                 Like-new products           Chance
                        in Every Room               & Safety Alerts            to your door                        Simpliﬁed                you can trust               Pass it on, trade it
                                                                                                                                                                        in,
                                                                                                                                                                        give it a second
                                                                                                                                                                        life




https://www.amazon.com/LoveMoto-Headlight-Assembly-plastic-Headlamp/dp/B07PR4TTBX/ref=sr_1_272?dchild=1&keywords=KTM+Fairing&qid=1603162316&sr=8-272                                                                                              3/4
10/20/2020                                                                                Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                                        Page 23 of 465 PageID #:1728
                                                                                                                                                              Hello, Sign in
   Skip to main content                                   KTM                                                                                                 Account & Lists
                                                                                                                                                                                       Returns                              0
                                           Love Moto                                                                                                                                   & Orders        Try Prime                  Cart
                                                                                                                                                              Account
      Deliver to
                                          Holiday Deals    Gift Cards       Best Sellers     Customer Service    New Releases       AmazonBasics   Whole Foods       Free Shipping      Registry       Sell     Coupons
      Bensenville 60106

    2 results for Love Moto : "KTM"                                                                                                                                                                           Sort  by:Featured
                                                                                                                                                                                                              Featured
                                                                                                                                                                                                               Sort by:




                                                                                                                      LoveMoto Headlight Assembly ﬁt for 08 09 10 11 12 13 KTM 1190 RC8
                                                                                                                      2008 2009 2010 2011 2012 2013 ABS plastic Headlamp (Black)
                                                                                                                      $ 27500
                                                                                                                      FREE Shipping




                                                                                                                      LoveMoto Headlight Assembly ﬁt for 12 13 14 15 KTM 200 DUKE 125 390
                                                                                                                      2012 2013 2014 2015 ABS plastic Headlamp (Black)
                                                                                                                      $
                                                                                                                        22100
                                                                                                                      FREE Shipping




                                                              Need help?
                                                              Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                             Page 1 of 3




                   Tank Straps Motorcycle         RHINO USA Ratchet                  Tank Straps Motorcycle        Waterproof Backpack         Badass Moto - Soft Loop         VULCAN Car Tie Down                 PROREA
                   Tie Down Straps (2pk) -        Straps (4PK) - 1,823lb             Tie Down Straps (4pk) -       Reﬂective 35L               Motorcycle Tie Down             with Snap Hooks - Lasso             Ratchet
                   10.000 lb Webbing              Guaranteed Max Break               10.000 lb Webbing             Motorcycle Dry Tail         Straps - 11,000 Lbs             Style - 2 Inch x 96 Inch, 4         General
                   Break Strength 2'' x…          Strength, Includes (4)…            Break Strength 2'' x…         Duﬄe Gear Bag Roll…         Break Strength, Heavy…          Pack - High-Viz - 3,300…            Use, Pac
                                    514                            3,346                            123                           31                         348                                 240
                   $43.77                         $29.97                             $74.77                        $79.99                      $15.86                          $99.99                              $49.95


     Best sellers in Kindle eBooks                                                                                                                                                                                      Page 1 of 5




                   A Time for Mercy (Jake         If You Tell: A True Story          The Cipher (Nina              Mexican Gothic              The Bridges at Toko-Ri: A       Spellbreaker                        The Hau
                   Brigance Book 3)               of Murder, Family…                 Guerrera Book 1)              › Silvia Moreno-Garcia      Novel                           › Charlie N. Holmberg               Wilder: A
                   › John Grisham                 › Gregg Olsen                      › Isabella Maldonado                         3,186        › James A. Michener                             1,698               › Wendy W
                                    568                            16,734                            3,215         Kindle Edition                             146              Kindle Edition
                   Kindle Edition                 Kindle Edition                     Kindle Edition                $12.99                      Kindle Edition                  $4.99                               Kindle Edi
                   $14.99                         $4.99                              $4.99                                                     $1.99                                                               $4.99


     Your Browsing History                  View or edit your browsing history   ›                                                                                      Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                              Sign in

                                                                                                                                                                                                   New customer? Start here.




                                                                                                                Back to top




https://www.amazon.com/s?k=KTM&me=A1RI3XYXWJMDMI&ref=nb_sb_noss                                                                                                                                                                          1/2
10/20/2020                                                                         Amazon.com
                                                  Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                     Filed: 11/10/20          Love Moto
                                                                                                                    24 of 465 PageID #:1729
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                                Returns                                 0
                                          All                                                                                                                                                   & Orders       Try Prime                    Cart
                                                                                                                                                                      Account
      Deliver to
                                         Holiday Deals     Gift Cards         Best Sellers      Customer Service     New Releases      AmazonBasics         Whole Foods        Free Shipping                  Shop the Beauty Gift Guide
      Bensenville 60106


   Love Moto                                                                                                                                       Have a question for Love Moto?
   Love Moto storefront
                   100% positive lifetime (7 total ratings)                                                                                          Ask a question
   Love Moto is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Nanchangqingtingshangmaoyouxiangongsi
   Business Address:
     Qing yun pu qu jing gang shan da dao 288 hao
     Shi ji mai di xun guang chang A dong 2203 shi
     Nanchang
     Jiangxi
     330001
     CN


       Feedback        Returns & Refunds          Shipping           Policies        Help         Products



                             “ Good ”
                                                                                                                                                                                30 days      90 days        12 months         Lifetime
                             By Jacob on July 19, 2019.                                                                                                         Positive               -            -                  -         100%
                             “ Absolute best customer service I've ever experienced. ”                                                                          Neutral                -            -                  -               0%

                             By Chandler on July 17, 2019.                                                                                                      Negative               -            -                  -               0%

                             “ Absolutely gorgeous! Looks like showroom bike!! ”                                                                                Count                  0           0                   0                7

                             By Keri S Adams on June 5, 2019.

                             “ Fairings look great! Product arrived ahead of schedule! The only complaint that I have is that some of the
                              holes were a little small and needed to be sanded open. One thing that I didn't think about was that my tank
                              bag doesn't work as well on the tank cover since it is not metal. Other than that, the product is great! ”
                             Read less

                             By DRC on May 29, 2019.

                             “ This fairing worked better than expected. ”

                             By Raymundo D. on May 20, 2019.



                                                                              Previous Next




                                                                                         Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                      Page 1 of 6




                   2-Pin Electronic LED            Kawell Motorcycle Switch             CICMOD Rear Fender             Kuryakyn 4709 Motorcycle      surpassme Motorcycle              Sdootauto 2 Pcs 12V 2-Pin            PerfecT
                   Flasher Relay FIX               Light Turn Signal Switch             Mount Red LED Tail Light       LED Lighting Component:       Grips Non Slip Rubber Bar         Motorcycle Adjustable                Motorcy
                   Motorcycle Turn Signal          Dirt Bike Horn Head Light            Brake Lamp Turn Signals        Diode Kit Wire Assembly       End Thruster Grip 7/8"            Flasher Turn Signal LED              Signal L
                   Bulbs Hyper Flash               7/8 Inches Handlebar…                License Plate Light for…       for Metric Motorcycles…       22mm 24mm…                        Flasher Relay Hyper…                 Mount B
                                 558                                 369                              75                              158                             608                               276
                   $9.99                           $9.99                                $18.99                         $15.84                        $9.99                             $10.99                               $7.60


        Top subscription apps for you                                                                                                                                                                                          Page 1 of 6




                   Disney+                         CBS Full Episodes and Live           STARZ                          Sling TV                      SHOWTIME                          Philo: Live & On-Demand              ABCmo
                   Disney                          TV                                   Starz Entertainment            Sling TV LLC                  Showtime Digital Inc.             TV                                   Learnin
                                 381,847           CBS Interactive                                    78,534                          46,726                          22,586           PHILO                                Age of L
                   $0.00                                             96,769             $0.00                          $0.00                         $0.00                                              64,179
                                                   $0.00                                                                                                                               $0.00                                $0.00


        Your Browsing History               View or edit your browsing history      ›                                                                                          Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                          New customer? Start here.

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1RI3XYXWJMDMI&sshmPath=                                                                                     1/2
10/20/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 14Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             25 of 465 PageID #:1730




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Love Moto            (Learn more)                                                       Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    LoveMoto Headlight Assembly fit for 12 13 14 15 KTM 200 DUKE 125 390
                    2012 2013 2014 2015 ABS plastic Headlamp (Black)
                    $221.00 - Quantity: 1
                    Sold by: Love Moto


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    26 of 465 PageID #:1731




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                    $221.00
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                         $221.00
                                                                                                                                                                                       Estimated tax to be collected:*            $13.81


                         FREE TRIAL                                                                                                                                                    Order total:                          $234.81

                                   , we're giving you 30 days of Prime benefits for FREE                                          Try Prime FREE for 30 days                           How are shipping costs calculated?



                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       LoveMoto Headlight Assembly fit for 12 13                   Choose a delivery option:
                                       14 15 KTM 200 DUKE 125 390 2012 2013                             Friday, Nov. 13 - Monday, Dec. 7
                                       2014 2015 ABS plastic Headlamp (Black)                           FREE Shipping
                                       $221.00
                                       Quantity: 1 Change
                                       Sold by: Love Moto
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                       Amazon.com: LoveMoto HeadlightDocument
                                                  Case: 1:20-cv-06677           Assembly fit for#:
                                                                                                 08 14
                                                                                                    09 10 11 12 13
                                                                                                        Filed:     KTM 1190 RC8
                                                                                                                 11/10/20       200827
                                                                                                                             Page   2009of
                                                                                                                                         2010
                                                                                                                                           4652011 2012 2013#:1732
                                                                                                                                                 PageID      ABS plastic Headlamp (Black)

                                                                                                                                                     Hello, Sign in
   Skip to main content                           KTM                                                                                                Account & Lists
                                                                                                                                                                            Returns                               0
                                         All                                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                     Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers    Customer Service    New Releases    AmazonBasics     Whole Foods     Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                           LoveMoto Headlight Assembly ﬁt for 08 09 10 11                                                $275.00
                                                                                  12 13 KTM 1190 RC8 2008 2009 2010 2011 2012                                                   & FREE Shipping
   Subm
                                                                                  2013 ABS plastic Headlamp (Black)                                                             Arrives: Nov 13 - Dec 7
                                                                                  Brand: LoveMoto
   Subm
                                                                                                                                                                                In stock.
                                                                                                                                                                                Usually ships within 4 to 5 days.
                                                                                  Price:   $275.00 & FREE Shipping
                                                                                  Get $10 oﬀ instantly: Pay $265.00 upon approval for the Amazon Prime Store Card.              Qty:
                                                                                                                                                                                 Qty:
                                                                                                                                                                                 1      1


                                                                                      Material: Black part is injection abs plastic, inner decorate chrome, clear lens.
                                                                                      High class quality and very durable, Good Working Condition and Easy to Install.                          Add toto
                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                         Cart
                                                                                      Headlight Assembly can use in: 08 09 10 11 12 13 KTM 1190 RC8 2008 2009 2010
                                                                                      2011 2012 2013 .                                                                                            Submit
                                                                                                                                                                                                   Buy Now
                                                                                      This Headlight isn¡¯t OEM product, but can use to replace original Assembly.
                                                                                                                                                                                      Secure transaction
                                                                                      Package contain Headlight Assembly, not include bulb(s).
                                                                                  › See more product details                                                                    Ships from ...        Love Moto
                                                                                                                                                                                Sold by ...           Love Moto


                                                                                                                                                                                      Deliver to Bensenville 60106


                                                                                                                                                                                  Add to List

                              Roll over image to zoom in
                                                                                                                                                                                        Share


   Sponsored products related to this item                                                                                                                  Page 1 of 15                      Have one to sell?

                                                                                                                                                                                              Sell on Amazon




               13 Tooth Front Sprocket           2009 2010 2011 2012         2008 2009 2010 2011           2010 2011 2012 2013         Motorcycle Swingarm
               for ﬁts KTM 250 XCF               2013 2014 ﬁts KTM 125       2012 2013 ﬁts KTM 530         ﬁts KTM 150 XC 13           Guard Swing Arm
               2007 2008 2009 2010               SX 13 Tooth Front & 48      EXC-R 52 Tooth Rear           Tooth Front and 50          Protector For KTM
               2011 2012 2013 2014               Tooth Rear Sprocket         Sprocket                      Tooth Rear Sprocket         EXC125 EXC200…
               $18.95                            $39.95                      $28.95                        $39.95                                   43
                                                                                                                                       $21.99
                                                                                                                                                            Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $225.00 instead of $275.00! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                              Additional Information

         Manufacturer                                       LoveMoto                                                ASIN                                              B07PS42GV6

         Brand                                              LoveMoto                                                Date First Available                              March 16, 2019

         Is Discontinued By Manufacturer                    No                                                    Warranty & Support
         Manufacturer Part Number                           LM-KTM-1190-08-13-DD                                  Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                  Would you like to tell us about a lower price?




https://www.amazon.com/LoveMoto-Headlight-Assembly-plastic-Headlamp/dp/B07PS42GV6/ref=sr_1_1?dchild=1&keywords=KTM&m=A1RI3XYXWJMDMI&qid=1603176990&s=merchant-items&sr=1-1                                                   1/3
10/27/2020            Amazon.com: motorcycle kickstand
                                               Case:side stand enlarger extension
                                                       1:20-cv-06677              enlarger pate
                                                                            Document        #: pad
                                                                                                14 For KTM 1050
                                                                                                   Filed:       ADVENTURE
                                                                                                           11/10/20   Page1190
                                                                                                                             28ADVENTURE/R 2014-2019
                                                                                                                                 of 465 PageID       1090 ADVENTURE/R 2016-2019 1290 SUPER ADV…
                                                                                                                                                  #:1733
                                                                                                                                                                            Hello, Sign in
   Skip to main content                                                                                                                                                     Account & Lists
                                                                                                                                                                                                   Returns                                 0
                                           Automotive Parts & Accessories                                                                                                                          & Orders       Try Prime                    Cart
                                                                                                                                                                            Account
      Deliver to
                                         Holiday Deals       Gift Cards     Best Sellers      Customer Service          New Releases          AmazonBasics     Whole Foods         Free Shipping               Shop today's epic deals now
      Bensenville 60106

    Automotive        Your Garage     Deals & Rebates     Best Sellers    Parts        Accessories      Tools & Equipment          Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels           Vehicles




   Automotive › Motorcycle & Powersports › Accessories › Stands



   Subm                                                                                   motorcycle kickstand side stand enlarger                                                                           Buy new:                    $25.99

                                                                                          extension enlarger pate pad For KTM                                                                                & FREE Returns
   Subm
                                                                                          1050 ADVENTURE 1190 ADVENTURE/R 2014-                                                                              FREE delivery: Nov 4 - 7

   Subm
                                                                                          2019 1090 ADVENTURE/R 2016-2019                                                                                    Details
                                                                                                                                                                                                             Fastest delivery: Thursday,
                                                                                          1290 SUPER ADVENTURE 2014-2016 (Orange -                                                                           Oct 29
   Subm                                                                                   Black)                                                                                                             Order within 23 hrs and 11
                                                                                                                                                                                                             mins Details
                                                                                          Brand: LQMY
   Subm                                                                                                            52 ratings | 13 answered questions
                                                                                                                                                                                                             Only 5 left in stock -
                                                                                          Price:   $25.99 & FREE Returns                                                                                     order soon.
   Subm
                                                                                             Get $50 oﬀ instantly: Pay $0.00 $25.99 upon approval for the Amazon Rewards                                     Qty:
                                                                                                                                                                                                              Qty:
                                                                                                                                                                                                              1      1

                                                                                             Visa Card. No annual fee.

                                                                                          Available at a lower price from other sellers that may not oﬀer free Prime shipping.                                             Add toto
                                                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                                                    Cart

                                                                                          Color: Orange - Black                                                                                                              Submit
                                                                                                                                                                                                                              Buy Now

                                                                                                     $25.99               $25.99                $25.99             $25.99                                         Secure transaction

                                                                                                                                                                                                             Ships from ...Amazon
                                                                                             ❶Fitment: For KTM ✔1050 ADVENTURE 2014-2019 ✔1090 ADVENTURE/R 2016-                                             Sold by ...    LQMY
                                Roll over image to zoom in
                                                                                             2019 ✔1190 ADVENTURE/R 2014-2019 ✔1290 SUPER ADVENTURE 2014-2016                                                Packaging ...Shows what’s insid…
                                                                                             ✔1290 SUPER ADVENTURE S 2016-2019 ✔1290 SUPER ADVENTURE R 2016-2019
                                                                                             ✔1290 SUPER ADVENTURE T 2016-2019                                                                               Details
                                                                                             ❷Package Included: ✔kickstand *1 ✔wrench *1
                                                                                                                                                                                                             Return policy: Extended
                                                                                             ❸Safety -- The kickstand side stand enlarger can increase the contact area of the
                                                                                                                                                                                                             holiday return window till
                                                                                             kickstand and the ground, increase friction, so that the motorbike parked more
                                                                                                                                                                                                             Jan 31, 2021
                                                                                             stable.
                                                                                             ❹Protection--The kickstand side stand enlarger is placed between the ground and
                                                                                             the kickstand, Blocking the kickstand and the ground in direct contact with the
                                                                                             wear and tear.                                                                                                     Enjoy fast, FREE
                                                                                             ❺Pretty--Four colors for selected. The kickstand enhancer will enhance your bike                                   delivery, exclusive
                                                                                             visually.                                                                                                          deals and award-
                                                                                           › See more product details                                                                                           winning movies & TV
                                                                                                                                                                                                                shows with Prime
                                                                                          New & Used (2) from $21.48 & FREE Shipping on orders over $25.00                                                      Try Prime and start
                                                                                                                                                                                                                saving today with Fast,
                                                                                                                                                                                                                FREE Delivery
   Frequently bought together
                                                                                                                                                                                                             Add a Protection Plan:
                                                                                                                                                                                                                 3-Year Auto Parts
                                                                                          Total price: $97.97                                                                                                    Protection Plan for
                                                                                                                                                                                                                 $10.77
                                                                                                Submit
                                                                                           Add all three to Cart
                              +                          +                                                                                                                                                       Add gift options
                                                                                               Submit
                                                                                           Add all three to List


                                                                                                                                                                                                                 Deliver to Bensenville 60106

             These items are shipped from and sold by diﬀerent sellers. Show details

                                                                                                                                                                                                             Save with Used - Like New
          This item: motorcycle kickstand side stand enlarger extension enlarger pate pad For KTM 1050 ADVENTURE 1190… $25.99
                                                                                                                                                                                                             $21.48
          KTM AIR FILTER DUST PROTECTION 1290 SUPER ADVENTURE S/R 2017-2018 60708920000 $41.99
                                                                                                                                                                                                             Ships from: Amazon
          NEW KTM BRAKE FLUID RESEVOIR 690 1190 1290 DUKE ADVENTURE R SUPERDUKE 2008-2017 61313909000 $29.99
                                                                                                                                                                                                             Sold by: Amazon Warehouse


   Products related to this item                                                                                                                                                 Page 1 of 132
   Sponsored                                                                                                                                                                                          Add to List



                                                                                                                                                                                                       New & Used (2) from
                                                                                                                                                                                                       $21.48 & FREE Shipping on
                                                                                                                                                                                                       orders over $25.00


                                                                                                                                                                                                              Share
                Apextreme 1100 LB                Goujxcy Universal                JAXPETY Manual Tire                   SUNCOO Sport Bike                 Hunter-Bike Motorcycle
                Motorcycle Lift Center           Motorcycle Dirt Bike             Changer for                           Motorcycle Wheel                  Kickstand Extension Pad                                    Have one to sell?
                Scissor Lift Jack with           Stand, Aluminum                  Car/Truck/Motorcycle                  Stands Fork Universal             CNC Aluminum Foot Side                                     Sell on Amazon
                Dolly Wide Flat Hoi...           Motocross Stand MX…              Portable Hand Tool…                   Swingarm Spool…                   Support Stand...
                               105                           5                                18                                     122                  $19.86
                $119.99                          $46.99                           $71.99                                $43.99


   Customers who viewed this item also viewed                                                                                                                                        Page 1 of 8




https://www.amazon.com/motorcycle-kickstand-enlarger-extension-Adventure/dp/B079PPXTZ2/ref=sr_1_53?th=1                                                                                                                                               1/6
10/27/2020           Amazon.com: motorcycle kickstand
                                              Case:side stand enlarger extension
                                                      1:20-cv-06677              enlarger pate
                                                                           Document        #: pad
                                                                                               14 For KTM 1050
                                                                                                  Filed:       ADVENTURE
                                                                                                          11/10/20   Page1190
                                                                                                                            29ADVENTURE/R 2014-2019
                                                                                                                                of 465 PageID       1090 ADVENTURE/R 2016-2019 1290 SUPER ADV…
                                                                                                                                                 #:1734
                                                                                                                                                                                      8% oﬀ coupon




               KTM AIR FILTER DUST               NEW KTM UNIVERSAL         NiceCNC Black Kickstand         KTM 1090 Adventure,               KTM Adventure Tank Bag                    DURHAND 300 lbs Hydraulic
               PROTECTION 1290                   BAG 2007-2017 690         Kick Side Stand                 KTM 1190 ADVENTURE                               55                         Motorcycle Scissor Jack Lift…
                                                                                                                                                                                                        112
               SUPER ADVENTURE S/R               1190 1290 DUKE            Extension Plate Replace         (2013 - CURRENT) KTM              $165.00
               2017-2018…                        ENDURO ADVENTURE…         KTM 1050 1090 1190…             1290 SUPER…                       Only 2 left in stock - order…
                                                                                                                                                                                       $
                                                                                                                                                                                           159.99
                              25                           24                             23                              4
                                                                                                                                                                                                                   Sponsored
               $41.99                            $67.99                    $16.66                          $69.95
               Only 2 left in stock - order…                               Only 1 left in stock - order…   Only 5 left in stock - order…




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange - Black

   Technical Details                                                                                                Additional Information

        Manufacturer                                       LQMY,LTD                                                   ASIN                                                   B079PPXTZ2

        Brand                                              LQMY                                                       Customer Reviews                                                              52 ratings
                                                                                                                                                                             4.7 out of 5 stars
        Item Weight                                        4.9 ounces
                                                                                                                      Best Sellers Rank                                      #353,278 in Automotive (See Top 100 in
        Package Dimensions                                 6.89 x 4.53 x 0.67 inches                                                                                         Automotive)
                                                                                                                                                                             #148 in Powersports Stands
        Is Discontinued By Manufacturer                    No
                                                                                                                      Date First Available                                   February 8, 2018
        Manufacturer Part Number                           US-SSE-006

                                                                                                                    Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                    Feedback

                                                                                                                    Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                         Page 1 of 2

             Videos for related products




                                                 3:59                                      3:57                                            3:29                                         4:25
             The 10 Best Motorcycle Stands                The 10 Best Motorcycle Wheel                 The 8 Best Motorcycle and Dirtbike              The 10 Best Motorcycle Lifts                   Black Widow SMC-6
                                                          Chocks                                       Carriers                                                                                       Motorcycle Carrier

             Ezvid Wiki                                   Ezvid Wiki                                   Ezvid Wiki                                      Ezvid Wiki                                     Discount Ramps



     Upload your video




   Product description
       Color:Orange - Black

         Fitment:

             ✔For KTM 1050 ADVENTURE 2014-2019
             ✔For KTM 1090 ADVENTURE/R 2016-2019
             ✔For KTM 1190 ADVENTURE/R 2014-2019
             ✔For KTM 1290 SUPER ADVENTURE 2014-2016
             ✔For KTM 1290 SUPER ADVENTURE S 2016-2019
             ✔For KTM 1290 SUPER ADVENTURE R 2016-2019
             ✔For KTM 1290 SUPER ADVENTURE T 2016-2019

         Speciﬁcation:

         --Package Included:

          ✔kickstand *1
          ✔wrench *1

         --Gewicht: 150g

         --Bedingung: 100% nagelneu
https://www.amazon.com/motorcycle-kickstand-enlarger-extension-Adventure/dp/B079PPXTZ2/ref=sr_1_53?th=1                                                                                                                         2/6
10/27/2020          Amazon.com: motorcycle kickstand
                                             Case:side stand enlarger extension
                                                     1:20-cv-06677              enlarger pate
                                                                          Document        #: pad
                                                                                              14 For KTM 1050
                                                                                                 Filed:       ADVENTURE
                                                                                                         11/10/20   Page1190
                                                                                                                           30ADVENTURE/R 2014-2019
                                                                                                                               of 465 PageID       1090 ADVENTURE/R 2016-2019 1290 SUPER ADV…
                                                                                                                                                #:1735

         Feature:

         ❶Safety--The kickstand side stand enlarger can increase the contact area of the kickstand and the ground, increase friction, so that the motorbike parked more stable.

         ❷Protection--The kickstand side stand enlarger is placed between the ground and the kickstand, Blocking the kickstand and the ground in direct contact with the wear and tear.

         ❸Pretty--Four colors for selected. The kickstand enhancer will enhance your bike visually.




   Exclusive items from our brands                                                                                                                                                                                Page 1 of 4




               AmazonBasics                      AmazonBasics 12-Feet           Motorcycle, Bicycle,             AmazonBasics                    AmazonBasics Deluxe              AmazonBasics                        A
               Adjustable Stretch                Long Lashing Strap,            Scooter Phone Mount -            Motorcycle Tail Bag             Motorcycle Cover, Sport          Motorcycle Saddle Bags
               Straps,, Black/Reﬂective          Blue, 4-Pack                   Reliable Handlebar                              177                             169                              60
               w/Red Line, 18" - 60",…                        76                Phone Holder for Any…            $47.75                          $81.29                           $78.17                              $
                             63                  $22.38                                        488               Only 5 left in stock - order…   Only 13 left in stock - orde…    Only 7 left in stock - order…
               $21.80                                                           $15.95



   Products related to this item                                                                                                                                                                              Page 1 of 29
   Sponsored




               Speedo Angels NANO                KLIM Nac Pak (Olive)           Hunter-Bike Motorcycle           KTM Factory seat cover          COPART Motorcycle                OxGord Dirt Bike                    C
               GLASS Dashboard                               115                Kickstand Extension Pad          79207940050 16                  Kickstand Side Stand             Kickstand Triangle Lift -
               Screen Protector for 390          $99.99                         CNC Aluminum Foot Side           SX/SXF/XCF ALL17-18             Footprint Plate Pad              Dirtbike Accessories
               ADVENTURE (2020+) x 2                                            Support Stand...                 125-500                         Enlarger Extension for…          Parts Best for Mini...              S
                           2                                                                 3                               6                                11                                246
               $14.99                                                           $21.66                           $75.99                          $29.99                           $14.98




                                                                                                                                                                                    Sponsored


   Customer questions & answers
        Have a question? Search for answers


               Question:          Will this ﬁt a super tenere 2012?
      0
               Answer:            Maybe
     votes
                                  By Brian Lynch on September 9, 2020


               Question:          Think this will ﬁt a 18 V Strom 1000?
      0
               Answer:            Check with the MFG. they will know
     votes
                                  By D.Web on March 28, 2019


               Question:          Where is it made?
      0
               Answer:            It’s is a heavy gauged machined, billet aluminum. Very sturdy and asthetically appealing. Makes
     votes
                                  ﬁnding the factory kickstand much more user friendly.
                                  By Chase Romero on April 7, 2019


               Question:          Will it ﬁt 2017 super duke 1290 gt
      0
               Answer:            Very likely. It ﬁt my '16 1290SA perfectly.
     votes
                                  By Nolan W. Stokes on March 20, 2019
                                   See more answers (1)


                                    See more answered questions (9)




https://www.amazon.com/motorcycle-kickstand-enlarger-extension-Adventure/dp/B079PPXTZ2/ref=sr_1_53?th=1                                                                                                                         3/6
10/27/2020        Amazon.com: motorcycle kickstand
                                           Case:side stand enlarger extension
                                                   1:20-cv-06677              enlarger pate
                                                                        Document        #: pad
                                                                                            14 For KTM 1050
                                                                                               Filed:       ADVENTURE
                                                                                                       11/10/20   Page1190
                                                                                                                         31ADVENTURE/R 2014-2019
                                                                                                                             of 465 PageID       1090 ADVENTURE/R 2016-2019 1290 SUPER ADV…
                                                                                                                                              #:1736
   Customer reviews                                                Customer images

                    4.7 out of 5
   52 global ratings

   5 star                                   83%

   4 star                                    4%

   3 star                                    9%
                                                                   See all customer images
   2 star                                    0%

   1 star                                    3%
                                                                   Read reviews that mention
     How are ratings calculated?                                     ktm 1290 super            super adventure        side stand        looks great        bike


                                                                     screws        footprint         foot        functional        locktite      loctite

   Review this product
   Share your thoughts with other customers
                                                                    Top reviews
                                                                    Top  reviews
               Write a customer review

                                                                   Top reviews from the United States

                                                                          Jean M. Adams

                                                                                 Great for Big Bike
                                                                   Reviewed in the United States on July 28, 2020
                                                                   Color: Orange - Black Veriﬁed Purchase
                                                                   Well if that loaded 500+ lb bike sinks into the sand & falls over its going to take 2 to get it up. Put on my
                                                                   Super R & deﬁnitely saves those occasional tip overs when you stop on soft ground. The extra surface area
                                                                   makes a diﬀerence.

                                                                       Helpful          Comment         Report abuse


    Engine Clutch Ignition Cover Protector Water …
                                                                          James Augustyn
    $56.99
                                      Shop now                                    If you use the stand on any surface other than concrete or asphalt you need this
                                                                   Reviewed in the United States on September 18, 2020
                                         Sponsored
                                                                   Color: Black - Silver Veriﬁed Purchase
                                                                   Great product, well built and allows me to park in grass or gravel easily without sinking in. Wish KTM would
                                                                   have made the foot on the side stand larger to begin with. Well worth the price and is deﬁnitely a needed
                                                                   mod.

                                                                       Helpful          Comment         Report abuse


                                                                          Joseph Valdez

                                                                                  Works great on my 2016 KTM 1290 super adventure
                                                                   Reviewed in the United States on June 4, 2018
                                                                   Color: Black - Silver Veriﬁed Purchase
                                                                   Works great on my 2016 KTM 1290 super adventure. Great product for oﬀ-road parking. I've been on
                                                                   approx. 10 oﬀ-road rides with this in use, and sure makes bike more stable in the dirt/sand.
                                                                   One person found this helpful

                                                                       Helpful          Comment         Report abuse


                                                                          Nolan W. Stokes

                                                                                 Good construction. Great addition to the bike.
                                                                   Reviewed in the United States on December 1, 2018
                                                                   Color: Orange - Black Veriﬁed Purchase
                                                                   Awesome addition to the 2016 KTM 1290 super adventure. Love the color orange on this. High-quality. 3
                                                                   minute install. I used some blue loctite; not sure if directions called for it, but I put some on anyway. Really
                                                                   nice addition to the bike. Great quality. Signiﬁcantly increases the footprint of the kickstand.




                                                                       Helpful          Comment         Report abuse


                                                                          Giancarlo

                                                                                  Use locktite
                                                                   Reviewed in the United States on July 12, 2019
                                                                   Color: Black - Silver Veriﬁed Purchase
                                                                   Installed carefully, tightened screws down right, KTM 1290 SAS vibrations undid screws within a week and
                                                                   it fell oﬀ to shortly after be run over

                                                                       Helpful          Comment         Report abuse


                                                                          BMEX

                                                                                  Bigger footprint for your kickstand
                                                                   Reviewed in the United States on January 13, 2020
                                                                   Color: Black - Silver Veriﬁed Purchase
                                                                   I needed this for the small foot my KTM 1290 SAS has. Easy to mount. I used blue Loctite for the screws.
                                                                   Looks and works well. I like it. So far so good.


https://www.amazon.com/motorcycle-kickstand-enlarger-extension-Adventure/dp/B079PPXTZ2/ref=sr_1_53?th=1                                                                                 4/6
10/27/2020        Amazon.com: motorcycle kickstand
                                           Case:side stand enlarger extension
                                                   1:20-cv-06677              enlarger pate
                                                                        Document        #: pad
                                                                                            14 For KTM 1050
                                                                                               Filed:       ADVENTURE
                                                                                                       11/10/20   Page1190
                                                                                                                         32ADVENTURE/R 2014-2019
                                                                                                                             of 465 PageID       1090 ADVENTURE/R 2016-2019 1290 SUPER ADV…
                                                                                                                                              #:1737
                                                                              Helpful          Comment      Report abuse


                                                                                Thomas Swartz

                                                                                        Good piece of kit!
                                                                         Reviewed in the United States on December 25, 2018
                                                                         Color: Black - Silver Veriﬁed Purchase
                                                                         Fit my 1090 Adventure R perfectly. It does raise how high the bike is on the side stand a bit but I'm ok with
                                                                         that.

                                                                              Helpful          Comment      Report abuse


                                                                                Jonathan T. Bishop

                                                                                        Perfect Fit, High Quality
                                                                         Reviewed in the United States on April 22, 2019
                                                                         Color: Black - Silver Veriﬁed Purchase
                                                                         Why pay twice the price for a name brand. This thing is a perfect ﬁt. (2018 KTM 1290 Super Adventure R)

                                                                              Helpful          Comment      Report abuse




                                                                         See all reviews




                                                                                  Hunter-Bike Motorcycle Kickstand Extension Pad
                                                                                  CNC Aluminum Foot Side Support Stand Plate...                      Shop now
                                                                                  $19.88
                                                                                                                                                                Sponsored




     Inspired by your browsing history                                                                                                                                                                        Page 1 of 6




              KTM AIR FILTER DUST         RAM Handlebar U-Bolt                Speedo Angels Sakt9311        RAM Composite Double           RAM Torque Large Rail            Motion Pro Chain              RAM Tor
              PROTECTION 1290             Base for Rails 0.5" to              Dashboard Screen              Socket Arm                     Base                             Tension Tool Slack Setter     Base
              SUPER ADVENTURE S/R         1.25" in Diameter                   Protector for KTM 1290                      3,864                        412                  Pro 08-0674
              2017-2018…                                 2,061                Super Adventure R/S…          $9.30                          $22.54                                        377              $21.99
                           25             1 oﬀer from $28.89                               5                                                                                $17.99
              $41.99                                                          1 oﬀer from $11.51


     Popular products inspired by this item                                                                                                                                                                   Page 1 of 2




              FATExpress Motorcycle       FATExpress Motorcycle               FATExpress Motorcycle         FATExpress Motorcycle          Mallofusa Motorcycle             Akozon Side Stand             Motorcy
              Aluminum Side Kick          CNC Aluminum Side Kick              CNC Aluminum Side Kick        CNC Aluminum Side Kick         Centerstand Center               Extension Motorcycle          Aluminu
              Stand Kickstand Support     Stand Kickstand Support             Stand Kickstand Support       Stand Kickstand Support        Kickstand Support                CNC Aluminum Anti-Slip        Kickstan
              Plate Foot Pads for         Plate Foot Pads for                 Plate Foot Pads…              Plate Foot Pads for 2018       Compatible for BMW               Kickstand Enlarger Cover      Stand En
              2014-2015 Yamaha FZ…        2015-2018 Ducati…                                3                BMW G310GS 18 (Black)          F700GS F650GS 2008…              for Honda Forza 300…          Pad Sup
              $4.49                       $12.89                              $5.59                         $9.99                          $207.99                          $12.29                        $15.99


     Your Browsing History          View or edit your browsing history    ›
                                                                                                                                                                                      See personalized recommendations

                                                                                                                                                                                                    Sign in

                                                                                                                                                                                            New customer? Start here.




                                                                                                         Back to top




                         Get to Know Us                          Make Money with Us                                 Amazon Payment Products                             Let Us Help You
                         Careers                                 Sell products on                                   Amazon Rewards Visa                                 Amazon and COVID-
                                                                 Amazon                                             Signature Cards                                     19
                         Blog
                                                                 Sell apps on Amazon                                Amazon.com Store Card                               Your Account
                         About Amazon
                                                                 Become an Aﬃliate                                  Amazon Business Card                                Your Orders
                         Sustainability
                                                                 Advertise Your Products                            Amazon Business Line of Credit                      Shipping Rates &
                         Press Center                                                                                                                                   Policies
                                                                 Self-Publish with Us                               Shop with Points
                         Investor Relations                                                                                                                             Amazon Prime
                                                                 Host an Amazon Hub                                 Credit Card Marketplace
https://www.amazon.com/motorcycle-kickstand-enlarger-extension-Adventure/dp/B079PPXTZ2/ref=sr_1_53?th=1                                                                                                                     5/6
10/27/2020                                                                       Amazon.com
                                          Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                               Page 33 of 465 PageID #:1738
                                                                                                                                             Hello, Sign in
   Skip to main content                    KTM                                                                                               Account & Lists
                                                                                                                                                                    Returns                          0
                                  LQMY                                                                                                                              & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics     Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 44 results for LQMY : "KTM"                                                                                                                                                Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    FREAXLL                                                                                         2pcs 10MM M10 X1.5 Motorcycle Swing arm Sliders Spools CNC Swing
    LQMY                                                                                            Arm Stand Screw For KTM 790 Adventure R 2019 790 Adventure S 2019…
    LQMY,.LTD                                                                                                      9

                                                                                                    orange
                                                                                                    $
                                                                                                     1899
                                                                                                    Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Also available in black




                                                                                                    CNC Aluminum Oil Cup Front or Rear Brake Fluid Reservoir For KTM DUKE
                                                                                                    125 200 390 690 RC 125 200 390, EXC SX XC 125 150 200 250 300 350…
                                                                                                                   113
                                                                                                    Orange
                                                                                                    $
                                                                                                     1999
                                                                                                    Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon

                                                                                                                               +



                                                                                                    motorcycle kickstand side stand enlarger extension enlarger pate pad For
                                                                                                    KTM 1050 ADVENTURE 1190 ADVENTURE/R 2014-2019…
                                                                                                                   52

                                                                                                    Orange - Black
                                                                                                    $
                                                                                                     2599
                                                                                                             Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 5 left in stock - order soon.




                                                                                                    Motorcycle Kickstand Side Stand Enlarger Extension Enlarger Pate Pad For
                                                                                                    KTM 125 200 250 390 690 Duke 690 Enduro 950 Adventure 990…
                                                                                                                   21

                                                                                                    Orange+Orange
                                                                                                    $
                                                                                                     2599
                                                                                                             Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 15 left in stock - order soon.

                                                                                                                               +



                                                                                                    4pcs Front and Rear Heel Protective Cover Guard For KTM DUKE 125 250
                                                                                                    390 2017 2018 2019 Orange
                                                                                                                   26

                                                                                                    Heel Protective Cover Orange
                                                                                                    $
                                                                                                     6999
                                                                                                             Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 2 left in stock - order soon.
                                                                                                    Price may vary by color




                                                                                                    Motorcycle Radiator Grille Guard Protective Cover For KTM 1050
                                                                                                    Adventure 2015-2017 KTM 1090 Adventure 2017 KTM 1190 Adventure…
                                                                                                                   4
                                                                                                    $4999
                                                                                                            Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping by Amazon




                                                                                                    790 Adventure Headlight Grille Guard Protector For KTM 790 Adventure
                                                                                                    2019-2020 For KTM 790 Adventure S 2019-2020 For KTM 790 Adventur…
https://www.amazon.com/s?k=KTM&me=A26WR9RCWBL1H5&ref=nb_sb_noss                                                                                                                                                   1/4
10/27/2020                                       Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20      Page LQMY
                                                                                                                 34 of 465 PageID #:1739
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                                                                                                                            Account & Lists
                                                                                                                                                                                              Returns                                0
                                         All                                                                                                                                                  & Orders        Try Prime                  Cart
                                                                                                                                                                   Account
      Deliver to
                                        Holiday Deals    Gift Cards        Best Sellers      Customer Service     New Releases      AmazonBasics         Whole Foods      Free Shipping                     Shop today's epic deals now
      Bensenville 60106


   LQMY                                                                                                                                         Have a question for LQMY?
   LQMY storefront
                 88% positive in the last 12 months (173 ratings)                                                                                 Ask a question
   LQMY is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:MA QIN WEI
   Business Address:
     ROOM 607,E BUILDING,NO.168 NORTH JIANGXIA
     QIANGSHENG COMMERCIAL BUILDING,BAIYUN DISTRICT
     GUANGZHOU
     GUANGDONG
     510000
     CN


       Feedback         Returns & Refunds        Shipping           Policies      Help         Gift Wrap        Products



                             “ perfect for my 2020 gsx-s750z ”
                                                                                                                                                                           30 days          90 days       12 months         Lifetime
                             By jorge roman on September 25, 2020.                                                                                           Positive          90%            93%                88%           97%
                             “ tnks ”                                                                                                                        Neutral                0%         0%                 2%                1%

                             By tobias ramirez on September 17, 2020.                                                                                        Negative          10%             7%                 9%                2%

                             “ looks and work great ”                                                                                                        Count                  10          41                173              861

                             By david parten on September 15, 2020.

                             “ Happy with product & delivery time. ”

                             By Nette on September 14, 2020.

                             “ incorrect thread pitch on bolts provided. bolts no good and will damage motorcycle if you try to install them.
                                ”
                             By bullitt5600 on September 13, 2020.



                                                                           Previous Next




                                                                                       Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                   Page 1 of 6




                   KTM AIR FILTER DUST            RAM Handlebar U-Bolt                Speedo Angels Sakt9311        RAM Composite Double          RAM Torque Large Rail              Motion Pro Chain Tension             RAM To
                   PROTECTION 1290 SUPER          Base for Rails 0.5" to 1.25"        Dashboard Screen              Socket Arm                    Base                               Tool Slack Setter Pro 08-            Base
                   ADVENTURE S/R 2017-            in Diameter                         Protector for KTM 1290                       3,864                           412               0674
                   2018 60708920000                                2,061              Super Adventure R/S…          $9.30                         $22.54                                              377                 $21.99
                                 25               1 oﬀer from $28.89                                5                                                                                $17.99
                   $41.99                                                             1 oﬀer from $11.51


        Top subscription apps for you




                   Disney+                       CBS Full Episodes and Live          STARZ                         Sling TV                      SHOWTIME                           Philo: Live & On-Demand
                   Disney                        TV                                  Starz Entertainment           Sling TV LLC                  Showtime Digital Inc.              TV
                                 397,139         CBS Interactive                                   82,274                         48,694                        23,728              PHILO
                   $0.00                                           100,763           $0.00                         $0.00                         $0.00                                            67,042
                                                 $0.00                                                                                                                              $0.00


        Your Browsing History              View or edit your browsing history    ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                Sign in

                                                                                                                                                                                                        New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A26WR9RCWBL1H5&sshmPath=                                                                                 1/2
10/27/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 14Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             35 of 465 PageID #:1740




                Choose your shipping options                                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445                          Choose a delivery option:
                United States

                    motorcycle kickstand side stand enlarger extension enlarger pate pad For                                  Fast, FREE Delivery
                    KTM 1050 ADVENTURE 1190 ADVENTURE/R 2014-2019 1090 ADVENTURE/R                                            Join Prime to get fast, free delivery, claim Prime exclusive deals, watch
                    2016-2019 1290 SUPER ADVENTURE 2014-2016 (Orange - Black)                                                 movies & TV shows, and listen to the music you love ad-free.
                    $25.99 - Quantity: 1
                    Sold by: LQMY
                                                                                                                      Thursday, Oct. 29
                Change quantities or delete                                                                           Free Unlimited Two day shipping

                                                                                                                      Tuesday, Nov. 3
                                                                                                                       FREE Shipping

                                                                                                                      Thursday, Oct. 29
                                                                                                                      $11.14 - Shipping




                                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                               1/1
10/27/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    36 of 465 PageID #:1741




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $25.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.14
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $37.13
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.62
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $38.75

                                                         , get fast, FREE delivery and save $11.14 on Prime eligible items in
                        Save $11.14                                                                                                                                                    How are shipping costs calculated?
                                                   this order when you sign up for Amazon Prime.
                                                   Join Amazon Prime ▶
                                                   Receiving government assistance? Get 50% off Prime ▶



                   Delivery: Oct. 29, 2020 If you order in the next 23 hours and 4 minutes (Details)
                                       motorcycle kickstand side stand enlarger                    Choose a delivery option:
                                       extension enlarger pate pad For KTM                              Tuesday, Nov. 3
                                       1050 ADVENTURE 1190 ADVENTURE/R                                  FREE Shipping
                                       2014-2019 1090 ADVENTURE/R 2016-2019
                                                                                                        Thursday, Oct. 29
                                       1290 SUPER ADVENTURE 2014-2016
                                                                                                        $11.14 - Shipping
                                       (Orange - Black)
                                       $25.99
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change
                                       Sold by: LQMY
                                            Add gift options


                                       Item arrives in packaging that shows what’s
                                       inside. To hide it, choose Ship in Amazon
                                       packaging.

                                         Ship in Amazon packaging




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/27/2020                                              Amazon.com:
                                                      Case:         10MM M10 X1.5
                                                            1:20-cv-06677         Motorcycle Swing
                                                                               Document       #: 14armFiled:
                                                                                                       Sliders Spools CNC Swing
                                                                                                               11/10/20    Page Arm37
                                                                                                                                    Stand
                                                                                                                                       ofScrew
                                                                                                                                          465 For KTM SMC
                                                                                                                                               PageID     690 R SMC 790 Orange
                                                                                                                                                        #:1742
                                                                                                                                                                   Hello, Sign in
   Skip to main content                               KTM                                                                                                          Account & Lists
                                                                                                                                                                                          Returns                                 0
                                              All                                                                                                                                         & Orders          Try Prime                 Cart
                                                                                                                                                                   Account
       Deliver to
                                             Holiday Deals     Gift Cards     Best Sellers    Customer Service      New Releases      AmazonBasics    Whole Foods         Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                  10MM M10 X1.5 Motorcycle Swing arm Sliders                                                           $18.99
                                                                                         Spools CNC Swing Arm Stand Screw For KTM SMC
                                                                                                                                                                                              FREE delivery: Nov 4 - 7 on your
   Subm
                                                                                         690 R SMC 790 Orange                                                                                 ﬁrst order.
                                                                                         Brand: LQMY
                                                                                                                                                                                              Fastest delivery: Thursday, Oct
                                                                                                               2 ratings
                                                                                                                                                                                              29
                                                                                                                                                                                              Order within 23 hrs and 5 mins
                                                                                         Price:   $18.99
                                                                                                                                                                                              Details

                                                                                             Get $50 oﬀ instantly: Pay $0.00 $18.99 upon approval for the Amazon Rewards
                                                                                             Visa Card. No annual fee.
                                                                                                                                                                                              In Stock.

                                                                                         Available at a lower price from other sellers that may not oﬀer free Prime shipping.                 Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1


                                                                                         Color: Orange
                                                                                                                                                                                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart

                                                                                                   $18.99             $18.99            $18.99            $18.99
                                                                                                                                                                                                                Submit
                                                                                                                                                                                                                 Buy Now

                                                                                             【Fitment】✔For KTM SMC 690 R ✔For KTM SMC 790                                                           Secure transaction
                                                                                             【Thread】M10*1.5
                                                                                                                                                                                              Ships from ...          Amazon
                                                                                             ◆◆◆The swing arm spool screw which is used with the swing arm can easily make
                                                                                                                                                                                              Sold by ...             LQMY
                                                                                             the motorbike up and down, to avoid to damage the body of your motorbike while
                                                                                             you stop it or repair it.                                                                        Return policy: Extended holiday
                                 Roll over image to zoom in                                  ◆◆◆Our swing arm spool has a black spacer which is used for Increasing the force                 return window till Jan 31, 2021
                                                                                             area, thus to reduce the damage to the motorcycle body.
                                                                                             ❤❤LQMY has a professional research and development team, and a factory, can                            Add gift options
                                                                                             provide a better Swingarm Spool with durability, safety, comfort and good looks.
                                                                                             LQMY not only sells products, but also provides comprehensive service, including                       Deliver to Bensenville 60106
                                                                                             advice before buying, Package tracking and after-sales service. Once you have a
                                                                                             question let us know, we will respond as soon as possible.                                         Add to List
                                                                                          › See more product details

                                                                                         Compare with similar items                                                                                   Share


                                                                                                                                                                                                            Have one to sell?
   Customers also viewed these products                                                                                                                                     Page 1 of 8                     Sell on Amazon




               MZS 8MM Swingarm                     2pcs 10MM M10                   790 Adventure                   Motorcycle Rear Foot         MZS 10MM Swingarm
               Spools Sliders Stand                 Motorcycle Swingarm             Motorcycle Radiator             Brake Pedal Lever For        Spools Sliders Stand
               CNC Universal M8                     Spools Sliders CNC              Grille Guard Cover              KTM Husqvarna SX SX-F        CNC Universal M10 Blue
               Compatible with CBR…                 Swing Arm Stand…                Aluminum Alloy…                 XC XC-F XC-W XCF-W…          Compatible with…
                                 180                               8                               13                            13                             83
                #1 Best Seller    in Swing          $14.39                          $65.99                          $31.99                       $22.99
                                                    Only 17 left in stock - orde…   Only 1 left in stock - order…                                Only 14 left in stock - orde…
               Arm Spools & Sliders
               $20.99
               Only 16 left in stock - orde…




   Products related to this item                                                                                                                                                                                            Page 1 of 19
   Sponsored




                    2pcs M10 X1.25                     2pcs M8 X1.5 Motorcycle           2pcs M6 X1.5 Motorcycle           Motorcycle Swingarm            Orange 10MM                       2pac M8 Motorcycle
                    Motorcycle Swing arm               Swing arm Sliders Spools          CNC Swing arm Sliders             Guard Swing Arm                Motorcycle Swing Arm              Universal Swing                           X
                    Sliders Spools CNC                 CNC Swing Arm Stand               Spools Stand Screw for            Protector For KTM              Sliders Spools CNC                armSliders Spools CNC                     2
                    Swing Arm Stand…                   Screw for Duca...                 Yamaha FZ01 FZ...                 EXC125 EXC200…                 Swingarm Arm Stand…               Swing Arm Stand…                          O
                                 183                               100                               100                                45                             10                                74
                    $18.99                             $17.99                            $17.99                            $21.99                         $11.99                            $9.99


   4 stars and above                                                                                                                                                                                                            Page 1 of 2
   Sponsored




https://www.amazon.com/Motorcycle-Swing-Sliders-Spools-Orange/dp/B08BZ927RL/ref=sr_1_15?dchild=1&keywords=KTM&m=A26WR9RCWBL1H5&qid=1603778014&s=merchant-items&sr=1-15                                                                        1/5
10/27/2020             Amazon.com: 72 Pcs Motorcycle
                                               Case: Spoke Skins Covers Coats Document
                                                        1:20-cv-06677         For 8"-21" rims Kawasaki KX KL-XF
                                                                                              #: 14 Filed:      KLR KL Honda
                                                                                                             11/10/20    PageCRF38
                                                                                                                                 XL XLR XR KTM
                                                                                                                                    of 465     Yamaha #:1743
                                                                                                                                            PageID    XT250-600 WRF XC Kawasaki R-Z400S SM RM2 F750…

                                                                                                                                                                 Hello, Sign in
   Skip to main content                           KTM                                                                                                            Account & Lists
                                                                                                                                                                                          Returns                                 0
                                        All                                                                                                                                               & Orders            Try Prime               Cart
                                                                                                                                                                 Account
       Deliver to
                                      Holiday Deals        Gift Cards   Best Sellers      Customer Service          New Releases    AmazonBasics      Whole Foods         Free Shipping                  Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                            72 Pcs Motorcycle Spoke Skins Covers Coats For                                                               $9.99
                                                                                   8"-21" rims Kawasaki KX KL-XF KLR KL Honda CRF                                                               & FREE Returns
   Subm
                                                                                   XL XLR XR KTM Yamaha XT250-600 WRF XC                                                                        FREE delivery: Nov 4 - 5 on your
                                                                                                                                                                                                ﬁrst order.
   Subm
                                                                                   Kawasaki R-Z400S SM RM2 F750GS(Black)
                                                                                   Brand: LQMY,.LTD                                                                                             Fastest delivery: Thursday, Oct
                                                                                                               164 ratings | 8 answered questions                                               29
   Subm                                                                                                                                                                                         Order within 23 hrs and 5 mins
                                                                                       Amazon's Choice         for "spoke covers"
                                                                                                                                                                                                Details

   Subm                                                                            Price:     $9.99 & FREE Returns                                                                              In Stock.

                                                                                        Get $50 oﬀ instantly: Pay $0.00 $9.99 upon approval for the Amazon Rewards                              Qty:
                                                                                                                                                                                                 Qty:
                                                                                                                                                                                                 1      1

                                                                                        Visa Card. No annual fee.

                                                                                   Available at a lower price from other sellers that may not oﬀer free Prime shipping.                                         Add toto
                                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                                         Cart

                                                                                         ✓1.Color:Black & Material:Soft Resin                                                                                     Submit
                                                                                                                                                                                                                   Buy Now
                                                                                         ✓2.Package Include: 72 PCS Spoke skins
                                                                                         ✓3.Application:BICYCLE & MOTORCYCLE Plastic Rims Spoke Skins                                                Secure transaction
                                                                                         ✓4.Ultra Lightweight & A Full Rance Of Accessories: It is almost weightless (only
                                                                                                                                                                                                Ships from ...          Amazon
                                                                                         210 g) and extremely compact that can be attached to the BICYCLE &
                                                                                                                                                                                                Sold by ...             LQMY
                                                                                         MOTORCYCLE DIRT BIKE Rims.
                               Roll over image to zoom in                                ✓5.We are committed to provide excellent customer service with our                                     Return policy: Extended holiday
                                                                                         Unconditional Free Replacement or Money Back                                                           return window till Jan 31, 2021
                                                                                   › See more product details
                                                                                                                                                                                                    Add gift options

                                                                                   Consider this Amazon's Choice product that delivers quickly                                                      Deliver to Bensenville 60106

                                                                                       Amazon's Choice
                                                                                                                                                                                                  Add to List
                                                                                                       Bicycle Dirt Bike 72Pcs Wheel Rim Spoke Skins Cover Wraps Set
                                                                                                       Universal for Yamaha Kawasaki Suzuki Honda KTM 8"-21" Rims Tubes
                                                                                                       Decor Protector Black                                                                            Share
                                                                                                       $9.99
                                                                                                                     (719)                                                                                    Have one to sell?

                                                                                                                                                                                                              Sell on Amazon



   Frequently bought together


                                                                                   Total price: $29.97
                                                                                            Submit
                                                                                       Add all three to Cart
                             +                         +
                                                                                           Submit
                                                                                       Add all three to List




          This item: 72 Pcs Motorcycle Spoke Skins Covers Coats For 8"-21" rims Kawasaki KX KL-XF KLR KL Honda CRF XL XLR… $9.99
          72 Pcs Motorcycle bicycle Spoke Skins Covers Wraps Wrench 8"-21" rims For Kawasaki KX KL-XF KLR KL… $9.99
          72 Pcs Motorcycle Spoke Skins Covers Coats For 8"-21" rims Kawasaki KX KL-XF KLR KL Honda CRF XL XLR… $9.99



   Exclusive items from our brands




              CLEO Plastic Fender             AmazonBasics Motorbike      4WDKING Car Air Puriﬁer               AmazonBasics Premium      AmazonBasics Deluxe              AmazonBasics Enhanced
              Fairing Body Work Kit           Powersports Racing          Ionizer, 12V Plug-in Car              Waterproof Winter Plus    Motorcycle Cover, Sport          Flex Grip Work Gloves -
              Set，Plastic Body Fender         Gloves - XX-Large, Red      Air Freshener with…                   Performance Gloves,                      169               Extra Large, Grey
              Kit 7 piece for CRF50…                        1,296                           209                 Black, L                  $81.29                                          697
                             76               $12.39                       #1 Best Seller      in                             129         Only 13 left in stock - orde…    $12.56
              $29.99                                                      Automotive Tire Light                 $15.54
                                                                          Assemblies
                                                                          $23.99
                                                                          In stock on November 2, 2…




   Customers who viewed this item also viewed




https://www.amazon.com/Motorcycle-Covers-Kawasaki-XT250-600-R-Z400S/dp/B01N2Z6XSO/ref=sr_1_16?dchild=1&keywords=KTM&m=A26WR9RCWBL1H5&qid=1603778014&s=merchant-items&sr=1-16                                                                 1/6
10/21/2020                                          Amazon.com:
                                                 Case:          Hitommy Rear
                                                       1:20-cv-06677         Brake Pedal Step
                                                                          Document       #: 14Plate Tip with11/10/20
                                                                                                  Filed:     Gear Shifter Shift
                                                                                                                          Page  Lever
                                                                                                                                   39forof
                                                                                                                                        KTM 125-530
                                                                                                                                           465      - Dark Orange:
                                                                                                                                               PageID      #:1744  Home & Kitchen

                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                   Account & Lists
                                                                                                                                                                                  Returns                               0
                                         Home & Kitchen                                                                                                                           & Orders          Try Prime               Cart
                                                                                                                                                          Account
      Deliver to
                                       Holiday Deals      Gift Cards     Best Sellers   Customer Service      New Releases     AmazonBasics      Whole Foods     Free Shipping              Shop deals before they're gone
      Bensenville 60106

     Amazon Home           Shop by Room            Discover            Shop by Style        Home Décor           Furniture         Kitchen & Dining        Bed & Bath            Garden & Outdoor             Home Improvement


   Automotive › Motorcycle & Powersports › Parts


                                                                                                                    Hitommy Rear Brake Pedal Step                                     $16.92
                                                                                                                    Plate Tip with Gear Shifter Shift
                                                                                                                                                                                      $4.99 delivery: Nov 12 - Dec 4
                                                                                                                    Lever for KTM 125-530 - Dark
                                                                                                                    Orange                                                            In stock.
                                                                                                                    Brand: Hitommy                                                    Usually ships within 2 to 3 days.

                                                                                                                                                                                      Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1

                                                                                                                    Price:   $16.92
                                                                                                                                                                                                        Add to Cart
                                                                                                                      Get $50 oﬀ instantly: Pay $0.00 $16.92 upon
                                                                                                                      approval for the Amazon Rewards Visa Card. No                                      Buy Now
                                                                                                                      annual fee.
                                                                                                                                                                                            Secure transaction
                                                                                                                    Returnable until Jan 31, 2021
                                                                                                                                                                                      Ships from ...         LTEFTLFL
                                                                                                                    Color: Dark Orange
                                                                                                                                                                                      Sold by ...            LTEFTLFL

                                                                                                                              $16.92            $16.92            $16.92
                                                                                                                                                                                            Deliver to Bensenville 60106

                                                                                                                       Gorgeous Anodized Surface And Incredible Light
                                                                                                                                                                                        Add to List
                                                                                                                       It's Upgraded Of Stock Parts, Much Stronger
                                                                                                                       Easy To Install
                                                                                                                                                                                        Add to Wedding Registry
                                                                                                                       Color: Orange, Blue, Gold
                                                                                                                       Material: 6061-T6 Aluminum
                                             Roll over image to zoom in
                                                                                                                                                                                              Share


                                                                                                                                                                                                    Have one to sell?

                                                                                                                                                                                                    Sell on Amazon



   Related products from Our Brands




                                                                                                                                                                   Page 1 of 3




               Amazon Brand –                    Amazon Brand –                    Amazon Brand –                Amazon Brand –                 Ravenna Classic
               Ravenna Home Classic              Ravenna Home Classic              Ravenna Home Classic          Ravenna Home Classic           Stoneware 2-Piece
               Micro Mink Trellis Throw          Stoneware 3-Piece                 Stoneware 3-Piece             Micro Mink Jacobean            Canister Set, 9.5"H and
               Blanket - 50 x 60 Inch,           Filigree Canister Set - Set       Labeled Canister Set -        Throw Blanket, 60" x 80",      7.625"H, White with bl
               Linen                             of 3, Red with Wood Lid           Set of 3, White with Red      Heather Grey                                 60
                            93                                 88                  Lid                                        64                $27.24
               $37.43                            $59.64                                         71               $49.49
                                                                                   $65.99



   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $16.92! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Dark Orange




https://www.amazon.com/Hitommy-Brake-Pedal-Shifter-125-530/dp/B07SK6X7RP/ref=sr_1_11?th=1                                                                                                                                          1/4
10/21/2020                                          Amazon.com:
                                                 Case:          Hitommy Rear
                                                       1:20-cv-06677         Brake Pedal Step
                                                                          Document       #: 14Plate Tip with11/10/20
                                                                                                  Filed:     Gear Shifter Shift
                                                                                                                          Page  Lever
                                                                                                                                   40forof
                                                                                                                                        KTM 125-530
                                                                                                                                           465      - Dark Orange:
                                                                                                                                               PageID      #:1745  Home & Kitchen


            Description:
            Gorgeous Anodized Surface And Incredible Light
            It's Upgraded Of Stock Parts, Much Stronger
            Easy To Install
            Speciﬁcation:
            Color: Orange, Blue, Gold
            Material: 6061-T6 Aluminum
            Manufacturer Part Number: B13180108
            Surface Finish: Anodised
            Type: Brake Pedal + Shift
            Fitment:
            all 125-530cc 2004-2010 That use 2 bolts to attach step plate
            690 SMC 2008-2009
            690 SUPERMOTOR 2008
            690 ENDURO 2008-2009
            690 DUKE 2008-2009
            950 SUPERENDUROR 2007-2009
            950 ADVENTURE 2003-2006
            950 ADVENTURES 2003-2006
            990 ADVENTURE 2007-2008
            990 ADVENTURES 2007-200
            Package Included:
            1 X Pedal Step Plate Tip
            1 X Gear Shifter Shift Lever
            2 X Screws




   Product information

   Color:Dark Orange

       Manufacturer                                         Hitommy                                           Warranty & Support

       ASIN                                                 B07SK6X7RP                                        Product Warranty: For warranty information about this product, please click here

                                                                                                              Feedback

                                                                                                              Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     Deals in magazine subscriptions                                                                                                                                                             Page 1 of 9

https://www.amazon.com/Hitommy-Brake-Pedal-Shifter-125-530/dp/B07SK6X7RP/ref=sr_1_11?th=1                                                                                                                      2/4
10/21/2020                                                                         Amazon.com
                                                  Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                     Filed: 11/10/20          LTEFTLFL
                                                                                                                   41 of 465 PageID #:1746
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                Returns                                0
                                          All                                                                                                                                                   & Orders       Try Prime                   Cart
                                                                                                                                                                        Account
      Deliver to
                                      Holiday Deals       Gift Cards      Best Sellers     Customer Service         New Releases       AmazonBasics        Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


                            LTEFTLFL                                                                                                                 Have a question for LTEFTLFL?
                         LTEFTLFL storefront
                  71% positive lifetime (68 total ratings)                                                                                             Ask a question
   LTEFTLFL is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Ma Shun
   Business Address:
     No.2, west Fukang Rd.,luoji
     G0084hao
     Jiukou Zhongxiang
     Hubei
     431900
     CN


       Feedback       Returns & Refunds           Shipping        Policies       Help        Products



                            “ When purchasing Hi Hats if they are marked RBG usually means that they are red blue green. This is what I
                                                                                                                                                                                30 days       90 days       12 months        Lifetime
                              need. Not red only.I want a full refund. ”
                                                                                                                                                                Positive                 0%     50%                57%           71%
                            By Rick Passariello on October 14, 2020.
                                                                                                                                                                Neutral                  0%      0%                 0%                1%
                            “ Thanks. Great Service. Earlier than expected ”
                                                                                                                                                                Negative           100%         50%                43%           28%
                            By Bird T. Snell on August 5, 2020.
                                                                                                                                                                Count                     1        2                   7              68
                            “ Item is a lot smaller than shown in picture. Extreme lead time. ”

                            By Dennis A Edwards on May 27, 2020.

                            “ Irresponsible seller_Do Not Buy from This Seller ”

                            By PNK on January 13, 2020.

                            “ Ordered the product then they canceled my order. No explanation other than there was a problem. I have a
                              deer that needs processed. Very disappointing. ”
                            By Debra Blair on November 29, 2019.



                                                                          Previous Next




                                                                                      Leave seller feedback      Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                      Page 1 of 9




                   National Geographic Kids            Better Homes & Gardens              Martha Stewart Living              Atomic Ranch                        Reader's Digest
                                    6,384                               5,846                               35                                 105                                 58
                   Print Magazine                      Print Magazine                      Print Magazine                     Print Magazine                      Print Magazine
                   $15.00                              $5.00                               $3.00                              $23.95                              $5.00


        Best sellers in Kindle eBooks                                                                                                                                                                                        Page 1 of 8




                   A Time for Mercy (Jake              If You Tell: A True Story of        The Cipher (Nina Guerrera          My Dear Hamilton: A Novel           Spellbreaker
                   Brigance Book 3)                    Murder, Family Secrets,…            Book 1)                            of Eliza Schuyler Hamilton          › Charlie N. Holmberg
                   › John Grisham                      › Gregg Olsen                       › Isabella Maldonado               › Stephanie Dray                                     1,858
                                    854                                 16,835                              3,491                              3,028              Kindle Edition
                   Kindle Edition                      Kindle Edition                      Kindle Edition                     Kindle Edition                      $4.99
                   $14.99                              $4.99                               $4.99                              $2.99


        Your Browsing History               View or edit your browsing history   ›                                                                                              Page 1 of 3      See personalized recommendations

                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                          New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2XH0F4K3YKCGS&sshmPath=                                                                                    1/2
10/21/2020                                                                       Amazon.com
                                          Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                               Page 42 of 465 PageID #:1747
                                                                                                                                       Hello, Sign in
   Skip to main content                          KTM                                                                                   Account & Lists
                                                                                                                                                              Returns                          0
                                   LTEFTLFL                                                                                                                   & Orders    Try Prime                  Cart
                                                                                                                                       Account
      Deliver to
                                 Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 29 results for LTEFTLFL : "KTM"                                                                                                                                      Sort  by:Featured
                                                                                                                                                                                 Featured
                                                                                                                                                                                  Sort by:


    Brand
    Hitommy                                                                                          Hitommy Front Mudguard For Universal Supermoto DRZ KX YZ KTM WR
                                                                                                     XR CRF RMZ KLX 250 7-Color - Orange
                                                                                                     $   3126
                                                                                                     $4.99 shipping




                                                                                                     Hitommy Motorcycle Mudguard Rear Cover for
                                                                                                     Kawasaki/Suzuki/Honda/Yamaha/KTM
                                                                                                     $
                                                                                                         4212
                                                                                                     $4.99 shipping




                                                                                                     Hitommy Rear Brake Pedals Step Plate+Gear Shifter Shift Lever Tip for
                                                                                                     KTM SX EXC XCF SMC
                                                                                                     $
                                                                                                         1386
                                                                                                     $4.99 shipping




                                                                                                     Hitommy Universal Front Brake Disc Rotor Guard Cover for
                                                                                                     KTM/Honda/Yamaha Motocross - Yellow
                                                                                                     $
                                                                                                         1754
                                                                                                     $4.99 shipping




                                                                                                     Hitommy Aluminum Handlebar End Plugs for KTM 50c-990cc
                                                                                                     SX/EXC/SMR/MXC/SXS 2000-2016 - Blue
                                                                                                     $
                                                                                                      1353
                                                                                                     $4.99 shipping




                                                                                                     Hitommy 2pcs 7/8 Inch 22mm 9 Color Motorcycle Rubber Handlebar Grip
                                                                                                     for CRF/YZF/WRF/KXF/KLX/KTM/RMZ - Orange
                                                                                                     $   729
                                                                                                     $4.99 shipping




                                                                                                     Hitommy 7/8inch Dirt Bike Handlebar Hand Guards for KTM Honda CRF
                                                                                                     150 100 XR 230 250 400 110 - Blue
                                                                                                     $
                                                                                                         2811
                                                                                                     $4.99 shipping




https://www.amazon.com/s?k=KTM&me=A2XH0F4K3YKCGS&ref=nb_sb_noss                                                                                                                                             1/4
10/21/2020                                                                   Amazon.com
                                      Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                           Page 43 of 465 PageID #:1748

                                                                               Hitommy Motorcycle Front Plastic Fender Mudguard Dirt Bike for Honda
                                                                               KTM 7-Colors - Black
                                                                               $
                                                                                2718
                                                                               $4.99 shipping




                                                                               Hitommy Universal Motorcycle Exhaust Muﬄer Protector Can Cover Guard
                                                                               for KTM EXC SXF 250-525 - Green
                                                                               $
                                                                                1735
                                                                               $4.99 shipping




                                                                               Hitommy Universal Motorcycle Front Fender for KTM Honda Yamaha
                                                                               Kawasaki Suzuki - White
                                                                               $2410
                                                                               $4.99 shipping




                                                                               Hitommy Rear Brake Pedal Step Plate Tip with Gear Shifter Shift Lever for
                                                                               KTM 125-530 - Dark Orange
                                                                               $
                                                                                1692
                                                                               $4.99 shipping




                                                                               Hitommy Motorcycle Front Brake Disc Rotor Guard Cover Protector Black
                                                                               for KTM 125-530 SX SXF XC XCF EXC
                                                                               $
                                                                                3145
                                                                               $4.99 shipping




                                                                               Hitommy Motorcycle Motocross Rear Brake Line Guide for KTM 125 150
                                                                               250 300 350 450 690 SX XC SXF XCF SMC
                                                                                                1
                                                                               $
                                                                                738
                                                                               $4.99 shipping




                                                                               Hitommy Pair Rear Brake Pads for KTM SX 125/150 EXC 250/400
                                                                               Husqvarna CR 125/250 TE 310/410
                                                                               $
                                                                                747
                                                                               $4.99 shipping




                                                                               Hitommy Brake Clutch Gear Pedal Lever CNC Aluminium for KTM Duke
                                                                               125 200 390 2013-2014
                                                                               $4993
                                                                               $4.99 shipping

https://www.amazon.com/s?k=KTM&me=A2XH0F4K3YKCGS&ref=nb_sb_noss                                                                                            2/4
10/21/2020                                                                          Amazon.com
                                             Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                                  Page 44 of 465 PageID #:1749




                                                                                                                 Hitommy Pair CNC Rear Axle Spindle Chain Adjuster Blocks for KTM SX
                                                                                                                 EXC XCW 125-530 20mm
                                                                                                                 $2806
                                                                                                                 $4.99 shipping




                                                                                                                     ← Previous           1     2   Next →




                                                        Need help?
                                                        Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                               Page 1 of 4




              Tank Straps Motorcycle            MIBAO Half Round                  RHINO USA Ratchet                      Tank Straps Motorcycle       Autofonder Soft Loop
              Tie Down Straps (2pk) -           Doormat, 24 x 36 Non              Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -      Tie Down Straps 6 Pack
              10.000 lb Webbing                 Slip Durable Welcome              Guaranteed Max Break                   10.000 lb Webbing            1,500 Load Capacity
              Break Strength 2'' x…             Door Mats, Boots…                 Strength, Includes (4)…                Break Strength 2'' x…        Premium Loops for
                               517                               422                               3,374                               123            Securing ATV, UTV,…
              $43.77                            $34.99                            $29.97                                 $74.77                       $11.99


     Best sellers in Kindle eBooks                                                                                                                                                                        Page 1 of 8




              A Time for Mercy (Jake            If You Tell: A True Story         The Cipher (Nina                       My Dear Hamilton: A          Spellbreaker
              Brigance Book 3)                  of Murder, Family…                Guerrera Book 1)                       Novel of Eliza Schuyler…     › Charlie N. Holmberg
              › John Grisham                    › Gregg Olsen                     › Isabella Maldonado                   › Stephanie Dray                             1,858
                               854                               16,835                           3,491                                 3,028         Kindle Edition
              Kindle Edition                    Kindle Edition                    Kindle Edition                         Kindle Edition               $4.99
              $14.99                            $4.99                             $4.99                                  $2.99


     Your Browsing History           View or edit your browsing history   ›                                                                                        Page 1 of 2    See personalized recommendations

                                                                                                                                                                                                Sign in

                                                                                                                                                                                        New customer? Start here.




                                                                                                           Back to top




                        Get to Know Us                             Make Money with Us                                Amazon Payment Products                             Let Us Help You
                        Careers                                    Sell products on                                  Amazon Rewards Visa                                 Amazon and COVID-
                                                                   Amazon                                            Signature Cards                                     19
                        Blog
                                                                   Sell apps on Amazon                               Amazon.com Store Card                               Your Account
                        About Amazon
                                                                   Become an Aﬃliate                                 Amazon Business Card                                Your Orders
                        Press Center
                                                                   Advertise Your Products                           Amazon Business Line of Credit                      Shipping Rates &
                        Investor Relations                                                                                                                               Policies
                                                                   Self-Publish with Us                              Shop with Points
                        Amazon Devices                                                                                                                                   Amazon Prime
                                                                   Host an Amazon Hub                                Credit Card Marketplace
                        Amazon Tours
                                                                                                                     Reload Your Balance
https://www.amazon.com/s?k=KTM&me=A2XH0F4K3YKCGS&ref=nb_sb_noss                                                                                                                                                         3/4
10/21/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 14Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             45 of 465 PageID #:1750




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from LTEFTLFL            (Learn more)                                                        Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                      $4.99 - Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Hitommy Rear Brake Pedal Step Plate Tip with Gear Shifter Shift Lever for
                    KTM 125-530 - Dark Orange
                    $16.92 - Quantity: 1
                    Sold by: LTEFTLFL


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    46 of 465 PageID #:1751




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $16.92
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $4.99
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $21.91
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.06
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                              $22.97

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                                                                                                                                                                       Why didn't I qualify for free shipping?
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       Hitommy Rear Brake Pedal Step Plate Tip                     Choose a delivery option:
                                       with Gear Shifter Shift Lever for KTM 125-                       Thursday, Nov. 12 - Friday, Dec. 4
                                       530 - Dark Orange                                                $4.99 - Shipping
                                       $16.92
                                       Quantity: 1 Change
                                       Sold by: LTEFTLFL
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                       Case:Amazon.com: Hitommy Document
                                                       1:20-cv-06677      Front Mudguard#:
                                                                                        For14
                                                                                           Universal
                                                                                              Filed: Supermoto
                                                                                                       11/10/20DRZ KX YZ KTM
                                                                                                                   Page   47WR
                                                                                                                             of XR
                                                                                                                                465CRF RMZ KLX #:1752
                                                                                                                                     PageID    250 7-Color - Orange

                                                                                                                                                           Hello, Sign in
   Skip to main content                          KTM                                                                                                       Account & Lists
                                                                                                                                                                                  Returns                               0
                                         All                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                           Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service         New Releases   AmazonBasics   Whole Foods        Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                   Hitommy Front Mudguard For Universal                                                               $31.26
                                                                                   Supermoto DRZ KX YZ KTM WR XR CRF RMZ KLX
                                                                                                                                                                                      $4.99 delivery: Nov 12 - Dec 4
                                                                                   250 7-Color - Orange
                                                                                   Brand: Hitommy
                                                                                                                                                                                      In stock.
                                                                                                                                                                                      Usually ships within 2 to 3 days.
                                                                                   Price:   $31.26                                                                                    Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1


                                                                                       Get $50 oﬀ instantly: Pay $0.00 $31.26 upon approval for the Amazon Rewards
                                                                                       Visa Card. No annual fee.                                                                                        Add to Cart

                                                                                   Returnable until Jan 31, 2021                                                                                         Buy Now

                                                                                   Color: Orange
                                                                                                                                                                                            Secure transaction

                                                                                             $31.26               $31.26             $31.26       $31.26                              Ships from ...         LTEFTLFL
                                                                                                                                                                                      Sold by ...            LTEFTLFL
                           Roll over image to zoom in
                                                                                             $31.26
                                                                                                                                                                                            Deliver to Bensenville 60106


                                                                                       1.Aecrodynamic design and unique styling                                                         Add to List
                                                                                       2.Universal mudguard a perfect application for supermoto bikes
                                                                                       3.Front mudguard constructed in two parts ,joined with safety screws.                            Add to Wedding Registry
                                                                                       4.Easy disassembly of the rear section without the need to remove the front
                                                                                       section
                                                                                       5.Polypropylene construction                                                                           Share

                                                                                   › See more product details
                                                                                                                                                                                                    Have one to sell?

                                                                                                                                                                                                    Sell on Amazon
   Customers also viewed these products                                                                                                                           Page 1 of 10




                JFG RACING White                 JFG RACING Motorcycle           Motorcycle Swingarm                Universal 12V 35W
                Universal Headlight              Universal Handguards            Guard Swing Arm                    Motorcycle 2017
                Head Lamp Light Fairing          Aluminum Hand Guards            Protector For TC125                Supermoto Halogen
                Street Fighter Mask…             Brush Bar For oﬀ Road…          TC250 FC250 FC350…                 Headlight Indicator…
                              140                                 725                           43                              36
                $20.99                           #1 Best Seller    in            $21.99                             2 oﬀers from $16.71
                                                                                 Only 18 left in stock - orde…
                                                 Powersports Handguards
                                                 $19.99



   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $31.26! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description
        Color:Orange



          Description:
          1.Aecrodynamic design and unique styling
          2.Universal mudguard a perfect application for supermoto bikes
          3.Front mudguard constructed in two parts ,joined with safety screws.
          4.Easy disassembly of the rear section without the need to remove the front section
          5.Polypropylene construction
          Speciﬁcation:
          Model: 553312
          Product Name: Mudguard
          Front Color: : Orange/ Black/ Red/ Blue/ Green/ Yellow/ White
          Tail Color: Black
          Material: ABS Plastic
          Manufacturer Part Number: 2072680001
          Type: Front mudguard
          Fit: Universal Fit
          Paint: Aftermarket Paint
          Holes: Self-Drill
          Weight: 450g
          Number of Pieces: 1 Set

https://www.amazon.com/Hitommy-Mudguard-Universal-Supermoto-7-Color/dp/B07L6T4KG6/ref=sr_1_1?dchild=1&keywords=KTM&m=A2XH0F4K3YKCGS&qid=1603251738&s=merchant-items&sr=1-1&th=1                                                    1/4
10/21/2020                                                Amazon.com: Document
                                               Case: 1:20-cv-06677    Hitommy Rear Brake
                                                                                    #: 14Pedals Step 11/10/20
                                                                                           Filed:    Plate+Gear Shifter
                                                                                                                 Page   Shift
                                                                                                                           48 Lever
                                                                                                                                of Tip
                                                                                                                                    465for KTM SX EXC
                                                                                                                                           PageID     XCF SMC
                                                                                                                                                    #:1753
                                                                                                                                                    Hello, Sign in
   Skip to main content                        KTM                                                                                                  Account & Lists
                                                                                                                                                                           Returns                                 0
                                     All                                                                                                                                   & Orders          Try Prime                 Cart
                                                                                                                                                    Account
       Deliver to
                                   Holiday Deals        Gift Cards   Best Sellers   Customer Service    New Releases     AmazonBasics     Whole Foods      Free Shipping                Shop the Fashion Gift guide
       Bensenville 60106
   ‹ Back to results



                                                                                                              Hitommy Rear Brake Pedals                                        $13.86
                                                                                                              Step Plate+Gear Shifter Shift
                                                                                                                                                                               $4.99 delivery: Nov 12 - Dec 4
                                                                                                              Lever Tip for KTM SX EXC XCF
                                                                                                              SMC                                                              In stock.
                                                                                                              Brand: Hitommy                                                   Usually ships within 2 to 3 days.

                                                                                                                                                                               Qty:
                                                                                                                                                                                Qty:
                                                                                                                                                                                1      1

                                                                                                              Price:   $13.86
                                                                                                                                                                                                 Add to Cart
                                                                                                                Get $50 oﬀ instantly: Pay $0.00 $13.86 upon
                                                                                                                approval for the Amazon Rewards Visa Card. No                                     Buy Now
                                                                                                                annual fee.
                                                                                                                                                                                     Secure transaction
                                                                                                              Returnable until Jan 31, 2021
                                                                                                                                                                               Ships from ...         LTEFTLFL
                                                                                                                 Product Name : Rear Brake Pedal Step Plate & Gear
                                                                                                                                                                               Sold by ...            LTEFTLFL
                                                                                                                 Shifter Shift Lever Tip
                                                                                                                 Material : Aluminum
                                                                                                                 Color : black                                                       Deliver to Bensenville 60106
                                                                                                                 Size : as the pirctur show
                                                                                                                 For KTM SX EXC XCF XC XCW SXF EXCF SMR LC4                      Add to List
                                                                                                                 Enduro 125 250 300 350 400 450 500
                                                                                                                                                                                 Add to Wedding Registry


                                           Roll over image to zoom in
                                                                                                                                                                                       Share


                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                             Sell on Amazon



   Related products from Our Brands




                                                                                                                                                             Page 1 of 3




                Pinzon 6 Piece Blended         Pinzon Velvet Plush            Pinzon Signature Cotton      Pinzon Organic Cotton          Pinzon Faux Fur Throw
                Egyptian Cotton Bath           Blanket - Twin,                Heavyweight Velvet           Bathroom Towels, 6             Blanket - 50 x 60 Inch,
                Towel Set - Driftwood          Chocolate                      Flannel Sheet Set -          Piece Set, Ivory               Ivory
                             13954                          6612              Queen, Cream                               5817                          3664
                $24.99                         $25.81                                     6162             $34.99                         $31.26
                                                                              $74.71



   Sponsored products related to this item                                                                                                                                                                   Page 1 of 13




             NEW OEM KTM Orange            KTM Factory Flex Brake       KTM Hand Brake Lever      1994 1995 ﬁts KTM 440         2011 ﬁts KTM 105SX         2003-2010 ﬁts KTM                 Brake Pads ﬁt ﬁts KT
             Rear Brake Disc Guard         Lever (Orange) OEM:          (Orange) 2014-2020        SX Front and Rear Brake       105 SX Front and Rear      85SX 85 SX Front and              85SXS 85 SXS 2012-
             2004-2017 SX XC EXC           7871390204404                OEM: 7871399204404        Pads Severe Duty              Severe Duty Brake Pads     Rear Severe Duty                  2015 Rear Severe Du
             SXF 5481096120004                         1                            3             $31.95                        $34.95                     Sintered Metal Brake…             by Race-Driven
                          1                $101.99                      $47.99                                                                             $31.95                            $21.95
             $83.99
                                                                                                                                                                                                             Ad feedback


   Customers also viewed these products                                                                                                                                                                          Page 1 of 7




https://www.amazon.com/Hitommy-Brake-Pedals-Plate-Shifter/dp/B07RWYHKVC/ref=sr_1_3?dchild=1&keywords=KTM&m=A2XH0F4K3YKCGS&qid=1603251738&s=merchant-items&sr=1-3                                                               1/4
10/22/2020                                         Case: 1:20-cv-06677Amazon.com:
                                                                       Document   Luckmart
                                                                                     #: 14Motorcycle
                                                                                           Filed: Windscreen
                                                                                                     11/10/20Windshield
                                                                                                              Page 49   For of
                                                                                                                            KTM 690:PageID
                                                                                                                               465  Automotive #:1754

                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                    Returns                                0
                                           Automotive Parts & Accessories                                                                                                                           & Orders          Try Prime                Cart
                                                                                                                                                                          Account
      Deliver to
                                          Holiday Deals       Gift Cards    Best Sellers        Customer Service     New Releases        AmazonBasics         Whole Foods        Free Shipping                Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates       Best Sellers     Parts    Accessories         Tools & Equipment     Car Care       Motorcycle & Powersports         Truck        RV       Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Windshields & Accessories › Windshields


                                                                                        Luckmart Motorcycle Windscreen Windshield For                                                                   $22.44
                                                                                        KTM 690                                                                                                         & FREE Shipping
                                                                                        Brand: Luckmart
                                                                                                                                                                                                        Arrives: Nov 12 - Dec 4


                                                                                        Price:    $22.44 & FREE Shipping                                                                                In Stock.

                                                                                           Get $50 oﬀ instantly: Pay $0.00 $22.44 upon approval for the Amazon Rewards                                  Qty:
                                                                                                                                                                                                         Qty:
                                                                                                                                                                                                         1      1

                                                                                           Visa Card. No annual fee.
                                                                                                                                                                                                                          Add to Cart
                                                                                               100% Made by injection molding
                                                                                               Made of high quality ABS plastic to guarantee a longer life time
                                                                                                                                                                                                                           Buy Now
                                                                                               Package includes: 1 x windscreen (bolts not included)
                                                                                               Easy To install                                                                                                Secure transaction
                                                                                               Fitment: KTM 690
                                                                                                                                                                                                        Ships from ...          luckmart
                                                                                         › See more product details
                                                                                                                                                                                                        Sold by ...             luckmart

                                                                                        Compare with similar items                                                                                      Return policy: Returnable until
                                                                                                                                                                                                        Jan 31, 2021

                                                                                                                                                                                                              Deliver to Bensenville 60106


                              Roll over image to zoom in                                                                                                                                                  Add to List



                                                                                                                                                                                                                Share
   Inspired by your recent shopping trends                                                                                                                                       Page 1 of 12
                                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                                      Sell on Amazon




              Motorcycle Adjustable              Newsmarts Universal               Universal Adjustable              BTL Motorcycle                    Motoparty Motorcycle
              Clip On Windshield                 Motorcycle Adjustable             Screen Extension                  Windscreen Wind                   Windshield Extension
              Extension Spoiler                  Clip On Windshield                Windscreen Windshield             Deﬂector Replacement              Windscreen Clip on For
              Windscreen Air Deﬂector            Extension Spoiler Airﬂow          Spoiler Air Deﬂector…             for Most Motorcycle…              Triumph Aprilia…
              Replacement for…                   Windscreen Wind…                                   3                               1                                 7
              $30.00                             $21.99                            $32.90                            $28.00                            $43.99
              Only 13 left in stock - orde…                                        Only 5 left in stock - order…     Only 2 left in stock - order…     Only 19 left in stock - orde…




   Compare with similar items




                                      This item Luckmart Motorcycle                        Luckmart Motorcycle Windscreen                   Luckmart Motorcycle Windscreen                      Qii lu Motorcycle Windshield,
                                      Windscreen Windshield For KTM 690                    Windshield For Honda VFR800 2002-                Windshield For Suzuki GSX600F/750F                  Transparent Windscreen for
                                                                                           2009                                             1987-1997                                           Bonneville 2001-2017

                                          Add to Cart                                          Add to Cart                                      Add to Cart                                         Add to Cart



     Customer Rating                                    (0)                                                  (0)                                              (0)                                                   (0)

     Price                            $
                                       2244                                                $
                                                                                            2765                                            $
                                                                                                                                              2390                                              $
                                                                                                                                                                                                 2683
     Sold By                          luckmart                                             luckmart                                         luckmart                                            Qiilu




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword



https://www.amazon.com/Luckmart-Motorcycle-Windscreen-Windshield-KTM/dp/B07B4QFQWP/ref=sr_1_190                                                                                                                                                       1/4
10/22/2020                                         Case: 1:20-cv-06677Amazon.com:
                                                                       Document   Luckmart
                                                                                     #: 14Motorcycle
                                                                                           Filed: Windscreen
                                                                                                     11/10/20Windshield
                                                                                                              Page 50   For of
                                                                                                                            KTM 690:PageID
                                                                                                                               465  Automotive #:1755


   Product information

   Technical Details                                                                                          Additional Information

        Manufacturer                                          Luckmart                                          ASIN                                           B07B4QFQWP

        Brand                                                 Luckmart                                          Date First Available                           February 28, 2018

        Item Weight                                           15.2 ounces                                     Warranty & Support
        Product Dimensions                                    13.78 x 12.2 x 5.12 inches                      Product Warranty: For warranty information about this product, please click here

        Is Discontinued By Manufacturer                       No                                              Feedback
        Manufacturer Part Number                              65LC097
                                                                                                              Would you like to tell us about a lower price?




   Videos                                                                                                                                                                                        Page 1 of 2

             Videos for related products




                                                  0:03                                      0:41                                 0:16                                    0:12
              GUDAVO 100% Polycarbonate                      Motorcycle Windscreen Extension       motorcycle windshield Extension         Universal windshield for                Classic Accessories
              made Motorcycle Windshield                                                           smalll                                  motorcycle                              UTV Front Windshi

              GUDAVO                                         kemimoto                              DUILU                                   DUILU                                   Merchant Video



     Upload your video




   Product description

            Features:
            100% Made by injection molding
            Top quality. Made of high quality ABS plastic to guarantee a longer life time
            Pre-drilled. Precise OEM ﬁtment, direct replacement
            New Double Bubble design

            Speciﬁcs:
            Condition: Brand New
            Material: ABS Plastic
            Color: As the picture shown
            Easy for installation, ﬁtting instruction not included

            Fitment:
            KTM 690

            Package includes:
            1 x windscreen (bolts not included)




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                          0%

   4 star                                          0%

   3 star                                          0%

   2 star                                          0%

   1 star                                          0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review

https://www.amazon.com/Luckmart-Motorcycle-Windscreen-Windshield-KTM/dp/B07B4QFQWP/ref=sr_1_190                                                                                                                2/4
10/22/2020                                       Case: 1:20-cv-06677Amazon.com:
                                                                     Document   Luckmart
                                                                                   #: 14Motorcycle
                                                                                         Filed: Windscreen
                                                                                                   11/10/20Windshield
                                                                                                            Page 51   For of
                                                                                                                          KTM 690:PageID
                                                                                                                             465  Automotive #:1756




     Inspired by your browsing history                                                                                                                                                                                            Page 1 of 7




               FMF Racing 11299 Wash               Troy Lee Designs Men's                72 Pcs Motorcycle               AnXin Foot Pegs                  KTM FLAG READY TO                    KTM 6" Die-cut Decal
               Plug                                20 TLD KTM Team Shirts                Motocross Dirt Bike             Footpegs Footrests Foot          RACE 3PW1771500                      Orange
                             1,413                                   110                 Spoke Skins For 8"-21"          Pedals Rests CNC MX For                         151                                       67
               $9.63                               $30.00 - $31.50                       rims Wheel RIM Spoke…           KTM SX SXS XC EXC…               $19.99                               $6.80
                                                                                                     71                               18
                                                                                         $9.99                           $27.99


     Popular products inspired by this item                                                                                                                                                                                       Page 1 of 2




               Areyourshop Motorcycle              Goldﬁre Universal                     Motorcycle Double               psler Motorcycle                 Newsmarts Universal                  Motorcycle Windscreen
               ABS Plastic Windscreen              Motorcycle Windshield                 Bubble Windscreen               Windshield WindScreen            Motorcycle Adjustable                Universal Adjustable
               Windshield Shield for               Airﬂow Adjustable                     Windshield Screen for           For KTM 1290 Super               Clip On Windshield                   Windscreen Wind
               KTM 2018-2019 DUKE                  Windscreen Wind…                      KTM 390 RC390 2014-             Adventure R/S 2017-              Extension Spoiler Airﬂow             Deﬂector Windshield for
               790 Black                                             105                 2017 Motorcycle…                2019 (Gray)                      Windscreen Wind…                     KTM
               $42.99                              $22.99                                $121.99                         $71.99                           $21.99                               $20.39


     Your Browsing History                View or edit your browsing history     ›
                                                                                                                                                                                                 See personalized recommendations

                                                                                                                                                                                                                        Sign in

                                                                                                                                                                                                          New customer? Start here.




                                                                                                             Back to top




                        Get to Know Us                                     Make Money with Us                              Amazon Payment Products                                      Let Us Help You
                        Careers                                            Sell products on                                Amazon Rewards Visa                                          Amazon and COVID-
                                                                           Amazon                                          Signature Cards                                              19
                        Blog
                                                                           Sell apps on Amazon                             Amazon.com Store Card                                        Your Account
                        About Amazon
                                                                           Become an Aﬃliate                               Amazon Business Card                                         Your Orders
                        Sustainability
                                                                           Advertise Your Products                         Amazon Business Line of Credit                               Shipping Rates &
                        Press Center                                                                                                                                                    Policies
                                                                           Self-Publish with Us                            Shop with Points
                        Investor Relations                                                                                                                                              Amazon Prime
                                                                           Host an Amazon Hub                              Credit Card Marketplace
                        Amazon Devices                                                                                                                                                  Returns &
                                                                           › See More Make Money                           Reload Your Balance                                          Replacements
                        Amazon Tours                                       with Us
                                                                                                                           Amazon Currency Converter                                    Manage Your Content
                                                                                                                                                                                        and Devices
                                                                                                                                                                                        Amazon Assistant
                                                                                                                                                                                        Help




                                                                                                                 English               United States




                        Amazon Music                Amazon                      Amazon Drive                     6pm                    AbeBooks                   ACX                           Alexa
                        Stream millions             Advertising                 Cloud storage                    Score deals            Books, art                 Audiobook                     Actionable
                        of songs                    Find, attract, and          from Amazon                      on fashion             & collectibles             Publishing                    Analytics
                                                    engage customers                                             brands                                            Made Easy                     for the Web

                        Sell on                     Amazon                      Amazon Fresh                     AmazonGlobal           Home Services              Amazon Ignite                 Amazon Rapids
                        Amazon                      Business                    Groceries & More                 Ship Orders            Experienced Pros           Sell your original            Fun stories for
                        Start a Selling             Everything For              Right To Your Door               Internationally        Happiness Guarantee        Digital                       kids on the go
                        Account                     Your Business                                                                                                  Educational
                                                                                                                                                                   Resources

                        Amazon Web                  Audible                     Book Depository                  Box Oﬃce               ComiXology                 DPReview                      East Dane
                        Services                    Listen to Books &           Books With Free                  Mojo                   Thousands of               Digital                       Designer Men's
                        Scalable Cloud              Original                    Delivery Worldwide               Find Movie             Digital Comics             Photography                   Fashion
                        Computing                   Audio                                                        Box Oﬃce Data
                        Services                    Performances


https://www.amazon.com/Luckmart-Motorcycle-Windscreen-Windshield-KTM/dp/B07B4QFQWP/ref=sr_1_190                                                                                                                                                 3/4
10/22/2020                                                                              Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                                      Page 52 of 465 PageID #:1757
                                                                                                                                                                     Hello, Sign in
   Skip to main content                                  KTM                                                                                                         Account & Lists
                                                                                                                                                                                             Returns                              0
                                          luckmart                                                                                                                                           & Orders    Try Prime                      Cart
                                                                                                                                                                     Account
      Deliver to
                                         Holiday Deals     Gift Cards         Best Sellers   Customer Service    New Releases      AmazonBasics           Whole Foods        Free Shipping    Registry    Sell        Coupons
      Bensenville 60106

    17-19 of 19 results for luckmart : "KTM"                                                                                                                                                                        Sort  by:Featured
                                                                                                                                                                                                                    Featured
                                                                                                                                                                                                                     Sort by:


    Brand
    Luckmart                                                                                                         Luckmart Short Brake Clutch Lever Set for KTM 690 SMC/SMC-
                                                                                                                     R/Duke/Duke R 2012-2013
                                                                                                                     Blue
                                                                                                                     $
                                                                                                                      2628
                                                                                                                     $9.23 shipping

                                                                                                                                                      +




                                                                                                                     Luckmart Motorcycle Windscreen Windshield For KTM 690
                                                                                                                     $
                                                                                                                      2244
                                                                                                                     FREE Shipping




                                                                                                                     Luckmart Motorcycle Windscreen Windshield For KTM 390
                                                                                                                     $
                                                                                                                      1827
                                                                                                                     FREE Shipping




                                                                                                                           ← Previous             1   2      Next →




                                                               Need help?
                                                               Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                                  Page 1 of 3




                   Autofonder Soft Loop              Vehiclex Soft Loop                  Tumbl Trak Pit Pillow           Pit Posse Pp2709Ktm                PROREADY Heavy Duty               CAOS Tie Down Ratchet
                   Tie Down Straps 6 Pack            Motorcycle Tie Down                 Soft Mat w/Denim Cover          KTM 160Pc Metric                   Ratchet Tie Down Kit –            Straps with Hooks -
                   1,500 Load Capacity               Straps 1.5 x 18 inches -                             32             Motorcycle Assortment              General & Motorcycle              Heavy Duty Coated
                   Premium Loops for                 Green - 10000 lb Load…              $373.95                         Bolt Kit Ktm690 Smc…               Use, Pack of 4, Secure…           Steel, Chromoly…
                   Securing ATV, UTV,…                                17                                                                  17                                 43                                22
                   $11.99                            $11.99                                                              $29.95                             $49.95                            $49.97


     Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 7




                   Reader's Digest                   National Geographic                 Martha Stewart Living           Real Simple                        Real Simple                       Southern Living
                                    59               Kids                                                 35                              6,912                              29                                30
                   Print Magazine                                     6,417              Print Magazine                  Print Magazine                     Print Magazine                    Print Magazine
                   $5.00                             Print Magazine                      $3.00                           $10.00                             $5.00                             $5.00
                                                     $15.00


                                                                                                                                                                                                 See personalized recommendations

https://www.amazon.com/s?k=KTM&i=merchant-items&me=AIYKB08TT0IQ0&page=2&qid=1603329388&ref=sr_pg_2                                                                                                                                             1/2
10/22/2020                                        Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                     Filed: 11/10/20           luckmart
                                                                                                            Page    53 of 465 PageID #:1758
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                  Returns                                0
                                          All                                                                                                                                                     & Orders       Try Prime                   Cart
                                                                                                                                                                          Account
      Deliver to
                                       Holiday Deals      Gift Cards          Best Sellers     Customer Service         New Releases      AmazonBasics         Whole Foods       Free Shipping              Shop deals before they're gone
      Bensenville 60106


   luckmart                                                                                                                                            Have a question for luckmart?
   luckmart storefront
                   86% positive in the last 12 months (14 ratings)                                                                                      Ask a question
   luckmart is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Lide
   Business Address:
     712,No.144 huangshadadao
     guangzhou
     guangdong
     510150
     CN


       Feedback       Returns & Refunds           Shipping        Policies           Help         Products



                             “ very fast delivery, great quality pulley. ”
                                                                                                                                                                                  30 days       90 days       12 months        Lifetime
                             By steve rabbon on June 4, 2019.                                                                                                       Positive          100%       100%                86%           83%
                             “ The pulley arrived really fast . Good quality, only problem was the Allen set screws that came with it are too                       Neutral                0%      0%                   7%              9%
                               small. ”
                                                                                                                                                                    Negative               0%      0%                   7%              9%
                             By OUIJABO on April 23, 2019.
                                                                                                                                                                    Count                   1        4                  14              23
                             “ These were a perfect ﬁt for my 1999 VFR 800 Interceptor. They work ﬁne. ”

                             By Ken Scott on March 9, 2019.

                             “ DONT BUY Chinese junk! I know I should not be surprised but this one is bad even for China Don’t buy this
                               light ”
                             By Rex Rainbow. on July 14, 2018.



                                                                              Previous Next




                                                                                        Leave seller feedback         Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                      Page 1 of 7




                   FMF Racing 11299 Wash              Troy Lee Designs Men's 20              72 Pcs Motorcycle                 AnXin Foot Pegs Footpegs          KTM FLAG READY TO RACE            KTM 6" Die-cut Decal
                   Plug                               TLD KTM Team Shirts                    Motocross Dirt Bike Spoke         Footrests Foot Pedals             3PW1771500                        Orange
                                  1,413                                 110                  Skins For 8"-21" rims             Rests CNC MX For KTM SX                          151                                67
                   $9.63                              $30.00 - $31.50                        Wheel RIM Spoke Covers…           SXS XC EXC MXC XCW…               $19.99                            $6.80
                                                                                                             71                               18
                                                                                             $9.99                             $27.99

        Top subscription apps for you                                                                                                                                                                                          Page 1 of 7




                   Disney+                            CBS Full Episodes and Live             STARZ                             Sling TV                          SHOWTIME                          Philo: Live & On-Demand
                   Disney                             TV                                     Starz Entertainment               Sling TV LLC                      Showtime Digital Inc.             TV
                                  386,991             CBS Interactive                                        79,757                           47,389                            22,920             PHILO
                   $0.00                                                98,054               $0.00                             $0.00                             $0.00                                             65,100
                                                      $0.00                                                                                                                                        $0.00


        Your Browsing History               View or edit your browsing history      ›                                                                                                              See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AIYKB08TT0IQ0&sshmPath=                                                                                       1/2
10/22/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 14Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             54 of 465 PageID #:1759




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from luckmart          (Learn more)                                                          Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                      FREE Shipping
                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Luckmart Motorcycle Windscreen Windshield For KTM 690
                    $22.44 - Quantity: 1
                    Sold by: luckmart


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/22/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    55 of 465 PageID #:1760




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $22.44
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $22.44
                                                                                                                                                                                       Estimated tax to be collected:*              $1.40

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $23.84
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       Luckmart Motorcycle Windscreen                              Choose a delivery option:
                                       Windshield For KTM 690                                           Thursday, Nov. 12 - Friday, Dec. 4
                                       $22.44                                                           FREE Shipping
                                       Quantity: 1 Change
                                       Sold by: luckmart
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                                               Amazon.com:
                                                   Case: 1:20-cv-06677 Document   #:Luckmart Motorcycle
                                                                                     14 Filed:          Windscreen
                                                                                                 11/10/20      PageWindshield
                                                                                                                      56 ofFor  KTM
                                                                                                                              465   390
                                                                                                                                  PageID #:1761
                                                                                                                                                          Hello, Sign in
   Skip to main content                           KTM                                                                                                     Account & Lists
                                                                                                                                                                                 Returns                                0
                                         All                                                                                                                                     & Orders          Try Prime                Cart
                                                                                                                                                          Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service    New Releases     AmazonBasics     Whole Foods        Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                   Luckmart Motorcycle Windscreen Windshield For                                                     $18.27
                                                                                   KTM 390                                                                                           & FREE Shipping
                                                                                   Brand: Luckmart
                                                                                                                                                                                     Arrives: Nov 12 - Dec 4


                                                                                   Price:   $18.27 & FREE Shipping                                                                   In Stock.

                                                                                       Get $50 oﬀ instantly: Pay $0.00 $18.27 upon approval for the Amazon Rewards                   Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1

                                                                                       Visa Card. No annual fee.
                                                                                                                                                                                                       Add to Cart
                                                                                       100% Made by injection molding
                                                                                       Made of high quality ABS plastic to guarantee a longer life time
                                                                                                                                                                                                        Buy Now
                                                                                       Package includes: 1 x windscreen (bolts not included)
                                                                                       Easy To install                                                                                     Secure transaction
                                                                                       Fitment: KTM 390
                                                                                                                                                                                     Ships from ...          luckmart
                                                                                   › See more product details
                                                                                                                                                                                     Sold by ...             luckmart

                                                                                                                                                                                     Return policy: Returnable until
                                                                                                                                                                                     Jan 31, 2021

                                                                                                                                                                                           Deliver to Bensenville 60106


                              Roll over image to zoom in                                                                                                                               Add to List



                                                                                                                                                                                             Share
   Sponsored products related to this item                                                                                                                       Page 1 of 16
                                                                                                                                                                                                   Have one to sell?

                                                                                                                                                                                                   Sell on Amazon




               KTM Air Filter SX SX-F XC         KTM Boxer Made in            Motorcycle Swingarm           2004 ﬁts KTM 300 MXC         Brake Pads ﬁts KTM 500
               XC-F XC-W XCF-W EXC-F             Microﬁber (92%               Guard Swing Arm               Race-Driven Rear RipTide     EXC 2004-2016 Front
               2015-2020                         Polyester - 8% Elastane)     Protector For KTM             Brake Rotor Disc for MX      Severe Duty for MX by
               OEM:79006015000                   - Multicolor                 EXC125 EXC200…                Motorcross                   Race-Driven
                            11                                43                           44               $43.95                       $18.95
               $31.49                            $15.99                       $21.99
                                                                                                                                                                 Ad feedback




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                Additional Information

         Manufacturer                                        Luckmart                                                 ASIN                                                 B07B4Q7W4P

         Brand                                               Luckmart                                                 Date First Available                                 February 28, 2018

         Item Weight                                         11.6 ounces                                            Warranty & Support
         Product Dimensions                                  14.17 x 12.6 x 6.69 inches                             Product Warranty: For warranty information about this product, please click here
         Is Discontinued By Manufacturer                     No                                                     Feedback
         Manufacturer Part Number                            65LC096
                                                                                                                    Would you like to tell us about a lower price?




https://www.amazon.com/Luckmart-Motorcycle-Windscreen-Windshield-KTM/dp/B07B4Q7W4P/ref=sr_1_19?dchild=1&keywords=KTM&m=AIYKB08TT0IQ0&qid=1603329388&s=merchant-items&sr=1-19                                                       1/3
10/22/2020                                                     Amazon.com:
                                                  Case: 1:20-cv-06677      Luckmart Short
                                                                        Document       #:Brake Clutch Lever
                                                                                          14 Filed:         Set for KTM
                                                                                                        11/10/20        690 SMC/SMC-R/Duke/Duke
                                                                                                                      Page   57 of 465 PageID   R 2012-2013
                                                                                                                                                   #:1762
                                                                                                                                                      Hello, Sign in
   Skip to main content                           KTM                                                                                                 Account & Lists
                                                                                                                                                                             Returns                                0
                                         All                                                                                                                                 & Orders          Try Prime                Cart
                                                                                                                                                      Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers     Customer Service   New Releases     AmazonBasics    Whole Foods      Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                  Luckmart Short Brake Clutch Lever Set for KTM                                                  $26.28
                                                                                  690 SMC/SMC-R/Duke/Duke R 2012-2013                                                            + $9.23 shipping
                                                                                  Brand: Luckmart
                                                                                                                                                                                 Arrives: Nov 12 - Dec 4
                                                                                                                                                                                 Fastest delivery: Oct 27 - Nov 2
                                                                                  Price:   $26.28 + $9.23 shipping
                                                                                                                                                                                 In Stock.
                                                                                      Get $50 oﬀ instantly: Pay $0.00 $26.28 upon approval for the Amazon Rewards
                                                                                      Visa Card. No annual fee.                                                                   Qty:
                                                                                                                                                                                   Qty:
                                                                                                                                                                                   1      1



                                                                                  Color: Blue                                                                                                      Add to Cart

                                                                                                                                                                                                    Buy Now

                                                                                      100% Brand New                                                                                    Secure transaction
                                                                                      6 Positions Lever Adjustment
                                                                                      High quality T6061-T6 aluminum CNC ﬁnish                                                   Ships from ...          luckmart
                                                                                      Easy installation, No modiﬁcation is needed                                                Sold by ...             luckmart
                                                                                      Pacakge includes: 1 Pair of Clutch and Brake Levers                                        Return policy: Returnable until
                                                                                  › See more product details                                                                     Jan 31, 2021

                                                                                                                                                                                        Deliver to Bensenville 60106

                              Roll over image to zoom in
                                                                                                                                                                                   Add to List



   Sponsored products related to this item                                                                                                                   Page 1 of 16                 Share


                                                                                                                                                                                               Have one to sell?

                                                                                                                                                                                               Sell on Amazon




               KTM Hand Brake Lever              KTM Clutch Lever            KTM Flex Clutch Lever         KTM Factory Flex Brake       KTM Outer Clutch Hub
               (Orange) 2014-2020                (Orange) Brembo OEM:        Brembo (Orange) OEM:          Lever (Orange) OEM:          Loose 50 SXS 2011 2012
               OEM: 7871399204404                7800293120004               7870293104404                 7871390204404                (US) OEM: 45232001000
                           3                                 5                           3                             1                $150.87
               $47.99                            $29.99                      $101.99                       $101.99
                                                                                                                                                             Ad feedback




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Blue

   Technical Details                                                                                              Additional Information

         Manufacturer                                       Luckmart                                                 ASIN                                              B07CGKNL6V

         Brand                                              Luckmart                                                 Date First Available                              April 18, 2018

         Package Dimensions                                 7.87 x 3.94 x 1.97 inches                             Warranty & Support
         Manufacturer Part Number                           4LC072-3                                               Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                   Would you like to tell us about a lower price?




https://www.amazon.com/Luckmart-Short-Brake-Clutch-2012-2013/dp/B07CGKNL6V/ref=sr_1_17?dchild=1&keywords=KTM&m=AIYKB08TT0IQ0&qid=1603329388&s=merchant-items&sr=1-17&th=1                                                      1/3
10/20/2020            Amazon.com: Luixxuer Motorcycle
                                              Case:Tool1:20-cv-06677
                                                        Bag ATV UTV Rear Bag, Universal PU
                                                                         Document        #:Leather Waterproof
                                                                                            14 Filed:         Fork Bag Page
                                                                                                         11/10/20      Luggage58
                                                                                                                              Saddlebags
                                                                                                                                 of 465Handlebar
                                                                                                                                         PageID  Bag Sissy Bar Storage Tool Bag for Honda Kawasaki Suzu…
                                                                                                                                                   #:1763
                                                                                                                                                                     Hello, Sign in
   Skip to main content                                                                                                                                              Account & Lists
                                                                                                                                                                                             Returns                                 0
                                       Garden & Outdoor                                                                                                                                      & Orders          Try Prime                 Cart
                                                                                                                                                                     Account
      Deliver to
                                      Holiday Deals     Gift Cards     Best Sellers      Customer Service          New Releases     AmazonBasics       Whole Foods          Free Shipping                 Shop today's epic deals now
      Bolingbrook 60440

     Amazon Home            Shop by Room          Discover           Shop by Style            Home Décor              Furniture          Kitchen & Dining             Bed & Bath            Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Accessories › Luggage › Saddle Bags


                                                                                                            Luixxuer Motorcycle Tool Bag ATV                                                     $28.99
                                                                                                            UTV Rear Bag, Universal PU Leather                                                   & FREE Shipping. Details
                                                                                                                                                                                                 & FREE Returns
                                                                                                            Waterproof Fork Bag Luggage
                                                                                                                                                                                                 Arrives: Thursday, Oct 29
                                                                                                            Saddlebags Handlebar Bag Sissy Bar                                                   Details
                                                                                                            Storage Tool Bag for Honda Kawasaki                                                  Fastest delivery: Thursday, Oct
                                                                                                            Suzuki Yamaha Sportster                                                              22
                                                                                                                                                                                                 Order within 19 hrs and 4 mins
                                                                                                            Brand: Luixxuer
                                                                                                                                                                                                 Details

                                                                                                             #1 New Release       in Powersports Saddle Bags                                     In Stock.
                                                                                                                                                                                                 Qty:
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                  1      1
                                                                                                               Price:   $28.99 & FREE Shipping. Details & FREE Returns
                                                                                                             Coupon        Save an extra 6% when you apply this coupon.
                                                                                                                        Details                                                                                  Add toto
                                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                                          Cart

                                                                                                               Get $50 oﬀ instantly: Pay $0.00 $28.99 upon approval for                                            Submit
                                                                                                                                                                                                                    Buy Now
                                                                                                               the Amazon Rewards Visa Card. No annual fee.
                                                                                                                                                                                                       Secure transaction
                                                                                                            This item is returnable
                                                                                                                                                                                                 Ships from ...          Amazon
                                                                                                               ► Premium Quality: Made of brand new high quality PU
                                                                                                                                                                                                 Sold by ...             Luixxuer
                                                                                                               leather materials and add inner lining, it can satisfy the long-
                                                                                                               distance driving.
                                      Roll over image to zoom in                                               ► Perfect Compatibility: Universally suits MOST motorcycle
                                                                                                               models, like Honda Yamaha Kawasaki Suzuki Ducati KTM
                                                                                                                                                                                                    Enjoy fast, FREE delivery,
                              Subm Subm Subm Subm Subm Subm                                                    Harley Davidson Sportster Softail Dyna, you can install it on
                                                                                                                                                                                                    exclusive deals and award-
                                                                                                               the Sissy bar, Front forks, Handlebar, Tail Rack. Perfect to
                                                                                                                                                                                                    winning movies & TV
                                                                                                               store some gadgets, tools and other essentials.
                                                                                                                                                                                                    shows with Prime
                                                                                                               ► Convenient for Carrying Out: Comes with 2 buckle straps
                                                                                                                                                                                                    Try Prime and start saving
                                                                                                               for simply install to secure the bag to your motorbike, very
                                                                                                                                                                                                    today with Fast, FREE
                                                                                                               easy to open and close.
                                                                                                                                                                                                    Delivery
                                                                                                               ► Waterproof & Wearproof: Thanks to the great materials
                                                                                                               and exquisite workmanship, it is waterproof and wearproof,                              Add gift options
                                                                                                               so no need to worry getting wet.
                                                                                                               ► Welcome to our shop Luixxuer: Size is 29.5*11.6*21cm                                  Deliver to Bolingbrook 60440
                                                                                                               /11.6*4.6*8.3in (Length x Width x Height). A Classic Look and
                                                                                                               all the features you could ever want. If have any questions,                        Add to List
                                                                                                               please contact us at ﬁrst, we will deﬁnitely address your
                                                                                                               concern.
                                                                                                                                                                                                         Share
                                                                                                            Compare with similar items
                                                                                                                                                                                                               Have one to sell?

                                                                                                                                                                                                               Sell on Amazon
   You might also like                                                                                                                                                    Page 1 of 113
   Sponsored




               Hide & Drink, Thick           Dowco Willie & Max               Motorcycle Saddlebag,                Dowco Willie & Max            DesirePath Motorcycle
               Leather Motorcycle            59591-00 Black Jack              Swingarm Bag, 2 Strap                58282-20 Black Magic          Handlebar Bag Small
               Handlebar Bag, 2 Straps,      Series: Synthetic Leather        Buckle Closure Side Tool             Series: Synthetic Leather     Motorcycle Fork Bag
               Tool Organizer, Mot...        Motorcycle Sissy B...            Bag Pouch, Tri...                    Motorcycle Tool P...          Front Fork Roll Barre...
               $119.99                                    89                  $79.99                                            145                           1
                                             $49.99                                                                $44.12                        $22.99

   Customers who viewed this item also viewed                                                                                                                                                                                      Page 1 of 8




                   Motorcycle Tool Bag,         Motorcycle Fork Bag, PU              Dowco Willie & Max                  The Nekid Cow |                    Motorcycle Saddle Bags,            Saddlebags For
                   Universal PU Leather         Leather Handlebar Tool               59591-00 Black Jack                 Motorcycle Handlebar               Middle-Sized Motorcycle            Motorcycle Universal
                   Motorcycle Fork Bag          Pouch Sissy Bar Roll                 Series: Synthetic Leather           Bag Premium Synthetic              Side Saddlebags Scooter            Leather PU Waterproof
                   Saddlebags Handlebar…        Storage Bag with 2…                  Motorcycle Sissy Bar…               Black PVC Leather…                 Panniers                           Saddlebags Softailfor…                    S
                               604                             465                                  89                                 658                                  166                                   54
                   $18.68                       $22.99                               $49.99                              $24.49                             $32.99                             $49.99                                    $
                                                                                     Only 3 left in stock (more…         In stock on October 26, 20…




https://www.amazon.com/Luixxuer-Motorcycle-Universal-Waterproof-Saddlebags/dp/B08FZZK8LX/ref=sr_1_1                                                                                                                                              1/6
10/20/2020          Amazon.com: Luixxuer Motorcycle
                                            Case:Tool1:20-cv-06677
                                                      Bag ATV UTV Rear Bag, Universal PU
                                                                       Document        #:Leather Waterproof
                                                                                          14 Filed:         Fork Bag Page
                                                                                                       11/10/20      Luggage59
                                                                                                                            Saddlebags
                                                                                                                               of 465Handlebar
                                                                                                                                       PageID  Bag Sissy Bar Storage Tool Bag for Honda Kawasaki Suzu…
                                                                                                                                                 #:1764
   Customers also viewed these products                                                                                                                                                                   Page 1 of 7




                Motorcycle Tool Bag,             Motorcycle Fork Bag, PU     Motorcycle Bags,                Everrich Motorcycle              Kemimoto Motorcycle               Motorcycle Fork Bag,
                Universal PU Leather             Leather Handlebar Tool      Saddlebags with Leather         Handlebar Bag,                   Handlebar Bag with                Handlebar Tool Bag with
                Motorcycle Fork Bag              Pouch Sissy Bar Roll        Shell, Black Handlebar          Motorcycle Fork Bag,             Shoulder Strap,                   Internal Zipper Pocket
                Saddlebags Handlebar…            Storage Bag with 2…         Bag                             Sissy Bar Storage Tool…          Motorcycle Barrel Bag…            for Motorcycle Front…
                               604                           465                           256                              48                            24                                79
                $18.68                           $22.99                      $19.99                          $18.99                           $18.99                            $21.99                        $
                                                                                                                                                                                                              O




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product Description

                           This is a tool storage bag which for motorcycle/ATV, it features with high capacity and waterproof, high quality. Very durable and look so cool. Quick got it
                           to dress up your motorcycle/ATV!




                                                                             Motorcycle Side Tool Bags                                                 Package Included:
                                                                             Material: Quality PU leather, Plastic, Metal
                                                                                                                                                               1 x Motorcycle/ATV
                                                                             Size: 29.5*11.6*21cm / 11.6*4.6*8.3in                                             Saddlebag
                                                                                                                                                               2 x Adjustable
                                                                             Placement on Location: Motorcycle with swingarm or frame                          Mounting Strap

                                                                             Fitment: Compatible with including but not limited to Harley,
                                                                             Yamaha, Suzuki, Honda, Kawasaki, Ducati... (Please verify
                                                                             that these side bags ﬁt your motorcycle before you purchase)

                                                                             Notice: Please don't install too close to the hot exhaust pipe




https://www.amazon.com/Luixxuer-Motorcycle-Universal-Waterproof-Saddlebags/dp/B08FZZK8LX/ref=sr_1_1                                                                                                                     2/6
10/20/2020        Amazon.com: Luixxuer Motorcycle
                                          Case:Tool1:20-cv-06677
                                                    Bag ATV UTV Rear Bag, Universal PU
                                                                     Document        #:Leather Waterproof
                                                                                        14 Filed:         Fork Bag Page
                                                                                                     11/10/20      Luggage60
                                                                                                                          Saddlebags
                                                                                                                             of 465Handlebar
                                                                                                                                     PageID  Bag Sissy Bar Storage Tool Bag for Honda Kawasaki Suzu…
                                                                                                                                               #:1765




                           • Motorcycle side bag has ample space         • Reinforced synthetic leather sheet     • Buckle matches leather, bag matches       • Professional workmanship, hand made
                           to store tool and any essentials.             helps this saddlebag keep in shape.      motorcycle. Easy to access and close.       production, reinforced stitching,
                                                                                                                                                              durable.
                           • Perfect to put some small items, such       • The tool bag is made of high-quality   • Come with 2 adjustable mounting
                           as drivers license, registration,             synthetic leather. Waterproof and        straps with pin buckle, ﬁrm holding and     • Is a hard shell motorbike tool bag that
                           earphone, repair tool.                        weatherproof.                            protection.                                 which can retains its shape when empty
                                                                                                                                                              this bag.




                           Easy Installation

                           Install the bag with the straps according to the position you choose.

                           The install position as follow:

                           • Motorcycle Fork Bags Install on the front forks

                           • Motorcycle Handlebar Bags Install on the handlebar

                           • Motorcycle Sissy Bar Bags Install on the sissy bar

                           More install position...




   Compare with similar items




                                     This item Luixxuer Motorcycle Tool                Motorcycle Tool Bag, Universal PU            Motorcycle Fork Bag, PU Leather                  INNOGLOW Motorcycle Waterproof
                                     Bag ATV UTV Rear Bag, Universal PU                Leather Motorcycle Fork Bag                  Handlebar Tool Pouch Sissy Bar Roll              Saddle bags Side Bags PU Leather for
                                     Leather Waterproof Fork Bag Luggage               Saddlebags Handlebar Bag Sissy Bar           Storage Bag with 2 Straps                        Harley Sportster XL XL883 XL1200
                                     Saddlebags Handlebar Bag Sissy Bar                Storage Tool Bag for Honda Kawasaki
                                     Storage Tool Bag for Honda Kawasaki               Suzuki Yamaha Sportster (Black-1)
                                     Suzuki Yamaha Sportster
                                      #1 New Release


                                          Submit
                                         Add to Cart                                        Submit
                                                                                           Add to Cart                                   Submit
                                                                                                                                        Add to Cart                                       Submit
                                                                                                                                                                                         Add to Cart



     Customer Rating                                   (0)                                               (604)                                        (465)                                            (22)

     Price                           $ 2899                                            $1868                                        $2299                                            $3999
     Shipping                        FREE Shipping. Details                            FREE Shipping on your ﬁrst order.            FREE Shipping on your ﬁrst order.                FREE Shipping. Details
                                                                                       Details                                      Details

     Sold By                         Luixxuer                                          NBOMOTO                                      ISSYAUTO                                         Innoglow




   Product information


       Package Dimensions                                     11.85 x 8.98 x 4.49 inches                             Warranty & Support

       Item Weight                                            1.1 pounds                                              Product Warranty: For warranty information about this product, please click here

       Manufacturer                                           Luixxuer                                               Feedback
       ASIN                                                   B08FZZK8LX                                              Would you like to tell us about a lower price?

       Best Sellers Rank                                      #58,322 in Automotive (See Top 100 in
                                                              Automotive)
                                                              #57 in Powersports Saddle Bags




https://www.amazon.com/Luixxuer-Motorcycle-Universal-Waterproof-Saddlebags/dp/B08FZZK8LX/ref=sr_1_1                                                                                                                         3/6
10/20/2020          Amazon.com: Luixxuer Motorcycle
                                            Case:Tool1:20-cv-06677
                                                      Bag ATV UTV Rear Bag, Universal PU
                                                                       Document        #:Leather Waterproof
                                                                                          14 Filed:         Fork Bag Page
                                                                                                       11/10/20      Luggage61
                                                                                                                            Saddlebags
                                                                                                                               of 465Handlebar
                                                                                                                                       PageID  Bag Sissy Bar Storage Tool Bag for Honda Kawasaki Suzu…
                                                                                                                                                 #:1766

   Videos                                                                                                                                                                                     Page 1 of 2

             Videos for related products




                                            4:41                                        6:39                                     3:45                                0:59
             The 10 Best Motorcycle Panniers           AGM Rolly Motorcycle Travel Bag            Dowco Willie & Max Wsingarm           Motorcycle Saddle Bag with Duﬀel       Motorcycle Tool Ba
                                                                                                  Bags                                  Bag

             Ezvid Wiki                                Merchant Video                             Merchant Video                        ROCKBROS EXPLORER                      ISSYAUTO



     Upload your video




   Important information

       Directions

       ATV/UTV Tool Pouch, Handlebar Bag, Motorcycle Fork Bag, Motorcycle Rear Bag, Sissy Bag, Motorcycle Rack Bag, Waterproof Motorcycle Bag, Motorcycle Side Bags, PU Leather Motorcycle Bag




   Related items to consider                                                                                                                                                                 Page 1 of 28
   Sponsored




                Dowco Willie & Max             Dowco Willie & Max             Hide & Drink, Thick            Motorcycle Saddlebags,     Dowco Willie & Max          Motorcycle Swingarm
                59591-00 Black Jack            59590-00 Black Jack            Leather Motorcycle             Synthetic Leather Side     59588-00 Black Jack         Bag, Side Tool Bag for        X
                Series: Synthetic Leather      Series: Synthetic Leather      Handlebar Bag, 2 Straps,       Bags for Sportster         Series: Synthetic Leather   Sportster Street 750          W
                Motorcycle Sissy B...          Motorcycle Tool Po...          Tool Organizer, Mot...         Softail Dyna V-sta...      Compact Slant Moto...       Synthetic Leather
                             89                             145               $119.99                                     63                         148                         5
                $49.99                         $49.99                                                        $96.99                     $138.87                     $29.99


   Customer questions & answers
        Have a question? Search for answers


                Question:       Can i used it with 2019 Yamaha kodiak or grizzly?
      0
                Answer:         Hi, friend. This Saddlebag can ﬁts most ATV, motorcycles and snowmobiles. I believe you will like
     votes
                                it.
                                By Luixxuer SELLER on September 22, 2020


                Question:       I have a suzuki boulevard 819cc. Will this ﬁt as a fork bag?
      0
                Answer:         Hey. It will ﬁt if you have enough handlebar area or another place (such as across your front forks
     votes
                                or behind your seat).
                                By Luixxuer SELLER on October 9, 2020




   Customer reviews                                                     No customer reviews

   5 star                                     0%
   4 star                                     0%
   3 star                                     0%
   2 star                                     0%
   1 star                                     0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




https://www.amazon.com/Luixxuer-Motorcycle-Universal-Waterproof-Saddlebags/dp/B08FZZK8LX/ref=sr_1_1                                                                                                         4/6
10/20/2020                                                                         Amazon.com
                                              Case: 1:20-cv-06677 Document #: 14 Filed:       : Saddlebags
                                                                                        11/10/20     Page 62 of 465 PageID #:1767
                                                                                                                                                 Hello, Sign in
   Skip to main content                          Saddlebags                                                                                      Account & Lists
                                                                                                                                                                         Returns                            0
                                   Luixxuer                                                                                                                              & Orders     Try Prime                   Cart
                                                                                                                                                 Account
      Deliver to
                                  Holiday Deals    Gift Cards    Best Sellers   Customer Service     New Releases        AmazonBasics   Whole Foods     Free Shipping      Registry    Sell     Coupons
      Bolingbrook 60440

    14 results for Luixxuer : "Saddlebags"                                                                                                                                                    Sort  by:Featured
                                                                                                                                                                                              Featured
                                                                                                                                                                                               Sort by:


    Brand
    Luixxuer                                         Price and other details may vary based on size and color
    Wilove
                                                                                                         Luixxuer Motorcycle Tool Bag ATV UTV Rear Bag, Universal PU Leather
                                                                                                         Waterproof Fork Bag Luggage Saddlebags Handlebar Bag Sissy Bar…
                                                                                                         $
                                                                                                          2899
                                                                                                          Save 6% with coupon
                                                                                                                 Get it as soon as Thu, Oct 22
                                                                                                         FREE Shipping by Amazon




                                                                                                         Wilove ATV UTV Snowmobile Motorcycle Cargo Pocket Tank Storage
                                                                                                         Saddle Bags Waterproof
                                                                                                                           99
                                                                                                         600D Oxford
                                                                                                         $
                                                                                                          1996
                                                                                                         FREE Shipping on your ﬁrst order shipped by
                                                                                                         Amazon
                                                                                                         In stock on October 26, 2020.




                                                                                                         Luixxuer ATV Fuel Tank Saddlebags with Mobile and Cup Holder, Tank
                                                                                                         Bags Motorcycle Organizer Large Capacity
                                                                                                         $
                                                                                                          1799
                                                                                                         $8.98 shipping



                            Sponsored




                                                                Editorial recommendations
                                                                By Cycle World | Onsite Associates Program

                                                     Motorcycle Saddlebags                               tough
                                                                                                         Universal Fit
                                                                                                                                                              rugged looking
                                                                                                                                                              Appropriate For Small Loads
                                                     Jul 22, 2020 - 4 Recommendations
                                                     The trick to saddlebags is to do the research
                                                     and ﬁnd a set that can carry the gear you
                                                     want while complementing the look and feel
                                                     of your motorcycle.

                                                     Read full article




                                                                                                         Nelson-Rigg RG-020 Black Dual Sport                  Stansport Saddle Bag
                                                                                                         Motorcycle Saddlebag                                                 904
                                                                                                                           125
                                                                                                                                                              The Stansport 766 will work on your cruiser,
                                                                                                         Automotive                                           dual sport, mountain bike, or llama. This
                                                                                                                                                              timeless d...
                                                                                                         The Nelson-Rigg RG-020 provides 30 liters of
                                                                                                         storage when fully expanded and they look
                                                                                                         great on a...



                                                                                                         Luixxuer ATV Saddle Bag UTV Motorcycle Cargo Storage Gear Waterproof
                                                                                                         Dual Zipper Pocket Fuel Tank Case Oxford Cloth Universal for Quad Bike…
                                                                                                         600D Oxford
                                                                                                         $
                                                                                                          1896
                                                                                                         $10.98 shipping




                                                                                                         Luixxuer Bike Triangle Saddle Bag, 1680D Waterproof Bicycle Frame Bag

https://www.amazon.com/s?k=Saddlebags&me=A35V4PCYLTRBY4&ref=nb_sb_noss                                                                                                                                                   1/4
10/20/2020                                     Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                  Filed: 11/10/20           Luixxuer
                                                                                                         Page     63 of 465 PageID #:1768
                                                                                                                                                              Hello, Sign in
   Skip to main content                                                                                                                                       Account & Lists
                                                                                                                                                                                      Returns                        0
                                        All                                                                                                                                           & Orders     Try Prime              Cart
                                                                                                                                                              Account
      Deliver to
                                       Holiday Deals     Gift Cards    Best Sellers    Customer Service     New Releases       AmazonBasics        Whole Foods       Free Shipping               Shop today's epic deals now
      Bolingbrook 60440


   Luixxuer                                                                                                                                Have a question for Luixxuer?
   Luixxuer storefront
                    83% positive in the last 12 months (84 ratings)                                                                          Ask a question
   Luixxuer is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name: XIAMENMOHUANXIFUSHIYOUXIANGONGSI
   Business Address:
     WUYUANXIYILI
     70HAO1201SHIZHILIU
     HULIQU
     XIAMENSHI
     361000
     CN


       Feedback       Returns & Refunds         Shipping        Policies      Help        Gift Wrap       Products



                           “ I like the good and prompt service ”
                                                                                                                                                                      30 days       90 days      12 months     Lifetime
                           By Monika S. on September 21, 2020.                                                                                         Positive           100%        84%             83%         84%
                           “ Well made and versital! ”                                                                                                 Neutral                 0%      3%                4%        3%

                           By Evana Gerstman on September 21, 2020.                                                                                    Negative                0%     13%             13%         13%

                           “ This product broke the ﬁrst day of use by my 6 month old puppy. The interior part separated from the                      Count                   17       32               84         86
                            outside part and there is no ability to reassemble the two pieces. I would like a refund, If this is not
                            agreeable I request another one that will not separate when used as designed by my puppy. Thank you for
                            your consideration, ”
                           Read less

                           By Lawrence Allen on September 11, 2020.

                           “ Item was as described, thank you. ”

                           By Debra Pigeon on September 7, 2020.

                           “ The dies were a disappointment...they do not work well. I tried several diﬀerent thickness in the papers, wax
                            paper, and shims; ﬁnally I ran the dies through my die cutter which worked. However it a great deal of work
                            to remove the small pieces from the cut out...most likely will not by from this company. ”
                           Read less

                           By Calico on August 28, 2020.

                           “ Hello, friend. We are sorry because our products make you feel unsatisﬁed. All Luixxuer products are supplied
                            with an after-sales service by email open 24/7. Thanks for your opinions, we have contacted you actively
                            and hope to solve your diﬃculties in time. ”
                           Read less

                           By Luixxuer on August 31, 2020.



                                                                       Previous Next




                                                                                 Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                      Page 1 of 7




                   FMF Racing 11299 Wash           KTM 6" Die-cut Decal               KTM 2013 Dual Compound         CICMOD Motorcycle Front         Motorex Top Speed 4T Oil          NEW KTM CORPORATE
                   Plug                            Orange                             Enduro Grips                   & Rear Fork Wheel Frame         - 15W50 - 4 Liter 171-435-        STICKER SHEET
                                1,403                             66                  78102021000 (Original          Slider Crash Protector for      400                                            49
                   $8.75                           $6.80                              Version)                       KTM 125 200 390 Duke K                         105                $13.99
                                                                                                  133                              87                $47.30
                                                                                      $21.59                         $25.98


        Deals in magazine subscriptions




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A35V4PCYLTRBY4&sshmPath=                                                                  1/2
10/20/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 14Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             64 of 465 PageID #:1769




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:      , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                     Choose a delivery option:
                States

                    Luixxuer Motorcycle Tool Bag ATV UTV Rear Bag, Universal PU Leather                          Good news                 , we're giving you a 30-day FREE trial of Prime
                    Waterproof Fork Bag Luggage Saddlebags Handlebar Bag Sissy Bar Storage
                    Tool Bag for Honda Kawasaki Suzuki Yamaha Sportster
                    $28.99 - Quantity: 1                                                                              Tomorrow, Oct. 21
                    Sold by: Luixxuer                                                                                 FREE One-Day Delivery with a free trial of

                                                                                                                      Tuesday, Oct. 27
                Change quantities or delete
                                                                                                                       FREE Shipping

                                                                                                                      Thursday, Oct. 22
                                                                                                                      $11.55 - Shipping

                                                                                                                      Tomorrow, Oct. 21
                                                                                                                      $14.80 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/20/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    65 of 465 PageID #:1770




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $28.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.55
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $40.54
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.81
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $42.35

                                                                                                                                                                                       How are shipping costs calculated?
                                                  , time is money. Why not save both?
                                                                                                                                  Try Prime FREE for 30 days
                                          Save $11.55 on this order and get FREE One-Day Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 22, 2020 If you order in the next 18 hours and 57 minutes (Details)
                                       Luixxuer Motorcycle Tool Bag ATV UTV                        Choose a delivery option:
                                       Rear Bag, Universal PU Leather Waterproof                        Tomorrow, Oct. 21
                                       Fork Bag Luggage Saddlebags Handlebar                            FREE One-Day Delivery with your free trial of
                                       Bag Sissy Bar Storage Tool Bag for Honda
                                                                                                        Tuesday, Oct. 27
                                       Kawasaki Suzuki Yamaha Sportster
                                                                                                        FREE Shipping
                                       $28.99 & FREE Returns
                                       Amazon Prime eligible Join now                                   Thursday, Oct. 22
                                       Quantity: 1 Change                                               $11.55 - Shipping
                                       Sold by: Luixxuer                                                Tomorrow, Oct. 21
                                            Add gift options                                            $14.80 - Shipping



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                            Amazon.com:
                                                   Case:          HKIASQ Motorcycle
                                                         1:20-cv-06677    Document  Exhaust#:
                                                                                            Muffler Middle Connecting
                                                                                              14 Filed:     11/10/20  PipePage
                                                                                                                           for KTM66
                                                                                                                                   200of
                                                                                                                                       250465
                                                                                                                                           DukePageID
                                                                                                                                               390 from 17-18:
                                                                                                                                                         #:1771Sports & Outdoors

                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                   Account & Lists
                                                                                                                                                                                 Returns                               0
                                         Sports & Outdoors                                                                                                                       & Orders          Try Prime               Cart
                                                                                                                                                          Account
      Deliver to
                                       Holiday Deals       Gift Cards     Best Sellers    Customer Service    New Releases    AmazonBasics      Whole Foods      Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Sports & Outdoors      Sports & Fitness      Outdoor Recreation     Sports Fan Shop   Sports Deals   Outdoor Deals




   Automotive › Motorcycle & Powersports › Parts › Exhaust › Headers & Mid-Pipes


                                                                                                           HKIASQ Motorcycle Exhaust Muﬄer                                           $84.83
                                                                                                           Middle Connecting Pipe for KTM 200                                        & FREE Shipping

                                                                                                           250 Duke 390 from 17-18                                                   Arrives: Nov 12 - Dec 4
                                                                                                           Brand: HKIASQ
                                                                                                                                                                                     In Stock.
                                                                                                           Price:   $84.83 & FREE Shipping                                           Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1


                                                                                                             Get $50 oﬀ instantly: Pay $34.83 $84.83 upon approval for
                                                                                                             the Amazon Rewards Visa Card. No annual fee.                                              Add to Cart


                                                                                                              100% New. Connect the center section to the exhaust pipe                                  Buy Now
                                                                                                              and install it to the motorcycle. No reconditioning operation
                                                                                                                                                                                           Secure transaction
                                                                                                              is required.
                                                                                                              Center section inserts directly into the exhaust pipe and a            Ships from ... Lv Liang Shi Li Shi Qu…
                                                                                                              spring is provided for a more secure mounting                          Sold by ...      Lv Liang Shi Li Shi Qu…
                                                                                                              product does not have an exhaust pipe. If you need an
                                                                                                              exhaust pipe, please buy it separately.                                Details
                                                                                                              Cool and stylish design of this motorcycle exhaust pipe makes
                                                                                                              your motorcycle more attractive and improves the overall                     Deliver to Bensenville 60106
                                                                                                              structure of the motorcycle
                                                                                                              If you have any questions during use, please send us an email.           Add to List
                                                                                                              We will try our best to help you solve the problem

                                                                                                                                                                                             Share


                                          Roll over image to zoom in                                                                                                                               Have one to sell?

                                                                                                                                                                                                   Sell on Amazon


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $34.83 instead of $84.83! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Product name: middle section
         Material: stainless steel
         Function: middle section of motorcycle exhaust pipe
         Total length: 235mm
         Height: 59mm
         Interface diameter: 51mm
         Weight: 0.5kg
         Packing: pearl cotton + carton




   Product details
      Date First Available : August 7, 2020
      Manufacturer : HKIASQ
      ASIN : B08FDZVKZ9

   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here



   Customer questions & answers
        Have a question? Search for answers




https://www.amazon.com/HKIASQ-Motorcycle-Exhaust-Muffler-Connecting/dp/B08FDZVKZ9/ref=sr_1_2                                                                                                                                      1/3
10/20/2020                                         Amazon.com:
                                                Case:          HKIASQ Motorcycle
                                                      1:20-cv-06677    Document  Exhaust#:
                                                                                         Muffler Middle Connecting
                                                                                           14 Filed:     11/10/20  PipePage
                                                                                                                        for KTM67
                                                                                                                                200of
                                                                                                                                    250465
                                                                                                                                        DukePageID
                                                                                                                                            390 from 17-18:
                                                                                                                                                      #:1772Sports & Outdoors
             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                      0%
   4 star                                      0%
   3 star                                      0%
   2 star                                      0%
   1 star                                      0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Best sellers in Kindle eBooks                                                                                                                                                                               Page 1 of 8




                 A Time for Mercy (Jake             Mexican Gothic                       If You Tell: A True Story            The Book of Lost            The Bridges at Toko-Ri: A
                 Brigance Book 3)                   › Silvia Moreno-Garcia               of Murder, Family…                   Friends: A Novel            Novel
                 › John Grisham                                    3,186                 › Gregg Olsen                        › Lisa Wingate              › James A. Michener
                                  568               Kindle Edition                                        16,733                               3,137                     146
                 Kindle Edition                     $12.99                               Kindle Edition                       Kindle Edition              Kindle Edition
                 $14.99                                                                  $4.99                                $13.99                      $1.99


     Deals in magazine subscriptions                                                                                                                                                                             Page 1 of 9




                 Martha Stewart Living              Real Simple                          GQ                                   Highlights for Children     ELLE DECOR
                                  35                                 28                                   900                                  2,012                       14
                 Print Magazine                     Print Magazine                       Print Magazine                       Print Magazine              Print Magazine
                 $3.00                              $5.00                                $20.00                               $34.99                      $5.00


     Your Browsing History              View or edit your browsing history      ›                                                                                     Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                       Sign in

                                                                                                                                                                                               New customer? Start here.




                                                                                                                Back to top




                           Get to Know Us                                 Make Money with Us                             Amazon Payment Products                                Let Us Help You
                           Careers                                        Sell products on                               Amazon Rewards Visa                                    Amazon and COVID-
                                                                          Amazon                                         Signature Cards                                        19
                           Blog
                                                                          Sell apps on Amazon                            Amazon.com Store Card                                  Your Account
                           About Amazon
                                                                          Become an Aﬃliate                              Amazon Business Card                                   Your Orders
                           Press Center
                                                                          Advertise Your Products                        Amazon Business Line of Credit                         Shipping Rates &
                           Investor Relations                                                                                                                                   Policies
                                                                          Self-Publish with Us                           Shop with Points
                           Amazon Devices                                                                                                                                       Amazon Prime
                                                                          Host an Amazon Hub                             Credit Card Marketplace
                           Amazon Tours
https://www.amazon.com/HKIASQ-Motorcycle-Exhaust-Muffler-Connecting/dp/B08FDZVKZ9/ref=sr_1_2                                                                                                                                   2/3
10/20/2020                                                                                Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: KTM
                                                                                                        Page 68 of 465 PageID #:1773
                                                                                                                                                                     Hello, Sign in
   Skip to main content                                                                              KTM                                                             Account & Lists
                                                                                                                                                                                            Returns                            0
                                           Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu                                                                                               & Orders      Try Prime                  Cart
                                                                                                                                                                     Account
      Deliver to
                                          Holiday Deals     Gift Cards      Best Sellers        Customer Service          New Releases     AmazonBasics      Whole Foods    Free Shipping      Registry   Sell     Coupons
      Bensenville 60106

    4 results for Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu : "KTM"                                                                                                                                     Sort  by:Featured
                                                                                                                                                                                                                 Featured
                                                                                                                                                                                                                  Sort by:


    Brand
    HKIASQ                                                      Price and other details may vary based on size and color


                                                                                                                              HKIASQ Motorcycle LED Taillight and Rear Fender for KTM SX 250 XR 400
                                                                                                                              XR 650 WR250F WR450F CRF250X CRF450X CRF
                                                                                                                              $3849
                                                                                                                              FREE Shipping




                                                                                                                              HKIASQ Motorcycle Exhaust Muﬄer Middle Connecting Pipe for KTM 200
                                                                                                                              250 Duke 390 from 17-18
                                                                                                                              $
                                                                                                                                  8483
                                                                                                                              FREE Shipping




                                                                                                                              HKIASQ Exhaust Pipe - Motorcycle Exhaust Middle Pipe Connector for
                                                                                                                              KTM Duke 690
                                                                                                                              $
                                                                                                                                  21848
                                                                                                                              FREE Shipping




                                                                                                                              Motorcycle Exhaust, Muﬄer Pipe Tail Reﬁt, for Moto, Exhaust Pot for
                                                                                                                              Yamaha, Honda, KTM, Kawasaki, Ducati,51MM
                                                                                                                              $
                                                                                                                                  9122
                                                                                                                              FREE Shipping




                                                                Need help?
                                                                Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                                                                                        Page 1 of 8




                   A Time for Mercy (Jake               Mexican Gothic                          If You Tell: A True Story           The Book of Lost               The Bridges at Toko-Ri: A
                   Brigance Book 3)                     › Silvia Moreno-Garcia                  of Murder, Family…                  Friends: A Novel               Novel
                   › John Grisham                                      3,186                    › Gregg Olsen                       › Lisa Wingate                 › James A. Michener
                                    568                 Kindle Edition                                           16,733                              3,137                        146
                   Kindle Edition                       $12.99                                  Kindle Edition                      Kindle Edition                 Kindle Edition
                   $14.99                                                                       $4.99                               $13.99                         $1.99


     Deals in magazine subscriptions                                                                                                                                                                                      Page 1 of 9




https://www.amazon.com/s?k=KTM&me=AOJDE1FMNWFU9&ref=nb_sb_noss                                                                                                                                                                              1/2
10/20/2020                                                             Amazon.com Seller
                                                  Case: 1:20-cv-06677 Document     #: 14 Profile:
                                                                                            Filed:Lv Liang Shi Li ShiPage
                                                                                                      11/10/20       Qu Li Jie69
                                                                                                                               Zong
                                                                                                                                  ofHe465
                                                                                                                                       Jing PageID
                                                                                                                                            Xiao Bu #:1774
                                                                                                                                                                            Hello, Sign in
   Skip to main content                                                                                                                                                     Account & Lists
                                                                                                                                                                                                   Returns                               0
                                          All                                                                                                                                                      & Orders       Try Prime                  Cart
                                                                                                                                                                            Account
      Deliver to
                                      Holiday Deals          Gift Cards     Best Sellers      Customer Service          New Releases       AmazonBasics        Whole Foods         Free Shipping               Shop today's epic deals now
      Bensenville 60106


   Lv Liang Shi Li Shi Qu Li Jie Zong He Jing                                                                                                           Have a question for Lv Liang Shi Li Shi
   Xiao Bu                                                                                                                                              Qu Li Jie Zong He Jing Xiao Bu?

   Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu storefront                                                                                           Ask a question
   Just launched No feedback yet
   Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu is committed to providing each customer with the highest standard of
   customer service.




   Detailed Seller Information


   Business Name:Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu
   Business Address:
     Li Shi Qu Bin He Nan Lu 193 Hao
     Li Shi Qu
     Shan Xi
     033099
     CN


       Returns & Refunds        Shipping          Policies        Help            Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu to get information about any additional policies that may
         apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                         Leave seller feedback     Tell us what you think about this page




        Best sellers in Kindle eBooks                                                                                                                                                                                           Page 1 of 8




                   A Time for Mercy (Jake              Mexican Gothic                         If You Tell: A True Story of        The Book of Lost Friends:           The Bridges at Toko-Ri: A
                   Brigance Book 3)                    › Silvia Moreno-Garcia                 Murder, Family Secrets,…            A Novel                             Novel
                   › John Grisham                                         3,186               › Gregg Olsen                       › Lisa Wingate                      › James A. Michener
                                    568                Kindle Edition                                          16,733                              3,137                               146
                   Kindle Edition                      $12.99                                 Kindle Edition                      Kindle Edition                      Kindle Edition
                   $14.99                                                                     $4.99                               $13.99                              $1.99


        Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 9




                   National Geographic Kids            Real Simple                            Bicycling                           Reader's Digest                     Taste of Home
                                    6,336                                 28                                   6                                   57                                  49
                   Print Magazine                      Print Magazine                         Print Magazine                      Print Magazine                      Print Magazine
                   $30.00                              $5.00                                  $20.00                              $5.00                               $5.00


        Your Browsing History               View or edit your browsing history       ›                                                                                              Page 1 of 3     See personalized recommendations
                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                             New customer? Start here.




                                                                                                                    Back to top


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AOJDE1FMNWFU9&sshmPath=                                                                                       1/2
10/20/2020                                      Case: 1:20-cv-06677 Document Select
                                                                             #: 14Shipping
                                                                                    Filed:Options - Amazon.com
                                                                                           11/10/20     Page Checkout
                                                                                                               70 of 465 PageID #:1775




                Choose your shipping options                                                                                                                                   Continue




                Shipment 1 of 1                                                                                       Choose a delivery option:

                Shipping from Lv Liang Shi Li Shi Qu Li Jie Zong He Jing                                                    Thursday, Nov. 12 - Friday, Dec. 4
                Xiao Bu (Learn more)                                                                                        FREE Shipping

                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    HKIASQ Motorcycle Exhaust Muffler Middle Connecting Pipe for KTM 200
                    250 Duke 390 from 17-18
                    $84.83 - Quantity: 1
                    Sold by: Lv Liang Shi Li Shi Qu Li Jie Zong He Jing Xiao Bu


                Change quantities or delete




                                                                                                                                                                               Continue




                                                                  Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                               1/1
10/20/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    71 of 465 PageID #:1776




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $84.83
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $84.83
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $5.30
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $90.13

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       HKIASQ Motorcycle Exhaust Muffler Middle                    Choose a delivery option:
                                       Connecting Pipe for KTM 200 250 Duke 390                         Thursday, Nov. 12 - Friday, Dec. 4
                                       from 17-18                                                       FREE Shipping
                                       $84.83
                                       Quantity: 1 Change
                                       Sold by: Lv Liang Shi Li Shi Qu Li Jie Zong He Jing
                                       Xiao Bu
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                           Amazon.com:
                                                     Case:       HKIASQ Motorcycle
                                                            1:20-cv-06677          LED Taillight #:
                                                                               Document          and14
                                                                                                    RearFiled:
                                                                                                         Fender 11/10/20
                                                                                                                for KTM SX 250 XR 400
                                                                                                                            Page    72XRof
                                                                                                                                         650465
                                                                                                                                             WR250F WR450F
                                                                                                                                                PageID     CRF250X CRF450X CRF,C
                                                                                                                                                         #:1777
                                                                                                                                                             Hello, Sign in
   Skip to main content                              KTM                                                                                                     Account & Lists
                                                                                                                                                                                    Returns                               0
                                           All                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                             Account
       Deliver to
                                         Holiday Deals      Gift Cards    Best Sellers   Customer Service       New Releases         AmazonBasics   Whole Foods     Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



                                                                                                            HKIASQ Motorcycle LED Taillight and                                         $38.49
                                                                                                            Rear Fender for KTM SX 250 XR 400                                           & FREE Shipping

                                                                                                            XR 650 WR250F WR450F CRF250X                                                Arrives: Nov 12 - Dec 4

                                                                                                            CRF450X CRF
                                                                                                            Brand: HKIASQ                                                               In Stock.
                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1

                                                                                                            Price:   $38.49 & FREE Shipping
                                                                                                                                                                                                          Add to Cart
                                                                                                               Get $50 oﬀ instantly: Pay $0.00 $38.49 upon approval for
                                                                                                               the Amazon Rewards Visa Card. No annual fee.                                                Buy Now


                                                                                                             Color: C                                                                         Secure transaction

                                                                                                                                                                                        Ships from ... Lv Liang Shi Li Shi Qu…
                                                                                                                        $38.49            $38.49          $38.49
                                                                                                                                                                                        Sold by ...      Lv Liang Shi Li Shi Qu…


                                                                                                               Light & universal LED taillight mounting under the rear                  Details
                                                                                                               fender of virtually any terrain motorcycle
                                                                                                               Multifunction Integrated with taillight and license plate                      Deliver to Bensenville 60106
                                                                                                               holder. Yellow wire for running light; red wire for brake light;
                                                                                                               black wire to the ground                                                   Add to List
                                                                                                               Three ﬁxing points with central hole for easy cleaning. A
                                                                                                               small plate holder for oﬀ-road bicycles with brake light LED.
                                                                                                               Very low energy consumption, so that the engine power is                         Share
                                                                                                               not reduced
                                            Roll over image to zoom in                                         Waterproof electronic board with stabilized circuit and for                            Have one to sell?
                                                                                                               damping sudden voltage Skipped; operating range of 12 volts                            Sell on Amazon
                                                                                                               Universal ﬁt most motorcycle models, dirt bike, or any
                                                                                                               Custom. It is not designed speciﬁcally for each bike. Some
                                                                                                               minor changes may be required during installation.



   Sponsored products related to this item                                                                                                                                                                            Page 1 of 13




               Motorcycle Swingarm               Front and Rear RipTide     1994 1995 ﬁts KTM 125         1991 1992 1993 1994             2008 ﬁts KTM 144 SX       KTM 250 SX XC Cylinder            2004 ﬁts KTM 300 M
               Guard Swing Arm                   Brake Rotors and Brake     SX Front and Rear Brake       1995 1996 1997 ﬁts              144 14 Tooth Front and    and Piston Complete               Race-Driven Rear Rip
               Protector For KTM                 Pads 1998, 2000-2002       Pads Severe Duty              KTM 250 SX 250 52               48 Tooth Rear Sprocket    2019-2020 OEM:                    Brake Rotor Disc for
               EXC125 EXC200…                    ﬁts KTM 400 SX             $31.95                        Tooth Rear Sprocket             $39.95                    55530038000                       Motorcross
                            43                   $110.95                                                  $28.95                                                    $1,097.70                         $43.95
               $21.99
                                                                                                                                                                                                                      Ad feedback


   Special offers and product promotions

             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $38.49! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

             Product features: new material: high-quality ABS plastic
             Shade color: red, transparent, smoky
             Plastic board color: black
             Installation location: rear
             Applicable models:for KTM XR250 XR400 XR650 WR250F WR450F CRF250X CRF450X CRF
             Working voltage: 12V
             Product features: strong stability, imported high-brightness LED light source, greatly reducing the chance of failure




   Product details
   Color:C

      Date First Available : August 15, 2020


https://www.amazon.com/HKIASQ-Motorcycle-Taillight-CRF250X-CRF450X/dp/B08FYMFCYQ/ref=sr_1_1?dchild=1&keywords=KTM&m=AOJDE1FMNWFU9&qid=1603174928&s=merchant-items&sr=1-1&th=1                                                        1/3
10/20/2020                                                      Amazon.com:
                                                 Case: 1:20-cv-06677        HKIASQ Exhaust
                                                                       Document      #: 14Pipe - Motorcycle
                                                                                            Filed:          ExhaustPage
                                                                                                     11/10/20       Middle 73
                                                                                                                           Pipe of
                                                                                                                                Connector for KTM Duke
                                                                                                                                   465 PageID          690
                                                                                                                                                    #:1778
                                                                                                                                                         Hello, Sign in
   Skip to main content                          KTM                                                                                                     Account & Lists
                                                                                                                                                                                Returns                               0
                                         All                                                                                                                                    & Orders          Try Prime               Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals    Gift Cards     Best Sellers   Customer Service     New Releases     AmazonBasics       Whole Foods      Free Shipping                 Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



                                                                                                       HKIASQ Exhaust Pipe - Motorcycle                                             $218.48
                                                                                                       Exhaust Middle Pipe Connector for                                            & FREE Shipping

                                                                                                       KTM Duke 690                                                                 Arrives: Nov 12 - Dec 4
                                                                                                       Brand: HKIASQ
                                                                                                                                                                                    In Stock.
                                                                                                       Price:   $218.48 & FREE Shipping                                             Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1

                                                                                                       Get $50 oﬀ instantly: Pay $168.48 upon approval for the
                                                                                                       Amazon Rewards Visa Card.                                                                      Add to Cart
                                                                                                           Suitable for KTM DUKE 690.
                                                                                                           When the engine becomes more powerful, the exhaust                                          Buy Now
                                                                                                           system can run smoothly.
                                                                                                                                                                                          Secure transaction
                                                                                                           It is made of high-quality stainless steel and has a solid shape
                                                                                                           and structure.                                                           Ships from ... Lv Liang Shi Li Shi Qu…
                                                                                                           Improve motorcycle exhaust performance and exhaust                       Sold by ...      Lv Liang Shi Li Shi Qu…
                                                                                                           system.
                                                                                                           Improve the appearance of motorcycles and perfect your car.              Details


                                                                                                                                                                                          Deliver to Bensenville 60106


                                                                                                                                                                                      Add to List



                                                                                                                                                                                            Share


                                          Roll over image to zoom in                                                                                                                              Have one to sell?

                                                                                                                                                                                                  Sell on Amazon


   Sponsored products related to this item                                                                                                                      Page 1 of 17




                Motorcycle Swingarm              KTM/FMF Exhaust Fatty          2004 ﬁts KTM 300 MXC            08-09 ﬁts KTM 505 XC-F         Brake Rotors for ﬁts KT
                Guard Swing Arm                  Pipe 65 SX 2012 2013           Race-Driven Rear RipTide        Race-Driven 50 Tooth           520 EXC 2001 2002
                Protector For KTM                OEM: SXS11065500               Brake Rotor Disc for MX         Rear Sprocket for MX           Front & Rear RipTide
                EXC125 EXC200…                   $239.99                        Motorcross                      Motorcross Dirtbike            Brake Discs
                             43                                                 $43.95                          $28.95                         $83.95
                $21.99
                                                                                                                                                                Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $168.48 instead of $218.48! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

          NAME: EXHAUST PIPE
          WEIGHT/UNITE: 0.42KG/SET
          PACKING SIZE: 44.5*11.7*5.5 ( CM )
          MATERIAL: Titanium alloy

          Feature

          1. This attention to detail and quality of the design processes produce measurable improvements in terms of performance and reliability.
          2. The exhaust system is designed for pilots who do not want to make major changes to their exhaust system.


          note:
          1. We provide sharp images, measurements whenever possible. Please check as much as possible to make sure the item is what you need.
          2. Please allow 0.5-1 inch diﬀerence due to manual measurement. (1 inch = 2.54 cm)
          3. there are no instructions included in the kit. Professional installation is highly recommended!
          4. Please Compare The Bike With Your Original Before Buying!




https://www.amazon.com/HKIASQ-Exhaust-Pipe-Motorcycle-Connector/dp/B08FCNS66R/ref=sr_1_3?dchild=1&keywords=KTM&m=AOJDE1FMNWFU9&qid=1603174928&s=merchant-items&sr=1-3                                                            1/3
10/20/2020                          Amazon.com: FGBV Chongxiang
                                              Case:             Durable Stylish
                                                      1:20-cv-06677             Long Foldable
                                                                          Document        #: Design Brake Clutch
                                                                                              14 Filed:          Levers Page
                                                                                                          11/10/20      for K.T.M74
                                                                                                                                 690 of
                                                                                                                                     Duke R (2014-2017)
                                                                                                                                        465   PageIDEasy   to Install chongxiang: Home & Kitchen
                                                                                                                                                        #:1779
                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                    Account & Lists
                                                                                                                                                                                   Returns                                 0
                                        Home & Kitchen                                                                                                                             & Orders          Try Prime                 Cart
                                                                                                                                                           Account
      Deliver to
                                      Holiday Deals       Gift Cards     Best Sellers   Customer Service      New Releases      AmazonBasics      Whole Foods     Free Shipping                 Shop today's epic deals now
      Bensenville 60106

     Amazon Home          Shop by Room              Discover           Shop by Style        Home Décor            Furniture         Kitchen & Dining        Bed & Bath            Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                                                     FGBV Chongxiang Durable                                           $83.20
                                                                                                                     Stylish Long Foldable Design                                      & FREE Shipping

                                                                                                                     Brake Clutch Levers for K.T.M                                     Arrives: Nov 12 - Dec 4

                                                                                                                     690 Duke R (2014-2017) Easy
                                                                                                                                                                                       In stock.
                                                                                                                     to Install chongxiang                                             Usually ships within 3 to 4 days.
                                                                                                                     Brand: FGBV
                                                                                                                                                                                       Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1


                                                                                                                     Price:   $83.20 & FREE Shipping
                                                                                                                                                                                                         Add to Cart

                                                                                                                       Get $50 oﬀ instantly: Pay $33.20 $83.20 upon
                                                                                                                                                                                                          Buy Now
                                                                                                                       approval for the Amazon Rewards Visa Card. No
                                                                                                                       annual fee.                                                           Secure transaction
                                                                                                                     Returnable until Jan 31, 2021
                                                                                                                                                                                       Ships from ... ManMiaoshangmao
                                                                                                                        Our accessories are made of high-quality materials,            Sold by ...      ManMiaoshangmao
                                                                                                                        soft and durable. They can improve the appearance
                                                                                                                        of motorcycles and are very suitable for decoration.                 Deliver to Bensenville 60106
                                                                                                                        They are easy to install and can directly replace the
                                                                                                                        original handle without changing accessories.                    Add to List
                                                                                                                        The brake clutch lever for K.T.M 690 Duke R (2014-
                                                                                                                        2017)                                                            Add to Wedding Registry
                                                                                                                        Note: Please read the item "title" or "product
                                       Click image to open expanded view
                                                                                                                        descripiton" carefully to make sure that this model
                                                                                                                        type and model year is compatible with your                            Share
                                                                                                                        motorbike model before otherwise the brake lever
                                                                                                                        is not suitable                                                              Have one to sell?
                                                                                                                        levers are made of 6061-T6 aluminum, anodized,                               Sell on Amazon
                                                                                                                        the lacquer layers are twice as thick as others, the
                                                                                                                        colors are durable, long-lasting and not easy to
                                                                                                                        fade
                                                                                                                        Lever length: Long version, 16.7 cm. Fully 6
                                                                                                                        Foldable Design positions, easy installation and
                                                                                                                        assembly




   Related products from Our Brands




                                                                                                                                                                                                                         Page 1 of 2




             Amazon Brand – Rivet          Amazon Brand – Rivet            Amazon Brand – Rivet          Amazon Brand – Rivet        Amazon Brand – Rivet         Amazon Brand – Rivet               Amazon Brand – Riv
             Rustic Stoneware Indoor       Geometric Ceramic               Cone-Shaped Wall              Modern Hand-Woven           Westline Modern Indoor       Modern Geometric                   Percale 100% Organ
             Outdoor Flower Plant          Planter, 6.5"H, White and       Mount Vase, 7.5"H,            Stripe Fringe Throw         Outdoor Hand Painted         Stoneware Home Decor               Cotton Bed Sheet Se
             Home Decor Tall               Grey                            Modern Earthenware,           Blanket, 50" x 60", Navy    Stoneware Planter            Flower Vase - 6.9 Inch,            Easy Care, Full, Vapo
             Cylinder Vase, 11"H,                        931               White                         Blue and White with         Flower Pot, 8"H, Red         White                                           291
             Silver                        $35.73                                      620               Sienna Orange               White Blue Black                          307                   $60.49
                          2009                                             $13.49                                      568                        320             $25.65
             $33.99                                                                                      $52.76                      $41.20



   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $33.20 instead of $83.20! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




https://www.amazon.com/FGBV-Chongxiang-Foldable-2014-2017-chongxiang/dp/B08L9C8631/ref=sr_1_1                                                                                                                                          1/4
10/20/2020                           Amazon.com: FGBV Chongxiang
                                               Case:             Durable Stylish
                                                       1:20-cv-06677             Long Foldable
                                                                           Document        #: Design Brake Clutch
                                                                                               14 Filed:          Levers Page
                                                                                                           11/10/20      for K.T.M75
                                                                                                                                  690 of
                                                                                                                                      Duke R (2014-2017)
                                                                                                                                         465   PageIDEasy   to Install chongxiang: Home & Kitchen
                                                                                                                                                         #:1780
   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

            Thank you, before placing an order, please carefully check whether the accessories you want to buy are in line with the model and part of your locomotive. A clear after-sales guarantee-we value your customer
            experience, and the most important thing is your product experience. We are fully committed to making you completely satisﬁed, we provide you and all Amazon customers with better products and services.
            The look of the fashion design, excellent technology is more suitable for your vehicle.
            Conﬁrm that this product is suitable for your motorcycle before the purchase, thanks.
            These levers are compatible with the following bikes:
            K.T.M 690 Duke (2018-2019)
            Speciﬁcation:
            1)High quality T6061-T6 aluminum CNC ﬁnish
            2)Package including brake lever and clutch lever
            3) Fully 6 positions Foldable Design
            4) Lever length: 16.7 cm
            5) and no change is required, no installation instructions included.
            Feature:
            -Anti-rust and wear resistance
            -A better handling than your original levers for a more comfortable use
            -Improves the sensitivity of your brake and driving safety
            Note:
            -Please ensure this part for your model before purchase
            -Please be free to contact us if you have any questions.We will try our best to solve your problem to ensure your best shopping experience
            We continually strive for the purpose of oﬀering cheap top quality products and excellent service to the customers.
            Note:
            All pictures are professionally colored, but due to the diﬀerent ambient light and diﬀerent display device settings, there may be some deviations between the pictures you see and the items themselves. Please
            understand.




   Product information


       Item Weight                                           0.035 ounces                                           Warranty & Support

       Manufacturer                                          chongxiangshangmao                                      Product Warranty: For warranty information about this product, please click here

       ASIN                                                  B08L9C8631                                             Feedback

                                                                                                                     Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                        No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/FGBV-Chongxiang-Foldable-2014-2017-chongxiang/dp/B08L9C8631/ref=sr_1_1                                                                                                                                 2/4
10/20/2020                          Amazon.com: FGBV Chongxiang
                                              Case:             Durable Stylish
                                                      1:20-cv-06677             Long Foldable
                                                                          Document        #: Design Brake Clutch
                                                                                              14 Filed:          Levers Page
                                                                                                          11/10/20      for K.T.M76
                                                                                                                                 690 of
                                                                                                                                     Duke R (2014-2017)
                                                                                                                                        465   PageIDEasy   to Install chongxiang: Home & Kitchen
                                                                                                                                                        #:1781



     Best sellers in Kindle eBooks                                                                                                                                                                                                              Page 1 of 8




                A Time for Mercy (Jake                 Mexican Gothic                             The Book of Lost                         If You Tell: A True Story           The Key to Rebecca
                Brigance Book 3)                       › Silvia Moreno-Garcia                     Friends: A Novel                         of Murder, Family…                  › Ken Follett
                › John Grisham                                        3,186                       › Lisa Wingate                           › Gregg Olsen                                          1,652
                                 559                   Kindle Edition                                              3,137                                    16,729             Kindle Edition
                Kindle Edition                         $12.99                                     Kindle Edition                           Kindle Edition                      $1.99
                $14.99                                                                            $13.99                                   $4.99


     Deals in magazine subscriptions                                                                                                                                                                                                            Page 1 of 9




                National Geographic                    Cricket                                    Boating                                  Country Living                      Reader's Digest
                Kids                                                       137                                     243                                      24                                    56
                                 6,337                 Print Magazine                             Print Magazine                           Print Magazine                      Print Magazine
                Print Magazine                         $29.95                                     $12.00                                   $7.50                               $5.00
                $30.00


     Your Browsing History                  View or edit your browsing history     ›                                                                                                            Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                                                      Sign in

                                                                                                                                                                                                                            New customer? Start here.




                                                                                                                           Back to top




                          Get to Know Us                                     Make Money with Us                                         Amazon Payment Products                                           Let Us Help You
                          Careers                                            Sell products on                                           Amazon Rewards Visa                                               Amazon and COVID-
                                                                             Amazon                                                     Signature Cards                                                   19
                          Blog
                                                                             Sell apps on Amazon                                        Amazon.com Store Card                                             Your Account
                          About Amazon
                                                                             Become an Aﬃliate                                          Amazon Business Card                                              Your Orders
                          Press Center
                                                                             Advertise Your Products                                    Amazon Business Line of Credit                                    Shipping Rates &
                          Investor Relations                                                                                                                                                              Policies
                                                                             Self-Publish with Us                                       Shop with Points
                          Amazon Devices                                                                                                                                                                  Amazon Prime
                                                                             Host an Amazon Hub                                         Credit Card Marketplace
                          Amazon Tours                                                                                                                                                                    Returns &
                                                                             › See More Make Money                                      Reload Your Balance                                               Replacements
                                                                             with Us
                                                                                                                                        Amazon Currency Converter                                         Manage Your Content
                                                                                                                                                                                                          and Devices
                                                                                                                                                                                                          Amazon Assistant
                                                                                                                                                                                                          Help




                                                                                                                            English                   United States




                          Amazon Music                Amazon                      Amazon Drive                               6pm                       AbeBooks                      ACX                           Alexa
                          Stream millions             Advertising                 Cloud storage                              Score deals               Books, art                    Audiobook                     Actionable
                          of songs                    Find, attract, and          from Amazon                                on fashion                & collectibles                Publishing                    Analytics
                                                      engage customers                                                       brands                                                  Made Easy                     for the Web

                          Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal              Home Services                 Amazon Ignite                 Amazon Rapids
                          Amazon                      Business                    Groceries & More                           Ship Orders               Experienced Pros              Sell your original            Fun stories for
                          Start a Selling             Everything For              Right To Your Door                         Internationally           Happiness Guarantee           Digital                       kids on the go
                          Account                     Your Business                                                                                                                  Educational
                                                                                                                                                                                     Resources

                          Amazon Web                  Audible                     Book Depository                            Box Oﬃce                  ComiXology                    DPReview                      East Dane
                          Services                    Listen to Books &           Books With Free                            Mojo                      Thousands of                  Digital                       Designer Men's
                          Scalable Cloud              Original                    Delivery Worldwide                         Find Movie                Digital Comics                Photography                   Fashion
                          Computing                   Audio                                                                  Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                   IMDb                                       IMDbPro                   Kindle Direct                 Prime Now                     Amazon Photos
                          Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                  Publishing                    FREE 2-hour                   Unlimited Photo
                          & Knitting                  &                           & Celebrities                              Entertainment             Indie Digital & Print         Delivery                      Storage
                                                      recommendations                                                        Professionals             Publishing                    on Everyday Items             Free With Prime
                                                                                                                             Need                      Made Easy

                          Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods               Woot!                         Zappos                        Ring
                          Direct                      Designer                    Great Deals on                             Market                    Deals and                     Shoes &                       Smart Home
                          Video                       Fashion Brands              Quality Used Products                      America’s                 Shenanigans                   Clothing                      Security Systems
                          Distribution                                                                                       Healthiest
                          Made Easy                                                                                          Grocery Store

                          eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                  Amazon Renewed                Amazon Second
                                                                                                                                                                                     Chance

https://www.amazon.com/FGBV-Chongxiang-Foldable-2014-2017-chongxiang/dp/B08L9C8631/ref=sr_1_1                                                                                                                                                                 3/4
10/20/2020                                                                                Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 14 Filed: 11/10/20: K.T.M
                                                                                                         Page 77 of 465 PageID #:1782
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                            K.T.M                                                                                                Account & Lists
                                                                                                                                                                                                   Returns                             0
                                           ManMiaoshangmao                                                                                                                                         & Orders      Try Prime                  Cart
                                                                                                                                                                        Account
      Deliver to
                                          Holiday Deals    Gift Cards        Best Sellers   Customer Service          New Releases         AmazonBasics        Whole Foods     Free Shipping        Registry     Sell     Coupons
      Bensenville 60106

    2 results for ManMiaoshangmao : "K.T.M"                                                                                                                                                                             Sort  by:Featured
                                                                                                                                                                                                                        Featured
                                                                                                                                                                                                                         Sort by:




                                                                                                                           FGBV Durable Stylish Long Foldable Design Brake Clutch Levers for K.T.M
                                                                                                                           640 supermotard (2001) Easy to Install chongxiang
                                                                                                                           $8320
                                                                                                                           FREE Shipping




                                                                                                                           FGBV Chongxiang Durable Stylish Long Foldable Design Brake Clutch
                                                                                                                           Levers for K.T.M 690 Duke R (2014-2017) Easy to Install chongxiang
                                                                                                                           $
                                                                                                                            8320
                                                                                                                           FREE Shipping




                                                               Need help?
                                                               Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                                                                                                Page 1 of 8




                   A Time for Mercy (Jake              Mexican Gothic                       The Book of Lost                       If You Tell: A True Story         The Key to Rebecca
                   Brigance Book 3)                    › Silvia Moreno-Garcia               Friends: A Novel                       of Murder, Family…                › Ken Follett
                   › John Grisham                                     3,186                 › Lisa Wingate                         › Gregg Olsen                                      1,652
                                    559                Kindle Edition                                        3,137                                  16,729           Kindle Edition
                   Kindle Edition                      $12.99                               Kindle Edition                         Kindle Edition                    $1.99
                   $14.99                                                                   $13.99                                 $4.99


     Deals in magazine subscriptions                                                                                                                                                                                              Page 1 of 9




                   Bon Appetit                         Better Homes and                     National Geographic                    Stereophile                       American Farmhouse
                                    11                 Gardens                              Kids                                                    166              Style
                   Print Magazine                                       35                                   6,337                 Print Magazine                                     93
                   $5.00                               Print Magazine                       Print Magazine                         $5.00                             Print Magazine
                                                       $3.00                                $30.00                                                                   $29.95


     Your Browsing History                  View or edit your browsing history    ›                                                                                                  Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                        Sign in

                                                                                                                                                                                                               New customer? Start here.




                                                                                                                     Back to top




                             Get to Know Us                                  Make Money with Us                                Amazon Payment Products                                     Let Us Help You

https://www.amazon.com/s?k=K.T.M&me=AALBS1LBRQ6BN&ref=nb_sb_noss                                                                                                                                                                                   1/2
10/20/2020                                                                     Amazon.com
                                                  Case: 1:20-cv-06677 Document #:         Seller
                                                                                  14 Filed:      Profile: ManMiaoshangmao
                                                                                             11/10/20       Page 78 of 465 PageID #:1783
                                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                                         Account & Lists
                                                                                                                                                                                                       Returns                               0
                                          All                                                                                                                                                          & Orders       Try Prime                  Cart
                                                                                                                                                                                Account
      Deliver to
                                         Holiday Deals       Gift Cards     Best Sellers      Customer Service          New Releases         AmazonBasics          Whole Foods         Free Shipping                   Shop Holiday Gift Guides
      Bensenville 60106


   ManMiaoshangmao                                                                                                                                          Have a question for
   ManMiaoshangmao storefront                                                                                                                               ManMiaoshangmao?
   Just launched No feedback yet
   ManMiaoshangmao is committed to providing each customer with the highest standard of customer service.                                                      Ask a question




   Detailed Seller Information


   Business Name:zhengzhoumanmiaoshangmaoyouxiangongsi
   Business Address:
     songyangjiedaochonggaolu
     huixianzhuang2xiang15hao
     zhengzhoushidengfengshi
     henansheng
     450000
     CN


       Returns & Refunds         Shipping         Policies        Help            Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact ManMiaoshangmao to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                         Leave seller feedback     Tell us what you think about this page




        Best sellers in Kindle eBooks                                                                                                                                                                                               Page 1 of 8




                   A Time for Mercy (Jake                Mexican Gothic                       The Book of Lost Friends:              If You Tell: A True Story of         The Key to Rebecca
                   Brigance Book 3)                      › Silvia Moreno-Garcia               A Novel                                Murder, Family Secrets,…             › Ken Follett
                   › John Grisham                                         3,186               › Lisa Wingate                         › Gregg Olsen                                         1,652
                                    559                  Kindle Edition                                        3,137                                  16,729              Kindle Edition
                   Kindle Edition                        $12.99                               Kindle Edition                         Kindle Edition                       $1.99
                   $14.99                                                                     $13.99                                 $4.99


        Deals in magazine subscriptions                                                                                                                                                                                             Page 1 of 9




                   Bon Appetit                           Better Homes and Gardens             National Geographic Kids               Stereophile                          American Farmhouse Style
                                    11                                    35                                   6,337                                  166                                  93
                   Print Magazine                        Print Magazine                       Print Magazine                         Print Magazine                       Print Magazine
                   $5.00                                 $3.00                                $30.00                                 $5.00                                $29.95


        Your Browsing History               View or edit your browsing history       ›                                                                                                  Page 1 of 3     See personalized recommendations
                                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                                 New customer? Start here.




                                                                                                                       Back to top


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AALBS1LBRQ6BN&sshmPath=                                                                                           1/2
10/20/2020                                     Case: 1:20-cv-06677 Document Select
                                                                            #: 14Shipping
                                                                                   Filed:Options - Amazon.com
                                                                                          11/10/20     Page Checkout
                                                                                                              79 of 465 PageID #:1784




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from ManMiaoshangmao                  (Learn more)                                           Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                      FREE Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    FGBV Chongxiang Durable Stylish Long Foldable Design Brake Clutch
                    Levers for K.T.M 690 Duke R (2014-2017) Easy to Install chongxiang
                    $83.20 - Quantity: 1
                    Sold by: ManMiaoshangmao


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   14 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    80 of 465 PageID #:1785




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $83.20
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $83.20
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $5.20
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $88.40

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       FGBV Chongxiang Durable Stylish Long                        Choose a delivery option:
                                       Foldable Design Brake Clutch Levers for                          Thursday, Nov. 12 - Friday, Dec. 4
                                       K.T.M 690 Duke R (2014-2017) Easy to Install                     FREE Shipping
                                       chongxiang
                                       $83.20
                                       Quantity: 1 Change
                                       Sold by: ManMiaoshangmao
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                          Amazon.com:
                                                   Case:        FGBV Durable Document
                                                         1:20-cv-06677       Stylish Long Foldable
                                                                                             #: 14Design Brake
                                                                                                    Filed:     Clutch Levers
                                                                                                            11/10/20         for K.T.M
                                                                                                                          Page      81640
                                                                                                                                       of supermotard
                                                                                                                                          465 PageID  (2001)#:1786
                                                                                                                                                             Easy to Install chongxiang

                                                                                                                                                        Hello, Sign in
   Skip to main content                            K.T.M                                                                                                Account & Lists
                                                                                                                                                                               Returns                                 0
                                         All                                                                                                                                   & Orders          Try Prime                 Cart
                                                                                                                                                        Account
       Deliver to
                                       Holiday Deals       Gift Cards     Best Sellers   Customer Service   New Releases     AmazonBasics    Whole Foods       Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



                                                                                                                  FGBV Durable Stylish Long                                        $83.20
                                                                                                                  Foldable Design Brake Clutch                                     & FREE Shipping

                                                                                                                  Levers for K.T.M 640                                             Arrives: Nov 12 - Dec 4

                                                                                                                  supermotard (2001) Easy to
                                                                                                                                                                                   In stock.
                                                                                                                  Install chongxiang                                               Usually ships within 3 to 4 days.
                                                                                                                  Brand: FGBV
                                                                                                                                                                                   Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1


                                                                                                                  Price:   $83.20 & FREE Shipping                                                    Add to Cart

                                                                                                                    Get $50 oﬀ instantly: Pay $33.20 $83.20 upon
                                                                                                                                                                                                      Buy Now
                                                                                                                    approval for the Amazon Rewards Visa Card. No
                                                                                                                    annual fee.                                                          Secure transaction
                                                                                                                  Returnable until Jan 31, 2021
                                                                                                                                                                                   Ships from ... ManMiaoshangmao
                                                                                                                     The brake clutch lever for K.T.M 640 supermotard              Sold by ...      ManMiaoshangmao
                                                                                                                     (2001)
                                                                                                                     Note: Please read the item "title" or "product                      Deliver to Bensenville 60106
                                                                                                                     descripiton" carefully to make sure that this model
                                                                                                                     type and model year is compatible with your                     Add to List
                                                                                                                     motorbike model before otherwise the brake lever
                                                                                                                     is not suitable                                                 Add to Wedding Registry
                                                                                                                     levers are made of 6061-T6 aluminum, anodized,
                                        Click image to open expanded view
                                                                                                                     the lacquer layers are twice as thick as others, the
                                                                                                                     colors are durable, long-lasting and not easy to                      Share
                                                                                                                     fade
                                                                                                                     Lever length: Long version, 16.7 cm. Fully 6                                Have one to sell?
                                                                                                                     Foldable Design positions, easy installation and                            Sell on Amazon
                                                                                                                     perfect assembly
                                                                                                                     If you have any question, please do not hesitate to
                                                                                                                     contact us or tell us your motorcycle model + year
                                                                                                                     of manufacture, we will ﬁnd the right clutch lever
                                                                                                                     for you.




   Related products from Our Brands




                                                                                                                                                                                                                     Page 1 of 3




             Amazon Brand – Stone &            Amazon Brand – Stone &       Amazon Brand – Stone &     Amazon Brand – Stone &     Amazon Brand – Stone &       Amazon Brand – Stone &            Amazon Brand – Sto
             Beam Rustic Plaid                 Beam Rustic Plaid            Beam Rustic Solid 100%     Beam Modern Ceramic        Beam Mid-Century             Beam Classic Egyptian             Beam Modern Round
             Flannel Pillowcase Set,           Flannel Duvet Cover Set,     Cotton Flannel Bed         Floral Embossed            Patterned Planter,           Cotton Bathroom Towel             Iron Hanging Wall M
             Standard, Ivory and               King, Black and White        Sheet Set, Twin, Toast     Decorative Planter         10.53"H, Coral Pink          Set, Set of 3, Rose               With Shelf, 30 Inch
             Cream                                          656                          623           Flower Pot, 7.4"H, Blue                 465                            438                Height, Dark Bronze
                           1289                $91.67                       $51.49                                  521           $54.35                       $32.11                                         414
             $23.08                                                                                    $44.65                                                                                    $98.84



   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $33.20 instead of $83.20! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword


https://www.amazon.com/dp/B08LDRLCZ4/ref=sr_1_1?dchild=1&keywords=K.T.M&m=AALBS1LBRQ6BN&qid=1603161057&s=merchant-items&sr=1-1                                                                                                     1/4
10/19/2020           Amazon.com: Motorcycle Clutch
                                              Case:Brake Lever CNC Pivot ForDocument
                                                       1:20-cv-06677        KTM 125SXS 04-08
                                                                                        #: 14200XC-W
                                                                                                Filed:06-08 450EXC 06-07
                                                                                                        11/10/20    Page 45082
                                                                                                                            540of
                                                                                                                               SXS 04-06
                                                                                                                                  465    450 525 XC-W
                                                                                                                                       PageID         07 450 505 XC-F 505SX-F 08 250SX 300 EXC MX…
                                                                                                                                                  #:1787

   Skip to main content                                                                                                                                       Acco
                                                                                                                                                              Hello,     ists    Returns                                 0
                                         Automotive Parts & Accessories                                                                                                          & Orders          Try Prime                   Cart
                                                                                                                                                              Account

      Deliver to
                                       Holiday Deals     Customer Service              's Amazon.com     Prime Video       Best Sellers    Browsing History       Buy Again                      Shop the Halloween Store
      Bensenville 60106

    Automotive       Your Garage    Deals & Rebates    Best Sellers   Parts    Accessories   Tools & Equipment        Car Care     Motorcycle & Powersports      Truck    RV     Tires & Wheels          Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                                                 Motorcycle Clutch Brake Lever CNC                                            $20.99
                                                                                                        Pivot For KTM 125SXS 04-08 200XC-                                            + $5.00 shipping

                                                                                                        W 06-08 450EXC 06-07 450 540 SXS                                             Arrives: Nov 12 - Dec 4

                                                                                                        04-06 450 525 XC-W 07 450 505 XC-                                            Fastest delivery: Oct 27 - 30

                                                                                                        F 505SX-F 08 250SX 300 EXC MXC                                               In stock.
                                                                                                        450 525 MXC-G 05 - Red                                                       Usually ships within 4 to 5 days.

                                                                                                        Brand: SXMOTO                                                                Qty:
                                                                                                                                                                                      Qty:   1
                                                                                                                                                                                      1


                                                                                                        Price:   $20.99 + $5.00 shipping                                                             Add toto
                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                              Cart

                                                                                                        Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                                                                                                                        Submit
                                                                                                                                                                                                         Buy Now
                                                                                                        Rewards Visa Card. No annual fee.

                                                                                                        This item is returnable                                                            Secure transaction

                                                                                                         Color: Red                                                                  Ships from ... MARY LET'S SING
                                                                                                                                                                                     Sold by ...        MARY LET'S SING
                                                                                                                  $20.99             $20.99             $20.99
                                                                                                                                                                                           Deliver to          - Bensenville
                                                                                                                                                                                           60106
                                                                                                                  $20.99             $20.99

                                                                                                                                                                                       Add to List
                                                                                                           Fit: KTM 125SX 05-08 ; 125SXS 04-08 ; 144SX , 450SX-F 07-
                                                                                                           08 ; 200/525EXC 05-07 ; 200XC-W 06-08 ; 250EXC/SX-F ,
                                                                                                                                                                                             Share
                                                                                                           400EXC-G , 450/525/EXC-G/SX 05-06 ; 250SX , 300EXC/MXC
                                          Roll over image to zoom in
                                                                                                           , 450/525MXC-G 05 ; 450EXC 06-07 ; 450/540SXS 04-06 ;
                                                                                                                                                                                                   Have one to sell?
                                                                                                           450/525XC-W 07 ; 450/505XC-F , 505SX-F 08
                                                                                                           Material: CNC 6061-T6 Aluminum                                                          Sell on Amazon
                                                                                                           Lever to fold outward to prevent breakage in the event of a
                                                                                                           crash.
                                                                                                           Direct replacement for stock levers,no modiﬁcation.
                                                                                                           Package Include: 1 Pcs * Brake Lever And 1 Pcs * Clutch Lever
                                                                                                         › See more product details

                                                                                                           Report incorrect product information.


   You might also like                                                                                                                                                                                                 Page 1 of 3
   Sponsored




               JFG RACING CNC               CNC Billet Pivot Brake        ﬁts KTM 04-07 450 EXC        ﬁts KTM 04-07 450 EXC         ﬁts KTM 04-07 450 EXC         Motorcycle 2017                 ﬁts KTM 2003-07 52
               Foldable Brake Clutch        Clutch Levers For KTM         / 08-13 450 EXC-R / 07-      / 08-13 450 EXC-R / 07-       / 08-13 450 EXC-R / 07-       Universal Plastic               EXC / 2003-06 525 S
               Levers For 350 450 SX        250 300 350 450 500 SX        13 450 XC-F 52 Tooth         13 450 XC-F 50 Tooth          13 450 XC-F 48 Tooth          Headlight Headlamp              14 Tooth Front And
               SXR SXF XCF XCFW…            SXF EXC EXCF XC...            Rear Sprocket                Rear Sprocket                 Rear Sprocket                 Frontlight For KTM…             Tooth Rear Sprocket
                            65                            18              $28.95                       $28.95                        $28.95                                     34                 $39.95
               $23.99                       $20.99                                                                                                                 $19.99


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $20.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Red

   Technical Details                                                                                                Additional Information

        Manufacturer                                        SXMOTO                                                     ASIN                                                B07PTPT3BG

        Brand                                               SXMOTO                                                     Best Sellers Rank                                   #2,790,613 in Automotive (See Top 100 in
                                                                                                                                                                           Automotive)

https://www.amazon.com/Motorcycle-Clutch-125SXS-200XC-W-505SX-F/dp/B07PTPT3BG/ref=sr_1_196?th=1                                                                                                                                       1/4
10/19/2020         Amazon.com: Motorcycle Clutch
                                            Case:Brake Lever CNC Pivot ForDocument
                                                     1:20-cv-06677        KTM 125SXS 04-08
                                                                                      #: 14200XC-W
                                                                                              Filed:06-08 450EXC 06-07
                                                                                                      11/10/20    Page 45083
                                                                                                                          540of
                                                                                                                             SXS 04-06
                                                                                                                                465    450 525 XC-W
                                                                                                                                     PageID         07 450 505 XC-F 505SX-F 08 250SX 300 EXC MX…
                                                                                                                                                #:1788
        Item Weight                                         4.9 ounces                                                                                               #4,977 in Powersports Brake Levers

        Is Discontinued By Manufacturer                     No                                                        Date First Available                           March 18, 2019

        Manufacturer Part Number                            K13110111
                                                                                                                    Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                    Feedback

                                                                                                                    Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                              Page 1 of 3

             Videos for related products




                                             0:29                                           0:30                                         0:28                                     0:29
             Motorcycle Hydraulic Clutch Brake              Universal 7/8" CNC Motorcycle               7/8" Universal Front ATV Brake              Clutch Brake Lever for 110cc 125cc        WOOSTAR- Ho
             Pump Master Cylinder Lever                     Hydraulic Front Brake Master…               Clutch Master Cylinder Reservoir…           140cc TTR 125cc SSR                       Brake Bump Le

             GOOFIT                                         Feiteplus                                   Feiteplus                                   HIAORS                                    WOOSTAR DIRE



     Upload your video




   Product description
       Color:Red



         Features:
         -100% Brand New, Never Mounted, High Quality
         -Lever to fold outward to prevent breakage in the event of a crash.
         -The Levers Are Made Of Durable Aluminum For Extreme Strength
         -Automatic lever position restoration provides quick recovery from the crash.
         -Ultra precision machine cut for super light weight construction,high precision and quality.
         -Made of durable aluminum for extreme strength.
         -Direct replacement for stock levers. No modiﬁcation!
         -Perfect anodize surface treatment
         -Very Smooth Movement
         -Hard anodized ﬁnish
         -Easy To Install

         Speciﬁcation:
         -Color Options: Orange/Red/Blue/Gold/Black
         -Material:CNC Billet T6-6061 Aluminum

         Fitment:
         KTM
         125 SX 05-08
         125 SXS 04-08
         144 SX 07-08
         200 EXC 05-07
         200 XC-W 06-08
         250 EXC 05-06
         250 SX 05
         250 SX-F 05-06
         300 EXC/MXC 05
         400 EXC-G 05-06
         450 EXC 06-07
         450 EXC-G 05-06
         450 MXC-G 05
         450 SX 05-06
         450 SXS 04-06
         450 SX-F 07-08
         450 XC-W 07
         450 XC-F 08
         505 SX-F 08
         505 XC-F 08
         525 EXC 05-07
         525 EXC-G 05-06
         525 MXC-G 05
         525 SX 05-06
         525 XC-W 07
         540 SXS 04-06
         -Notice: Make sure you can ﬁnd your bike model and year in application please.
         -You will receive exactly same as pictures.

         Package Includes:
         1 * Brake Lever And 1 * Clutch Lever As Pictures
         Installation Instruction NOT Included




   You might also like
   Sponsored




https://www.amazon.com/Motorcycle-Clutch-125SXS-200XC-W-505SX-F/dp/B07PTPT3BG/ref=sr_1_196?th=1                                                                                                                      2/4
10/19/2020         Amazon.com: Motorcycle Clutch
                                            Case:Brake Lever CNC Pivot ForDocument
                                                     1:20-cv-06677        KTM 125SXS 04-08
                                                                                      #: 14200XC-W
                                                                                              Filed:06-08 450EXC 06-07
                                                                                                      11/10/20    Page 45084
                                                                                                                          540of
                                                                                                                             SXS 04-06
                                                                                                                                465    450 525 XC-W
                                                                                                                                     PageID         07 450 505 XC-F 505SX-F 08 250SX 300 EXC MX…
                                                                                                                                                #:1789




             JFG RACING CNC                 CNC Billet Pivot Brake           Motorcycle Swingarm
             Foldable Brake Clutch          Clutch Levers For KTM            Guard Swing Arm
             Levers For 350 450 SX          250 300 350 450 500 SX           Protector For TC125
             SXR SXF XCF XCFW…              SXF EXC EXCF XC...               TC250 FC250 FC350…
                          65                              18                              43
             $23.99                         $20.99                           $21.99


   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                            No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Inspired by your browsing history                                                                                                                                          Page 1 of 9




                  KontrolFreek FPS Freek              KontrolFreek Precision            KontrolFreek FPS Freek    KontrolFreek FPS Freek    Bionik Quickshot -
                  Galaxy Purple for…                  Rings | Aim Assist Motion         Inferno for Xbox One…     Galaxy White for Xbox…    Trigger Stop Lock
                  KontrolFreek                        Control for PlayStation…          KontrolFreek              KontrolFreek              System for Playstation
                                  7,184               KontrolFreek                                     3,020                     910        DualShock 4 Wireless…
                  PlayStation 4                                      1,001              Xbox One                  Xbox One
                                                                                                                                                        500
                  $14.99                              $11.99                            $14.99                    45 oﬀers from $22.70
                                                                                                                                            $12.38


     Popular products inspired by this item                                                                                                                                     Page 1 of 6




                  Motorcycle Hydraulic                MZS Pivot Levers Brake            JFG RACING Billet Pivot   MZS Pivot Levers Clutch   Brand New Clutch Brake
                  Clutch Brake Lever for              Clutch CNC Compatible             Foldable Clutch Brake     Brake CNC Red             Lever S Suzuki SV650
                  Honda KTM Vespa                     with OEM CR125R                   Lever For For Honda       Compatible with Honda     SV650N 1999 2000
                  Kawasaki Triumph                    CR250R 2004-2007…                 CRF230F 03-09 Dirt…       CR80R CR85R 1998…         Black and Red
                  Benelli Suzuki Yamaha…                             74                                45                        79                     29
                  $77.89                              $38.88                            $23.99                    $38.88                    $21.13


     Your Browsing History                View or edit your browsing history    ›                                                                                               Page 1 of 2

https://www.amazon.com/Motorcycle-Clutch-125SXS-200XC-W-505SX-F/dp/B07PTPT3BG/ref=sr_1_196?th=1                                                                                               3/4
10/19/2020       Amazon.com: Motorcycle Clutch
                                          Case:Brake Lever CNC Pivot ForDocument
                                                   1:20-cv-06677        KTM 125SXS 04-08
                                                                                    #: 14200XC-W
                                                                                            Filed:06-08 450EXC 06-07
                                                                                                    11/10/20    Page 45085
                                                                                                                        540of
                                                                                                                           SXS 04-06
                                                                                                                              465    450 525 XC-W
                                                                                                                                   PageID         07 450 505 XC-F 505SX-F 08 250SX 300 EXC MX…
                                                                                                                                              #:1790




                                                                                                                 Back to top




                        Get to Know Us                             Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
                        Careers                                    Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                                   Amazon                                                      Signature Cards                                             19
                        Blog
                                                                   Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
                        About Amazon
                                                                   Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
                        Press Center
                                                                   Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
                        Investor Relations                                                                                                                                                 Policies
                                                                   Self-Publish with Us                                        Shop with Points
                        Amazon Devices                                                                                                                                                     Amazon Prime
                                                                   Host an Amazon Hub                                          Credit Card Marketplace
                        Amazon Tours                                                                                                                                                       Returns &
                                                                   › See More Make Money                                       Reload Your Balance                                         Replacements
                                                                   with Us
                                                                                                                               Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                           and Devices
                                                                                                                                                                                           Amazon Assistant
                                                                                                                                                                                           Help




                                                                                                                   English                 United States




                        Amazon Music         Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
                        Stream millions      Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
                        of songs             Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                             engage customers                                                       brands                                            Made Easy                     for the Web

                        Sell on              Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
                        Amazon               Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
                        Start a Selling      Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
                        Account              Your Business                                                                                                            Educational
                                                                                                                                                                      Resources

                        Amazon Web           Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
                        Services             Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
                        Scalable Cloud       Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
                        Computing            Audio                                                                  Box Oﬃce Data
                        Services             Performances

                        Fabric               Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
                        Sewing, Quilting     Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
                        & Knitting           &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                             recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                                    Need                    Made Easy

                        Prime Video          Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
                        Direct               Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
                        Video                Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
                        Distribution                                                                                Healthiest
                        Made Easy                                                                                   Grocery Store

                        eero WiFi            Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
                        Stream 4K Video      Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
                        in Every Room        & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                      in,
                                                                                                                                                                      give it a second
                                                                                                                                                                      life




                                                               Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Motorcycle-Clutch-125SXS-200XC-W-505SX-F/dp/B07PTPT3BG/ref=sr_1_196?th=1                                                                                                                        4/4
10/19/2020                                                                   Amazon.com
                                               Case: 1:20-cv-06677 Document #: 14 Filed:Seller Profile: MARY
                                                                                          11/10/20           LET'S
                                                                                                          Page   86SING
                                                                                                                     of 465 PageID #:1791

   Skip to main content                                                                                                                                   Acco
                                                                                                                                                          Hello,      ists     Returns                        0
                                        All                                                                                                                                    & Orders     Try Prime              Cart
                                                                                                                                                          Account

      Deliver to
                                       Holiday Deals   Customer Service              's Amazon.com     Prime Video     Best Sellers   Browsing History        Buy Again                   Shop today's epic deals now
      Bensenville 60106


                          MARY LET'S SING                                                                                              Have a question for MARY LET'S
                            MARY LET'S SING storefront                                                                                 SING?
                    78% positive in the last 12 months (202 ratings)
   About our company and team: Established in 2010, Shuang Qi Xing Factory(Brand: MARY LET'S SING) is a professional                     Ask a question
   manufacturer and exporter that is concerned with the design, development and production of kids bags,women bags......,
   All of our products are greatly appreciated in a variety of diﬀerent markets throughout the world.Covering an area of 1500
   square meters, we now have over 100 employees,we only provide high-quality product and service.




   Detailed Seller Information


   Business Name: Jin hua shi shuang qi xing xiang bao chang
   Business Address:
     North of Xiaoshun Town, Jindong District
     xiao shun zhen zhen bei
     Jinhua
     Zhejiang
     321000
     CN


       Feedback       Returns & Refunds         Shipping       Policies     Help          Gift Wrap    Products



                           “ Pain in the but to install worth the trubble look grate. ”
                                                                                                                                                                30 days      90 days      12 months     Lifetime
                           By ernesto jomarron on June 18, 2020.                                                                                  Positive          100%       77%             78%         82%

                           “ Dear friend, Thanks for your purchase and support. We will update more quality products in the future and            Neutral            0%         0%              2%          2%
                             do our best to oﬀer satisﬁed shopping experience.😘😘😘 ”                                                               Negative           0%        23%             19%         16%
                           Read less
                                                                                                                                                  Count                3         22            202          261
                           By MARY LET'S SING on June 19, 2020.

                           “ I keep getting a delivery date then when that date comes and goes they send me a new delivery date. I
                            ordered from "Mary Let's Sing" on April 1 on April 2 the order was shipped to be here on May 26th, on May
                            27 I am notiﬁed it will be here on June 16th by 8 PM. It is after 8PM and no product they have had 76 days
                            to deliver it and still nothing. I never received a tracking number from the seller. ”
                           Read less

                           By Amazon Customer on June 17, 2020.

                           “ Product arrived within the expected time and without problems. During the wait, the seller was contacted to
                             obtain the "track id" of the order and responded clearly and quickly. Good seller ”
                           Read less

                           By Alejandro on June 15, 2020.

                           “ Dear friend, thank you for your purchase and support. We will update more quality products in the future
                             and try our best to provide a satisfactory shopping experience. ”
                           Read less

                           By MARY LET'S SING on June 16, 2020.

                           “ do not order from them package late as hell ”

                           By roger c. on June 13, 2020.

                           “ Dear friend, The package is delivered to your mailbox today, and it's arrive to you on time. Can you remove
                             the bad feedback? We will be forever grateful. Looking forward to your reply. ”
                           Read less

                           By MARY LET'S SING on July 2, 2020.

                           “ It takes too long to get my product. I order my product two weeks ago and haven’t received it yet! Please
                             check the the delivery date when you order from this guy. ”
                           Read less

                           By Alex on June 13, 2020.

                           “ Dear friend, The package is in your local post oﬃce now, do you still want it? Can you contact the local post
                            oﬃce for pick up? The phone number is 1-800-275-8777. Can you remove the feedback? We will be forever
                            grateful. Looking forward to your reply. ”
                           Read less

                           By MARY LET'S SING on July 4, 2020.



                                                                     Previous Next




                                                                               Leave seller feedback   Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                               Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=B07CBW3PZ8&isAmazonFulfilled=1&ref_=olp_merch_name_1&seller=A38L5VJZ2HER9A                                                                                                  1/2
10/19/2020                               Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                   11/10/20  : ktm
                                                                                                Page 87 of 465 PageID #:1792

   Skip to main content                                 ktm                                                                          Acco
                                                                                                                                     Hello,    ists     Returns                       0
                                  MARY LET'S SING                                                                                                       & Orders    Try Prime               Cart
                                                                                                                                     Account

      Deliver to
                                 Holiday Deals      Customer Service   's Amazon.com   Prime Video    Best Sellers    Browsing History   Buy Again    Whole Foods    New Releases
      Bensenville 60106

    1-16 of 241 results for MARY LET'S SING : "ktm"                                                                                                                     Sort  by:Featured
                                                                                                                                                                        Featured
                                                                                                                                                                         Sort by:


    Brand
    SXMOTO                                                                                   Motorcycle Handguards Dirtbike Hand Guards Brush Guards For KTM 50
    MARY LET'S SING                                                                          65 85 125 150 250 300 350 450 500 SX SX-F EXC-F SIX DAYS XC XCF XC-…
                                                                                                              15

                                                                                             orange
                                                                                             $
                                                                                              1599
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon
                                                                                             Only 5 left in stock - order soon.




                                                                                             Handlebar Risers 1 1/8" Bar Mount Clamp For KTM SX125 SX150 SX250
                                                                                             SXF250 SXF350 SXF450 XCF250 XCF350 XCF450 16-19 SXF 250 450…
                                                                                                              3
                                                                                             orange
                                                                                             $
                                                                                              2631
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping by Amazon
                                                                                             Only 6 left in stock - order soon.




                                                                                             Rear Brake Pedal Step Plate Tip Gear Shifter Shift Lever For KTM EXC EXCF
                                                                                             SX SXF XC XCF XCW XCFW 125-530 250 350 450 2004-2010 690 SMC 95…
                                                                                                              34
                                                                                             Orange
                                                                                             $
                                                                                              899
                                                                                             $5.00 shipping
                                                                                             Also available in Blue




                                                                                             4 Pcs Motorcycle Oil Filter For KTM 250 300 350 400 450 505 530 EXC
                                                                                             EXC-F SX-F XC-F XC-W XCF-W EXC-R SMR XC-WR XC-RW Freeride Six Days
                                                                                                              10

                                                                                             For KTM
                                                                                             $
                                                                                              1299
                                                                                             Get it as soon as Tue, Oct 20
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon
                                                                                             Only 8 left in stock - order soon.
                                                                                             Also available in For Husqvarna Husaberg




                                                                                             Motorcycle Rear Foot Brake Pedal Lever For KTM Husqvarna SX SX-F XC
                                                                                             XC-F XC-W XCF-W EXC EXC-F EXC-R SMR SXS SXS-F XCR-W 125 144 150…
                                                                                                              13

                                                                                             Orange
                                                                                             $
                                                                                              3399
                                                                                             $5.00 shipping

                                                                                             Price may vary by color




                                                                                             Motorcycle Rear Brake Master Cylinder For KTM 125-530 150 200 250 300
                                                                                             350 400 450 505 525 SX SX-F SMR SXS EXC EXC-G MXC XC XC-F XC-W…
                                                                                             Rear Brake Master Cylinder
                                                                                             $2399
                                                                                             $5.00 shipping
                                                                                             Price may vary by color




                                                                                             Motorcycle Plastics Kit Body Work Fender Fairing ABS Plastic For KTM 125
                                                                                             150 200 250 300 350 450 SX SXF XC XCF XCW XCFW SX-F450 Factory…
                                                                                                              6
https://www.amazon.com/s?k=ktm&me=A38L5VJZ2HER9A&ref=nb_sb_noss                                                                                                                                    1/4
10/19/2020                             Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                 11/10/20  : ktm
                                                                                              Page 88 of 465 PageID #:1793
                                                                                 Body Plastic
                                                                                 $
                                                                                     7999
                                                                                 $5.00 shipping

                                                                                 Price may vary by color

                                                                                                              +



                                                                                 Front WP 48mm Fork Knob Adjuster For KTM 125 150 200 250 300 350
                                                                                 400 450 505 525 530 SX SX-F EXC XC-W 690 Supermoto 2007-2010 690…
                                                                                 Orange
                                                                                 $
                                                                                     799
                                                                                 $5.00 shipping
                                                                                 Also available in Blue




                                                                                 Motorcycle Ignition Kill Start Switch Engine Push Button Universal For
                                                                                 7/8" Handlebar KTM EXC EXCF XC XCF XCW XCFW SX SXF ATV Dirt Pit Bi…
                                                                                                  50
                                                                                 $
                                                                                     1299
                                                                                 Get it as soon as Wed, Oct 21
                                                                                 FREE Shipping on your ﬁrst order shipped by
                                                                                 Amazon
                                                                                 Only 14 left in stock - order soon.




                                                                                 Foot Pegs Rest Pedal Footpegs For KTM 65 85 125 150 200 250 300 350
                                                                                 380 400 450 500 525 530-625 SX SX-F XC XC-F EXC EXC-F XC-W XCF-W…
                                                                                                  14
                                                                                 orange
                                                                                 $
                                                                                     2899
                                                                                 $5.00 shipping
                                                                                 Also available in blue




                                                                                 Motorcycle PWK 21MM Carburetor Carb For Honda Yamaha Suzuki
                                                                                 Kawasaki KTM 50cc 65cc 75cc 80cc 100cc ATV Dirt Bike - Black
                                                                                                  29
                                                                                 $
                                                                                     3199
                                                                                 Get it as soon as Wed, Oct 21
                                                                                 FREE Shipping by Amazon
                                                                                 Only 5 left in stock - order soon.




                                                                                 Motorcycle Fork Carbon Fiber Wrap Boots Gator Guard Protector Front
                                                                                 Shock Covers Gaiters For KTM Honda Yamaha Kawasaki Suzuki Dirt Bike -…
                                                                                                  21

                                                                                 9.7 inch
                                                                                 $   2899
                                                                                 $5.00 shipping

                                                                                 Price may vary by color




                                                                                 Water Pump + Engine Case Clutch Cover Guard Protector For KTM 250 SXF
                                                                                 350 XCF XCFW 13-15 250 EXCF XC-F XCF-W 14-15 350 SX-F 11-15 350…
                                                                                                  4

                                                                                 Water Pump + Engine Clutch Cover
                                                                                 $   2199
                                                                                 Get it as soon as Tue, Oct 20
                                                                                 FREE Shipping on your ﬁrst order shipped by
                                                                                 Amazon
                                                                                 Only 5 left in stock - order soon.

                                                                                 Price may vary by color




                                                                                 Dirt Bike Seat Cover Soft Gripper Striped Universal For KTM SX XC XCF EXC
                                                                                 EXCF XC-W SX-F 85 125 150 200 250 300 350 450 Motorcycle Motocross…
                                                                                                  42

                                                                                 orange
                                                                                 2099
                                                                                 $



https://www.amazon.com/s?k=ktm&me=A38L5VJZ2HER9A&ref=nb_sb_noss                                                                                              2/4
10/19/2020                                     Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                         11/10/20  : ktm
                                                                                                      Page 89 of 465 PageID #:1794
                                                                                                                   Get it as soon as Tue, Oct 20
                                                                                                                   FREE Shipping on your ﬁrst order shipped by
                                                                                                                   Amazon
                                                                                                                   Only 19 left in stock - order soon.

                                                                                                                                                      +



                                                                                                                   Motorcycle Highway Crash Bar Engine Bumper Guard Stunt Cage Frame
                                                                                                                   Slider Protector For KTM DUKE 250 390 2017-2018 - Orange
                                                                                                                   Orange
                                                                                                                   $
                                                                                                                    9899
                                                                                                                   $5.00 shipping
                                                                                                                   Also available in Black




                                                                                                                   Motorcycle Clutch Brake Lever CNC Pivot For KTM 125SXS 04-08 200XC-W
                                                                                                                   06-08 450EXC 06-07 450 540 SXS 04-06 450 525 XC-W 07 450 505 XC-…
                                                                                                                   Red
                                                                                                                   $
                                                                                                                    2099
                                                                                                                   $5.00 shipping




                                                                                                                                                          ...
                                                                                                               ← Previous           1       2     3             16        Next →




                                                           Need help?
                                                           Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                                                            Page 1 of 8




               Mexican Gothic                      The Book of Lost                 The Key to Rebecca                     A Time for Mercy (Jake                    Pretty Things: A Novel
               › Silvia Moreno-Garcia              Friends: A Novel                 › Ken Follett                          Brigance Book 3)                          › Janelle Brown
                              3,122                › Lisa Wingate                                    1,642                 › John Grisham                                           1,268
               Kindle Edition                                       3,099           Kindle Edition                                          331                      Kindle Edition
               $2.99                               Kindle Edition                   $1.99                                  Kindle Edition                            $2.99
                                                   $2.99                                                                   $14.99


     Deals in magazine subscriptions                                                                                                                                                          Page 1 of 9




               Travel + Leisure                    Bon Appetit                      Harper's Bazaar                        Real Simple                               People
                                26                                  11                               677                                    28                       Print Magazine
               Print Magazine                      Print Magazine                   Print Magazine                         Print Magazine                            $47.63
               $3.00                               $5.00                            $5.00                                  $5.00


     Your Browsing History              View or edit your browsing history   ›                                                                                                                Page 1 of 2




                                                                                                             Back to top




https://www.amazon.com/s?k=ktm&me=A38L5VJZ2HER9A&ref=nb_sb_noss                                                                                                                                             3/4
10/19/2020                                  Case: 1:20-cv-06677 Document Select
                                                                         #: 14Shipping
                                                                                Filed:Options - Amazon.com
                                                                                       11/10/20     Page Checkout
                                                                                                           90 of 465 PageID #:1795




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from MARY LET'S SING                          (Learn more)                              Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                           $5.00 - Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
                                                                                                           Tuesday, Oct. 27 - Friday, Oct. 30
          IL, 60106-4106 United States
                                                                                                           $26.00 - Shipping
              Motorcycle Clutch Brake Lever CNC Pivot For KTM 125SXS 04-08
              200XC-W 06-08 450EXC 06-07 450 540 SXS 04-06 450 525 XC-W
              07 450 505 XC-F 505SX-F 08 250SX 300 EXC MXC 450 525 MXC-G
              05 - Red
              $20.99 - Quantity: 1
              Sold by: MARY LET'S SING


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/19/2020                                   Case: 1:20-cv-06677 Document #: Place Your Order
                                                                             14 Filed:        - Amazon.com
                                                                                          11/10/20     PageCheckout
                                                                                                              91 of 465 PageID #:1796




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                 privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $20.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $5.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $25.99
                                                                                                                                                        Estimated tax to be collected:*             $1.31


              FREE TRIAL                                                                                                                                Order total:                              $27.30
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE
                                                                                                                                                        Why didn't I qualify for free shipping?

         Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                         Motorcycle Clutch Brake Lever CNC                   Choose a delivery option:
                         Pivot For KTM 125SXS 04-08 200XC-W                       Thursday, Nov. 12 - Friday, Dec. 4
                         06-08 450EXC 06-07 450 540 SXS 04-                       $5.00 - Shipping
                         06 450 525 XC-W 07 450 505 XC-F
                                                                                  Tuesday, Oct. 27 - Friday, Oct. 30
                         505SX-F 08 250SX 300 EXC MXC 450
                                                                                  $26.00 - Shipping
                         525 MXC-G 05 - Red
                         $20.99
                         Quantity: 1 Change
                         Sold by: MARY LET'S SING
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/19/2020             Amazon.com: Motorcycle Rear Foot Brake
                                               Case:          Pedal Lever For KTM
                                                         1:20-cv-06677            Husqvarna #:
                                                                              Document      SX SX-F XC XC-F11/10/20
                                                                                               14 Filed:    XC-W XCF-W EXC EXC-F
                                                                                                                     Page   92 ofEXC-R
                                                                                                                                   465SMR SXS SXS-F
                                                                                                                                       PageID       XCR-W 125 144 150 200 250 300 350 400 450 500…
                                                                                                                                                #:1797

   Skip to main content                            ktm                                                                                                         Acco
                                                                                                                                                               Hello,      ists   Returns                                 0
                                         All                                                                                                                                      & Orders          Try Prime                   Cart
                                                                                                                                                               Account

       Deliver to
                                        Holiday Deals        Customer Service            's Amazon.com         Prime Video       Best Sellers   Browsing History     Buy Again                 Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                                       Motorcycle Rear Foot Brake Pedal                                        $33.99
                                                                                                              Lever For KTM Husqvarna SX SX-F XC                                      + $5.00 shipping
   Subm
                                                                                                              XC-F XC-W XCF-W EXC EXC-F EXC-R                                         Arrives: Nov 12 - Dec 4

   Subm
                                                                                                              SMR SXS SXS-F XCR-W 125 144 150                                         Fastest delivery: Oct 27 - 30

                                                                                                              200 250 300 350 400 450 500 505                                         In stock.
   Subm                                                                                                       530 - CNC Orange                                                        Usually ships within 4 to 5 days.

                                                                                                              Brand: SXMOTO                                                           Qty:
                                                                                                                                                                                       Qty:   1
                                                                                                                                                                                       1
   Subm                                                                                                                            13 ratings | 12 answered questions

                                                                                                              Price:   $33.99 + $5.00 shipping                                                        Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart
   Subm
                                                                                                              Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                                                                                                                         Submit
                                                                                                                                                                                                          Buy Now
                                                                                                              Rewards Visa Card. No annual fee.
   Subm
                                                                                                              This item is returnable                                                       Secure transaction

                                                                                                               Color: Orange                                                          Ships from ... MARY LET'S SING
                                                                                                                                                                                      Sold by ...        MARY LET'S SING
                                                                                                                        $33.99             $31.99           $31.99
                                                                                                                                                                                            Deliver to          - Bensenville
                                                                                                                                                                                            60106
                                                                                                                        $33.99             $31.99

                                                                                                                                                                                        Add to List
                                                                                                                 Fit: KTM SX125 , SX-F 250/450 07-15 ; SXS125 ， SX144 ,
                                                                                                                 SXS-F250 07-08 ; SX150 09-15 ; XC150 10-14 ; XC200 , XC-
                                                                                                                                                                                              Share
                                                                                                                 F505 08-09 ; SMR450 08-09，12 ; XC-F 450 08-09，15 ; XC-
                                          Roll over image to zoom in
                                                                                                                 W 200/250/300 ， XCF-W250 , XC300 , 08-16 ; SX250 07-16
                                                                                                                                                                                                    Have one to sell?
                                                                                                                 ; SXS250 07 ; XC250 08-14 ; XC-F250 08-15 ; SX-F/XC-F 350
                                                                                                                 11-16 ; EXC-F/XCF-W 350 , EXC/XC-W 500 12-16 ; XC-W400                             Sell on Amazon
                                                                                                                 09-10 ; SXS-F/XCR-W 450 , SX-F505 , EXC-R/XCR-W 530 08 ;
                                                                                                                 EXC 450/530 , XC-W530 09-11 ; XC-W450 09-16(Fit:
                                                                                                                 Husqvarna, please check description below)
                                                                                                                 Material: Aluminum, CNC machined and hard anodised.
                                                                                                                 The aluminum brake pedal uses an extremely tough forged
                                                                                                                 aluminum arm with a CNC machined toe tip to make this
                                                                                                                 brake pedal one of the strongest you can buy for your
                                                                                                                 motorcycle.
                                                                                                                 The CNC machined tip is spring-loaded and rotates to
                                                                                                                 prevents damage from crashes and impacts.
                                                                                                                 The CNC tip also features stainless steel cleats for maximum
                                                                                                                 traction. Will be sold with laser logo.
                                                                                                               › See more product details

                                                                                                                 Report incorrect product information.


   Frequently bought together


                                                                                   Total price: $84.67
                                                                                         Submit
                                                                                    Add all three to Cart
                             +                           +                               Submit
                                                                                     Add all three to List




         These items are shipped from and sold by diﬀerent sellers. Show details

          This item: Motorcycle Rear Foot Brake Pedal Lever For KTM Husqvarna SX SX-F XC XC-F XC-W XCF-W EXC EXC-F EXC-R… $33.99
          JFG RACING CNC Foldable Brake Clutch Levers For 350 450 SX SXR SXF XCF XCFW XCRW XCW EXCR EXC 14-16… $23.99
          JFGRACING Motorbike Oﬀroad CNC Foot Pegs pedals Foot rests For 65-1290 SX SXF EXC EXCF XC XCF XCW… $26.69



   You might also like                                                                                                                                                                                              Page 1 of 40
   Sponsored




               KTM Factory Flex Brake          Rear Brake Foot Pedal        NEW OEM KTM Orange               CNC Rear Brake Foot           KTM XW-Ring Chain         2004 ﬁts KTM 300 MXC           Rear Brake Foot Ped
               Lever (Orange) OEM:             Lever - CNC Aluminum         Rear Brake Disc Guard            Pedal Lever - Motorcycle      (Orange) 520x118 2003-    Race-Driven Rear RipTide       Lever - CNC Aluminu
               7871390204404                   Motorcycle YAMAHA            2004-2017 SX XC EXC              For K T M H usqvarna          2020 OEM:                 Brake Rotor Disc for MX        Motorcycle Yamaha
                           1                   YZ450F YZF450 YZF…           SXF 5481096120004                SX125 SX150 SX-F ...          79610965118EB             Motorcross                     YZ250F YZ 250F 250
               $101.99                                      4                            1                   $33.99                                    1             $43.95                                      4
                                               $33.99                       $83.99                                                         $124.99                                                  $33.99


   Customers who viewed this item also viewed                                                                                                                                                                           Page 1 of 8


https://www.amazon.com/Motorcycle-Brake-Pedal-Lever-Husqvarna/dp/B07QV12F9Z/ref=sr_1_5?dchild=1&keywords=ktm&m=A38L5VJZ2HER9A&qid=1603086379&s=merchant-items&sr=1-5                                                                   1/5
10/19/2020                      Amazon.com: Motorcycle
                                              Case:Handguards  Dirtbike Hand
                                                       1:20-cv-06677         Guards Brush#:
                                                                          Document        Guards For KTM11/10/20
                                                                                            14 Filed:    50 65 85 125Page
                                                                                                                     150 25093
                                                                                                                             300of
                                                                                                                                350465
                                                                                                                                    450 500 SX SX-F#:1798
                                                                                                                                         PageID    EXC-F SIX DAYS XC XCF XC-W TPI - Orange


   Skip to main content                           ktm                                                                                                         Acco
                                                                                                                                                              Hello,      ists      Returns                                  0
                                         All                                                                                                                                        & Orders           Try Prime                   Cart
                                                                                                                                                              Account

       Deliver to
                                       Holiday Deals      Customer Service                's Amazon.com     Prime Video       Best Sellers   Browsing History       Buy Again                     Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                                    Motorcycle Handguards Dirtbike                                                $15.99
                                                                                                           Hand Guards Brush Guards For KTM                                              FREE Shipping on your ﬁrst
                                                                                                                                                                                         order. Details & FREE Returns
   Subm
                                                                                                           50 65 85 125 150 250 300 350 450
                                                                                                                                                                                         Arrives: Tuesday, Oct 27
   Subm
                                                                                                           500 SX SX-F EXC-F SIX DAYS XC XCF
                                                                                                                                                                                         Fastest delivery: Wednesday,
                                                                                                           XC-W TPI - Orange                                                             Oct 21
   Subm                                                                                                    Brand: SXMOTO                                                                 Order within 20 hrs and 27 mins
                                                                                                                                15 ratings                                               Details

   Subm                                                                                                    Price:   $15.99 FREE Shipping on your ﬁrst order. Details                     Only 5 left in stock -
                                                                                                                    & FREE Returns
                                                                                                                                                                                         order soon.
   Subm                                                                                                    Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                           Rewards Visa Card. No annual fee.                                             Qty:
                                                                                                                                                                                          Qty:
                                                                                                                                                                                          1      1


   Subm                                                                                                    Color: orange
                                                                                                                                                                                                         Add toto
                                                                                                                                                                                                           Add  Cart
                                                                                                                                                                                                                  Cart

                                                                                                                     $15.99             $15.99             $15.99
                                                                                                                                                                                                           Submit
                                                                                                                                                                                                            Buy Now


                                                                                                                     $15.99
                                                                                                                                                                                              Secure transaction

                                                                                                                                                                                         Ships from ... Amazon
                                                                                                              Fit For KTM: 50/65/85/125/150/250 SX , 250 SX-F/EXC-F ,                    Sold by ...       MARY LET'S SING
                                                                                                              350 SX-F/EXC-F , 450 SX-F/EXC-F/EXC-F SIX DAYS , 500 EXC-F                      Add gift options
                                                                                                              17-20 ; 150 XC-W , 250 XC-F/XC-W , 350/450 XC-F 17-19 ;
                                                                                                              250 XC 18-19 ; 300 XC/XC-W 17-18 ; 300 XC-W TPI 19                              Deliver to           - Bensenville
                                                                                                              Material: PP Plastic                                                            60106
                                          Roll over image to zoom in
                                                                                                              Good looking. Excellent product quality and identical to the
                                                                                                              original                                                                     Add to List
                                                                                                              Protect your hands from brush, rocks, mud and cold wind.
                                                                                                              Protecting your motorcycle in the event of a crash.
                                                                                                              Package Include: 1 Pair Motorcycle Handguards
                                                                                                            › See more product details                                                   New (2) from
                                                                                                                                                                                         $15.99 & FREE Shipping on
                                                                                                           Compare with similar items                                                    orders over $25.00
                                                                                                           New (2) from $15.99 & FREE Shipping on orders over $25.00

                                                                                                              Report incorrect product information.                                              Share


                                                                                                           Consider this Amazon's Choice product that                                                  Have one to sell?

                                                                                                           delivers quickly                                                                            Sell on Amazon

                                                                                                             Amazon's Choice

                                                                                                                          JFG RACING Motorcycle Universal Handguards
                                                                                                                          Aluminum Hand Guards Brush Bar For oﬀ Road
                                                                                                                          ATV Yamaha Kawasaki Suzuki For Honda
                                                                                                                          Motocross Dirt Bike Enduro -Black
                                                                                                                          $19.99
                                                                                                                                      (716)




   Frequently bought together


                                                          Total price: $35.98
                                                            AddSubmit
                                                                both to Cart
                            +                               AddSubmit
                                                                both to List




         One of these items ships sooner than the other. Show details

          This item: Motorcycle Handguards Dirtbike Hand Guards Brush Guards For KTM 50 65 85 125 150 250 300 350 450 500… $15.99
          KTM 2013 Dual Compound Enduro Grips 78102021000 (Original Version) $19.99



   Exclusive items from our brands                                                                                                                                                                                         Page 1 of 2




             AmazonBasics Motorbike            AmazonBasics Soft Loop          AmazonBasics 15-Feet       CLEO Plastic Fender           AmazonBasics Premium        AmazonBasics                       AmazonBasics Enhan
             Powersports Racing                Motorcycle Tie Down             Ratchet Tie Downs, 500     Fairing Body Work Kit         Waterproof Winter Plus      Motorcycle Saddle Bags             Flex Grip Work Glove
             Gloves - XX-Large, Green          Straps, Red, 4-Pack             Lbs Load Cap,1,500 Lbs     Set，Plastic Body Fender       Performance Gloves,                        56                  Extra Large, Grey
                            1,233                          55                  Break Strength, Blue,…     Kit 7 piece for CRF50…        Black, L                    $78.24                                             665
             $11.99                            $11.77                                      68                           72                           121            Only 19 left in stock - orde…      $12.39
                                                                               $56.96                     $29.99                        $19.42

https://www.amazon.com/Motorcycle-Handguards-Dirtbike-Guards-Brush/dp/B07SVX8JFP/ref=sr_1_1?dchild=1&keywords=ktm&m=A38L5VJZ2HER9A&qid=1603086379&s=merchant-items&sr=1-1                                                                 1/6
10/22/2020                                         Case: 1:20-cv-06677           Rim Stripes Wheel#:
                                                         Amazon.com: MC MotopartsDocument          Decal
                                                                                                     14Stickers
                                                                                                         Filed:17 inch Rim Tape GP02
                                                                                                                  11/10/20       PageFor Honda
                                                                                                                                         94 ofKawasaki Yamaha MV Agusta
                                                                                                                                                465 PageID       #:1799 KTM (Orange)


   Skip to main content                            KTM                                                                                                           Acco
                                                                                                                                                                 Hello,         ists    Returns                               0
                                           All                                                                                                                                          & Orders          Try Prime               Cart
                                                                                                                                                                 Account

       Deliver to
                                         Holiday Deals      Gift Cards     Customer Service        Browsing History               Amazon.com        Prime Video       Best Sellers                Shop deals before they're gone
       Bensenville 60106




   Automotive › Motorcycle & Powersports › Parts › Wheels & Tires › Wheels & Accessories › Rims



   Subm                                                                             MC Motoparts Rim Stripes Wheel Decal Stickers                                                           $34.88
                                                                                    17 inch Rim Tape GP02 For Honda Kawasaki                                                                & FREE Shipping. Details
                                                                                                                                                                                            & FREE Returns
   Subm
                                                                                    Yamaha MV Agusta KTM (Orange)
                                                                                    Visit the MC Motoparts Store                                                                            Arrives: Wednesday, Oct 28
   Subm                                                                                               1 rating                                                                              Details
                                                                                                                                                                                            Fastest delivery: Tomorrow
                                                                                     Price:   $34.88 & FREE Shipping. Details & FREE Returns                                                Order within 3 hrs and 47 mins
   Subm
                                                                                    Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No                      Details
                                                                                    annual fee.
   Subm
                                                                                    Size                       GP02 Style
                                                                                                                                                                                            Only 8 left in stock -
                                                                                                                                                                                            order soon.
                                                                                    Brand                      MC Motoparts
   Subm
                                                                                    Wheel size                 17 Inches                                                                    Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1


   Subm                                                                             Material                   Polyvinyl Chloride
                                                                                    Rim Size                   17 Inches                                                                                    Add toto
                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                     Cart
   VIDEO
                                                                                    Vehicle Service Type Passenger Car
                                                                                                                                                                                                              Submit
                                                                                                                                                                                                               Buy Now

                                                                                    About this item                                                                                               Secure transaction
                                                                                          MC Motoparts 17" Wheel Rim Stickers GP02 Edge Inner Wall Decals Tape DIY
                                                                                                                                                                                            Ships from ...     Amazon
                                                                                          Racing For Motorcycles KTM 1290 SUPER DUKE R GT , 890 DUKE R , 790 DUKE ,                         Sold by ...        MC Motoparts
                               Roll over image to zoom in                                 690 SMC R , RC390 , 390 DUKE , 125 DUKE
                                                                                          For Yamaha YZF R1, YZF R1M ,YZF R6 ,YZF R3 , YZF R25 ,YZF R15, YZF R125 ,MT-03                    Return policy: This item is
                                                                                          ,MT-125 ,TRACER 900 ,MT-07 ,TRACER 700 ,MT-10 SP ,XSR900 ,MT-09 SP ,XSR700                        returnable
                                                                                          ,MT-25 ,FZ-25 , FJR1300                                                                                 Yes, I want Fast, FREE
                                                                                          Made From High Quality Material. Safe for the car washing and high pressure                             delivery with Prime
                                                                                          cleaners. Weatherproof , UV-resistant, as Wall as resistant to gasoline, oil, fuels ,                   Add gift options
                                                                                          tears, scratches, cracks
                                                                                          Sticker can be removable and no marks remain after remove. Easy for Decoration                          Deliver to Bensenville 60106

                                                                                          and Stay at home for DIY your bike. For the installation, you can use heat gun /
                                                                                          hair dryer to enhance the stickness during installation                                             Add to List
                                                                                          Color:Orange
                                                                                     › See more product details                                                                                     Share

                                                                                          Report incorrect product information.
                                                                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                          Sell on Amazon
   Customers who viewed this item also viewed                                                                                                                             Page 1 of 6




               MC Motoparts 17" Wheel            MC Motoparts 17" Wheel          MC Motoparts 17" Wheel         MC Motoparts Rim                MC Motoparts 17 inch
               Rim Stickers GP01 Edge            Rim Stickers GP01 Edge          Rim Stickers GP01 Edge         Stripes Wheel Decal             Wheel Rim Wall Stickers
               Inner Wall Decals Tape            Inner Wall Decals Tape          Inner Wall Decals Tape         Stickers 17 inch Rim            Decal Tape For KTM
               DIY Racing For MV…                DIY Racing For Honda…           DIY Racing For Honda…          Tape GP02 For Honda…            1290 SUPER DUKE R…
               $34.88                            $34.80                                        3                $34.80                          $42.80
               Only 8 left in stock - order…     Only 13 left in stock - orde…   $34.88                         Only 10 left in stock - orde…   Only 5 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                Page 1 of 40




                    MC Motoparts Rim                MC Motoparts 2 Set 8             MC Motoparts 17" Wheel            MC Motoparts 17 inch              MC Motoparts Front Rear          MC Motoparts 17 inch
                    Stripes Wheel Decal             pcs 17" Wheel Rim                Rim Stickers GP01 Edge            Wheel Rim FLASH Decal             Wheel Rim Sticker 17             Wheel Rim CHECK Decal                   W
                    Stickers 17 inch Rim            Stripes Stickers Tape DIY        Inner Wall Decals Tape            Stickers Tape For                 inches Robotic Pattern 8         Stickers Tape For
                    Tape GP02 For Honda…            STRIPE02 Pattern f...            DIY Racing For...                 Yamaha YZF R1 R1M…                pcs For Kawas...                 Yamaha YZF R1 R1M…                      C
                    $34.80                                        1                               3                    $42.80                            $28.80                           $42.80
                                                    $18.88                           $34.88
                                                                                                                                                                                                                          Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $34.88! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




https://www.amazon.com/MC-Motoparts-Stripes-Stickers-Kawasaki/dp/B08FSRRHLV/ref=sr_1_4?dchild=1&keywords=KTM&m=A1NOATIDLT1EBQ&qid=1603258158&s=merchant-items&sr=1-4                                                                     1/5
10/22/2020                                        Case: 1:20-cv-06677           Rim Stripes Wheel#:
                                                        Amazon.com: MC MotopartsDocument          Decal
                                                                                                    14Stickers
                                                                                                        Filed:17 inch Rim Tape GP02
                                                                                                                 11/10/20       PageFor Honda
                                                                                                                                        95 ofKawasaki Yamaha MV Agusta
                                                                                                                                               465 PageID       #:1800 KTM (Orange)

   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                              Additional Information

        Manufacturer                                        MC Motoparts                                            ASIN                                             B08FSRRHLV

        Brand                                               MC Motoparts                                            Customer Reviews                                                      1 rating
                                                                                                                                                                     5.0 out of 5 stars
        Item Weight                                         3.17 ounces
                                                                                                                    Best Sellers Rank                                #700,536 in Automotive (See Top 100 in
        Product Dimensions                                  15.75 x 11.81 x 0.08 inches                                                                              Automotive)
                                                                                                                                                                     #202 in Powersports Rims
        Manufacturer Part Number                            WSGP02ORG17-AM002
                                                                                                                    Date First Available                             August 13, 2020
        Vehicle Service Type                                Passenger Car

        Rim Diameter                                        17 Inches                                             Warranty & Support

                                                                                                                  Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                  Would you like to tell us about a lower price?


   Videos
             Videos for this product                      Videos for related products




                                                 5:14                                      2:20
              17 inch GP02 Wheel Rim Stickers              Arashi Wheel Rims


              MC Motoparts                                 Arashi Oﬃcial Store



     Upload your video




   Product description


         COMPLETE 17 inches RIM DECAL STICKERS STRIPES GP02 KIT FOR FRONT & REAR WHEELS --- Outer Edge Inner Wall Tape Style

         Package includes:

         16 pieces Stripes & 4 pieces Decals for front + rear rim

         Color: Orange

         Features:

         High quality printing, color won’t goes oﬀ

         Made from high quality material

         Can be stretched for easy installation

         Removable and no marks remain after remove

         Weatherproof, resistant to weak acids, alkalis, salt

         Resistant to gasoline, oil, fuels

         Resistant to tears, scratches, cracks

         Designed to ﬁt diﬀerent colored rims and wheels

         Can use heat gun / hair dryer for installation




   Sponsored products related to this item                                                                                                                                                           Page 1 of 49




https://www.amazon.com/MC-Motoparts-Stripes-Stickers-Kawasaki/dp/B08FSRRHLV/ref=sr_1_4?dchild=1&keywords=KTM&m=A1NOATIDLT1EBQ&qid=1603258158&s=merchant-items&sr=1-4                                                2/5
10/22/2020                                       Case: 1:20-cv-06677           Rim Stripes Wheel#:
                                                       Amazon.com: MC MotopartsDocument          Decal
                                                                                                   14Stickers
                                                                                                       Filed:17 inch Rim Tape GP02
                                                                                                                11/10/20       PageFor Honda
                                                                                                                                       96 ofKawasaki Yamaha MV Agusta
                                                                                                                                              465 PageID       #:1801 KTM (Orange)




               MC Motoparts 17" Wheel             MC Motoparts Rim              MC Motoparts 17" Wheel         MC Motoparts Rim                MC Motoparts Rim               MC Motoparts Rim
               Rim Stickers GP01 Edge             Stripes Wheel Decal           Rim Stickers Edge Tape         Stripes Wheel Decal             Stripes Wheel Decal            Stripes Wheel Decal           S
               Inner Wall Decals Tape             Stickers 17 inch Rim          Stripes DIY For Triumph        Stickers 17 inch Rim            Stickers 17 inch Rim           Stickers 17 inch Rim          S
               DIY Racing For...                  Tape GP02 For Honda…          DAYTONA 955i ...               Tape GP02 For Honda…            Tape GP02 For Honda…           Tape GP02 For Honda…          T
                            3                     $34.80                        $33.80                                       1                 $34.88                                       1
               $34.88                                                                                          $31.80                                                         $34.88
                                                                                                                                                                                                     Ad feedback




                                                                                                                                                                                Sponsored


   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                      Customer images

                     5 out of 5
   1 global rating

   5 star                                     100%

   4 star                                       0%

   3 star                                       0%
                                                                         See all customer images
   2 star                                       0%
                                                                           Top reviews
                                                                           Top  reviews
   1 star                                       0%

     How are ratings calculated?
                                                                         Top review from the United States

                                                                                Of
   Review this product
                                                                                       Good quality sticker
   Share your thoughts with other customers                              Reviewed in the United States on September 23, 2020
                                                                         Veriﬁed Purchase
                Write a customer review                                  Very fast delivery and looks great on the bike




                                                                          Mark this revie
                                                                            Helpful          Comment       Report abuse




                                                                         See all reviews




     MC Motoparts 17 inch Wheel Rim Wall Sticker…
     $42.80
                                       Shop now


                                            Sponsored




https://www.amazon.com/MC-Motoparts-Stripes-Stickers-Kawasaki/dp/B08FSRRHLV/ref=sr_1_4?dchild=1&keywords=KTM&m=A1NOATIDLT1EBQ&qid=1603258158&s=merchant-items&sr=1-4                                               3/5
10/22/2020                                          Case: 1:20-cv-06677           Rim Stripes Wheel#:
                                                          Amazon.com: MC MotopartsDocument          Decal
                                                                                                      14Stickers
                                                                                                          Filed:17 inch Rim Tape GP02
                                                                                                                   11/10/20       PageFor Honda
                                                                                                                                          97 ofKawasaki Yamaha MV Agusta
                                                                                                                                                 465 PageID       #:1802 KTM (Orange)

                                                                                            MC Motoparts 17" Wheel Rim Stickers GP01 Edge
                                                                                            Inner Wall Decals Tape DIY Racing For Honda...                         Shop now
                                                                                            $34.88                             3

                                                                                                                                                                               Sponsored




     Customers who searched for "rummikub" ultimately bought                                                                                                                                                                     Page 1 of 2




               Amazon Exclusive                   Pressman Rummikub                Front Porch Classics         Rummikub in Retro Tin -              Rummikub Premium                 Rummy 106 Tiles                    IQ Toys 106 T
               Pressman Rummikub -                Large Numbers Edition -          Rummikub, Rummy Tile         The Original Rummy Tile              Edition by Pressman -            Rummy with 4 Sturdy                Rummy in A
               The Complete Original              The Original Rummy Tile          Board Game with              Game by Pressman                     The Original Rummy Tile          Racks& Instructions                Travel Bag - f
               Game With Full-Size…               Game                             Durable Wooden Rack…                            625               Game, Silver (108647)            Rummy Tiles with…                  Players
                             1,504                                  2,760                              785      $29.11                                             19                                  142
               $19.99                             $24.90                           $37.99                                                            $28.98                           $29.99                             $9.99


     Top subscription apps for you                                                                                                                                                                                               Page 1 of 7




               Disney+                            CBS Full Episodes and            STARZ                        Sling TV                             SHOWTIME                         Philo: Live & On-                  ABCmouse.co
               Disney                             Live TV                          Starz Entertainment          Sling TV LLC                         Showtime Digital Inc.            Demand TV                          Learning Aca
                             386,988              CBS Interactive                                 79,757                           47,389                          22,920             PHILO                              Age of Learning
               $0.00                                                98,057         $0.00                        $0.00                                $0.00                                             65,102
                                                  $0.00                                                                                                                               $0.00                              $0.00


     Your Browsing History                   View or edit your browsing history    ›                                                                                                                                             Page 1 of 2




                                                                                                               Back to top




                           Get to Know Us                                    Make Money with Us                            Amazon Payment Products                                            Let Us Help You
                           Careers                                           Sell products on                              Amazon Rewards Visa                                                Amazon and COVID-
                                                                             Amazon                                        Signature Cards                                                    19
                           Blog
                                                                             Sell apps on Amazon                           Amazon.com Store Card                                              Your Account
                           About Amazon
                                                                             Become an Aﬃliate                             Amazon Business Card                                               Your Orders
                           Press Center
                                                                             Advertise Your Products                       Amazon Business Line of Credit                                     Shipping Rates &
                           Investor Relations                                                                                                                                                 Policies
                                                                             Self-Publish with Us                          Shop with Points
                           Amazon Devices                                                                                                                                                     Amazon prime
                                                                             Host an Amazon Hub                            Credit Card Marketplace
                           Amazon Tours                                                                                                                                                       Returns &
                                                                             › See More Make Money                         Reload Your Balance                                                Replacements
                                                                             with Us
                                                                                                                           Amazon Currency Converter                                          Manage Your Content
                                                                                                                                                                                              and Devices
                                                                                                                                                                                              Amazon Assistant
                                                                                                                                                                                              Help




                                                                                                                 English                    United States




                           Amazon Music                Amazon                     Amazon Drive                   6pm                         AbeBooks                    ACX                           Alexa
                           Stream millions             Advertising                Cloud storage                  Score deals                 Books, art                  Audiobook                     Actionable
                           of songs                    Find, attract, and         from Amazon                    on fashion                  & collectibles              Publishing                    Analytics
                                                       engage customers                                          brands                                                  Made Easy                     for the Web

                           Sell on                     Amazon                     Amazon Fresh                   AmazonGlobal                Home Services               Amazon Ignite                 Amazon Rapids
                           Amazon                      Business                   Groceries & More               Ship Orders                 Experienced Pros            Sell your original            Fun stories for
                           Start a Selling             Everything For             Right To Your Door             Internationally             Happiness Guarantee         Digital                       kids on the go
                           Account                     Your Business                                                                                                     Educational
                                                                                                                                                                         Resources

                           Amazon Web                  Audible                    Book Depository                Box Oﬃce                    ComiXology                  DPReview                      East Dane
                           Services                    Listen to Books &          Books With Free                Mojo                        Thousands of                Digital                       Designer Men's
                           Scalable Cloud              Original                   Delivery Worldwide             Find Movie                  Digital Comics              Photography                   Fashion
                           Computing                   Audio                                                     Box Oﬃce Data
                           Services                    Performances

                           Fabric                      Goodreads                  IMDb                           IMDbPro                     Kindle Direct               Prime Now                     Amazon Photos
                           Sewing, Quilting            Book reviews               Movies, TV                     Get Info                    Publishing                  FREE 2-hour                   Unlimited Photo
                           & Knitting                  &                          & Celebrities                  Entertainment                                           Delivery                      Storage
                                                       recommendations                                           Professionals                                           on Everyday Items             Free With Prime
                                                                                                                 Need

https://www.amazon.com/MC-Motoparts-Stripes-Stickers-Kawasaki/dp/B08FSRRHLV/ref=sr_1_4?dchild=1&keywords=KTM&m=A1NOATIDLT1EBQ&qid=1603258158&s=merchant-items&sr=1-4                                                                           4/5
10/21/2020                                  Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                       11/10/20 : KTM Page 98 of 465 PageID #:1803


   Skip to main content                              KTM                                                                                      Acco
                                                                                                                                              Hello,       ists     Returns                        0
                                    MC Motoparts                                                                                                                    & Orders    Try Prime                Cart
                                                                                                                                              Account

       Deliver to
                                   Holiday Deals   Gift Cards     Customer Service   Browsing History               Amazon.com      Prime Video   Best Sellers    Buy Again    Whole Foods
       Bensenville 60106

     1-16 of 67 results for MC Motoparts : "KTM"                                                                                                                                     Sort  by:Featured
                                                                                                                                                                                     Featured
                                                                                                                                                                                      Sort by:


     Brand
     MC MOTOPARTS                                                                                       MC Motoparts Manual Cam Chain Tensioner Adjuster For KTM 400 450
     MC Motoparts                                                                                       500 520 EXC-F XCF 08-11 530 XC-W 09-12 530 EXC 10-12
                                                                                                        $5380
                                                                                                        Get it as soon as Fri, Oct 23
                                                                                                        FREE Shipping by Amazon
                                                                                                        Only 2 left in stock - order soon.




                                                                                                        MC Motoparts M10 1.5 pitch S-Fight Swingarm Spools Sliders For KTM
                                                                                                        RC390 RC 390 2019-2020 19 20 (Black)
                                                                                                        Black
                                                                                                        $
                                                                                                         3180
                                                                                                        FREE Shipping
                                                                                                        Only 4 left in stock - order soon.




                                                                                                        MC Motoparts ATOM CNC Bar End Weights For KTM Ducati Suzuki
                                                                                                        Motorcycle Handlebar 13-17mm Diameter (Black)
                                                                                                                       5

                                                                                                        Automotive
                                                                                                        $2980
                                                                                                        Get it as soon as Fri, Oct 23
                                                                                                        FREE Shipping by Amazon
                                                                                                        Only 5 left in stock - order soon.




                                                                                                        MC Motoparts Rim Stripes Wheel Decal Stickers 17 inch Rim Tape GP02
                                                                                                        For Honda Kawasaki Yamaha MV Agusta KTM (Orange)
                                                                                                                       1

                                                                                                        Automotive
                                                                                                        $
                                                                                                         3488
                                                                                                        Get it as soon as Fri, Oct 23
                                                                                                        FREE Shipping by Amazon
                                                                                                        Only 8 left in stock - order soon.




                                                                                                        MC Motoparts Quick Release Keyless Lock Fuel Cap Fit KTM Duke 790
                                                                                                        2018 2019 2020 (Orange)
                                                                                                        Orange
                                                                                                        $
                                                                                                         5480
                                                                                                        FREE Shipping
                                                                                                        Only 4 left in stock - order soon.

                                                                                                        Also available in Black




                                                                                                        MC Motoparts 17 inch Wheel Rim Wall Stickers Decal Tape For KTM 1290
                                                                                                        SUPER DUKE R 890 790 125 390 DUKE 690 SMC (Orange)
                                                                                                        Orange
                                                                                                        $
                                                                                                         4280
                                                                                                        FREE Shipping
                                                                                                        Only 5 left in stock - order soon.




                                                                                                        MC Motoparts Manual Cam Chain Tensioner Adjuster For KTM 690 Enduro
                                                                                                        R 2009-2018 + 690 SMC R 2012-2017 12 13 14 15 16
                                                                                                        $
                                                                                                         5380
                                                                                                        Get it as soon as Fri, Oct 23
                                                                                                        FREE Shipping by Amazon
                                                                                                        Only 4 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=A1NOATIDLT1EBQ&ref=nb_sb_noss                                                                                                                                                 1/4
10/21/2020                                  Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                       11/10/20 : KTM Page 99 of 465 PageID #:1804


                                                                                       MC Motoparts 17" Wheel Rim Stickers GP01 Edge Inner Wall Decals Tape
                                                                                       DIY Racing For Honda KTM Yamaha (Orange)
                                                                                       Automotive
                                                                                       $3480
                                                                                       Get it as soon as Fri, Oct 23
                                                                                       FREE Shipping by Amazon
                                                                                       Only 13 left in stock - order soon.




                                                                                       MC Motoparts MJET Red CNC Bar Ends For Ducati Multistrada 1200 1000
                                                                                       DS Monster 795 Suzuki GSX-R 750 1000 KTM
                                                                                                       1

                                                                                       Red
                                                                                       $
                                                                                        2980
                                                                                       Get it as soon as Fri, Oct 23
                                                                                       FREE Shipping by Amazon
                                                                                       Only 5 left in stock - order soon.




                                                                                       MC Motoparts Blue REACTOR CNC Bar End Mirrors Folding For Ducati
                                                                                       Multistrada 1200 1100 MONSTER Suzuki B-King GSF1250 KTM
                                                                                       Blue
                                                                                       $
                                                                                        5188
                                                                                       Get it as soon as Fri, Oct 23
                                                                                       FREE Shipping by Amazon
                                                                                       Only 2 left in stock - order soon.




                                                                                       For KTM Super Duke 990 R Adventure 990 950 Billet Black Keyless Fuel
                                                                                       Gas Cap Petrol Gas Fuel Cap
                                                                                       black
                                                                                       $4080
                                                                                       FREE Shipping
                                                                                       Only 5 left in stock - order soon.
                                                                                       Also available in silver




                                                                                       MC Motoparts Black CNC Bar Ends Lighting Amber Turn Signals For Honda
                                                                                       Aprilia Suzuki Ducati KTM BMW Hollow Handlebar
                                                                                                       3

                                                                                       Black
                                                                                       $
                                                                                        7880
                                                                                       Get it as soon as Fri, Oct 23
                                                                                       FREE Shipping by Amazon
                                                                                       Only 1 left in stock - order soon.




                                                                                       MC Motoparts 17 inch Wheel Rim CHECK Decal Stickers Tape For KTM
                                                                                       1290 SUPER DUKE R 890 790 125 390 DUKE 690 SMC (Red)
                                                                                       Red
                                                                                       $
                                                                                        4280
                                                                                       FREE Shipping
                                                                                       Only 5 left in stock - order soon.




                                                                                       MC Motoparts 17 inch Wheel Rim Wall Stickers CHECK Decal For KTM
                                                                                       1290 SUPER DUKE R 890 790 125 390 DUKE 690 SMC (Red)
                                                                                       Red
                                                                                       $4280
                                                                                       FREE Shipping
                                                                                       Only 5 left in stock - order soon.




                                                                                       MC MOTOPARTS Black M10 Swingarm Spools For KTM Duke 125 200 11-
                                                                                       17 15 16 Duke 390 13-17 RC 125 390 15 16 17
                                                                                       Black
https://www.amazon.com/s?k=KTM&me=A1NOATIDLT1EBQ&ref=nb_sb_noss                                                                                                2/4
10/21/2020                                 Case: 1:20-cv-06677 Document #: 14 Filed: Amazon.com
                                                                                      11/10/20  : KTMPage 100 of 465 PageID #:1805
                                                                                                            Black
                                                                                                            $
                                                                                                             2680
                                                                                                            Get it as soon as Fri, Oct 23
                                                                                                            FREE Shipping by Amazon
                                                                                                            Only 3 left in stock - order soon.

                                                                                                                                           +



                                                                                                            Gold Folding CNC Bar End Mirrors Kit For Honda CB1000 CB1100
                                                                                                            Goldwing Ducati Multistrada 1200 1100 MONSTER Suzuki B-King…
                                                                                                                              2
                                                                                                            Gold
                                                                                                            $
                                                                                                             6880
                                                                                                            Get it as soon as Fri, Oct 23
                                                                                                            FREE Shipping by Amazon
                                                                                                            Only 1 left in stock - order soon.




                                                                                                      ← Previous          1       2    3       4   5     Next →




                                                       Need help?
                                                       Visit the help section or contact us




      Recommended based on your browsing history                                              Sponsored                                                                                             Page 1 of 3




              Men's Brotherhood           Men's SHADOW                    HWK Mesh Motorcycle         New AXE Men's Leather           Men Throttle Classic      Venture Heat 12V           Men ICONIC
              Classic Leather             Motorcycle Distressed           Jacket Riding Air           Jacket Motorcycle CE            Leather Motorcycle        Motorcycle Heated          Premium Nat
              Motorcycle Distress CE      Cowhide Leather Armor           Motorbike Jacket Biker      Armor Biker Street              Street Cruiser CE Armor   Jacket Liner with          Leather Side
              Armor Biker Jacket XXL      Black Jacket Biker L            CE Armored…                 Cruiser Safety L                Biker Jacket M            Wireless Remote, 7…        Jacket S
                           135                           45                           909                           179                            61                        71
              $114.99                     $114.99                         $59.99                      $109.99                         $109.99                   $249.99                    $114.99


      Inspired by your browsing history                                                                                                                                                             Page 1 of 7




              FMF Racing 11299 Wash       CICMOD Motorcycle               Maxima 70-749203-3PK        YOHOOLYO Disc Lock              NEW KTM OIL FILTER        Orange Accessories CNC     Xitomer Duke
              Plug                        Front & Rear Fork Wheel         Chain Wax Ultimate          Alarm Motorcycle Alarm          SERVICE KIT 2014 2015     Front Brake Master         Hole Plugs, f
                           1,409          Frame Slider Crash              Chain Care Aerosol          Padlock with 110db              2016 RC 390 DUKE          Cylinder Cover Fluid for   125/390 / 79
              $7.98                       Protector for KTM 125…          Combo Kit, (Pack of 3)      Alarm Sound for…                90238015010               KTM Duke 125 2013…         2013-2019, 1
                                                         87                           1,826                         2,127                          75                        13
                                          $25.98                          $26.00                      $28.96                          $27.50                    $12.99                     $14.99


      Your Browsing History          View or edit your browsing history   ›                                                                                                                         Page 1 of 2




                                                                                                      Back to top




                          Get to Know Us                          Make Money with Us                            Amazon Payment Products                            Let Us Help You
                          Careers                                 Sell products on                              Amazon Rewards Visa                                Amazon and COVID-
                                                                  Amazon                                        Signature Cards                                    19
                          Blog
                                                                  Sell apps on Amazon                           Amazon.com Store Card                              Your Account
                          About Amazon
                                                                  Become an Aﬃliate                             Amazon Business Card                               Your Orders
                          Press Center

https://www.amazon.com/s?k=KTM&me=A1NOATIDLT1EBQ&ref=nb_sb_noss                                                                                                                                                   3/4
10/21/2020                                       Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile: MC
                                                                                    Filed: 11/10/20            Page     101 of 465 PageID #:1806
                                                                                                                 Motoparts


   Skip to main content                                                                                                                                          Acco
                                                                                                                                                                 Hello,       ists     Returns                             0
                                          All                                                                                                                                          & Orders       Try Prime                Cart
                                                                                                                                                                 Account

       Deliver to
                                         Holiday Deals    Gift Cards        Customer Service     Browsing History                 Amazon.com         Prime Video     Best Sellers                Shop deals before they're gone
       Bensenville 60106


                              MC Motoparts                                                                                                    Have a question for MC Motoparts?
                            MC Motoparts storefront
                     94% positive in the last 12 months (110 ratings)                                                                           Ask a question
    MC Motoparts is an online retailer of excellent quality motorcycles parts CNC billet parts. We oﬀer reasonable prices on
    our products including those newest ones. We provides various item for customers’ diversiﬁed needs and wants and
    committed to provide items with the highest quality in all the ways we could to meet your needs.




    Detailed Seller Information


    Business Name:MCMotoparts
    Business Address:
      Flat G, 4/F., Phase 1, Hung Cheung Industrial Centre,
      12 Tsing Yeung Circuit,
      Tuen Mun
      N.T.
      000000
      HK


        Feedback         Returns & Refunds        Shipping          Policies      Help       Gift Wrap        Products



                              “ Work great. Would like a dress cap to cover the included bolt to dress up. ”
                                                                                                                                                                        30 days      90 days       12 months       Lifetime
                              By Brian Carroll on July 4, 2020.                                                                                           Positive         92%         93%              94%           92%

                              “ Fast delivery. Product as described. ”                                                                                    Neutral            0%         0%                3%              3%

                              By RLM on June 30, 2020.                                                                                                    Negative           8%         7%                4%              5%

                              “ did not come with all of the hardware, had to go to local ACE and spend additional 13 bucks ”                             Count              13          27              110           384

                              By Nolan B. on June 29, 2020.

                              “ Awesome ”

                              By alfred j. on June 29, 2020.

                              “ way smaller than pictured, not what i thought i was getting, disapointed ”

                              By zeewizard on June 26, 2020.



                                                                            Previous Next




                                                                                      Leave seller feedback   Tell us what you think about this page




         Inspired by your browsing history                                                                                                                                                                         Page 1 of 7




                    FMF Racing 11299 Wash        CICMOD Motorcycle Front          Maxima 70-749203-3PK          YOHOOLYO Disc Lock           Roam Universal Premium        Motorex Cross Power 4T         Orange Acce
                    Plug                         & Rear Fork Wheel Frame          Chain Wax Ultimate Chain      Alarm Motorcycle Alarm       Bike Phone Mount for          Oil - 10W50-4L. 171-401-       Front Brake
                                 1,409           Slider Crash Protector for       Care Aerosol Combo Kit,       Padlock with 110db Alarm     Motorcycle - Bike             400                            Cylinder Cov
                    $7.98                        KTM 125 200 390 Duke K           (Pack of 3)                   Sound for Motorcycles…       Handlebars, Adjustable,…                    188              KTM Duke 12
                                                                   87                           1,826                          2,127                        23,499         $56.47
                                                 $25.98                           $26.00                        $28.96                       $19.98                                                       $12.99


         Top subscription apps for you                                                                                                                                                                             Page 1 of 7




                    Disney+                      CBS Full Episodes and Live       STARZ                         Sling TV                     SHOWTIME                      Philo: Live & On-Demand        ABCmouse.c
                    Disney                       TV                               Starz Entertainment           Sling TV LLC                 Showtime Digital Inc.         TV                             Learning Aca
                                 384,534         CBS Interactive                                79,150                         47,050                       22,755         PHILO                          Age of Learni
                    $0.00                                          97,404         $0.00                         $0.00                        $0.00                                       64,643
                                                 $0.00                                                                                                                     $0.00                          $0.00


         Your Browsing History              View or edit your browsing history    ›                                                                                                                                Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1NOATIDLT1EBQ&sshmPath=                                                                       1/2
10/21/2020                                        Case: 1:20-cv-06677 Document #: Select Shipping 11/10/20
                                                                                   14 Filed:      Options - Amazon.com
                                                                                                                Page   Checkout
                                                                                                                         102 of 465 PageID #:1807




             Choose your shipping options                                                                                                                              Continue




             Shipment 1 of 1                                                                                 Amazon Locker is available

             Shipping from Amazon.com                            (Learn more)                                20 pickup locations near you

             Shipping to:                           1001 FOSTER AVE, BENSENVILLE, IL,                        Choose a delivery option:
             60106-1445 United States

                MC Motoparts Rim Stripes Wheel Decal Stickers 17 inch Rim                                                 Fast, FREE Delivery
                Tape GP02 For Honda Kawasaki Yamaha MV Agusta KTM                                                         Join Prime to get fast, free delivery, claim Prime exclusive deals,
                (Orange)                                                                                                  watch movies & TV shows, and listen to the music you love ad-
                $34.88 - Quantity: 1                                                                                      free.
                Sold by: MC Motoparts


             Change quantities or delete                                                                           Friday, Oct. 23
                                                                                                                   Free Unlimited Two day shipping

                                                                                                                   Tuesday, Oct. 27
                                                                                                                    FREE Shipping

                                                                                                                   Friday, Oct. 23
                                                                                                                   $11.09 - Shipping




                                                                                                                                                                       Continue




                                                       Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                     1/1
10/21/2020                                       Case: 1:20-cv-06677 Document #: 14Place Your Order
                                                                                      Filed:   11/10/20          Checkout
                                                                                                              Page
                                                                                                    - Amazon.com      103 of 465 PageID #:1808




      Review your order

                   Want to save time on your next order and go directly to this step when checking                                                                         Place your order
                   out?
                        Default to these delivery and payment options                                                                                     By placing your order, you agree to Amazon's
                                                                                                                                                              privacy notice and conditions of use.

                                                                                                                                                         Order Summary
                                                                                                                                                         Items:                                     $34.88
             Shipping address Change                         Payment method Change                         Add a gift card, promotion code,
                                                                                                                                                         Shipping & handling:                       $11.09
                                                                 ending in                                 or voucher
             1001 FOSTER AVE                                                                                                                             Total before tax:                          $45.97
                                                                                                            Enter Code                Apply              Estimated tax to be collected:              $2.18
             BENSENVILLE, IL 60106-1445                      Billing address Change
             United States                                   Same as shipping address
             Phone:                                                                                                                                      Order total:                            $48.15
             Add delivery instructions
                                                                                                                                                         How are shipping costs calculated?
                    Or try Amazon Locker
                    20 locations near this address




                                                     get fast, FREE delivery and save $11.09 on Prime
                Save $11.09
                                            eligible items in this order when you sign up for Amazon
                                            Prime.
                                            Join Amazon Prime ▶
                                            Receiving government assistance? Get 50% off Prime ▶



             Delivery: Oct. 23, 2020 If you order in the next 23 hours and 6 minutes (Details)
                             MC Motoparts Rim Stripes Wheel                          Choose a delivery option:
                             Decal Stickers 17 inch Rim Tape GP02                         Tuesday, Oct. 27
                             For Honda Kawasaki Yamaha MV                                 FREE Shipping
                             Agusta KTM (Orange)
                                                                                          Friday, Oct. 23
                             $34.88
                                                                                          $11.09 - Shipping
                             Amazon Prime eligible Join now
                             Quantity: 1 Change
                             Sold by: MC Motoparts
                                   Add gift options




      *Why has sales tax been applied? See tax and seller information

      Do you need help? Explore our Help pages or contact us

      For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
      complete until we send you an email notifying you that the item has been shipped.

      Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

      Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

      Go to the Amazon.com homepage without completing your order.


                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                               1/1
10/21/2020                                           Case: 1:20-cv-06677
                                                              Amazon.com: MC Motoparts MJET Red CNC
                                                                                Document            Bar Ends
                                                                                                 #: 14       For Ducati
                                                                                                        Filed:   11/10/20         Page
                                                                                                                        Multistrada           DS Monster
                                                                                                                                    1200 1000104  of 465 795 Suzuki
                                                                                                                                                              PageIDGSX-R#:1809
                                                                                                                                                                          750 1000 KTM


   Skip to main content                              KTM                                                                                                       Acco
                                                                                                                                                               Hello,        ists    Returns                                0
                                              All                                                                                                                                    & Orders           Try Prime               Cart
                                                                                                                                                               Account

       Deliver to
                                            Holiday Deals    Gift Cards    Customer Service      Browsing History                 Amazon.com     Prime Video        Best Sellers                   Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                               MC Motoparts MJET Red CNC Bar Ends For Ducati                                                       $29.80
                                                                                      Multistrada 1200 1000 DS Monster 795 Suzuki                                                         & FREE Returns
   Subm
                                                                                      GSX-R 750 1000 KTM                                                                                  FREE delivery: Tuesday, Oct 27
                                                                                      Visit the MC MOTOPARTS Store                                                                        Details
   Subm                                                                                                1 rating                                                                           Fastest delivery: Friday, Oct 23
                                                                                                                                                                                          Order within 23 hrs and 22 mins
                                                                                      Price:   $29.80 & FREE Returns                                                                      Details
   Subm
                                                                                      Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                      annual fee.                                                                                         Only 5 left in stock -
   Subm
                                                                                      Color: Red                                                                                          order soon.
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                                     --             --              $29.80               --

                                                                                                                                                                                                          Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                          For handlebars and clip-ons with 13 mm or 17 mm internal diameter.
                                                                                          Easy installation.
                                                                                                                                                                                                            Submit
                                                                                                                                                                                                             Buy Now
                                                                                          Weight approx. 70g each
                                                                                       › See more product details                                                                              Secure transaction

                                                                                      Compare with similar items                                                                          Ships from ...     Amazon
                                                                                                                                                                                          Sold by ...        MC Motoparts
                                                                                          Report incorrect product information.
                                  Roll over image to zoom in                                                                                                                              Return policy: This item is
                                                                                                                                                                                          returnable
                                                                                                                                                                                               Yes, I want Fast, FREE
                                                                                                                                                                                               delivery with Prime
   Inspired by your recent shopping trends                                                                                                                            Page 1 of 17
                                                                                                                                                                                               Add gift options

                                                                                                                                                                                               Deliver to Bensenville 60106


                                                                                                                                                                                            Add to List



                                                                                                                                                                                                  Share


                                                                                                                                                                                                        Have one to sell?

               MZS Bar End Mirrors -                FENRIR Cnc Aluminum          FENRIR CNC Aluminum            MZS Bar End Mirrors -         MZS Bar End Mirrors -                                     Sell on Amazon
               Motorcycle Rear View                 Alloy Motorcycle Bar End     Alloy Motorcycle Bar End       Universal 7/8 Standard        Motorcycle Rear View
               mirror 7/8 Standard                  Mirror Handlebar Side        Mirror Side Handlebar          Hollow Rear View Arrow        Mirror 7/8 Standard
               Hollow Handlebar Side…               For Honda Kawasaki…          For Honda Rebel Grom…          Side Mirror…                  Hollow Red Side…
                                 59                              138                            47                           110                              349
               $32.99                               $39.99                       $38.66                         $29.99                        $29.99



   Sponsored products related to this item                                                                                                                                                                              Page 1 of 27




                    MC MOTOPARTS ATOM                  MC MOTOPARTS ATOM              MC MOTOPARTS ATOM               MC Motoparts V-                  KTM Hand Brake Lever              KTM Factory Flex Brake
                    CNC Bar End Sliders                CNC Bar End Sliders            CNC Bar End Sliders             RANGER CNC Bar Ends              (Orange) 2014-2020                Lever (Orange) OEM:                    2
                    Plugs Logo For Suzuki              Plugs Logo For Suzuki          Plugs Logo For Suzuki           Sliders Logo For Suzuki          OEM: 7871399204404                7871390204404                          7
                    GSXR1000 R 17-19 18…               GSX-R GSXR 600 750…            GSX 1300R 08-18 10…             GSX-R GSXR 600 750…                          3                                 1
                                3                                  7                              1                                4                   $47.99                            $101.99
                    $48.80                             $48.80                         $48.80                          $46.80
                                                                                                                                                                                                                        Ad feedback


   Customers who viewed this item also viewed




                    Krator HBD005B Black               FXCNC Racing                   CNC Bar ends Handlebar          GTspeed Black "GSXR"
                    Slider (Suzuki Logo Bar            Motorcycle Brake Clutch        Grip End Caps For Suzuki        Bar Ends for Suzuki
                    Ends Weights-GSXR 600              Gear Shift Pedal Levers        GSX-R600 1999-2020              GSXR 600 750 1000
                    750 1000 Hayabusa…                 Fit For Ducati Monster…        GSX-R750 2000-2020…             1100 TL1000 SV650…
                                   285                              6                                 137                           88
                    $13.37                             $54.99                         $16.99                          $15.99
                    Only 3 left in stock - order…




https://www.amazon.com/MC-Motoparts-Ducati-Multistrada-Monster/dp/B07T5L38WG/ref=sr_1_9?dchild=1&keywords=KTM&m=A1NOATIDLT1EBQ&qid=1603258158&s=merchant-items&sr=1-9                                                                  1/5
10/21/2020                                         Case:Amazon.com: MC Motoparts Blue
                                                          1:20-cv-06677               REACTOR CNC
                                                                                  Document      #:Bar
                                                                                                   14End Mirrors Folding
                                                                                                      Filed:     11/10/20For Ducati
                                                                                                                               Page       1051200
                                                                                                                                    Multistrada of1100
                                                                                                                                                    465        Suzuki#:1810
                                                                                                                                                          PageID
                                                                                                                                                       MONSTER       B-King GSF1250 KTM


   Skip to main content                            KTM                                                                                                        Acco
                                                                                                                                                              Hello,      ists    Returns                                 0
                                            All                                                                                                                                   & Orders          Try Prime                 Cart
                                                                                                                                                              Account

       Deliver to
                                       Holiday Deals        Gift Cards      Customer Service        Browsing History               Amazon.com    Prime Video     Best Sellers               Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                  MC Motoparts Blue REACTOR CNC Bar End                                                        $51.88
                                                                                         Mirrors Folding For Ducati Multistrada 1200 1100                                             & FREE Returns
   Subm
                                                                                         MONSTER Suzuki B-King GSF1250 KTM                                                            FREE delivery: Tuesday, Oct 27
                                                                                         Visit the MC MOTOPARTS Store                                                                 Details
   Subm
                                                                                                                                                                                      Fastest delivery: Friday, Oct 23
                                                                                                                                                                                      Order within 23 hrs and 23 mins
                                                                                         Price:   $51.88 & FREE Returns                                                               Details
   Subm
                                                                                         Get $50 oﬀ instantly: Pay $1.88 upon approval for the Amazon Rewards Visa Card. No
                                                                                         annual fee.                                                                                  Only 2 left in stock -
                                                                                         Color: Blue                                                                                  order soon.
                                                                                                                                                                                      Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1
                                                                                                   $51.88              --               --

                                                                                                                                                                                                      Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart
                                                                                            Bar End Mirrors For Motorcycle 14mm-17mm inner diameter ID hollow handlebar
                                                                                            CNC machined by High quality T6061-T6 aluminum
                                                                                                                                                                                                        Submit
                                                                                                                                                                                                         Buy Now
                                                                                            Blue tinted glass mirrors
                                                                                            Can be foldable closer to driver                                                                Secure transaction
                                                                                            Have a ball joint swivel head for adjusting angle
                                                                                                                                                                                      Ships from ...     Amazon
                                                                                         › See more product details
                                                                                                                                                                                      Sold by ...        MC Motoparts

                                Roll over image to zoom in                                 Report incorrect product information.
                                                                                                                                                                                      Return policy: This item is
                                                                                                                                                                                      returnable
                                                                                                                                                                                            Yes, I want Fast, FREE
                                                                                                                                                                                            delivery with Prime
   Sponsored products related to this item                                                                                                                         Page 1 of 16
                                                                                                                                                                                            Add gift options

                                                                                                                                                                                            Deliver to Bensenville 60106


                                                                                                                                                                                        Add to List



                                                                                                                                                                                              Share


                                                                                                                                                                                                    Have one to sell?
               KTM Supersprox Stealth             KTM Footrest Left Rally            KTM Hand Brake Lever         Motorcycle Swingarm        KTM Factory Skid Plate                                 Sell on Amazon
               Rear Sprocket (Orange)             2004-2016 OEM:                     (Orange) 2014-2020           Guard Swing Arm            (Black) 250/350 2015-
               51T OEM:                           76203040250                        OEM: 7871399204404           Protector For KTM          2019 OEM: UPP1503020
               5841005105104                      $101.84                                        3                EXC125 EXC200…             $129.99
                           2                                                         $47.99                                    43
               $83.99                                                                                             $21.99
                                                                                                                                                                   Ad feedback


   Customers also viewed these products                                                                                                                                                                                 Page 1 of 7




                    MZS Bar End Mirrors -            Gold Reborn CNC Bar                 KAWELL Rear View Side          MICTUNING Universal          Motorcycle 7/8" Handle         MZS Bar End Mirrors -
                    Motorcycle Rear View             End Mirrors For Honda               Mirror Round Bar End           Motorcycle Mirrors - 3       Bar End Oval Rearview          Motorcycle Rear View
                    Mirror 7/8 Standard              Suzuki GSXR 600 750                 Convex Hawk Eye                Inch Round Folding Bar       Mirrors For Honda Sports       mirror 7/8 Standard
                    Hollow Red Side…                 1000 1300 R…                        Motorcycle Mirror for…         End Side Mirror…             Bike Street Fighter            Hollow Handlebar Side…
                                349                                 13                                 1,835                         1,070                         130                                 59
                    $29.99                           $68.80                              $12.99                         $17.99                       $20.99                         $32.99                                    $
                                                     Only 1 left in stock - order…




   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $1.88 instead of $51.88! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Blue

   Technical Details                                                                                                        Additional Information
https://www.amazon.com/MC-Motoparts-REACTOR-Mirrors-Multistrada/dp/B07TF5HKJ8/ref=sr_1_10?dchild=1&keywords=KTM&m=A1NOATIDLT1EBQ&qid=1603258158&s=merchant-items&sr=1-10&th=1                                                         1/4
10/21/2020                                        Amazon.com:
                                                Case:         Brake Pedal Tip,
                                                      1:20-cv-06677            Black Motorcycle
                                                                            Document            Brake
                                                                                            #: 14     Pedal Step
                                                                                                    Filed:       Gear Shifter
                                                                                                             11/10/20     PageShift Lever
                                                                                                                                    106TipofHead
                                                                                                                                             465forPageID
                                                                                                                                                    KTM 125-530cc
                                                                                                                                                            #:1811690 950: Automotive

                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                    Returns                                    0
                                         Automotive Parts & Accessories                                                                                                                             & Orders          Try Prime                    Cart
                                                                                                                                                                           Account
      Deliver to
                                       Holiday Deals      Gift Cards        Best Sellers     Customer Service       New Releases            AmazonBasics       Whole Foods          Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers    Parts      Accessories         Tools & Equipment         Car Care       Motorcycle & Powersports          Truck      RV     Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Shift


                                                                                       Brake Pedal Tip, Black Motorcycle Brake Pedal                                                                    $10.69
                                                                                       Step Gear Shifter Shift Lever Tip Head for KTM
                                                                                                                                                                                                        FREE delivery: Nov 10 - Dec 3
                                                                                       125-530cc 690 950
                                                                                       Brand: Aramox
                                                                                                                                                                                                        Only 2 left in stock -
                                                                                                                                                                                                        order soon.
                                                                                            Price:   $10.69                                                                                             Qty:
                                                                                                                                                                                                         Qty:   1
                                                                                                                                                                                                         1
                                                                                           Coupon       Save an extra 5% when you apply this coupon.
                                                                                                     Details
                                                                                                                                                                                                                          Add to Cart
                                                                                            Get $50 oﬀ instantly: Pay $0.00 $10.69 upon approval for the Amazon Rewards
                                                                                            Visa Card. No annual fee.                                                                                                      Buy Now

                                                                                       Returnable until Jan 31, 2021                                                                                          Secure transaction
                                                                                       Handle Type                 Lever
                                                                                                                                                                                                        Ships from ...         Mizucco c
                                                                                       Metal Type                  Aluminum                                                                             Sold by ...            Mizucco c

                                                                                       Item Dimensions             3.94 x 3.94 x 3.94 inches
                                                                                       LxWxH                                                                                                                  Deliver to Bensenville 60106

                              Roll over image to zoom in                               Brand                       Aramox
                                                                                                                                                                                                          Add to List
                                                                                       Item Weight                 23 Grams


                                                                                       About this item                                                                                                          Share

                                                                                            Fit for- Fits for all 125-530cc 2004-2010 That use 2 bolts to attach step plate, for
                                                                                            690 SUPERMOTOR 2008, for 690 SMC/ENDURO 2008-2009, for 950                                                                Have one to sell?

                                                                                            SUPERENDUROR 2007-2009, for 950 ADVENTURE/ADVENTURES 2003-2006 , for                                                      Sell on Amazon
                                                                                            990 ADVENTURE/ADVENTURES 2007-2008
                                                                                            High quality material- Designed and developed with superior aluminum alloy,
                                                                                            strong, rust-proof and durable.
                                                                                            Excellent performance-precision manufacturing and professional craftsmanship
                                                                                            greatly contribute to the high eﬃciency of motorcycle brake pedals.
                                                                                            Easy to install and use- No complex tools required, can well replace the old or
                                                                                            damaged old direct substitutes.
                                                                                            Quality Assurance- Worry-free refund service. Please feel free to contact us if you
                                                                                            meet any trouble in using our product.
                                                                                       › See more product details


   Customers also viewed these products                                                                                                                                                                                                   Page 1 of 7




             Motorcycle Rear Foot           NICECNC Rear Brake                Rear Brake Pedal Step            SZSS-CAR 3pcs Nonslip              Golden Folding Shift              JFG RACING Orange CNC             Wingsmoto Gear Sh
             Brake Pedal Lever For          Pedal Step Plate Tip for          Plate Tip Gear Shifter           MT Car Pedal Pads Auto             Lever Shifter Pedal Gear          Rear Brake Pedal Step             Alloy Folding CNC
             KTM Husqvarna SX SX-F          690 DU- SMC ENDURO                Shift Lever for KTM EXC          Sports Gas Fuel Petrol             for 50cc 110cc 125cc              Plate + Gear Shifter Shift        Unbrakable Dirt Pit
             XC XC-F XC-W XCF-W…            08-09 SUPERMOTOR…                 EXCF SX SXF XC XCF…              Clutch Brake Pad…                  150cc Chinese Made…               Lever Tip For 125-530…            CRF50 XR50 110CC…
                           13                              53                                 35                                 233                             249                              36                                    465
             $33.99                         $14.99                            $8.99                             #1 Best Seller    in Pedals &     $12.89                            $15.99                             #1 Best Seller     in
                                            Only 5 left in stock - order…                                                                         Only 2 left in stock - order…
                                                                                                               Pedal Accessories                                                                                      Powersports Shift Lever
                                                                                                               $10.09                                                                                                 $12.49



   Sponsored products related to this item




             Brake Pedal Tips, Red          AnXin CNC Rear Brake              Suuonee Gear Shift Tip,          Aramox 3Pcs Motorcycle             KIMISS Motorcycle Gear            Outlaw Racing Gear
             Motorcycle Brake Pedal         Pedal Step Plate Tip for          Motorcycle Brake Pedal           Brake Pedal Step Gear              Shifter,Aluminum Brake            Shifter Lever Pedal
             Step Gear Shifter Shift        KTM SX SX-F EXC-F XC-F            Step Gear Shifter Shift          Shifter Shift Lever Tip            Shift Pedal Lever for             L26501 KTM 520 525
             Lever Tip for ...              XC-W EXC XC 85...                 Lever Tip fo...                  for 125-530cc ...                  BMW R Nine T 13...                530 540 560 99-09
             $10.69                                      36                   $13.79                           $16.69                             $31.49                                          18
                                            $9.99                                                                                                                                   $19.95
                                                                                                                                                                                                                                        Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $10.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now



https://www.amazon.com/Brake-Pedal-Motorcycle-Shifter-125-530cc/dp/B08F5DPCDC/ref=sr_1_13                                                                                                                                                                 1/4
10/21/2020                                         Amazon.com:
                                                 Case:         Brake Pedal Tip,
                                                       1:20-cv-06677            Black Motorcycle
                                                                             Document            Brake
                                                                                             #: 14     Pedal Step
                                                                                                     Filed:       Gear Shifter
                                                                                                              11/10/20     PageShift Lever
                                                                                                                                     107TipofHead
                                                                                                                                              465forPageID
                                                                                                                                                     KTM 125-530cc
                                                                                                                                                             #:1812690 950: Automotive

   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                               Additional Information

        Manufacturer                                       Aramox                                                    ASIN                                                 B08F5DPCDC

        Brand                                              Aramox                                                    Date First Available                                 August 3, 2020

        Item Weight                                        0.811 ounces                                            Warranty & Support
        Product Dimensions                                 3.94 x 3.94 x 3.94 inches                               Product Warranty: For warranty information about this product, please click here

        Manufacturer Part Number                           Aramox31ofp0sg5c                                        Feedback

                                                                                                                   Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                Page 1 of 3

             Videos for related products




                                                 3:48                                      0:38                                           0:38                                           0:38
             Hammerhead Extended Shift                     KaTur Motorcycle Skull Stripe                KaTur Motorcycle Silver CNC Gear               KaTur Motorcycle Silver Deep Cut         KaTur Motorcy
             Levers                                        Black Deep Cut CNC Shift Linkage             Shift Lever Shift Linkage                      CNC Shift Linkage                        Gear Shift Leve

             Hammerhead Designs Incorporated               KaTur                                        KaTur                                          KaTur                                    KaTur



     Upload your video




   Product description

         Aramox is an quality auto parts products provider.
         No need to go to the auto parts store, one-click online purchase. Convenient and aﬀordable, greatly saving your time and money costs.
         We are committed to provide our customers high-quality products with the best service after sale.
         We oﬀer a 12 month warranty, true worry-free shopping experience. If you have any problem, feel free to contact us, our professional technician will sort things out for you.

         Speciﬁcations:
         Condition: Brand New
         Material: CNC aluminum alloy
         Color: Black
         Package Weight: Approx.23g/0.8oz
         Fitment:
         for all 125-530cc 2004-2010 That use 2 bolts to attach step plate
         for 690 SMC 2008-2009
         for 690 SUPERMOTOR 2008
         for 690 ENDURO 2008-2009
         for 950 SUPERENDUROR 2007-2009
         for 950 ADVENTURE 2003-2006
         for 950 ADVENTURES 2003-2006
         for 990 ADVENTURE 2007-2008
         for 990 ADVENTURES 2007-2008

         Package List:
         1 * Black Motorcycle Brake Pedal Step Tip




   Sponsored products related to this item




              Brake Pedal Tips, Red         Gear Shift Tip, Black       Aramox 3Pcs Motorcycle
              Motorcycle Brake Pedal        Motorcycle Brake Pedal      Brake Pedal Step Gear
              Step Gear Shifter Shift       Step Gear Shifter Shift     Shifter Shift Lever Tip
              Lever Tip for ...             Lever Tip for ...           for 125-530cc ...
              $10.69                        $10.69                      $16.69
                                                                                                                                                                                                        Ad feedback



   Customer questions & answers
        Have a question? Search for answers


https://www.amazon.com/Brake-Pedal-Motorcycle-Shifter-125-530cc/dp/B08F5DPCDC/ref=sr_1_13                                                                                                                              2/4
10/21/2020                                        Amazon.com:
                                                Case:         Brake Pedal Tip,
                                                      1:20-cv-06677            Black Motorcycle
                                                                            Document            Brake
                                                                                            #: 14     Pedal Step
                                                                                                    Filed:       Gear Shifter
                                                                                                             11/10/20     PageShift Lever
                                                                                                                                    108TipofHead
                                                                                                                                             465forPageID
                                                                                                                                                    KTM 125-530cc
                                                                                                                                                            #:1813690 950: Automotive
             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                             No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                               Page 1 of 9




                 Food & Wine                          National Geographic                  Reader's Digest                     Martha Stewart Living       Hobby Farms
                                  1,206               Kids                                                  58                                  35                          327
                 Print Magazine                                        6,385               Print Magazine                      Print Magazine              Print Magazine
                 $10.00                               Print Magazine                       $5.00                               $3.00                       $16.46
                                                      $15.00


     Inspired by your browsing history                                                                                                                                                                             Page 1 of 6




                 CICMOD Motorcycle                    NEW KTM OIL FILTER                   Xitomer Duke 790 Mirror             Orange Accessories CNC      MOTOPOWER MP0609A
                 Front & Rear Fork Wheel              SERVICE KIT 2014 2015                Hole Plugs, for KTM                 Front Brake Master          3.1Amp Motorcycle USB
                 Frame Slider Crash                   2016 RC 390 DUKE                     125/390 / 790 DUKE                  Cylinder Cover Fluid for    Charger Kit SAE to USB
                 Protector for KTM 125…               90238015010                          2013-2019, 1290…                    KTM RC390 2014-2017         Adapter Phone GPS…
                                  87                                   75                                   23                                  4                           2,467
                 $25.98                               $27.50                               $14.99                              $12.99                      $10.99


     Your Browsing History                View or edit your browsing history      ›
                                                                                                                                                                                           See personalized recommendations

                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                 New customer? Start here.




                                                                                                                 Back to top




                           Get to Know Us                                   Make Money with Us                            Amazon Payment Products                                 Let Us Help You
                           Careers                                          Sell products on                              Amazon Rewards Visa                                     Amazon and COVID-
                                                                            Amazon                                        Signature Cards                                         19
                           Blog
                                                                            Sell apps on Amazon                           Amazon.com Store Card                                   Your Account
                           About Amazon
                                                                            Become an Aﬃliate                             Amazon Business Card                                    Your Orders
                           Press Center
                                                                            Advertise Your Products                       Amazon Business Line of Credit                          Shipping Rates &
                           Investor Relations                                                                                                                                     Policies
                                                                            Self-Publish with Us                          Shop with Points
                           Amazon Devices
https://www.amazon.com/Brake-Pedal-Motorcycle-Shifter-125-530cc/dp/B08F5DPCDC/ref=sr_1_13                                                                                                                                        3/4
10/21/2020                                Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 109 of 465 PageID #:1814
                                                                                                                                               Hello, Sign in
   Skip to main content                           KTM                                                                                          Account & Lists
                                                                                                                                                                      Returns                          0
                                   Mizucco c                                                                                                                          & Orders    Try Prime                  Cart
                                                                                                                                               Account
      Deliver to
                                  Holiday Deals    Gift Cards     Best Sellers   Customer Service    New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 33 results for Mizucco c : "KTM"                                                                                                                                             Sort  by:Featured
                                                                                                                                                                                         Featured
                                                                                                                                                                                          Sort by:


    Brand
    Aramox                                              Price and other details may vary based on size and color


                                                                                                         Motorcycle Handlebar, 7/8" 22mm Universal Black Motorcycle Modiﬁed
                                                                                                         Handlebar for HONDA YAMAHA SUZUKI KAWASAKI KTM
                                                                                                         $
                                                                                                          3009
                                                                                                          Save 5% with coupon
                                                                                                         FREE Shipping




                                                                                                         LED Flasher Relay, Univeral Motorcycle 2-Pin Turn Signal Light Relay for
                                                                                                         LED Turn Signal Light for Honda/Kawasaki/KTM
                                                                                                         $
                                                                                                          559
                                                                                                          Save 5% with coupon
                                                                                                         FREE Shipping




                                                                                                         Radiator Guard, Motorcycle Radiator Grille Guard Water Tank Protector
                                                                                                         Cover for KTM 1050/1190/1290 Adventure 2013-2017
                                                                                                         $
                                                                                                          3769
                                                                                                          Save 5% with coupon
                                                                                                         FREE Shipping




                                                                                                         Intake Manifold Boot, Rubber Intake Manifold Boot Joint Adapter
                                                                                                         Replacement Fit for KTM 50 SX Pro Senior/KTM SX 50 50SX 2002-2008
                                                                                                         $
                                                                                                          469
                                                                                                         FREE Shipping
                                                                                                         Only 4 left in stock - order soon.




                                                                                                         Motorcycle Helmet Lock Fit for SuperDuke R KTM 1290 2014 - up,
                                                                                                         Aluminum Alloy Helmet Lock Anti-Theft Security Hook Motorcycle …
                                                                                                         $
                                                                                                          1929
                                                                                                         FREE Shipping




                                                                                                         Motorcycle Helmet Lock Fit for KTM Duke 125/250/390 2017+, Aluminum
                                                                                                         Alloy Motorcycle Helmet Lock Mount Hook Modiﬁcation Kit
                                                                                                         $
                                                                                                          1969
                                                                                                         FREE Shipping




                                                                                                         Universal 51mm Motorcycle Exhaust Rear Pipe,304 Stainless Steel Tailpipe
                                                                                                         Extension Repair Kit for KTM Kawasaki
                                                                                                         $
                                                                                                          4329
                                                                                                         FREE Shipping
                                                                                                         Only 3 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=A3IDW6JFUGGNDL&ref=nb_sb_noss                                                                                                                                                     1/4
10/21/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 110 of 465 PageID #:1815




                                                                              Motorcycle Handlebar Clamps, CNC Motorcycle Riser Lifting Handlebar
                                                                              Mount Bar Clamps for KTM 1050 1090 1190 Adventure 1290 Super
                                                                              $2099
                                                                              FREE Shipping




                                                                              Aramox Kickstand Pad, Motorcycle Kickstand Side Stand Enlarger
                                                                              Extension Pad Plate for KTM 1050/1090/1190/1290 Adventure Super
                                                                              $
                                                                               1629
                                                                              FREE Shipping




                                                                              Motorcycle Tail Light, Smoked Motorcycle Integrated LED Brake Lamp Tail
                                                                              Light Turn Signal for KTM 200 390 Duke
                                                                              $3099
                                                                               Save 5% with coupon




                                                                              Exhaust Pipe, Motorcycle Full Exhaust System Vent Middle Pipe Link
                                                                              Connect Tube for KTM Duke 390 2013-2016
                                                                              $
                                                                               7169
                                                                              FREE Shipping




                                                                              ABS Fall Frame Sliders Crash Protector Cover Guard with Mounting
                                                                              Fittings for KTM RC390 2014-2016,Black
                                                                              $
                                                                               5179
                                                                              FREE Shipping




                                                                              Brake Pedal Tip, Black Motorcycle Brake Pedal Step Gear Shifter Shift
                                                                              Lever Tip Head for KTM 125-530cc 690 950
                                                                              $
                                                                               1069
                                                                               Save 5% with coupon
                                                                              FREE Shipping
                                                                              Only 2 left in stock - order soon.




                                                                              Red Shift Lever Tip, Motorcycle Brake Pedal Step Shift Lever Tip for KTM
                                                                              125-530cc 690 950
                                                                              $
                                                                               1069
                                                                               Save 5% with coupon
                                                                              FREE Shipping




                                                                              Engine Protection Bumper, Pair of Motorcycle Engine Bumper Protection
                                                                              Decorative Block Universal for KTM Honda Yamaha, Black

https://www.amazon.com/s?k=KTM&me=A3IDW6JFUGGNDL&ref=nb_sb_noss                                                                                          2/4
10/21/2020                                   Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                       11/10/20: KTM
                                                                                                  Page 111 of 465 PageID #:1816
                                                                                                                      $
                                                                                                                       1079
                                                                                                                       Save 5% with coupon
                                                                                                                      FREE Shipping




                                                                                                                      Motorcycle Tail Light, Retro LED Rear Tail Light Indicator Stop Brake
                                                                                                                      License Plate Lamp Smoked Lens for Honda, Yamaha, Kawasaki, KTM,…
                                                                                                                      $
                                                                                                                       2369
                                                                                                                       Save 5% with coupon
                                                                                                                      FREE Shipping




                                                                                                                       ← Previous          1           2   3   Next →




                                                          Need help?
                                                          Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                           Page 1 of 4




              Tank Straps Motorcycle              MIBAO Half Round                     Large Door Mats,46x35                  RHINO USA Ratchet                A1 Home Collections
              Tie Down Straps (2pk) -             Doormat, 24 x 36 Non                 Inches XL Jumbo Size                   Straps (4PK) - 1,823lb           Door Mat, Ornamental
              10.000 lb Webbing                   Slip Durable Welcome                 Outdoor Indoor Entrance                Guaranteed Max Break             Rubber and Coir
              Break Strength 2'' x…               Door Mats, Boots…                    Doormat, Waterproof,…                  Strength, Includes (4)…          Outdoor Welcome Mat…
                               517                                 422                                  3,188                                  3,374                            80
              $43.77                              $34.99                               $22.89                                 $29.97                           $49.00


     Deals in magazine subscriptions                                                                                                                                                                                  Page 1 of 9




              National Geographic                 Reader's Digest                      AllRecipes                             Horse Illustrated                Martha Stewart Living
              Kids                                                 58                                   3,867                                  204                              35
                               6,385              Print Magazine                       Print Magazine                         Print Magazine                   Print Magazine
              Print Magazine                      $5.00                                $5.49                                  $20.21                           $3.00
              $15.00


     Your Browsing History             View or edit your browsing history     ›
                                                                                                                                                                                              See personalized recommendations

                                                                                                                                                                                                            Sign in

                                                                                                                                                                                                    New customer? Start here.




                                                                                                                Back to top




                       Get to Know Us                                   Make Money with Us                                Amazon Payment Products                                    Let Us Help You
                       Careers                                          Sell products on                                  Amazon Rewards Visa                                        Amazon and COVID-
                                                                        Amazon                                            Signature Cards                                            19
                       Blog
                                                                        Sell apps on Amazon                               Amazon.com Store Card                                      Your Account
                       About Amazon
                                                                        Become an Aﬃliate                                 Amazon Business Card                                       Your Orders
                       Press Center
                                                                        Advertise Your Products                           Amazon Business Line of Credit                             Shipping Rates &
                       Investor Relations                                                                                                                                            Policies
                                                                        Self-Publish with Us                              Shop with Points
                       Amazon Devices                                                                                                                                                Amazon Prime

https://www.amazon.com/s?k=KTM&me=A3IDW6JFUGGNDL&ref=nb_sb_noss                                                                                                                                                                     3/4
10/21/2020                                      Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                   Filed: 11/10/20           Mizucco
                                                                                                          Page    112c of 465 PageID #:1817

                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                  Returns                               0
                                         All                                                                                                                                                      & Orders       Try Prime                  Cart
                                                                                                                                                                          Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service        New Releases          AmazonBasics       Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


   Mizucco c                                                                                                                                        Have a question for Mizucco c?
   Mizucco c storefront
                    71% positive lifetime (7 total ratings)                                                                                              Ask a question
   Mizucco c is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Cheng du shi quan ke shang mao you xian gong si
   Business Address:
     Jin niu qu cha dian zi an rong lu 8hao 4zhuang 1danyuan 7hao
     Cheng du shi
     Si chuan sheng
     610036
     CN


       Feedback       Returns & Refunds          Shipping          Policies        Help       Products



                            “ I have contacted the company numerous times. I didn’t receive a reply for two of my emails. They shipped
                                                                                                                                                                                  30 days       90 days       12 months        Lifetime
                             my item and it took 6 days to get to the carrier. I don’t understand the terminology. My items are to come by
                             USPS as of this time they have not received the product yet. I ordered the vent opener May 22 as of June 3                           Positive                 -     100%                71%           71%
                             they haven’t been delivered to USPS. ”                                                                                               Neutral                  -       0%                14%           14%
                            Read less
                                                                                                                                                                  Negative                 -       0%                14%           14%
                            By Michael S. on June 3, 2020.
                                                                                                                                                                  Count                    0         4                   7              7
                            “ I returned the item but have not seen a * as of 05-26-2020. ”

                            By John on May 26, 2020.



                                                                            Previous Next




                                                                                       Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                      Page 1 of 6




                   CICMOD Motorcycle Front              NEW KTM OIL FILTER                  Xitomer Duke 790 Mirror              Orange Accessories CNC             MOTOPOWER MP0609A
                   & Rear Fork Wheel Frame              SERVICE KIT 2014 2015               Hole Plugs, for KTM                  Front Brake Master                 3.1Amp Motorcycle USB
                   Slider Crash Protector for           2016 RC 390 DUKE                    125/390 / 790 DUKE                   Cylinder Cover Fluid for           Charger Kit SAE to USB
                   KTM 125 200 390 Duke K               90238015010                         2013-2019, 1290 Super…               KTM RC390 2014-2017                Adapter Phone GPS…
                                  87                                      75                              23                                    4                                    2,467
                   $25.98                               $27.50                              $14.99                               $12.99                             $10.99


        Top subscription apps for you                                                                                                                                                                                          Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                                Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                  Sling TV LLC                       Showtime Digital Inc.
                                  384,536               CBS Interactive                                   79,151                                47,052                               22,755
                   $0.00                                                  97,405            $0.00                                $0.00                              $0.00
                                                        $0.00


        Your Browsing History              View or edit your browsing history      ›                                                                                              Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.




                                                                                                                   Back to top

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3IDW6JFUGGNDL&sshmPath=                                                                                     1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 113Checkout
                                                                                                                   of 465 PageID #:1818




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Mizucco c           (Learn more)                                                        Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                      FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Brake Pedal Tip, Black Motorcycle Brake Pedal Step Gear Shifter Shift Lever
                    Tip Head for KTM 125-530cc 690 950
                    $10.69 - Quantity: 1
                    Sold by: Mizucco c


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  114 of 465 PageID #:1819




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $10.69
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $10.69
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $0.67
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $11.36

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       Brake Pedal Tip, Black Motorcycle Brake                     Choose a delivery option:
                                       Pedal Step Gear Shifter Shift Lever Tip                          Tuesday, Nov. 10 - Thursday, Dec. 3
                                       Head for KTM 125-530cc 690 950                                   FREE Shipping
                                       $10.69
                                       Quantity: 1 Change
                                       Sold by: Mizucco c
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                                     Amazon.com:
                                                  Case: 1:20-cv-06677      Red Shift Lever
                                                                        Document        #:Tip,
                                                                                           14Motorcycle Brake Pedal Step
                                                                                               Filed: 11/10/20      Page Shift115
                                                                                                                              Leverof
                                                                                                                                   Tip 465
                                                                                                                                       for KTM 125-530cc#:1820
                                                                                                                                             PageID      690 950

                                                                                                                                                            Hello, Sign in
   Skip to main content                            KTM                                                                                                      Account & Lists
                                                                                                                                                                                   Returns                                0
                                         All                                                                                                                                       & Orders          Try Prime                Cart
                                                                                                                                                            Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers     Customer Service      New Releases     AmazonBasics      Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                   Red Shift Lever Tip, Motorcycle Brake Pedal Step                                                    $10.69
                                                                                   Shift Lever Tip for KTM 125-530cc 690 950
                                                                                                                                                                                       FREE delivery: Nov 10 - Dec 3
                                                                                   Brand: Aramox

                                                                                                                                                                                       In Stock.
                                                                                        Price:   $10.69
                                                                                       Coupon                                                                                          Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1
                                                                                                    Save an extra 5% when you apply this coupon.
                                                                                                 Details
                                                                                                                                                                                                         Add to Cart
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $10.69 upon approval for the Amazon Rewards
                                                                                        Visa Card. No annual fee.                                                                                         Buy Now
                                                                                   Returnable until Jan 31, 2021
                                                                                                                                                                                             Secure transaction
                                                                                   Item Dimensions            3.94 x 3.94 x 3.94 inches
                                                                                   LxWxH                                                                                               Ships from ...         Mizucco c
                                                                                                                                                                                       Sold by ...            Mizucco c
                                                                                   Brand                      Aramox
                                                                                   Item Weight                23 Grams
                                                                                                                                                                                             Deliver to Bensenville 60106


                                                                                   About this item                                                                                       Add to List
                              Roll over image to zoom in
                                                                                        Applicable Mode: Brand new and super quality aftermarket brake pedal step tip
                                                                                        suitable for KTM 125-530cc 690 950.
                                                                                                                                                                                               Share
                                                                                        High Performance: Adopts of high quality aluminum alloy material to ensure it's
                                                                                        durability and long lasting. Such a practical tool you will need it.
                                                                                        Professional Made: Built to strict factory speciﬁcations,100% test before                                    Have one to sell?

                                                                                        shipment,excellent performance,directly replace your old or broken one.Greatly                               Sell on Amazon
                                                                                        improve the eﬃciency of the motorcycle brake pedal.
                                                                                        User-friendly: Easy and convenient to install, you can easily install the gear shifter
                                                                                        tip without any other tools.
                                                                                        Quality Assurance: Worry-free refund service. Please feel free to contact us if you
                                                                                        meetany trouble in using our product.
                                                                                   › See more product details


   Sponsored products related to this item                                                                                                                                                                           Page 1 of 13




             KTM Hand Brake Lever              KTM Factory Flex Brake     Motorcycle Swingarm              KTM XW-Ring Chain          KTM Boxer Made in            2004 ﬁts KTM 300 MXC              Brake Pads ﬁts KTM
             (Orange) 2014-2020                Lever (Orange) OEM:        Guard Swing Arm                  (Orange) 520x118 2003-     Microﬁber (92%               Race-Driven Rear RipTide          EXC-F 2012-2020 Fr
             OEM: 7871399204404                7871390204404              Protector For KTM                2020 OEM:                  Polyester - 8% Elastane)     Brake Rotor Disc for MX           Severe Duty MX by R
                         3                                 1              EXC125 EXC200…                   79610965118EB              - Multicolor                 Motorcross                        Driven
             $47.99                            $101.99                                 43                              1                           43              $43.95                                        1
                                                                          $21.99                           $124.99                    $15.99                                                         $18.95
                                                                                                                                                                                                                     Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $10.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information

         Manufacturer                                        Aramox                                                      ASIN                                                B08F2JSYNS

         Brand                                               Aramox                                                      Date First Available                                July 31, 2020

         Model                                               Unknown                                                   Warranty & Support
         Item Weight                                         0.811 ounces                                              Product Warranty: For warranty information about this product, please click here

         Product Dimensions                                  3.94 x 3.94 x 3.94 inches                                 Feedback
         Manufacturer Part Number                            Aramox0tgde1qakw
                                                                                                                       Would you like to tell us about a lower price?




https://www.amazon.com/Shift-Lever-Motorcycle-Brake-125-530cc/dp/B08F2JSYNS/ref=sr_1_14?dchild=1&keywords=KTM&m=A3IDW6JFUGGNDL&qid=1603265286&s=merchant-items&sr=1-14                                                               1/3
10/21/2020                                                   Amazon.com: ExhaustDocument
                                                       Case: 1:20-cv-06677      Pipe, Motorcycle
                                                                                               #:Full
                                                                                                  14Exhaust
                                                                                                      Filed:System Vent Middle
                                                                                                              11/10/20     PagePipe 116
                                                                                                                                    Link Connect
                                                                                                                                          of 465 Tube for KTM Duke
                                                                                                                                                   PageID          390 2013-2016
                                                                                                                                                               #:1821
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                 KTM                                                                                                             Account & Lists
                                                                                                                                                                                               Returns                                  0
                                             All                                                                                                                                               & Orders           Try Prime                 Cart
                                                                                                                                                                        Account
       Deliver to
                                        Holiday Deals            Gift Cards        Best Sellers    Customer Service       New Releases        AmazonBasics     Whole Foods     Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                               Exhaust Pipe, Motorcycle Full Exhaust System                                                         $71.69
                                                                                               Vent Middle Pipe Link Connect Tube for KTM
                                                                                                                                                                                                    FREE delivery: Nov 10 - Dec 3
                                                                                               Duke 390 2013-2016
                                                                                               Brand: Aramox
                                                                                                                                                                                                    In Stock.
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1
                                                                                               Price:   $71.69

                                                                                                  Get $50 oﬀ instantly: Pay $21.69 $71.69 upon approval for the Amazon Rewards                                        Add to Cart
                                                                                                  Visa Card. No annual fee.
                                                                                                                                                                                                                        Buy Now
                                                                                               Returnable until Jan 31, 2021
                                                                                                  Fit for- Especially Designed for KTM DUKE 125 2011-2015, for KTM DUKE 200                              Secure transaction
                                                                                                  2011-2015, for KTM Duke 390 2013-2016.                                                            Ships from ...         Mizucco c
                                                                                                  High quality material- Designed and developed with high-strength stainless steel,                 Sold by ...            Mizucco c
                                                                                                  corrosion-resistant and durable.
                                                                                                  A good alternative-precise design and easy installation, not easy to accumulate
                                                                                                                                                                                                         Deliver to Bensenville 60106
                                                                                                  water. Can replace old or damaged old products.
                                                                                                  High performance- It can be connected with a 51mm muﬄer pipe and will not rust
                                                                                                                                                                                                      Add to List
                               Roll over image to zoom in                                         due to high temperature or rain. It performs well in reducing the exhaust
                                                                                                  temperature and prolongs the life of the exhaust muﬄer system.
                                                                                                  Stylish design-Become a striking decoration in your motorcycle. A good saddle.                            Share
                                                                                                  Except for the brave, no one should be treated fairly. This is the best choice to
                                                                                                  make motorcycles better.                                                                                        Have one to sell?
                                                                                               › See more product details                                                                                         Sell on Amazon



   Customers also viewed these products                                                                                                                                                                                               Page 1 of 7




             NICECNC Aftermarket                   for KTM Duke 125 250              YOSHIMURA                       Werkes USA Stainless            Motorcycle Sportbike      KAJIMOTOR 51mm Slip                7/8" Motorcycle Han
             Motorcycle Stainless                  390 RC390 Duke 125                16381BP520 ALPHA T              Slip-on Exhaust for 14-         7/8" Handle Bar End       On Motorcycle Exhaust              Bar End Mirrors Side
             Steel Exhaust Muﬄer                   2017 2018 2019 2020               Slip-on Exhaust Street          16 KTM RC390, 14-16             Mirrors for KTM Duke      System Dual Outlet                 Mirrors for KTM Duk
             Mid Pipe Replace DUK…                 RC 390 Duke 250…                  SS-SS-CF with Works…            KTM 390 Duke, WKT390            790 690 390 125           Muﬄer Mid Pipe For…                790 690 390 125
                            16                                    4                                 4                               2                            9                            30                                  17
             $84.99                                $97.00                            $419.20                         $549.00                         $19.99                    $53.49                             $19.99
             Only 6 left in stock - order…         Only 19 left in stock - orde…     Only 1 left in stock - order…   Only 6 left in stock - order…                             Only 16 left in stock - orde…      Only 9 left in stock - ord




   Sponsored products related to this item                                                                                                                                                                                         Page 1 of 13




             Motorcycle Exhaust                    KTM/FMF Exhaust Fatty             Motorcycle Swingarm             KTM Footrest Left Rally         2003-2010 ﬁts KTM         KTM Footrest Right Rally           KTM Skid Plate Poly
             System Vent Middle Pipe               Pipe 65 SX 2012 2013              Guard Swing Arm                 2004-2016 OEM:                  85SX 85 SX Front and      2004-2016 OEM:                     Resin Quick Release
             Link Connect Tube for                 OEM: SXS11065500                  Protector For KTM               76203040250                     Rear Severe Duty          76203041250                        125/150 2012-2013
             Duke 390 2013-2016                    $239.99                           EXC125 EXC200…                  $101.84                         Sintered Metal Brake…     $92.55                             OEM: 50303190000
             $55.19                                                                               43                                                 $31.95                                                       $99.99
                                                                                     $21.99
                                                                                                                                                                                                                                   Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $21.69 instead of $71.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                               Additional Information


https://www.amazon.com/Exhaust-Motorcycle-System-Connect-2013-2016/dp/B08FT6PJWS/ref=sr_1_11?dchild=1&keywords=KTM&m=A3IDW6JFUGGNDL&qid=1603265286&s=merchant-items&sr=1-11                                                                         1/4
10/20/2020          Amazon.com: MNBHD Motorcycle
                                         Case:Cover and mouldings CNC
                                                 1:20-cv-06677        Folding Tip Forged
                                                                   Document        #: 14Gear Shifter11/10/20
                                                                                         Filed:      Lever Foot Pedal
                                                                                                                 Page Fit for
                                                                                                                           117KTMof
                                                                                                                                  125 150 200
                                                                                                                                    465       250 300#:1822
                                                                                                                                          PageID      350 450 505 SX XC SXF XCF XCW EXC XCFW EXC…


   Skip to main content                      Home & Kitchen
                                                                                                                        Acco
                                                                                                                        Hello,        ists       Returns                                 0
                                                                                                                        Account                  & Orders          Try Prime                   Cart

       Deliver to
                                           Holiday Deals      Gift Cards     Customer Service                 's Amazon.com        Prime Video                Shop today's epic deals now
       Bensenville 60106

     Amazon Home            Shop by Room       Discover     Shop by Style     Home Décor       Furniture      Kitchen & Dining     Bed & Bath     Garden & Outdoor           Home Improvement




   Automotive › Motorcycle & Powersports


                                                                                           MNBHD Motorcycle                                          $46.18
                                                                                           Cover and mouldings                                       + $1.98 shipping

                                                                                           CNC Folding Tip Forged                                    Arrives: Nov 9 - Dec 2

                                                                                           Gear Shifter Lever Foot
                                                                                                                                                     In Stock.
                                                                                           Pedal Fit for KTM 125
                                                                                                                                                     Qty:
                                                                                                                                                      Qty:   1
                                                                                           150 200 250 300 350                                        1

                                                                                           450 505 SX XC SXF XCF                                                     Add toto
                                                                                                                                                                       Add  Cart
                                                                                                                                                                              Cart

                                                                                           XCW EXC XCFW EXCF
                                                                                                                                                                        Submit
                                                                                                                                                                         Buy Now
                                                                                           MXC Motorcycle
                                                                                                                                                           Secure transaction
                                                                                           Accessories
                                                                                           Brand: MNBHD                                              Ships from ...            MNBHD
                                                                                                                                                     Sold by ...               MNBHD


                                                                                           Price:   $46.18 + $1.98 shipping                                Deliver to          - Bensenville
                                                                                                                                                           60106
                                                                                           Get $50 oﬀ instantly: Pay $0.00 upon
                                                                                           approval for the Amazon Rewards Visa
                                                                                                                                                       Add to List
                           Click image to open expanded view                               Card. No annual fee.
                                                                                           This item is returnable                                     Add to Wedding Registry
                Subm Subm Subm Subm Subm Subm Subm
                                                                                            Color: Orange
                                                                                                                                                             Share
                                                                                                     $46.18               $46.18

                                                                                                                                                                   Have one to sell?
                                                                                               Item Width: 10cm                                                    Sell on Amazon
                                                                                               Model Name: 125 SX/EXC 2001-
                                                                                               2015,200 EXC 2001-2016
                                                                                               Item Height: 10cm

                                                                                              Report incorrect product information.



    Related products from Our Brands




                                                                                                                                                                                       Page 1 of 3




https://www.amazon.com/dp/B08JVLCD4B/ref=sr_1_55?th=1                                                                                                                                                 1/5
10/20/2020        Amazon.com: MNBHD Motorcycle
                                       Case:Cover and mouldings CNC
                                               1:20-cv-06677        Folding Tip Forged
                                                                 Document        #: 14Gear Shifter11/10/20
                                                                                       Filed:      Lever Foot Pedal
                                                                                                               Page Fit for
                                                                                                                         118KTMof
                                                                                                                                125 150 200
                                                                                                                                  465       250 300#:1823
                                                                                                                                        PageID     350 450 505 SX XC SXF XCF XCW EXC XCFW EXC…




                  Pinzon 6 Piece Blended           Pinzon Velvet Plush               Pinzon Signature Cotton           Pinzon Organic Cotton             Pinzon Faux Fur Throw
                  Egyptian Cotton Bath             Blanket - Twin,                   Heavyweight Velvet                Bathroom Towels, 6                Blanket - 50 x 60 Inch,
                  Towel Set - Driftwood            Chocolate                         Flannel Sheet Set -               Piece Set, Ivory                  Ivory
                               13931                            6588                 Queen, Cream                                    5791                             3652
                  $24.99                           $25.81                                        6157                  $34.99                            $31.26
                                                                                     $74.71



    Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $46.18! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa
             Card Apply now




    Have a question?
    Find answers in product info, Q&As, reviews

         Type your question or keyword




    Product description
        Color:Orange

             Item Length: 10cm
             Material Type: 6061-T6 Aluminum
             Item Type: Covers & Ornamental Mouldings
             Item Weight: 0.2kg
             Fitment-1: ﬁt For KTM 200 SX/MXC 2001-2004 XC/XC-W 2006-2015
             Fitment-2: ﬁt For KTM 250 SX/EXC/EXC TPI/XC-W 2017-2018
             Fitment-3: ﬁt For KTM 250 SX-F/XC-F 2013-2018
             Fitment-4: ﬁt For KTM 250 EXC-F/XCF-W 2009-2011
             Fitment-5: ﬁt For KTM 250 350 EXC-F 2017-2018
             Fitment-6: ﬁt For KTM 300 XC/EXC/EXC TPI/XC-W 2017-2018
             Fitment-7: ﬁt for 150 SX/XC 2009-2015,350 SX-F/XC-F 2011-2018
             Fitment-8: ﬁt For KTM 450 SX 2003-2006,450 SX-F 2007-2012
             Fitment-9: ﬁt For KTM 450 SXS-F 505 SX-F 2007-2008
             Fitment-10: ﬁt For KTM 450 505 XC-F 2008-2009
             Item Name: ﬁt for NICECNC Gear Shift Lever Folding Tip Forged Lever Arm Foot Rests




    Product information

    Color:Orange

        Item Weight                                 0.035 ounces                                   Warranty & Support

        Manufacturer                                MNBHD-NA                                       Product Warranty: For warranty information about this product, please
                                                                                                   click here
        ASIN                                        B08JVLCD4B
                                                                                                   Feedback

                                                                                                   Would you like to tell us about a lower price?
    Related video shorts (0) Upload your video




     Be the ﬁrst video
     Your name here


https://www.amazon.com/dp/B08JVLCD4B/ref=sr_1_55?th=1                                                                                                                                      2/5
10/20/2020       Amazon.com: MNBHD Motorcycle
                                      Case:Cover and mouldings CNC
                                              1:20-cv-06677        Folding Tip Forged
                                                                Document        #: 14Gear Shifter11/10/20
                                                                                      Filed:      Lever Foot Pedal
                                                                                                              Page Fit for
                                                                                                                        119KTMof
                                                                                                                               125 150 200
                                                                                                                                 465       250 300#:1824
                                                                                                                                       PageID     350 450 505 SX XC SXF XCF XCW EXC XCFW EXC…




    Customer questions & answers
         Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




    Customer reviews                                                    No customer reviews

    5 star                                         0%
    4 star                                         0%
    3 star                                         0%
    2 star                                         0%
    1 star                                         0%

      How are ratings calculated?




    Review this product
    Share your thoughts with other customers

                  Write a customer review




                                              Sponsored




                                                                                                                                                   Sponsored




      Best sellers in Kindle eBooks                                                                                                                                       Page 1 of 8




https://www.amazon.com/dp/B08JVLCD4B/ref=sr_1_55?th=1                                                                                                                                     3/5
10/20/2020          Amazon.com: MNBHD Motorcycle
                                         Case:Cover and mouldings CNC
                                                 1:20-cv-06677        Folding Tip Forged
                                                                   Document        #: 14Gear Shifter11/10/20
                                                                                         Filed:      Lever Foot Pedal
                                                                                                                 Page Fit for
                                                                                                                           120KTMof
                                                                                                                                  125 150 200
                                                                                                                                    465       250 300#:1825
                                                                                                                                          PageID     350 450 505 SX XC SXF XCF XCW EXC XCFW EXC…




      Deals in magazine subscriptions                                                                                                                                                    Page 1 of 9




                        National Geographic                   Muse                           Reader's Digest                           Real Simple
                        Kids                                                    217                             56                                      28
                                         6,337                Print Magazine                 Print Magazine                            Print Magazine
                        Print Magazine                        $29.95                         $5.00                                     $5.00
                        $30.00


      Your Browsing History                        View or edit your browsing history   ›                                                                                                Page 1 of 2




                                                                                            Back to top




      Get to Know Us                                     Make Money with Us                             Amazon Payment Products                                               Let Us Help You
      Careers                                            Sell products on                               Amazon Rewards Visa                                                   Amazon and COVID-
                                                         Amazon                                         Signature Cards                                                       19
      Blog
                                                         Sell apps on Amazon                            Amazon.com Store Card                                                 Your Account
      About Amazon
                                                         Become an Aﬃliate                              Amazon Business Card                                                  Your Orders
      Press Center
                                                         Advertise Your Products                        Amazon Business Line of Credit                                        Shipping Rates &
      Investor Relations                                                                                                                                                      Policies
                                                         Self-Publish with Us                           Shop with Points
      Amazon Devices                                                                                                                                                          Amazon Prime
                                                         Host an Amazon Hub                             Credit Card Marketplace
      Amazon Tours                                                                                                                                                            Returns &
                                                         › See More Make Money                          Reload Your Balance                                                   Replacements
                                                         with Us
                                                                                                        Amazon Currency Converter                                             Manage Your Content
                                                                                                                                                                              and Devices
                                                                                                                                                                              Amazon Assistant
                                                                                                                                                                              Help




                                                                                             English                 United States




      Amazon Music                Amazon                       Amazon Drive                   6pm                     AbeBooks                           ACX                           Alexa
      Stream millions             Advertising                  Cloud storage                  Score deals             Books, art                         Audiobook                     Actionable
      of songs                    Find, attract, and           from Amazon                    on fashion              & collectibles                     Publishing                    Analytics
                                  engage customers                                            brands                                                     Made Easy                     for the Web

      Sell on                     Amazon                       Amazon Fresh                   AmazonGlobal            Home Services                      Amazon Ignite                 Amazon Rapids
      Amazon                      Business                     Groceries & More               Ship Orders             Experienced Pros                   Sell your original            Fun stories for
      Start a Selling             Everything For               Right To Your Door             Internationally         Happiness Guarantee                Digital                       kids on the go
      Account                     Your Business                                                                                                          Educational
                                                                                                                                                         Resources

      Amazon Web                  Audible                      Book Depository                Box Oﬃce                ComiXology                         DPReview                      East Dane
      Services                    Listen to Books &            Books With Free                Mojo                    Thousands of                       Digital                       Designer Men's
      Scalable Cloud              Original                     Delivery Worldwide             Find Movie              Digital Comics                     Photography                   Fashion
      Computing                   Audio                                                       Box Oﬃce Data
      Services                    Performances

      Fabric                      Goodreads                    IMDb                           IMDbPro                 Kindle Direct                      Prime Now                     Amazon Photos
                                                                                                                      Publishing
https://www.amazon.com/dp/B08JVLCD4B/ref=sr_1_55?th=1                                                                                                                                                    4/5
10/20/2020                            Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                11/10/20: ktm
                                                                                          Page 121 of 465 PageID #:1826

   Skip to main content                 MNBHD        ktm                                                  Acco
                                                                                                          Hello,    ists       Returns                        0
                                                                                                          Account              & Orders    Try Prime                Cart

       Deliver to
                                      Holiday Deals      Gift Cards   Customer Service           's Amazon.com   Prime Video     Best Sellers   Browsing History
       Bensenville 60106

     1-16 of 78 results for MNBHD : "ktm"                                                                                                       Sort  by:Featured
                                                                                                                                                Featured
                                                                                                                                                 Sort by:


     Brand
     MNBHD                                                                               MNBHD Motorcycle Cover and mouldings 2019 Handlebar
     Logo                                                                                Handguards Fit for KTM Duke 125 200 250 390 2012-…
                                                                                         $
                                                                                          4599
                                                                                         $1.98 shipping




                                                                                         MNBHD Motorcycle Cover and mouldings 6 Color
                                                                                         Motorcycle Kickstand Foot Side Stand Extension Pad ﬁt…
                                                                                         $2506
                                                                                         $1.98 shipping




                                                                                         MNBHD Motorcycle Cover and mouldings Engine Case
                                                                                         Slider Protector Guard Left & Amp; Rigt Side Fit for KTM…
                                                                                         $
                                                                                          10624
                                                                                         $1.98 shipping




                                                                                         Motorcycle cover and mouldings Luggage Motorcycle
                                                                                         Backpack Bag Fit For Ktm 300 Fit For Yamaha Fz6 Fit For…
                                                                                         $6584
                                                                                         $1.98 shipping




                                                                                         MNBHD Motorcycle Cover and mouldings Motorcycle
                                                                                         Chain Tensioner Chain Adjuster Fit for KTM Duke 125 20…
                                                                                         $5777
                                                                                         $1.98 shipping




                                                                                         Motorcycle Cover and mouldings GPS Navigation Bracket
                                                                                         Handlebar Bracket Mobile Phone Bracket Fit for BMW…
                                                                                         $4911
https://www.amazon.com/s?k=ktm&me=AB00AOI3UE2Q1&ref=nb_sb_noss                                                                                                             1/5
10/20/2020                            Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                11/10/20: ktm
                                                                                          Page 122 of 465 PageID #:1827
                                                                               $1.98 shipping




                                                                               Motorcycle Cover and mouldings Aluminum Motor
                                                                               Exhaust Flange Guard Tip Muﬄer Pipe Clamp Fit for KTM…
                                                                               $2795
                                                                               $1.98 shipping




                                                                               Motorcycle Cover and mouldings Motorcycle Mirror
                                                                               Aluminum 7/8 22mm Bar End Mirror Fit for Honda Xr…
                                                                               $
                                                                                4479
                                                                               $1.98 shipping




                                                                               MNBHD Motorcycle Cover and mouldings NICECNC
                                                                               Aluminum Rear Grab Handle Fit for KTM EXCF XCW 250…
                                                                               $3273
                                                                               $1.98 shipping




                                                                               MNBHD Motorcycle Cover and mouldings Front Sprocket
                                                                               Cover Case Saver Protector Chain Guard Fit for Husqvarn…
                                                                               $10288
                                                                               $1.98 shipping




                                                                               MNBHD Motorcycle Cover and mouldings CNC Folding Tip
                                                                               Forged Gear Shifter Lever Foot Pedal Fit for KTM 125 15…
                                                                               $4618
                                                                               $1.98 shipping




                                                                               MNBHD Motorcycle Cover and mouldings Engine Case
                                                                               Slider Protector Guard Left & Rigt Side Fit for KTM 790…
                                                                               $
                                                                                10385

https://www.amazon.com/s?k=ktm&me=AB00AOI3UE2Q1&ref=nb_sb_noss                                                                            2/5
10/20/2020                                Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                             Filed: 11/10/20      Page MNBHD
                                                                                                          123 of 465 PageID #:1828

   Skip to main content                     All
                                                                                                                         Acco
                                                                                                                         Hello,        ists     Returns                      0
                                                                                                                         Account                & Orders   Try Prime             Cart

       Deliver to
                                          Holiday Deals       Gift Cards     Customer Service                   's Amazon.com     Prime Video              Shop the Halloween Store
       Bensenville 60106


    MNBHD                                                                                                                 Have a question for MNBHD?
    MNBHD storefront
    Just launched No feedback yet                                                                                          Ask a question
    MNBHD is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:XIANGCHENGSHIMINGNUOBAIHUODIAN
    Business Address:
      19HAOLOU,OUBEISHASHANGCHENG,HUBINLU,XIANGCHENGSHI
      ZHOUKOUSHI
      HENANSHENG
      466200
      CN


        Returns & Refunds             Shipping     Policies        Help            Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact MNBHD to get information about any additional policies that may
             apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com
             automatically transfers your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the
             delivery of your item and its condition upon receipt...Read more




                                                               Leave seller feedback          Tell us what you think about this page




         Inspired by your browsing history                                                                                                                             Page 1 of 9




                       KontrolFreek FPS Freek             KontrolFreek Precision                 KontrolFreek FPS Freek          KontrolFreek FPS Freek
                       Galaxy Purple for…                 Rings | Aim Assist Motion              Galaxy White for Xbox…          Inferno for Xbox One…
                       KontrolFreek                       Control for PlayStation 4…             KontrolFreek                    KontrolFreek
                                       7,253              KontrolFreek                                          916                             3,042
                       PlayStation 4                                       1,017                 Xbox One                        Xbox One
                       $14.99                             $11.99                                 47 oﬀers from $22.56            $14.99


         Best sellers in Kindle eBooks                                                                                                                                 Page 1 of 8




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AB00AOI3UE2Q1&sshmPath=                           1/2
10/20/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 124Checkout
                                                                                                                 of 465 PageID #:1829




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from MNBHD                   (Learn more)                                               Monday, Nov. 9 - Wednesday, Dec. 2
                                                                                                           $1.98 - Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              MNBHD Motorcycle Cover and mouldings CNC Folding Tip
              Forged Gear Shifter Lever Foot Pedal Fit for KTM 125 150 200 250
              300 350 450 505 SX XC SXF XCF XCW EXC XCFW EXCF MXC
              Motorcycle Accessories
              $46.18 - Quantity: 1
              Sold by: MNBHD


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            125 of 465 PageID #:1830




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                 privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $46.18
         Phone:
                                                                                                                                                        Shipping & handling:                        $1.98
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $48.16
                                                                                                                                                        Estimated tax to be collected:*             $2.89
                              , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video,
                        Prime Music and more                                                                                                            Order total:                              $51.05
                        » Get Started
                                                                                                                                                        How are shipping costs calculated?
         Estimated delivery: Nov. 9, 2020 - Dec. 2, 2020
                                                                                                                                                        Why didn't I qualify for free shipping?
                         MNBHD Motorcycle Cover and                          Choose a delivery option:
                         mouldings CNC Folding Tip Forged                         Monday, Nov. 9 - Wednesday, Dec. 2
                         Gear Shifter Lever Foot Pedal Fit for                    $1.98 - Shipping
                         KTM 125 150 200 250 300 350 450 505
                         SX XC SXF XCF XCW EXC XCFW
                         EXCF MXC Motorcycle Accessories
                         $46.18
                         Quantity: 1 Change
                         Sold by: MNBHD
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020              Amazon.com: MNBHD Motorcycle
                                            Case:Cover  and mouldings 2019
                                                     1:20-cv-06677         Handlebar Handguards
                                                                       Document                 Fit for 11/10/20
                                                                                      #: 14 Filed:      KTM Duke 125Page
                                                                                                                     200 250126
                                                                                                                             390 2012-2020 18 17 16 15#:1831
                                                                                                                                 of 465 PageID        14 13 Motorcycle Accessories Hand Guard Protector …


   Skip to main content                            ktm                                                                                                            Acco
                                                                                                                                                                  Hello,       ists         Returns                                 0
                                        All                                                                                                                                                 & Orders          Try Prime                   Cart
                                                                                                                                                                  Account

       Deliver to
                                       Holiday Deals        Gift Cards        Customer Service            's Amazon.com        Prime Video     Best Sellers   Browsing History                           Shop the Fashion Gift guide
       Bensenville 60106




   ‹ Back to results



                                                                                                             MNBHD Motorcycle Cover and                                                         $45.99
                                                                                                             mouldings 2019 Handlebar                                                           + $1.98 shipping

                                                                                                             Handguards Fit for KTM Duke 125                                                    Arrives: Nov 9 - Dec 2

                                                                                                             200 250 390 2012-2020 18 17 16 15
                                                                                                                                                                                                In Stock.
                                                                                                             14 13 Motorcycle Accessories Hand
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                 Qty:   1
                                                                                                             Guard Protector Motorcycle                                                          1

                                                                                                             Accessories                                                                                        Add toto
                                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                                         Cart
                                                                                                             Brand: MNBHD
                                                                                                                                                                                                                   Submit
                                                                                                                                                                                                                    Buy Now

                                                                                                             Price:   $45.99 + $1.98 shipping                                                         Secure transaction
                                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon                       Ships from ...            MNBHD
                                                                                                             Rewards Visa Card. No annual fee.                                                  Sold by ...               MNBHD

                                                                                                             This item is returnable
                                                                                                                                                                                                      Deliver to          - Bensenville
                                                                                                              Color: Orange
                                                                                                                                                                                                      60106

                                                                                                                       $45.99                $45.99           $45.99
                                                                                                                                                                                                  Add to List
                                   Click image to open expanded view
                                                                                                                *The two-component plastic handguards have been                                   Add to Wedding Registry
                            Subm Subm Subm Subm Subm Subm Subm
                                                                                                                completely redesigned.
                                                                                                                *The black center section oﬀers maximum strength for
                                                                                                                optimum protection.                                                                     Share
                                                                                                                *The colorful upper and lower parts are more ﬂexible to
                                                                                                                withstand impacts from stones and branches.                                                   Have one to sell?
                                                                                                                *Low proﬁle shield area oﬀers a sporty look and just the right                                Sell on Amazon
                                                                                                                amount of protection.
                                                                                                                -Color: Black/White/Orange

                                                                                                                Report incorrect product information.


   You might also like                                                                                                                                                                                                         Page 1 of 30
   Sponsored




               NEW OEM KTM                    NICECNC Orange Left &             KTM/FMF Stainless           Motorcycle Swingarm          KTM XW-Ring Chain               Brake Pads ﬁt KTM 85SX               1998 1999 2000 ﬁts
               RADIATOR DIGITAL FAN           Right Crash Pad Frame             Megabomb Header 250         Guard Swing Arm              (Orange) 520x118 2003-          85 SX 2011-2020 (19                  KTM 200 MXC 15 To
               KIT 250 300 350 400            Slider Protection Guard           SX-F/XC-F 2019-2020         Protector For KTM            2020 OEM:                       and 16 inch Wheels)                  Front and 50 Tooth
               450 530 2017…                  Replace 125/200...                OEM: 79105907501            EXC125 EXC200…               79610965118EB                   Rear Severe Duty                     Sprocket
                           7                               4                    $299.99                                  43                          1                   $21.95                               $39.95
               $184.99                        $49.99                                                        $21.99                       $124.99


   Customers who viewed this item also viewed                                                                                                                                                                                     Page 1 of 3




               Motorcycle Sportbike           Rzmmotor 7/8’’ 22mm               COPART Motorcycle           7/8 inche 1 1/8 inches       KTM Open End Dual               Xitomer Frame                        7/8" Motorcycle Han
               7/8" Handle Bar End            CNC Brake Clutch Lever            Engine Guards Protector     Hand Guards Handguard        Compound Hand Grips             Slider/Crash Protector,              Bar End Mirrors Side
               Mirrors for KTM Duke           Protective Guards Bar             Crash Bars with Frame       Protector Protection For                     75              For KTM 790 DUKE 2018                Mirrors for KTM Duk
               790 690 390 125                Ends Motorcycles…                 Sliders for KTM DUKE…       KTM EXC EXCF SX SXF…         $24.99                          2019 2020, No-Cut…                   790 690 390 125
                             9                               15                             34                            61             Only 3 left in stock - order…                  5                                     17
               $19.99                         $33.99                            $125.99                     $15.99                                                       $45.99                               $19.99
                                              Only 16 left in stock - orde…                                                                                              Only 15 left in stock - orde…        Only 9 left in stock - ord




   4 stars and above                                                                                                                                                                                                              Page 1 of 2
   Sponsored




https://www.amazon.com/MNBHD-Motorcycle-mouldings-Handguards-Accessories/dp/B08HSHHPN1/ref=sr_1_1?dchild=1&keywords=ktm&m=AB00AOI3UE2Q1&qid=1603162957&s=merchant-items&sr=1-1&th=1                                                              1/4
10/20/2020             Amazon.com: MNBHD Motorcycle
                                            Case:Cover and mouldings 6 Color
                                                    1:20-cv-06677            Motorcycle #:
                                                                       Document         Kickstand Foot Side
                                                                                           14 Filed:        Stand Extension
                                                                                                        11/10/20      PagePad127
                                                                                                                              fit forof
                                                                                                                                      KTM 1290
                                                                                                                                        465    Super Adventure
                                                                                                                                             PageID     #:1832 R 1290 Super ADV Motorcycle Accessories (Co…


   Skip to main content                          ktm                                                                                                Acco
                                                                                                                                                    Hello,      ists   Returns                                 0
                                        All                                                                                                                            & Orders          Try Prime                   Cart
                                                                                                                                                    Account

       Deliver to
                                       Holiday Deals    Gift Cards   Customer Service           's Amazon.com     Prime Video     Best Sellers   Browsing History                   Shop the Fashion Gift guide
       Bensenville 60106




   ‹ Back to results



                                                                                                   MNBHD Motorcycle Cover and                                              $25.06
                                                                                                   mouldings 6 Color Motorcycle                                            + $1.98 shipping

                                                                                                   Kickstand Foot Side Stand Extension                                     Arrives: Nov 9 - Dec 2

                                                                                                   Pad ﬁt for KTM 1290 Super
                                                                                                                                                                           In Stock.
                                                                                                   Adventure R 1290 Super ADV
                                                                                                                                                                           Qty:
                                                                                                                                                                            Qty:   1
                                                                                                   Motorcycle Accessories (Color : All                                      1

                                                                                                   Black)                                                                                  Add toto
                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                    Cart
                                                                                                   Brand: MNBHD
                                                                                                                                                                                              Submit
                                                                                                                                                                                               Buy Now

                                                                                                   Price:   $25.06 + $1.98 shipping                                              Secure transaction
                                                                                                   Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon            Ships from ...            MNBHD
                                                                                                   Rewards Visa Card. No annual fee.                                       Sold by ...               MNBHD

                                                                                                   This item is returnable
                                                                                                                                                                                 Deliver to          - Bensenville
                                                                                                   Color: All Black
                                                                                                                                                                                 60106

                                                                                                             $25.06             $25.06           $25.06
                                                                                                                                                                             Add to List
                                      Roll over image to zoom in
                                                                                                                                                                             Add to Wedding Registry
                               Subm Subm Subm Subm Subm Subm                                                 $25.06             $25.06           $25.06


                                                                                                                                                                                   Share
                                                                                                             $25.06

                                                                                                                                                                                         Have one to sell?
                                                                                                      Motorcycle CNC Aluminum Side stand extension
                                                                                                                                                                                         Sell on Amazon
                                                                                                      Material: CNC Aluminum 6061 Anodized
                                                                                                      Condition: 100% brand new
                                                                                                      Color: As Picture
                                                                                                      QTY: 1 piece with 1 screw stool

                                                                                                     Report incorrect product information.


   You might also like                                                                                                                                                                                   Page 1 of 13
   Sponsored




               KTM XW-Ring Chain              Motorcycle Swingarm      2003 ﬁts KTM 450 SX 15     NEW OEM KTM FACTORY        2003-2010 ﬁts KTM            KTM Racing Chain Guide         2004 ﬁts KTM 300 M
               (Orange) 520x118 2003-         Guard Swing Arm          Tooth Front and 50         HIGH QUALITY               85SX 85 SX Front and         (Orange) OEM                   Race-Driven Rear Rip
               2020 OEM:                      Protector For KTM        Tooth Rear Sprocket        REPLACEMENT CHAIN          Rear Severe Duty             7810497000004                  Brake Rotor Disc for
               79610965118EB                  EXC125 EXC200…           $39.95                     65 SX XC SXS ALL…          Sintered Metal Brake…                    2                  Motorcross
                           1                               43                                     $37.99                     $31.95                       $98.99                         $43.95
               $124.99                        $21.99


   Related products from Our Brands




                                                                                                                                                                                                             Page 1 of 3




https://www.amazon.com/MNBHD-Motorcycle-mouldings-Kickstand-Accessories/dp/B08HS8ZMPC/ref=sr_1_2?dchild=1&keywords=ktm&m=AB00AOI3UE2Q1&qid=1603162957&s=merchant-items&sr=1-2&th=1                                          1/4
10/21/2020                                                Amazon.com: MonkeyJack
                                                 Case: 1:20-cv-06677    Document Motorcycle
                                                                                       #: 14CNC Radiator
                                                                                              Filed:     Water Pipe Cap
                                                                                                       11/10/20     PageOil Cover
                                                                                                                             128forofKTM
                                                                                                                                      465Duke 125 200 390:
                                                                                                                                           PageID          Automotive
                                                                                                                                                      #:1833

   Skip to main content                                                                                                                                      Acco
                                                                                                                                                             Hello,     ists   Returns                                 0
                                         Automotive Parts & Accessories                                                                                                        & Orders          Try Prime                   Cart
                                                                                                                                                             Account

      Deliver to
                                       Holiday Deals      Gift Cards      Customer Service            's Amazon.com     Prime Video     Best Sellers   Browsing History                     Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers   Parts    Accessories     Tools & Equipment     Car Care    Motorcycle & Powersports      Truck     RV   Tires & Wheels         Vehicles




   Automotive › Tools & Equipment › Oil System Tools › Oil Filter Wrenches



   Subm                                                                            MonkeyJack Motorcycle CNC Radiator Water Pipe                                                   $12.49
                                                                                   Cap Oil Cover for KTM Duke 125 200 390
                                                                                                                                                                                   FREE delivery: Nov 10 - Dec 3
   Subm                                                                            Brand: MonkeyJack

                                                                                                                                                                                   Only 13 left in stock -
   Subm                                                                            Price:   $12.49                                                                                 order soon.
                                                                                   Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
   Subm                                                                                                                                                                            Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1
                                                                                   annual fee.

                                                                                   This item is returnable
   Subm                                                                                                                                                                                            Add toto
                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                            Cart
                                                                                      High Quality Motorcycle Orange CNC Radiator Water Pipe Cap For KTM DUKE 125
                                                                                      200 390                                                                                                         Submit
                                                                                                                                                                                                       Buy Now
   Subm                                                                               100% Brand New, Never Mounted
                                                                                      CNC machined and hard anodised.                                                                    Secure transaction
                                                                                      Replaces The Stock Covers To Make A Factory Bike Look
   Subm                                                                                                                                                                            Ships from ...       MonkeyJack
                                                                                      Easy To Install
                                                                                                                                                                                   Sold by ...          MonkeyJack
                                                                                    › See more product details

                                                                                      Report incorrect product information.                                                              Deliver to          - Bensenville
                                                                                                                                                                                         60106
                              Roll over image to zoom in

                                                                                                                                                                                     Add to List


   Special offers and product promotions
                                                                                                                                                                                           Share
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $12.49! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa                                                             Have one to sell?
          Card Apply now                                                                                                                                                                         Sell on Amazon




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                  Additional Information

        Manufacturer                                         MonkeyJack                                                 ASIN                                              B0776W3QWW

        Brand                                                MonkeyJack                                                 Date First Available                              November 6, 2017

        Manufacturer Part Number                             Aa8feb67a88f60f44c42d224315859ce                         Warranty & Support

                                                                                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                      Feedback

                                                                                                                      Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                            Page 1 of 3

             Videos for related products




                                                 3:53                                          3:29                                        3:46                                          1:59
             Best Oil Filter For Cars 2020 - Top             The 8 Best Oil Filters For Cars              ARES Oil Filter Wrenches: How to             Engine Motor Oil Filter Cutter Tool             ABN Oil Filter C
             5                                                                                            and Overview                                 - "How To"                                      7-Piece Socket

             Revisione                                       Ezvid Wiki                                   ARES TOOL                                    Speedway Motors                                 Tool Deals



     Upload your video




   Product description

          Description:

          - High Quality Motorcycle Orange CNC Radiator Water Pipe Cap For KTM DUKE 125 200 390

https://www.amazon.com/MonkeyJack-Motorcycle-Radiator-Water-Cover/dp/B0776W3QWW/ref=sr_1_67                                                                                                                                         1/3
10/21/2020                                               Amazon.com: MonkeyJack
                                                Case: 1:20-cv-06677    Document Motorcycle
                                                                                      #: 14CNC Radiator
                                                                                             Filed:     Water Pipe Cap
                                                                                                      11/10/20     PageOil Cover
                                                                                                                            129forofKTM
                                                                                                                                     465Duke 125 200 390:
                                                                                                                                          PageID          Automotive
                                                                                                                                                     #:1834
            - 100% Brand New, Never Mounted

            - CNC machined and hard anodised.

            - Replaces The Stock Covers To Make A Factory Bike Look

            - Easy To Install

            Speciﬁcation:

            - Material: CNC Aluminum 6061 Anodized

            - Color:Orange As Pictures

            - Fitment: For KTM DUKE 125/200/390

            - Outer diameter: 33mm/1.30"

            - Height: 18mm/0.71"

            Package Includes:

            1 Piece Radiator Water Pipe Cap

            Note:

            Please check the size if can ﬁt your handlebar clamp before you buy.




   Customer questions & answers
        Have a question? Search for answers



                Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                    Write a customer review




   Pages with related products. See and discover other items: ktm duke 390 accessories




     Inspired by your browsing history                                                                                                                                 Page 1 of 9




                     Orange Accessories CNC           FMF Racing 11299 Wash          Motorex Cross Power 4T   CICMOD Motorcycle           NEW KTM OIL FILTER
                     Front Brake Master               Plug                           Oil - 10W50-4L. 171-     Front & Rear Fork Wheel     SERVICE KIT 2014 2015
                     Cylinder Cover Fluid for                       1,409            401-400                  Frame Slider Crash          2016 RC 390 DUKE
                     KTM Duke 125 2013…               $7.98                                       188         Protector for KTM 125…      90238015010
                                   13                                                $56.47                               87                          75
                     $12.99                                                                                   $25.98                      $27.50


     Popular products inspired by this item                                                                                                                            Page 1 of 7




https://www.amazon.com/MonkeyJack-Motorcycle-Radiator-Water-Cover/dp/B0776W3QWW/ref=sr_1_67                                                                                          2/3
10/21/2020                                               Amazon.com: MonkeyJack
                                                Case: 1:20-cv-06677    Document Motorcycle
                                                                                      #: 14CNC Radiator
                                                                                             Filed:     Water Pipe Cap
                                                                                                      11/10/20     PageOil Cover
                                                                                                                            130forofKTM
                                                                                                                                     465Duke 125 200 390:
                                                                                                                                          PageID          Automotive
                                                                                                                                                     #:1835




                14 5×6 7×4 33 inches                 Keadic 2 Pieces 12 Inch                    Adjustable 3 Jaw Oil                     Glarks Universal Oil               Swpeet 2Pcs 12 Inch

     Your Browsing History                View or edit your browsing history     ›                                                                                                                                               Page 1 of 2




                                                                                                                        Back to top




                        Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                        Let Us Help You
                        Careers                                           Sell products on                                            Amazon Rewards Visa                                            Amazon and COVID-
                                                                          Amazon                                                      Signature Cards                                                19
                        Blog
                                                                          Sell apps on Amazon                                         Amazon.com Store Card                                          Your Account
                        About Amazon
                                                                          Become an Aﬃliate                                           Amazon Business Card                                           Your Orders
                        Press Center
                                                                          Advertise Your Products                                     Amazon Business Line of Credit                                 Shipping Rates &
                        Investor Relations                                                                                                                                                           Policies
                                                                          Self-Publish with Us                                        Shop with Points
                        Amazon Devices                                                                                                                                                               Amazon Prime
                                                                          Host an Amazon Hub                                          Credit Card Marketplace
                        Amazon Tours                                                                                                                                                                 Returns &
                                                                          › See More Make Money                                       Reload Your Balance                                            Replacements
                                                                          with Us
                                                                                                                                      Amazon Currency Converter                                      Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                                          English                  United States




                        Amazon Music                Amazon                      Amazon Drive                               6pm                      AbeBooks                    ACX                           Alexa
                        Stream millions             Advertising                 Cloud storage                              Score deals              Books, art                  Audiobook                     Actionable
                        of songs                    Find, attract, and          from Amazon                                on fashion               & collectibles              Publishing                    Analytics
                                                    engage customers                                                       brands                                               Made Easy                     for the Web

                        Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal             Home Services               Amazon Ignite                 Amazon Rapids
                        Amazon                      Business                    Groceries & More                           Ship Orders              Experienced Pros            Sell your original            Fun stories for
                        Start a Selling             Everything For              Right To Your Door                         Internationally          Happiness Guarantee         Digital                       kids on the go
                        Account                     Your Business                                                                                                               Educational
                                                                                                                                                                                Resources

                        Amazon Web                  Audible                     Book Depository                            Box Oﬃce                 ComiXology                  DPReview                      East Dane
                        Services                    Listen to Books &           Books With Free                            Mojo                     Thousands of                Digital                       Designer Men's
                        Scalable Cloud              Original                    Delivery Worldwide                         Find Movie               Digital Comics              Photography                   Fashion
                        Computing                   Audio                                                                  Box Oﬃce Data
                        Services                    Performances

                        Fabric                      Goodreads                   IMDb                                       IMDbPro                  Kindle Direct               Prime Now                     Amazon Photos
                        Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                 Publishing                  FREE 2-hour                   Unlimited Photo
                        & Knitting                  &                           & Celebrities                              Entertainment            Indie Digital & Print       Delivery                      Storage
                                                    recommendations                                                        Professionals            Publishing                  on Everyday Items             Free With Prime
                                                                                                                           Need                     Made Easy

                        Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods              Woot!                       Zappos                        Ring
                        Direct                      Designer                    Great Deals on                             Market                   Deals and                   Shoes &                       Smart Home
                        Video                       Fashion Brands              Quality Used Products                      America’s                Shenanigans                 Clothing                      Security Systems
                        Distribution                                                                                       Healthiest
                        Made Easy                                                                                          Grocery Store

                        eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                 Amazon Renewed              Amazon Second
                        Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                 Like-new products           Chance
                        in Every Room               & Safety Alerts             to your door                               Simpliﬁed                you can trust               Pass it on, trade it
                                                                                                                                                                                in,
                                                                                                                                                                                give it a second
                                                                                                                                                                                life




                                                                      Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/MonkeyJack-Motorcycle-Radiator-Water-Cover/dp/B0776W3QWW/ref=sr_1_67                                                                                                                                                    3/3
10/21/2020                              Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                  11/10/20: ktm
                                                                                            Page 131 of 465 PageID #:1836

   Skip to main content                          ktm                                                                                Acco
                                                                                                                                    Hello,      ists     Returns                        0
                                  MonkeyJack                                                                                                             & Orders    Try Prime                Cart
                                                                                                                                    Account

      Deliver to
                                 Holiday Deals   Gift Cards   Customer Service   's Amazon.com     Prime Video   Best Sellers    Browsing History      Buy Again    Whole Foods
      Bensenville 60106

    10 results for MonkeyJack : "ktm"                                                                                                                                     Sort  by:Featured
                                                                                                                                                                          Featured
                                                                                                                                                                           Sort by:


    Brand
    MonkeyJack                                                                             MonkeyJack CNC Throttle Cable Protection Guard Cover For KTM 250 350
                                                                                           450 550 EXC SX-F
                                                                                           $1211
                                                                                           FREE Shipping




                                                                                           MonkeyJack 8mm Chain Roller Wheel Guide for CRF YZF KTM RMZ KLX
                                                                                           Motorcycle ATV Quad Dirt Bike - Blue
                                                                                           Blue
                                                                                           $
                                                                                            1056
                                                                                           FREE Shipping
                                                                                           Only 9 left in stock - order soon.




                                                                                           MonkeyJack Coolant Temperature Switch Sensor Water Temp Fan for KTM
                                                                                           Husqvarna
                                                                                                           1
                                                                                           $
                                                                                            898
                                                                                           FREE Shipping




                                                                                           MonkeyJack Motor-61CM Motorcycle Exhaust Muﬄers Anti Hot Aluminum
                                                                                           Heat Shield Cover Pipe Leg Protector for Dirt Pit Bike Honda Kawasaki…
                                                                                                           2
                                                                                           $
                                                                                            2856
                                                                                           FREE Shipping
                                                                                           Only 6 left in stock - order soon.




                                                                                           MonkeyJack New Mini Complete Clutch Pad for KTM 50 KTM 50CC SX
                                                                                           Motorcycle 2002 2003 2004 2005 2006 2007 2008
                                                                                           $
                                                                                            2254
                                                                                           FREE Shipping
                                                                                           Only 15 left in stock - order soon.




                                                                                           MonkeyJack Motorcycle CNC Radiator Water Pipe Cap Oil Cover for KTM
                                                                                           Duke 125 200 390
                                                                                           $1249
                                                                                           FREE Shipping
                                                                                           Only 13 left in stock - order soon.




                                                                                           MonkeyJack Motorcycle Exhaust Muﬄer Cover Carbon Fiber Protector
                                                                                           Heat Shield Cover
                                                                                                           1

                                                                                           Misc.
                                                                                           $
                                                                                            3760
                                                                                           FREE Shipping
                                                                                           Only 1 left in stock - order soon.




https://www.amazon.com/s?k=ktm&me=AR4U3UUTN6O6B&ref=nb_sb_noss                                                                                                                                       1/3
10/21/2020                                                                       Amazon.com
                                                Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                   Filed: 11/10/20          MonkeyJack
                                                                                                                  132 of 465 PageID #:1837

   Skip to main content                                                                                                                                          Acco
                                                                                                                                                                 Hello,           ists     Returns                          0
                                         All                                                                                                                                               & Orders       Try Prime              Cart
                                                                                                                                                                 Account

      Deliver to
                                        Holiday Deals     Gift Cards      Customer Service             's Amazon.com      Prime Video        Best Sellers    Browsing History                        Shop deals before they're gone
      Bensenville 60106


   MonkeyJack                                                                                                                                 Have a question for MonkeyJack?
   MonkeyJack storefront
                   84% positive in the last 12 months (250 ratings)                                                                             Ask a question
   MonkeyJack is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Monkey King
   Business Address:
     Qiaoxianglu No.1011
     Futian District
     Shenzhen
     Guangdong
     518000
     CN


       Feedback       Returns & Refunds          Shipping         Policies      Help        Products



                            “ Arrived faster then stayed real pleased. Love. ”
                                                                                                                                                                           30 days       90 days       12 months      Lifetime
                            By TJT on August 25, 2020.                                                                                                      Positive         93%           83%              84%          89%
                            “ Seems poorly made ”                                                                                                           Neutral           0%            3%                2%          3%

                            By Amazon Customer on August 19, 2020.                                                                                          Negative          7%           14%              13%           8%

                            “ I've already called Chase to dispute the charge and if the seats arrive I am shipping them right back to you. I               Count                 14         35              250        4,527
                             cancelled the other on Aug 17 due to an unrealistic arrival date. You declined my request claiming they
                             already shipped and then you shipped them Aug 18. BS. ”
                            Read less

                            By VdubbauVW on August 18, 2020.

                            “ Thanks-just what was needed. ”

                            By K. B. on August 14, 2020.

                            “ Grea ”

                            By None on August 13, 2020.



                                                                          Previous Next




                                                                                    Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                             Page 1 of 9




                   Orange Accessories CNC               FMF Racing 11299 Wash             Motorex Cross Power 4T          CICMOD Motorcycle Front            NEW KTM OIL FILTER
                   Front Brake Master                   Plug                              Oil - 10W50-4L. 171-401-        & Rear Fork Wheel Frame            SERVICE KIT 2014 2015
                   Cylinder Cover Fluid for                            1,409              400                             Slider Crash Protector for         2016 RC 390 DUKE
                   KTM Duke 125 2013…                   $7.98                                          188                KTM 125 200 390 Duke K             90238015010
                                  13                                                      $56.47                                        87                                   75
                   $12.99                                                                                                 $25.98                             $27.50


        Top subscription apps for you                                                                                                                                                                                 Page 1 of 9




                   Disney+                              ABCmouse.com - Early              MLB                             Smithsonian Channel                DC Universe - The Ultimate
                   Disney                               Learning Academy                  MLB Advanced Media              SN Digital                         DC Membership
                                  384,536               Age of Learning                                34,198                           2,063                Warner Bros
                   $0.00                                               33,704             $0.00                           $0.00                                              17,378
                                                        $0.00                                                                                                $0.00


        Your Browsing History              View or edit your browsing history   ›                                                                                                                                     Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AR4U3UUTN6O6B&sshmPath=                                                                           1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 133Checkout
                                                                                                                   of 465 PageID #:1838




                Choose your shipping options                                                                                                                              Continue




                Shipment 1 of 1                                                                                  Choose a delivery option:

                Shipping from MonkeyJack               (Learn more)                                                    Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                       FREE Shipping
                Shipping to:                  , 100 W ROOSEVELT AVE, BENSENVILLE, IL, 60106-
                4106 United States

                    MonkeyJack Motorcycle CNC Radiator Water Pipe Cap Oil Cover for KTM
                    Duke 125 200 390
                    $12.49 - Quantity: 1
                    Sold by: MonkeyJack


                Change quantities or delete




                                                                                                                                                                          Continue




                                                             Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                          1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  134 of 465 PageID #:1839




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   100 W ROOSEVELT AVE                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-4106                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $12.49
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $12.49
                                                                                                                                                                                       Estimated tax to be collected:*              $0.78


                         FREE TRIAL                                                                                                                                                    Order total:                            $13.27

                                  , we're giving you 30 days of Prime benefits for FREE                                           Try Prime FREE for 30 days                           How are shipping costs calculated?



                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       MonkeyJack Motorcycle CNC Radiator                          Choose a delivery option:
                                       Water Pipe Cap Oil Cover for KTM Duke 125                        Tuesday, Nov. 10 - Thursday, Dec. 3
                                       200 390                                                          FREE Shipping
                                       $12.49
                                       Quantity: 1 Change
                                       Sold by: MonkeyJack
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                                          Amazon.com:Document
                                                        Case: 1:20-cv-06677     MonkeyJack CNC Throttle
                                                                                            #: 14       Cable11/10/20
                                                                                                   Filed:     Protection Guard
                                                                                                                          Page Cover
                                                                                                                                  135For KTM 250 350
                                                                                                                                         of 465      450 550 #:1840
                                                                                                                                                  PageID     EXC SX-F


   Skip to main content                                 ktm                                                                                                    Acco
                                                                                                                                                               Hello,      ists     Returns                                0
                                               All                                                                                                                                  & Orders          Try Prime                   Cart
                                                                                                                                                               Account

      Deliver to
                                          Holiday Deals          Gift Cards   Customer Service             's Amazon.com     Prime Video    Best Sellers   Browsing History                   Shop deals before they're gone
      Bensenville 60106




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components



   Subm                                                                                  MonkeyJack CNC Throttle Cable Protection Guard                                                 $12.11
                                                                                         Cover For KTM 250 350 450 550 EXC SX-F
                                                                                                                                                                                        FREE delivery: Nov 12 - Dec 4
   Subm                                                                                  Brand: MonkeyJack

                                                                                                                                                                                        In Stock.
   Subm                                                                                  Price:   $12.11
                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1
                                                                                         Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
   Subm                                                                                  annual fee.
                                                                                                                                                                                                        Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart
                                                                                            100% Brand New
   Subm                                                                                     The protector is simply attached to the throttle cable guide on the throttle grip,
                                                                                                                                                                                                           Submit
                                                                                                                                                                                                            Buy Now
                                                                                            thereby preventing the throttle cable from snapping.
   Subm                                                                                     Color: Orange                                                                                     Secure transaction
                                                                                            Material: 6061-T6 Aluminum
                                                                                            Size(L*W*H): 3*1.5*2cm/1.18*0.59*0.78inch                                                   Ships from ...       MonkeyJack
   Subm                                                                                                                                                                                 Sold by ...          MonkeyJack
                                                                                         › See more product details

                                                                                           Report incorrect product information.                                                              Deliver to          - Bensenville
                                                                                                                                                                                              60106


                                  Roll over image to zoom in                                                                                                                              Add to List



                                                                                                                                                                                                Share
   Exclusive items from our brands                                                                                                                                    Page 1 of 3
                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                      Sell on Amazon




                 CLEO Plastic Fender                    AmazonBasics Motorbike        AmazonBasics Premium            AmazonBasics Enhanced
                 Fairing Body Work Kit                  Powersports Racing            Waterproof Winter Plus          Flex Grip Work Gloves -
                 Set，Plastic Body Fender                Gloves - XX-Large, Green      Performance Gloves,             Extra Large, Grey
                 Kit 7 piece for CRF50…                               1,253           Black, L                                     674
                                  74                    $11.99                                       124              $12.39
                 $29.99                                                               $18.04



   You might also like                                                                                                                                                                                                Page 1 of 15
   Sponsored




               KTM Hand Brake Lever                  HTTMT EC-KTM-001-          Motorcycle Swingarm          Brake Pads ﬁts KTM 350      KTM XW-Ring Chain           KTM Supersprox Stealth           2003-2006 ﬁts KTM
               (Orange) 2014-2020                    Orange ABS Clutch          Guard Swing Arm              EXC-F 2012-2020 Front       (Orange) 520x118 2003-      Rear Sprocket (Orange)           SX / 2004-2014 ﬁts
               OEM: 7871399204404                    Cover Protection Guard     Protector For KTM            Severe Duty MX by Race-     2020 OEM:                   51T OEM:                         450 SX-F 52 Tooth R
                           3                         Saver Compatible with…     EXC125 EXC200…               Driven                      79610965118EB               5841005105104                    Sprocket
               $47.99                                $14.69                                  43                          1                           1                           2                    $28.95
                                                                                $21.99                       $18.95                      $124.99                     $83.99

   Customers who bought this item also bought




               Outlaw Racing Or652                   FMF Racing 11299 Wash      NGK LKAR8AI-9 Laser          Motorex Power Synthetic
               Reusable Oil Filter Ktm               Plug                       Iridium Spark Plug, One      4T Oil - 10W50 - 4L.
               450SXf 450XCF 2007                                1,409          Size                         405-400
               2008 2009-2012                        $7.98                                    234                          161
                              5                                                 $13.49                       $67.20
               $16.95
               Only 14 left in stock - orde…




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $8.98! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now

https://www.amazon.com/MonkeyJack-Throttle-Cable-Protection-Guard/dp/B078RCLHHF/ref=sr_1_1?dchild=1&keywords=ktm&m=AR4U3UUTN6O6B&qid=1603265521&s=merchant-items&sr=1-1                                                                  1/4
10/21/2020                                             Amazon.com:
                                                    Case:          MonkeyJackDocument
                                                          1:20-cv-06677      New Mini Complete
                                                                                          #: 14Clutch Pad for
                                                                                                  Filed:      KTM 50 KTM
                                                                                                           11/10/20      50CC SX
                                                                                                                       Page   136Motorcycle
                                                                                                                                    of 4652002 2003 2004
                                                                                                                                            PageID       2005 2006 2007 2008
                                                                                                                                                       #:1841

   Skip to main content                              ktm                                                                                                           Acco
                                                                                                                                                                   Hello,      ists     Returns                                0
                                           All                                                                                                                                          & Orders          Try Prime                   Cart
                                                                                                                                                                   Account

      Deliver to
                                       Holiday Deals         Gift Cards      Customer Service                  's Amazon.com       Prime Video   Best Sellers   Browsing History                     Shop today's epic deals now
      Bensenville 60106




   Automotive › Motorcycle & Powersports › Parts › Engine › Clutches



   Subm                                                                                 MonkeyJack New Mini Complete Clutch Pad for                                                         $22.54
                                                                                        KTM 50 KTM 50CC SX Motorcycle 2002 2003
                                                                                                                                                                                            FREE delivery: Nov 12 - Dec 4
   Subm
                                                                                        2004 2005 2006 2007 2008
                                                                                        Brand: MonkeyJack
                                                                                                                                                                                            Only 15 left in stock -
   Subm
                                                                                                                                                                                            order soon.
                                                                                         Price:   $22.54                                                                                    Qty:
                                                                                                                                                                                             Qty:   1
   Subm                                                                                                                                                                                      1
                                                                                        Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                        annual fee.
   Subm                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                     Cart
                                                                                        This item is returnable
                                                                                                                                                                                                               Submit
                                                                                                                                                                                                                Buy Now
   Subm                                                                                     This clutch design to ﬁts for KTM 50 SX 2002-2008
                                                                                            Performance clutch pad assembly for KTM 50
                                                                                                                                                                                                  Secure transaction
                                                                                            Diameter of Clutch Assy: Approx. 82mm/3.23inch
   Subm                                                                                     Thickness of Clutch : Approx. 18.50mm/0.73inch                                                  Ships from ...       MonkeyJack
                                                                                            Inner Hole Diameter: Approx. 14.50mm/0.57inch                                                   Sold by ...          MonkeyJack
                                                                                         › See more product details
                                                                                                                                                                                                  Deliver to          - Bensenville
                                                                                            Report incorrect product information.                                                                 60106
                                Roll over image to zoom in
                                                                                                                                                                                              Add to List


   You might also like                                                                                                                                                   Page 1 of 26               Share
   Sponsored

                                                                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                          Sell on Amazon




                 2003 2004 2005 2006                 1999 2000 2001 2002              2003 2004 2005 2006                 KIPA Complete Clutch           49cc Engine with Gear
                 2007 2008 ﬁts KTM 250               2003 2004 2005 2006              2007 2008 ﬁts KTM 125               Pad Flywheel Basket Kit        Reduction Transmission
                 SX 13 Tooth Front & 50              2007 ﬁts KTM 400 SX 14           SX 15 Tooth Front & 52              For KTM 50 Junior Senior       for 20T T8F Sprocket
                 Tooth Rear Sprocket                 Tooth Front Sprocket             Tooth Rear Sprocket                 Mini SX Pro L...               Pocket Bike Gas S...
                 $39.95                              $18.95                           $39.95                                           5                              19
                                                                                                                          $59.99                         $110.99


   More to consider from our brands




               CLEO High Performance             CLEO High Performance         CLEO Gy6 50cc high                CLEO Gy6 50cc clutch        CLEO Gy6 150cc clutch
               1500RPM Racing Torque             2000RPM Racing Torque         performance clutch                set，include clutch          set，include clutch
               with 3 Clutch Springs for         with 3 Clutch Springs for     set，include clutch                Assembly and Variator       Assembly and Variator
               GY6 50cc-100cc, ﬁts…              GY6 125-150cc, ﬁts 4…         Assembly and Variator…            Assembly with 669…          Assembly with 842…
                            5                                 8                               8                                9                           6
               $11.59                            $12.99                        $62.99                            $53.99                      $59.99
                                                                               Only 7 left in stock - order…




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $22.54! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                           Additional Information

        Manufacturer                                              MonkeyJack                                                       ASIN                                            B075R8V7V6



https://www.amazon.com/MonkeyJack-Mini-Complete-Clutch-Motorcycle/dp/B075R8V7V6/ref=sr_1_5?dchild=1&keywords=ktm&m=AR4U3UUTN6O6B&qid=1603265521&s=merchant-items&sr=1-5                                                                      1/4
10/27/2020                                               Amazon.com: Morii New
                                                  Case: 1:20-cv-06677          Carburetor for
                                                                            Document       #:Honda CR250 CR500
                                                                                              14 Filed:        KTM 125
                                                                                                         11/10/20      200 250
                                                                                                                    Page    137300 of
                                                                                                                                   EXC SX DXC
                                                                                                                                      465     MX MXC#:1842
                                                                                                                                           PageID    Carb: Automotive

                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                       Returns                               0
                                         Automotive Parts & Accessories                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                                Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers   Customer Service      New Releases       AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers   Parts     Accessories      Tools & Equipment    Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                              Morii New Carburetor for Honda CR250 CR500                                                            $159.99
                                                                                     KTM 125 200 250 300 EXC SX DXC MX MXC Carb                                                            & FREE Returns
   Subm                                                                              Brand: Morii
                                                                                                                                                                                           FREE delivery: Wednesday, Nov
                                                                                                                                                                                           4 Details
   Subm                                                                              Price:   $159.99 & FREE Returns                                                                       Fastest delivery: Friday, Oct 30
                                                                                                                                                                                           Details
                                                                                     Get $10 oﬀ instantly: Pay $159.99 $149.99 upon approval for the Amazon Store
   Subm                                                                              Card. No annual fee.
                                                                                                                                                                                           Only 1 left in stock -
                                                                                     Available at a lower price from other sellers that may not oﬀer free Prime shipping.
   Subm
                                                                                                                                                                                           order soon.
                                                                                         ▶ CONDITION―Brand New, Fast Shipping and TOP Quality
                                                                                         ▶ FITMENT―Fit for Honda CR250 CR500 KTM 125 200 250 300 EXC SX DXC MX                                            Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
   Subm                                                                                  MXC
                                                                                         ▶REPLACEMENT―Fit for ATV Dirt Bike 200cc 250cc 300cc engine                                                         Submit
                                                                                                                                                                                                              Buy Now
                                                                                         ▶ PACKAGE―1 X Carburetor
                                                                                         ▶ WARNING―Please Conﬁrmed your Parts Number and Check Pictures and                                      Secure transaction
                                                                                         Fitment Before Placing an Order                                                                   Ships from ...          Amazon
                                                                                     › See more product details                                                                            Sold by ...             Morii

                                                                                                                                                                                           Return policy: This item is
                                                                                                                                                                                           returnable


                         Click image to open expanded view
                                                                                                                                                                                                Enjoy fast, FREE delivery,
                                                                                                                                                                                                exclusive deals and award-
                                                                                                                                                                                                winning movies & TV
   Products related to this item                                                                                                                                         Page 1 of 3
                                                                                                                                                                                                shows with Prime
   Sponsored
                                                                                                                                                                                                Try Prime and start saving
                                                                                                                                                                                                today with Fast, FREE
                                                                                                                                                                                                Delivery

                                                                                                                                                                                                 Add gift options

                                                                                                                                                                                                 Deliver to Bensenville 60106


                                                                                                                                                                                             Add to List

               Carbhub 10 pcs                    6 Sigma Carb Jet Kit ﬁts       Fork Seal Kit Honda            1 1/8" 28mm Handlebar          NIBBI Racing
               Carburetor Main Jet with          Honda CR125 CR250              CR125 97-07 / CR250 96         Set Fat Handle Bar + Pad       Performance Motorcycle                              Share
               10 pcs Slow & Pilot Jet           CR450 CR500 Custom             / CR500 96-01                  + Grips - Dirt Bike            Carburetor 26mm GY6
               for PWK Keihin OKO ...            Mods Jetting Custom ...                      5                Motorcycle For H...            125CC Carburetor…                                          Have one to sell?
                           26                    $39.50                         $18.95                                        59                           97
                                                                                                                                                                                                         Sell on Amazon
               $12.99                                                                                          $34.99                         $66.99




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                  Additional Information

        Manufacturer                                         Morii                                                      ASIN                                                     B089SVRLWV

        Brand                                                Morii                                                      Date First Available                                     June 8, 2020

        Model                                                ATV Dirt Bike 200cc 250cc                                Warranty & Support
        Item Weight                                          1.61 pounds                                              Product Warranty: For warranty information about this product, please click here
        Package Dimensions                                   8.66 x 8.66 x 4.17 inches                                Feedback
        Manufacturer Part Number                             Honda CR250 CR500
                                                                                                                      Would you like to tell us about a lower price?




https://www.amazon.com/Morii-Carburetor-Honda-CR250-CR500/dp/B089SVRLWV/ref=sr_1_2                                                                                                                                                      1/4
10/27/2020                                             Amazon.com: Morii New
                                                Case: 1:20-cv-06677          Carburetor for
                                                                          Document       #:Honda CR250 CR500
                                                                                            14 Filed:        KTM 125
                                                                                                       11/10/20      200 250
                                                                                                                  Page    138300 of
                                                                                                                                 EXC SX DXC
                                                                                                                                    465     MX MXC#:1843
                                                                                                                                         PageID    Carb: Automotive


   Videos                                                                                                                                                                                       Page 1 of 2

             Videos for related products




                                                3:17                                   0:13                                    0:38                                    1:55
             How to use motorcycle carburetor           PRO CAKEN CNC Air Carburetor              PRO CAKEN CNC Air Carburetor        All Balls Fuel Tap Rebuild kits, fuel         maXpeedingrods C
             carb synchronization tool                  Adjust Fuel Mixture Screw for…            Adjust Fuel Mixture Screw for…      tap diaphragm only kits, Fuel Ta…             Engine for Yamaha

             Alpha Moto                                 DirtBikeClub                              DirtBikeClub                        All Balls.                                    maXpeedingrods-us



     Upload your video




   Product description

         Please carefully conﬁrmed that this is the right item you need .Contact us if you have any questions or problems.

         Compatibility

         Compatible Models:

         1987-2003 Honda CR250R

         1984-2001 Honda CR500R

         1995-2005 KTM 125 SX

         1994-2000 KTM 125 EXC

         1998-2004 KTM 200 EXC

         1998-1999 KTM 200 MXC

         2000-2002 KTM 200 SX

         1990 KTM 250 DXC

         1990-2003 KTM 250 EXC

         1990-1991 KTM 250 MX

         2002-2003 KTM 250 MXC

         1992-2001 KTM 250 SX

         1991-2001 KTM 300 EXC

         1996-1997 KTM 360 EXC

         1996-1997 KTM 360 SX

         1998-2002 KTM 380 EXC

         1999 KTM 380 MXC

         Cylinder-Side OD 45mm

         Air ﬁlter-Side OD 63mm

         Features:

         * Quality Guarantee;

         * Cheap, more competitive price;

         * Item can be installed more easily;

         * Good performance

         Package Includes:

         1 X Carburetor




                                                                                                                                                                        Sponsored


   Customer questions & answers
       Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?

https://www.amazon.com/Morii-Carburetor-Honda-CR250-CR500/dp/B089SVRLWV/ref=sr_1_2                                                                                                                            2/4
10/27/2020                                          Amazon.com: Morii New
                                             Case: 1:20-cv-06677          Carburetor for
                                                                       Document       #:Honda CR250 CR500
                                                                                         14 Filed:        KTM 125
                                                                                                    11/10/20      200 250
                                                                                                               Page    139300 of
                                                                                                                              EXC SX DXC
                                                                                                                                 465     MX MXC#:1844
                                                                                                                                      PageID    Carb: Automotive

             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                      No customer reviews

   5 star                                    0%
   4 star                                    0%
   3 star                                    0%
   2 star                                    0%
   1 star                                    0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

               Write a customer review




                                                                                    1 1/8" 28mm Handlebar Set Fat Handle Bar + Pad
                                                                                    + Grips - Dirt Bike Motorcycle For Honda CR125...                      Shop now
                                                                                    $34.99                                59

                                                                                                                                                                      Sponsored




                                                                                               See personalized recommendations
                                                                                                            Sign in

                                                                                                    New customer? Start here.




                                                                                                          Back to top




                          Get to Know Us                             Make Money with Us                               Amazon Payment Products                                       Let Us Help You
                          Careers                                    Sell products on                                 Amazon Rewards Visa                                           Amazon and COVID-
                                                                     Amazon                                           Signature Cards                                               19
                          Blog
                                                                     Sell apps on Amazon                              Amazon.com Store Card                                         Your Account
                          About Amazon
                                                                     Become an Aﬃliate                                Amazon Business Card                                          Your Orders
                          Press Center
                                                                     Advertise Your Products                          Amazon Business Line of Credit                                Shipping Rates &
                          Investor Relations                                                                                                                                        Policies
                                                                     Self-Publish with Us                             Shop with Points
                          Amazon Devices                                                                                                                                            Amazon Prime
                                                                     Host an Amazon Hub                               Credit Card Marketplace
                          Amazon Tours                                                                                                                                              Returns &
                                                                     › See More Make Money                            Reload Your Balance                                           Replacements
                                                                     with Us
                                                                                                                      Amazon Currency Converter                                     Manage Your Content
                                                                                                                                                                                    and Devices
                                                                                                                                                                                    Amazon Assistant
                                                                                                                                                                                    Help




                                                                                                            English               United States




                          Amazon Music          Amazon                    Amazon Drive                      6pm                    AbeBooks                    ACX                           Alexa
                          Stream millions       Advertising               Cloud storage                     Score deals            Books, art                  Audiobook                     Actionable
                          of songs              Find, attract, and        from Amazon                       on fashion             & collectibles              Publishing                    Analytics
                                                engage customers                                            brands                                             Made Easy                     for the Web

                          Sell on               Amazon                    Amazon Fresh                      AmazonGlobal           Home Services               Amazon Ignite                 Amazon Rapids
                          Amazon                Business                  Groceries & More                  Ship Orders            Experienced Pros            Sell your original            Fun stories for
                          Start a Selling       Everything For            Right To Your Door                Internationally        Happiness Guarantee         Digital                       kids on the go
                          Account               Your Business                                                                                                  Educational
                                                                                                                                                               Resources

                          Amazon Web            Audible                   Book Depository                   Box Oﬃce               ComiXology                  DPReview                      East Dane
                          Services              Listen to Books &         Books With Free                   Mojo                   Thousands of                Digital                       Designer Men's
                          Scalable Cloud        Original                  Delivery Worldwide                Find Movie             Digital Comics              Photography                   Fashion
                          Computing             Audio                                                       Box Oﬃce Data
                          Services              Performances

                          Fabric                Goodreads                 IMDb                              IMDbPro                Kindle Direct               Prime Now                     Amazon Photos
                          Sewing, Quilting      Book reviews              Movies, TV                        Get Info               Publishing                  FREE 2-hour                   Unlimited Photo
                          & Knitting            &                         & Celebrities                     Entertainment          Indie Digital & Print       Delivery                      Storage
                                                recommendations                                             Professionals          Publishing                  on Everyday Items             Free With Prime
                                                                                                            Need                   Made Easy

https://www.amazon.com/Morii-Carburetor-Honda-CR250-CR500/dp/B089SVRLWV/ref=sr_1_2                                                                                                                             3/4
10/27/2020                                                                        Amazon.com
                                               Case: 1:20-cv-06677 Document #: 14 Filed:     Seller Profile:
                                                                                         11/10/20     Page   Morii
                                                                                                                140 of 465 PageID #:1845
                                                                                                                                                              Hello, Sign in
   Skip to main content                                                                                                                                       Account & Lists
                                                                                                                                                                                     Returns                            0
                                         All                                                                                                                                         & Orders     Try Prime                 Cart
                                                                                                                                                              Account
      Deliver to
                                        Holiday Deals   Gift Cards     Best Sellers    Customer Service      New Releases      AmazonBasics         Whole Foods      Free Shipping              Shop today's epic deals now
      Bensenville 60106


   Morii                                                                                                                                   Have a question for Morii?
   Morii storefront
                   63% positive in the last 12 months (19 ratings)                                                                           Ask a question
   Morii is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name: Chengdu Dingchen Rongchuang Trading Co., Ltd.
   Business Address:
     No.1,3 Floor,Unit 1,Bulding 6 Wanke North Street
     Chengdu
     Sichuan
     610051
     CN


       Feedback        Returns & Refunds         Shipping       Policies      Help        Gift Wrap       Products



                            “ Item could not be shipped plane was cancelled I will receive full refund ”
                                                                                                                                                                      30 days      90 days      12 months       Lifetime
                            By Michael Wilson on May 4, 2020.                                                                                           Positive               -     100%            63%            63%
                            “ need product much quicker and not happy you people suck I've ordered numerous air masks and not getting                   Neutral                -      0%              0%              0%
                              it. whats your problem look at record of orders and see ”
                                                                                                                                                        Negative               -      0%             37%            37%
                            Read less
                                                                                                                                                        Count                  0        1             19               19
                            By Jeﬀ Gross on April 30, 2020.

                            “ Really sorry for letting you waitting such long time.We have shipped out your item that day after you
                             ordered.Your item has arrived at AIRPORT of Destination,Custom clearance in processing.----LOS
                             ANGELES.Could you please wait for another few days?Hope you can understand that is not easy for us to do
                             business during the COVID-19 Pandemic. ”
                            Read less

                            By Morii on May 7, 2020.

                            “ I want to cancel my order as this is ridiculous having to wait for an additional 34-days after ordering this
                              product on April 18th. ”
                            By Linda Brown on April 29, 2020.

                            “ Really sorry for letting you waitting such long time.We have shipped out your item that day after you
                             ordered,and we can not cancel it any more.Your item has arrived at AIRPORT of Destination,Custom
                             clearance in processing.----LOS ANGELES.Could you please wait for another few days?Hope you can
                             understand that is not easy for us to do business during the COVID-19 Pandemic. ”
                            Read less

                            By Morii on May 7, 2020.

                            “ I need to cancel the order ”

                            By Karen Lucchese on April 29, 2020.

                            “ Really sorry for letting you waitting such long time.We have shipped out your item that day after you
                             ordered,and we can not cancel it any more.Your item has arrived at AIRPORT of Destination,Custom
                             clearance in processing.----LOS ANGELES.Could you please wait for another few days?Hope you can
                             understand that is not easy for us to do business during the COVID-19 Pandemic. ”
                            Read less

                            By Morii on May 7, 2020.

                            “ So you do not have it in stock and I should wait another 64 days? ”

                            By John Wilson on April 19, 2020.

                            “ Really sorry for letting you waitting such long time.Your item has delivered in or at the mailbox on April 29,
                              2020.Hope you can understand that is not easy for us to do business during the COVID-19 Pandemic. ”
                            Read less

                            By Morii on May 7, 2020.



                                                                      Previous Next




                                                                                 Leave seller feedback     Tell us what you think about this page




        Your recently viewed items and featured recommendations
                                                                                                                                                                                                       ›    View or edit
        After viewing product detail pages, look here to ﬁnd an easy way to navigate back to pages you are interested in.                                                                                   your browsing
                                                                                                                                                                                                            history




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2KEULHTP7VYWR&sshmPath=                                                                    1/2
10/27/2020                                          Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                              11/10/20: ktm
                                                                                                        Page 141 of 465 PageID #:1846
                                                                                                                                                                     Hello, Sign in
   Skip to main content                              ktm                                                                                                             Account & Lists
                                                                                                                                                                                                   Returns                                0
                                            Morii                                                                                                                                                  & Orders          Try Prime                  Cart
                                                                                                                                                                     Account
      Deliver to
                                       Holiday Deals        Gift Cards      Best Sellers        Customer Service    New Releases        AmazonBasics         Whole Foods     Free Shipping          Registry         Sell     Coupons
      Bensenville 60106

    2 results for Morii : "ktm"                                                                                                                                                                                             Sort  by:Featured
                                                                                                                                                                                                                            Featured
                                                                                                                                                                                                                             Sort by:




                                                                                                                           Morii New Voltage Regulator Rectiﬁer Replacement for KTM 990 RC8
                                                                                                                           1190 690
                                                                                                                           $6599
                                                                                                                           Usually ships within 6 to 10 days.




                                                                                                                           Morii New Carburetor for Honda CR250 CR500 KTM 125 200 250 300 EXC
                                                                                                                           SX DXC MX MXC Carb
                                                                                                                           $
                                                                                                                            15999
                                                                                                                                    Get it as soon as Fri, Oct 30
                                                                                                                           FREE Shipping by Amazon
                                                                                                                           Only 1 left in stock - order soon.




                                                                 Need help?
                                                                 Visit the help section or contact us




                              Sponsored                                                                              KTM Air Filter SX SX-F XC XC-F XC-W XCF-W
                                                                                                                     EXC-F 2015-2020 OEM:79006015000                                               Shop now
                                                                                                                     $31.49                        13

                                                                                                                                                                                                               Sponsored




                                                                                                       See personalized recommendations
                                                                                                                     Sign in

                                                                                                            New customer? Start here.




                                                                                                                   Back to top




                          Get to Know Us                                   Make Money with Us                                  Amazon Payment Products                                      Let Us Help You
                          Careers                                          Sell products on                                    Amazon Rewards Visa                                          Amazon and COVID-
                                                                           Amazon                                              Signature Cards                                              19
                          Blog
                                                                           Sell apps on Amazon                                 Amazon.com Store Card                                        Your Account
                          About Amazon
                                                                           Become an Aﬃliate                                   Amazon Business Card                                         Your Orders
                          Press Center
                                                                           Advertise Your Products                             Amazon Business Line of Credit                               Shipping Rates &
                          Investor Relations                                                                                                                                                Policies
                                                                           Self-Publish with Us                                Shop with Points
                          Amazon Devices                                                                                                                                                    Amazon Prime
                                                                           Host an Amazon Hub                                  Credit Card Marketplace
                          Amazon Tours                                                                                                                                                      Returns &
                                                                           › See More Make Money                               Reload Your Balance                                          Replacements
                                                                           with Us
                                                                                                                               Amazon Currency Converter                                    Manage Your Content
                                                                                                                                                                                            and Devices
                                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                                            Help




                                                                                                                    English                United States




                          Amazon Music                Amazon                    Amazon Drive                         6pm                    AbeBooks                   ACX                             Alexa
                          Stream millions             Advertising               Cloud storage                        Score deals            Books, art                 Audiobook                       Actionable
                          of songs                    Find, attract, and        from Amazon                          on fashion             & collectibles             Publishing                      Analytics
                                                      engage customers                                               brands                                            Made Easy                       for the Web

                          Sell on                     Amazon                    Amazon Fresh                         AmazonGlobal           Home Services              Amazon Ignite                   Amazon Rapids
                          Amazon                      Business                  Groceries & More                     Ship Orders            Experienced Pros           Sell your original              Fun stories for
                          Start a Selling             Everything For            Right To Your Door                   Internationally        Happiness Guarantee        Digital                         kids on the go
                          Account                     Your Business                                                                                                    Educational
                                                                                                                                                                       Resources

                          Amazon Web                  Audible                   Book Depository                      Box Oﬃce               ComiXology                 DPReview                        East Dane
                          Services                    Listen to Books &         Books With Free                      Mojo                   Thousands of               Digital                         Designer Men's
                          Scalable Cloud              Original                  Delivery Worldwide                   Find Movie             Digital Comics             Photography                     Fashion
                          Computing                   Audio                                                          Box Oﬃce Data
                          Services                    Performances


https://www.amazon.com/s?k=ktm&me=A2KEULHTP7VYWR&ref=nb_sb_noss                                                                                                                                                                                        1/2
10/27/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 142Checkout
                                                                                                                   of 465 PageID #:1847




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:           , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                    Choose a delivery option:
                States

                    Morii New Carburetor for Honda CR250 CR500 KTM 125 200 250 300 EXC SX                               get FREE Prime Delivery on this order and try other Prime
                    DXC MX MXC Carb                                                                              benefits (hello, Prime Video) with a one week trial for $1.99!
                    $159.99 - Quantity: 1
                    Sold by: Morii
                                                                                                                      FREE Prime Delivery with
                Change quantities or delete
                                                                                                                      Tuesday, Nov. 3
                                                                                                                       FREE Shipping

                                                                                                                      Friday, Oct. 30
                                                                                                                      $7.69 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/27/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  143 of 465 PageID #:1848




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                    $159.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $7.69
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                         $167.68
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:             $10.00
                             20 locations near this address

                                                                                                                                                                                       Order total:                          $177.68


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $7.69 instantly with FREE Prime Delivery and enjoy more of what                           Give Prime a try
                                                 you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 30, 2020 If you order in the next 48 minutes and 24 seconds (Details)
                                       Morii New Carburetor for Honda CR250                        Choose a delivery option:
                                       CR500 KTM 125 200 250 300 EXC SX DXC                             Tuesday, Nov. 3
                                       MX MXC Carb                                                      FREE Shipping
                                       $159.99
                                                                                                        Friday, Oct. 30
                                       Amazon Prime eligible Join now
                                                                                                        $7.69 - Shipping
                                       Quantity: 1 Change
                                       Sold by: Morii
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                              Amazon.com: For KTM
                                                Case: 1:20-cv-06677         Duke 200 250
                                                                         Document      #:390
                                                                                          14620 640 690
                                                                                             Filed:     790 990 Aluminium
                                                                                                      11/10/20     Page CNC
                                                                                                                          144Brake Gear PageID
                                                                                                                              of 465    Shift Lever Pedal:
                                                                                                                                                     #:1849Automotive

                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                   Returns                                  0
                                        Automotive Parts & Accessories                                                                                                                             & Orders          Try Prime                   Cart
                                                                                                                                                                         Account
      Deliver to
                                       Holiday Deals     Gift Cards        Best Sellers     Customer Service       New Releases          AmazonBasics       Whole Foods           Free Shipping              Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage    Deals & Rebates     Best Sellers    Parts        Accessories       Tools & Equipment       Car Care        Motorcycle & Powersports          Truck      RV      Tires & Wheels          Vehicles

   Automotive › Motorcycle & Powersports › Parts › Drive Train



   Subm                                                                                For KTM Duke 200 250 390 620 640 690 790 990                                                                    $29.99
                                                                                       Aluminium CNC Brake Gear Shift Lever Pedal
                                                                                                                                                                                                       FREE delivery: Nov 19 - Dec 16
   Subm                                                                                Brand: Kanoxbike
                                                                                                             1 rating
                                                                                                                                                                                                       Usually ships within 6 to
   Subm                                                                                Price:    $29.99                                                                                                10 days.

   Subm                                                                                    Get $50 oﬀ instantly: Pay $0.00 $29.99 upon approval for the Amazon Rewards                                  Qty:
                                                                                                                                                                                                         Qty:
                                                                                                                                                                                                         1      1
                                                                                           Visa Card. No annual fee.

   Subm                                                                                                                                                                                                                 Add toto
                                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                                 Cart
                                                                                           Material: Aluminium
                                                                                           Package Include: 1 pair of shift lever
                                                                                                                                                                                                                          Submit
                                                                                                                                                                                                                           Buy Now
                                                                                           Fitment: For KTM Duke 200 250 390 620 640 690 790 990
                                                                                           Installation: Easy and ﬁt well
                                                                                                                                                                                                             Secure transaction
                                                                                        › See more product details
                                                                                                                                                                                                       Ships from ...         Motokano
                                                                                                                                                                                                       Sold by ...            Motokano

                                                                                                                                                                                                       Return policy: This item is
                                                                                                                                                                                                       returnable
                         Click image to open expanded view
                                                                                                                                                                                                             Deliver to Bensenville 60106


                                                                                                                                                                                                          Add to List
   Sponsored products related to this item                                                                                                                                        Page 1 of 49

                                                                                                                                                                                                                Share


                                                                                                                                                                                                                     Have one to sell?

                                                                                                                                                                                                                     Sell on Amazon




               Motorcycle Kickstand             NICECNC Orange Left &                Hunter-Bike Kickstand                Hunter-Bike for Duke              NICHE Brake Pad Set fo
               Side Stand Enlarger              Right Crash Pad Frame                Extension Pad,                       Kickstand Extension Pad,          KTM 390 Duke RC
               Extension Enlarger Pate          Slider Protection Guard              Motorcycle CNC                       Motorcycle CNC                    90113090000
               Pad For KTM 125 20...            Replace 125/200...                   Aluminum Foot Side…                  Aluminum Foot Side…               90113030000…
                            21                               5                       $16.99                               $16.99                                        3
               $25.99                           $49.99                                                                                                      $18.99
                                                                                                                                                                                  Ad feedback


   Customers who viewed this item also viewed                                                                                                                                                                                             Page 1 of 5




             CICMOD Motorcycle             Xitomer Duke                      kemimoto Universal               Xitomer Frame                     COPART Motorcycle CNC             Orange Motorcycle CNC              HTTMT 300DUKE12
             Front & Rear Fork Wheel       125/250/390 Tail Tidy,            Fender Eliminator Kit            Slider/Crash Protector,           Frame Sliders Crash               Aliminum Adjustable                Orange Aluminum W
             Frame Slider Crash            Fender Eliminator for             Motorcycle License Plate         For KTM 790 DUKE 2018             Falling Protector for             Folding Extendable                 shield Windscreen
             Protector for KTM 125…        KTM DUKE 125…                     Bracket Compatible…              2019 2020, No-Cut…                KTM Duke 390 200…                 Brake Clutch Levers Fit…           Compatible with KTM
                           88                             2                                     258                           5                                8                                 15                                   2
             $25.98                        $34.99                              #1 Best Seller    in           $45.99                            $58.99                            $38.99                             $20.99
                                           Only 6 left in stock - order…                                      Only 15 left in stock - orde…     Only 12 left in stock - orde…     Only 9 left in stock - order…      Only 18 left in stock - o
                                                                             Powersports Fender
                                                                             Eliminators
                                                                             $24.00



   Customers also viewed these products                                                                                                                                                                                                   Page 1 of 7




             CICMOD Motorcycle             Xitomer Frame                     Orange Motorcycle CNC            COPART Motorcycle                 COPART Motorcycle CNC             Xitomer DUKE 790 Tail              HTTMT 300DUKE12
             Front & Rear Fork Wheel       Slider/Crash Protector,           Aliminum Adjustable              Engine Guards Protector           Frame Sliders Crash               Tidy, Fender Eliminator            Orange Aluminum W
             Frame Slider Crash            For KTM 790 DUKE 2018             Folding Extendable               Crash Bars without                Falling Protector for             for KTM DUKE 790 2018              shield Windscreen
             Protector for KTM 125…        2019 2020, No-Cut…                Brake Clutch Levers Fit…         Frame Sliders for KTM…            KTM Duke 390 200…                 2019 2020/890 Duke…                Compatible with KTM
                           88                             5                                     15                            34                               8                                 14                                   2
             $25.98                        $45.99                            $38.99                           $105.00                           $59.99                            $39.99                             $20.99
                                           Only 15 left in stock - orde…     Only 9 left in stock - order…    Only 7 left in stock - order…     Only 20 left in stock - orde…     Only 3 left in stock - order…      Only 18 left in stock - o




   Special offers and product promotions
https://www.amazon.com/Aluminium-Brake-Shift-Lever-Pedal/dp/B07G2V7DYN/ref=sr_1_1                                                                                                                                                                       1/4
10/22/2020                                               Amazon.com: For KTM
                                                 Case: 1:20-cv-06677         Duke 200 250
                                                                          Document      #:390
                                                                                           14620 640 690
                                                                                              Filed:     790 990 Aluminium
                                                                                                       11/10/20     Page CNC
                                                                                                                           145Brake Gear PageID
                                                                                                                               of 465    Shift Lever Pedal:
                                                                                                                                                      #:1850Automotive

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $29.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                  Additional Information

        Manufacturer                                           Kanoxbike                                                   ASIN                                                  B07G2V7DYN

        Brand                                                  Kanoxbike                                                   Customer Reviews                                                             1 rating
                                                                                                                                                                                 5.0 out of 5 stars
        Item Weight                                            14.1 ounces
                                                                                                                           Best Sellers Rank                                     #1,152,085 in Automotive (See Top 100 in
        Package Dimensions                                     7.48 x 3.94 x 2.17 inches                                                                                         Automotive)
                                                                                                                                                                                 #14,884 in Powersports Drive Train Parts
        Is Discontinued By Manufacturer                        No
                                                                                                                           Date First Available                                  September 11, 2018
        Manufacturer Part Number                               BL-KTM200-01

                                                                                                                      Warranty & Support

                                                                                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                      Feedback

                                                                                                                      Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description

         Material: Aluminium
         Package Include: 1 pair of shift lever
         Fitment: For KTM Duke 200 250 390 620 640 690 790 990
         Installation: Easy and ﬁt well

         Contact us if you have any question or dissatisfaction with our product
         We will reply you within 24 hours
         Providing the best shopping experience is our eternal goal




   Need it sooner?                                                                                                                                                                                                         Page 1 of 4




             CICMOD Motorcycle              Xitomer Duke                     kemimoto Universal         Xitomer Frame                   COPART Motorcycle CNC           Orange Motorcycle CNC            7/8" Motorcycle Han
             Front & Rear Fork Wheel        125/250/390 Tail Tidy,           Fender Eliminator Kit      Slider/Crash Protector,         Frame Sliders Crash             Aliminum Adjustable              Bar End Mirrors Side
             Frame Slider Crash             Fender Eliminator for            Motorcycle License Plate   For KTM 790 DUKE 2018           Falling Protector for           Folding Extendable               Mirrors for KTM Duk
             Protector for KTM 125…         KTM DUKE 125…                    Bracket Compatible…        2019 2020, No-Cut…              KTM Duke 390 200…               Brake Clutch Levers Fit…         790 690 390 125
                            88                             2                                   258                     5                               8                               15                                18
             $25.98                         $34.99                            #1 Best Seller    in      $45.99                          $58.99                          $38.99                           $19.99
                                            Only 6 left in stock - order…                               Only 15 left in stock - orde…   Only 12 left in stock - orde…   Only 9 left in stock - order…    Only 9 left in stock - ord
                                                                             Powersports Fender
                                                                             Eliminators
                                                                             $24.00



   Sponsored products related to this item                                                                                                                                                                                Page 1 of 25




https://www.amazon.com/Aluminium-Brake-Shift-Lever-Pedal/dp/B07G2V7DYN/ref=sr_1_1                                                                                                                                                        2/4
10/22/2020                                             Amazon.com: For KTM
                                               Case: 1:20-cv-06677         Duke 200 250
                                                                        Document      #:390
                                                                                         14620 640 690
                                                                                            Filed:     790 990 Aluminium
                                                                                                     11/10/20     Page CNC
                                                                                                                         146Brake Gear PageID
                                                                                                                             of 465    Shift Lever Pedal:
                                                                                                                                                    #:1851Automotive




             Speedo Angels NANO            NICECNC Orange Left &            Motorcycle Kickstand            M10 Motorcycle CNC        M10 Motorcycle CNC        CNC Alu Rear Brake Fluid   ﬁts KTM 1991-05 12
             GLASS Dashboard               Right Crash Pad Frame            Side Stand Enlarger             Swingarm Spools Stand     Swingarm Sliders Spools   Reservoir Cap Cover For    EXC / 1998-05 200 E
             Screen Protector for 390      Slider Protection Guard          Extension Enlarger Pate         Screws Sliders for KTM    Stand Screw For KTM       KTM Duke 390 2013-         14 Tooth Front And
             ADVENTURE (2020+) x 2         Replace 125/200...               Pad For KTM 125 20...           DUKE 125 200 2012-2...    Duke 125 200 390 690...   2018, Duke 250 2...        Tooth Rear Sprocket
                         2                              5                                21                              13                       23                         2             $39.95
             $14.99                        $49.99                           $25.99                          $17.99                    $19.99                    $22.99
                                                                                                                                                                                                       Ad feedback



   Customer questions & answers
        Have a question? Search for answers


               Question:           How can o order the 145mm size?
      0
               Answer:             That’s one pair in this listing, one is 145mm, the other one 137mm
     votes
                                   By Motokano SELLER on June 6, 2019




   Customer reviews                                                          No customer reviews

                     5 out of 5                                                 There are 0 customer reviews and 1 customer rating.
   1 global rating

   5 star                                    100%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Customers who searched for "emoji" ultimately bought                                                                                                                                             Page 1 of 2




                  LovesTown Mini Emoji               Emoji Universe: Emoji             36 Styles Metallic Glitter        Dreampark Emotion             Dreampark 80 Pack Mini
                  Keychain Set, 80pcs                LED Rings, 24 Count               Emoji Temporary Tattoos           Keychain Mini Cute Plush      Emotion Keychain Plush,
                  Emoji Party Favors for                              359              for Kids, Emoji Birthday          Pillows, Christmas /          Party Favors for Kids,
                  Kids Emoticon Plush…               $11.95                            Party Supplies Games…             Birthday Party…               Christmas / Birthday…
                                   32                                                                   3                                 740                           182
                  $12.99                                                               $5.99                             $10.99                        $32.99


     Deals in magazine subscriptions                                                                                                                                                                  Page 1 of 9




                  National Geographic                Real Simple                       Architectural Digest              American Survival Guide       Young Rider
                  Kids                                                29                                5                                 131                           189
                                   6,417             Print Magazine                    Print Magazine                    Print Magazine                Print Magazine
                  Print Magazine                     $5.00                             $5.00                             $26.95                        $16.46
                  $15.00

https://www.amazon.com/Aluminium-Brake-Shift-Lever-Pedal/dp/B07G2V7DYN/ref=sr_1_1                                                                                                                                    3/4
10/22/2020                              Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 147 of 465 PageID #:1852
                                                                                                                                        Hello, Sign in
   Skip to main content                         KTM                                                                                     Account & Lists
                                                                                                                                                               Returns                          0
                                  Motokano                                                                                                                     & Orders    Try Prime                  Cart
                                                                                                                                        Account
      Deliver to
                                Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics     Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    14 results for Motokano : "KTM"                                                                                                                                               Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:


    Brand
    Kanoxbike                                                                                      For KTM Duke 200 250 390 620 640 690 790 990 Aluminium CNC Brake
    Kanoxbaiku                                                                                     Gear Shift Lever Pedal
    KANOXBAIKU                                                                                                     1
                                                                                                   $
                                                                                                    2999
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Kanoxbaiku For KTM Duke 125 200 250 390 690 990 SMC RC 125 200 390
                                                                                                   1190 Handle Bar End Slider Plug Hand Grip Caps (DUKE,Orange)
                                                                                                                   3

                                                                                                   Orange
                                                                                                   $
                                                                                                    3299
                                                                                                   FREE Shipping
                                                                                                   Also available in Black




                                                                                                   Kanoxbaiku For KTM 250 Duke 390 Duke 2017-2019 Rear Fender
                                                                                                   Mudguard Splash Guard
                                                                                                                   1
                                                                                                   $
                                                                                                    5488
                                                                                                   FREE Shipping




                                                                                                   Kanoxbaiku For KTM Duke 390 2017 2018 2019 Rear Carrier Luggage
                                                                                                   Rack Shelf
                                                                                                                   2
                                                                                                   $14999
                                                                                                   FREE Shipping




                                                                                                   Kanoxbaiku For KTM Duke390 2012-2016 Mid xhaust Pipe Stainless Steel
                                                                                                   Millde Exhaust Link Pipe
                                                                                                   $
                                                                                                    6099
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Kanoxbaiku For KTM DUKE 390 DUKE 250 2017-2018 Radiator Grille
                                                                                                   Guard Radiator Cover Protector
                                                                                                   $
                                                                                                    2888
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Kanoxbaiku For KTM 390 Duke 2017-2019 Windshield Windscreen Shield
                                                                                                   Screen High Strength (Clear)
                                                                                                   Clear
                                                                                                   $
                                                                                                    11899
                                                                                                   FREE Shipping
                                                                                                   Also available in Black




https://www.amazon.com/s?k=KTM&me=A2Q4SCUWVQ8LUH&ref=nb_sb_noss                                                                                                                                              1/4
10/22/2020                                      Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                   Filed: 11/10/20       PageMotokano
                                                                                                                  148 of 465 PageID #:1853
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                Returns                        0
                                         All                                                                                                                                                    & Orders     Try Prime              Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service        New Releases       AmazonBasics        Whole Foods         Free Shipping               Shop today's epic deals now
      Bensenville 60106


   Motokano                                                                                                                                         Have a question for Motokano?
   Motokano storefront
                  75% positive lifetime (8 total ratings)                                                                                              Ask a question
   Motokano is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name: liuyongsheng
   Business Address:
     38 Liandeng Road
     Guancheng Rocha Market
     Dongguan city
     Guangdong Province
     523000
     CN


       Feedback       Returns & Refunds          Shipping          Policies        Help       Products



                            “ what would the world do without people like you, thank you ”
                                                                                                                                                                                30 days       90 days      12 months     Lifetime
                            By Jim on August 20, 2020.                                                                                                          Positive                 -     100%             67%         75%
                            “ KLX250 2008-2019 - Rear Side Cover Cowl Fairing Black The good: The package took a little over 2 weeks to                         Neutral                  -       0%             33%         25%
                             arrive from China (faster than expected). The Bad: The packaging was not the best. They were basically
                                                                                                                                                                Negative                 -       0%              0%          0%
                             wrapped in bubble wrap and put in a sealed bag. When I took them out, I noticed numerous scuﬀ marks and
                             ﬁnger prints on the plastics. I guess you get what you pay for.... ”                                                               Count                    0         1              3            8
                            Read less

                            By phymaps on November 16, 2019.

                            “ Seller is good. Left panel has no foam to protect battery. Right one has no heat tape to protect from
                              exhaust. I had a feeling that might be the case. ”
                            By Gabe H. Coud on November 4, 2019.

                            “ Looks good, assembly is going to be interesting, instructions would be nice. ”

                            By John Giersdorf on August 8, 2019.

                            “ Way too long for shipping good product bad shipping over six weeks ”

                            By Brian Cossaboon on May 23, 2019.



                                                                            Previous Next




                                                                                       Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                Page 1 of 8




                   Laugh Till You Cry Emoji             Emoji Birthday Candles |            Timex Unisex Weekender             24 Make A Emoji Stickers           Shogun Kawasaki Ninja
                   Pillow 12.5 Inch Large               Party Supply                        38mm Watch                         For Kids: Emoji Party              400 Z400 Z 400 2018
                   Yellow Smiley Emoticon                                 195                             12,195               Supplies & Party Favors            2019 2020 NO Cut Black
                                  584                   $4.55                               $29.55 - $89.99                    For Emoji Themed…                  Frame Sliders Fits ABS &…
                   $9.95                                                                                                                      134                                  89
                                                                                                                               $7.25                              $80.99


        Top subscription apps for you                                                                                                                                                                                    Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                  386,991               CBS Interactive                                   79,756                              47,388                               22,920
                   $0.00                                                  98,053            $0.00                              $0.00                              $0.00
                                                        $0.00


        Your Browsing History              View or edit your browsing history      ›                                                                                            Page 1 of 3      See personalized recommendations

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2Q4SCUWVQ8LUH&sshmPath=                                                                             1/2
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 149Checkout
                                                                                                                   of 465 PageID #:1854




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Motokano            (Learn more)                                                        Thursday, Nov. 19 - Wednesday, Dec. 16
                                                                                                                      FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    For KTM Duke 200 250 390 620 640 690 790 990 Aluminium CNC Brake Gear
                    Shift Lever Pedal
                    $29.99 - Quantity: 1
                    Sold by: Motokano


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  150 of 465 PageID #:1855




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $29.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $29.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.87
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $31.86

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 19, 2020 - Dec. 16, 2020
                                       For KTM Duke 200 250 390 620 640 690 790                    Choose a delivery option:
                                       990 Aluminium CNC Brake Gear Shift Lever                         Thursday, Nov. 19 - Wednesday, Dec. 16
                                       Pedal                                                            FREE Shipping
                                       $29.99
                                       Quantity: 1 Change
                                       Sold by: Motokano
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                      Amazon.com: Kanoxbaiku For KTM Duke
                                                   Case: 1:20-cv-06677              125 200 250
                                                                               Document       #:390
                                                                                                 14690 990 SMC
                                                                                                    Filed:     RC 125 200
                                                                                                            11/10/20      390 1190
                                                                                                                        Page    151Handle Bar End
                                                                                                                                      of 465      Slider Plug
                                                                                                                                               PageID         Hand Grip Caps (DUKE,Orange)
                                                                                                                                                            #:1856
                                                                                                                                                            Hello, Sign in
   Skip to main content                             KTM                                                                                                     Account & Lists
                                                                                                                                                                                   Returns                               0
                                          All                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                            Account
       Deliver to
                                        Holiday Deals        Gift Cards   Best Sellers    Customer Service         New Releases   AmazonBasics    Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                              Kanoxbaiku For KTM Duke 125 200 250 390 690                                                       $32.99
                                                                                     990 SMC RC 125 200 390 1190 Handle Bar End
                                                                                                                                                                                       FREE delivery: Nov 17 - Dec 9
   Subm
                                                                                     Slider Plug Hand Grip Caps (DUKE,Orange)
                                                                                     Brand: Kanoxbaiku
                                                                                                                                                                                       In stock.
                                                                                                      3 ratings
                                                                                                                                                                                       Usually ships within 4 to 5 days.
                                                                                     Price:   $32.99                                                                                   Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1


                                                                                         Get $50 oﬀ instantly: Pay $0.00 $32.99 upon approval for the Amazon Rewards
                                                                                         Visa Card. No annual fee.                                                                                     Add toto
                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                Cart


                                                                                     Size: DUKE                                                                                                          Submit
                                                                                                                                                                                                          Buy Now


                                                                                         DUKE         RC                                                                                     Secure transaction

                                                                                                                                                                                       Ships from ...        Motokano
                                                                                     Color: Orange
                                                                                                                                                                                       Sold by ...           Motokano

                                                                                                                                                                                       Return policy: This item is
                                                                                                                                                                                       returnable
                                                                                         Material: CNC Aluminum
                               Roll over image to zoom in
                                                                                         Fitment: For details, please refer to the description of the product                                Deliver to Bensenville 60106
                                                                                         Installation: Easy install without any extra working
                                                                                         With sincere heart to make our customer satisﬁed                                                Add to List
                                                                                     › See more product details
                                                                                                                                                                                               Share

   Customers who viewed this item also viewed                                                                                                                                                        Have one to sell?

                                                                                                                                                                                                     Sell on Amazon




                COPART Motorcycle CNC               CICMOD Motorcycle              YOSHIMURA
                Frame Sliders Crash                 Front & Rear Fork Wheel        16381BP520 ALPHA T
                Falling Protector for               Frame Slider Crash             Slip-on Exhaust Street
                KTM Duke 390 200…                   Protector for KTM 125…         SS-SS-CF with Works…
                               8                                  88                              4
                $58.99                              $25.98                         $419.30
                Only 12 left in stock - orde…                                      Only 1 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                           Page 1 of 22




             Hand Bar Grip 22 mm                NICECNC Orange Left &       Hunter-Bike Motorcycle         OKSTNO Motorcycle           OKSTNO Motorcycle           KTM Hand Brake Lever              Hunter-Bike Motorcy
             Motorcycle Handlebar               Right Crash Pad Frame       Handlebar Bar Ends             7/8" Brake Clutch Slider    Handlebar Ends,7/8''        (Orange) 2014-2020                Handlebar Bar Ends
             Grips Ends Bar Ends Caps           Slider Protection Guard     Plugs Slider for KTM           Handle Bar Grip End Cap     Handle Bar Slider Caps      OEM: 7871399204404                Plugs Slider for KTM
             For KTM Duke 200 ...               Replace 125/200...          Duke 690 390 125 200...        2 Pcs (Orange)              Weight Plugs CNC…                       3                     Duke 790 2018 2019
             $23.99                                          5                            1                             24                         57              $47.99                                          1
                                                $49.99                      $14.88                         $10.99                      $10.99                                                        $16.88
                                                                                                                                                                                                                     Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $32.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Size:DUKE | Color:Orange

   Technical Details                                                                                                     Additional Information


https://www.amazon.com/Kanoxbaiku-Duke-Handle-Slider-Orange/dp/B07WZG2P13/ref=sr_1_2?dchild=1&keywords=KTM&m=A2Q4SCUWVQ8LUH&qid=1603338886&s=merchant-items&sr=1-2                                                                  1/4
10/22/2020                                                   Amazon.com:
                                                Case: 1:20-cv-06677      Kanoxbaiku For
                                                                      Document      #: KTM 250 Duke11/10/20
                                                                                        14 Filed:   390 Duke 2017-2019
                                                                                                               Page 152Rear Fender
                                                                                                                             of 465Mudguard
                                                                                                                                     PageID Splash Guard
                                                                                                                                                #:1857
                                                                                                                                                                  Hello, Sign in
   Skip to main content                         KTM                                                                                                               Account & Lists
                                                                                                                                                                                           Returns                                0
                                       All                                                                                                                                                 & Orders          Try Prime                Cart
                                                                                                                                                                  Account
       Deliver to
                                    Holiday Deals         Gift Cards   Best Sellers     Customer Service        New Releases      AmazonBasics        Whole Foods          Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                           Kanoxbaiku For KTM 250 Duke 390 Duke 2017-                                                                   $54.88
                                                                                  2019 Rear Fender Mudguard Splash Guard
                                                                                                                                                                                               FREE delivery: Nov 17 - Dec 9
   Subm                                                                           Brand: KANOXBAIKU
                                                                                                  1 rating
                                                                                                                                                                                               In stock.
   Subm                                                                           Price:   $54.88                                                                                              Usually ships within 4 to 5 days.

                                                                                      Get $50 oﬀ instantly: Pay $4.88 $54.88 upon approval for the Amazon Rewards                              Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1
   Subm
                                                                                      Visa Card. No annual fee.
                                                                                                                                                                                                                 Add toto
                                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                                          Cart
   Subm                                                                                Material: High quality carbon steel bracket, plastic protective cover
                                                                                       Fitment: For KTM 250 Duke 390 Duke 2017 - 2019
                                                                                                                                                                                                                   Submit
                                                                                                                                                                                                                    Buy Now
   Subm                                                                                Installation: Easy install without any extra working
                                                                                       With sincere heart to make our customer satisﬁed                                                              Secure transaction
                                                                                  › See more product details
                                                                                                                                                                                               Ships from ...          Motokano
                                                                                  Compare with similar items                                                                                   Sold by ...             Motokano

                                                                                                                                                                                               Return policy: This item is
                                                                                                                                                                                               returnable

                         Click image to open expanded view
                                                                                                                                                                                                     Deliver to Bensenville 60106


                                                                                                                                                                                                 Add to List
   Customers also viewed these products                                                                                                                                    Page 1 of 10

                                                                                                                                                                                                       Share


                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon




                M10 Motorcycle CNC               CICMOD Motorcycle              Coolsheep Motorcycle               7/8" Motorcycle Handle             COPART Motorcycle
                Swingarm Sliders Spools          Front & Rear Fork Wheel        Frame Slider Crash                 Bar End Mirrors Side               Engine Guards Protecto
                Stand Screw For KTM              Frame Slider Crash             Protector for KTM 125              Mirrors for KTM Duke               Crash Bars without
                Duke 125 200 390 690…            Protector for KTM 125…         200 250 390 Duke…                  790 690 390 125                    Frame Sliders for KTM…
                            23                                 88                              11                                 18                                  34
                $19.99                           $25.98                         $45.99                             $19.99                             $105.00
                                                                                Only 12 left in stock - orde…      Only 9 left in stock - order…      Only 7 left in stock - order




   Sponsored products related to this item                                                                                                                                                                                    Page 1 of 14




             Baosity Motorcycle Rear         KTM Supersprox Stealth      Motorcycle Swingarm               NEW OEM KTM Orange            KTM Rear Brake Disc               KTM Factory Skid Plate            Front and Rear RipTi
             Fender Splash Mud               Rear Sprocket (Orange)      Guard Swing Arm                   Rear Brake Disc Guard         Guard (Black) 2004-2020           (Black) 250/350 2015-             Brake Rotors and Bra
             Guard for KTM Duke 390          48T OEM:                    Protector For KTM                 2004-2017 SX XC EXC           OEM: 5481096120030                2019 OEM: UPP1503020              Pads ﬁts 1998-2003
             2017-2018                       5841005104804               EXC125 EXC200…                    SXF 5481096120004             $83.99                            $129.99                           KTM 250 EXC
                         1                               1                            44                                1                                                                                    $110.95
             $77.68                          $83.99                      $21.99                            $83.99
                                                                                                                                                                                                                              Ad feedback



   Compare with similar items




                                   This item Kanoxbaiku For KTM 250                   Baosity Motorcycle Rear Fender                   Splash Guard Mudguard Fender for                   CHENDGE2 ABS Rear Fender
                                   Duke 390 Duke 2017-2019 Rear                       Splash Mud Guard for KTM Duke 390                KTM Duke 2011 2018                                 Mudguard Splash Guard for Kawasaki
                                   Fender Mudguard Splash Guard                       2017-2018                                                                                           Z900 RS z900rs Cafe 2018-2019
                                                                                                                                                                                          Chrome

                                      Submit
                                     Add to Cart                                        Submit
                                                                                       Add to Cart                                       Submit
                                                                                                                                        Add to Cart                                         Submit
                                                                                                                                                                                           Add to Cart



      Customer Rating                               (1)                                              (1)                                              (0)                                                  (0)
https://www.amazon.com/Kanoxbaiku-2017-2019-Fender-Mudguard-Splash/dp/B07VNGPRX8/ref=sr_1_3?dchild=1&keywords=KTM&m=A2Q4SCUWVQ8LUH&qid=1603338886&s=merchant-items&sr=1-3                                                                    1/4
10/28/2020                                     Amazon.com: MOTOKU Carb Carburetor
                                                 Case: 1:20-cv-06677              Assembly for
                                                                           Document        #: Honda CRF450R
                                                                                               14 Filed:    CRF450X KTM
                                                                                                         11/10/20   Page400153
                                                                                                                           EX C of
                                                                                                                                Suzuki
                                                                                                                                   465 RMZ 450 Yamaha
                                                                                                                                         PageID       WR450F YZ450F: Automotive
                                                                                                                                                   #:1858
                                                                                                                                                                    Hello, Sign in
   Skip to main content                                                                                                                                             Account & Lists
                                                                                                                                                                                           Returns                                    0
                                           Automotive Parts & Accessories                                                                                                                  & Orders             Try Prime                 Cart
                                                                                                                                                                    Account
      Deliver to
                                          Holiday Deals     Gift Cards      Best Sellers    Customer Service     New Releases        AmazonBasics      Whole Foods         Free Shipping                   Shop the Fashion Gift guide
      Bensenville 60106

    Automotive       Your Garage       Deals & Rebates    Best Sellers   Parts     Accessories     Tools & Equipment      Car Care       Motorcycle & Powersports       Truck        RV    Tires & Wheels            Vehicles


    Select your vehicle:        Year           Make           Model          Check Fit                                                                                                                                   Your Garage (0)




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                                MOTOKU Carb Carburetor Assembly for Honda                                                                  $127.99
                                                                                       CRF450R CRF450X KTM 400 EX C Suzuki RMZ 450                                                                & FREE Returns
   Subm
                                                                                       Yamaha WR450F YZ450F                                                                                       FREE delivery: Friday, Nov 6
                                                                                       Brand: MOTOKU                                                                                              Details
   Subm                                                                                                     5 ratings                                                                             Fastest delivery: Friday, Oct 30
                                                                                                                                                                                                  Order within 15 hrs and 44 mins
                                                                                             Was: $141.99
   Subm                                                                                                                                                                                           Details
                                                                                            Price: $127.99 & FREE Returns
                                                                                       You Save: $14.00 (10%)
                                                                                                                                                                                                  Only 17 left in stock -
   Subm
                                                                                           Get $50 oﬀ instantly: Pay $77.99 $127.99 upon approval for the Amazon                                  order soon.
                                                                                           Rewards Visa Card. No annual fee.
   Subm                                                                                                                                                                                           Qty:
                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                   1      1

                                                                                           Compatible with Kawasaki KLX450R 2008-2009, KX450F 2006-2009; Suzuki
                                                                                           RMZ450 2005-2007                                                                                                       Add toto
                                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                                           Cart
                                                                                           Compatible with Honda CRF450R 2002-2008, CRF450X 2005-2014; Husqvarna
                                                                                           TC450 2002-2011, TE450 2002-2011                                                                                         Submit
                                                                                                                                                                                                                     Buy Now
                                                                                           Compatible with KTM 400 EXC 2004-2006, 450 SXF 2004-2012, 450 XC-F 2006-
                                                                                           2009, 450 EXC 2004-2005                                                                                     Secure transaction
                                                                                           Compatible with Yamaha WR400F 1998-2000, WR426F 2001-2002, WR450F
                                                                                                                                                                                                  Ships from ...         Amazon
                                                                                           2003-2011, YZ400F 1998-1999, YZ426F 2001-2002, YZ450F 2003-2009
                                                                                                                                                                                                  Sold by ...            MOTOKU
                                                                                         › See more product details
                               Roll over image to zoom in                                                                                                                                         Return policy: Extended holiday
                                                                                       Compare with similar items                                                                                 return window till Jan 31, 2021


                                                                                       Similar item to consider
                                                                                                       CLEO Plastic Fender Fairing Body Work Kit Set，Plastic Body Fender Kit
                                                                                                       7 piece for CRF50 Chinese Mini Dirt Bikes                                                     Enjoy fast, FREE delivery,
                                                                                                       $29.99                                                                                        exclusive deals and award-
                                                                                                                     (76)                                                                            winning movies & TV
                                                                                                                                                                                                     shows with Prime
                                                                                                                                                                                                     Try Prime and start saving
                                                                                                                                                                                                     today with Fast, FREE
   Products related to this item                                                                                                                                         Page 1 of 120               Delivery

   Sponsored
                                                                                                                                                                                                  Add a Protection Plan:
                                                                                                                                                                                                      3-Year Protection for $26.14


                                                                                                                                                                                                      Add gift options

                                                                                                                                                                                                      Deliver to Bensenville 60106


                                                                                                                                                                                                    Add to List

               Air fuel hybrid screw             PUCKY Carburetor for             PUCKY Carburetor For           MANOPOLE                         Air Fuel Mixture Screw
               motorcycle CNC Adjust             Yamaha Bear Tracker              Yamaha 2000-2006               BLU/BIANCHE D.22MM.              CNC Adjust Carb FCR Air                                 Share
               Carb FCR Air Screw for            YFM250X,YFM250Xh,YF              Kodiak 400 &Big Bear           L.126MM APERTE                   Screw for KEIHIN
               Honda KTM Yamaha...               M250B,YFM250…                    400,Wolverine 350,…                      73                     Carburetor Four-Str...                                        Have one to sell?
                             2                              56                                42                 $9.99                                          116                                             Sell on Amazon
               $9.11                             $39.99                           $39.99                                                          $8.76
                                                                                                                                                                                             5% oﬀ coupon

   Inspired by your recent shopping trends                                                                                                                                 Page 1 of 17




                                                                                                                                                                                              NovelBee 2710901929 Rubber
                                                                                                                                                                                              Intake Pipe Repair Hose Fit for…
                                                                                                                                                                                              $
                                                                                                                                                                                                  17.85
               Maple 38mm PWK                    Febrytold Blue Air Fuel          Air Fuel Mixture Screw         Febrytold Black Air Fuel         Motorcycle Air Fuel
               Carburetor For Honda              Mixture Screw,                   CNC Adjust Carb FCR Air        Mixture Screw,                   Mixture Screw FCR                                                                 Sponsored
               Suzuki Kawasaki Yamaha            Adjustable CNC Four-             Screw for KEIHIN               Adjustable CNC Four-             Carburetor Carb Mixture
               KTM Dirt Bike, Quad,…             Strokes FCR Air Screw…           Carburetor Four…               Strokes FCR Air Screw…           Screw Adjuster for…
                              15                                8                                116                            8                                45
               $36.99                            $7.99                            $8.76                          $7.59                            $9.99
               Only 11 left in stock - orde…     Only 19 left in stock - orde…                                   Only 2 left in stock - order…    Only 20 left in stock - orde…




   Customers who viewed this item also viewed                                                                                                                                                                                       Page 1 of 8




https://www.amazon.com/MOTOKU-Carburetor-Assembly-CRF450R-CRF450X/dp/B07XRNRLNC/ref=sr_1_4                                                                                                                                                        1/5
10/28/2020                                    Amazon.com: MOTOKU Carb Carburetor
                                                Case: 1:20-cv-06677              Assembly for
                                                                          Document        #: Honda CRF450R
                                                                                              14 Filed:    CRF450X KTM
                                                                                                        11/10/20   Page400154
                                                                                                                          EX C of
                                                                                                                               Suzuki
                                                                                                                                  465 RMZ 450 Yamaha
                                                                                                                                        PageID       WR450F YZ450F: Automotive
                                                                                                                                                  #:1859




                PUCKY Carburetor for               KIPA Carburetor For                 KIPA Carburetor For        FCR MX Carburetor for                  JFG RACING Motorcycle            labwork Carburetor Carb
                YAMAHA YZ400F 1998-                YAMAHA WR400F 1998-                 Honda CRF450R              Honda CRF450 CRF 450R                  Slip On Exhaust Muﬄer            Fit for Honda CRF 450X       Y
                1999,YZ426F 2001-                  2000 WR426F 2001-                   CRF450X FCR40 FCR          Motorcycle Carb 2002-                  Pipe Full System For For         2005-2014 / CRF 450R         Y
                2002,YZ450F 2003…                  2002 WR450F 2003…                   40mm KTM 400 EXC…          2008                                   Honda CRF150F…                   2002-2008
                               23                                 13                                  1                          3                                    95                                     4         $
                $159.99                            $145.75                             $151.75                    $155.99                                $99.99                           $146.44                      O
                                                   Only 14 left in stock - orde…                                  Only 18 left in stock - orde…



   See all vehicles this product ﬁts.


   Compare with similar items




                                      This item MOTOKU Carb Carburetor                  PUCKY Carburetor for YAMAHA              labwork Carburetor Carb Fit for Honda              KIPA Carburetor For YAMAHA WR400F
                                      Assembly for Honda CRF450R                        YZ400F 1998-1999,YZ426F 2001-            CRF 450X 2005-2014 / CRF 450R                      1998-2000 WR426F 2001-2002
                                      CRF450X KTM 400 EX C Suzuki RMZ                   2002,YZ450F 2003-2009 WR400F             2002-2008                                          WR450F 2003-2011 YZ400F 1998-
                                      450 Yamaha WR450F YZ450F                          1998-2000 WR426F 2001-2002                                                                  1999 YZ426F 2001-2002 YZ450F
                                                                                        WR450F 2003-2011 Replace for                                                                2003-2009 Replace for KEIHIN Flat
                                                                                        KEIHIN Flat side FCR40 FCR 40mm                                                             side FCR40 FCR 40mm

                                           Submit
                                          Add to Cart                                        Submit
                                                                                            Add to Cart                               Submit
                                                                                                                                     Add to Cart                                         Submit
                                                                                                                                                                                        Add to Cart



     Customer Rating                                    (5)                                               (23)                                     (4)                                                (13)

     Price                            $
                                       12799                                            15999
                                                                                        $                                        $
                                                                                                                                     14644                                          14575
                                                                                                                                                                                    $


     Sold By                          MOTOKU                                            PUCKY MOTOR                              labwork-parts                                      KIPA2007




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                               Additional Information

        Manufacturer                                          MOTOKU                                                  ASIN                                                    B07XRNRLNC

        Brand                                                 MOTOKU                                                  Customer Reviews                                                                5 ratings
                                                                                                                                                                              2.7 out of 5 stars
        Item Weight                                           2.69 pounds
                                                                                                                      Best Sellers Rank                                       #424,936 in Automotive (See Top 100 in
        Package Dimensions                                    8.1 x 5.7 x 4.5 inches                                                                                          Automotive)
                                                                                                                                                                              #2,815 in Powersports Carburetors
        Item model number                                     5GS-10317-04-50
                                                                                                                      Date First Available                                    September 11, 2019
        Manufacturer Part Number                              5GS-10317-04-50

                                                                                                                   Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                   Would you like to tell us about a lower price?




https://www.amazon.com/MOTOKU-Carburetor-Assembly-CRF450R-CRF450X/dp/B07XRNRLNC/ref=sr_1_4                                                                                                                                 2/5
10/28/2020                                   Amazon.com: MOTOKU Carb Carburetor
                                               Case: 1:20-cv-06677              Assembly for
                                                                         Document        #: Honda CRF450R
                                                                                             14 Filed:    CRF450X KTM
                                                                                                       11/10/20   Page400155
                                                                                                                         EX C of
                                                                                                                              Suzuki
                                                                                                                                 465 RMZ 450 Yamaha
                                                                                                                                       PageID       WR450F YZ450F: Automotive
                                                                                                                                                 #:1860

   Videos                                                                                                                                                                                                Page 1 of 2

             Videos for related products




                                                3:17                                       0:21                                        0:38                                0:13
             How to use motorcycle carburetor              maXpeedingrods Carburetor Carb              PRO CAKEN CNC Air Carburetor           PRO CAKEN CNC Air Carburetor                 All Balls Fuel Tap R
             carb synchronization tool                     Engine for Yamaha Blaster YFS2…             Adjust Fuel Mixture Screw for…         Adjust Fuel Mixture Screw for…               tap diaphragm only

             Alpha Moto                                    maXpeedingrods-us                           DirtBikeClub                           DirtBikeClub                                 All Balls.



     Upload your video




   Product description

         Carb Carburetor Assembly for Honda CRF450R CRF450X KTM 400 EX C Suzuki RMZ 450 Yamaha WR450F YZ450F




   Customers who bought this item also bought




                PZ20 Carburetor for               Outlaw Racing OR3126            NGK 5068 Spark Plug -
                Kazuma Baja 50cc 70cc             High-Pressure                   IFR8H11, Each
                90cc 110cc 125cc                  Temperature Gauge                              183
                TaoTao 110B NST…                  Radiator Cap 1.8 –…             $12.72
                                  3,015                          355
                 #1 Best Seller    in             $29.50
                                                  Only 10 left in stock - orde…
                Powersports Carburetors
                $13.78



   Products related to this item                                                                                                                                                                        Page 1 of 37
   Sponsored




                Air fuel hybrid screw             PUCKY Carburetor for            KIPA Carburetor For             Air Fuel Mixture Screw      ZOOM ZOOM PARTS             ZOOM ZOOM PARTS                    Z
                motorcycle CNC Adjust             Yamaha Bear Tracker             Honda CRF450R                   CNC Adjust Carb FCR Air     CARBURETOR YAMAHA           PERFORMANCE                        C
                Carb FCR Air Screw for            YFM250X,YFM250Xh,YF             CRF450X FCR40 FCR               Screw for KEIHIN            YFZ 450 YFZ450 2004         CARBURETOR YAMAHA                  Y
                Honda KTM Yamaha...               M250B,YFM250…                   40mm KTM 400 EXC…               Carburetor Four-Str...      2005 2006 2007 2008…        WOLVERINE 450 YFM…                 Y
                              2                              56                               1                                 116                      12               $49.95
                $9.11                             $39.99                          $151.75                         $8.76                       $174.95


                                  5% oﬀ coupon




                                                                                                                                 NovelBee 4 Pack of Weatherstrip Window
                                                                                                                                 Moulding Trim Seal Belt Fit for Toyota
                                                                                                                                 Corolla 2009-2012 Black Outside Trim…
                                                                                                                                 $
                                                                                                                                     29.99




                                                                                                                                                                               Sponsored


   Customer questions & answers
        Have a question? Search for answers


                Question:           What does it mean, cutting a groove in the throttle cable maybe required?
      0
                Answer:             no cutting required
     votes
                                    By MOTOKU SELLER on September 14, 2020


                Question:           what does it mean to cut counter sink throttle cable nuts?

https://www.amazon.com/MOTOKU-Carburetor-Assembly-CRF450R-CRF450X/dp/B07XRNRLNC/ref=sr_1_4                                                                                                                             3/5
10/28/2020                                 Amazon.com: MOTOKU Carb Carburetor
                                             Case: 1:20-cv-06677              Assembly for
                                                                       Document        #: Honda CRF450R
                                                                                           14 Filed:    CRF450X KTM
                                                                                                     11/10/20   Page400156
                                                                                                                       EX C of
                                                                                                                            Suzuki
                                                                                                                               465 RMZ 450 Yamaha
                                                                                                                                     PageID       WR450F YZ450F: Automotive
                                                                                                                                               #:1861
      0         Answer:        no cutting required
     votes                     By MOTOKU SELLER on September 14, 2020




   Customer reviews                                                            Top reviews
                                                                               Top  reviews

                      2.7 out of 5
                                                                              Top reviews from the United States
   5 global ratings

   5 star                                     24%                                    Daniel

   4 star                                     23%                                           Horrible
                                                                              Reviewed in the United States on June 27, 2020
   3 star                                       0%                            Veriﬁed Purchase

   2 star                                       0%                            Horrible worse product ever I received it broken and did not even ﬁt

   1 star                                     53%                                 Helpful         Comment        Report abuse

    How are ratings calculated?
                                                                                     Jeremy

                                                                                            Crf450r
                                                                              Reviewed in the United States on October 23, 2020
   Review this product
                                                                              Do you not buy for a CRF 450. Totally diﬀerent throttle cables. And sensor adapter
   Share your thoughts with other customers
                                                                                  Helpful         Comment        Report abuse

                Write a customer review


                                                                              See all reviews




    NovelBee 4 Pack of Universal Rubber Jac…
                   17
                                     Shop now
    $
        15.99

                                           Sponsored




                                                                                                                                                                5% oﬀ coupon
                                                                                                                   NovelBee Rear Liftgate Tailgate Glass Win…
                                                                                                                   $
                                                                                                                     18.49
                                                                                                                       Shop now

                                                                                                                                                                 Sponsored




     Top subscription apps for you                                                                                                                                                                   Page 1 of 7




                 Disney+                          CBS Full Episodes and              STARZ                          Sling TV                     SHOWTIME                      Philo: Live & On-
                 Disney                           Live TV                            Starz Entertainment            Sling TV LLC                 Showtime Digital Inc.         Demand TV
                              399,527             CBS Interactive                                   82,813                         48,944                      23,884          PHILO
                 $0.00                                              101,339          $0.00                          $0.00                        $0.00                                      67,414
                                                  $0.00                                                                                                                        $0.00


     Inspired by your browsing history                                                                                                                                                               Page 1 of 6




                 2pcs 7/8" Universal              Acarte Carburetor                  JDJetting Jet Kit for 00-      Dr.Roc Tire Spoon Lever      Zinger 24mm&27mm              SunplusTrade 2" x 50'
                 Motorcycle Hand Bar              Carbon Dirt Jet Cleaner            20 Suzuki DRZ400S              Dirt Bike Lawn Mower         Magneto Flywheel Puller       Black Exhaust Heat Wrap
                 Grips Pillow Grip Anti-          Tool Kit 10 Cleaning                             134              Motorcycle Tire              for GY6 50 125 150cc          Roll for Motorcycle
                 slip Rubber Racing…              Needles with 5 Brushes             $78.90                         Changing Tools with…         Yamaha Honda…                 Fiberglass Heat Shield…
                              940                                   1,343                                                          1,651                         753                        3,162
                 $7.99                            $7.99                                                             $20.99                       $7.99                         $12.99

https://www.amazon.com/MOTOKU-Carburetor-Assembly-CRF450R-CRF450X/dp/B07XRNRLNC/ref=sr_1_4                                                                                                                         4/5
10/28/2020                                 Amazon.com: MOTOKU Carb Carburetor
                                             Case: 1:20-cv-06677              Assembly for
                                                                       Document        #: Honda CRF450R
                                                                                           14 Filed:    CRF450X KTM
                                                                                                     11/10/20   Page400157
                                                                                                                       EX C of
                                                                                                                            Suzuki
                                                                                                                               465 RMZ 450 Yamaha
                                                                                                                                     PageID       WR450F YZ450F: Automotive
                                                                                                                                               #:1862

     Your Browsing History               View or edit your browsing history     ›                                                                                                      Page 1 of 2        See personalized recommendations
                                                                                                                                                                                                                             Sign in

                                                                                                                                                                                                                   New customer? Start here.




                                                                                                                       Back to top




                       Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
                       Careers                                           Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                                         Amazon                                                      Signature Cards                                             19
                       Blog
                                                                         Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
                       About Amazon
                                                                         Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
                       Sustainability
                                                                         Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
                       Press Center                                                                                                                                                              Policies
                                                                         Self-Publish with Us                                        Shop with Points
                       Investor Relations                                                                                                                                                        Amazon Prime
                                                                         Host an Amazon Hub                                          Credit Card Marketplace
                       Amazon Devices                                                                                                                                                            Returns &
                                                                         › See More Make Money                                       Reload Your Balance                                         Replacements
                       Amazon Tours                                      with Us
                                                                                                                                     Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                                 and Devices
                                                                                                                                                                                                 Amazon Assistant
                                                                                                                                                                                                 Help




                                                                                                                         English                 United States




                       Amazon Music                Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
                       Stream millions             Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
                       of songs                    Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                                   engage customers                                                       brands                                            Made Easy                     for the Web

                       Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
                       Amazon                      Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
                       Start a Selling             Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
                       Account                     Your Business                                                                                                            Educational
                                                                                                                                                                            Resources

                       Amazon Web                  Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
                       Services                    Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
                       Scalable Cloud              Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
                       Computing                   Audio                                                                  Box Oﬃce Data
                       Services                    Performances

                       Fabric                      Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
                       Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
                       & Knitting                  &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                                   recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                                          Need                    Made Easy

                       Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
                       Direct                      Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
                       Video                       Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
                       Distribution                                                                                       Healthiest
                       Made Easy                                                                                          Grocery Store

                       eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
                       Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
                       in Every Room               & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                            in,
                                                                                                                                                                            give it a second
                                                                                                                                                                            life




                                                                     Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/MOTOKU-Carburetor-Assembly-CRF450R-CRF450X/dp/B07XRNRLNC/ref=sr_1_4                                                                                                                                                     5/5
10/28/2020                                Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                    11/10/20: ktm
                                                                                              Page 158 of 465 PageID #:1863
                                                                                                                                                Hello, Sign in
   Skip to main content                            ktm                                                                                          Account & Lists
                                                                                                                                                                       Returns                          0
                                    MOTOKU                                                                                                                             & Orders    Try Prime                  Cart
                                                                                                                                                Account
      Deliver to
                                   Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods       Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    7 results for MOTOKU : "ktm"                                                                                                                                                          Sort  by:Featured
                                                                                                                                                                                          Featured
                                                                                                                                                                                           Sort by:




                                                                                                       MOTOKU Rear Brake Caliper and Master Cylinder Fits for KTM 125SX
                                                                                                       150XC 250SX-F 250XC-F 300XC 350XC-F 450SX-F Husqvarna FC250…
                                                                                                                      2
                                                                                                       $
                                                                                                        12999
                                                                                                                Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping by Amazon
                                                                                                       Only 1 left in stock - order soon.




                                                                                                       MOTOKU Front Brake Master Cylinder Fits for KTM 150 XCW 250 XC-F SXF
                                                                                                       300 XCW 350 EXC F XCF-W 450 SXF 500 EXC F
                                                                                                                      1
                                                                                                       $4999
                                                                                                                Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping by Amazon
                                                                                                       Only 6 left in stock - order soon.




                                                                                                       MOTOKU 36mm Carb Carburetor Repair Rebuild Kit for 250cc-400cc
                                                                                                       Motorcycle Keihin OKO
                                                                                                                      5
                                                                                                       $
                                                                                                        1799
                                                                                                       Get it as soon as Fri, Oct 30
                          Sponsored                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                       Amazon
                                                                                                       Only 10 left in stock - order soon.




                                                                                                       MOTOKU Carb Carburetor Assembly for Honda CRF450R CRF450X KTM
                                                                                                       400 EX C Suzuki RMZ 450 Yamaha WR450F YZ450F
                                                                                                                      5
                                                                                                       $
                                                                                                        12799 $141.99
                                                                                                                Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping by Amazon
                                                                                                       Only 17 left in stock - order soon.




                                                                                                       MOTOKU 1/4" in Line Fuel Gas Filters Shut Cut Oﬀ Valves Clamps for
                                                                                                       Briggs & Stratton 493960 494768 698183 Maico Husqvarna KTM Ossa…
                                                                                                                      251
                                                                                                       $
                                                                                                        799
                                                                                                       Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping on your ﬁrst order shipped by
                                                                                                       Amazon




                                                                                                       MOTOKU Starter Solenoid Relay for Suzuki GSX600F GSX750F Katana
                                                                                                       GSXR 1000 SV650 TL1000R VL1500 C90 VL800 C50 Intruder Volusia M5…
                                                                                                       $1299
                                                                                                       Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping on your ﬁrst order shipped by
                                                                                                       Amazon
                                                                                                       Only 6 left in stock - order soon.




                                                                                                       Fuel Pump for Kawasaki Ninja ZX9R ZX10 ZX11 ZX6 ZX6R ZX9R ZZR600
                                                                                                       Honda CBR600F CBR600F2 CBR600F3 CR250R Hawk GT 650 Interceptor…
                                                                                                                      35
                                                                                                       $
                                                                                                        2139
                                                                                                       Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping on your ﬁrst order shipped by
                                                                                                       Amazon




https://www.amazon.com/s?k=ktm&me=AD5EGQQBIXBQW&ref=nb_sb_noss                                                                                                                                                       1/3
10/28/2020                                        Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                     Filed: 11/10/20       PageMOTOKU
                                                                                                                   159 of 465 PageID #:1864
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                               Returns                          0
                                           All                                                                                                                                                 & Orders       Try Prime              Cart
                                                                                                                                                                       Account
      Deliver to
                                          Holiday Deals    Gift Cards       Best Sellers     Customer Service       New Releases        AmazonBasics       Whole Foods        Free Shipping              Shop deals before they're gone
      Bensenville 60106


                             MOTOKU                                                                                                                  Have a question for MOTOKU?
                            MOTOKU storefront
                    95% positive in the last 12 months (2027 ratings)                                                                                 Ask a question
   Welcome to MOTOKU We are committed to provide and help you to ﬁnd various replacement parts you want online in the
   most eﬃcient way possible. Our brand MOTOKU, leading a catagory range of Automotive, Electronics, Home & Garden,
   Industrial & Scientiﬁc, Patio, Lawn & Garden, Sporting Goods, Tools & Home Improvement, etc., gains a lot of positive
   feedback. We promise to provide the best customer service. Just place orders with conﬁdence!




   Detailed Seller Information


   Business Name:Colorado eCommerce Plus Inc
   Business Address:
     27th Floor 3rd Building #88 Jitai 5th Rd
     Chengdu
     Sichuang
     610041
     CN


       Feedback       Returns & Refunds            Shipping        Policies        Help         Gift Wrap         Products



                             “ This “kit” was totally crap and a complete waste of my money. The jets were wrong. They are of some kind
                                                                                                                                                                               30 days       90 days       12 months      Lifetime
                              of coated metal, not brass. The gasket seals don’t ﬁt correctly. The ﬂoat valves were the wrong size. I cannot
                              recommend this product. ”                                                                                                         Positive           95%         95%              95%          97%
                             Read less                                                                                                                          Neutral                 0%      1%                1%          1%
                             By Johnny on October 28, 2020.                                                                                                     Negative                4%      4%                4%          2%

                             “ Exact ﬁt and great price and delivery. ”                                                                                         Count                230        587             2,027       7,642

                             By Blaine W. Larson on October 28, 2020.

                             “ Excellent, lowest price, quality product, and shipped fast...Thank you ”

                             By dlb on October 28, 2020.

                             “ Great. ”

                             By F. Lewis on October 28, 2020.

                             “ Great price and great quality. ”

                             By Camaro man on October 28, 2020.



                                                                            Previous Next




                                                                                       Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                 Page 1 of 6




                   2pcs 7/8" Universal                 Acarte Carburetor Carbon            JDJetting Jet Kit for 00-20       Dr.Roc Tire Spoon Lever         Zinger 24mm&27mm                   SunplusTrade 2" x 50'
                   Motorcycle Hand Bar Grips           Dirt Jet Cleaner Tool Kit 10        Suzuki DRZ400S                    Dirt Bike Lawn Mower            Magneto Flywheel Puller            Black Exhaust Heat Wrap
                   Pillow Grip Anti-slip               Cleaning Needles with 5                           134                 Motorcycle Tire Changing        for GY6 50 125 150cc               Roll for Motorcycle
                   Rubber Racing Grip For…             Brushes                             $78.90                            Tools with Durable Bag…         Yamaha Honda Kawasaki…             Fiberglass Heat Shield…
                                   940                                   1,343                                                              1,651                            753                               3,162
                   $7.99                               $7.99                                                                 $20.99                          $7.99                              $12.99


        Top subscription apps for you                                                                                                                                                                                     Page 1 of 7




                   Disney+                             CBS Full Episodes and Live          STARZ                             Sling TV                        SHOWTIME                           Philo: Live & On-Demand
                   Disney                              TV                                  Starz Entertainment               Sling TV LLC                    Showtime Digital Inc.              TV
                                   399,527             CBS Interactive                                   82,813                             48,944                           23,884             PHILO
                   $0.00                                                 101,339           $0.00                             $0.00                           $0.00                                             67,414
                                                       $0.00                                                                                                                                    $0.00


        Your Browsing History                View or edit your browsing history    ›                                                                                           Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                                Sign in


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AD5EGQQBIXBQW&sshmPath=                                                                              1/2
10/28/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 160Checkout
                                                                                                                   of 465 PageID #:1865




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:            1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                     Choose a delivery option:
                States

                    MOTOKU Carb Carburetor Assembly for Honda CRF450R CRF450X KTM 400                                   get FREE Two-Day Delivery on this order and try other
                    EX C Suzuki RMZ 450 Yamaha WR450F YZ450F                                                     Prime benefits (hello, Prime Video) with a one week trial for
                    $127.99 - Quantity: 1                                                                        $1.99!
                    Sold by: MOTOKU


                Change quantities or delete                                                                           Friday, Oct. 30
                                                                                                                      FREE Two-Day Delivery with

                                                                                                                      Tuesday, Nov. 3
                                                                                                                       FREE Shipping

                                                                                                                      Friday, Oct. 30
                                                                                                                      $12.34 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/28/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  161 of 465 PageID #:1866




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                    $127.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $12.34
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                         $140.33
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $8.00
                             20 locations near this address

                                                                                                                                                                                       Order total:                          $148.33


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $12.34 instantly with FREE Two-Day Delivery and enjoy more of                             Give Prime a try
                                                 what you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 30, 2020 If you order in the next 15 hours and 39 minutes (Details)
                                       MOTOKU Carb Carburetor Assembly for                         Choose a delivery option:
                                       Honda CRF450R CRF450X KTM 400 EX C                               Tuesday, Nov. 3
                                       Suzuki RMZ 450 Yamaha WR450F YZ450F                              FREE Shipping
                                       $127.99
                                                                                                        Friday, Oct. 30
                                       Amazon Prime eligible Join now
                                                                                                        $12.34 - Shipping
                                       Quantity: 1 Change
                                       Sold by: MOTOKU
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/28/2020                        Amazon.com: MOTOKU
                                               Case: Rear Brake Caliper andDocument
                                                     1:20-cv-06677          Master Cylinder#:
                                                                                            Fits
                                                                                               14for Filed:
                                                                                                     KTM 125SX 150XC 250SX-F
                                                                                                            11/10/20   Page250XC-F
                                                                                                                             162 of300XC
                                                                                                                                     465350XC-F
                                                                                                                                         PageID 450SX-F Husqvarna FC250 FC350 FC450 TC125
                                                                                                                                                   #:1867
                                                                                                                                                           Hello, Sign in
   Skip to main content                            ktm                                                                                                     Account & Lists
                                                                                                                                                                                  Returns                               0
                                         All                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                           Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers       Customer Service    New Releases      AmazonBasics   Whole Foods        Free Shipping    Registry         Sell        Shop tech gifts
       Bensenville 60106

    Select your vehicle:       Year            Make         Model          Check Fit                                                                                                                          Your Garage (0)




   ‹ Back to results



   Subm                                                                            MOTOKU Rear Brake Caliper and Master Cylinder                                                      $129.99
                                                                                   Fits for KTM 125SX 150XC 250SX-F 250XC-F                                                           & FREE Returns
   Subm
                                                                                   300XC 350XC-F 450SX-F Husqvarna FC250 FC350                                                        FREE delivery: Friday, Nov 6
                                                                                                                                                                                      Details
   Subm
                                                                                   FC450 TC125
                                                                                   Brand: MOTOKU                                                                                      Fastest delivery: Friday, Oct 30
                                                                                                        2 ratings                                                                     Order within 15 hrs and 36 mins
   Subm                                                                                                                                                                               Details
                                                                                   Price:   $129.99 & FREE Returns
                                                                                                                                                                                      Only 1 left in stock -
   Subm
                                                                                        Get $50 oﬀ instantly: Pay $79.99 $129.99 upon approval for the Amazon                         order soon.
                                                                                        Rewards Visa Card. No annual fee.
                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                              Cart
                                                                                         Compatible with KTM 125SX 2013-2018; 150SX 2013-2018;150XC 2013-2014;
                                                                                         250SX 2013-2018; 250SX-F 2013-2018; 250SX-F Factory Edition 2015-2016;                                            Submit
                                                                                                                                                                                                            Buy Now
                                                                                         250XC 2013-2018; 250XC-F 2013-2018; 300XC 2013-2018; 350SX-F 2013-2018;
                                                                                         350XC-F 2013-2018; 450SX-F 2013-2018; 450 SX-F Factory Edition; 450XC- F                           Secure transaction
                                                                                         2013-2018
                                                                                                                                                                                      Ships from ...          Amazon
                                                                                         Compatible with Husqvarnan FC250 2015-2017; FC450 2015-2017; FC350 2016-
                                                                                                                                                                                      Sold by ...             MOTOKU
                                                                                         2017; TC125 2016-2017; TC250 2017; FS450 2017-2018; FX350 2017; FX450
                                                                                         2017                                                                                         Return policy: Extended holiday
                                                                                       › See more product details                                                                     return window till Jan 31, 2021
                              Roll over image to zoom in



                                                                                                                                                                                         Enjoy fast, FREE delivery,
   Products related to this item                                                                                                                                  Page 1 of 16
                                                                                                                                                                                         exclusive deals and award-
   Sponsored
                                                                                                                                                                                         winning movies & TV
                                                                                                                                                                                         shows with Prime
                                                                                                                                                                                         Try Prime and start saving
                                                                                                                                                                                         today with Fast, FREE
                                                                                                                                                                                         Delivery

                                                                                                                                                                                            Add gift options

                                                                                                                                                                                            Deliver to Bensenville 60106

               SOLLON Rear Brake                 KTM Air Filter SX SX-F XC     Rear RipTide Brake Rotor       2003-2010 ﬁts KTM           Brake Pads ﬁts KTM 350
                                                                                                                                                                                        Add to List
               Master Cylinder Pump              XC-F XC-W XCF-W EXC-F         Disc and Brake Pads ﬁts        85SX (19 & 16 inch          EXC-F 2012-2020 Front
               for Polaris Sportsman             2015-2020                     2001-2002 ﬁts KTM 520          Wheels) Front and Rear      Severe Duty MX by Race-
               Scrambler 400 500 Trai...         OEM:79006015000               MXC                            Severe Duty Brake Pads      Driven                                             Share
               $15.50                                         13               $55.95                         $31.95                                  1
                                                 $31.49                                                                                   $18.95                                                    Have one to sell?

                                                                                                                                                                                                    Sell on Amazon
   Customers also viewed these products                                                                                                                             Page 1 of 8




               Motorcycle CNC Billet             AnXin CNC Billet Pivot        Motorcycle Rear Foot           JFG RACING CNC              Orange Motorcycle CNC
               Pivot Foldable Clutch             Brake Clutch Levers for       Brake Pedal Lever For          Foldable Brake Clutch       Aliminum Adjustable
               Brake Levers for KTM              YZ125/250 15-19               KTM Husqvarna SX SX-F          Levers For 350 450 SX       Folding Extendable
               350 450 SX SXR SXF…               YZ250F 09-19…                 XC XC-F XC-W XCF-W…            SXR SXF XCF XCFW…           Brake Clutch Levers Fit…
                             20                               80                              13                           68                            16
               $20.99                            $19.99                        $31.99                         $23.99                      $38.99
                                                                                                                                          Only 9 left in stock - order…



   See all vehicles this product ﬁts.




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information


https://www.amazon.com/MOTOKU-Caliper-Cylinder-250SX-F-Husqvarna/dp/B088GQ37PX/ref=sr_1_1?dchild=1&keywords=ktm&m=AD5EGQQBIXBQW&qid=1603891393&s=merchant-items&sr=1-1                                                             1/4
10/28/2020                                          Amazon.com:
                                                   Case:        MOTOKU FrontDocument
                                                         1:20-cv-06677       Brake Master Cylinder
                                                                                           #: 14 Fits for KTM
                                                                                                   Filed:     150 XCW 250
                                                                                                           11/10/20   PageXC-F163
                                                                                                                              SXF 300
                                                                                                                                   of XCW
                                                                                                                                      465 350 EXC F XCF-W
                                                                                                                                           PageID         450 SXF 500 EXC F
                                                                                                                                                     #:1868
                                                                                                                                                                   Hello, Sign in
   Skip to main content                             ktm                                                                                                            Account & Lists
                                                                                                                                                                                          Returns                               0
                                           All                                                                                                                                            & Orders          Try Prime               Cart
                                                                                                                                                                   Account
       Deliver to
                                         Holiday Deals       Gift Cards      Best Sellers        Customer Service         New Releases    AmazonBasics   Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106

    Select your vehicle:          Year           Make          Model              Check Fit                                                                                                                          Your Garage (0)




   ‹ Back to results



   Subm                                                                                    MOTOKU Front Brake Master Cylinder Fits for                                                        $49.99
                                                                                           KTM 150 XCW 250 XC-F SXF 300 XCW 350 EXC F
                                                                                                                                                                                              FREE delivery: Friday, Nov 6
   Subm
                                                                                           XCF-W 450 SXF 500 EXC F                                                                            Details
                                                                                           Brand: MOTOKU
                                                                                                                                                                                              Fastest delivery: Friday, Oct 30
   Subm                                                                                                              1 rating
                                                                                                                                                                                              Order within 15 hrs and 36 mins
                                                                                                                                                                                              Details
                                                                                           Price:   $49.99
   Subm
                                                                                               Get $50 oﬀ instantly: Pay $0.00 $49.99 upon approval for the Amazon Rewards
                                                                                                                                                                                              Only 6 left in stock -
   Subm                                                                                        Visa Card. No annual fee.                                                                      order soon.
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
                                                                                                Compatible with KTM XC/XC-W/XC-F/XCF-Compatible with KTM XC/XC-W/XC-
                                                                                                F/XCF-W 150-250-300-350-450 (All Year) 150-250-300-350-450 (All Year) KTM
                                                                                                EXC/ECX-F 250-350-450-500 (All Year); KTM SX/SX-F 250-350-450 (All Year)                                      Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
                                                                                                Compatible with KTM EXC/ECX-F 250-350-450-500 (All Year)
                                                                                                Compatible with KTM SX/SX-F 250-350-450 (All Year)                                                              Submit
                                                                                                                                                                                                                 Buy Now
                                                                                                Package included :1x Front Brake Master Cylinder
                                                                                              › See more product details                                                                            Secure transaction

                                                                                                                                                                                              Ships from ...         Amazon
                                                                                                                                                                                              Sold by ...            MOTOKU
                                                                                           Similar item to consider
                                                                                                            CLEO Plastic Fender Fairing Body Work Kit Set，Plastic Body Fender Kit             Return policy: Extended holiday
                                 Roll over image to zoom in                                                 7 piece for CRF50 Chinese Mini Dirt Bikes                                         return window till Jan 31, 2021
                                                                                                            $29.99
                                                                                                                          (76)


                                                                                                                                                                                                 Enjoy fast, FREE delivery,
                                                                                                                                                                                                 exclusive deals and award-
   Products related to this item                                                                                                                                          Page 1 of 40           winning movies & TV
   Sponsored                                                                                                                                                                                     shows with Prime
                                                                                                                                                                                                 Try Prime and start saving
                                                                                                                                                                                                 today with Fast, FREE
                                                                                                                                                                                                 Delivery

                                                                                                                                                                                                    Add gift options

                                                                                                                                                                                                    Deliver to Bensenville 60106


                                                                                                                                                                                                Add to List
               SOLLON Rear Brake                  HERIS 7/8" Brake Master             KTM Air Filter SX SX-F XC           Xitomer Front Axle Fork    KTM LOCK ON GRIP SET
               Master Cylinder Pump               Cylinder Reservoir                  XC-F XC-W XCF-W EXC-F               Sliders/Crash Protector,   2016-2020 250 350 450
               for Polaris Sportsman              Clutches Replacement                2015-2020                           For KTM 790 DUKE 2018      SX XC-W EXC-F XC-W                               Share
               Scrambler 400 500 Trai...          Parts for Honda TRX...              OEM:79006015000                     2019 2020,Mo...            EXC-F 79002924100
               $15.50                                          10                                  13                                  4                        17                                          Have one to sell?
                                                  $15.99                              $31.49                              $29.99                     $29.99                                                 Sell on Amazon



   Customers who viewed this item also viewed                                                                                                                               Page 1 of 2




               JFG RACING CNC                     Front Brake Master                  JFG RACING CNC Brake                kemimoto Foldable          Twin Air 154115x Pre-
               Foldable Brake Clutch              Cylinder Levers For KTM             Clutch Levers For 250               Brake Clutch Levers        Oiled Dual Foam Air
               Levers For 350 450 SX              150 250 300 450 XC W                300 350 450 500 SX SXF              Compatible with KTM        Filter, black
               SXR SXF XCF XCFW…                  EXC -F XCF -W SX                    EXC EXCF XC XCF XCW…                125SX 150SX 2016-                      91
                                68                               3                                    14                  2019/ 250 SX XCF-W…        $33.43
               $23.99                             $89.99                              $23.99                              $29.99
                                                  Only 3 left in stock - order…       Only 5 left in stock - order




   Customers who bought this item also bought




                    Master Lock - Universal
                    Size Fits 1-7/8", 2", and



https://www.amazon.com/MOTOKU-Front-Brake-Master-Cylinder/dp/B088BQF9GZ/ref=sr_1_2?dchild=1&keywords=ktm&m=AD5EGQQBIXBQW&qid=1603891393&s=merchant-items&sr=1-2                                                                            1/4
10/21/2020                                          Case:
                                     Amazon.com: Motoparty Dirt1:20-cv-06677
                                                                Bike Off-Road Front Fork Anti-Dust Cover
                                                                                     Document         #:Gaiter
                                                                                                         14 Boots  Shock
                                                                                                               Filed: 11/10/20       PageFor164
                                                                                                                         Absorber Protective Honda
                                                                                                                                                 ofYamaha
                                                                                                                                                    465Kawasaki
                                                                                                                                                          PageIDSuzuki Husqvarna KTM Off Road Dirt Bikes,RED
                                                                                                                                                                   #:1869

   Skip to main content                           KTM                                                                                                             Acco
                                                                                                                                                                  Hello,      ists    Returns                                 0
                                           All                                                                                                                                        & Orders          Try Prime                 Cart
                                                                                                                                                                  Account

       Deliver to
                                         Holiday Deals    Gift Cards     Customer Service         Browsing History                Amazon.com         Prime Video     Best Sellers               Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                Motoparty Dirt Bike Oﬀ-Road Front Fork Anti-                                                       $22.03
                                                                                       Dust Cover Gaiter Boots Shock Absorber
                                                                                                                                                                                          FREE delivery: Nov 10 - Dec 3
   Subm
                                                                                       Protective For Honda Yamaha Kawasaki Suzuki
   Subm
                                                                                       Husqvarna KTM Oﬀ Road Dirt Bikes,RED                                                               Only 17 left in stock -
                                                                                       Brand: motoparty                                                                                   order soon.

   Subm                                                                                                                                                                                   Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                       Price:   $22.03
                                                                                       Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No                                 Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                       annual fee.
                                                                                                                                                                                                            Submit
                                                                                                                                                                                                             Buy Now
                                                                                       Color: RED
                                                                                          Size: Top=40mm | Bottom=60mm | Natural length=375mm,Please allow 1-3CM                                Secure transaction
                                                                                          diﬀers due to manual measurement.
                                                                                                                                                                                          Ships from ...         MotoParty
                                                                                          Material: Special high quality rubber - Weather high resistance.Protect the chrome
                                                                                                                                                                                          Sold by ...            MotoParty
                                                                                          hardened piston rod from dirt, dust, mud and other contaminants extending the
                                                                                          life of your shocks                                                                             Return policy: Extended holiday
                                                                                          Beautiful and Durable: They are easy to install and come,which allows for quick                 return window till Jan 31, 2021
                                                                                          removal for cleaning and maintenance.
                                                                                          Waterproof and Extended Life: Extend the life of your fork seals and shaft by
                                                                                          protecting them from mud,dirt,rocks and other ﬂying debris with the longest                           Deliver to Bensenville 60106
                               Roll over image to zoom in                                 lasting fork boots on the market.
                                                                                          Fitment: Fit For Most Motorcycle,Oﬀ Road,Dirt Bikes.                                              Add to List

                                                                                       › See more product details
                                                                                                                                                                                                  Share
                                                                                         Report incorrect product information.

                                                                                                                                                                                                        Have one to sell?
   Sponsored products related to this item                                                                                                                             Page 1 of 23                     Sell on Amazon




               Motorcycle Swingarm               KTM XW-Ring Chain                 KTM Supersprox Stealth          KTM Racing Chain Guide         [Factory-Links] Lower
               Guard Swing Arm                   (Orange) 520x118 2003-            Rear Sprocket (Orange)          (Orange) OEM                   Shock Absorber Bearing
               Protector For KTM                 2020 OEM:                         51T OEM:                        7810497000004                  Kits, Fits: KTM (2011-
               EXC125 EXC200…                    79610965118EB                     5841005105104                               2                  2019): ALL Engin...
                            43                               1                                 2                   $98.99                                        6
               $21.99                            $124.99                           $83.99                                                         $23.90
                                                                                                                                                                       Ad feedback


   Customers also viewed these products                                                                                                                                                                                     Page 1 of 7




                    JFG RACING Real Carbon         Motorcycle Swingarm                 Daystar FB002001 Black           SclMotor Universal               JFG RACING Gripper Soft        2pcs 7/8" Universal                       A
                    ﬁber Front Shock Fork          Guard Swing Arm                     13" Long Travel Fork             22mm 7/8" Pro Taper              Seat Covers Skin For For       Motorcycle Hand Bar
                    Cover Wrap Shock               Protector For TC125                 Boot                             Dirt Pit Bike Grips For          Honda CR85 2003-2010           Grips Pillow Grip Anti-
                    Absorber Guard…                TC250 FC250 FC350…                                 144               YAMAHA SUZUKI BMW…               Dirt Bike - Red                slip Rubber Racing…                       G
                                13                                43                   $26.99                                        509                               217                                 881
                    $35.99                         $21.99                              Only 10 left in stock - orde…    $15.99                           $25.99                         $7.99                                     $
                                                   Only 18 left in stock - orde…                                                                                                                                                  O




   4 stars and above             Sponsored




                    STONEMEN Full Exhaust          SclMotor Universal                  Motorcycle Handlebar             2pcs 7/8" Universal              Bicycle Dirt Bike 72Pcs
                    Muﬄer System Slip On           22mm 7/8"Red Pro                    7/8 inche 1 1/8 inches           Motorcycle Hand Bar              Wheel Rim Spoke Skins
                    For Honda CRF150F              Taper Dirt Pit Bike Grips           HandGuards Hand                  Grips Pillow Grip Anti-          Wraps Set Universal for
                    CRF230F 2003-2013 Ti...        For HONDA CRF150F…                  Guards For HONDA…                slip Rubber Racing G...          Yamaha Kawasa...
                                70                               565                                61                               881                               700
                    $87.99                         $16.99                              $15.99                           $7.99                            $10.99
https://www.amazon.com/Motoparty-Off-Road-Anti-Dust-Protective-Husqvarna/dp/B07GV9KXJC/ref=sr_1_12?dchild=1&keywords=KTM&m=A1WA6RDXQQVGPB&qid=1603262848&s=merchant-items&sr=1-12&th=1                                                    1/5
10/21/2020                                         Case:
                                    Amazon.com: Motoparty Dirt1:20-cv-06677
                                                               Bike Off-Road Front Fork Anti-Dust Cover
                                                                                    Document         #:Gaiter
                                                                                                        14 Boots  Shock
                                                                                                              Filed: 11/10/20       PageFor165
                                                                                                                        Absorber Protective Honda
                                                                                                                                                ofYamaha
                                                                                                                                                   465Kawasaki
                                                                                                                                                         PageIDSuzuki Husqvarna KTM Off Road Dirt Bikes,RED
                                                                                                                                                                  #:1870
                                                                                                                                                                                                        Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $22.03! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:RED

   Technical Details                                                                                                Additional Information

         Manufacturer                                         Motoparty                                                ASIN                                           B07GV9KXJC

         Brand                                                Motoparty                                                Best Sellers Rank                              #625,129 in Automotive (See Top 100 in
                                                                                                                                                                      Automotive)
         Item Weight                                          1.43 pounds                                                                                             #72,731 in Powersports Parts

         Is Discontinued By Manufacturer                      No                                                       Date First Available                           August 26, 2018

         Manufacturer Part Number                             MTP-LY110-07-70-R
                                                                                                                    Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                    Feedback

                                                                                                                    Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




     Be the ﬁrst video
     Your name here




   Product description
        Color:RED

             Please conﬁrm the product size before ordering：Top=40mm | Bottom=60mm | Natural length=375mm

             Description
             - Conditon: Aftermarket 100% Brand New
             - Size: Top=40mm | Bottom=60mm | Natural length=375mm,Please allow 1-3CM diﬀers due to manual measurement.
             - They are easy to install and come,which allows for quick removal for cleaning and maintenance.
             - Protect the chrome hardened piston rod from dirt, dust, mud and other contaminants extending the life of your shocks
             - Made Of High Quality Rubber, Beautiful And Durable.
             - Prevent Fork Stanchions From Water, Dust And Damage.
             - Easy To Install.

             Product Details
             Color Option: Red, Blue,Black,Green
             Material: Special high quality rubber - Weather high resistance
             Top Opening: Approx.40mm
             Bottom Opening: Approx.60mm
             Overall Length: Approx.375mm
             Collapsed Length: Approx.155mm
             Placement on Vehicle: Front
             Fast Fulﬁllment: YES

             Package Include
             2 X Motorcycle Fork Boots Cover

             Fitment (For)
             Most Motorcycle,Oﬀ Road,Dirt Bikes

             Note:
             Please allow 1-3CM diﬀers due to manual measurement.
             Due to the diﬀerent display and diﬀerent light, the picture may not reﬂect the
             actual color of the item. Thanks for your understanding




   Sponsored products related to this item                                                                                                                                                                Page 1 of 8




https://www.amazon.com/Motoparty-Off-Road-Anti-Dust-Protective-Husqvarna/dp/B07GV9KXJC/ref=sr_1_12?dchild=1&keywords=KTM&m=A1WA6RDXQQVGPB&qid=1603262848&s=merchant-items&sr=1-12&th=1                                  2/5
10/21/2020                                     Case:
                                Amazon.com: Motoparty Dirt1:20-cv-06677
                                                           Bike Off-Road Front Fork Anti-Dust Cover
                                                                                Document         #:Gaiter
                                                                                                    14 Boots  Shock
                                                                                                          Filed: 11/10/20       PageFor166
                                                                                                                    Absorber Protective Honda
                                                                                                                                            ofYamaha
                                                                                                                                               465Kawasaki
                                                                                                                                                     PageIDSuzuki Husqvarna KTM Off Road Dirt Bikes,RED
                                                                                                                                                              #:1871




               Motorcycle Fork Cover,             Motorcycle Front Shock      Motorcycle Fork Boots          8” Long Travel Fork Boot       Universal Motorcycle            Suuonee Front Fork
               Rubber Shock Absorber              Fork Cover - Carbon ﬁber    Shock Covers Protector         Cover Motorcycle Front         Seat Cover Gripper              Cover, 2PCS 205x42mm
               Boot Dust Cover, Front             Wrap Shock Absorber         Rubber Front Dust Gator        Fork Gaiters Gators            Rubber For K.T.M Suzuki         Motorcycle Front Fork             C
               Fork Guards 205...                 Guard Gaiters ...           Guard Gaiters ...              Boots Shock Dam...             Yamaha Kawasaki Hon...          Cover Guard Gaiters G...
                           1                      $33.99                                  22                              1                             1                                9
               $11.99                                                         $16.99                         $11.74                         $19.88                          $12.79
                                                                                                                                                                                                       Ad feedback




   Customer questions & answers
         Have a question? Search for answers



             Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                     No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Motorcycle Front Shock Fork Cover - Carbon fi…
     $33.99
                                       Shop now


                                            Sponsored




                                                                               KTM Racing Chain Guide (Orange) OEM
                                                                               7810497000004                                                    Shop now
                                                                               $98.99                    2

                                                                                                                                                           Sponsored




      Inspired by your browsing history                                                                                                                                                             Page 1 of 7




https://www.amazon.com/Motoparty-Off-Road-Anti-Dust-Protective-Husqvarna/dp/B07GV9KXJC/ref=sr_1_12?dchild=1&keywords=KTM&m=A1WA6RDXQQVGPB&qid=1603262848&s=merchant-items&sr=1-12&th=1                               3/5
10/21/2020                                        Case:
                                   Amazon.com: Motoparty Dirt1:20-cv-06677
                                                              Bike Off-Road Front Fork Anti-Dust Cover
                                                                                   Document         #:Gaiter
                                                                                                       14 Boots  Shock
                                                                                                             Filed: 11/10/20       PageFor167
                                                                                                                       Absorber Protective Honda
                                                                                                                                               ofYamaha
                                                                                                                                                  465Kawasaki
                                                                                                                                                        PageIDSuzuki Husqvarna KTM Off Road Dirt Bikes,RED
                                                                                                                                                                 #:1872




               FMF Racing 11299 Wash             Maxima 70-749203-3PK             JFG RACING Motorcycle           YOHOOLYO Disc Lock                   WEFOO Bike or                        COFIT Motorcycle Gloves             ZW Homelan
               Plug                              Chain Wax Ultimate               Universal Handguards            Alarm Motorcycle Alarm               Motorcycle Chain                     for Men and Women,                  Fender Mudg
                            1,409                Chain Care Aerosol               Aluminum Hand Guards            Padlock with 110db                   Washer, Cleaning Brush               Full Finger Touchscreen             LED Brake Re
               $7.98                             Combo Kit, (Pack of 3)           Brush Bar For oﬀ Road…          Alarm Sound for…                     2 Pcs (Color, Blue and…              Motorbike Gloves for…               for Dirt Bike
                                                                  1,826                               725                             2,127                            1,056                                 7,601
                                                 $26.00                           $19.99                          $28.96                               $6.99                                $18.99                              $12.99


      Popular products inspired by this item                                                                                                                                                                                             Page 1 of 2




               GOGOLO Universal                  Fork Clip-ons Handle             Universal Banjo Bolt            Fork Clip-ons Handle                 D-Simpleapparel-                     (20Pcs/Set) Universal               4 pair/lot Mo
               Motorcycle Adjustable             Bars CNC Riser Regular           Motorcycle Hydraulic            Bars CNC Riser Regular               Universal Stunt Clutch               Use For Exhaust Stud Set            Universal 4m
               Fork Seal Driver 39-50            Handlebar for 1969-              Brake Pressure Light            Handlebar for 1969-                  Easy Pull System For                 M6X35 Cylinder Screw                5mm 5.5mm
               mm Dirt Bike Fork…                1982 Honda Suzuki…               Switch (the Rear Brake…         1982 Honda Suzuki…                   Ktm Sxf Excf For Honda               for Aprilia for Honda for           Engine Valve
                            57                                    1                                   22                              1                Cr Crf 125 150 250…                  Yamaha Motorcycle…                  Seal for Hond
               $23.90                            $31.99                           $9.99                           $32.99                               $45.09                               $29.99                              $20.99


      Your Browsing History                 View or edit your browsing history    ›                                                                                                                                                      Page 1 of 2




                                                                                                                  Back to top




                           Get to Know Us                                  Make Money with Us                                  Amazon Payment Products                                              Let Us Help You
                           Careers                                         Sell products on                                    Amazon Rewards Visa                                                  Amazon and COVID-
                                                                           Amazon                                              Signature Cards                                                      19
                           Blog
                                                                           Sell apps on Amazon                                 Amazon.com Store Card                                                Your Account
                           About Amazon
                                                                           Become an Aﬃliate                                   Amazon Business Card                                                 Your Orders
                           Press Center
                                                                           Advertise Your Products                             Amazon Business Line of Credit                                       Shipping Rates &
                           Investor Relations                                                                                                                                                       Policies
                                                                           Self-Publish with Us                                Shop with Points
                           Amazon Devices                                                                                                                                                           Amazon Prime
                                                                           Host an Amazon Hub                                  Credit Card Marketplace
                           Amazon Tours                                                                                                                                                             Returns &
                                                                           › See More Make Money                               Reload Your Balance                                                  Replacements
                                                                           with Us
                                                                                                                               Amazon Currency Converter                                            Manage Your Content
                                                                                                                                                                                                    and Devices
                                                                                                                                                                                                    Amazon Assistant
                                                                                                                                                                                                    Help




                                                                                                                   English                    United States




                          Amazon Music                Amazon                     Amazon Drive                       6pm                        AbeBooks                        ACX                           Alexa
                          Stream millions             Advertising                Cloud storage                      Score deals                Books, art                      Audiobook                     Actionable
                          of songs                    Find, attract, and         from Amazon                        on fashion                 & collectibles                  Publishing                    Analytics
                                                      engage customers                                              brands                                                     Made Easy                     for the Web

                          Sell on                     Amazon                     Amazon Fresh                       AmazonGlobal               Home Services                   Amazon Ignite                 Amazon Rapids
                          Amazon                      Business                   Groceries & More                   Ship Orders                Experienced Pros                Sell your original            Fun stories for
                          Start a Selling             Everything For             Right To Your Door                 Internationally            Happiness Guarantee             Digital                       kids on the go
                          Account                     Your Business                                                                                                            Educational
                                                                                                                                                                               Resources

                          Amazon Web                  Audible                    Book Depository                    Box Oﬃce                   ComiXology                      DPReview                      East Dane
                          Services                    Listen to Books &          Books With Free                    Mojo                       Thousands of                    Digital                       Designer Men's
                          Scalable Cloud              Original                   Delivery Worldwide                 Find Movie                 Digital Comics                  Photography                   Fashion
                          Computing                   Audio                                                         Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                  IMDb                               IMDbPro                    Kindle Direct                   Prime Now                     Amazon Photos
                          Sewing, Quilting            Book reviews               Movies, TV                         Get Info                   Publishing                      FREE 2-hour                   Unlimited Photo
                          & Knitting                  &                          & Celebrities                      Entertainment              Indie Digital & Print           Delivery                      Storage
                                                      recommendations                                               Professionals              Publishing                      on Everyday Items             Free With Prime
                                                                                                                    Need                       Made Easy

                          Prime Video                 Shopbop                    Amazon Warehouse                   Whole Foods                Woot!                           Zappos                        Ring
                          Direct                      Designer                   Great Deals on                     Market                     Deals and                       Shoes &                       Smart Home
                          Video                       Fashion Brands             Quality Used Products              America’s                  Shenanigans                     Clothing                      Security Systems
                          Distribution                                                                              Healthiest
                          Made Easy                                                                                 Grocery Store

                          eero WiFi                   Neighbors App              Amazon Subscription Boxes          PillPack                   Amazon Renewed                  Amazon Second
                          Stream 4K Video             Real-Time Crime            Top subscription boxes – right     Pharmacy                   Like-new products               Chance
                          in Every Room               & Safety Alerts            to your door                       Simpliﬁed                  you can trust                   Pass it on, trade it
                                                                                                                                                                               in,
                                                                                                                                                                               give it a second
                                                                                                                                                                               life




https://www.amazon.com/Motoparty-Off-Road-Anti-Dust-Protective-Husqvarna/dp/B07GV9KXJC/ref=sr_1_12?dchild=1&keywords=KTM&m=A1WA6RDXQQVGPB&qid=1603262848&s=merchant-items&sr=1-12&th=1                                                                 4/5
10/21/2020                                       Case: 1:20-cv-06677 Document #: 14 Filed:     Seller Profile: Page
                                                                                    Amazon.com11/10/20         MotoParty168 of 465 PageID #:1873


   Skip to main content                                                                                                                                       Acco
                                                                                                                                                              Hello,      ists     Returns                            0
                                           All                                                                                                                                     & Orders       Try Prime               Cart
                                                                                                                                                              Account

       Deliver to
                                         Holiday Deals    Gift Cards   Customer Service    Browsing History                 Amazon.com          Prime Video      Best Sellers                Shop deals before they're gone
       Bensenville 60106


    MotoParty                                                                                                                           Have a question for MotoParty?
    MotoParty storefront
                    87% positive in the last 12 months (240 ratings)                                                                         Ask a question
    MotoParty is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name: YuanMeiYin
    Business Address:
      BaiYun Qu SongZhou Jie SongBeiCun SongGang DongLu 45Hao
      JinHua GongYe Qu G402
      GuangZhou
      GuangDong
      510165
      CN


        Feedback        Returns & Refunds         Shipping       Policies    Help       Products



                             “ The product description states: "Package Includes One More Set of Locking Mechanism As Gift". This was not
                                                                                                                                                                    30 days      90 days       12 months       Lifetime
                              included. Please send it to me, and let me know that you are doing so, or I will return the screen for a full
                              refund. I paid the extra to get this second set of locking mechanism. I could have bought the screen with               Positive          100%       95%              87%           88%
                              only one set of locking mechanism for under $30. ”                                                                      Neutral            0%         2%                3%           4%
                             Read less
                                                                                                                                                      Negative           0%         3%              10%            8%
                             By Jacques Pieu on September 20, 2020.
                                                                                                                                                      Count               27         91              240           475
                             Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                             experience.

                             “ We have contacted you , will sort this issue with you asap. ”

                             By MotoParty on September 21, 2020.

                             “ It hasn’t been shipped yet. I don’t want it. I found the same item and it has already been shipped. I don’t
                               want two of the same item. ”
                             By Geoﬀrey V. on September 18, 2020.

                             “ We have shipped it 10 days ago, the tracking no.is 420875059274890249338845827491 ”

                             By MotoParty on September 19, 2020.

                             “ Item arrived quick, but missing tiny clamp screws on one side. ”

                             By Guy D. on September 15, 2020.

                             “ Items ordered (MorRYDE LRE 4000 rubber shear "springs" for the equalizer) did NOT arrive on promised date.
                              On expected arrival date, I instead got an automated email telling me that the items had not even shipped
                              yet, but they would "let me know when they shipped". Thanks, but NO THANKS! VERY bad customer service,
                              and virtually non existent customer service. Do not recommend. Shop elsewhere. ”
                             Read less

                             By Mike on September 11, 2020.

                             Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                             experience.

                             “ see you ”

                             By darrell hale on September 10, 2020.



                                                                       Previous Next




                                                                                Leave seller feedback   Tell us what you think about this page




         Inspired by your browsing history                                                                                                                                                                     Page 1 of 7




                    FMF Racing 11299 Wash        Maxima 70-749203-3PK        JFG RACING Motorcycle        YOHOOLYO Disc Lock           WEFOO Bike or Motorcycle         COFIT Motorcycle Gloves       ZW Homelan
                    Plug                         Chain Wax Ultimate Chain    Universal Handguards         Alarm Motorcycle Alarm       Chain Washer, Cleaning           for Men and Women, Full       Mudguard La
                                1,409            Care Aerosol Combo Kit,     Aluminum Hand Guards         Padlock with 110db Alarm     Brush 2 Pcs (Color, Blue         Finger Touchscreen            Red Tail Ligh
                    $7.98                        (Pack of 3)                 Brush Bar For oﬀ Road…       Sound for Motorcycles…       and Red)                         Motorbike Gloves for…         Motocross X
                                                               1,826                       725                          2,127                          1,056                         7,601
                                                 $26.00                      $19.99                       $28.96                       $6.99                            $18.99                        $12.99


         Top subscription apps for you                                                                                                                                                                         Page 1 of 7

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1WA6RDXQQVGPB&sshmPath=                                                                   1/2
10/21/2020                                Case: 1:20-cv-06677 Document #: 14 Filed: Amazon.com
                                                                                     11/10/20  : KTMPage 169 of 465 PageID #:1874


   Skip to main content                           KTM                                                                                      Acco
                                                                                                                                           Hello,       ists     Returns                        0
                                   MotoParty                                                                                                                     & Orders    Try Prime                Cart
                                                                                                                                           Account

       Deliver to
                                  Holiday Deals   Gift Cards   Customer Service   Browsing History               Amazon.com      Prime Video   Best Sellers    Buy Again    Whole Foods
       Bensenville 60106

     1-16 of 25 results for MotoParty : "KTM"                                                                                                                                     Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:


     Brand
     motoparty                                                                                       Motoparty Fork Shoes Protector Cover For KTM XC XCF XCW SX SXF EXCF
                                                                                                     250 300 350 450 495 500
                                                                                                                      3
                                                                                                     $
                                                                                                         2199
                                                                                                     Get it as soon as Thu, Oct 22
                                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                                     Amazon
                                                                                                     Only 8 left in stock - order soon.




                                                                                                     Motoparty Motorcycle Windshield Extension - Universal Adjustable Clip-on
                                                                                                     windscreen extension- for Honda Suzuki Kawasaki Yamaha Aprilia…
                                                                                                                      211

                                                                                                     smoke
                                                                                                     $
                                                                                                         3599
                                                                                                         Save 5% with coupon
                                                                                                     Get it as soon as Fri, Oct 23
                                                                                                     FREE Shipping by Amazon
                                                                                                     Also available in transparent




                                                                                                     Motoparty Adjustable Clip On Windshield Extension Spoiler Windscreen
                                                                                                     Air Deﬂector For Ducati 1199 Panigale R S 1299 Panigale S,For KTM 65…
                                                                                                                      9
                                                                                                     $
                                                                                                         3799
                                                                                                     Get it as soon as Fri, Oct 23
                                                                                                     FREE Shipping by Amazon
                                                                                                     Only 3 left in stock - order soon.




                                                                                                     Motoparty Universal Acerbis Style MX Motorcycle Exhaust Muﬄer Silencer
                                                                                                     Protector Guard For CRF230 KTM EXC Oﬀ Road Dirt Pit Bike 85-…
                                                                                                                      3
                                                                                                     Orange
                                                                                                     $
                                                                                                         1299
                                                                                                     FREE Shipping
                                                                                                     Only 6 left in stock - order soon.




                                                                                                     Motoparty Universal Motorcycle Exhaust Muﬄer Pipe Leg Protector Heat
                                                                                                     Shield Cover For KTM Honda Suzuki Yamaha Kawasaki Ducati HP4 Aprilia…
                                                                                                                      3
                                                                                                     Black
                                                                                                     $
                                                                                                         1999
                                                                                                     $3.00 shipping

                                                                                                     Also available in Red




                                                                                                     Motoparty Air Filter Cover Dustproof Cap For Honda CRF - For Kawasaki
                                                                                                     KX - For Suzuki RMZ DRZ RM DR - For Yamaha WR YZ - For KTM FC FE FS…
                                                                                                                      1
                                                                                                     Green
                                                                                                     $
                                                                                                         999
                                                                                                     $1.00 shipping

                                                                                                     Also available in Orange




                                                                                                     Motoparty Motorcycle Windshield Extension Windscreen Clip on For
                                                                                                     Triumph Aprilia Kawasaki Harley Honda BMW Yamaha Suzuki KTM Ducati…
                                                                                                                      7

                                                                                                     43
                                                                                                     $     99

                                                                                                     FREE Shipping
                                                                                                     Only 19 left in stock - order soon.

https://www.amazon.com/s?k=KTM&me=A1WA6RDXQQVGPB&ref=nb_sb_noss                                                                                                                                              1/4
10/21/2020                               Case: 1:20-cv-06677 Document #: 14 Filed: Amazon.com
                                                                                    11/10/20  : KTMPage 170 of 465 PageID #:1875




                                                                                     Universal Black Acerbis MX Exhaust Muﬄer Silencer Protector Guard Cover
                                                                                     For KTM EXC SX SXF CRF KXF YZF
                                                                                                      1
                                                                                     $
                                                                                         1450
                                                                                     $1.00 shipping
                                                                                     Only 9 left in stock - order soon.




                                                                                     Motoparty Universal Motorcycle 45-52mm Shock Absorber Spanner
                                                                                     Wrench Tool Hook For KTM EXC Honda Kawasaki Suzuki Yamaha CR CRF…
                                                                                                      4
                                                                                     $
                                                                                         999
                                                                                     $5.00 shipping
                                                                                     Only 10 left in stock - order soon.




                                                                                     Motoparty GPS Phone Holder Stand For KTM 1050 1090 1190 ADV
                                                                                     Adventure (22MM)
                                                                                     $
                                                                                         6599
                                                                                     FREE Shipping




                                                                                     Universal Orange Acerbis MX Exhaust Muﬄer Silencer Protector Guard
                                                                                     Cover For KTM EXC SX SXF CRF KXF YZF
                                                                                     1450
                                                                                     $

                                                                                     $1.00 shipping




                                                                                     Motoparty Dirt Bike Oﬀ-Road Front Fork Anti-Dust Cover Gaiter Boots
                                                                                     Shock Absorber Protective For Honda Yamaha Kawasaki Suzuki Husqvarn…
                                                                                     RED
                                                                                     2203
                                                                                     $

                                                                                     FREE Shipping
                                                                                     Only 17 left in stock - order soon.




                                                                                     Motoparty Motorcycle Adjustable Windshield Extension - Universal Clip-on
                                                                                     windscreen for Kawasaki Yamaha BMW Buell Triumph Ducati and more(…
                                                                                                      110
                                                                                     $
                                                                                         3799
                                                                                         Save 5% with coupon
                                                                                     Get it as soon as Fri, Oct 23
                                                                                     FREE Shipping by Amazon




                                                                                     Motoparty High Temp Exhaust Couplings Clamps 1"ID For Yamaha
                                                                                     Banshee YZF350 YFS200 Raptor Blaster KX80 KX125 KX250 CR80 CR125…
                                                                                                      50
                                                                                     Black
                                                                                     $
                                                                                         1589
                                                                                         Save 5% with coupon
                                                                                     Get it as soon as Fri, Oct 23
                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                     Amazon
                                                                                     Price may vary by color




https://www.amazon.com/s?k=KTM&me=A1WA6RDXQQVGPB&ref=nb_sb_noss                                                                                                 2/4
10/21/2020                                Case: 1:20-cv-06677 Document #: 14 Filed: Amazon.com
                                                                                     11/10/20  : KTMPage 171 of 465 PageID #:1876


                                                                                                           Motoparty Adjustable Clip On Windshield Extension Spoiler Windscreen
                                                                                                           Air Deﬂector For Yamaha TMD900 TDM850 FJR1300 FJ09 FZ1 FZ6…
                                                                                                                           26

                                                                                                           transparent-4
                                                                                                           $3599
                                                                                                           FREE Shipping




                                                                                                           Motoparty Fork Shoes Protector Cover For Husqvarna TC FC TX FX TE FE
                                                                                                           125 250 250i 300 300i 350 450 501
                                                                                                           $
                                                                                                            2199
                                                                                                           FREE Shipping




                                                                                                               ← Previous       1    2    Next →




                                                      Need help?
                                                      Visit the help section or contact us




      Inspired by your browsing history                                                                                                                                                      Page 1 of 7




              FMF Racing 11299 Wash      Maxima 70-749203-3PK            JFG RACING Motorcycle       YOHOOLYO Disc Lock         WEFOO Bike or             COFIT Motorcycle Gloves   ZW Homelan
              Plug                       Chain Wax Ultimate              Universal Handguards        Alarm Motorcycle Alarm     Motorcycle Chain          for Men and Women,        Fender Mudg
                          1,409          Chain Care Aerosol              Aluminum Hand Guards        Padlock with 110db         Washer, Cleaning Brush    Full Finger Touchscreen   LED Brake Re
              $7.98                      Combo Kit, (Pack of 3)          Brush Bar For oﬀ Road…      Alarm Sound for…           2 Pcs (Color, Blue and…   Motorbike Gloves for…     for Dirt Bike
                                                        1,826                        725                           2,127                    1,056                     7,601
                                         $26.00                          $19.99                      $28.96                     $6.99                     $18.99                    $12.99


      Recommended based on your browsing history                                             Sponsored                                                                                       Page 1 of 3




              D.I.D 520ATV-130 Gold      Volar Heavy Duty Non            NICHE 520 Drive Chain       WFLNHB O-Ring Drive        DID 520ERV3-120 Gold      NICHE 520 Drive Chain     ABN Chain B
              130-Link High              Oring Chain for 520 x           128 Links O-Ring With       Chain ATV 520 Pitch 114    Chain with Connecting     120 Links Standard Non    Piece Set wit
              Performance X-Ring         106 Links                       Connecting Master Link      Links Gold Color           Link                      O-Ring with Connecting    Case – Chain
              Chain with Connecting…     $22.99                          for Motorcycle ATV…         $38.99                                 62            Master Link               Riveter for M
                          171                                                        62                                         $134.00                               43
              $60.32                                                     $43.99                                                                           $35.95                    $23.19


      Your Browsing History         View or edit your browsing history   ›                                                                                                                   Page 1 of 2




                                                                                                     Back to top




                         Get to Know Us                         Make Money with Us                             Amazon Payment Products                       Let Us Help You
                         Careers                                Sell products on                               Amazon Rewards Visa                           Amazon and COVID-
                                                                Amazon                                         Signature Cards                               19
                         Blog

https://www.amazon.com/s?k=KTM&me=A1WA6RDXQQVGPB&ref=nb_sb_noss                                                                                                                                            3/4
10/21/2020                                        Case: 1:20-cv-06677 Document #: Select Shipping 11/10/20
                                                                                   14 Filed:      Options - Amazon.com
                                                                                                                Page   Checkout
                                                                                                                         172 of 465 PageID #:1877




             Choose your shipping options                                                                                                                           Continue




             Shipment 1 of 1                                                                                 Choose a delivery option:

             Shipping from MotoParty                       (Learn more)                                            Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                   FREE Shipping
             Shipping to:                           1001 FOSTER AVE, BENSENVILLE, IL,
             60106-1445 United States

                Motoparty Dirt Bike Off-Road Front Fork Anti-Dust Cover Gaiter
                Boots Shock Absorber Protective For Honda Yamaha Kawasaki
                Suzuki Husqvarna KTM Off Road Dirt Bikes,RED
                $22.03 - Quantity: 1
                Sold by: MotoParty


             Change quantities or delete




                                                                                                                                                                    Continue




                                                       Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                    1/1
10/21/2020                                       Case: 1:20-cv-06677 Document #: 14Place Your Order
                                                                                      Filed:   11/10/20          Checkout
                                                                                                              Page
                                                                                                    - Amazon.com      173 of 465 PageID #:1878




      Review your order

                   Want to save time on your next order and go directly to this step when checking                                                                         Place your order
                   out?
                        Default to these delivery and payment options                                                                                     By placing your order, you agree to Amazon's
                                                                                                                                                              privacy notice and conditions of use.

                                                                                                                                                         Order Summary
                                                                                                                                                         Items:                                     $22.03
             Shipping address Change                         Payment method Change                         Add a gift card, promotion code,
                                                                                                                                                         Shipping & handling:                        $0.00
                                                                 ending in                                 or voucher
             1001 FOSTER AVE                                                                                                                             Total before tax:                          $22.03
                                                                                                            Enter Code                Apply              Estimated tax to be collected:*             $1.38
             BENSENVILLE, IL 60106-1445                      Billing address Change
             United States                                   Same as shipping address
             Phone:                                                                                                                                      Order total:                            $23.41
             Add delivery instructions
                                                                                                                                                         How are shipping costs calculated?


                                                  , we'd like to give you a chance to try
                                                  n Prime
                                Join Prime and start saving ▶
                                Receiving government assistance? Get 50% off Prime ▶



             Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                             Motoparty Dirt Bike Off-Road Front                      Choose a delivery option:
                             Fork Anti-Dust Cover Gaiter Boots                            Tuesday, Nov. 10 - Thursday, Dec. 3
                             Shock Absorber Protective For Honda                          FREE Shipping
                             Yamaha Kawasaki Suzuki Husqvarna
                             KTM Off Road Dirt Bikes,RED
                             $22.03
                             Quantity: 1 Change
                             Sold by: MotoParty
                                 Gift options not available.



      *Why has sales tax been applied? See tax and seller information

      Do you need help? Explore our Help pages or contact us

      For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
      complete until we send you an email notifying you that the item has been shipped.

      Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

      Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

      Go to the Amazon.com homepage without completing your order.


                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                               1/1
10/21/2020                                                    Amazon.com: Universal
                                                     Case: 1:20-cv-06677            Orange Acerbis#:
                                                                                 Document            Exhaust
                                                                                                  MX 14  Filed:     Silencer Protector
                                                                                                             Muffler11/10/20       PageGuard174
                                                                                                                                            Cover of
                                                                                                                                                  For 465
                                                                                                                                                      KTM EXC SX SXF CRF
                                                                                                                                                           PageID        KXF YZF
                                                                                                                                                                     #:1879

   Skip to main content                              KTM                                                                                                               Acco
                                                                                                                                                                       Hello,        ists   Returns                                 0
                                             All                                                                                                                                            & Orders          Try Prime                 Cart
                                                                                                                                                                       Account

       Deliver to
                                           Holiday Deals      Gift Cards      Customer Service          Browsing History                 Amazon.com      Prime Video       Best Sellers               Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                   Universal Orange Acerbis MX Exhaust Muﬄer                                                             $14.50
                                                                                          Silencer Protector Guard Cover For KTM EXC SX
                                                                                                                                                                                                $1.00 delivery: Nov 12 - Dec 4
   Subm
                                                                                          SXF CRF KXF YZF
                                                                                          Brand: motoparty
                                                                                                                                                                                                In stock.
   Subm
                                                                                                                                                                                                Usually ships within 2 to 3 days.
                                                                                          Price:   $14.50                                                                                       Qty:
                                                                                                                                                                                                 Qty:
                                                                                                                                                                                                 1      1
   Subm
                                                                                          Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                          annual fee.                                                                                                           Add toto
                                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                                         Cart
   Subm
                                                                                             Condition: Aftermarket 100% Brand New,Good Working Condition and Easy to
                                                                                             Install                                                                                                              Submit
                                                                                                                                                                                                                   Buy Now
   Subm                                                                                      Feature: There are 6 colors for you to Choose,Covering the Damaged or Rusty
                                                                                             Exhaust End Pipe to make your motorcycle be special.                                                     Secure transaction

   Subm                                                                                      Material: Made of high quality Silicone with Heat resistant to Ensure Its Durability               Ships from ...        MotoParty
                                                                                             and Security                                                                                       Sold by ...           MotoParty
                                                                                             Package Includes: 1x Exhaust Tail Pipe Protector (As Picture Shown),Installation
                                                                                             Instruction Not Included                                                                           Return policy: Extended holiday
                                                                                             Fitment: For Honda/Yamaha/Kawasaki/Suzuki/KTM/Aprilia/BMW/Ducati/Harley-                           return window till Jan 31, 2021
                                                                                             Davidson/Husqvarna/BETA/Oﬀ Road Dirt Pit Bike 85-530cc Motorcross,Universal
                                                                                             ﬁt for mostly motorbike.
                                                                                                                                                                                                      Deliver to Bensenville 60106
                                                                                          › See more product details
                                  Roll over image to zoom in
                                                                                          Compare with similar items                                                                              Add to List

                                                                                            Report incorrect product information.
                                                                                                                                                                                                        Share

   Inspired by your recent shopping trends                                                                                                                                   Page 1 of 17                     Have one to sell?

                                                                                                                                                                                                              Sell on Amazon




               MZS Motorcycle Mirrors               MZS Motorcycle Rear               1Storm Motorcycle Bike         Rzmmotor 7/8’’ 22mm             Motorcycle Swingarm
               Rear View 8MM 10MM                   View Mirrors - 360                Full FACE Helmet               CNC Brake Clutch Lever          Guard Swing Arm
               Universal Compatible                 Degree Adjustment                 Booster Butterﬂy Pink          Protective Guards Bar           Protector For KTM
               with Honda Yamaha…                   Rectangle Universal…              Purple                         Ends Motorcycles…               EXC125 EXC200…
                                 197                             79                                 3                               15                              43
               $31.88                               $28.99                            $54.95 - $69.95                $33.99                          $21.99
                                                                                                                     Only 17 left in stock - orde…   Only 3 left in stock - order…




   Exclusive items from our brands                                                                                                                                                                                                Page 1 of 2




                    CLEO Plastic Fender               AmazonBasics Motorbike              AmazonBasics Premium              AmazonBasics Enhanced             AmazonBasics Premium            AmazonBasics                              A
                    Fairing Body Work Kit             Powersports Racing                  Waterproof Winter Plus            Flex Grip Work Gloves -           Impact Gloves - Medium,         Motorcycle Saddle Bags
                    Set，Plastic Body Fender           Gloves - XX-Large, Green            Performance Gloves,               Extra Large, Grey                 Black                                              57
                    Kit 7 piece for CRF50…                            1,253               Black, L                                         674                                155             $78.24                                    $
                                   74                 $11.99                                               124              $12.39                            $10.78                          Only 18 left in stock - orde…
                    $29.99                                                                $18.04



   Customers who viewed this item also viewed




                    Acerbis Silencer                  PRO CAKEN Universal
                    Protector (200/400mm)             MX Dirt Pit Bike Exhaust
                    (Black)                           Muﬄer Silencer
                                   31                 Protector Guard for…
                    $31.83                                            1
                    Only 17 left in stock - orde…     $7.99
                                                      Only 7 left in stock - order…


https://www.amazon.com/Universal-Acerbis-Exhaust-Silencer-Protector/dp/B07H9VN54S/ref=sr_1_11?dchild=1&keywords=KTM&m=A1WA6RDXQQVGPB&qid=1603263398&s=merchant-items&sr=1-11                                                                    1/5
10/21/2020                                           Case: 1:20-cv-06677Amazon.com:
                                                                         Document         #:GPS
                                                                                    Motoparty 14Phone
                                                                                                 Filed:   11/10/20
                                                                                                      Holder            Page
                                                                                                             Stand For KTM        175
                                                                                                                           1050 1090       of 465
                                                                                                                                     1190 ADV       PageID
                                                                                                                                              Adventure (22MM) #:1880


   Skip to main content                              KTM                                                                                                         Acco
                                                                                                                                                                 Hello,       ists    Returns                               0
                                             All                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                                 Account

       Deliver to
                                           Holiday Deals     Gift Cards    Customer Service      Browsing History                   Amazon.com    Prime Video       Best Sellers                   Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                              Motoparty GPS Phone Holder Stand For KTM                                                             $65.99
                                                                                     1050 1090 1190 ADV Adventure (22MM)
                                                                                                                                                                                          FREE delivery: Nov 10 - Dec 3
   Subm                                                                              Brand: motoparty

                                                                                                                                                                                          In Stock.
   Subm                                                                              Price:   $65.99
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                     Get $50 oﬀ instantly: Pay $15.99 upon approval for the Amazon Rewards Visa Card.
   Subm                                                                              No annual fee.
                                                                                                                                                                                                          Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                        100% brand new GPS holder
   Subm                                                                                 High quality and durable
                                                                                                                                                                                                            Submit
                                                                                                                                                                                                             Buy Now
                                                                                        Perfect match for you equipment
   Subm                                                                                 Package include 1x gps mounting bracket                                                                 Secure transaction
                                                                                        Fit For KTM 1050 1090 1190 ADV Adventure
                                                                                                                                                                                          Ships from ...        MotoParty
                                                                                      › See more product details
                                                                                                                                                                                          Sold by ...           MotoParty
                                                                                     Compare with similar items
                                                                                                                                                                                          Return policy: Extended holiday
                                                                                        Report incorrect product information.                                                             return window till Jan 31, 2021



                                                                                                                                                                                                Deliver to Bensenville 60106


                                  Roll over image to zoom in                                                                                                                                Add to List



                                                                                                                                                                                                  Share
   Customers also viewed these products                                                                                                                                 Page 1 of 9
                                                                                                                                                                                                        Have one to sell?

                                                                                                                                                                                                        Sell on Amazon




               Roam Universal Premium               RAM X-Grip Phone            KTM Adventure Tank Bag          Cruztools RTKT1               KTM 1090 Adventure,
               Bike Phone Mount for                 Mount with Handlebar                       54               Roadtech Tool Kit for         KTM 1190 ADVENTURE
               Motorcycle - Bike                    U-Bolt Base                 $140.00                         KTM                           (2013 - CURRENT) KTM
               Handlebars,…                                     3,469           Only 2 left in stock - order…                  22             1290 SUPER…
                                 23,500             $57.49                                                      $89.95                                       4
                #1 Best Seller                                                                                  Only 6 left in stock (more…   $69.95
                                   in
                                                                                                                                              Only 5 left in stock - order…
               Powersports Electrical
               Device…
               $19.98



   Sponsored products related to this item                                                                                                                                                                              Page 1 of 14




                    Motorcycle Bracket                GPS MOUNTING                   KTM Hand Brake Lever              KTM XW-Ring Chain               KTM Supersprox Stealth           Qiilu Motorcycle GPS
                    Mount Smartphone GPS              BRACKET Navigation             (Orange) 2014-2020                (Orange) 520x118 2003-          Rear Sprocket (Orange)           Navigation Bracket,                     (
                    Holder For KTM 1050               bracket for KTM 1050           OEM: 7871399204404                2020 OEM:                       48T OEM:                         Phone Holder                            2
                    1090 1190 Adventure…              1190 1090 1290 ADV…                        3                     79610965118EB                   5841005104804                    Motorcycle Phone…
                    $62.20                                         2                 $47.99                                        1                               1                    $25.09
                                                      $80.00                                                           $124.99                         $83.99
                                                                                                                                                                                                                        Ad feedback


   Customers who bought this item also bought




                    K&N Motorcycle Oil
                    Filter: High Performance,
                    Premium, Designed to be
                    used with Synthetic or…
                                   33
                    $10.39
                    Only 17 left in stock - orde…


https://www.amazon.com/Motoparty-Phone-Holder-Stand-Adventure/dp/B081PQQ391/ref=sr_1_10?dchild=1&keywords=KTM&m=A1WA6RDXQQVGPB&qid=1603263398&s=merchant-items&sr=1-10                                                                 1/4
10/19/2020                          Amazon.com: GFYSHIP
                                                 Case: Motorcycle Fork Bag Handlebar
                                                        1:20-cv-06677       Document Bag Sissy Bar Tool
                                                                                           #: 14        Bag for
                                                                                                   Filed:       Yamaha Honda
                                                                                                            11/10/20    Page Sportster
                                                                                                                                176 Softail Dyna
                                                                                                                                       of 465    Kawasaki Suzuki
                                                                                                                                               PageID     #:1881 Ducati KTM Roll Tool Bag: Automotive

                                                                                                                                                                    Hello, Sign in
   Skip to main content                                                                                                                                             Account & Lists
                                                                                                                                                                                           Returns                               0
                                            Automotive Parts & Accessories                                                                                                                 & Orders          Try Prime               Cart
                                                                                                                                                                    Account
      Deliver to
                                          Holiday Deals     Best Sellers       Customer Service     New Releases        AmazonBasics     Whole Foods      Gift Cards       Free Shipping                Shop today's epic deals now
      Bolingbrook 60440

    Automotive        Your Garage      Deals & Rebates    Best Sellers    Parts     Accessories     Tools & Equipment       Car Care     Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Accessories › Luggage › Saddle Bags



   Subm                                                                                GFYSHIP Motorcycle Fork Bag Handlebar Bag                                                               $25.00
                                                                                       Sissy Bar Tool Bag for Yamaha Honda Sportster                                                           & FREE Shipping
   Subm
                                                                                       Softail Dyna Kawasaki Suzuki Ducati KTM Roll                                                            Arrives: Nov 9 - Dec 2

   Subm
                                                                                       Tool Bag                                                                                                Fastest delivery: Oct 23 - 29
                                                                                       Brand: GFYSHIP
                                                                                                                                                                                               In Stock.
   Subm
                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1
                                                                                       Price:   $25.00 & FREE Shipping
   Subm
                                                                                          Get $50 oﬀ instantly: Pay $0.00 $25.00 upon approval for the Amazon Rewards                                          Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart
                                                                                          Visa Card. No annual fee.
   Subm                                                                                                                                                                                                          Submit
                                                                                                                                                                                                                  Buy Now
                                                                                       This item is returnable

                                                                                          This Fork Bag is locked with insert buckle, easy to store and pick. Extra side ﬂaps                        Secure transaction
   Subm
                                                                                          inside, to hold your items completely, prevent falling out, and prevents rain.
                                                                                                                                                                                               Ships from ... motorcycle Brake Home
                                                                                          This Motorcycle Fork Bag is made of PU leather with rivet, reinforce sewing and
                                                                                                                                                                                               Sold by ...      motorcycle Brake Home
                                                                                          moderate thickness keep the bag shapely.
                                                                                          Size 30x13X13cm (L x W x H) ,Oﬀer roomy space for your tools, water bottle and
                                                                                          necessaries.                                                                                               Deliver to Bolingbrook 60440

                                                                                          The soft inside keep your items safe even on bumping road. Compatible with most
                                                                                          motorcycle and bicyble.                                                                                Add to List

                               Roll over image to zoom in                                 This Fork Bag is locked with insert buckle, easy to store and pick.
                                                                                        › See more product details                                                                                     Share

                                                                                       Compare with similar items
                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon
   Inspired by your recent shopping trends                                                                                                                                 Page 1 of 17




               Dowco Willie & Max                Dowco Willie & Max                Dowco Willie & Max            Dowco Willie & Max               Dowco Willie & Max
               58282-20 Black Magic              59591-00 Black Jack               59588-00 Black Jack           58421-00 Standard                58708-20 Black Magic
               Series: Synthetic Leather         Series: Synthetic Leather         Series: Synthetic Leather     Series: Synthetic Leather        Series: Synthetic Leather
               Motorcycle Tool…                  Motorcycle Sissy Bar…             Compact Slant…                Compact Motorcycle…              Compact Slant…
                              144                               87                                146                            18                             53
               $44.12                            $49.99                            $138.87                       $29.99                           $138.87
               Only 10 left in stock - orde…     Only 5 left in stock (more…                                     Only 6 left in stock - order…    Only 16 left in stock (more…




   You might also like                                                                                                                                                                                                       Page 1 of 20
   Sponsored




                   Detachable Black                  Dowco Willie & Max                Dowco Willie & Max                 Dowco Willie & Max              INNOGLOW Motorcycle                Dowco Willie & Max
                   Backrest Sissy Bar for            58282-20 Black Magic              59591-00 Black Jack                59778-00 Synthetic              Waterproof Handlebar               59776-00 Triangulated
                   2006-up Harley                    Series: Synthetic Leather         Series: Synthetic Leather          Leather Swingarm Bag:           Bag Saddle bag Fork Roll           Synthetic Leather
                   Davidson Dyna Street              Motorcycle Tool P...              Motorcycle Sissy B...              Black, Fits Dual Shock ...      Barrel Bag For Ha...               Motorcycle Swingarm…
                                45                                144                               87                                  277                            7                                  337
                   $53.50                            $44.12                            $49.99                             $83.21                          $18.99                             $82.16

   Customers who viewed this item also viewed




                   The Nekid Cow |                   Genuine Goat Leather
                   Motorcycle Storage Bag            Vintage Motorcycle 2
                   Premium Synthetic Black           Strap Buckle Closure
                   Plain PVC Leather 2…              Tool Brown Bag Quick…
                                652                                  62
                   $24.49                            $36.99



https://www.amazon.com/GFYSHIP-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B0833TL9ZJ/ref=sr_1_38                                                                                                                                            1/4
10/19/2020                      Amazon.com: GFYSHIP
                                             Case: Motorcycle Fork Bag Handlebar
                                                    1:20-cv-06677       Document Bag Sissy Bar Tool
                                                                                       #: 14        Bag for
                                                                                               Filed:       Yamaha Honda
                                                                                                        11/10/20    Page Sportster
                                                                                                                            177 Softail Dyna
                                                                                                                                   of 465    Kawasaki Suzuki
                                                                                                                                           PageID     #:1882 Ducati KTM Roll Tool Bag: Automotive

   Compare with similar items




                                      This item GFYSHIP Motorcycle Fork             Motorcycle Tool Bag, Universal PU            GFYSHIP Motorcycle Fork Bag                    Motorcycle Fork Bag Handlebar Bag
                                      Bag Handlebar Bag Sissy Bar Tool Bag          Leather Motorcycle Fork Bag                  Handlebar Bag Sissy Bar Tool Bag for           Sissy Bar Tool Bag Roll Tool Bag
                                      for Yamaha Honda Sportster Softail            Saddlebags Handlebar Bag Sissy Bar           Yamaha Honda Sportster Softail Dyna            Replacement for Yamaha Honda
                                      Dyna Kawasaki Suzuki Ducati KTM               Storage Tool Bag for Honda Kawasaki          Kawasaki Suzuki Ducati KTM (Brown)             Sportster Softail Dyna Kawasaki
                                      Roll Tool Bag                                 Suzuki Yamaha Sportster (Black-1)                                                           Suzuki Ducati

                                           Submit
                                          Add to Cart                                    Submit
                                                                                        Add to Cart                                   Submit
                                                                                                                                     Add to Cart                                     Submit
                                                                                                                                                                                    Add to Cart



     Customer Rating                                    (0)                                           (599)                                        (0)                                            (0)

     Price                            $
                                       2500                                         $
                                                                                     1868                                        $
                                                                                                                                  2800                                          $
                                                                                                                                                                                  1699
     Sold By                          motorcycle Brake Home                         NBOMOTO                                      motorcycle Brake Home                          WanboTH




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $25.00! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

        Manufacturer                                           GFYSHIP                                                 ASIN                                                 B0833TL9ZJ

        Brand                                                  GFYSHIP                                                 Best Sellers Rank                                    #1,607,159 in Automotive (See Top 100 in
                                                                                                                                                                            Automotive)
        Manufacturer Part Number                               LBH2028-24                                                                                                   #2,588 in Powersports Saddle Bags

                                                                                                                       Date First Available                                 December 25, 2019

                                                                                                                     Warranty & Support

                                                                                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                            Page 1 of 2

             Videos for related products




                                                 4:41                                        6:39                                        3:45                                          0:59
             The 10 Best Motorcycle Panniers                  AGM Rolly Motorcycle Travel Bag             Dowco Willie & Max Wsingarm                    Motorcycle Saddle Bag with Duﬀel               AGM 30RB Rolly 3"
                                                                                                          Bags                                           Bag                                            Black Motorcycle T

             Ezvid Wiki                                       Merchant Video                              Merchant Video                                 ROCKBROS EXPLORER                              Merchant Video



     Upload your video




   Product description

         Product Name: Motorcycle Tool Bag
         Product name : tool bag
         Condition : 100% Brand new

https://www.amazon.com/GFYSHIP-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B0833TL9ZJ/ref=sr_1_38                                                                                                                                   2/4
10/19/2020                        Amazon.com: GFYSHIP
                                               Case: Motorcycle Fork Bag Handlebar
                                                      1:20-cv-06677       Document Bag Sissy Bar Tool
                                                                                         #: 14        Bag for
                                                                                                 Filed:       Yamaha Honda
                                                                                                          11/10/20    Page Sportster
                                                                                                                              178 Softail Dyna
                                                                                                                                     of 465    Kawasaki Suzuki
                                                                                                                                             PageID     #:1883 Ducati KTM Roll Tool Bag: Automotive
            Material : PU leather , buckles
            Color : as pictured
            Dimension : 30x13X13cm (L x W x H)
            Replace on vehicle : front side

            Fitment : Harley Softail Sportster DynaFeatures:
            High quality,long lasting.
            storage vary motorcycle repair tools .
            Enhance the characteristic of your car.
            Easy installation.

            Note:
            1.We provide clear pictures, measurements where possible. Please check as much as possible to make sure the item is the one that you need.
            2.Please allow 0.5-1 inch diﬀerence due to manual measurement.(1inch=2.54cm)
            3.There are no instructions included in this kit.If you want to know how to use or install it please contact us by email,We will provide help as much as possible.
            4.The color of the actual items may slightly diﬀerent from the listing images due to diﬀerent computer screen, thanks for your understanding.

            Package Include:
            1 x motorcycle tool bag
            2x straps




   Customers also viewed these products                                                                                                                                                                    Page 1 of 7




                  Dowco Willie & Max               The Nekid Cow |                   Everrich Motorcycle               Motorcycle Bags,                  Motorcycle Fork Bag,      Motorcycle Tool Bag,
                  59590-00 Black Jack              Motorcycle Handlebar              Handlebar Bag,                    Saddlebags with Leather           Handlebar Tool Bag with   Universal PU Leather
                  Series: Synthetic Leather        Bag Premium Synthetic             Motorcycle Fork Bag,              Shell, Black Handlebar            Internal Zipper Pocket    Motorcycle Fork Bag
                  Motorcycle Tool…                 Black PVC Leather…                Sissy Bar Storage Tool…           Bag                               for Motorcycle Front…     Saddlebags Handlebar…       S
                                 144                              652                               48                               255                               78                      599
                  $49.99                           $24.49                            $18.99                            $19.99                            $21.99                    $18.68                      $
                  Only 6 left in stock (more…      In stock on October 25, 20…




   Related items to consider                                                                                                                                                                               Page 1 of 7
   Sponsored




                  Motorcycle Tool Bag,             Dowco Willie & Max                Zqasales Motorcycle Fork          for Harley Sportster              Maso Motorcycle Saddle    La Rosa Design Front        V
                  Universal PU Leather             59591-00 Black Jack               Bag Waterproof                    Motorcycle Handlebar              Bag, Universal Luggage    Forks Tool Bag Black
                  Motorcycle Fork Bag,             Series: Synthetic Leather         Motorbike Tool Bag                Bag Sissy Bar Side Tool           PU Leather Bag Storage    Faux Leather
                  Saddle Roll Bags, Ha...          Motorcycle Sissy B...             Handlebar Bag PU…                 Bag Front Fork Ro...              with 2 Mountin...                      4
                               26                               87                               3                                  4                                 16           $29.99
                  $17.99                           $49.99                            $15.29                            $25.00                            $29.99



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                          No customer reviews

   5 star                                         0%
   4 star                                         0%
   3 star                                         0%
   2 star                                         0%
   1 star                                         0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




https://www.amazon.com/GFYSHIP-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B0833TL9ZJ/ref=sr_1_38                                                                                                                         3/4
10/19/2020                              Case: 1:20-cv-06677 Document #:motorcycle
                                                                        14 Filed: Brake Home @ Amazon.com:
                                                                                     11/10/20   Page 179ktmof 465 PageID #:1884
                                                                                                                                            Hello, Sign in
   Skip to main content                                     ktm                                                                             Account & Lists
                                                                                                                                                                   Returns                          0
                                  motorcycle Brake Home                                                                                                            & Orders    Try Prime                  Cart
                                                                                                                                            Account
      Deliver to
                                 Holiday Deals   Best Sellers     Customer Service   New Releases   AmazonBasics    Whole Foods      Gift Cards    Free Shipping    Registry   Sell     Coupons
      Bolingbrook 60440

    33-48 of 89 results for motorcycle Brake Home : "ktm"                                                                                                                             Sort  by:Featured
                                                                                                                                                                                      Featured
                                                                                                                                                                                       Sort by:


    Brand
    GFYSHIP                                                                                         GFYSHIP Motorcycle Fork Bag Handlebar Bag Sissy Bar Tool Bag for
    Grneric                                                                                         Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM…
    GYFSHIP
                                                                                                    brown
                                                                                                    $
                                                                                                     2800
                                                                                                    FREE Shipping
                                                                                                    Also available in brown 1




                                                                                                    Universal 1 pair Black Motorcycle Round 7/8" Handle Bar End Mirrors For
                                                                                                    Benelli Buell Ducati KTM
                                                                                                    $
                                                                                                     3150
                                                                                                    FREE Shipping




                                                                                                    1 pari Universal Motorcycle Rearview Mirror Side Mirrors CNC Aluminum
                                                                                                    Alloy For Honda Yamaha Kawasaki KTM (Yellow)
                                                                                                    Yellow
                                                                                                    $
                                                                                                     1590
                                                                                                    FREE Shipping
                                                                                                    Only 20 left in stock - order soon.

                                                                                                                                 +


                           Sponsored


                                                                                                    GFYSHIP Motorcycle Saddle Bags Side Luggage Storage Small Triangle
                                                                                                    Side Bag PU Leather Storage Tool for Harley Sportster XL883 1200 Hond…
                                                                                                    black
                                                                                                    $
                                                                                                     5804
                                                                                                    FREE Shipping

                                                                                                    Also available in brown




                                                                                                    GFYSHIP for Harley Sportster Motorcycle Handlebar Bag Sissy Bar Side
                                                                                                    Tool Bag Front Fork Roll Barrel Bag for Yamaha Honda Kawasaki Suzuki…
                                                                                                    brown
                                                                                                    $
                                                                                                     2202
                                                                                                    FREE Shipping

                                                                                                    Price may vary by color




                                                                                                    GFYSHIP Motorcycle Fork Bag Handlebar Bag Sissy Bar Tool Bag for
                                                                                                    Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM Roll…
                                                                                                    $2500
                                                                                                    FREE Shipping




                                                                                                    Grneric Motorcycle Saddle Bags Side Storage Side Bag Storage Tool
                                                                                                    Saddlebag Triangular Bag for Harley Honda KTM Kawasaki Suzuki (Left)
                                                                                                    $
                                                                                                     4700
                                                                                                    FREE Shipping




https://www.amazon.com/s?k=ktm&i=merchant-items&me=ABVZN8VXSLHN7&page=3&qid=1603107427&ref=sr_pg_3                                                                                                               1/4
10/19/2020                                      Case: 1:20-cv-06677 Document Amazon.com Seller
                                                                             #: 14 Filed:      Profile: motorcycle
                                                                                            11/10/20       PageBrake
                                                                                                                   180Home
                                                                                                                       of 465 PageID #:1885
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                             Returns                                0
                                        All                                                                                                                                                  & Orders       Try Prime                   Cart
                                                                                                                                                                      Account
      Deliver to
                                       Holiday Deals     Best Sellers          Customer Service     New Releases         AmazonBasics       Whole Foods      Gift Cards      Free Shipping             Shop deals before they're gone
      Bolingbrook 60440


   motorcycle Brake Home                                                                                                                            Have a question for motorcycle Brake
   motorcycle Brake Home storefront                                                                                                                 Home?
                  73% positive lifetime (40 total ratings)
   motorcycle Brake Home is committed to providing each customer with the highest standard of customer service.                                      Ask a question




   Detailed Seller Information


   Business Name:Xiamenshiweixiudianzishangwuyouxiangongsi
   Business Address:
     Huliquzhonglinglu68hao
     Guojishicaizhongxin5ti541haozhiyi
     Xiamen
     Xiamen
     361000
     CN


       Feedback       Returns & Refunds           Shipping       Policies          Help        Products



                             “ Seller did a very good job. ”
                                                                                                                                                                              30 days      90 days       12 months        Lifetime
                             By Ralph W. Glorioso on August 28, 2020.                                                                                          Positive                -     75%                78%           73%

                             “ will buy another one, but it will be chrome ”                                                                                   Neutral                 -      0%                 0%                5%

                             By Jeﬀery L Henry on August 11, 2020.                                                                                             Negative                -     25%                22%           23%

                             “ Items arrived well before the delivery date and in good order. Thanks ”                                                         Count                   0        4                   9              40

                             By Adam Niziol on July 27, 2020.

                             “ Why does it take over 2 months to get ”

                             By john mazzaccaro on July 24, 2020.

                             “ Was exactly what it was supposed to be and showed up a day early! ”

                             By Alan Schumacher on June 25, 2020.



                                                                          Previous Next




                                                                                       Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                 Page 1 of 7




                   Roam Universal Premium            XYZCTEM All Season Black             Doubletake Mirror -               MSR Liquid Fuel Bottle          Motorex Cross Power 4T            Troy Lee Designs Men's 20
                   Bike Phone Mount for              Waterproof Sun                       Indestructible Motorcycle                        1,699            Oil - 10W50-4L. 171-401-          TLD KTM Team Shirts
                   Motorcycle - Bike                 Motorcycle Cover,Fits up to          Mirrors - Adventure Set           Click for details               400                                               109
                   Handlebars, Adjustable,…          108" Motors (XX Large &…                             213                                                               186               $30.00 - $31.50
                                  23,218                               6,875              $130.00                                                           $56.47
                   $19.98                            $19.99


        Top subscription apps for you                                                                                                                                                                                     Page 1 of 8




                   Disney+                           CBS Full Episodes and Live           STARZ                             Sling TV                        SHOWTIME                          Philo: Live & On-Demand
                   Disney                            TV                                   Starz Entertainment               Sling TV LLC                    Showtime Digital Inc.             TV
                                  379,220            CBS Interactive                                      77,940                           46,407                           22,399            PHILO
                   $0.00                                               96,147             $0.00                             $0.00                           $0.00                                             63,717
                                                     $0.00                                                                                                                                    $0.00


        Your Browsing History              View or edit your browsing history      ›                                                                                                          See personalized recommendations

                                                                                                                                                                                                               Sign in

                                                                                                                                                                                                       New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ABVZN8VXSLHN7&sshmPath=                                                                                  1/2
10/19/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 181Checkout
                                                                                                                   of 465 PageID #:1886




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from motorcycle Brake Home                   (Learn more)                                    Monday, Nov. 9 - Wednesday, Dec. 2
                                                                                                                      FREE Shipping
                Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United
                                                                                                                      Friday, Oct. 23 - Thursday, Oct. 29
                States
                                                                                                                      $9.99 - Shipping
                    GFYSHIP Motorcycle Fork Bag Handlebar Bag Sissy Bar Tool Bag for
                    Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM Roll
                    Tool Bag
                    $25.00 - Quantity: 1
                    Sold by: motorcycle Brake Home


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/19/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  182 of 465 PageID #:1887




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $25.00
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $25.00
                                                                                                                                                                                       Estimated tax to be collected:*              $1.56


                         FREE TRIAL                                                                                                                                                    Order total:                            $26.56

                                , we're giving you 30 days of Prime benefits for FREE                                             Try Prime FREE for 30 days                           How are shipping costs calculated?



                   Estimated delivery: Nov. 9, 2020 - Dec. 2, 2020
                                       GFYSHIP Motorcycle Fork Bag Handlebar                       Choose a delivery option:
                                       Bag Sissy Bar Tool Bag for Yamaha Honda                          Monday, Nov. 9 - Wednesday, Dec. 2
                                       Sportster Softail Dyna Kawasaki Suzuki                           FREE Shipping
                                       Ducati KTM Roll Tool Bag
                                                                                                        Friday, Oct. 23 - Thursday, Oct. 29
                                       $25.00
                                                                                                        $9.99 - Shipping
                                       Quantity: 1 Change
                                       Sold by: motorcycle Brake Home
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/19/2020                                    Amazon.com:
                                                  Case:GFYSHIP  Motorcycle Fork
                                                          1:20-cv-06677         Bag Handlebar
                                                                             Document      #:Bag
                                                                                              14Sissy Bar Tool
                                                                                                 Filed:        Bag for Yamaha
                                                                                                           11/10/20      PageHonda
                                                                                                                              183Sportster
                                                                                                                                   of 465Softail
                                                                                                                                           PageIDDyna Kawasaki
                                                                                                                                                       #:1888Suzuki Ducati KTM (Brown)
                                                                                                                                                                    Hello, Sign in
   Skip to main content                             ktm                                                                                                             Account & Lists
                                                                                                                                                                                             Returns                                0
                                          All                                                                                                                                                & Orders           Try Prime               Cart
                                                                                                                                                                    Account
       Deliver to
                                        Holiday Deals        Best Sellers       Customer Service       New Releases       AmazonBasics      Whole Foods     Gift Cards     Free Shipping                   Shop today's epic deals now
       Bolingbrook 60440
   ‹ Back to results



   Subm                                                                                   GFYSHIP Motorcycle Fork Bag Handlebar Bag                                                               $28.00
                                                                                          Sissy Bar Tool Bag for Yamaha Honda Sportster                                                           & FREE Shipping
   Subm
                                                                                          Softail Dyna Kawasaki Suzuki Ducati KTM (Brown)                                                         Arrives: Nov 9 - Dec 2
                                                                                          Brand: GFYSHIP                                                                                          Fastest delivery: Oct 23 - 29
   Subm
                                                                                                                                                                                                  In Stock.
                                                                                          Price:   $28.00 & FREE Shipping
   Subm
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                   1      1
                                                                                            Get $50 oﬀ instantly: Pay $0.00 $28.00 upon approval for the Amazon Rewards
   Subm                                                                                     Visa Card. No annual fee.
                                                                                                                                                                                                                  Add toto
                                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                                           Cart
                                                                                          This item is returnable
   Subm                                                                                                                                                                                                             Submit
                                                                                                                                                                                                                     Buy Now
                                                                                          Color: brown

                                                                                                                                                                                                       Secure transaction
   Subm                                                                                              $28.00           $28.00
                                                                                                                                                                                                  Ships from ... motorcycle Brake Home

                                                                                             This Fork Bag is locked with insert buckle, easy to store and pick. Extra side ﬂaps                  Sold by ...      motorcycle Brake Home

                                                                                             inside, to hold your items completely, prevent falling out, and prevents rain.
                                                                                             This Motorcycle Fork Bag is made of PU leather with rivet, reinforce sewing and                           Deliver to Bolingbrook 60440
                                                                                             moderate thickness keep the bag shapely.
                                                                                             Size: 210mm*100mm(L x W x H) ,Oﬀer roomy space for your tools, water bottle                            Add to List

                               Roll over image to zoom in                                    and necessaries.
                                                                                             The soft inside keep your items safe even on bumping road. Compatible with most
                                                                                             motorcycle and bicyble.                                                                                      Share

                                                                                             This Fork Bag is locked with insert buckle, easy to store and pick.
                                                                                                                                                                                                                Have one to sell?
                                                                                          › See more product details
                                                                                                                                                                                                                Sell on Amazon
                                                                                          Compare with similar items



   Inspired by your recent shopping trends                                                                                                                                                                                      Page 1 of 17




               Dowco Willie & Max                 Dowco Willie & Max                Dowco Willie & Max              Dowco Willie & Max              Dowco Willie & Max               Motorcycle Fork Bag
               58282-20 Black Magic               59591-00 Black Jack               59588-00 Black Jack             58421-00 Standard               58708-20 Black Magic             Waterproof Motorbike
               Series: Synthetic Leather          Series: Synthetic Leather         Series: Synthetic Leather       Series: Synthetic Leather       Series: Synthetic Leather        Tool Bag Handlebar Bag
               Motorcycle Tool…                   Motorcycle Sissy Bar…             Compact Slant…                  Compact Motorcycle…             Compact Slant…                   PU Leather Saddlebag…
                              144                                87                                  146                            18                            53                                 38
               $44.12                             $49.99                            $138.87                         $29.99                          $138.87                          $22.00
               Only 10 left in stock - orde…      Only 5 left in stock (more…                                       Only 6 left in stock - order…   Only 16 left in stock (more…




   Customers who viewed this item also viewed




              Vintage Motorcycle                Motorcycle Tool Bag,             REBACKER Universal              Genuine Goat Leather          Genuine Leather Vintage       Vintage Stuﬀ Genuine
              Genuine Goat Leather 2            Universal PU Leather             Motorcycle Handlebar            Vintage Motorcycle 2          Motorcycle 2 Strap            Leather Vintage
              Strap Buckle Closure              Motorcycle Fork Bag              Tool Front Fork Roll            Strap Buckle Closure          Buckle Closure Tool Bag       Motorcycle Bag 2 Strap
              Tool Brown Bag Quick…             Saddlebags Handlebar…            Storage Sissy Bar…              Tool Brown Bag Quick…         Brown Handlebar Sissy…        Buckle Closure Tool…
                             89                               599                               53                             62                           104                             100
              $36.99                            $18.68                           $16.99                          $36.99                        $36.99                        $29.99
                                                                                 Only 16 left in stock - orde…                                                               Only 4 left in stock - order…




   More to consider from our brands




              AmazonBasics                      AmazonBasics
              Motorcycle Saddle Bags            Motorcycle Tail Bag
                             56                               175
              $78.24                            $45.49
              Only 19 left in stock - orde…     In stock on October 29, 20…

https://www.amazon.com/GFYSHIP-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B088H3WF56/ref=sr_1_33?dchild=1&keywords=ktm&m=ABVZN8VXSLHN7&qid=1603107427&s=merchant-items&sr=1-33                                                                 1/4
10/19/2020             Amazon.com: GFYSHIP Motorcycle Saddle Bags Side Luggage
                                            Case: 1:20-cv-06677                Storage Small
                                                                          Document      #: 14Triangle Side 11/10/20
                                                                                                  Filed:   Bag PU Leather Storage
                                                                                                                       Page       Tool of
                                                                                                                                184    for Harley Sportster XL883
                                                                                                                                           465 PageID             1200 Honda Yamaha Kawasaki Suzuki Ducati KT…
                                                                                                                                                             #:1889
                                                                                                                                                        Hello, Sign in
   Skip to main content                           ktm                                                                                                   Account & Lists
                                                                                                                                                                               Returns                               0
                                         All                                                                                                                                   & Orders          Try Prime               Cart
                                                                                                                                                        Account
       Deliver to
                                       Holiday Deals      Best Sellers    Customer Service     New Releases     AmazonBasics      Whole Foods    Gift Cards    Free Shipping                Shop today's epic deals now
       Bolingbrook 60440
   ‹ Back to results



   Subm                                                                           GFYSHIP Motorcycle Saddle Bags Side Luggage                                                      $58.04
                                                                                  Storage Small Triangle Side Bag PU Leather                                                       & FREE Shipping
   Subm
                                                                                  Storage Tool for Harley Sportster XL883 1200                                                     Arrives: Nov 9 - Dec 2

   Subm
                                                                                  Honda Yamaha Kawasaki Suzuki Ducati KTM                                                          Fastest delivery: Oct 23 - 29

                                                                                  (Black)                                                                                          In Stock.
   Subm                                                                           Brand: GFYSHIP
                                                                                                                                                                                   Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1


   Subm                                                                           Price:   $58.04 & FREE Shipping                                                                                  Add toto
                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                            Cart

                                                                                    Get $50 oﬀ instantly: Pay $8.04 $58.04 upon approval for the Amazon Rewards
   Subm                                                                                                                                                                                              Submit
                                                                                                                                                                                                      Buy Now
                                                                                    Visa Card. No annual fee.

                                                                                  This item is returnable                                                                                Secure transaction

                                                                                  Color: black                                                                                     Ships from ... motorcycle Brake Home
                                                                                                                                                                                   Sold by ...      motorcycle Brake Home
                                                                                             $58.04           $58.04
                                                                                                                                                                                         Deliver to Bolingbrook 60440

                                                                                      Universal ﬁt most motorcycle makes and models ?Waterproof, you won't worry
                                                                                      about rainy days.                                                                              Add to List

                               Roll over image to zoom in                             The bag keeps your belongs handy and secure while driving motorcycle.
                                                                                      Irregular outline design shows your unique personality.
                                                                                                                                                                                           Share
                                                                                      Small Side Bags Large Capacity , Convenient to place cell phone, wallet, tools and
                                                                                      other small items.
                                                                                                                                                                                                 Have one to sell?
                                                                                      This great looking, minimalist, black synthetic leather bag mounts easily to your
                                                                                      motorcycle with Two leather straps.                                                                        Sell on Amazon

                                                                                   › See more product details


   You might also like                                                                                                                                                                                           Page 1 of 16
   Sponsored




               Motorcycle Swingarm               Troy Lee Designs Men's       GOOFIT Plastic Universal      GOOFIT 27mm Flywheel          Troy Lee Designs Men's         KTM Clutch Lever
               Guard Swing Arm                   TLD KTM Team                 Rear Brake Fluid              Stator Magneto Puller         20 TLD KTM Team Pit            (Orange) Brembo OEM:
               Protector For KTM                 Hoody,Medium,Black           Reservoir Oil Cup Fit for     for GY6 125cc 150cc           Shirts,2X-Large,Navy           7800293120004
               EXC125 EXC200…                                 23              Honda Yamaha Ka...            Honda Yamaha Suzuki ...                    3                             5
                            43                   $80.00                                     110                         165               $85.00                         $29.99
               $21.99                                                         $7.20                         $11.99


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $8.04 instead of $58.04! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:black

   Technical Details                                                                                               Additional Information

         Manufacturer                                       GFYSHIP                                                    ASIN                                              B083XMWC7K

         Brand                                              GFYSHIP                                                    Date First Available                              January 15, 2020

         Manufacturer Part Number                           LBH2009                                                Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                   Would you like to tell us about a lower price?




https://www.amazon.com/GFYSHIP-Motorcycle-Triangle-Sportster-Kawasaki/dp/B083XMWC7K/ref=sr_1_36?dchild=1&keywords=ktm&m=ABVZN8VXSLHN7&qid=1603107427&s=merchant-items&sr=1-36                                                   1/4
10/23/2020                                  Case:
                    Amazon.com: Motorcycle Short CNC1:20-cv-06677
                                                    7/8" 22mm AdjustableDocument       #: 14
                                                                        Brake Clutch Levers ForFiled: 11/10/20
                                                                                               KTM 1290 Super DukePage  185 of 690
                                                                                                                  R/GT 2014-2018, 465Duke
                                                                                                                                       PageID    #:1890
                                                                                                                                          2008-2011, 990 Super Duke 2005-2012, RC8 / R 2009-2016 (Bl…

                                                                                                                                                                   Hello, Sign in
   Skip to main content                  Automotive Parts & Accessories                                                                                            Account & Lists
                                                                                                                                                                                          Returns                               0
                                                                                                                                                                                          & Orders          Try Prime               Cart
                                                                                                                                                                   Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service     New Releases          AmazonBasics      Whole Foods        Free Shipping                Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers    Parts    Accessories      Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                     Motorcycle Short CNC 7/8" 22mm Adjustable                                                                $25.50
                                                                                     Brake Clutch Levers For KTM 1290 Super Duke                                                              & FREE Shipping

                                                                                     R/GT 2014-2018, 690 Duke 2008-2011, 990                                                                  Arrives: Nov 13 - Dec 7

                                                                                     Super Duke 2005-2012, RC8 / R 2009-2016
                                                                                                                                                                                              In Stock.
                                                                                     (Black)
                                                                                     Brand: Motorgogo                                                                                         Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1



                                                                                                                                                                                                                Add to Cart
                                                                                     Price:   $25.50 & FREE Shipping
                                                                                                                                                                                                                 Buy Now
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $25.50 upon approval for the Amazon Rewards
                                                                                         Visa Card. No annual fee.                                                                                  Secure transaction

                                                                                     Color: Black                                                                                             Ships from ...        Motorgogo
                                                                                                                                                                                              Sold by ...           Motorgogo

                                                                                               $25.50            $25.50                $25.50             $25.50
                                                                                                                                                                                              Return policy: Returnable until
                                                                                                                                                                                              Jan 31, 2021

                                                                                               $25.50            $25.50                $25.50             $25.50                              Add a Protection Plan:
                                                                                                                                                                                                    3-Year Auto Parts Protection
                                                                                                                                                                                                    Plan for $7.24
                              Roll over image to zoom in                                 Fitment: For KTM 1290 Super Duke R/GT 2014-2018, 690 Duke 2008-2011, 990
                                                                                         Super Duke 2005-2012, RC8 / R 2009-2016.
                                                                                         Condition: 100% Brand New; Material: High Quality T6061-T6 Aluminum; Color:
                                                                                                                                                                                                    Deliver to Bensenville 60106
                                                                                         Black; Length: 147mm; Package: 2 X Brake Clutch Levers.
                                                                                         Note: The pictures are not model speciﬁc. The actual item will be the correct
                                                                                                                                                                                                Add to List
                                                                                         model that are required for your Year/Make/Model; Please Ensure This Part Fits
                                                                                         For Your Motorcycle Before You Order; Easy to install. There is no installation
                                                                                         instructions included. If you have any question please feel free to contact us.                              Share
                                                                                         Features: Upgrade the look with top quality levers; CNC Precision machined to
                                                                                         ensure OEM FIT; 6-Position fully adjustment for diﬀerent user hand size; Custom                                    Have one to sell?
                                                                                         Cadmium Plated Springs & Brass Pivot Bushings.
                                                                                                                                                                                                            Sell on Amazon
                                                                                     › See more product details




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                                  Additional Information

        Manufacturer                                         Motorgogo                                                     ASIN                                                     B081M3D5V6

        Brand                                                Motorgogo                                                     Date First Available                                     November 17, 2019

        Manufacturer Part Number                             M60-02S-F99M11                                           Warranty & Support

                                                                                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                      Feedback

                                                                                                                      Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 0:29                                           0:28                                            0:59                                          1:00
             Motorcycle Hydraulic Clutch Brake              7/8" CNC Motorcycle Brake Master              Motorcycle CNC brake clutch levers             Motorcycle handle gloves
             Pump Master Cylinder Lever                     Cylinder Reservoir Clutch

             GOOFIT                                         Feiteplus                                     FXCNC Racing                                   Travay



     Upload your video




https://www.amazon.com/Motorcycle-Adjustable-2014-2018-2008-2011-2005-2012/dp/B081M3D5V6/ref=sr_1_27?th=1                                                                                                                                  1/4
10/23/2020                                      Case:
                        Amazon.com: Motorcycle Short CNC1:20-cv-06677
                                                        7/8" 22mm AdjustableDocument       #: 14
                                                                            Brake Clutch Levers ForFiled: 11/10/20
                                                                                                   KTM 1290 Super DukePage  186 of 690
                                                                                                                      R/GT 2014-2018, 465Duke
                                                                                                                                           PageID    #:1891
                                                                                                                                              2008-2011, 990 Super Duke 2005-2012, RC8 / R 2009-2016 (Bl…



   Product description
       Color:Black

            Features:

            Upgrade the look with top quality levers!

            CNC Precision machined to ensure OEM FIT

            6-Position fully adjustment for diﬀerent user hand size

            Custom Cadmium Plated Springs & Brass Pivot Bushings

            Speciﬁcations:

            Condition: 100% Brand New

            Material: High Quality T6061-T6 Aluminum

            Color: Same As Picture Show

            Length: 147mm

            Fitment:

            For KTM

            690 Duke 2008-2011

            990 Super Duke 2005-2012

            1290 Super Duke R/GT 2014-2018

            RC8 / R 2009-2016

            Note:

            - The pictures are not model speciﬁc. The actual item will be the correct model that are required for your Year/Make/Model.

            - Please Ensure This Part Fits For Your Motorcycle Before You Order.

            - Easy to install. There is no installation instructions included. If you have any question please feel free to contact us.

            Package included:

            2 X Brake Clutch Levers




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                            No customer reviews

   5 star                                          0%

   4 star                                          0%

   3 star                                          0%

   2 star                                          0%

   1 star                                          0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                    Write a customer review




     Popular products inspired by this item                                                                                                                                              Page 1 of 3




https://www.amazon.com/Motorcycle-Adjustable-2014-2018-2008-2011-2005-2012/dp/B081M3D5V6/ref=sr_1_27?th=1                                                                                              2/4
10/23/2020                               Case:
                 Amazon.com: Motorcycle Short CNC1:20-cv-06677
                                                 7/8" 22mm AdjustableDocument       #: 14
                                                                     Brake Clutch Levers ForFiled: 11/10/20
                                                                                            KTM 1290 Super DukePage  187 of 690
                                                                                                               R/GT 2014-2018, 465Duke
                                                                                                                                    PageID    #:1892
                                                                                                                                       2008-2011, 990 Super Duke 2005-2012, RC8 / R 2009-2016 (Bl…




              7/8" Universal                    CNCMOTOK Black                      Brake Clutch Lever Perch       CNC Motorcycle Foldable             Triumilynn Universal                 GZYF Motorcycle Short              JFG RAC
              Motorcycle Black Left             Folding Aluminum                    Left & Right Motorcycle        Extendable Clutch Brake             Motorcycle 1'' 25mm                  Brake Clutch Levers Fits           Foldable
              Clutch Brake Handle               Clutch Brake Lever for              for Honda CR100 CR250          Lever for Suzuki                    Handlebar Hydraulic                  Suzuki 2004 2005 GSXR              Lever Fo
              Lever Perch For Honda…            22mm 7/8 inch…                      XR250 Black                    Hayabusa 1999 2000…                 Brake & Clutch Master…               600 750 K4, Black                  CR125R
                           333                                    67                                   13                           3                             16                                        49
              $9.89                             $13.99                              $13.79                         $32.99                              $44.59                               $22.99                             $23.99


     Inspired by your browsing history                                                                                                                                                                                             Page 1 of 6




              FMF Racing 11299 Wash             customSwagg KTM                     2pcs 7/8" Universal            KTM Racing Tee                      7/8" 22mm and 24mm                   IRC Rim Strips - 21"/--            ZW Hom
              Plug                              Racing 'Orange Print'               Motorcycle Hand Bar                             62                 Universal Motorcycle                                 310                Fender M
                           1,419                Black Hoodie - Unisex               Grips Pillow Grip Anti-        $25.00 - $27.50                     Grips Hand Grips for                 $5.35                              LED Brak
              $8.97                             Hoodie                              slip Rubber Racing…                                                Kawasaki KX65 KX85…                                                     for Dirt B
                                                                  3                                    899                                                        397
                                                $31.90 - $35.99                     $7.99                                                              $7.99                                                                   $12.99


     Your Browsing History                View or edit your browsing history    ›
                                                                                                                                                                                                      See personalized recommendations

                                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                                 New customer? Start here.




                                                                                                                Back to top




                         Get to Know Us                                  Make Money with Us                                  Amazon Payment Products                                        Let Us Help You
                         Careers                                         Sell products on                                    Amazon Rewards Visa                                            Amazon and COVID-
                                                                         Amazon                                              Signature Cards                                                19
                         Blog
                                                                         Sell apps on Amazon                                 Amazon.com Store Card                                          Your Account
                         About Amazon
                                                                         Become an Aﬃliate                                   Amazon Business Card                                           Your Orders
                         Sustainability
                                                                         Advertise Your Products                             Amazon Business Line of Credit                                 Shipping Rates &
                         Press Center                                                                                                                                                       Policies
                                                                         Self-Publish with Us                                Shop with Points
                         Investor Relations                                                                                                                                                 Amazon Prime
                                                                         Host an Amazon Hub                                  Credit Card Marketplace
                         Amazon Devices                                                                                                                                                     Returns &
                                                                         › See More Make Money                               Reload Your Balance                                            Replacements
                         Amazon Tours                                    with Us
                                                                                                                             Amazon Currency Converter                                      Manage Your Content
                                                                                                                                                                                            and Devices
                                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                                            Help




                                                                                                                 English                 United States




                        Amazon Music                Amazon                     Amazon Drive                       6pm                     AbeBooks                     ACX                           Alexa
                        Stream millions             Advertising                Cloud storage                      Score deals             Books, art                   Audiobook                     Actionable
                        of songs                    Find, attract, and         from Amazon                        on fashion              & collectibles               Publishing                    Analytics
                                                    engage customers                                              brands                                               Made Easy                     for the Web

                        Sell on                     Amazon                     Amazon Fresh                       AmazonGlobal            Home Services                Amazon Ignite                 Amazon Rapids
                        Amazon                      Business                   Groceries & More                   Ship Orders             Experienced Pros             Sell your original            Fun stories for
                        Start a Selling             Everything For             Right To Your Door                 Internationally         Happiness Guarantee          Digital                       kids on the go
                        Account                     Your Business                                                                                                      Educational
                                                                                                                                                                       Resources

                        Amazon Web                  Audible                    Book Depository                    Box Oﬃce                ComiXology                   DPReview                      East Dane
                        Services                    Listen to Books &          Books With Free                    Mojo                    Thousands of                 Digital                       Designer Men's
                        Scalable Cloud              Original                   Delivery Worldwide                 Find Movie              Digital Comics               Photography                   Fashion
                        Computing                   Audio                                                         Box Oﬃce Data
                        Services                    Performances

                        Fabric                      Goodreads                  IMDb                               IMDbPro                 Kindle Direct                Prime Now                     Amazon Photos
                        Sewing, Quilting            Book reviews               Movies, TV                         Get Info                Publishing                   FREE 2-hour                   Unlimited Photo
                        & Knitting                  &                          & Celebrities                      Entertainment           Indie Digital & Print        Delivery                      Storage
                                                    recommendations                                               Professionals           Publishing                   on Everyday Items             Free With Prime
                                                                                                                  Need                    Made Easy

                        Prime Video                 Shopbop                    Amazon Warehouse                   Whole Foods             Woot!                        Zappos                        Ring
                        Direct                      Designer                   Great Deals on                     Market                  Deals and                    Shoes &                       Smart Home
                        Video                       Fashion Brands             Quality Used Products              America’s               Shenanigans                  Clothing                      Security Systems
                        Distribution                                                                              Healthiest
                        Made Easy                                                                                 Grocery Store

                        eero WiFi                   Neighbors App              Amazon Subscription Boxes          PillPack                Amazon Renewed               Amazon Second
                        Stream 4K Video             Real-Time Crime            Top subscription boxes – right     Pharmacy                Like-new products            Chance
                        in Every Room               & Safety Alerts            to your door                       Simpliﬁed               you can trust                Pass it on, trade it
                                                                                                                                                                       in,
                                                                                                                                                                       give it a second
                                                                                                                                                                       life




https://www.amazon.com/Motorcycle-Adjustable-2014-2018-2008-2011-2005-2012/dp/B081M3D5V6/ref=sr_1_27?th=1                                                                                                                                        3/4
10/23/2020                                    Case: 1:20-cv-06677 Document #: 14Amazon.com
                                                                                 Filed: 11/10/20        Page
                                                                                           Seller Profile:       188 of 465 PageID #:1893
                                                                                                           Motorgogo

                                                                                                                                                             Hello, Sign in
   Skip to main content                 All                                                                                                                  Account & Lists
                                                                                                                                                                                           Returns                              0
                                                                                                                                                                                           & Orders        Try Prime                Cart
                                                                                                                                                             Account
      Deliver to
                                       Holiday Deals     Gift Cards    Best Sellers    Customer Service     New Releases      AmazonBasics         Whole Foods      Free Shipping                    Shop deals before they're gone
      Bensenville 60106


   Motorgogo                                                                                                                              Have a question for Motorgogo?
   Motorgogo storefront
                  40% positive in the last 12 months (25 ratings)                                                                           Ask a question
   Motorgogo is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Guangzhou Shi Hugou Mao Yi You Xian Ze Ren Gong Si
   Business Address:
     Guangzhou Shi Nansha Qu Fengze Dong Lu
     106 hao (Zi Bian 1 hao lou) X1301-A2734
     Guangzhou
     Guangdong
     511400
     CN


       Feedback        Returns & Refunds        Shipping         Policies     Help       Products



                           “ aaa ”
                                                                                                                                                                     30 days          90 days          12 months        Lifetime
                           By jerry lheureux on July 30, 2020.                                                                                         Positive          75%               67%               40%           64%
                           “ Never recieved it im livid ”                                                                                              Neutral                0%            0%                4%               7%

                           By Don on July 13, 2020.                                                                                                    Negative          25%               33%               56%           29%

                           “ Beware!! I purchased a backrest for my motorcycle. The backrest arrived but in the package, there was a note              Count                   4              6                25           106

                            that said that the mount for the backrest will come in another package. I waited and it never arrived, and
                            because there was only one tracking number assigned to the purchase, I can't track the supposed second
                            package. When I contacted the company, they told me to call the USPS. ”
                           Read less

                           By Pastor Lou on July 8, 2020.

                           “ Contacted seller via Amazon e-mail. Unaware product would take months to be delivered. No longer need
                            item. Originally stated 2 day delivery. It's been 7-8 wks. Seller says item not "shipped " yet. Comes from
                            China on a slow boat I presume. Wish to cancel order. Unsuccessful on Amazons site. Please help. Cancel and
                            refund please. ”
                           Read less

                           By Gary T. on July 3, 2020.

                           “ Tried contacting the seller once already and never heard received a response. This was supposed to be a
                            birthday gift but it has been two months and still have not receive anything! i want my money back!!!!! ”
                           Read less

                           By Amanda on July 1, 2020.



                                                                       Previous Next




                                                                                 Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                               Page 1 of 6




                   FMF Racing 11299 Wash         customSwagg KTM Racing         KTM Racing Tee                 JFG RACING Motorcycle         IRC Rim Strips - 21"/--               surpassme Motorcycle                KTM R
                   Plug                          'Orange Print' Black                         62               Universal Handguards                          310                   Grips Non Slip Rubber Bar           UPW1
                               1,419             Hoodie - Unisex Hoodie         $25.00 - $27.50                Aluminum Hand Guards          $5.35                                 End Thruster Grip 7/8"
                   $8.97                                         3                                             Brush Bar For oﬀ Road…                                              22mm 24mm…                          $22.00
                                                 $31.90 - $35.99                                                             733                                                                     620
                                                                                                               $19.99                                                              $9.99


        Deals in magazine subscriptions                                                                                                                                                                                 Page 1 of 6




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2PRVYA41LIB76&sshmPath=                                                                             1/2
10/23/2020                              Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 189 of 465 PageID #:1894
                                                                                                                                      Hello, Sign in
   Skip to main content           Motorgogo     KTM                                                                                   Account & Lists
                                                                                                                                                             Returns                          0
                                                                                                                                                             & Orders    Try Prime                  Cart
                                                                                                                                      Account
      Deliver to
      Bensenville 60106         Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons

    17-32 of 57 results for Motorgogo : "KTM"                                                                                                                                   Sort  by:Featured
                                                                                                                                                                                Featured
                                                                                                                                                                                 Sort by:


    Brand
    Motorgogo                                                                                      13.5" 340mm Motorcycle Universal Springs Air Suspension Adjustable
                                                                                                   Rear Gas Shock Absorbers For Honda Kawasaki Suzuki Yamaha BMW…
                                                                                                   Yellow
                                                                                                   $9750
                                                                                                   FREE Shipping
                                                                                                   Price may vary by color




                                                                                                   1.26"/32mm Motorcycle Universal Metal Handlebar Water Drink Cup
                                                                                                   Holder Basket for Harley Honda Yamaha Kawasaki Suzuki K1 K6 Ducati…
                                                                                                   $3650
                                                                                                   FREE Shipping




                                                                                                   7/8"/22mm Motorcycle Universal Metal Handlebar Water Drink Cup
                                                                                                   Holder Basket for Honda CBR1000RR Yamaha R1 R6 Kawasaki Suzuki K1…
                                                                                                   Chrome
                                                                                                   $3650
                                                                                                   FREE Shipping
                                                                                                   Also available in Black




                                                                                                   11" 280mm Motorcycle Universal Springs Air Suspension Adjustable Rear
                                                                                                   Gas Shock Absorbers For Honda Kawasaki Suzuki Yamaha BMW Ducati…
                                                                                                   Purple
                                                                                                   $
                                                                                                    8999
                                                                                                   FREE Shipping
                                                                                                   Price may vary by color

                                                                                                                              +




                                                                                                   H4/HB2/9003 COB LED Car Motorcycle Headlight Bulbs 200m Range IP68
                                                                                                   18W 3000LM 6000K Hi/Lo White Headlamp Fog Light For Indian Honda…
                                                                                                                   1
                                                                                                   $
                                                                                                    1150
                                                                                                   FREE Shipping




                                                                                                   10pcs Motorcycle U-Type M6 6mm Fairing Body Work Bolts Spire Speed
                                                                                                   Fastener Clips Screw Springs Nuts For Honda Suzuki Kawasaki Yamaha…
                                                                                                                   1

                                                                                                   Blue
                                                                                                   $
                                                                                                    966
                                                                                                   FREE Shipping

                                                                                                                              +




                                                                                                   2pcs 8mm M8 X1.5 Motorcycle Universal Swingarm Spools Slider Bobbins
                                                                                                   Stand Screw Stud Bolt Nut Kit For Honda Suzuki BMW Kawasaki Yamaha…
                                                                                                   $950
                                                                                                   FREE Shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A2PRVYA41LIB76&page=2&qid=1603438622&ref=sr_pg_2                                                                                                        1/3
10/23/2020                            Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                11/10/20: KTM
                                                                                           Page 190 of 465 PageID #:1895

                                                                                            Motorcycle Universal Crocodile Pattern PU Leather Front Fork Tool Phone
                                                                                            Wallet Bag Rear Luggage Saddle Side Bag For Harley Indian Victory Hon…
                                                                                                            1

                                                                                            Black
                                                                                            $
                                                                                             1888
                                                                                            FREE Shipping




                                                                                            Motorcycle Motocross Waterproof Tank Helmet Bag Saddlebags Storage
                                                                                            Backbag Riding Travel Shoulder Bag Luggage Handbag For Harley Indian…
                                                                                            Black
                                                                                            $7099
                                                                                            FREE Shipping




                                                                                            Motorcycle Bicycle Bike Universal PU Leather Front Fork Handlebar Tool
                                                                                            Phone Wallet Bag Rear Luggage Saddle Bag For Harley Indian Honda…
                                                                                                            3
                                                                                            Black
                                                                                            $
                                                                                             1599
                                                                                            FREE Shipping
                                                                                            Also available in Brown




                                                                                            Motorcycle Short CNC 7/8" 22mm Adjustable Brake Clutch Levers For KTM
                                                                                            1290 Super Duke R/GT 2014-2018, 690 Duke 2008-2011, 990 Super Duk…
                                                                                            Black
                                                                                            $2550
                                                                                            FREE Shipping

                                                                                                                      +




                                                                                            7/8" 22mm Adjustable Brake Clutch Levers For KTM Adventure 1050
                                                                                            2016, 690 Duke/SMC/SMCR 2014-2017, 690 Enduro R 2014-2018, 1090…
                                                                                            Green
                                                                                            $
                                                                                             2550
                                                                                            FREE Shipping

                                                                                                                      +




                                                                                            8mm M8 Motorcycle Brake Clutch Levers Cable Wire Adjuster Screw Bolt
                                                                                            Aluminum CNC Machined for Harley Honda Yamaha Suzuki Kawasaki…
                                                                                            $1050
                                                                                            FREE Shipping




                                                                                            2pcs 8mm M8 X1.5 Motorcycle Universal Swingarm Spools Slider Bobbins
                                                                                            Stand Screw Stud Bolt Nut Kit For Honda Suzuki BMW Kawasaki Yamaha…
                                                                                            $
                                                                                             950
                                                                                            FREE Shipping




                                                                                            2pcs Motorcycle Universal Rivet PU Leather Tool Phone Wallet Bag
                                                                                            Luggage Saddle Side Bag Trunk For Harley Indian Victory Honda Suzuki…
                                                                                            $5499

                                                                                            FREE Shipping
https://www.amazon.com/s?k=KTM&i=merchant-items&me=A2PRVYA41LIB76&page=2&qid=1603438622&ref=sr_pg_2                                                                   2/3
10/23/2020                                    Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                           Select Filed: Options
                                                                                          11/10/20    Page 191
                                                                                                 - Amazon.com      of 465 PageID #:1896
                                                                                                              Checkout




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Motorgogo             (Learn more)                                                      Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:             , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Motorcycle Short CNC 7/8" 22mm Adjustable Brake Clutch Levers For KTM
                    1290 Super Duke R/GT 2014-2018, 690 Duke 2008-2011, 990 Super Duke
                    2005-2012, RC8 / R 2009-2016 (Black)
                    $25.50 - Quantity: 1
                    Sold by: Motorgogo


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                        Case: 1:20-cv-06677 Document #: 14  Filed:
                                                                                  Place       11/10/20
                                                                                        Your Order         Page
                                                                                                   - Amazon.com   192 of 465 PageID #:1897
                                                                                                                Checkout




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $25.50
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $25.50
                                                                                                                                                                                       Estimated tax to be collected:*              $1.59

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $27.09
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       Motorcycle Short CNC 7/8" 22mm                              Choose a delivery option:
                                       Adjustable Brake Clutch Levers For KTM                           Friday, Nov. 13 - Monday, Dec. 7
                                       1290 Super Duke R/GT 2014-2018, 690 Duke                         FREE Shipping
                                       2008-2011, 990 Super Duke 2005-2012, RC8 /
                                       R 2009-2016 (Black)
                                       $25.50
                                       Quantity: 1 Change
                                       Sold by: Motorgogo
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                    Case:
                        Amazon.com: 13.5" 340mm       1:20-cv-06677
                                                Motorcycle                   Document
                                                           Universal Springs Air            #: 14 Filed:
                                                                                 Suspension Adjustable       11/10/20
                                                                                                       Rear Gas          PageFor193
                                                                                                                Shock Absorbers     ofKawasaki
                                                                                                                                 Honda 465 PageID       #:1898
                                                                                                                                               Suzuki Yamaha BMW Ducati Aprilia Triumph Benelli KTM (Yellow)

                                                                                                                                                    Hello, Sign in
   Skip to main content                   All    KTM                                                                                                Account & Lists
                                                                                                                                                                           Returns                               0
                                                                                                                                                                           & Orders          Try Prime               Cart
                                                                                                                                                    Account
       Deliver to
                                        Holiday Deals   Gift Cards   Best Sellers    Customer Service   New Releases      AmazonBasics    Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results


                                                                                13.5" 340mm Motorcycle Universal Springs Air                                                   $97.50
                                                                                Suspension Adjustable Rear Gas Shock Absorbers                                                 & FREE Shipping

                                                                                For Honda Kawasaki Suzuki Yamaha BMW Ducati                                                    Arrives: Nov 13 - Dec 7

                                                                                Aprilia Triumph Benelli KTM (Yellow)
                                                                                Brand: Motorgogo                                                                               In Stock.
                                                                                                                                                                               Qty:
                                                                                                                                                                                Qty:
                                                                                                                                                                                1      1

                                                                                Price:   $97.50 & FREE Shipping
                                                                                                                                                                                                 Add to Cart
                                                                                    Get $50 oﬀ instantly: Pay $47.50 $97.50 upon approval for the Amazon Rewards
                                                                                    Visa Card. No annual fee.                                                                                     Buy Now


                                                                                Color: Yellow                                                                                        Secure transaction

                                                                                                                                                                               Ships from ...        Motorgogo
                                                                                           $36.99            $115.50            $92.50            $97.50
                                                                                                                                                                               Sold by ...           Motorgogo

                                                                                                                                                                               Return policy: Returnable until
                                                                                    Fitment: 13.5" 340mm Universal For Honda Kawasaki Suzuki Yamaha BMW Ducati
                                                                                                                                                                               Jan 31, 2021
                                                                                    Aprilia Triumph Benelli KTM.
                                                                                    Color: Yellow.
                                                                                                                                                                                     Deliver to Bensenville 60106
                                                                                    Size: 370mm (14 5/6") total length, 340mm (13 3/8") eye to eye, Eye thickness:
                                                                                    21mm, Spring thickness: 7mm, Spring Width(approx): 60mm (2.4").
                                Roll over image to zoom in                                                                                                                       Add to List
                                                                                    Max loading: <200 kg /440 lbs, The eye of shock has tensile strength more than
                                                                                    2000kgf; The dumper and spring designed for long durability (more than 1
                                                                                    million).                                                                                          Share
                                                                                    Our products are made by high-qualiﬁed materials with japaneses technology and
                                                                                    the advanced computer numerical control processing. the quality is strictly
                                                                                                                                                                                             Have one to sell?
                                                                                    monitored by ISO9000 standard to make sure the excellent performance and the
                                                                                                                                                                                             Sell on Amazon
                                                                                    good condition in the long-term use.It is good quality and replacement for some
                                                                                    Go kart Quad and ATV.
                                                                                › See more product details


   You might also like                                                                                                                                                                                       Page 1 of 14
   Sponsored




                    GOOFIT Plastic Universal     Motorcycle Swingarm            KTM XW-Ring Chain               GOOFIT 27mm Flywheel         KTM Clutch Block Kit 50         KTM/FMF Exhaust Fatty
                    Rear Brake Fluid             Guard Swing Arm                (Orange) 520x118 2003-          Stator Magneto Puller        SXS 2011 2012 (US)              Pipe 65 SX 2012 2013                    5
                    Reservoir Oil Cup Fit for    Protector For KTM              2020 OEM:                       for GY6 125cc 150cc          OEM: 45232011044                OEM: SXS11065500                        2
                    Honda Yamaha Ka...           EXC125 EXC200…                 79610965118EB                   Honda Yamaha Suzuki ...      $215.34                         $239.99                                 5
                                  112                         44                            1                               166
                    $7.20                        $21.99                         $124.99                         $11.99




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Yellow

   Technical Details                                                                                             Additional Information

         Manufacturer                                        Motorgogo                                             ASIN                                              B07NYRGL9F

         Brand                                               Motorgogo                                             Date First Available                              February 20, 2019

         Manufacturer Part Number                            M50-340-02-05                                       Warranty & Support

                                                                                                                 Product Warranty: For warranty information about this product, please click here

                                                                                                                 Feedback

                                                                                                                 Would you like to tell us about a lower price?




https://www.amazon.com/Motorcycle-Universal-Suspension-Adjustable-Absorbers/dp/B07NYRGL9F/ref=sr_1_17?dchild=1&keywords=KTM&m=A2PRVYA41LIB76&qid=1603438622&s=merchant-items&sr=1-17&th=1                                   1/4
10/23/2020                                     Case: 1:20-cv-06677
                        Amazon.com: 7/8" 22mm Adjustable                      Document
                                                         Brake Clutch Levers For            #:1050
                                                                                 KTM Adventure 14 2016,
                                                                                                   Filed:
                                                                                                        69011/10/20   Page
                                                                                                            Duke/SMC/SMCR   194 of690
                                                                                                                          2014-2017, 465 PageID
                                                                                                                                       Enduro        #:1899
                                                                                                                                              R 2014-2018, 1090 Adventure/R 2017-2018; Husqvama 701 S…

                                                                                                                                                                           Hello, Sign in
   Skip to main content                       All      KTM                                                                                                                 Account & Lists
                                                                                                                                                                                                  Returns                                0
                                                                                                                                                                                                  & Orders          Try Prime                Cart
                                                                                                                                                                           Account
       Deliver to
                                            Holiday Deals       Gift Cards      Best Sellers    Customer Service       New Releases        AmazonBasics        Whole Foods        Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results


                                                                                           7/8" 22mm Adjustable Brake Clutch Levers For                                                               $25.50
                                                                                           KTM Adventure 1050 2016, 690 Duke/SMC/SMCR                                                                 & FREE Shipping

                                                                                           2014-2017, 690 Enduro R 2014-2018, 1090                                                                    Arrives: Nov 13 - Dec 7

                                                                                           Adventure/R 2017-2018; Husqvama 701
                                                                                                                                                                                                      In Stock.
                                                                                           Supermoto/Enduro 2017-2018 (Green)
                                                                                           Brand: Motorgogo                                                                                           Qty:
                                                                                                                                                                                                       Qty:
                                                                                                                                                                                                       1      1



                                                                                                                                                                                                                        Add to Cart
                                                                                           Price:   $25.50 & FREE Shipping
                                                                                                                                                                                                                            Buy Now
                                                                                               Get $50 oﬀ instantly: Pay $0.00 $25.50 upon approval for the Amazon Rewards
                                                                                               Visa Card. No annual fee.
                                                                                                                                                                                                            Secure transaction

                                                                                           Color: Green                                                                                               Ships from ...         Motorgogo
                                                                                                                                                                                                      Sold by ...            Motorgogo

                                                                                                     $25.50                $25.50             $25.50              $25.50
                                                                                                                                                                                                      Return policy: Returnable until
                                                                                                                                                                                                      Jan 31, 2021

                                                                                                     $25.50                $25.50             $25.50              $25.50
                                                                                                                                                                                                            Deliver to Bensenville 60106


                                  Roll over image to zoom in                                   Fitment: For KTM Adventure 1050 2016, 690 Duke/SMC/SMCR 2014-2017 Shortys                                Add to List
                                                                                               only w/handguards, 690 Enduro R 2014-2018, 1090 Adventure/R 2017-18; For
                                                                                               Husqvama 701 Supermoto/Enduro 2017-18.
                                                                                               Condition: 100% Brand New; Material: High Quality T6061-T6 Aluminum; Color:                                    Share
                                                                                               Green; Length: 147mm; Package: 2 X Brake Clutch Levers.
                                                                                               Note: The pictures are not model speciﬁc. The actual item will be the correct                                        Have one to sell?
                                                                                               model that are required for your Year/Make/Model; Please Ensure This Part Fits                                       Sell on Amazon
                                                                                               For Your Motorcycle Before You Order; Easy to install. There is no installation
                                                                                               instructions included. If you have any question please feel free to contact us.
                                                                                               Features: Upgrade the look with top quality levers; CNC Precision machined to
                                                                                               ensure OEM FIT; 6-Position fully adjustment for diﬀerent user hand size; Custom
                                                                                               Cadmium Plated Springs & Brass Pivot Bushings.
                                                                                           › See more product details


   Inspired by your recent shopping trends                                                                                                                                                                                            Page 1 of 10




                    KKE 3.5 & 4.25 17 Inch               KKE 3.5 & 4.25 Cush               KKE 21/18 Enduro                    KKE Enduro 21'' 18''              KKE 21" 18" Casting                JFG RACING CNC Brake                     J
                    Cush Drive Supermoto                 Drive Supermoto Rims              Wheels Rims for KTM                 Wheels Rims Set Fit KTM           Enduro Wheels Set for              Clutch Levers For 250                    ﬁ
                    Wheels Set for KTM SX                Set for KTM 690 Enduro            125-530CC 2003-2020                 EXC EXC-F XCW XCW-F               KTM EXC EXC-F EXC-W                300 350 450 500 SX SXF                   C
                    SXF EXC EXCF XCW…                    R 2008-2019 690 SMC               Orange Nipple & Black               125-530CC 2003-2020               125 150 200 250 300                EXC EXCF XC XCF XCW…                     A
                                   1                     2007-2011 Orange…                 Spoke 250 350 450…                  Black Spoke Orange…               350 400 450 500 505…                                  14
                    $1,399.00                            $899.00                           $749.00                             $629.00                           $379.00                            $23.99                                   $
                    Only 2 left in stock - order…        Only 1 left in stock - order…     Only 1 left in stock - order…       Only 2 left in stock - order…                                        Only 12 left in stock - orde…




   You might also like
   Sponsored




               KTM Hand Brake Lever                 KTM Factory Flex Brake         KTM Flex Clutch Lever          KTM Clutch Lever                 2004 ﬁts KTM 300 MXC             Brake Rotor Disc and              2013, 2015 ﬁts KTM
               (Orange) 2014-2020                   Lever (Orange) OEM:            Brembo (Orange) OEM:           (Orange) Brembo OEM:             Race-Driven Rear RipTide         Brake Pads ﬁts KTM 250            85SX 85 SX Rear Se
               OEM: 7871399204404                   7871390204404                  7870293104404                  7800293120004                    Brake Rotor Disc for MX          EXC-F 2017-2019 Front             Duty Brake Pads
                           3                                    1                              3                              5                    Motorcross                       RipTide                           $21.95
               $47.99                               $101.99                        $101.99                        $29.99                           $43.95                           $55.95




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




https://www.amazon.com/Adjustable-Adventure-2014-2017-2014-2018-2017-2018/dp/B07Y5BX16G/ref=sr_1_28?dchild=1&keywords=KTM&m=A2PRVYA41LIB76&qid=1603438622&s=merchant-items&sr=1-28                                                                   1/3
10/20/2020                                     Amazon.com: Short Brake ClutchDocument
                                                Case: 1:20-cv-06677          Levers for KTM #:
                                                                                            64014
                                                                                               LC4Filed:
                                                                                                  Supermoto 2003-2006,Page
                                                                                                         11/10/20      690 SMC/SMC-R/Duke/Duke
                                                                                                                             195 of 465 PageID R 2012-2013
                                                                                                                                                     #:1900by moto-mh: Automotive


   Skip to main content                                                                                                                                            Acco
                                                                                                                                                                   Hello,     ists      Returns                                  0
                                         Automotive Parts & Accessories                                                                                                                 & Orders           Try Prime                   Cart
                                                                                                                                                                   Account

      Deliver to
                                        Holiday Deals     Gift Cards      Customer Service            's Amazon.com        Prime Video       Best Sellers    Browsing History         Buy Again          Shop the Halloween Store
      Bensenville 60106

    Automotive       Your Garage   Deals & Rebates      Best Sellers   Parts     Accessories   Tools & Equipment       Car Care         Motorcycle & Powersports      Truck      RV     Tires & Wheels          Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                                                   Short Brake Clutch Levers for KTM                                                  $32.99
                                                                                                          640 LC4 Supermoto 2003-2006, 690                                                   & FREE Shipping
   Subm
                                                                                                          SMC/SMC-R/Duke/Duke R 2012-                                                        Arrives: Nov 10 - Dec 3

   Subm
                                                                                                          2013 by moto-mh
                                                                                                          Brand: motor-mh                                                                    In stock.
                                                                                                                               5 ratings | 5 answered questions                              Usually ships within 2 to 3 days.
   Subm
                                                                                                                                                                                             Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1
                                                                                                          Price:   $32.99 & FREE Shipping
   Subm                                                                                                   Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                                                                                                                             Add toto
                                                                                                                                                                                                               Add  Cart
                                                                                                                                                                                                                      Cart
                                                                                                          Rewards Visa Card. No annual fee.

   Subm                                                                                                   This item is returnable                                                                              Submit
                                                                                                                                                                                                                Buy Now

                                                                                                          Color: Orange
                                                                                                                                                                                                  Secure transaction
   Subm
                                                                                                                    $29.99                $32.99                                             Ships from ...         motor-mh
                                                                                                                                                                                             Sold by ...            motor-mh

                                                                                                             ATTENTION：Please must check the levers title and products                       Add a Protection Plan:
                                                                                                             description to make sure that this model year works for your
                                                                                                                                                                                                  3-Year Auto Parts Protection
                                                                                                             model before ordering.
                                                                                                                                                                                                  Plan for $5.74
                                                                                                             High quatily:Motorcycle brake clutch levers are made with
                                                                                                             6061-T6 Aluminum & ﬁnish via anodized process, anti-
                                                                                                             oxidizing, long lasting and not easy to fade, light grade and                        Deliver to           - Bensenville
                                                                                                             light-wight.                                                                         60106
                                                                                                             Features: Lever to fold outward to prevent breakage in the
                                                                                                             event of a crash, automatic lever position restoration provides                   Add to List
                                          Roll over image to zoom in
                                                                                                             quick recovery from the crash, could replace it directly.
                                                                                                             Easy installation, perfect ﬁtment and no modiﬁcation is
                                                                                                             needed                                                                                  Share
                                                                                                             For other compatible models please click "See more product
                                                                                                             details"                                                                                      Have one to sell?
                                                                                                          › See more product details                                                                       Sell on Amazon

                                                                                                          Compare with similar items

                                                                                                             Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                                 Page 1 of 14




               Pivot Dirtbike Oﬀ Road       Motorcycle Aluminum             Pivot Dirtbike Brake        MZS Pivot Levers Brake            CNC Billet Pivot Brake        Orange Motorcycle CNC              Krace CNC Motorcro
               Orange Brake Clutch          Short Adjustable Brake          Clutch Levers for KTM       Clutch CNC Compatible             Clutch Levers For KTM         Aliminum Adjustable                Dirt Bike Pivot Brake
               Levers for KTM 125           Clutch Levers for KTM           250 SX-F/EXC -F/Sixdays     with KTM 250 EXC SX               250 300 350 450 500 SX        Folding Extendable                 Clutch Levers Set Fit
               SX/150 SX 2016…              1090 Adventure/R…               2007-2013, EXC-E 300…       SX-F XC XCW XC-F 07…              SXF EXC EXCF XC XCF…          Brake Clutch Levers Fit…           KTM 65SX/XC 85SX…
                           12                              2                              13                           9                                18                             15                                  87
               $31.96                       $36.99                          $31.90                      $38.88                            $20.99                        $38.99                             $31.99
                                                                                                        Only 18 left in stock - orde…                                   Only 12 left in stock - orde…




   You might also like                                                                                                                                                                                                     Page 1 of 38
   Sponsored




               KTM Clutch Lever             MZS CNC Pivot Brake             MZS 7/8 Levers set          KTM Factory Flex Brake            Short Brake and Clutch        KIPA Complete Clutch               Shorty Brake Clutch
               (Orange) Brembo OEM:         Clutch Levers for               Universal Motorcycle        Lever (Orange) OEM:               Levers for Kawasaki           Pad Flywheel Basket Kit            Levers for Yamaha F
               7800293120004                Husqvarna TE250/TE300           Short CNC Brake Master      7871390204404                     ZX10R 06-15,ZX6R              For KTM 50 Junior Senior           FZ07 MT07 FZ09 MT
                           5                2014-2016,FC250…                Cylinder Compatible ...                 1                     2007-2017,ZX636…              Mini SX Pro L...                   2014-2020,FZ8 201
               $29.99                                    3                              29              $101.99                                        56                            5                                  95
                                            $36.99                          $65.99                                                        $34.99                        $59.99                             $34.99


   Customers who viewed this item also viewed                                                                                                                                                                                  Page 1 of 2




https://www.amazon.com/Clutch-Levers-Supermoto-2003-2006-2012-2013/dp/B01M3VCGVW/ref=sr_1_42?th=1                                                                                                                                             1/5
10/20/2020                                       Amazon.com: Short Brake ClutchDocument
                                                  Case: 1:20-cv-06677          Levers for KTM #:
                                                                                              64014
                                                                                                 LC4Filed:
                                                                                                    Supermoto 2003-2006,Page
                                                                                                           11/10/20      690 SMC/SMC-R/Duke/Duke
                                                                                                                               196 of 465 PageID R 2012-2013
                                                                                                                                                       #:1901by moto-mh: Automotive




             CNC Billet Pivot Brake          Motorcycle Swingarm             FTRT Adjustable Short             JFG RACING CNC              KTM Clutch Lever                FXCNC CNC Aluminum               Pivot Dirtbike Brake
             Clutch Levers For KTM           Guard Swing Arm                 Brake Clutch Levers for           Foldable Brake Clutch       (Orange) Brembo OEM:            Dirt Bike Pivot Brake            Clutch Levers for KT
             250 300 350 450 500 SX          Protector For KTM               KTM Duke 125 RC125                Levers For 350 450 SX       7800293120004                   Clutch Lever Set for KTM         250 SX-F/EXC -F/Six
             SXF EXC EXCF XC XCF…            EXC125 EXC200…                  2014 2015 2016 2017…              SXR SXF XCF XCFW…                           5               65SX 65XC 2004…                  2007-2013, EXC-E 3
                            18                                43                           28                              65              $29.99                                        5                               13
             $20.99                          $21.99                          $32.99                            $23.99                      Only 3 left in stock - order…   $28.98                           $31.90
                                             Only 3 left in stock - order…




   Compare with similar items




                                      This item Short Brake Clutch Levers             Rawsomes Adjustable Brake Clutch                 CNC Short Brake Clutch Levers For                 Orange Motorcycle CNC Aliminum
                                      for KTM 640 LC4 Supermoto 2003-                 Levers For KTM 390 Duke/RC390                    KTM 1090 Adventure/R 2017 /                       Adjustable Folding Extendable Brake
                                      2006, 690 SMC/SMC-R/Duke/Duke R                 2013-2019, 250 Duke 2017-2019,                   Adventure 1050 2016/690                           Clutch Levers Fit for KTM Duke 125
                                      2012-2013 by moto-mh                            200 Duke/RC200 2012-2018, 125                    Duke/SMC/SMCR 2014-2017/690                       200 390
                                                                                      Duke/RC125 2014-2019 (Orange)                    Enduro R 2014-2017 - Orange

                                           Submit
                                          Add to Cart                                      Submit
                                                                                          Add to Cart                                       Submit
                                                                                                                                           Add to Cart                                        Submit
                                                                                                                                                                                             Add to Cart



     Customer Rating                                    (5)                                             (18)                                             (9)                                               (15)

     Price                            $
                                       3299                                           $
                                                                                          3090                                         $
                                                                                                                                        2599                                             $
                                                                                                                                                                                          3899
     Sold By                          motor-mh                                        motor-mh                                         AnXin                                             YP Style




   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $32.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                                      Additional Information

        Manufacturer                                           Motor-mh                                                      ASIN                                                   B01M3VCGVW

        Brand                                                  Motor-mh                                                      Customer Reviews                                                              5 ratings
                                                                                                                                                                                    4.1 out of 5 stars
        Model                                                  Short
                                                                                                                             Best Sellers Rank                                      #979,984 in Automotive (See Top 100 in
        Item Weight                                            10.4 ounces                                                                                                          Automotive)
                                                                                                                                                                                    #1,605 in Powersports Brake Levers
        Package Dimensions                                     9.29 x 2.91 x 2.2 inches
                                                                                                                             Date First Available                                   October 27, 2016
        Is Discontinued By Manufacturer                        No

        Manufacturer Part Number                               001-ab-0209                                                Warranty & Support

        Folding                                                No                                                          Product Warranty: For warranty information about this product, please click here

                                                                                                                          Feedback

                                                                                                                           Would you like to tell us about a lower price?




https://www.amazon.com/Clutch-Levers-Supermoto-2003-2006-2012-2013/dp/B01M3VCGVW/ref=sr_1_42?th=1                                                                                                                                  2/5
10/20/2020                                       Amazon.com: Short Brake ClutchDocument
                                                  Case: 1:20-cv-06677          Levers for KTM #:
                                                                                              64014
                                                                                                 LC4Filed:
                                                                                                    Supermoto 2003-2006,Page
                                                                                                           11/10/20      690 SMC/SMC-R/Duke/Duke
                                                                                                                               197 of 465 PageID R 2012-2013
                                                                                                                                                       #:1902by moto-mh: Automotive


   Videos                                                                                                                                                                                           Page 1 of 3

             Videos for related products




                                                  0:29                                       0:30                                     0:28                                      0:29
             Motorcycle Hydraulic Clutch Brake               Universal 7/8" CNC Motorcycle             7/8" Universal Front ATV Brake             Clutch Brake Lever for 110cc 125cc        WOOSTAR- Ho
             Pump Master Cylinder Lever                      Hydraulic Front Brake Master…             Clutch Master Cylinder Reservoir…          140cc TTR 125cc SSR                       Brake Bump Le

             GOOFIT                                          Feiteplus                                 Feiteplus                                  HIAORS                                    WOOSTAR DIRE



     Upload your video




   Product description
       Color:Orange

         1)High quality T6061-T6 aluminum CNC ﬁnish
         2)Package including brake lever and clutch lever
         3)Fully 6 positions adjustable
         4)Levers Length:147mm
         5)Perfect ﬁt and no modiﬁcation is needed, no install instructions included.
         These levers are compatible with the following bikes:
         690 SMC/SMC-R/Duke/Duke R 2012-2013
         640 LC4 Supermoto 2003-2006




   Customers who bought this item also bought




               New DB Electrical               NGK (1553) LKAR8BI9
               SMU0507 Starter                 Laser Iridium Spark Plug
               Replacement For KTM                          11
               Motorcycle 400 620…             $13.36
                              9
               $41.88
               Only 1 left in stock - order…




   You might also like                                                                                                                                                                             Page 1 of 24
   Sponsored




               GOGOLO Front Rear               MZS CNC Pivot Brake        Autobahn88 Motorcycle      KIPA Complete Clutch        Short Brake and Clutch    Unlimited 6 Adjustable      Short Brake Clutch
               Wheel Nut Socket Tool           Clutch Levers for          Clutch + Brake Lever Set   Pad Flywheel Basket Kit     Levers for Kawasaki       Position Green Brake        Levers CNC Adjustab
               (55mm/30mm) For                 Husqvarna TE250/TE300      for KTM : 690 SMC/SMC-     For KTM 50 Junior Senior    ZX10R 06-15,ZX6R          Clutch Lever for            Aluminum for YAMA
               Ducati 1098 1198…               2014-2016,FC250…           R/Duke/Duke R ...          Mini SX Pro L...            2007-2017,ZX636…          Kawasaki Z250SL…            FZ1 FAZER 06-15,FZ
                           4                                3             $48.06                                  5                           56                        15                          43
               $40.99                          $36.99                                                $59.99                      $34.99                    $30.99                      $34.99


   Customer questions & answers
        Have a question? Search for answers


                  Question:         Will they ﬁt 2004 625 smc?
      0
                  Answer:           Sorry, they don't ﬁt this bike.
     votes
                                    By motor-mh SELLER on January 23, 2018


                  Question:         will this ﬁt a 2013 690 enduro r?
      0
                  Answer:           The clutch lever doesn’t ﬁt very well. There is no adjustment for the adjustment of the clutch
     votes
                                    actuation other then making the reach longer.
                                    By Kyle C. on February 6, 2019


                  Question:         will this ﬁt a 2013 690 enduro r?
      0
                  Answer:           They don’t ﬁt very well.
     votes
                                    By Kyle C. on February 6, 2019

https://www.amazon.com/Clutch-Levers-Supermoto-2003-2006-2012-2013/dp/B01M3VCGVW/ref=sr_1_42?th=1                                                                                                                 3/5
10/20/2020                                  Amazon.com: Short Brake ClutchDocument
                                             Case: 1:20-cv-06677          Levers for KTM #:
                                                                                         64014
                                                                                            LC4Filed:
                                                                                               Supermoto 2003-2006,Page
                                                                                                      11/10/20      690 SMC/SMC-R/Duke/Duke
                                                                                                                          198 of 465 PageID R 2012-2013
                                                                                                                                                  #:1903by moto-mh: Automotive
              Question:          Fit in duke 200 mod 2018?
      0
              Answer:            No idea dude - I brought them for a friend who has a 2006 640 Duke
     votes
                                 By Mr M. on March 15, 2018
                                  See more answers (1)


                                   See more answered questions (1)




   Customer reviews                                                       Customer images

                      4.1 out of 5
   5 global ratings

   5 star                                    78%
   4 star                                     0%
   3 star                                     0%
   2 star                                     0%
   1 star                                    22%                          See all customer images
    How are ratings calculated?
                                                                           Top reviews
                                                                           Top  reviews


                                                                          Top reviews from the United States
   Review this product
   Share your thoughts with other customers                                     Loic

                                                                                        Fits 625 SMC
               Write a customer review
                                                                          Reviewed in the United States on August 27, 2018
                                                                          Color: Orange Veriﬁed Purchase
                                                                          It ﬁts my 2006 KTM 625 SMC! Looks and feels great for such an awesome price!
                                                                          The clutch lever was a little wobbly but I made it tight with a simple washer.

                                                                           Mark this revie
                                                                             Helpful              Comment     Report abuse


                                                                                Ken Leissler

                                                                                        How could they be proﬁting?
                                                                          Reviewed in the United States on December 29, 2017
                                                                          Color: Orange Veriﬁed Purchase
                                                                          I have no idea how levers like this are so cheap. I don’t care who is making them but they work, ﬁt, and
                                                                          look like I spent way to much on levers and I sure didn’t!

                                                                           Mark this revie
                                                                             Helpful              Comment     Report abuse


                                                                                Chris G

                                                                                        Awesome looking levers
                                                                          Reviewed in the United States on June 6, 2018
                                                                          Color: Orange Veriﬁed Purchase
                                                                          Awesome looking levers, and the quality is nice. However, they DO NOT FIT a duke 690 2013 as listed. The
                                                                          hydraulic clutch lever does not match the OEM, making this purchase useless. The brake lever ﬁts, but the
                                                                          clutch side is now in the garbage.




                                                                           Mark this revie
                                                                             Helpful              Comment     Report abuse




                                                                          See all reviews




     Inspired by your browsing history                                                                                                                                                Page 1 of 9




                 KontrolFreek FPS Freek            KontrolFreek Precision              KontrolFreek FPS Freek        KontrolFreek FPS Freek        FMF Racing 11299 Wash
                 Galaxy Purple for…                Rings | Aim Assist Motion           Galaxy White for Xbox…        Inferno for Xbox One…         Plug
                 KontrolFreek                      Control for PlayStation…            KontrolFreek                  KontrolFreek                               1,403
                                 7,253             KontrolFreek                                       916                           3,042          $7.98
                 PlayStation 4                                    1,017                Xbox One                      Xbox One
                 $14.99                            $11.99                              47 oﬀers from $22.55          $14.99


     Deals in magazine subscriptions                                                                                                                                                  Page 1 of 9




https://www.amazon.com/Clutch-Levers-Supermoto-2003-2006-2012-2013/dp/B01M3VCGVW/ref=sr_1_42?th=1                                                                                                   4/5
10/20/2020                                     Amazon.com: Short Brake ClutchDocument
                                                Case: 1:20-cv-06677          Levers for KTM #:
                                                                                            64014
                                                                                               LC4Filed:
                                                                                                  Supermoto 2003-2006,Page
                                                                                                         11/10/20      690 SMC/SMC-R/Duke/Duke
                                                                                                                             199 of 465 PageID R 2012-2013
                                                                                                                                                     #:1904by moto-mh: Automotive




                National Geographic                  Muse                                       Real Simple                              Nation                            Travel + Leisure


     Your Browsing History                View or edit your browsing history     ›                                                                                                                                               Page 1 of 2




                                                                                                                        Back to top




                        Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                        Let Us Help You
                        Careers                                           Sell products on                                            Amazon Rewards Visa                                            Amazon and COVID-
                                                                          Amazon                                                      Signature Cards                                                19
                        Blog
                                                                          Sell apps on Amazon                                         Amazon.com Store Card                                          Your Account
                        About Amazon
                                                                          Become an Aﬃliate                                           Amazon Business Card                                           Your Orders
                        Press Center
                                                                          Advertise Your Products                                     Amazon Business Line of Credit                                 Shipping Rates &
                        Investor Relations                                                                                                                                                           Policies
                                                                          Self-Publish with Us                                        Shop with Points
                        Amazon Devices                                                                                                                                                               Amazon Prime
                                                                          Host an Amazon Hub                                          Credit Card Marketplace
                        Amazon Tours                                                                                                                                                                 Returns &
                                                                          › See More Make Money                                       Reload Your Balance                                            Replacements
                                                                          with Us
                                                                                                                                      Amazon Currency Converter                                      Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                                          English                 United States




                        Amazon Music                Amazon                      Amazon Drive                               6pm                     AbeBooks                     ACX                           Alexa
                        Stream millions             Advertising                 Cloud storage                              Score deals             Books, art                   Audiobook                     Actionable
                        of songs                    Find, attract, and          from Amazon                                on fashion              & collectibles               Publishing                    Analytics
                                                    engage customers                                                       brands                                               Made Easy                     for the Web

                        Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal            Home Services                Amazon Ignite                 Amazon Rapids
                        Amazon                      Business                    Groceries & More                           Ship Orders             Experienced Pros             Sell your original            Fun stories for
                        Start a Selling             Everything For              Right To Your Door                         Internationally         Happiness Guarantee          Digital                       kids on the go
                        Account                     Your Business                                                                                                               Educational
                                                                                                                                                                                Resources

                        Amazon Web                  Audible                     Book Depository                            Box Oﬃce                ComiXology                   DPReview                      East Dane
                        Services                    Listen to Books &           Books With Free                            Mojo                    Thousands of                 Digital                       Designer Men's
                        Scalable Cloud              Original                    Delivery Worldwide                         Find Movie              Digital Comics               Photography                   Fashion
                        Computing                   Audio                                                                  Box Oﬃce Data
                        Services                    Performances

                        Fabric                      Goodreads                   IMDb                                       IMDbPro                 Kindle Direct                Prime Now                     Amazon Photos
                        Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                Publishing                   FREE 2-hour                   Unlimited Photo
                        & Knitting                  &                           & Celebrities                              Entertainment           Indie Digital & Print        Delivery                      Storage
                                                    recommendations                                                        Professionals           Publishing                   on Everyday Items             Free With Prime
                                                                                                                           Need                    Made Easy

                        Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                        Zappos                        Ring
                        Direct                      Designer                    Great Deals on                             Market                  Deals and                    Shoes &                       Smart Home
                        Video                       Fashion Brands              Quality Used Products                      America’s               Shenanigans                  Clothing                      Security Systems
                        Distribution                                                                                       Healthiest
                        Made Easy                                                                                          Grocery Store

                        eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed               Amazon Second
                        Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products            Chance
                        in Every Room               & Safety Alerts             to your door                               Simpliﬁed               you can trust                Pass it on, trade it
                                                                                                                                                                                in,
                                                                                                                                                                                give it a second
                                                                                                                                                                                life




                                                                      Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Clutch-Levers-Supermoto-2003-2006-2012-2013/dp/B01M3VCGVW/ref=sr_1_42?th=1                                                                                                                                              5/5
10/20/2020                               Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                   11/10/20: ktm
                                                                                             Page 200 of 465 PageID #:1905

   Skip to main content                          ktm                                                                                 Acco
                                                                                                                                     Hello,      ists     Returns                        0
                                  motor-mh                                                                                                                & Orders    Try Prime                Cart
                                                                                                                                     Account

      Deliver to
                                 Holiday Deals    Gift Cards   Customer Service   's Amazon.com     Prime Video   Best Sellers    Browsing History      Buy Again    Whole Foods
      Bensenville 60106

    1-16 of 47 results for motor-mh : "ktm"                                                                                                                                Sort  by:Featured
                                                                                                                                                                           Featured
                                                                                                                                                                            Sort by:


    Brand
    Rawsomes                                                                                Pivot Dirtbike Oﬀ Road Orange Brake Clutch Levers for KTM 125 SX/150
    motor-mh                                                                                SX 2016-2020,250 XC-W/XCF-W/300 EXC/350 EXC-F/450/EXC-R/500XC…
                                                                                                            12
                                                                                            $
                                                                                             3196
                                                                                            Get it as soon as Thu, Oct 22
                                                                                            FREE Shipping by Amazon




                                                                                            Rawsomes Adjustable Brake Clutch Levers For KTM 390 Duke/RC390
                                                                                            2013-2019, 250 Duke 2017-2019, 200 Duke/RC200 2012-2018, 125…
                                                                                                            18
                                                                                            $3090
                                                                                            Get it as soon as Wed, Oct 21
                                                                                            FREE Shipping by Amazon
                                                                                            Only 1 left in stock - order soon.




                                                                                            Pivot Dirtbike Brake Clutch Levers for KTM 250 SX-F/EXC -F/Sixdays 2007-
                                                                                            2013, EXC-E 300 2007-2013, EXC-F 350 2012-2013, 450EXC-F 2007-2013
                                                                                                            13
                                                                                            $
                                                                                             3190
                                                                                            Get it as soon as Wed, Oct 21
                                                                                            FREE Shipping by Amazon




                                                                                            Motor-mh Wide CNC Motorcycle Foot Pegs Footrest for KTM 125 250 300
                                                                                            350 SX/EXC 1998-2015, KTM 660 SMS/Rally 2000-2006, KTM 690…
                                                                                                            6

                                                                                            Orange
                                                                                            $
                                                                                             3495
                                                                                            Get it as soon as Wed, Oct 21
                                                                                            FREE Shipping by Amazon
                                                                                            Only 13 left in stock - order soon.

                                                                                            Price may vary by color




                                                                                            Adjustable Brake Clutch Levers For KTM 390 Duke/RC390 2013-2019, 250
                                                                                            Duke 2017-2019, 200 Duke/RC200 2012-2018, 125 Duke/RC125 2014-…
                                                                                                            10
                                                                                            black
                                                                                            $
                                                                                             3199
                                                                                            Get it as soon as Thu, Oct 22
                                                                                            FREE Shipping by Amazon
                                                                                            Only 3 left in stock - order soon.
                                                                                            Price may vary by color




                                                                                            Short Brake Clutch Levers for KTM 640 LC4 Supermoto 2003-2006, 690
                                                                                            SMC/SMC-R/Duke/Duke R 2012-2013 by moto-mh
                                                                                                            5

                                                                                            Orange
                                                                                            $
                                                                                             3299
                                                                                            FREE Shipping

                                                                                            Price may vary by color




                                                                                            2 Pcs M10x1.25 Motorcycle Mirror Hole Screw for Yamaha FZ-07 MT-07 /
                                                                                            FZ-09 MT-09, HONDA CRF250L/ CB1000R, SUZUKI SV650, KAWASAKI…
                                                                                                            9
                                                                                            $
                                                                                             998
https://www.amazon.com/s?k=ktm&me=AY2HPRSJ2Y7RC&ref=nb_sb_noss                                                                                                                                        1/4
10/20/2020                             Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                          Filed: 11/10/20       Pagemotor-mh
                                                                                                         201 of 465 PageID #:1906

   Skip to main content                  All
                                                                                                                   Acco
                                                                                                                   Hello,        ists      Returns                            0
                                                                                                                   Account                 & Orders         Try Prime             Cart

       Deliver to
                                       Holiday Deals      Gift Cards     Customer Service                's Amazon.com      Prime Video                Shop the Fashion Gift guide
       Bensenville 60106


    motor-mh                                                                                                       Have a question for motor-mh?
    motor-mh storefront
                   96% positive in the last 12 months (73 ratings)                                                   Ask a question
    motor-mh is committed to providing each customer with the highest standard of customer
    service.




    Detailed Seller Information


    Business Name:Huang Ting
    Business Address:
      song nan bei jie ya yuan A2 804 BaiYun district zeng cha lu
      BaiYun district zeng cha lu
      Guangzhou
      Guangdong
      510000
      CN


        Feedback        Returns & Refunds         Shipping        Policies      Help        Products



                              “ Great product! Would deﬁnitely buy again from seller. ”
                                                                                                                                            30         90        12 Lifetime
                              By donovan wells on March 24, 2020.                                                                         days       days    months

                                                                                                                            Positive      100%     100%         96%        96%
                              “ On time ”
                                                                                                                            Neutral        0%         0%         0%         1%
                              By Amazon Customer on March 24, 2020.
                                                                                                                            Negative       0%         0%         4%         3%
                              “ Makes belt changing super easy ”
                                                                                                                            Count            8        22          73        312
                              By Adam D. on March 16, 2020.

                              “ ﬁt perfectly work great clutch doesn't get any closer then the OEM Lever though
                                but they look and feel great ”
                              By Andrew on March 10, 2020.

                              “ Poor quality. Garbage. Broke housing bracket broke in half during installation ”

                              By Jon Doe on March 5, 2020.



                                                         Previous Next




                                                             Leave seller feedback     Tell us what you think about this page




         Inspired by your browsing history                                                                                                                              Page 1 of 9




                     KontrolFreek FPS Freek            KontrolFreek Precision             KontrolFreek FPS Freek           KontrolFreek FPS Freek
                     Galaxy Purple for…                Rings | Aim Assist Motion          Galaxy White for Xbox…           Inferno for Xbox One…
                     KontrolFreek                      Control for PlayStation 4…         KontrolFreek                     KontrolFreek
                                     7,253             KontrolFreek                                      916                               3,042
                     PlayStation 4                                     1,017              Xbox One                         Xbox One
                     $14.99                            $11.99                             47 oﬀers from $22.55             $14.99


         Deals in magazine subscriptions                                                                                                                                Page 1 of 9

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AY2HPRSJ2Y7RC&sshmPath=                            1/3
10/20/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 202Checkout
                                                                                                                 of 465 PageID #:1907




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from motor-mh                    (Learn more)                                           Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              Short Brake Clutch Levers for KTM 640 LC4 Supermoto 2003-
              2006, 690 SMC/SMC-R/Duke/Duke R 2012-2013 by moto-mh
              $32.99 - Quantity: 1
              Sold by: motor-mh


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            203 of 465 PageID #:1908




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                 privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $32.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $32.99
                                                                                                                                                        Estimated tax to be collected:*             $2.06
                              , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video,
                        Prime Music and more                                                                                                            Order total:                            $35.05
                        » Get Started
                                                                                                                                                        How are shipping costs calculated?
         Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                         Short Brake Clutch Levers for KTM                   Choose a delivery option:
                         640 LC4 Supermoto 2003-2006, 690                         Tuesday, Nov. 10 - Thursday, Dec. 3
                         SMC/SMC-R/Duke/Duke R 2012-2013                          FREE Shipping
                         by moto-mh
                         $32.99
                         Quantity: 1 Change
                         Sold by: motor-mh
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                                              Amazon.com:
                                           Case: 1:20-cv-06677      Pivot Dirt Bike #:
                                                                  Document          Motorcycle Off Road
                                                                                       14 Filed:        Orange Brake
                                                                                                    11/10/20    Page Clutch
                                                                                                                         204Levers
                                                                                                                               of for
                                                                                                                                   465KTM 380 EXC 2000-2002
                                                                                                                                        PageID    #:1909

   Skip to main content                         All       ktm                                                            Acco
                                                                                                                         Hello,         ists       Returns                                0
                                                                                                                         Account                   & Orders          Try Prime                   Cart

       Deliver to
                                           Holiday Deals         Gift Cards     Customer Service              's Amazon.com          Prime Video                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                   Pivot Dirt Bike Motorcycle Oﬀ                                                $29.99
                                                                          Road Orange Brake Clutch Levers                                              & FREE Shipping
   Subm
                                                                          for KTM 380 EXC 2000-2002                                                    Arrives: Nov 10 - Dec 3
                                                                          Brand: motor-mh
   Subm                                                                                        1 rating                                                In stock.
                                                                                                                                                       Usually ships within 2 to 3 days.
                                                                          Price:   $29.99 & FREE Shipping
   Subm
                                                                                                                                                       Qty:
                                                                                                                                                        Qty:
                                                                                                                                                        1      1
                                                                          Get $50 oﬀ instantly: Pay $0.00 upon approval for the
                                                                          Amazon Rewards Visa Card. No annual fee.
   Subm
                                                                          This item is returnable                                                                      Add toto
                                                                                                                                                                         Add  Cart
                                                                                                                                                                                Cart

                                                                          Handle Type       Lever                                                                         Submit
                                                                                                                                                                           Buy Now
                                                                          Metal Type        Aluminum
                                                                                                                                                              Secure transaction
                                                                          Brand             Motor-mh
                                                                                                                                                       Ships from ...        motor-mh
                                                                          About this item                                                              Sold by ...           motor-mh

                                                                               ATTENTION：Please must check the levers title and
                                                                               products description to make sure that this model year                        Deliver to          - Bensenville
                         Roll over image to zoom in                            works for your model before ordering.                                         60106

                                                                               High quatily:Motorcycle brake clutch levers are made
                                                                               with 6061-T6 Aluminum & ﬁnish via anodized process,                       Add to List
                                                                               anti-oxidizing, long lasting and not easy to fade, light
                                                                               grade and light-wight.
                                                                                                                                                               Share
                                                                               Features: Lever to fold outward to prevent breakage in
                                                                               the event of a crash, automatic lever position
                                                                                                                                                                     Have one to sell?
                                                                               restoration provides quick recovery from the crash,
                                                                               could replace it directly.                                                            Sell on Amazon
                                                                               Automatic lever position restoration provides quick
                                                                               recovery from the crash
                                                                               For other compatible models please click "See more
                                                                               product details"
                                                                          › See more product details

                                                                          Compare with similar items
                                                                               Report incorrect product information.


    Inspired by your recent shopping trends                                                                                                                                          Page 1 of 14




                Adjustable Brake Clutch               Pivot Dirtbike Oﬀ Road       Motorcycle Aluminum          Xitomer Brake Clutch             FXCNC Racing CNC                    Krace C
                Levers For KTM 390                    Orange Brake Clutch          Short Adjustable Brake       Levers, for KTM Duke             Aluminum Folding                    Dirt Bi
                Duke/RC390 2013-2019,                 Levers for KTM 125           Clutch Levers for KTM        790 2018 2019 2020,              Extendable Adjustable               Clutch
                250 Duke 2017-2019,…                  SX/150 SX 2016…              1090 Adventure/R…            Adjustable Foldable…             Brake Clutch Levers for…            KTM 6
                               10                                 12                            2                               11               $48.99
                $31.99                                $31.96                       $36.99                       $49.99                           Usually ships within 6 to 1…        $31.99
                Only 3 left in stock - order…                                                                   Only 2 left in stock - order…




    You might also like                                                                                                                                                              Page 1 of 18
    Sponsored




https://www.amazon.com/Motorcycle-Orange-Clutch-Levers-2000-2002/dp/B01L8HW9M0/ref=sr_1_8?dchild=1&keywords=ktm&m=AY2HPRSJ2Y7RC&qid=1603167185&s=merchant-items&sr=1-8                                  1/6
10/20/2020                                                  Amazon.com: Foot
                                        Case: 1:20-cv-06677 Document     #: Pegs Footrest11/10/20
                                                                             14 Filed:   Motorcross forPage
                                                                                                        KTM 620/625/640/660
                                                                                                              205 of 465LC4,  Black #:1910
                                                                                                                            PageID

   Skip to main content                   All     ktm                                                               Acco
                                                                                                                    Hello,        ists      Returns                                0
                                                                                                                    Account                 & Orders          Try Prime                   Cart

       Deliver to
                                         Holiday Deals     Gift Cards     Customer Service               's Amazon.com       Prime Video                     Shop the Halloween Store
       Bensenville 60106




   ‹ Back to results



   Subm                                                               Foot Pegs Footrest Motorcross for                                         $45.99
                                                                      KTM 620/625/640/660 LC4, Black                                            & FREE Shipping
   Subm                                                               Brand: motor-mh
                                                                                                                                                Arrives: Nov 10 - Dec 3

   Subm                                                               Price:   $45.99 & FREE Shipping                                           In stock.
                                                                                                                                                Usually ships within 2 to 3 days.
                                                                      Get $50 oﬀ instantly: Pay $0.00 upon approval for the
   Subm                                                               Amazon Rewards Visa Card. No annual fee.                                   Qty:
                                                                                                                                                  Qty:
                                                                                                                                                  1      1

                                                                      This item is returnable
   Subm
                                                                         Made of 6061-T6 Aluminum & Stainless Steel, CNC-                                        Add toto
                                                                                                                                                                   Add  Cart
                                                                                                                                                                          Cart
                                                                         machined from aero-grade grade 6061-T6 billet
                                                                         aluminum.                                                                                 Submit
                                                                                                                                                                    Buy Now
                                                                         Getting maximum grip and perfect control between you
                                                                         and your motorcycle with these Pro-Bite Wide Foot                            Secure transaction
                                                                         Pegs.
                                                                                                                                                Ships from ...        motor-mh
                                                                         This kind of Foot Pegs are full of stainless steel screw-
                                                                                                                                                Sold by ...           motor-mh
                                                                         tooth that providing the rider with the ultimate grip and
                                                                         anti slip control in any race conditions.
                                                                                                                                                      Deliver to          - Bensenville
                                                                         Extra wide tread surface area giving maximum grip,
                       Roll over image to zoom in                                                                                                     60106
                                                                         stability and comfort.
                                                                         Easy installation, perfect ﬁtment and no modiﬁcation is
                                                                                                                                                  Add to List
                                                                         needed.
                                                                      › See more product details
                                                                                                                                                         Share
                                                                      Compare with similar items

                                                                        Report incorrect product information.                                                 Have one to sell?

                                                                                                                                                              Sell on Amazon

    Inspired by your recent shopping trends                                                                                Page 1 of 19




                Adjustable Brake Clutch           Pivot Dirtbike Oﬀ Road            Motorcycle Aluminum
                Levers For KTM 390                Orange Brake Clutch               Short Adjustable Brake
                Duke/RC390 2013-2019,             Levers for KTM 125                Clutch Levers for KTM
                250 Duke 2017-2019,…              SX/150 SX 2016…                   1090 Adventure/R…
                               10                                12                                2
                $31.99                            $31.96                            $36.99
                Only 3 left in stock - order…




    You might also like                                                                                                                                                       Page 1 of 13
    Sponsored




https://www.amazon.com/Foot-Pegs-Footrest-Motorcross-Black/dp/B07F1BTMWF/ref=sr_1_10?dchild=1&keywords=ktm&m=AY2HPRSJ2Y7RC&qid=1603167185&s=merchant-items&sr=1-10                               1/6
10/23/2020                               Amazon.com:
                                               Case: PWK35 Racing CarburetorDocument
                                                       1:20-cv-06677        For Suzuki RMX250S
                                                                                         #: 14RMX 250 XT250
                                                                                               Filed:       Honda CR125
                                                                                                      11/10/20    PageCR125
                                                                                                                        206 CR
                                                                                                                            of 125
                                                                                                                               465CR125R
                                                                                                                                   PageID35mm#:1911
                                                                                                                                              Kawasaki Suzuki KTM Yamaha Carb

                                                                                                                                                                      Hello, Sign in
   Skip to main content                            KTM                                                                                                                Account & Lists
                                                                                                                                                                                             Returns                                 0
                                           All                                                                                                                                               & Orders          Try Prime                 Cart
                                                                                                                                                                      Account
      Deliver to
                                         Holiday Deals      Gift Cards        Best Sellers    Customer Service       New Releases      AmazonBasics       Whole Foods        Free Shipping    Registry          Get ready for Halloween
      Bensenville 60106
   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                                  PWK35 Racing Carburetor For Suzuki RMX250S                                                              $49.99
                                                                                         RMX 250 XT250 Honda CR125 CR125 CR 125
                                                                                                                                                                                                 FREE delivery: Nov 13 - Dec 7
   Subm
                                                                                         CR125R 35mm Kawasaki Suzuki KTM Yamaha                                                                  Fastest delivery: Oct 28 - Nov 2

   Subm
                                                                                         Carb
                                                                                         Brand: baoke                                                                                            Only 7 left in stock -
                                                                                                                                                                                                 order soon.
   Subm
                                                                                         Price:   $49.99                                                                                         Qty:
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                  1      1


   Subm
                                                                                             Get $50 oﬀ instantly: Pay $0.00 $49.99 upon approval for the Amazon Rewards
                                                                                                                                                                                                                 Add toto
                                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                                          Cart
                                                                                             Visa Card. No annual fee.
   Subm                                                                                                                                                                                                            Submit
                                                                                                                                                                                                                    Buy Now
                                                                                         This item is returnable
                                                                                             100% new and tested before shipment and 90 days warranty                                                  Secure transaction
   Subm
                                                                                             Please review all pictures and compare with your used carb to make sure it ﬁts or
                                                                                             you can conﬁrm the size with us                                                                     Ships from ...         motorstar
                                                                                             Intake manifold side Inner Diameter: 35mm                                                           Sold by ...            motorstar
                                                                                             Intake manifold side Outer Diameter: 42mm
                                                                                             Air ﬁlter side Outer Diameter: 58mm                                                                       Deliver to Bensenville 60106
                                                                                          › See more product details
                                                                                                                                                                                                   Add to List
                                Roll over image to zoom in                               Compare with similar items

                                                                                                                                                                                                         Share


   Inspired by your recent shopping trends                                                                                                                                   Page 1 of 17                      Have one to sell?

                                                                                                                                                                                                               Sell on Amazon




               Motorcycle PWK 21MM               KYN Universal 2T 4T                Nibbi Carburetor                 NIBBI Racing                   NIBBI Replacement
               Carburetor Carb For               Motorcycle PWK                     Replacement High                 Performance Motorcycle         Orginal High
               Honda Yamaha Suzuki               Carburetor Carb for                Performance Speed                Carburetor PE28mm              Performance Speed
               Kawasaki KTM 50cc…                Keihin Koso OKO…                   Modiﬁed Carburetor…              150CC Carburetor…              Modiﬁed Carburetor…
                               29                               29                  $160.00                                       52                               33
               $31.99                            $45.90                             Only 13 left in stock - orde…    $72.98                         $79.99
               Only 3 left in stock - order…     Only 2 left in stock - order…                                                                      Only 19 left in stock - orde…




   Customers also viewed these products                                                                                                                                                                                            Page 1 of 4




                   VM22 26m Carburetor              PZ20 Carburetor for                  NIBBI Replacement                NIBBI Racing                       NIBBI Racing                      ECCPP Carburetor                          C
                   with Air Filter for Mikuni       Kazuma Baja 50cc 70cc                Orginal High                     Performance Motorcycle             Performance Motorcycle            pwk38mm Replacement                       C
                   Intake Pipe Pit Dirt Bike        90cc 110cc 125cc                     Performance Speed                Carburetor 34mm 300CC              Carburetor 26mm GY6               Carburetor Fit for 1997
                   Motorcycle 110cc…                TaoTao 110B NST…                     Modiﬁed Carburetor…              Carburetor PWK34…                  125CC Carburetor…                 Honda CR250, 1978…
                                 237                                  2,916                             33                               8                                   70                                   24
                   $32.88                            #1 Best Seller    in                $79.99                           $106.00                            $68.87                            $59.79                                    $
                                                                                         Only 19 left in stock - orde…    Only 16 left in stock - orde…      Only 19 left in stock - orde…     Only 9 left in stock - order…
                                                    Powersports Carburetors
                                                    $13.78



   You might also like                                                                                                                                                                                                         Page 1 of 14
   Sponsored




                   Carburetor Repair Kit            FCR39mm Carburetor                   Motorcycle PWK 34MM              Race-Driven Carburetor             GOOFIT 32mm                       NIBBI Racing
                   Carb Kit ﬁts KTM 525SX           for Suzuki DRZ400S                   Carburetor Carb For              Repair Kit Carb Kit ﬁts            Carburetor for PWK                Performance Motorcycle
                   525 SX 2003 2004 2005            Racing Carb Kawasaki                 Honda Yamaha Suzuki              KTM 300XCW 300 XCW                 Yamaha                            Carburetor 26mm GY6
                   Race-Driven                      Honda Husqvarna…                     Kawasaki KTM 125cc…              2006-2014                          DT100/125/175/250…                125CC Carburetor…                         -
                                 1                  $179.99                                          29                                6                                  35                                93
                   $25.95                                                                $31.99                           $23.95                             $30.99                            $66.99



https://www.amazon.com/Racing-Carburetor-Suzuki-RMX250S-Kawasaki/dp/B0833NT9SL/ref=sr_1_1?dchild=1&keywords=KTM&m=A7A3LL62FTDVO&qid=1603425483&s=merchant-items&sr=1-1                                                                           1/5
10/23/2020                                Amazon.com:
                                                Case: PWK35 Racing CarburetorDocument
                                                        1:20-cv-06677        For Suzuki RMX250S
                                                                                          #: 14RMX 250 XT250
                                                                                                Filed:       Honda CR125
                                                                                                       11/10/20    PageCR125
                                                                                                                         207 CR
                                                                                                                             of 125
                                                                                                                                465CR125R
                                                                                                                                    PageID35mm#:1912
                                                                                                                                               Kawasaki Suzuki KTM Yamaha Carb

   Compare with similar items




                                      This item PWK35 Racing Carburetor                WFLNHB Carburetor Carb for Honda               KIPA PWK35 Air Strike 35mm PWK                   NIBBI Racing Performance Motorcycle
                                      For Suzuki RMX250S RMX 250 XT250                 CR Kawasaki KX Suzuki RM Yamaha                Carburetor for KAWASAKI KDX200                   Carburetor 24mm GY6 100CC
                                      Honda CR125 CR125 CR 125 CR125R                  DT YZ KTM 65 85 Series                         Banshee YFZ350 with 35mm bore Size               Carburetor PE24mm With Carburetor
                                      35mm Kawasaki Suzuki KTM Yamaha                                                                 carb KEIHIN 016.150                              Jets Fit YAMAHA KAWASAKI SUZUKI
                                      Carb                                                                                                                                             Apollo Dirt Bike Mini Bike SSR TTR
                                                                                                                                                                                       KYMCO SYM TAOTAO GY6 Scooter
                                                                                                                                                                                       Moped

                                           Submit
                                          Add to Cart                                       Submit
                                                                                           Add to Cart                                     Submit
                                                                                                                                          Add to Cart                                       Submit
                                                                                                                                                                                           Add to Cart



     Customer Rating                                    (0)                                              (7)                                            (15)                                             (28)

     Price                            $
                                       4999                                            $
                                                                                        3079                                          $
                                                                                                                                       3975                                            $
                                                                                                                                                                                        6099
     Sold By                          motorstar                                        WFLNHB                                         KIPA2007                                         Mower star




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $49.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                      Additional Information

        Manufacturer                                           Motorstar                                                    ASIN                                                  B0833NT9SL

        Brand                                                  Baoke                                                        Best Sellers Rank                                     #2,580,957 in Automotive (See Top 100 in
                                                                                                                                                                                  Automotive)
        Model                                                  KDX200 KDX220 KDX220 CR125 CR125                                                                                   #14,534 in Powersports Carburetors
                                                               CR 125 CR125R PWK35
                                                                                                                            Date First Available                                  July 25, 2018
        Is Discontinued By Manufacturer                        No
                                                                                                                          Warranty & Support
        Manufacturer Part Number                               699917396834
                                                                                                                          Product Warranty: For warranty information about this product, please click here

                                                                                                                          Feedback

                                                                                                                          Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                                 Page 1 of 2

             Videos for related products




                                                 3:17                                           1:55                                          0:21                                            0:13
             How to use motorcycle carburetor                 All Balls Fuel Tap Rebuild kits, fuel            maXpeedingrods Carburetor Carb                  PRO CAKEN CNC Air Carburetor                PRO CAKEN CNC A
             carb synchronization tool                        tap diaphragm only kits, Fuel Ta…                Engine for Yamaha Blaster YFS2…                 Adjust Fuel Mixture Screw for…              Adjust Fuel Mixture

             Alpha Moto                                       All Balls.                                       maXpeedingrods-us                               DirtBikeClub                                DirtBikeClub



     Upload your video




   Product description


https://www.amazon.com/Racing-Carburetor-Suzuki-RMX250S-Kawasaki/dp/B0833NT9SL/ref=sr_1_1?dchild=1&keywords=KTM&m=A7A3LL62FTDVO&qid=1603425483&s=merchant-items&sr=1-1                                                                  2/5
10/23/2020                               Amazon.com:
                                               Case: PWK35 Racing CarburetorDocument
                                                       1:20-cv-06677        For Suzuki RMX250S
                                                                                         #: 14RMX 250 XT250
                                                                                               Filed:       Honda CR125
                                                                                                      11/10/20    PageCR125
                                                                                                                        208 CR
                                                                                                                            of 125
                                                                                                                               465CR125R
                                                                                                                                   PageID35mm#:1913
                                                                                                                                              Kawasaki Suzuki KTM Yamaha Carb
            Shipping:

             Goods will ship from China by ePacket or others economical ways,that are for free and will takes about 7-15 days.And it will be longer on the holiday.

             If you need more quicker,you can pay us extra shipping cost.We will ship by DHL,Fedex,UPS,TNT and so on

            Warranty:

            There is a one month warranty included on all items after your package has been recieved.

            Items underwarranty are exchanged upon request. Customers are responsible for warranty return and shipping charges.

            Returns Policy:

            Items that are found defective or damaged will be shipped back by the buyer after given photographic proof via Email.

            If you are just unhappy with the condition of your item or changed your mind about it, simply just send it back unused within 30 days of recieving your item and we will either send you another one or give you
            a full refund.

            Feedback:

            Feedback are very important to us. Please contact us regarding a negative feedback. We would try our best to come to an agreement.

            Pls contact me BEFORE you leave neutral or negative feedback. Talk to us ﬁrst, we will solve problem A.S.A.P, thank you.




   You might also like
   Sponsored




                 FCR39mm Carburetor               NIBBI Racing                     Motorcycle PWK 34MM
                 for Suzuki DRZ400S               Performance Motorcycle           Carburetor Carb For
                 Racing Carb Kawasaki             Carburetor 26mm GY6              Honda Yamaha Suzuki
                 Honda Husqvarna…                 125CC Carburetor…                Kawasaki KTM 125cc…
                 $179.99                                       93                              29
                                                  $66.99                           $31.99




                                                                                                                                                                                       Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




https://www.amazon.com/Racing-Carburetor-Suzuki-RMX250S-Kawasaki/dp/B0833NT9SL/ref=sr_1_1?dchild=1&keywords=KTM&m=A7A3LL62FTDVO&qid=1603425483&s=merchant-items&sr=1-1                                                         3/5
10/23/2020                          Amazon.com:
                                          Case: PWK35 Racing CarburetorDocument
                                                  1:20-cv-06677        For Suzuki RMX250S
                                                                                    #: 14RMX 250 XT250
                                                                                          Filed:       Honda CR125
                                                                                                 11/10/20    PageCR125
                                                                                                                   209 CR
                                                                                                                       of 125
                                                                                                                          465CR125R
                                                                                                                              PageID35mm#:1914
                                                                                                                                         Kawasaki Suzuki KTM Yamaha Carb




    Motorcycle PWK 34MM Carburetor Carb For …
                 29
    $31.99                           Shop now


                                        Sponsored




                                                                                  KTM Air Filter SX SX-F XC XC-F XC-W XCF-W EXC-F
                                                                                  2015-2020 OEM:79006015000                                      Shop now
                                                                                  $31.49                  11

                                                                                                                                                               Sponsored




     Popular products inspired by this item                                                                                                                                                                       Page 1 of 4




             PWK 28mm Carburetor            （Red）Air fuel mixture             WFLNHB Carburetor          Air fuel Mixture Screw       Maple 38mm PWK                       FCR 39mm MX                        DP 0118
             For Yamaha Kawasaki            Screw Adjuster For                Carb for Honda CR          Adjuster for KTM Honda       Carburetor For Honda                 Carburetor for SUZUKI              Float Va
             KLX110 Suzuki Honda            Mikuni Carb HONDA                 Kawasaki KX Suzuki RM      Yamaha Kawasaki Suzuki       Suzuki Kawasaki Yamaha               DRZ400 RMZ450                      ATV Hon
             KTM Racing Flat Side           YAMAHA KTM Honda…                 Yamaha DT YZ KTM 65…       (blue)                       KTM Dirt Bike, Quad,…                KAWASAKI KLX400…                   Yamaha
             Scooter ATV Go Kart…                            31                                7                          4                            15                                   3
             $34.99                         $11.89                            $30.79                     $11.99                       $36.99                               $166.99                            $14.44


     Deals in magazine subscriptions                                                                                                                                                                              Page 1 of 6




             Chickens                       Taste of Home                     Better Homes and           National Geographic          Taste of Home                        Poets & Writers                    Reader's
                              109                            51               Gardens                    Kids                                          3,542                                356
             Print Magazine                 Print Magazine                                     38                         6,454       Print Magazine                       Print Magazine                     Print Mag
             $20.21                         $5.00                             Print Magazine             Print Magazine               $8.00                                $14.96                             $5.00
                                                                              $3.00                      $15.00


     Your Browsing History           View or edit your browsing history   ›                                                                                      Page 1 of 2          See personalized recommendations

                                                                                                                                                                                                        Sign in

                                                                                                                                                                                                New customer? Start here.




                                                                                                      Back to top




                         Get to Know Us                           Make Money with Us                           Amazon Payment Products                                 Let Us Help You
                         Careers                                  Sell products on                             Amazon Rewards Visa                                     Amazon and COVID-
                                                                  Amazon                                       Signature Cards                                         19
                         Blog
                                                                  Sell apps on Amazon                          Amazon.com Store Card                                   Your Account
                         About Amazon
                                                                  Become an Aﬃliate                            Amazon Business Card                                    Your Orders
                         Sustainability
                                                                  Advertise Your Products                      Amazon Business Line of Credit                          Shipping Rates &
                         Press Center                                                                                                                                  Policies
                                                                  Self-Publish with Us                         Shop with Points
                         Investor Relations                                                                                                                            Amazon Prime
                                                                  Host an Amazon Hub                           Credit Card Marketplace
                         Amazon Devices                                                                                                                                Returns &
                                                                  › See More Make Money                        Reload Your Balance                                     Replacements
                         Amazon Tours                             with Us
                                                                                                               Amazon Currency Converter                               Manage Your Content
                                                                                                                                                                       and Devices
                                                                                                                                                                       Amazon Assistant
                                                                                                                                                                       Help


https://www.amazon.com/Racing-Carburetor-Suzuki-RMX250S-Kawasaki/dp/B0833NT9SL/ref=sr_1_1?dchild=1&keywords=KTM&m=A7A3LL62FTDVO&qid=1603425483&s=merchant-items&sr=1-1                                                          4/5
10/23/2020                                      Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                   Filed: 11/10/20       Pagemotorstar
                                                                                                                  210 of 465 PageID #:1915
                                                                                                                                                                     Hello, Sign in
   Skip to main content                                                                                                                                              Account & Lists
                                                                                                                                                                                               Returns                                 0
                                        All                                                                                                                                                    & Orders        Try Prime                   Cart
                                                                                                                                                                     Account
      Deliver to
                                       Holiday Deals      Gift Cards         Best Sellers      Customer Service     New Releases      AmazonBasics         Whole Foods        Free Shipping                 Shop the Fashion Gift guide
      Bensenville 60106


   motorstar                                                                                                                                      Have a question for motorstar?
   motorstar storefront
                   57% positive lifetime (7 total ratings)                                                                                          Ask a question
   motorstar is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name: Ningbo Baoke Trading Co., Ltd.
   Business Address:
     jiangbei district
     zhu jia yuan 18-57-506
     ningbo
     zhejiang
     315000
     CN


       Feedback        Returns & Refunds         Shipping           Policies        Help         Products



                             “ Waited for over 2 months and still have not received it. They keep telling me that it is still on the way. ”
                                                                                                                                                                               30 days    90 days          12 months         Lifetime
                             By Robert on June 25, 2020.                                                                                                       Positive               -            -              25%              57%
                             “ Waited over 3 months and they still cant provide any shipping info. Dont waste your time ”                                      Neutral                -            -               0%                 0%

                             By Mike M. on June 19, 2020.                                                                                                      Negative               -            -              75%              43%

                             “ never will order again ”                                                                                                        Count                  0           0                   4                7

                             By Sherri P. on June 5, 2020.

                             “ Runs great with the carburetor on there it had to drill the throttle cable hole out to screw the throttle cable
                               in but other than that it is a good product ”
                             By Joseph Lilly on December 4, 2019.

                             “ Great product and service ”

                             By Samuel D. on February 21, 2019.



                                                                             Previous Next




                                                                                        Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 6




                   HIFROM Element Air Filter      Savior Fuel Tank Switch              GOOACC Nylon Bumper            AUTOKAY 100pcs Push           Air Filter Cleaner Fits           HOOAI Carburetor for                 Honda 1
                   Cleaner for Honda ATV          Valve Petcock for Honda              Fastener Rivet Clips Car       ATV Fender Clips For          Honda TRX250TE RECON              799866 790845 799871                 Control
                   TRX250 TRX250TE Recon          ATC250ES ATC250SX                    Door Clip Panel Audio          Suzuki King Quad Vinson       250 ES 2X4 2002-2017              796707 794304 Toro
                   TRX250EX TRX250X…              ATC350X TRX250…                      Video Dashboard…               Honda Acura Honda…            Replace Honda 17254-              Craftsman Engine                     $8.76
                                 144                                272                              5,321                           1,019          HM8-000 New                                        2,225
                   $13.99                         $8.99                                $6.99                          $6.99                                          103              $10.98


        Top subscription apps for you                                                                                                                                                                                         Page 1 of 6




                   Disney+                        CBS Full Episodes and Live           STARZ                          Sling TV                      SHOWTIME                          Philo: Live & On-Demand              ABCmo
                   Disney                         TV                                   Starz Entertainment            Sling TV LLC                  Showtime Digital Inc.             TV                                   Learnin
                                 389,182          CBS Interactive                                    80,323                          47,675                          23,087           PHILO                                Age of L
                   $0.00                                            98,645             $0.00                          $0.00                         $0.00                                              65,514
                                                  $0.00                                                                                                                               $0.00                                $0.00


        Your Browsing History              View or edit your browsing history      ›                                                                                                            See personalized recommendations

                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                         New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A7A3LL62FTDVO&sshmPath=                                                                                     1/2
10/23/2020                                Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 211 of 465 PageID #:1916
                                                                                                                                           Hello, Sign in
   Skip to main content                          KTM                                                                                       Account & Lists
                                                                                                                                                                  Returns                          0
                                   motorstar                                                                                                                      & Orders    Try Prime                  Cart
                                                                                                                                           Account
      Deliver to
                                 Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 54 results for motorstar : "KTM"                                                                                                                                         Sort  by:Featured
                                                                                                                                                                                     Featured
                                                                                                                                                                                      Sort by:


    Brand
    motorstar                                                                                        PWK35 Racing Carburetor For Suzuki RMX250S RMX 250 XT250 Honda
    BaoKe                                                                                            CR125 CR125 CR 125 CR125R 35mm Kawasaki Suzuki KTM Yamaha Carb
    baoke
    BAOKE
                                                                                                     $4999
                                                                                                     FREE Shipping
                                                                                                     Only 7 left in stock - order soon.




                                                                                                     PWK 28mm Carburetor For Yamaha Kawasaki KLX110 Suzuki Honda KTM
                                                                                                     Racing Flat Side Scooter ATV Go Kart PIT DIRT BIKE 150cc-200cc Carb
                                                                                                     $
                                                                                                      3499
                                                                                                     FREE Shipping
                                                                                                     Only 10 left in stock - order soon.




                                                                                                     PWK38 Air Strijer Carburetor For KTM 250 250SX 250EXC 125 200 250
                                                                                                     300 500 380 Dirt Bike Quad ATV Carb
                                                                                                     $
                                                                                                      4999
                                                                                                     FREE Shipping
                                                                                                     Only 10 left in stock - order soon.




                                                                                                     Carburetor For Honda XR250 YAMAHA SUZUKI KTM Kawasaki Mikuni
                                                                                                     TM34 TMX34 34mm Flat Slide Smoothbore TM34-2 42-6100 Carb
                                                                                                     $
                                                                                                      8999
                                                                                                     FREE Shipping
                                                                                                     Only 9 left in stock - order soon.




                                                                                                     PWK Koso 32MM Racing Flat Side Carburetor for honda CR125 CR125R
                                                                                                     CR80 CR80R NSR50 NSR80 NSR125 ktm 65 85 Yamaha DT100 DT125…
                                                                                                     $
                                                                                                      2888
                                                                                                     FREE Shipping
                                                                                                     Only 10 left in stock - order soon.




                                                                                                     PWK 36mm Carburetor For Suzuki RM 125 250 370 465 500 KTM SX 125
                                                                                                     150 175 200 250 500 Kawasaki KX 125 250 500 Yamaha YZ 125 175 250
                                                                                                     $4999
                                                                                                     FREE Shipping
                                                                                                     Only 9 left in stock - order soon.




                                                                                                     PWK 34 Carburetor For Yamaha DT100 DT125 DT175 DT250 YT175 YZ80
                                                                                                     YZ85 YZ100 YZ125 YZ175 YZ250 Honda CR80 CR85R CR125 NSR50…
                                                                                                     $
                                                                                                      4999
                                                                                                     FREE Shipping
                                                                                                     Only 9 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=A7A3LL62FTDVO&ref=nb_sb_noss                                                                                                                                                  1/4
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 212Checkout
                                                                                                                   of 465 PageID #:1917




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from motorstar           (Learn more)                                                        Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:        , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                                                                                                                      Wednesday, Oct. 28 - Monday, Nov. 2
                States
                                                                                                                      $25.98 - Shipping
                    PWK35 Racing Carburetor For Suzuki RMX250S RMX 250 XT250 Honda
                    CR125 CR125 CR 125 CR125R 35mm Kawasaki Suzuki KTM Yamaha Carb
                    $49.99 - Quantity: 1
                    Sold by: motorstar


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  213 of 465 PageID #:1918




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $49.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $49.99
                                                                                                                                                                                       Estimated tax to be collected:*              $3.12


                         FREE TRIAL                                                                                                                                                    Order total:                            $53.11

                                   , we're giving you 30 days of Prime benefits for FREE                                          Try Prime FREE for 30 days                           How are shipping costs calculated?



                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       PWK35 Racing Carburetor For Suzuki                          Choose a delivery option:
                                       RMX250S RMX 250 XT250 Honda CR125                                Friday, Nov. 13 - Monday, Dec. 7
                                       CR125 CR 125 CR125R 35mm Kawasaki                                FREE Shipping
                                       Suzuki KTM Yamaha Carb
                                                                                                        Wednesday, Oct. 28 - Monday, Nov. 2
                                       $49.99
                                                                                                        $25.98 - Shipping
                                       Quantity: 1 Change
                                       Sold by: motorstar
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                    Amazon.com:
                                                   Case:PWK 28mm Carburetor For
                                                          1:20-cv-06677         Yamaha Kawasaki
                                                                             Document     #: 14 KLX110 Suzuki
                                                                                                  Filed:      Honda KTM
                                                                                                          11/10/20      Racing214
                                                                                                                      Page     Flat Side Scooter
                                                                                                                                     of 465      ATV Go Kart
                                                                                                                                              PageID         PIT DIRT BIKE 150cc-200cc Carb
                                                                                                                                                         #:1919
                                                                                                                                                         Hello, Sign in
   Skip to main content                             KTM                                                                                                  Account & Lists
                                                                                                                                                                                 Returns                                0
                                              All                                                                                                                                & Orders          Try Prime                Cart
                                                                                                                                                         Account
       Deliver to
                                            Holiday Deals   Gift Cards   Best Sellers    Customer Service       New Releases   AmazonBasics   Whole Foods       Free Shipping                      Shop Holiday Gift Guides
       Bensenville 60106
   ‹ Back to results



   Subm                                                                             PWK 28mm Carburetor For Yamaha Kawasaki                                                          $34.99
                                                                                    KLX110 Suzuki Honda KTM Racing Flat Side
                                                                                                                                                                                     FREE delivery: Nov 13 - Dec 7
   Subm
                                                                                    Scooter ATV Go Kart PIT DIRT BIKE 150cc-200cc                                                    Fastest delivery: Oct 28 - Nov 2

   Subm
                                                                                    Carb
                                                                                    Brand: BaoKe                                                                                     Only 10 left in stock -
                                                                                                                                                                                     order soon.
   Subm
                                                                                    Price:   $34.99                                                                                  Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1


   Subm
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $34.99 upon approval for the Amazon Rewards
                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                              Cart
                                                                                        Visa Card. No annual fee.
   Subm                                                                                                                                                                                                Submit
                                                                                                                                                                                                        Buy Now
                                                                                    This item is returnable
                                                                                        100% new and tested before shipment and 90 days warranty                                           Secure transaction
   Subm
                                                                                        Please review all pictures and compare with your used carb to make sure it ﬁts or
                                                                                        you can conﬁrm the size with us                                                              Ships from ...         motorstar
                                                                                        Size: Diameter: 28mm,Outer Diameter to Air Filter: 49mm,Outer Diameter to                    Sold by ...            motorstar
                                                                                        Intake: 35mm Color: Gray Black Package Include: 1PCS 28MM Carb 1*Main Jet #90
                                                                                        1*Main Jet #95 1*Main Jet #35                                                                      Deliver to Bensenville 60106
                                                                                        Fitment: Fits for 150cc-200cc motorcycle pocket bike ATV Go kart Buggy
                                                                                    › See more product details                                                                         Add to List
                                  Roll over image to zoom in

                                                                                                                                                                                             Share
                                                                                                                    KTM Racing Chain
                                                                                                                    Guide (Orange) OEM
                                                                                                                                                                                                   Have one to sell?
                                                                                                                    7810497000004
                                                                                                                                                                                                   Sell on Amazon
                                                                                                                               2
                                                                                                                    $98.99

                                                                                    Sponsored




   Inspired by your recent shopping trends                                                                                                                                                                         Page 1 of 14




                    Motorcycle PWK 21MM              FCR39mm Carburetor             KYN Universal 2T 4T              FCR41mm Carburetor          KIPA Carburetor For               KIPA Carbuertor for KTM
                    Carburetor Carb For              for Suzuki DRZ400S             Motorcycle PWK                   for FCR41 Racing Carb       Honda CRF450R                     520 525 400 540 RFS
                    Honda Yamaha Suzuki              Racing Carb Kawasaki           Carburetor Carb for              Suzuki Honda XR650          CRF450X FCR40 FCR                 EXC SX Suzuki DRZ400                     C
                    Kawasaki KTM 50cc…               Honda Husqvarna                Keihin Koso OKO…                 Husqvarna Yamaha KTM        40mm KTM 400 EXC…                 GRSXR750 GSXR 1100…
                                   29                Yamaha KTM KLX400                             29                $389.99                     $151.75                                              4
                    $31.99                           $179.99                        $45.90                                                       Only 12 left in stock - orde…     $199.99                                  $
                    Only 3 left in stock - order…                                   Only 2 left in stock - order…                                                                  Only 6 left in stock - order…




   You might also like                                                                                                                                                                                             Page 1 of 14
   Sponsored




                    Race-Driven Carburetor           GOOFIT 32mm                    Carburetor Repair Kit            NIBBI Motorcycle            KTM Air Filter SX SX-F XC         GOOFIT 27mm Flywheel
                    Repair Kit Carb Kit ﬁts          Carburetor for PWK             Carb Kit ﬁts KTM 525SX           Carburetor PE28mm           XC-F XC-W XCF-W EXC-F             Stator Magneto Puller                    (
                    KTM 300XCW 300 XCW               Yamaha                         525 SX 2003 2004 2005            150CC Carburetor 28mm       2015-2020                         for GY6 125cc 150cc                      7
                    2006-2014                        DT100/125/175/250…             Race-Driven                      With Carburetor Jets…       OEM:79006015000                   Honda Yamaha Suzuki ...
                                 6                                35                              1                              9                            11                               166
                    $23.95                           $30.99                         $25.95                           $97.99                      $31.49                            $11.99


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $34.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




https://www.amazon.com/Carburetor-Yamaha-Kawasaki-Scooter-150cc-200cc/dp/B087BVCWSL/ref=sr_1_2?dchild=1&keywords=KTM&m=A7A3LL62FTDVO&qid=1603427242&s=merchant-items&sr=1-2                                                        1/3
10/23/2020                                               Amazon.com: PWK38
                                                  Case: 1:20-cv-06677      Air Strijer Carburetor
                                                                         Document          #: 14For KTM 250
                                                                                                  Filed:    250SX 250EXC
                                                                                                         11/10/20    Page125215
                                                                                                                            200 250
                                                                                                                                 of 300
                                                                                                                                     465500PageID
                                                                                                                                            380 Dirt Bike Quad ATV Carb
                                                                                                                                                       #:1920
                                                                                                                                                           Hello, Sign in
   Skip to main content                           KTM                                                                                                      Account & Lists
                                                                                                                                                                                  Returns                                0
                                           All                                                                                                                                    & Orders          Try Prime                Cart
                                                                                                                                                           Account
       Deliver to
                                         Holiday Deals    Gift Cards     Best Sellers    Customer Service      New Releases   AmazonBasics     Whole Foods        Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                             PWK38 Air Strijer Carburetor For KTM 250 250SX                                                    $49.99
                                                                                    250EXC 125 200 250 300 500 380 Dirt Bike Quad
                                                                                                                                                                                      FREE delivery: Nov 13 - Dec 7
   Subm
                                                                                    ATV Carb                                                                                          Fastest delivery: Oct 28 - Nov 2
                                                                                    Brand: motorstar
   Subm
                                                                                                                                                                                      Only 10 left in stock -
                                                                                    Price:   $49.99                                                                                   order soon.
   Subm
                                                                                                                                                                                      Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $49.99 upon approval for the Amazon Rewards
   Subm                                                                                 Visa Card. No annual fee.
                                                                                                                                                                                                      Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart
                                                                                    This item is returnable
   Subm                                                                                 100% new and tested before shipment and 90 days warranty                                                        Submit
                                                                                                                                                                                                         Buy Now
                                                                                        Please review all pictures and compare with your used carb to make sure it ﬁts or
   Subm                                                                                 you can conﬁrm the size with us                                                                     Secure transaction
                                                                                        170 Main Jet,55 Pilot Jet
                                                                                                                                                                                      Ships from ...         motorstar
                                                                                        Intake manifold Outer Diameter: 46mm,Intake manifold side Inner Diameter:
                                                                                                                                                                                      Sold by ...            motorstar
                                                                                        38mm/1.5inch
                                                                                        Air ﬁlter side Inner Diameter: 59mm,Air ﬁlter side Outer Diameter: 63mm
                                                                                                                                                                                            Deliver to Bensenville 60106
                                                                                     › See more product details
                                                                                                                                                                                        Add to List
                                Roll over image to zoom in

                                                                                                                                                                                              Share


   Inspired by your recent shopping trends                                                                                                                        Page 1 of 17                      Have one to sell?

                                                                                                                                                                                                    Sell on Amazon




               Motorcycle PWK 21MM               FCR39mm Carburetor            KYN Universal 2T 4T             FCR41mm Carburetor         KIPA Carburetor For
               Carburetor Carb For               for Suzuki DRZ400S            Motorcycle PWK                  for FCR41 Racing Carb      Honda CRF450R
               Honda Yamaha Suzuki               Racing Carb Kawasaki          Carburetor Carb for             Suzuki Honda XR650         CRF450X FCR40 FCR
               Kawasaki KTM 50cc…                Honda Husqvarna               Keihin Koso OKO…                Husqvarna Yamaha KTM       40mm KTM 400 EXC…
                               29                Yamaha KTM KLX400                            29               $389.99                    $151.75
               $31.99                            $179.99                       $45.90                                                     Only 12 left in stock - orde…
               Only 3 left in stock - order…                                   Only 2 left in stock - order…




   You might also like                                                                                                                                                                                              Page 1 of 14
   Sponsored




                    KTM Air Filter SX SX-F XC      Carburetor Repair Kit            Race-Driven Carburetor          Motorcycle Swingarm            GOOFIT 32mm                      NEW OEM KTM
                    XC-F XC-W XCF-W EXC-F          Carb Kit ﬁts KTM 525SX           Repair Kit Carb Kit ﬁts         Guard Swing Arm                Carburetor for PWK               RADIATOR DIGITAL FAN                     f
                    2015-2020                      525 SX 2003 2004 2005            KTM 300XCW 300 XCW              Protector For KTM              Yamaha                           KIT 250 300 350 400
                    OEM:79006015000                Race-Driven                      2006-2014                       EXC125 EXC200…                 DT100/125/175/250…               450 530 2017…                            2
                                 11                              1                               6                               44                             35                              7
                    $31.49                         $25.95                           $23.95                          $21.99                         $30.99                           $184.99


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $49.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

         Manufacturer                                        Motorstar                                                 ASIN                                                 B083B7KW8Z


https://www.amazon.com/PWK38-Strijer-Carburetor-250SX-250EXC/dp/B083B7KW8Z/ref=sr_1_3?dchild=1&keywords=KTM&m=A7A3LL62FTDVO&qid=1603427242&s=merchant-items&sr=1-3                                                                  1/4
10/22/2020                 Amazon.com: HandGuard Fit 7/8" 22mm or 1-1/8
                                        Case: 1:20-cv-06677             28mm Handlebar
                                                                      Document     #: Hand Guards Motocross
                                                                                       14 Filed:  11/10/20  DirtPage
                                                                                                                Bike Off216
                                                                                                                        Road of
                                                                                                                             CRF465
                                                                                                                                 YZF KXF KTM RMZ
                                                                                                                                     PageID      ATV EXC Supermoto: Home Improvement
                                                                                                                                              #:1921

   Skip to main content                All        ktm handguard                                                                      Acco
                                                                                                                                     Hello,       Lists       Returns                               0
                                                                                                                                     Account                  & Orders          Try Prime               Cart

       Deliver to
                                     Holiday Deals       Gift Cards    Customer Service            's Amazon.com         Prime Video     Best Sellers                      Shop today's epic deals now
       Bolingbrook 60440

     Tools & Home Improvement      Best Sellers    Deals & Savings    Gift Ideas   Power & Hand Tools     Lighting & Ceiling Fans   Kitchen & Bath Fixtures    Smart Home          Shop by Room




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                              HandGuard Fit 7/8" 22mm or                                          $64.99
                                                                                              1-1/8 28mm Handlebar Hand                                           & FREE Shipping

                                                                                              Guards Motocross Dirt Bike                                          Arrives: Nov 16 - Dec 8

                                                                                              Oﬀ Road CRF YZF KXF KTM
                                                                                                                                                                  In stock.
                                                                                              RMZ ATV EXC Supermoto                                               Usually ships within 3 to 4 days.
                                                                                              Brand: UTH
                                                                                                                                                                  Qty:
                                                                                                                                                                   Qty:
                                                                                                                                                                   1      1


                                                                                              Price:   $64.99 & FREE Shipping                                                     Add toto
                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                           Cart
                                                                                              Get $50 oﬀ instantly: Pay $14.99 upon approval for
                                                                                              the Amazon Rewards Visa Card. No annual fee.                                          Submit
                                                                                                                                                                                     Buy Now

                                                                                              Extended holiday return window till Jan 31, 2021
                                                                                                                                                                        Secure transaction
                                                                                                 100% Brand new and High quality.
                                                                                                                                                                  Ships from ...        Motor-US.
                                                                                                 Car accessories, Motorcycle accessories,
                                                                                                                                                                  Sold by ...           Motor-US.
                                                                                                 Replacement and Repair equipment include: Car
                                                                                                 Care Accessories, Keyless Entry Remote and Fob,
                                                                                                 Nuts & Bolts & Clips, Car Connector Plug, Mirrors                      Deliver to Bolingbrook 60440

                                                                                                 & Accessories, Theft Protection, Grips &
                                                                                                 Handlebar, Turn Signal Indicators, Motorcycle                      Add to List
                                Roll over image to zoom in
                                                                                                 Glasses, Decals & Stickers, Motorcycle Covers, Car
                           Subm Subm Subm Subm Subm                                              Electronic.
                                                                                                                                                                          Share
                                                                                                 Excellent quality, fast delivery, simple after-sales.
                                                                                                 We make every eﬀort to provide customers with
                                                                                                 satisfactory service.                                                          Have one to sell?

                                                                                                 HandGuard Fit 7/8" 22mm or 1-1/8 28mm                                          Sell on Amazon
                                                                                                 Handlebar Hand Guards Motocross Dirt Bike Oﬀ
                                                                                                 Road CRF YZF KXF KTM RMZ ATV EXC Supermoto
                                                                                              › See more product details

                                                                                                Report incorrect product information.


                                                                                                                               7/8 Inches 22mm Motorcycle
                                                                                                                               Universal Handguards Hand Guard
                                                                                                                               for KTM EXC EXCF SX SXF SXS...

                                                                                                                                             22
                                                                                                                               $22.89

                                                                                              Sponsored




   Sponsored products related to this item                                                                                                                                                      Page 1 of 10




              7/8 Inches 22mm                KTM Probend                  Universal 7/8" 28mm           JFG-RACING Black                JFG RACING Motorcycle            7/8" and 1 1/8"
              Motorcycle Universal           Handguard Set by Cycra       22mm Motorcycle               Handguards Hand                 Universal Handguards             Aluminum Motocross
              Handguards Hand Guard          OEM: U6910022                Handlebar Hand Guards         Guards - Universal for          Aluminum Hand Guards             Handguards Universal
              for KTM EXC EXCF SX…           $53.99                       Protector For KTM EXC…        7/8" and 1 1/8" Brush…          Brush Bar For oﬀ R...            Hand Guards For…
                           22                                                          3                             430                             730                              60
              $22.89                                                      $25.99                        $29.99                          $19.99                           $26.96
                                                                                                                                                                                                Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $14.99 instead of $64.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
https://www.amazon.com/HandGuard-Handlebar-Guards-Motocross-Supermoto/dp/B07ZYFX33H/ref=sr_1_172?dchild=1&keywords=ktm+handguard&qid=1603078006&sr=8-172                                                       1/4
10/22/2020                  Amazon.com: HandGuard Fit 7/8" 22mm or 1-1/8
                                         Case: 1:20-cv-06677             28mm Handlebar
                                                                       Document     #: Hand Guards Motocross
                                                                                        14 Filed:  11/10/20  DirtPage
                                                                                                                 Bike Off217
                                                                                                                         Road CRF YZF KXF
                                                                                                                              of 465      KTM RMZ
                                                                                                                                      PageID      ATV EXC Supermoto: Home Improvement
                                                                                                                                               #:1922
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

             NEW




   Product information

   Technical Details                                                                                 Additional Information

         Manufacturer                                   4                                              ASIN                                      B07ZYFX33H

         Material                                       Other                                          Date First Available                      November 4, 2019


                                                                                                     Warranty & Support

                                                                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                     Feedback

                                                                                                     Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 7:29                                        1:59                                    0:53                                         1:5
              Installing handguards on 2008                     JFG-RACING Black Hand Guards           handguards show and install               JFG-RACING Red Handguard Hand
              Yamaha WR250F                                     Handguards                                                                       Guard - 7/8" and 1 1/8" Brush…

              JFG RACING                                        JFG RACING                             AnXin                                     JFG RACING



     Upload your video




   Sponsored products related to this item                                                                                                                                      Page 1 of 6




              KTM Probend                   7/8 Inches 22mm                  Hand Guards             JFG RACING Orange         HTTMT XH6016-               JFG RACING White
              Handguard Set by Cycra        Motorcycle Universal             Handguards Guard        Motorcycle Handguards     Motorcycle Red 7/8"         Motorcycle Plastic
              OEM: U6910022                 Handguards Hand Guard            Handguard - Universal   Aluminum Universal        22mm Hard Plastic           Handguards 7/8"22mm
              $53.99                        for KTM EXC EXCF SX…             7/8 inches 22mm and…    Hand Guards For…          Reinforced Hand…            and 1 1/8"28mm…
                                                         22                               100                    6                         2                           334
                                            $22.89                           $25.99                  $19.99                    $11.24                      $9.99
                                                                                                                                                                               Ad feedback




                                                                                                                                                                   Sponsored


https://www.amazon.com/HandGuard-Handlebar-Guards-Motocross-Supermoto/dp/B07ZYFX33H/ref=sr_1_172?dchild=1&keywords=ktm+handguard&qid=1603078006&sr=8-172                                      2/4
10/22/2020                 Amazon.com: HandGuard Fit 7/8" 22mm or 1-1/8
                                        Case: 1:20-cv-06677             28mm Handlebar
                                                                      Document     #: Hand Guards Motocross
                                                                                       14 Filed:  11/10/20  DirtPage
                                                                                                                Bike Off218
                                                                                                                        Road CRF YZF KXF
                                                                                                                             of 465      KTM RMZ
                                                                                                                                     PageID      ATV EXC Supermoto: Home Improvement
                                                                                                                                              #:1923
   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                            No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                                Shop now


                                             Sponsored




                                                                               7/8 Inches 22mm Motorcycle Universal
                                                                               Handguards Hand Guard for KTM EXC EXCF SX...                   Shop now
                                                                               $22.89                             22

                                                                                                                                                         Sponsored




     Deals in magazine subscriptions                                                                                                                                                Page 1 of 9




                  National Geographic                    Real Simple                       Zoodinos                    American Survival Guide             Real Simple
                  Kids                                                    29                                15                          131                                 6,912
                                   6,417                 Print Magazine                    Print Magazine              Print Magazine                      Print Magazine
                  Print Magazine                         $5.00                             $15.00                      $26.95                              $10.00
                  $15.00


     Recommended based on your shopping trends                                                        Sponsored                                                                     Page 1 of 4



https://www.amazon.com/HandGuard-Handlebar-Guards-Motocross-Supermoto/dp/B07ZYFX33H/ref=sr_1_172?dchild=1&keywords=ktm+handguard&qid=1603078006&sr=8-172                                          3/4
10/22/2020                       Amazon.com: HandGuard Fit 7/8" 22mm or 1-1/8
                                              Case: 1:20-cv-06677             28mm Handlebar
                                                                            Document     #: Hand Guards Motocross
                                                                                             14 Filed:  11/10/20  DirtPage
                                                                                                                      Bike Off219
                                                                                                                              Road CRF YZF KXF
                                                                                                                                   of 465      KTM RMZ
                                                                                                                                           PageID      ATV EXC Supermoto: Home Improvement
                                                                                                                                                    #:1924




                   KTM Probend                                 Handguards Hand                           JFG RACING Motorcycle              7/8 Inches 22mm                     Dirt Bike Hand Guards
                   Handguard Set by Cycra                      Guards Guard                              Universal Handguards               Motorcycle Universal                Handguards - 7/8"
                   OEM: U6910022                               Handguard - Universal                     Aluminum Hand Guards               Handguards Hand Guard               22mm and 1 1/8" 28mm
                   $53.99                                      7/8 inches 22mm and…                      Brush Bar For oﬀ Road…             for KTM EXC EXCF SX…                with Universal…
                                                                             100                                         730                                    22                               478
                                                               $25 99                                    $19 99                             $22 89                              $25 99

     Your Browsing History                   View or edit your browsing history          ›                                                                                                                           Page 1 of 2




                                                                                                                  Back to top




               Get to Know Us                                     Make Money with Us                                           Amazon Payment Products                                    Let Us Help You
               Careers                                            Sell products on                                             Amazon Rewards Visa                                        Amazon and COVID-
                                                                  Amazon                                                       Signature Cards                                            19
               Blog
                                                                  Sell apps on Amazon                                          Amazon.com Store Card                                      Your Account
               About Amazon
                                                                  Become an Aﬃliate                                            Amazon Business Card                                       Your Orders
               Press Center
                                                                  Advertise Your Products                                      Amazon Business Line of Credit                             Shipping Rates &
               Investor Relations                                                                                                                                                         Policies
                                                                  Self-Publish with Us                                         Shop with Points
               Amazon Devices                                                                                                                                                             Amazon Prime
                                                                  Host an Amazon Hub                                           Credit Card Marketplace
               Amazon Tours                                                                                                                                                               Returns &
                                                                  › See More Make Money                                        Reload Your Balance                                        Replacements
                                                                  with Us
                                                                                                                               Amazon Currency Converter                                  Manage Your Content
                                                                                                                                                                                          and Devices
                                                                                                                                                                                          Amazon Assistant
                                                                                                                                                                                          Help




                                                                                                                   English                 United States




               Amazon Music                Amazon                       Amazon Drive                                6pm                     AbeBooks                 ACX                           Alexa
               Stream millions             Advertising                  Cloud storage                               Score deals             Books, art               Audiobook                     Actionable
               of songs                    Find, attract, and           from Amazon                                 on fashion              & collectibles           Publishing                    Analytics
                                           engage customers                                                         brands                                           Made Easy                     for the Web

               Sell on                     Amazon                       Amazon Fresh                                AmazonGlobal            Home Services            Amazon Ignite                 Amazon Rapids
               Amazon                      Business                     Groceries & More                            Ship Orders             Experienced Pros         Sell your original            Fun stories for
               Start a Selling             Everything For               Right To Your Door                          Internationally         Happiness Guarantee      Digital                       kids on the go
               Account                     Your Business                                                                                                             Educational
                                                                                                                                                                     Resources

               Amazon Web                  Audible                      Book Depository                             Box Oﬃce                ComiXology               DPReview                      East Dane
               Services                    Listen to Books &            Books With Free                             Mojo                    Thousands of             Digital                       Designer Men's
               Scalable Cloud              Original                     Delivery Worldwide                          Find Movie              Digital Comics           Photography                   Fashion
               Computing                   Audio                                                                    Box Oﬃce Data
               Services                    Performances

               Fabric                      Goodreads                    IMDb                                        IMDbPro                 Kindle Direct            Prime Now                     Amazon Photos
               Sewing, Quilting            Book reviews                 Movies, TV                                  Get Info                Publishing               FREE 2-hour                   Unlimited Photo
               & Knitting                  &                            & Celebrities                               Entertainment           Indie Digital & Print    Delivery                      Storage
                                           recommendations                                                          Professionals           Publishing               on Everyday Items             Free With Prime
                                                                                                                    Need                    Made Easy

               Prime Video                 Shopbop                      Amazon Warehouse                            Whole Foods             Woot!                    Zappos                        Ring
               Direct                      Designer                     Great Deals on                              Market                  Deals and                Shoes &                       Smart Home
               Video                       Fashion Brands               Quality Used Products                       America’s               Shenanigans              Clothing                      Security Systems
               Distribution                                                                                         Healthiest
               Made Easy                                                                                            Grocery Store

               eero WiFi                   Neighbors App                Amazon Subscription Boxes                   PillPack                Amazon Renewed           Amazon Second
               Stream 4K Video             Real-Time Crime              Top subscription boxes – right              Pharmacy                Like-new products        Chance
               in Every Room               & Safety Alerts              to your door                                Simpliﬁed               you can trust            Pass it on, trade it
                                                                                                                                                                     in,
                                                                                                                                                                     give it a second
                                                                                                                                                                     life




                                                             Conditions of Use     Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/HandGuard-Handlebar-Guards-Motocross-Supermoto/dp/B07ZYFX33H/ref=sr_1_172?dchild=1&keywords=ktm+handguard&qid=1603078006&sr=8-172                                                                           4/4
10/22/2020                                                              Motor-US.
                                     Case: 1:20-cv-06677 Document #: 14 Filed:    @ Amazon.com:
                                                                               11/10/20    Page KTM
                                                                                                  220 of 465 PageID #:1925

   Skip to main content             Motor-US.     KTM                                                               Acco
                                                                                                                    Hello,      Lists     Returns                        0
                                                                                                                    Account               & Orders    Try Prime                Cart

       Deliver to
                                  Holiday Deals   Gift Cards   Customer Service         's Amazon.com     Prime Video   Best Sellers    Browsing History    Buy Again
       Bolingbrook 60440

     33-48 of 63 results for Motor-US. : "KTM"                                                                                                             Sort  by:Featured
                                                                                                                                                           Featured
                                                                                                                                                            Sort by:


     Brand
     UTH                                                                                  For Triumph Aprilia KTM Victory All Windshield Model Motorcycle
     Car UFO.                                                                             Universal Airﬂow Adjustable Bolt-On Variable Spoiler Windscreen
     ASWT 1.
     ASWT 3.
                                                                                          $
                                                                                           5399
     SHOP_1.                                                                              FREE Shipping
     Evil
     Car V.




                                                                                          Motorcycle Motocross 1 1/8" Fat Bar 28MM Handlebars Bar Fit
                                                                                          For KTM CRF YZF WRF RM KXF Pit Dirt Bike Oﬀ-road Enduro
                                                                                          $
                                                                                           6699
                                                                                          FREE Shipping




                                                                                          Frosted Black Motorcycle Drag Bar 32" for Honda Yamaha
                                                                                          Kawasaki Suzuki Chopper Bobber Cafe Racer KTM Ducati 7/8"…
                                                                                          $
                                                                                           5599
                                                                                          FREE Shipping




                                                                                          HandGuard Fit 7/8" 22mm or 1-1/8 28mm Handlebar Hand
                                                                                          Guards Motocross Dirt Bike Oﬀ Road CRF YZF KXF KTM RMZ AT…
                                                                                          $
                                                                                           6499
                                                                                          FREE Shipping




                                                                                          Motorcycle Motocross 1 1/8" Fat Bar 28MM Handlebars Bar Fit
                                                                                          For KTM CRF YZF WRF RM KXF Pit Dirt Bike Oﬀ-road Enduro
                                                                                          $
                                                                                           6699
                                                                                          FREE Shipping




                                                                                          7/8" 22mm Standard/Naked Motorcycle Handlebars Drag Bars
                                                                                          for KTM Kawasaki Suzuki Yamaha Honda CB 750 CB500 Z1…
                                                                                          $
                                                                                           5799
                                                                                          FREE Shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A19OZRKKZNWNCK&page=3&qid=1603342926&ref=sr_pg_3                                                                                   1/4
10/22/2020                                                              Motor-US.
                                     Case: 1:20-cv-06677 Document #: 14 Filed:    @ Amazon.com:
                                                                               11/10/20    Page KTM
                                                                                                  221 of 465 PageID #:1926
                                                                                          Motocross Pivot Brake Clutch Levers For KTM 125 EXC (SIX DAYS)
                                                                                          450 SX/SXF/SXR 05-08 07 06 400 EXC-R 05-07 400 XCW 07 Dir…
                                                                                          $
                                                                                           4699
                                                                                          FREE Shipping




                                                                                          7/8" 22MM Drag Bar Steering Wheel Raised Handlebar Handle
                                                                                          Bar For Honda Yamaha Kawasaki Suzuki Ktm Ducati Chopper…
                                                                                          $
                                                                                           7999
                                                                                          FREE Shipping




                                                                                          Motorcycle Motocross 1 1/8" Fat Bar 28MM Handlebars Bar Fit
                                                                                          For KTM CRF YZF WRF RM KXF Pit Dirt Bike Oﬀ-road Enduro
                                                                                          $
                                                                                           6699
                                                                                          FREE Shipping




                                                                                          Motorcycle Motocross 1 1/8" Fat Bar 28MM Handlebars Bar Fit
                                                                                          For KTM CRF YZF WRF RM KXF Pit Dirt Bike Oﬀ-road Enduro
                                                                                          $
                                                                                           6699
                                                                                          FREE Shipping




                                                                                          Motorcycle Motocross 1 1/8" Fat Bar 28MM Handlebars Bar Fit
                                                                                          For KTM CRF YZF WRF RM KXF Pit Dirt Bike Oﬀ-road Enduro
                                                                                          $
                                                                                           6699
                                                                                          FREE Shipping




                                                                                          Motorcycle 360mm Front Forks Protector Shock Absorber Boots
                                                                                          For KTM DRZ YZ WR KX KLX RM RMZ RMX DR Motocross ATV
                                                                                          $3799
                                                                                          FREE Shipping




                                                                                          Black Motorcycle Clamp Drag Handlebar Riser 7/8" 22mm-28mm
                                                                                          1-1/8" Risers For Honda Yamaha Suzuki KTM Kawasaki Pit Dirt…
                                                                                          $
                                                                                           2899
                                                                                          FREE Shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A19OZRKKZNWNCK&page=3&qid=1603342926&ref=sr_pg_3                                                        2/4
10/22/2020                                                              Motor-US.
                                     Case: 1:20-cv-06677 Document #: 14 Filed:    @ Amazon.com:
                                                                               11/10/20    Page KTM
                                                                                                  222 of 465 PageID #:1927




                                                                                              Dirt Bike Handguards 7/8"-1 1/8" Handlebar Hand Guards For
                                                                                              KTM 690 Duke 08-11/13-16 EXC 125 200 250 300 350 360 400…
                                                                                              6499
                                                                                              $

                                                                                              FREE Shipping




                                                                                              Motorcycle Tail Tidy Fender License Plate Holder For KTM RC125
                                                                                              RC200 RC390 Motorcycle Fender Eliminator Registration Mount…
                                                                                              8899
                                                                                              $

                                                                                              FREE Shipping




                                                                                              Motorcycle X-Grip Frame Guard Cover For KTM SXF EXC-F 250
                                                                                              350 450 EXC 250 300 Fit Husqvarna TE125 TE250 TE300 FE FC…
                                                                                              3199
                                                                                              $

                                                                                              FREE Shipping




                                                                                       ← Previous       1      2       3   4      Next →




                                               Need help?
                                               Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                         Page 1 of 4




                Tank Straps Motorcycle         RHINO USA Ratchet              Tank Straps Motorcycle          PROREADY Heavy Duty          Tumbl Trak Pit Pillow
                Tie Down Straps (2pk) -        Straps (4PK) - 1,823lb         Tie Down Straps (4pk) -         Ratchet Tie Down Kit –       Soft Mat w/Denim Cover
                10.000 lb Webbing              Guaranteed Max Break           10.000 lb Webbing               General & Motorcycle                     32
                Break Strength 2'' x…          Strength, Includes (4)…        Break Strength 2'' x…           Use, Pack of 4, Secure…      $373.95
                             521                            3,395                         123                              43
                $43.77                         $29.97                         $74.77                          $49.95


     Deals in magazine subscriptions                                                                                                                                Page 1 of 9




                                               Zoobooks                       Men's Journal                   Popular Mechanics            Martha Stewart Living

https://www.amazon.com/s?k=KTM&i=merchant-items&me=A19OZRKKZNWNCK&page=3&qid=1603342926&ref=sr_pg_3                                                                               3/4
10/22/2020                                   Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                Filed: 11/10/20           Motor-US.
                                                                                                       Page     223 of 465 PageID #:1928

   Skip to main content                    All
                                                                                                                                        Acco
                                                                                                                                        Hello,         Lists        Returns                          0
                                                                                                                                        Account                     & Orders       Try Prime              Cart

       Deliver to
                                       Holiday Deals       Gift Cards      Customer Service             's Amazon.com     Prime Video        Best Sellers                     Shop deals before they're gone
       Bolingbrook 60440


    Motor-US.                                                                                                                  Have a question for Motor-US.?
    Motor-US. storefront
                    67% positive lifetime (3 total ratings)                                                                        Ask a question
    Motor-US. is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name: Rangsan Changsalak
    Business Address:
      731/9831 Bangkho
      Chomthong
      Bangkok
      10150
      TH


       Feedback       Returns & Refunds            Shipping        Policies       Help       Products



                             “ Worked great! ”
                                                                                                                                                        30 days      90 days      12 months    Lifetime
                             By Herman Barnett on October 9, 2020.                                                                          Positive      100%         100%            100%       67%
                             “ Works as it should. A bit noisy but tolerable. ”                                                             Neutral            0%        0%             0%         0%

                             By BigRay on April 28, 2020.                                                                                   Negative           0%        0%             0%        33%

                             “ I did not receive the. Package ”                                                                             Count               1             1           2          3

                             By jose on August 14, 2019.




                                                                         Leave seller feedback    Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                       Page 1 of 9




                    Stereophile                         National Geographic Kids          Real Simple                      Marie Claire                         People
                                     167                                 6,417                             29                               11                  Print Magazine
                    Print Magazine                      Print Magazine                    Print Magazine                   Print Magazine                       $47.63
                    $9.74                               $15.00                            $5.00                            $5.00


         Inspired by your browsing history                                                                                                                                                     Page 1 of 2




                    Motion Pro 08-0471 Bead             Speedo Angels Sakt111             Grip Puppy Comfort Grips         7/8" Universal Motorcycle            AnXin Foot Pegs Footpegs
                    Buddy II                            Dashboard Screen                  - The Original and the           Black Left Clutch Brake              Footrests Foot Pedals
                                     561                Protector for KTM 790             Best!                            Handle Lever Perch For               Rests CNC MX For KTM SX
                    $16.91                              Adventure (2019+), 1 x…                            1,779           Honda CRF XR 80 100…                 SXS XC EXC MXC XCW…
                                                                         11               $19.99                                            333                                   18
                                                        $13.99                                                             $9.89                                $27.99


         Your Browsing History               View or edit your browsing history   ›                                                                                                            Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A19OZRKKZNWNCK&sshmPath=                                                   1/2
10/22/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 224Checkout
                                                                                                                 of 465 PageID #:1929




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from Motor-US.               (Learn more)                                                     Monday, Nov. 16 - Tuesday, Dec. 8
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             HandGuard Fit 7/8" 22mm or 1-1/8 28mm Handlebar Hand Guards
             Motocross Dirt Bike Off Road CRF YZF KXF KTM RMZ ATV EXC
             Supermoto
             $64.99 - Quantity: 1
             Sold by: Motor-US.


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/22/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                225 of 465 PageID #:1930




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $64.99
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $64.99
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $4.06
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $69.05

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 16, 2020 - Dec. 8, 2020
                            HandGuard Fit 7/8" 22mm or 1-1/8 28mm                       Choose a delivery option:
                            Handlebar Hand Guards Motocross Dirt                             Monday, Nov. 16 - Tuesday, Dec. 8
                            Bike Off Road CRF YZF KXF KTM RMZ ATV                            FREE Shipping
                            EXC Supermoto
                            $64.99
                            Quantity: 1 Change
                            Sold by: Motor-US.
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/22/2020                              Amazon.com: Motocross Pivot Brake
                                          Case: 1:20-cv-06677             Clutch Levers #:
                                                                        Document        For 14
                                                                                            KTMFiled:
                                                                                                125 EXC11/10/20
                                                                                                        (SIX DAYS) 450
                                                                                                                   PageSX/SXF/SXR
                                                                                                                           226 of05-08
                                                                                                                                  46507PageID
                                                                                                                                        06 400 EXC-R 05-07 400 XCW 07 Dirt Bike
                                                                                                                                                 #:1931

   Skip to main content                  All      KTM                                                                            Acco
                                                                                                                                 Hello,      Lists     Returns                               0
                                                                                                                                 Account               & Orders          Try Prime               Cart

       Deliver to
                                       Holiday Deals     Gift Cards   Customer Service           's Amazon.com      Prime Video     Best Sellers                          Get ready for Halloween
       Bolingbrook 60440




   ‹ Back to results



                                                                                            Motocross Pivot Brake Clutch                                   $46.99
                                                                                            Levers For KTM 125 EXC (SIX                                    & FREE Shipping

                                                                                            DAYS) 450 SX/SXF/SXR 05-08                                     Arrives: Nov 16 - Dec 8

                                                                                            07 06 400 EXC-R 05-07 400
                                                                                                                                                           In stock.
                                                                                            XCW 07 Dirt Bike                                               Usually ships within 3 to 4 days.
                                                                                            Brand: UTH
                                                                                                                                                           Qty:
                                                                                                                                                            Qty:
                                                                                                                                                            1      1


                                                                                            Price:   $46.99 & FREE Shipping                                                Add toto
                                                                                                                                                                             Add  Cart
                                                                                                                                                                                    Cart
                                                                                            Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                            the Amazon Rewards Visa Card. No annual fee.                                     Submit
                                                                                                                                                                              Buy Now

                                                                                            Extended holiday return window till Jan 31, 2021
                                                                                                                                                                 Secure transaction
                                                                                               100% Brand new and High quality.
                                                                                                                                                           Ships from ...        Motor-US.
                                                                                               Car accessories, Motorcycle accessories,
                                                                                                                                                           Sold by ...           Motor-US.
                                                                                               Replacement and Repair equipment include: Car
                                                                                               Care Accessories, Keyless Entry Remote and Fob,
                                                                                               Nuts & Bolts & Clips, Car Connector Plug, Mirrors                 Deliver to Bolingbrook 60440

                                                                                               & Accessories, Theft Protection, Grips &
                                                                                               Handlebar, Turn Signal Indicators, Motorcycle                 Add to List
                                 Roll over image to zoom in
                                                                                               Glasses, Decals & Stickers, Motorcycle Covers, Car
                            Subm Subm Subm Subm Subm                                           Electronic.
                                                                                                                                                                   Share
                                                                                               Excellent quality, fast delivery, simple after-sales.
                                                                                               We make every eﬀort to provide customers with
                                                                                               satisfactory service.                                                     Have one to sell?

                                                                                               Motocross Pivot Brake Clutch Levers For KTM 125                           Sell on Amazon
                                                                                               EXC (SIX DAYS) 450 SX/SXF/SXR 05 - 08 07 06
                                                                                               400 EXC-R 05-07 400 XCW 07 Dirt Bike
                                                                                            › See more product details

                                                                                               Report incorrect product information.


   Sponsored products related to this item                                                                                                                                               Page 1 of 14




              KTM LOCK ON GRIP SET             KTM Hand Brake Lever     Motorcycle Swingarm           KTM Flex Clutch Lever        KTM Clutch Lever               KTM Air Filter SX SX-F XC
              2016-2020 250 350 450            (Orange) 2014-2020       Guard Swing Arm               Brembo (Orange) OEM:         (Orange) Brembo OEM:           XC-F XC-W XCF-W EXC-F
              SX XC-W EXC-F XC-W               OEM: 7871399204404       Protector For KTM             7870293104404                7800293120004                  2015-2020
              EXC-F 79002924100                            3            EXC125 EXC200…                            3                            5                  OEM:79006015000
                         17                    $47.99                                44               $101.99                      $29.99                                      11
              $29.99                                                    $21.99                                                                                    $31.49
                                                                                                                                                                                         Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $46.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

             NEW


https://www.amazon.com/Motocross-Pivot-Brake-Clutch-Levers/dp/B07ZYFWDL1/ref=sr_1_34?dchild=1&keywords=KTM&m=A19OZRKKZNWNCK&qid=1603342926&s=merchant-items&sr=1-34                                     1/4
10/22/2020                               Amazon.com: Dirt Bike HandguardsDocument
                                          Case: 1:20-cv-06677             7/8"-1 1/8" Handlebar
                                                                                         #: 14Hand  Guards
                                                                                                Filed:     For KTM 690
                                                                                                       11/10/20        Duke227
                                                                                                                    Page   08-11/13-16
                                                                                                                                 of 465EXCPageID
                                                                                                                                           125 200 250 300 350 360 400 440 450 530
                                                                                                                                                    #:1932

   Skip to main content                  All      KTM                                                                              Acco
                                                                                                                                   Hello,      Lists     Returns                                0
                                                                                                                                   Account               & Orders           Try Prime               Cart

       Deliver to
                                       Holiday Deals     Gift Cards    Customer Service            's Amazon.com      Prime Video      Best Sellers                Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



                                                                                             Dirt Bike Handguards 7/8"-1                                      $64.99
                                                                                             1/8" Handlebar Hand Guards                                       & FREE Shipping

                                                                                             For KTM 690 Duke 08-11/13-                                       Arrives: Nov 16 - Dec 8

                                                                                             16 EXC 125 200 250 300 350
                                                                                                                                                              In stock.
                                                                                             360 400 440 450 530                                              Usually ships within 3 to 4 days.
                                                                                             Brand: UTH
                                                                                                                                                              Qty:
                                                                                                                                                               Qty:
                                                                                                                                                               1      1


                                                                                              Price:   $64.99 & FREE Shipping                                                 Add toto
                                                                                                                                                                                Add  Cart
                                                                                                                                                                                       Cart
                                                                                             Get $50 oﬀ instantly: Pay $14.99 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                       Submit
                                                                                                                                                                                 Buy Now

                                                                                             Extended holiday return window till Jan 31, 2021
                                                                                                                                                                   Secure transaction
                                                                                                 100% Brand new and High quality.
                                                                                                                                                              Ships from ...        Motor-US.
                                                                                                 Car accessories, Motorcycle accessories,
                                                                                                                                                              Sold by ...           Motor-US.
                                                                                                 Replacement and Repair equipment include: Car
                                                                                                 Care Accessories, Keyless Entry Remote and Fob,
                                                                                                 Nuts & Bolts & Clips, Car Connector Plug, Mirrors                 Deliver to Bolingbrook 60440

                                                                                                 & Accessories, Theft Protection, Grips &
                                                                                                 Handlebar, Turn Signal Indicators, Motorcycle                  Add to List
                                 Roll over image to zoom in
                                                                                                 Glasses, Decals & Stickers, Motorcycle Covers, Car
                            Subm Subm Subm Subm Subm                                             Electronic.
                                                                                                                                                                      Share
                                                                                                 Excellent quality, fast delivery, simple after-sales.
                                                                                                 We make every eﬀort to provide customers with
                                                                                                 satisfactory service.                                                      Have one to sell?

                                                                                                 Dirt Bike Handguards 7/8"-1 1/8" Handlebar                                 Sell on Amazon
                                                                                                 Hand Guards For KTM 690 Duke 08-11/13-16
                                                                                                 EXC 125 200 250 300 350 360 400 440 450 530
                                                                                              › See more product details

                                                                                                Report incorrect product information.


   Sponsored products related to this item                                                                                                                                                  Page 1 of 14




              KTM LOCK ON GRIP SET             NEW OEM KTM               KTM Hand Brake Lever           Motorcycle Swingarm          KTM/FMF Titanium               1998-2005 ﬁts KTM 200
              2016-2020 250 350 450            RADIATOR DIGITAL FAN      (Orange) 2014-2020             Guard Swing Arm              Megabomb Header 250            EXC 15 Tooth Front and
              SX XC-W EXC-F XC-W               KIT 250 300 350 400       OEM: 7871399204404             Protector For KTM            SX-F/XC-F 2019-2020            50 Tooth Rear Sprocket
              EXC-F 79002924100                450 530 2017…                         3                  EXC125 EXC200…               OEM: 79105907500               $39.95
                         17                                7             $47.99                                      44              $399.99
              $29.99                           $184.99                                                  $21.99
                                                                                                                                                                                            Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $14.99 instead of $64.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

             NEW


https://www.amazon.com/Handguards-Handlebar-Guards-08-11-13-16/dp/B07ZYFPM78/ref=sr_1_41?dchild=1&keywords=KTM&m=A19OZRKKZNWNCK&qid=1603342926&s=merchant-items&sr=1-41                                    1/4
10/21/2020           Amazon.com: LXMJ Helmet, All-Season
                                          Case:          Helmet, Motorcycle/Off-Road
                                                     1:20-cv-06677        Document   Racing
                                                                                         #:Hlmet for Men, 11/10/20
                                                                                            14 Filed:     Complimentary Mask Gloves,
                                                                                                                     Page    228 of  Suitable
                                                                                                                                       465 for Head Circumference
                                                                                                                                              PageID    #:1933 of 23.6 to 24.8 Inches (60 to 63cm), White …
                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                    Account & Lists
                                                                                                                                                                                   Returns                               0
                                         Home & Kitchen                                                                                                                            & Orders          Try Prime               Cart
                                                                                                                                                           Account
      Deliver to
                                       Holiday Deals      Gift Cards     Best Sellers   Customer Service      New Releases      AmazonBasics      Whole Foods     Free Shipping                 Shop the Fashion Gift guide
      Bensenville 60106

    Amazon Home            Shop by Room           Discover             Shop by Style        Home Décor              Furniture       Kitchen & Dining        Bed & Bath            Garden & Outdoor             Home Improvement




                                                                                                           LXMJ Helmet, All-Season Helmet,                                             $117.75
                                                                                                           Motorcycle/Oﬀ-Road Racing Hlmet
                                                                                                                                                                                       $15.00 delivery: Nov 10 - Dec 3
                                                                                                           for Men, Complimentary Mask
                                                                                                           Gloves, Suitable for Head                                                   Only 14 left in stock -
                                                                                                                                                                                       order soon.
                                                                                                           Circumference of 23.6 to 24.8 Inches
                                                                                                           (60 to 63cm)                                                                Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1

                                                                                                           Brand: LXMJ
                                                                                                                                                                                                         Add to Cart

                                                                                                           Price:   $117.75                                                                               Buy Now

                                                                                                           Color: White Ktm
                                                                                                                                                                                             Secure transaction

                                                                                                                     $117.75           $117.75            $117.75                      Ships from ...       MTQYMXST
                                                                                                                                                                                       Sold by ...          MTQYMXST

                                                                                                                                                                                       Return policy: Returnable until
                                                                                                                     $117.75           $117.75            $117.75
                                                                                                                                                                                       Jan 31, 2021

                                                                                                                                                                                             Deliver to Bensenville 60106
                                                                                                                     $117.75           $117.75

                                                                                                                                                                                         Add to List
                                                                                                              ABS engineering plastics is a kind of universal thermoplastic
                                                                                                              compound, with good rigidity, high impact strength, heat
                                                                                                                                                                                         Add to Wedding Registry
                                                                                                              resistance, low temperature resistance, chemical resistance
                                                                                                              and other characteristics, can eﬀectively protect the safety of
                                                                                                              users.                                                                           Share
                                                                                                              Adopt multiple vents, three-dimensional exhaust air, helmet
                                                                                                              top with vents design, instant cool.                                                   Have one to sell?
                                          Roll over image to zoom in                                          Buﬀer layer for high-density EPS foam, lightweight, seismic,
                                                                                                                                                                                                     Sell on Amazon
                                                                                                              heat insulation, can eﬀectively protect the head safety.
                                                                                                              In order to reward customers who buy this product, we will
                                                                                                              give you black frame color ﬁlm goggles + mask + hard shell
                                                                                                              gloves.
                                                                                                              The safety helmet certiﬁed by international CE is safe, ﬁrm
                                                                                                              and durable.




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Four seasons general wild motorcycle safety helmet.
         ABS plastic shell, impact resistance, resistance to penetration and deformation.
         For high density EPS cushion layer, can absorb collision energy, eﬀectively relieve head shock.
         Unlined upper garment of high quality sponge density with thick cotton.
         Give black box to buy colour goggles + mask + scale gloves.
         This product is suitable for head circumference 23.6 to 24.8 Inches (60 to 63cm) men's wear




   Product details
   Color:White Ktm

      Date First Available : June 13, 2019
      Manufacturer : LXMJ
      ASIN : B07T19PHB3

   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here



   Customer questions & answers
        Have a question? Search for answers


https://www.amazon.com/LXMJ-All-Season-Motorcycle-Complimentary-Circumference/dp/B07Q2W12CH/ref=sr_1_248?th=1                                                                                                                       1/3
10/21/2020         Amazon.com: LXMJ Helmet, All-Season
                                        Case:          Helmet, Motorcycle/Off-Road
                                                   1:20-cv-06677        Document   Racing
                                                                                       #:Hlmet for Men, 11/10/20
                                                                                          14 Filed:     Complimentary Mask Gloves,
                                                                                                                   Page    229 of  Suitable
                                                                                                                                     465 for Head Circumference
                                                                                                                                            PageID    #:1934 of 23.6 to 24.8 Inches (60 to 63cm), White …
             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                          Page 1 of 7




                National Geographic               Real Simple                       Health                         HGTV Magazine               Highlights for Children           People
                Kids                                               29                                808                            4,613                       2,017                             1,803
                                 6,385            Print Magazine                    Print Magazine                 Print Magazine              Print Magazine                    Print Magazine
                Print Magazine                    $5.00                             $5.00                          $6.00                       $29.99                            $47.63
                $15.00


     Best sellers in Kindle eBooks                                                                                                                                                                            Page 1 of 6




                A Time for Mercy (Jake            If You Tell: A True Story         The Cipher (Nina               My Dear Hamilton: A         Spellbreaker                      The Haunting of Brynn
                Brigance Book 3)                  of Murder, Family…                Guerrera Book 1)               Novel of Eliza Schuyler…     Charlie N. Holmberg              Wilder: A Novel
                  John Grisham                       Gregg Olsen                     Isabella Maldonado             Stephanie Dray                            1,859               Wendy Webb
                                 862                               16,840                          3,493                          3,028        Kindle Edition                                     2,342
                Kindle Edition                    Kindle Edition                    Kindle Edition                 Kindle Edition              $4.99                             Kindle Edition
                $14.99                            $4.99                             $4.99                          $2.99                                                         $4.99


     Your Browsing History               View or edit your browsing history    ›                                                                                   Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                    Sign in

                                                                                                                                                                                           New customer? Start here.




                                                                                                           Back to top




                           Get to Know Us                               Make Money with Us                          Amazon Payment Products                             Let Us Help You
                           Careers                                      Sell products on                            Amazon Rewards Visa                                 Amazon and COVID-
                                                                        Amazon                                      Signature Cards                                     19
                           Blog
                                                                        Sell apps on Amazon                         Amazon.com Store Card                               Your Account
                           About Amazon
                                                                        Become an Aﬃliate                           Amazon Business Card                                Your Orders
                           Sustainability
                                                                        Advertise Your Products                     Amazon Business Line of Credit
https://www.amazon.com/LXMJ-All-Season-Motorcycle-Complimentary-Circumference/dp/B07Q2W12CH/ref=sr_1_248?th=1                                                                                                               2/3
10/21/2020                                        Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                            11/10/20: KTM
                                                                                                       Page 230 of 465 PageID #:1935
                                                                                                                                                                Hello, Sign in
   Skip to main content                                    KTM                                                                                                  Account & Lists
                                                                                                                                                                                           Returns                             0
                                           MTQYMXST                                                                                                                                        & Orders      Try Prime                  Cart
                                                                                                                                                                Account
      Deliver to
                                          Holiday Deals    Gift Cards         Best Sellers   Customer Service      New Releases      AmazonBasics    Whole Foods        Free Shipping       Registry     Sell     Coupons
      Bensenville 60106

    3 results for MTQYMXST : "KTM"                                                                                                                                                                              Sort  by:Featured
                                                                                                                                                                                                                Featured
                                                                                                                                                                                                                 Sort by:


    Brand
    LXMJ                                                                                                               LXMJ Helmet, All-Season Helmet, Motorcycle/Oﬀ-Road Racing Hlmet for
                                                                                                                       Men, Complimentary Mask Gloves, Suitable for Head Circumference of…
                                                                                                                       $11775
                                                                                                                       $15.00 shipping
                                                                                                                       Only 15 left in stock - order soon.




                                                                                                                       LXMJ Helmet, All-Season Helmet, Motorcycle/Oﬀ-Road Racing Hlmet for
                                                                                                                       Men, Complimentary Mask Gloves, Suitable for Head Circumference of…
                                                                                                                       $
                                                                                                                        11775
                                                                                                                       $15.00 shipping
                                                                                                                       Only 14 left in stock - order soon.




                                                                                                                       LXMJ Helmet, All-Season Helmet, Motorcycle/Oﬀ-Road Racing Hlmet for
                                                                                                                       Men, Complimentary Mask Gloves, Suitable for Head Circumference of…
                                                                                                                       $
                                                                                                                        11775
                                                                                                                       $15.00 shipping
                                                                                                                       Only 15 left in stock - order soon.




                                                              Need help?
                                                              Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                               Page 1 of 3




                   Tank Straps Motorcycle            MIBAO Half Round                    RHINO USA Ratchet                 Tank Straps Motorcycle      Sellemer Rubber Door                 Buﬀalo Plaid Rug - Black
                   Tie Down Straps (2pk) -           Doormat, 24 x 36 Non                Straps (4PK) - 1,823lb            Tie Down Straps (4pk) -     Mat for Indoor Outdoor,              and White Check Door
                   10.000 lb Webbing                 Slip Durable Welcome                Guaranteed Max Break              10.000 lb Webbing           Floor Mat for Entry,                 Mat Outdoor -
                   Break Strength 2'' x…             Door Mats, Boots…                   Strength, Includes (4)…           Break Strength 2'' x…       Patio and Bathroom,…                 Farmhouse Rugs for…
                                    517                               422                                 3,374                             123                         94                                   1,321
                   $43.77                            $34.99                              $29.97                            $74.77                      $19.49                               $24.95


     Deals in magazine subscriptions                                                                                                                                                                                      Page 1 of 7




                   Women's Health                    National Geographic                 Highlights for Children           Highlights High Five        Real Simple                          Reminisce
                                    35               Kids                                                 2,017                             1,343                       29                                   1,028
                   Print Magazine                                     6,385              Print Magazine                    Print Magazine              Print Magazine                       Print Magazine
                   $6.00                             Print Magazine                      $29.99                            $29.99                      $5.00                                $10.00
                                                     $15.00


     Your Browsing History                  View or edit your browsing history     ›                                                                                         Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                Sign in

                                                                                                                                                                                                       New customer? Start here.


https://www.amazon.com/s?k=KTM&me=A3MV8TKKOSWTX8&ref=nb_sb_noss                                                                                                                                                                            1/2
10/21/2020                                                                          Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                      Filed: 11/10/20          MTQYMXST
                                                                                                                    231 of 465 PageID #:1936
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                     Returns                                0
                                            All                                                                                                                                                      & Orders       Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                       Holiday Deals        Gift Cards         Best Sellers     Customer Service         New Releases      AmazonBasics         Whole Foods        Free Shipping               Shop deals before they're gone
      Bensenville 60106


   MTQYMXST                                                                                                                                            Have a question for MTQYMXST?
   MTQYMXST storefront
                 100% positive lifetime (1 total ratings)                                                                                                Ask a question
   MTQYMXST is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:LvLiangShiLiShiQuTanQingJiaJuYongPin
   Business Address:
     LvLiangLiShiQuShangAnCun
     LvLiangShi
     ShanXiSheng
     033000
     CN


       Feedback       Returns & Refunds             Shipping        Policies          Help         Products



                            “ Excellent customer service! ”
                                                                                                                                                                                    30 days        90 days       12 months        Lifetime
                            By LVelmo on November 6, 2019.                                                                                                          Positive                -            -             100%          100%

                                                                                                                                                                    Neutral                 -            -                  0%             0%

                                                                                                                                                                    Negative                -            -                  0%             0%

                                                                                                                                                                    Count                   0            0                   1              1




                                                                                         Leave seller feedback         Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                           Page 1 of 7




                   National Geographic Kids             Country Woman                         Highlights for Children           Taste of Home                     Real Simple                         Reader's Digest
                                    6,385                                30                                    2,017                             51                                6,878                               8,514
                   Print Magazine                       Print Magazine                        Print Magazine                    Print Magazine                    Print Magazine                      Print Magazine
                   $15.00                               $5.00                                 $29.99                            $5.00                             $10.00                              $8.00



        Inspired by your browsing history                                                                                                                                                                                         Page 1 of 7




                   FMF Racing 11299 Wash                Troy Lee Designs Men's 20             72 Pcs Motorcycle                 AnXin Foot Pegs Footpegs          KTM FLAG READY TO RACE              KTM 6" Die-cut Decal
                   Plug                                 TLD KTM Team Shirts                   Motocross Dirt Bike Spoke         Footrests Foot Pedals             3PW1771500                          Orange
                                    1,409                                110                  Skins For 8"-21" rims             Rests CNC MX For KTM SX                            150                                 67
                   $11.08                               $30.00 - $31.50                       Wheel RIM Spoke Covers…           SXS XC EXC MXC XCW…               $19.99                              $1.81
                                                                                                               69                                17
                                                                                              $9.99                             $27.99


        Your Browsing History                 View or edit your browsing history     ›                                                                                              Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                       Sign in

                                                                                                                                                                                                               New customer? Start here.




                                                                                                                        Back to top




                            Get to Know Us                                    Make Money with Us                                 Amazon Payment Products                                        Let Us Help You

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3MV8TKKOSWTX8&sshmPath=                                                                                         1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 232Checkout
                                                                                                                   of 465 PageID #:1937




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from MTQYMXST               (Learn more)                                                     Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                      $15.00 - Shipping
                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    LXMJ Helmet, All-Season Helmet, Motorcycle/Off-Road Racing Hlmet for
                    Men, Complimentary Mask Gloves, Suitable for Head Circumference of 23.6
                    to 24.8 Inches (60 to 63cm), White KTM
                    $117.75 - Quantity: 1
                    Sold by: MTQYMXST


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  233 of 465 PageID #:1938




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                      $117.75
                   Phone:
                                                                                                                                                                                       Shipping & handling:                        $15.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $132.75
                                                                                                                                                                                       Estimated tax to be collected:*               $7.36

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                              $140.11
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?

                                                                                                                                                                                       Why didn't I qualify for free shipping?


                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       LXMJ Helmet, All-Season Helmet,                             Choose a delivery option:
                                       Motorcycle/Off-Road Racing Hlmet for Men,                        Tuesday, Nov. 10 - Thursday, Dec. 3
                                       Complimentary Mask Gloves, Suitable for                          $15.00 - Shipping
                                       Head Circumference of 23.6 to 24.8 Inches
                                       (60 to 63cm), White KTM
                                       $117.75
                                       Quantity: 1 Change
                                       Sold by: MTQYMXST
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020             Amazon.com: LXMJ Helmet, All-Season
                                             Case:         Helmet, Motorcycle/Off-Road
                                                       1:20-cv-06677        Document   Racing
                                                                                           #:Hlmet for Men, 11/10/20
                                                                                              14 Filed:     Complimentary Mask Gloves,
                                                                                                                        Page    234 of Suitable
                                                                                                                                         465 for Head Circumference
                                                                                                                                                PageID    #:1939 of 21.2 to 22 Inches (54 to 56cm), White KTM
                                                                                                                                                            Hello, Sign in
   Skip to main content                          KTM                                                                                                        Account & Lists
                                                                                                                                                                                   Returns                               0
                                         All                                                                                                                                       & Orders          Try Prime               Cart
                                                                                                                                                            Account
       Deliver to
                                        Holiday Deals   Gift Cards     Best Sellers   Customer Service         New Releases     AmazonBasics      Whole Foods      Free Shipping                Shop the Fashion Gift guide
       Bensenville 60106
   ‹ Back to results



                                                                                                            LXMJ Helmet, All-Season Helmet,                                            $117.75
                                                                                                            Motorcycle/Oﬀ-Road Racing Hlmet
                                                                                                                                                                                       $15.00 delivery: Nov 10 - Dec 3
                                                                                                            for Men, Complimentary Mask
                                                                                                            Gloves, Suitable for Head                                                  Only 15 left in stock -
                                                                                                                                                                                       order soon.
                                                                                                            Circumference of 21.2 to 22 Inches
                                                                                                            (54 to 56cm)                                                               Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1

                                                                                                            Brand: LXMJ
                                                                                                                                                                                                         Add to Cart

                                                                                                            Price:   $117.75                                                                              Buy Now

                                                                                                            Color: White Ktm
                                                                                                                                                                                             Secure transaction

                                                                                                                                                                                       Ships from ...       MTQYMXST
                                                                                                                                                                                       Sold by ...          MTQYMXST

                                                                                                                                                                                       Return policy: Returnable until
                                                                                                                                                                                       Jan 31, 2021
                                                                                                               ABS engineering plastics is a kind of universal thermoplastic
                                                                                                               compound, with good rigidity, high impact strength, heat                      Deliver to Bensenville 60106
                                                                                                               resistance, low temperature resistance, chemical resistance
                                                                                                               and other characteristics, can eﬀectively protect the safety of           Add to List
                                                                                                               users.
                                                                                                               Adopt multiple vents, three-dimensional exhaust air, helmet               Add to Wedding Registry
                                                                                                               top with vents design, instant cool.
                                                                                                               Buﬀer layer for high-density EPS foam, lightweight, seismic,
                                                                                                               heat insulation, can eﬀectively protect the head safety.                        Share
                                                                                                               In order to reward customers who buy this product, we will
                                                                                                               give you black frame color ﬁlm goggles + mask + hard shell                            Have one to sell?
                                          Roll over image to zoom in                                           gloves.                                                                               Sell on Amazon
                                                                                                               The safety helmet certiﬁed by international CE is safe, ﬁrm
                                                                                                               and durable.




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

          Four seasons general wild motorcycle safety helmet.
          ABS plastic shell, impact resistance, resistance to penetration and deformation.
          For high density EPS cushion layer, can absorb collision energy, eﬀectively relieve head shock.
          Unlined upper garment of high quality sponge density with thick cotton.
          Give black box to buy colour goggles + mask + scale gloves.
          This product is suitable for head circumference 21.2 to 22 Inches (54 to 56cm) men's wear




   Product details
   Color:White Ktm

      Date First Available : June 13, 2019
      Manufacturer : LXMJ
      ASIN : B07T1BTZSZ

   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here



   Customer questions & answers
         Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?
https://www.amazon.com/LXMJ-All-Season-Motorcycle-Complimentary-Circumference/dp/B07Q2WV9BG/ref=sr_1_1?dchild=1&keywords=KTM&m=A3MV8TKKOSWTX8&qid=1603264336&s=merchant-items&sr=1-1… 1/3
10/21/2020             Amazon.com: LXMJ Helmet, All-Season
                                            Case:          Helmet, Motorcycle/Off-Road
                                                       1:20-cv-06677        Document   Racing
                                                                                           #:Hlmet for Men,11/10/20
                                                                                              14 Filed:    Complimentary Mask Gloves,
                                                                                                                      Page    235 of  Suitable
                                                                                                                                        465 for Head Circumference
                                                                                                                                               PageID   #:1940 of 22.4 to 23.2 Inches (57 to 59cm), White …
                                                                                                                                                      Hello, Sign in
   Skip to main content                           KTM                                                                                                 Account & Lists
                                                                                                                                                                             Returns                               0
                                         All                                                                                                                                 & Orders          Try Prime               Cart
                                                                                                                                                      Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers    Customer Service   New Releases     AmazonBasics    Whole Foods       Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                                                LXMJ Helmet, All-Season                                          $117.75
                                                                                                                Helmet, Motorcycle/Oﬀ-Road
                                                                                                                                                                                 $15.00 delivery: Nov 10 - Dec 3
                                                                                                                Racing Hlmet for Men,
                                                                                                                Complimentary Mask Gloves,                                       Only 15 left in stock -
                                                                                                                                                                                 order soon.
                                                                                                                Suitable for Head
                                                                                                                Circumference of 22.4 to 23.2                                    Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1


                                                                                                                Inches (57 to 59cm), White KTM                                                     Add to Cart
                                                                                                                Brand: LXMJ
                                                                                                                                                                                                    Buy Now

                                                                                                                Price:   $117.75                                                       Secure transaction

                                                                                                                  Get $50 oﬀ instantly: Pay $67.75 $117.75 upon                  Ships from ...       MTQYMXST
                                                                                                                  approval for the Amazon Rewards Visa Card. No                  Sold by ...          MTQYMXST
                                                                                                                  annual fee.
                                                                                                                                                                                 Return policy: Returnable until
                                                                                                                                                                                 Jan 31, 2021
                                                                                                                Color: White Ktm
                                                                                                                                                                                       Deliver to Bensenville 60106


                                                                                                                                                                                   Add to List


                                                                                                                                                                                   Add to Wedding Registry
                                                                                                                   ABS engineering plastics is a kind of universal
                                                                                                                   thermoplastic compound, with good rigidity, high
                                               Roll over image to zoom in                                          impact strength, heat resistance, low temperature                     Share
                                                                                                                   resistance, chemical resistance and other
                                                                                                                   characteristics, can eﬀectively protect the safety of                       Have one to sell?
                                                                                                                   users.                                                                      Sell on Amazon
                                                                                                                   Adopt multiple vents, three-dimensional exhaust
                                                                                                                   air, helmet top with vents design, instant cool.
                                                                                                                   Buﬀer layer for high-density EPS foam, lightweight,
                                                                                                                   seismic, heat insulation, can eﬀectively protect the
                                                                                                                   head safety.
                                                                                                                   In order to reward customers who buy this product,
                                                                                                                   we will give you black frame color ﬁlm goggles +
                                                                                                                   mask + hard shell gloves.
                                                                                                                   The safety helmet certiﬁed by international CE is
                                                                                                                   safe, ﬁrm and durable.




   Related products from Our Brands




              Pinzon 6 Piece Blended           Pinzon Velvet Plush          Pinzon Signature Cotton   Pinzon Organic Cotton      Pinzon Faux Fur Throw         Pinzon 300 Thread                 Pinzon Plaid Flanne
              Egyptian Cotton Bath             Blanket - Twin,              Heavyweight Velvet        Bathroom Towels, 6         Blanket - 50 x 60 Inch,       Count Organic Cotton              Sheet Set - Twin,
              Towel Set - Driftwood            Chocolate                    Flannel Sheet Set -       Piece Set, Ivory           Ivory                         Bed Sheet Set -                   Blackwatch Plaid
                           13954                            6612            Queen, Cream                            5817                      3664             California King, Blush                         3155
              $24.99                           $25.81                                   6162          $34.99                     $31.26                        Pink                              $48.27
                                                                            $74.71                                                                                           3229
                                                                                                                                                               $55.99




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword



https://www.amazon.com/LXMJ-All-Season-Motorcycle-Complimentary-Circumference/dp/B07Q2QK6JR/ref=sr_1_3?dchild=1&keywords=KTM&m=A3MV8TKKOSWTX8&qid=1603264336&s=merchant-items&sr=1-3                                          1/3
10/23/2020            Amazon.com: MUJUN 7/8" Motorcycle
                                          Case:         Handguard Protector
                                                   1:20-cv-06677            For KTM EXC#:
                                                                        Document        SXF
                                                                                          14ForFiled:
                                                                                                Honda CRF For Yamaha
                                                                                                      11/10/20   PageYZF 236
                                                                                                                         WR For
                                                                                                                              ofKawasaki KXF KX Suzuki
                                                                                                                                 465 PageID      #:1941RM 22mm Hand Guard (Color : Blue): Automotive


   Skip to main content                   All    ktm handguard
                                                                                                                                  Hello,
                                                                                                                                  Acco        Lists       Returns                               0
                                                                                                                                  Account                 & Orders          Try Prime               Cart

       Deliver to
                                        Holiday Deals     Gift Cards    Browsing History      Customer Service             's Amazon.com     Prime Video                Shop today's epic deals now
       Bolingbrook 60440

     Automotive        Your Garage   Deals & Rebates    Best Sellers   Parts   Accessories    Tools & Equipment      Car Care     Motorcycle & Powersports       Truck          RV      Tires & Wheels




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards



   Subm                                                                                      MUJUN 7/8" Motorcycle                                            $28.39
                                                                                             Handguard Protector For KTM                                      + $5.00 shipping
   Subm
                                                                                             EXC SXF For Honda CRF For                                        Arrives: Dec 7 - Jan 4

   Subm
                                                                                             Yamaha YZF WR For Kawasaki                                       Fastest delivery: Nov 19 - 30

                                                                                             KXF KX Suzuki RM 22mm                                            Usually ships within 2 to
   Subm                                                                                      Hand Guard (Color : Blue)                                        3 weeks.
                                                                                             Brand: MUJUN-Motorcycle Parts
                                                                                                                                                               Qty:
                                                                                                                                                                Qty:
                                                                                                                                                                1      1
   Subm

                                                                                             Price:   $28.39 + $5.00 shipping                                                  Add toto
                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                        Cart
   Subm
                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                                                                                                                 Submit
                                                                                                                                                                                  Buy Now
                                                                                             the Amazon Rewards Visa Card. No annual fee.
   Subm
                                                                                              Color: Blue                                                           Secure transaction

                                                                                                                                                              Ships from ...         MUJUN-US
                                                                                                       $28.39            $28.39             $28.39
                                                                                                                                                              Sold by ...            MUJUN-US


                                                                                                       $28.39            $28.39                                     Deliver to Bolingbrook 60440


                                                                                                                                                                Add to List
                                                                                                Item Type: Covers & Ornamental Mouldings
                                                                                                Material: Aluminum Alloy + Plastic
                                                                                                Color: Black, Green, Yellow, Orange, Blue, Red                         Share
                                                                                              › See more product details
                                                                                                                                                                            Have one to sell?
                                                                                                Report incorrect product information.
                                                                                                                                                                            Sell on Amazon

                                     Roll over image to zoom in




   You might also like                                                                                                                                                                      Page 1 of 11
   Sponsored




                    7/8 Inches 22mm               7/8 inche 1 1/8 inches          JFG RACING Motorcycle            Black Handguards                   7/8"22mm and 1                      Hunter-
                    Motorcycle Universal          Hand Guards Handguard           Universal Handguards             Universal Vented Hand              1/8"28mm Handguards                 Motorcy
                    Handguards Hand Guard         Protector Protection For        Aluminum Hand Guards             Guards Brush Bar For oﬀ            Universal Hand Guards               for KTM
                    for KTM EXC EXCF SX…          KTM EXC EXCF ...                Brush Bar For oﬀ R...            Road ATV KTM EXC SX...             Brush Bar For oﬀ Road…              XCF XCW
                                 22                            62                              733                              14                                 119                    $17.66
                    $22.89                        $15.99                          $19.99                           $18.99                             $10.99

   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $28.39! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Blue

https://www.amazon.com/Motorcycle-Handguard-Protector-Yamaha-Kawasaki/dp/B089RR3VS7/ref=sr_1_103?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-103&th=1                                            1/5
10/23/2020            Amazon.com: MUJUN 7/8" Motorcycle
                                          Case:         Handguard Protector
                                                   1:20-cv-06677            For KTM EXC#:
                                                                        Document        SXF
                                                                                          14ForFiled:
                                                                                                Honda CRF For Yamaha
                                                                                                      11/10/20   PageYZF 237
                                                                                                                         WR For
                                                                                                                              ofKawasaki KXF KX Suzuki
                                                                                                                                 465 PageID      #:1942RM 22mm Hand Guard (Color : Blue): Automotive

   Technical Details                                                                                      Additional Information

         Manufacturer                                   MUJUN-US                                             ASIN                                          B089RR3VS7

         Brand                                          MUJUN-Motorcycle Parts                               Date First Available                          June 6, 2020

         Item Weight                                    0.035 ounces                                      Warranty & Support
         Manufacturer Part Number                       MUJUN                                             Product Warranty: For warranty information about this product, please click here

                                                                                                          Feedback

                                                                                                          Would you like to tell us about a lower price?


   Videos
              Videos for related products




                                                 7:29                                         1:59                                          1:53                                      0:53
               Installing handguards on 2008                JFG-RACING Black Hand Guards                  JFG RACING White Handguards                  handguards show and install
               Yamaha WR250F                                Handguards                                    Hand Guards - 7/8" 22mm and 1…

               JFG RACING                                   JFG RACING                                    JFG RACING                                   AnXin



     Upload your video




   Product description
       Color:Blue

             Product Description:
             --7/8" Motorcycle Handguard Protector
             --Eﬃciently Protect Hands While Driving
             --Reduce your hands or ﬁngers fatigue
             --Protect your hands from brush, rocks, mud and cold wind
             --Easy to install.Instruction is not included

             Package Included:
             1 x pair hand guards
             Necessary mounting hardware included

             Fitment:
             Universal ﬁtment part, will ﬁts for most Street Motorcycles, Pit Bike, Dirt Bike, MX Motocross, Dual Sport , Adventure Motorcycles and ATV etc.
             Parcel shipped from china.
             Usually need 15-25 days.




   You might also like                                                                                                                                                                 Page 1 of 6
   Sponsored




                  7/8 Inches 22mm                  KTM Probend                       Black Handguards                 JFG RACING White                 22mm and 28mm                 JFG RAC
                  Motorcycle Universal             Handguard Set by Cycra            Universal Vented Hand            Motorcycle Plastic               Aluminum Universal            Motorcy
                  Handguards Hand Guard            OEM: U6910022                     Guards Brush Bar For oﬀ          Handguards 7/8"22mm              Handguards For                Aluminu
                  for KTM EXC EXCF SX…             $53.99                            Road ATV KTM EXC SX...           and 1 1/8"28mm…                  Motocross Dirt Bike…          Hand G
                               22                                                                 14                              335                              61
                  $22.89                                                             $18.99                           $9.99                            $24.98                        $19.99




https://www.amazon.com/Motorcycle-Handguard-Protector-Yamaha-Kawasaki/dp/B089RR3VS7/ref=sr_1_103?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-103&th=1                                      2/5
10/23/2020         Amazon.com: MUJUN 7/8" Motorcycle
                                       Case:         Handguard Protector
                                                1:20-cv-06677            For KTM EXC#:
                                                                     Document        SXF
                                                                                       14ForFiled:
                                                                                             Honda CRF For Yamaha
                                                                                                   11/10/20   PageYZF 238
                                                                                                                      WR For
                                                                                                                           ofKawasaki KXF KX Suzuki
                                                                                                                              465 PageID      #:1943RM 22mm Hand Guard (Color : Blue): Automotive




                                                                                                                                                                      Sponsored


   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                  No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                             Shop now


                                            Sponsored




                                                                      /                    y
                                                                     Handguards Hand Guard for KTM EXC EXCF SX SXF
                                                                     SXS MXC MX XC XCW XCF XCFW 125 200 Duke oﬀ
                                                                     Road Motocross Yamaha Kawasaki Suzuki Dirt Bike                   Shop now
                                                                     Orange

                                                                     $22 89                                                                       Sponsored




     Deals in magazine subscriptions


https://www.amazon.com/Motorcycle-Handguard-Protector-Yamaha-Kawasaki/dp/B089RR3VS7/ref=sr_1_103?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-103&th=1                                3/5
10/23/2020         Amazon.com: MUJUN 7/8" Motorcycle
                                       Case:         Handguard Protector
                                                1:20-cv-06677            For KTM EXC#:
                                                                     Document        SXF
                                                                                       14ForFiled:
                                                                                             Honda CRF For Yamaha
                                                                                                   11/10/20   PageYZF 239
                                                                                                                      WR For
                                                                                                                           ofKawasaki KXF KX Suzuki
                                                                                                                              465 PageID      #:1944RM 22mm Hand Guard (Color : Blue): Automotive




              National Geographic                   Better Homes & Gardens             Reminisce                             Family Handyman                          Real Simple
              Kids                                                   5,921                              25                                     11,240                                  6,949
                                  6,454             Print Magazine                     Print Magazine                        Print Magazine                           Print Magazine
              Pi     M       i                      $5 00                              $5 00                                 $8 00                                    $10 00

     Best sellers in Kindle eBooks




              A Time for Mercy (Jake                If You Tell: A True Story          The Cipher (Nina                      I Promise You: Stand-                    Spellbreaker
              Brigance Book 3)                      of Murder, Family…                 Guerrera Book 1)                      Alone College Sports…                    › Charlie N. Holmberg
              › John Grisham                        › Gregg Olsen                      › Isabella Maldonado                  › Ilsa Madden-Mills                                      2,132
                                  1,475                              17,067                            4,115                                587                       Kindle Edition
              Kindle Edition                        Kindle Edition                     Kindle Edition                        Kindle Edition                           $4.99
              $14.99                                $4.99                              $4.99                                 $2.99


     Your Browsing History                  View or edit your browsing history         ›




                                                                                                             Back to top




               Get to Know Us                                  Make Money with Us                                        Amazon Payment Products                                                     Let Us Help You
               Careers                                         Sell products on                                          Amazon Rewards Visa                                                         Amazon and COVID-
                                                               Amazon                                                    Signature Cards                                                             19
               Blog
                                                               Sell apps on Amazon                                       Amazon.com Store Card                                                       Your Account
               About Amazon
                                                               Become an Aﬃliate                                         Amazon Business Card                                                        Your Orders
               Press Center
                                                               Advertise Your Products                                   Amazon Business Line of Credit                                              Shipping Rates &
               Investor Relations                                                                                                                                                                    Policies
                                                               Self-Publish with Us                                      Shop with Points
               Amazon Devices                                                                                                                                                                        Amazon Prime
                                                               Host an Amazon Hub                                        Credit Card Marketplace
               Amazon Tours                                                                                                                                                                          Returns &
                                                               › See More Make Money                                     Reload Your Balance                                                         Replacements
                                                               with Us
                                                                                                                         Amazon Currency Converter                                                   Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                               English                   United States




               Amazon Music               Amazon                       Amazon Drive                            6pm                            AbeBooks                          ACX                           Alexa
               Stream millions            Advertising                  Cloud storage                           Score deals                    Books, art                        Audiobook                     Actionable
               of songs                   Find, attract, and           from Amazon                             on fashion                     & collectibles                    Publishing                    Analytics
                                          engage customers                                                     brands                                                           Made Easy                     for the Web

               Sell on                    Amazon                       Amazon Fresh                            AmazonGlobal                   Home Services                     Amazon Ignite                 Amazon Rapids
               Amazon                     Business                     Groceries & More                        Ship Orders                    Experienced Pros                  Sell your original            Fun stories for
               Start a Selling            Everything For               Right To Your Door                      Internationally                Happiness Guarantee               Digital                       kids on the go
               Account                    Your Business                                                                                                                         Educational
                                                                                                                                                                                Resources

               Amazon Web                 Audible                      Book Depository                         Box Oﬃce                       ComiXology                        DPReview                      East Dane
               Services                   Listen to Books &            Books With Free                         Mojo                           Thousands of                      Digital                       Designer Men's
               Scalable Cloud             Original                     Delivery Worldwide                      Find Movie                     Digital Comics                    Photography                   Fashion
               Computing                  Audio                                                                Box Oﬃce Data
               Services                   Performances

               Fabric                     Goodreads                    IMDb                                    IMDbPro                        Kindle Direct                     Prime Now                     Amazon Photos
               Sewing, Quilting           Book reviews                 Movies, TV                              Get Info                       Publishing                        FREE 2-hour                   Unlimited Photo
               & Knitting                 &                            & Celebrities                           Entertainment                  Indie Digital & Print             Delivery                      Storage
                                          recommendations                                                      Professionals                  Publishing                        on Everyday Items             Free With Prime
                                                                                                               Need                           Made Easy

               Prime Video                Shopbop                      Amazon Warehouse                        Whole Foods                    Woot!                             Zappos                        Ring
               Direct                     Designer                     Great Deals on                          Market                         Deals and                         Shoes &                       Smart Home
                                          Fashion Brands               Quality Used Products                                                  Shenanigans                       Clothing                      Security Systems

https://www.amazon.com/Motorcycle-Handguard-Protector-Yamaha-Kawasaki/dp/B089RR3VS7/ref=sr_1_103?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-103&th=1                                                                  4/5
10/23/2020                                                                      Amazon.com
                                               Case: 1:20-cv-06677 Document #: 14          Seller Profile:
                                                                                  Filed: 11/10/20          MUJUN-US
                                                                                                         Page  240 of 465 PageID #:1945

   Skip to main content                      All
                                                                                                                                            Hello,
                                                                                                                                            Acco            Lists       Returns                            0
                                                                                                                                            Account                     & Orders         Try Prime              Cart

       Deliver to
                                        Holiday Deals        Gift Cards        Browsing History        Customer Service              Amazon.com             Prime Video                Shop today's epic deals now
       Bolingbrook 60440


    MUJUN-US                                                                                                                        Have a question for MUJUN-US?
    MUJUN-US storefront
                  0% positive lifetime (1 total ratings)                                                                             Ask a question
    MUJUN-US is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:CHENGHUAQUJUNXUESHANGMAOBU
    Business Address:
      CHENGHUAQUWANGPINGJIE151#
      CHENGDUSHI
      SICHUANSHENG
      610051
      CN


       Feedback        Returns & Refunds             Shipping         Policies       Help         Products



                             “ Poor customer experience ”
                                                                                                                                                              30 days    90 days        12 months    Lifetime
                             By John L on September 10, 2019.                                                                                    Positive           -             -             -        0%

                                                                                                                                                 Neutral            -             -             -        0%

                                                                                                                                                 Negative           -             -             -      100%

                                                                                                                                                 Count              0             0             0          1




                                                                           Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                             Page 1 of 8




                    National Geographic Kids             Rock & Gem                         Family Handyman                Highlights High Five                 Southern Living
                                     6,454                                80                                 11,240                         1,363                                 31
                    Print Magazine                       Print Magazine                     Print Magazine                 Print Magazine                       Print Magazine
                    $15.00                               $23.96                             $8.00                          $29.99                               $5.00


         Best sellers in Kindle eBooks                                                                                                                                                               Page 1 of 7




                    A Time for Mercy (Jake               If You Tell: A True Story of       The Cipher (Nina Guerrera      I Promise You: Stand-                Spellbreaker
                    Brigance Book 3)                     Murder, Family Secrets,…           Book 1)                        Alone College Sports…                › Charlie N. Holmberg
                    › John Grisham                       › Gregg Olsen                      › Isabella Maldonado           › Ilsa Madden-Mills                                    2,132
                                     1,475                                17,067                             4,115                          587                 Kindle Edition
                    Kindle Edition                       Kindle Edition                     Kindle Edition                 Kindle Edition                       $4.99
                    $14.99                               $4.99                              $4.99                          $2.99


         Your Browsing History                 View or edit your browsing history    ›




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A282SIJK3R87U3&sshmPath=                                                         1/2
10/23/2020                            Case: 1:20-cv-06677 Document #: 14 MUJUN-US @ Amazon.com:
                                                                         Filed: 11/10/20  PageKTM
                                                                                                241 of 465 PageID #:1946

   Skip to main content              MUJUN-US      KTM
                                                                                                                        Hello,
                                                                                                                        Acco      Lists    Returns                           0
                                                                                                                        Account            & Orders    Try Prime                   Cart

       Deliver to
                                   Holiday Deals    Gift Cards   Browsing History      Customer Service          's Amazon.com    Prime Video   Best Sellers    Buy Again
       Bolingbrook 60440

     33-48 of 539 results for MUJUN-US : "KTM"                                                                                                                 Sort  by:Featured
                                                                                                                                                               Featured
                                                                                                                                                                Sort by:


     Brand
     MUJUN-Motorcycle Parts                                                                  MUJUN Case Saver Sprocket Drive Cover Protector For KTM 250
                                                                                             350 EXCF 250 300 SX EXC XC-W TPI XC XCW 2017 2018 2019…
                                                                                             Orange
                                                                                             $
                                                                                              8514
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.
                                                                                             Also available in Blue




                                                                                             MUJUN Front Sprocket Cover Case Saver Guard For KTM 65 SX
                                                                                             65SX 2009 2010 2012 2013 2014-2017 For Husqvarna TC 65…
                                                                                             Blue
                                                                                             $
                                                                                              8514
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.
                                                                                             Also available in Orange




                                                                                             MUJUN Rear Compression Adjustment Tool For KTM EXC EXCF
                                                                                             XCW XCF SXF XCFW XC SX 125 150 250 300 350 450 500 TPI Si…
                                                                                             Blue
                                                                                             $
                                                                                              4510
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.
                                                                                             Also available in Orange




                                                                                             MUJUN Motorcycle Timing Chain Tensioner For KTM 250 350 400
                                                                                             450 500 520 SXF EXCF XCF SMR 2011-2018 2019 Chain…
                                                                                             Blue
                                                                                             $
                                                                                              6991
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.

                                                                                             Also available in Orange




                                                                                             MUJUN Sprocket Chain Guide Guard For KTM EXC SX SXF XC XCF
                                                                                             EXCF EXCW XCFW Six Days 125 150 200 250 300 350 400 450…
                                                                                             Orange
                                                                                             $7568
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.

                                                                                             Also available in Blue




                                                                                             MUJUN Fuel Tank Cap For KTM 65 150 200 250 300 350 450 500
                                                                                             EXCF Six Days XCW EXC XC XCF XCFW SX TPI Freeride 250 R F Oi…
                                                                                             Orange
                                                                                             $
                                                                                              5186
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.
                                                                                             Also available in Blue




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A282SIJK3R87U3&page=3&qid=1603438142&ref=sr_pg_3                                                                                       1/4
10/23/2020                            Case: 1:20-cv-06677 Document #: 14 MUJUN-US @ Amazon.com:
                                                                         Filed: 11/10/20  PageKTM
                                                                                                242 of 465 PageID #:1947
                                                                                             MUJUN Motorcycle Engine Crash Bar Guard Slider Frame
                                                                                             Protectorfor For For KTM For Yamaha Ducati For BMW For…
                                                                                             Black
                                                                                             $
                                                                                              3834
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.

                                                                                             Also available in Red




                                                                                             MUJUN 7/8" 22mm Brake Master Cylinder Lever Motorcycle
                                                                                             Hydraulic Clutch For KTM SX SXF EXC EXCF XC XCF XCW 125 15…
                                                                                             Orange
                                                                                             $
                                                                                              13244
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.
                                                                                             Also available in Blue




                                                                                             MUJUN For KTM Duke 790 2018 2019 Left Right Engine Stator
                                                                                             Cover Engine Case Slider Guard Protector Duke790 Motorcycle…
                                                                                             Black
                                                                                             $
                                                                                              11825
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.
                                                                                             Also available in Orange




                                                                                             MUJUN Handlebar Pads PRO Taper Grips CNC Clamp Fat Bar 1-
                                                                                             1/8" Pit Bike Motocross Motorcycle 28mm For KTM SX SXF EXC…
                                                                                             $
                                                                                              9508
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.




                                                                                             MUJUN 7/8" Motorcycle Handguard Protector For KTM EXC SXF
                                                                                             For Honda CRF For Yamaha YZF WR For Kawasaki KXF KX Suzuki…
                                                                                             Red
                                                                                             $
                                                                                              2839
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.




                                                                                             MUJUN High Handlebar Pads PRO Taper Grips CNC Clamp Fat Bar
                                                                                             1-1/8" Pit Bike Motocross Motorcycle 28mm For KTM SX SXF EX…
                                                                                             $
                                                                                              11196
                                                                                             $5.00 shipping
                                                                                             Usually ships within 2 to 3 weeks.




                                                                                             MUJUN Universal Handlebar DirtBike ATV Motorcycle Brush Bar
                                                                                             Handguard Motorcycle Hand Guards For KTM Handguard (Color …
                                                                                             Red
                                                                                             $
                                                                                              5840
                                                                                             $5.00 shipping
                                                                                             Usually ships within 1 to 3 weeks.


https://www.amazon.com/s?k=KTM&i=merchant-items&me=A282SIJK3R87U3&page=3&qid=1603438142&ref=sr_pg_3                                                         2/4
10/23/2020                              Case: 1:20-cv-06677 Document #: 14 MUJUN-US @ Amazon.com:
                                                                           Filed: 11/10/20  PageKTM
                                                                                                  243 of 465 PageID #:1948

                                                                                                                              +




                                                                                              MUJUN 12v Motorcycle Voltage Regulator Rectiﬁer For KTM Duke
                                                                                              690 / Super Duke 990/690 SMC LC4 / Adventure 990 LC8 /…
                                                                                              $
                                                                                                  5755
                                                                                              $5.00 shipping
                                                                                              Usually ships within 2 to 3 weeks.




                                                                                              MUJUN 17mm High-Speed Compression Adjustment Tool For
                                                                                              KTM 125 150 200 250 300 350 450 500 SX SXF EXC EXCF XC XC…
                                                                                              Orange
                                                                                              $
                                                                                                  4887
                                                                                              $5.00 shipping
                                                                                              Usually ships within 2 to 3 weeks.
                                                                                              Also available in Blue




                                                                                              MUJUN Motorcycle 28mm CNC 1-1/8" Fat Bar Handlebar High
                                                                                              handle Grips Pads For KTM For Honda For Kawasaki SUZUKI For…
                                                                                              $
                                                                                                  9349
                                                                                              $5.00 shipping
                                                                                              Usually ships within 1 to 3 weeks.




                                                                                                                                  ...
                                                                                      ← Previous      1      2    3     4                34      Next →




                                                   Need help?
                                                   Visit the help section or contact us




     Sponsored products related to this search What's this?




              Tank Straps Motorcycle      Rhino USA Ratchet             RHINO USA Ratchet           Tank Straps Motorcycle              PROREADY Heavy Duty
              Tie Down Straps (2pk) -     Straps Heavy Duty Tie         Straps (4PK) - 1,823lb      Tie Down Straps (4pk) -             Ratchet Tie Down Kit –
              10.000 lb Webbing           Down Set, 5,208 Break         Guaranteed Max Break        10.000 lb Webbing                   General & Motorcycle
              Break Strength 2'' x…       Strength - (4) Heavy…         Strength, Includes (4)…     Break Strength 2'' x…               Use, Pack of 4, Secure…
                           524                           2,197                        3,409                      123                                44
              $43.77                      $59.97                        $29.97                      $74.77                              $49.95


     Deals in magazine subscriptions




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A282SIJK3R87U3&page=3&qid=1603438142&ref=sr_pg_3                                                               3/4
10/23/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 244Checkout
                                                                                                                 of 465 PageID #:1949




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from MUJUN-US                 (Learn more)                                                    Monday, Dec. 7 - Monday, Jan. 4
                                                                                                                $5.00 - Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
                                                                                                                Thursday, Nov. 19 - Monday, Nov. 30
         United States
                                                                                                                $50.00 - Shipping
             MUJUN 7/8" Motorcycle Handguard Protector For KTM EXC SXF For
             Honda CRF For Yamaha YZF WR For Kawasaki KXF KX Suzuki RM 22mm
             Hand Guard (Color : Blue)
             $28.39 - Quantity: 1
             Sold by: MUJUN-US


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/23/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                245 of 465 PageID #:1950




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $28.39
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $5.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $33.39
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $1.77
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                              $35.16

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                                                                                                                                                                            Why didn't I qualify for free shipping?
                             more.
                             » Sign up for a free trial

         Estimated delivery: Dec. 7, 2020 - Jan. 4, 2021
                            MUJUN 7/8" Motorcycle Handguard                             Choose a delivery option:
                            Protector For KTM EXC SXF For Honda CRF                          Monday, Dec. 7 - Monday, Jan. 4
                            For Yamaha YZF WR For Kawasaki KXF KX                            $5.00 - Shipping
                            Suzuki RM 22mm Hand Guard (Color : Blue)
                                                                                             Thursday, Nov. 19 - Monday, Nov. 30
                            $28.39
                                                                                             $50.00 - Shipping
                            Quantity: 1 Change
                            Sold by: MUJUN-US
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/23/2020                  Amazon.com: MUJUN 7/8" 1:20-cv-06677
                                          Case:    22mm Brake Master Cylinder
                                                                      DocumentLever Motorcycle Hydraulic11/10/20
                                                                                      #: 14 Filed:       Clutch For KTM SX SXF
                                                                                                                     Page   246EXC
                                                                                                                                 ofEXCF
                                                                                                                                    465XCPageID
                                                                                                                                          XCF XCW#:1951
                                                                                                                                                 125 150 250 350 450 525 530 (Color : Orange)


   Skip to main content                  All     KTM
                                                                                                                                    Hello,
                                                                                                                                    Acco      Lists       Returns                               0
                                                                                                                                    Account               & Orders          Try Prime               Cart

       Deliver to
                                       Holiday Deals     Gift Cards    Browsing History       Customer Service            's Amazon.com       Prime Video           Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                      MUJUN 7/8" 22mm Brake                                            $132.44
                                                                                             Master Cylinder Lever                                            + $5.00 shipping
   Subm
                                                                                             Motorcycle Hydraulic Clutch                                      Arrives: Dec 7 - Jan 4

   Subm
                                                                                             For KTM SX SXF EXC EXCF XC                                       Fastest delivery: Nov 19 - 30

                                                                                             XCF XCW 125 150 250 350                                          Usually ships within 2 to
   Subm                                                                                      450 525 530 (Color : Orange)                                     3 weeks.
                                                                                             Brand: MUJUN-Motorcycle Parts
                                                                                                                                                               Qty:
                                                                                                                                                                Qty:
                                                                                                                                                                1      1
   Subm

                                                                                             Price:   $132.44 + $5.00 shipping                                                 Add toto
                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                        Cart
   Subm
                                                                                             Get $50 oﬀ instantly: Pay $82.44 upon approval for
                                                                                                                                                                                 Submit
                                                                                                                                                                                  Buy Now
                                                                                             the Amazon Rewards Visa Card. No annual fee.
   Subm
                                                                                             Extended holiday return window till Jan 31, 2021                       Secure transaction

                                                                                             Color: Orange                                                    Ships from ...        MUJUN-US
                                                                                                                                                              Sold by ...           MUJUN-US
                                                                                                       $132.44            $132.44

                                                                                                                                                                    Deliver to Bolingbrook 60440
                                                                                             Handle Type Lever
                                                                                             Brand          MUJUN-Motorcycle Parts                              Add to List

                                                                                             Item Weight 1 Grams
                                                                                                                                                                       Share
                                                                                             About this item
                                                                                                                                                                            Have one to sell?
                                                                                                -- Condition: 100% Brand New
                                                                                                -- Material: Aluminium & Stainless Steel                                    Sell on Amazon
                                                                                                -- Color Optional: Orange, Blue
                                     Roll over image to zoom in
                                                                                                -- Handlebar Size: 22mm (7/8")
                                                                                                -- Quantity: Brake + Clutch Levers (1 pair)
                                                                                             › See more product details

                                                                                                Report incorrect product information.


   You might also like                                                                                                                                                                      Page 1 of 15
   Sponsored




                    KTM Flex Clutch Lever         KTM Hand Brake Lever            KTM Factory Flex Brake          KTM Clutch Lever                    KTM LOCK ON GRIP SET                KTM XW
                    Brembo (Orange) OEM:          (Orange) 2014-2020              Lever (Orange) OEM:             (Orange) Brembo OEM:                2016-2020 250 350 450               (Orange
                    7870293104404                 OEM: 7871399204404              7871390204404                   7800293120004                       SX XC-W EXC-F XC-W                  2020 O
                                3                             3                               1                               5                       EXC-F 79002924100                   796109
                    $101.99                       $47.99                          $101.99                         $29.99                                         17
                                                                                                                                                      $29.99                              $124.9


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $82.44 instead of $132.44! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

https://www.amazon.com/Master-Cylinder-Motorcycle-Hydraulic-Clutch/dp/B089T71QGQ/ref=sr_1_35?dchild=1&keywords=KTM&m=A282SIJK3R87U3&qid=1603438142&s=merchant-items&sr=1-35                                1/4
10/23/2020                    Amazon.com: Case:
                                          MUJUN Fuel Tank Cap For KTMDocument
                                                 1:20-cv-06677       65 150 200 250#:
                                                                                    300
                                                                                      14350Filed:
                                                                                            450 50011/10/20
                                                                                                    EXCF Six Days XCW 247
                                                                                                               Page   EXC XC
                                                                                                                           ofXCF
                                                                                                                              465XCFW SX TPI #:1952
                                                                                                                                   PageID    Freeride 250 R F Oil Cover (Color : Orange)


   Skip to main content                  All     KTM
                                                                                                                                Hello,
                                                                                                                                Acco        Lists      Returns                               0
                                                                                                                                Account                & Orders          Try Prime                 Cart

       Deliver to
                                       Holiday Deals    Gift Cards   Browsing History       Customer Service             's Amazon.com     Prime Video              Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                    MUJUN Fuel Tank Cap For                                         $51.86
                                                                                           KTM 65 150 200 250 300 350                                      + $5.00 shipping
   Subm
                                                                                           450 500 EXCF Six Days XCW                                       Arrives: Dec 7 - Jan 4

   Subm
                                                                                           EXC XC XCF XCFW SX TPI                                          Fastest delivery: Nov 19 - 30

                                                                                           Freeride 250 R F Oil Cover                                      Usually ships within 2 to
   Subm                                                                                    (Color : Orange)                                                3 weeks.
                                                                                           Brand: MUJUN-Motorcycle Parts
                                                                                                                                                           Qty:
                                                                                                                                                            Qty:
                                                                                                                                                            1      1
   Subm

                                                                                           Price:   $51.86 + $5.00 shipping                                                Add toto
                                                                                                                                                                             Add  Cart
                                                                                                                                                                                    Cart
   Subm
                                                                                           Get $50 oﬀ instantly: Pay $1.86 upon approval for
                                                                                                                                                                             Submit
                                                                                                                                                                              Buy Now
                                                                                           the Amazon Rewards Visa Card. No annual fee.
   Subm
                                                                                           Extended holiday return window till Jan 31, 2021                      Secure transaction

                                                                                            Color: Orange                                                  Ships from ...        MUJUN-US
                                                                                                                                                           Sold by ...           MUJUN-US
                                                                                                     $51.86            $51.86

                                                                                                                                                                 Deliver to Bolingbrook 60440
                                                                                              Material: T6061 Aluminum
                                                                                              Surface Finished: Anodized                                      Add to List
                                                                                              Color:Orange, blue
                                                                                            › See more product details
                                                                                                                                                                   Share

                                                                                              Report incorrect product information.
                                                                                                                                                                         Have one to sell?

                                                                                                                                                                         Sell on Amazon

                                    Roll over image to zoom in




   You might also like                                                                                                                                                                   Page 1 of 14
   Sponsored




                    KTM LOCK ON GRIP SET         NEW OEM KTM                     KTM 250 SX/XC/XC-W              KTM PowerParts                     KTM/FMF Stainless                  KTM 35
                    2016-2020 250 350 450        RADIATOR DIGITAL FAN            TPI/XC TPI Piston Kit           Composite Skid Plate               Megabomb Header 250                F/EXC-F
                    SX XC-W EXC-F XC-W           KIT 250 300 350 400             2019 2020 OEM:                  KTM 250 350 SX-F/XC-F              SX-F/XC-F 2019-2020                Kit II 20
                    EXC-F 79002924100            450 530 2017…                   00050000262                     Cmpl. 2019-2020                    OEM: 79105907501                   000500
                               17                            7                   $312.19                         $207.99                            $299.99                            $589.9
                    $29.99                       $184.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $1.86 instead of $51.86! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                  Additional Information
https://www.amazon.com/MUJUN-Fuel-Freeride-Cover-Color/dp/B089T78JHV/ref=sr_1_33?dchild=1&keywords=KTM&m=A282SIJK3R87U3&qid=1603438142&s=merchant-items&sr=1-33&th=1                                      1/4
10/20/2020                             Amazon.com: Alician Universal 7/8"Document
                                         Case: 1:20-cv-06677             22mm Motorcycle
                                                                                     #: Handlebar
                                                                                         14 Filed:Brake Clutch Levers
                                                                                                     11/10/20         Protector
                                                                                                                   Page    248Guard for Kawasaki
                                                                                                                                of 465    PageID KTM#:1953
                                                                                                                                                    MV Blue Auto Items: Automotive


   Skip to main content                   All       ktm brake lever
                                                                                                                                   Hello,
                                                                                                                                   Acco        Lists     Returns                                 0
                                                                                                                                   Account               & Orders           Try Prime                Cart

       Deliver to
                                      Holiday Deals        Gift Cards     Customer Service         's Amazon.com      Prime Video      Best Sellers                    Shop today's epic deals now
       Bolingbrook 60440

     Automotive      Your Garage   Deals & Rebates       Best Sellers   Parts   Accessories    Tools & Equipment     Car Care      Motorcycle & Powersports     Truck          RV       Tires & Wheels




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                                       Alician Universal 7/8" 22mm                                     $21.37
                                                                                              Motorcycle Handlebar Brake                                      + $8.50 shipping
   Subm
                                                                                              Clutch Levers Protector Guard                                   Arrives: Nov 10 - Dec 3

   Subm
                                                                                              for Kawasaki KTM MV Blue
                                                                                                                                                              In stock.
                                                                                              Auto Items                                                      Usually ships within 2 to 3 days.
   Subm                                                                                       Brand: Alician
                                                                                                                                                              Qty:
                                                                                                                                                               Qty:
                                                                                                                                                               1      1


   Subm                                                                                       Price:   $21.37 + $8.50 shipping                                                Add toto
                                                                                                                                                                                Add  Cart
                                                                                                                                                                                       Cart
                                                                                              Get $50 oﬀ instantly: Pay $0.00 upon approval for
   Subm                                                                                       the Amazon Rewards Visa Card. No annual fee.                                      Submit
                                                                                                                                                                                 Buy Now

                                                                                              Extended holiday return window till Jan 31, 2021
                                                                                                                                                                   Secure transaction
   Subm
                                                                                              Color: Blue
                                                                                                                                                              Ships from ...             MustY
                                                                                                                                                              Sold by ...                MustY
                                                                                                        $21.87           $21.37              $21.37

                                                                                                                                                                   Deliver to Bolingbrook 60440
                                                                                                        $21.87           $21.87              $21.37
                                                                                                                                                                Add to List

                                                                                                        $21.37
                                                                                                                                                                      Share

                                                                                                 -- Firm Aluminum Alloy, PMMA material, wear-
                                                                                                                                                                            Have one to sell?
                                                                                                 resistant and strong structure.
                               Click image to open expanded view
                                                                                                 -- Perfect Motorcycle Aftermarket replacement                              Sell on Amazon
                                                                                                 Parts.
                                                                                                 -- Fit most of handleber with 13mm and 18mm
                                                                                                 inner hole.
                                                                                                 -- Applicable models: Motorcycle & Electric
                                                                                                 Vehicle General Use.
                                                                                              › See more product details

                                                                                                Report incorrect product information.



   Brands related to this category on Amazon
   Sponsored




                                                                                                                   Kemimoto's Surprise Selection for
                                    Welcome to Mallofusa
                                                                                                                   You
                                    Shop Mallofusa
                                                                                                                   Shop kemimoto




   Sponsored products related to this item                                                                                                                                                  Page 1 of 37




               Xitomer Brake Clutch             Pivot Dirtbike Brake        Short Brake Clutch           Pivot Dirtbike Oﬀ Road      CNC Billet Pivot Brake         KTM Factory Flex Brake
               Levers, for KTM Duke             Clutch Levers for KTM       Levers for KTM 1190          Orange Brake Clutch         Clutch Levers For KTM          Lever (Orange) OEM:
               790 2018 2019 2020,              250 SX-F/EXC -F/Sixdays     Adventure/R 2013-2016        Levers for KTM 125          250 300 350 450 500 SX         7871390204404
               Adjustable Long/Stand...         2007-2013, EXC-E...         (Black)                      SX/150 SX 2016-2020,...     SXF EXC EXCF XC...                         1
                             11                               13            $29.99                                     12                          18               $101.99
               $39.99                           $31.90                                                   $31.96                      $20.99
                                                                                                                                                                                            Ad feedback


   Special offers and product promotions

https://www.amazon.com/Alician-Universal-Motorcycle-Handlebar-Protector/dp/B08B66VC1L/ref=sr_1_149?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162526&sprefix=KTM%2…                   1/4
10/20/2020                                  Amazon.com: Alician Universal 7/8"Document
                                              Case: 1:20-cv-06677             22mm Motorcycle
                                                                                          #: Handlebar
                                                                                              14 Filed:Brake Clutch Levers
                                                                                                          11/10/20         Protector
                                                                                                                        Page    249Guard for Kawasaki
                                                                                                                                     of 465    PageID KTM#:1954
                                                                                                                                                         MV Blue Auto Items: Automotive

             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $21.37! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Blue

   Technical Details                                                                                        Additional Information

         Manufacturer                                      Alician                                             ASIN                                          B08B66VC1L

         Brand                                             Alician                                             Date First Available                          June 17, 2020

         Manufacturer Part Number                          SZXAS-ZQ1-0615PAU_02T7A93X                       Warranty & Support

                                                                                                            Product Warranty: For warranty information about this product, please click here

                                                                                                            Feedback

                                                                                                            Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                 Page 1 of 3

              Videos for related products




                                                    0:29                                         0:29                                           0:30                                       0:2
               Motorcycle Hydraulic Clutch Brake                   WOOSTAR- How to install a Clutch           Universal 7/8" CNC Motorcycle                 7/8" Universal Front ATV Brake
               Pump Master Cylinder Lever                          Brake Bump Lever Assembly for…             Hydraulic Front Brake Master…                 Clutch Master Cylinder Reservoir…

               GOOFIT                                              WOOSTAR DIRECT US                          Feiteplus                                     Feiteplus



     Upload your video




   Product description
       Color:Blue

             Description:

             Name: Brake Clutch Lever

             Material: aluminum alloy

             Name: aluminum alloy brake hand

             Weight: about 285g

             Color: red, gold, orange, black, blue, gray, silver

             Package include:

             1 pair Brake Clutch Lever

             Feature:

             --Fine craft

             --Easy to install

             The colors deviation might diﬀer due to diﬀerent monitor settings, please kindly understand.

             Please tell us ﬁrst when you have any problem, we will give you the best service and solve the problem ASAP. Thank you so much.




   Customer questions & answers
        Have a question? Search for answers

https://www.amazon.com/Alician-Universal-Motorcycle-Handlebar-Protector/dp/B08B66VC1L/ref=sr_1_149?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162526&sprefix=KTM%2…               2/4
10/20/2020                                 Amazon.com: Alician Universal 7/8"Document
                                             Case: 1:20-cv-06677             22mm Motorcycle
                                                                                         #: Handlebar
                                                                                             14 Filed:Brake Clutch Levers
                                                                                                         11/10/20         Protector
                                                                                                                       Page    250Guard for Kawasaki
                                                                                                                                    of 465    PageID KTM#:1955
                                                                                                                                                        MV Blue Auto Items: Automotive


             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                          0%
   4 star                                          0%
   3 star                                          0%
   2 star                                          0%
   1 star                                          0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Best sellers in Kindle eBooks                                                                                                                                                       Page 1 of 8




                  A Time for Mercy (Jake                If You Tell: A True Story        The Cipher (Nina                  Mexican Gothic                   The Bridges at Toko-Ri: A
                  Brigance Book 3)                      of Murder, Family…               Guerrera Book 1)                  › Silvia Moreno-Garcia           Novel
                  › John Grisham                        › Gregg Olsen                    › Isabella Maldonado                             3,186             › James A. Michener
                                   569                                   16,737                          3,217             Kindle Edition                                  146
                  Kindle Edition                        Kindle Edition                   Kindle Edition                    $12.99                           Kindle Edition
                  $14.99                                $4.99                            $4.99                                                              $1.99


     Deals in magazine subscriptions                                                                                                                                                     Page 1 of 9




                  National Geographic                   HGTV Magazine                    Reader's Digest                   Martha Stewart Living            Vintage Collector
                  Kids                                                   16                               57                                35                               5
                                   6,336                Print Magazine                   Print Magazine                    Print Magazine                   Print Magazine
                  Print Magazine                        $10.00                           $5.00                             $3.00                            $31.96
                  $15.00


     Your Browsing History                  View or edit your browsing history    ›




                                                                                                 Back to top

https://www.amazon.com/Alician-Universal-Motorcycle-Handlebar-Protector/dp/B08B66VC1L/ref=sr_1_149?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162526&sprefix=KTM%2…              3/4
10/20/2020                           Amazon.com: Alician Universal 7/8"Document
                                       Case: 1:20-cv-06677             22mm Motorcycle
                                                                                   #: Handlebar
                                                                                       14 Filed:Brake Clutch Levers
                                                                                                   11/10/20         Protector
                                                                                                                 Page    251Guard for Kawasaki
                                                                                                                              of 465    PageID KTM#:1956
                                                                                                                                                  MV Blue Auto Items: Automotive




               Get to Know Us                              Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
               Careers                                     Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                           Amazon                                                      Signature Cards                                             19
               Blog
                                                           Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
               About Amazon
                                                           Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
               Press Center
                                                           Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                  Policies
                                                           Self-Publish with Us                                        Shop with Points
               Amazon Devices                                                                                                                                                      Amazon Prime
                                                           Host an Amazon Hub                                          Credit Card Marketplace
               Amazon Tours                                                                                                                                                        Returns &
                                                           › See More Make Money                                       Reload Your Balance                                         Replacements
                                                           with Us
                                                                                                                       Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                   and Devices
                                                                                                                                                                                   Amazon Assistant
                                                                                                                                                                                   Help




                                                                                                           English                 United States




               Amazon Music          Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
               Stream millions       Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
               of songs              Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                     engage customers                                                       brands                                            Made Easy                     for the Web

               Sell on               Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
               Amazon                Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
               Start a Selling       Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
               Account               Your Business                                                                                                            Educational
                                                                                                                                                              Resources

               Amazon Web            Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
               Services              Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
               Scalable Cloud        Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
               Computing             Audio                                                                  Box Oﬃce Data
               Services              Performances

               Fabric                Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
               Sewing, Quilting      Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
               & Knitting            &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                     recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                            Need                    Made Easy

               Prime Video           Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
               Direct                Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
               Video                 Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
               Distribution                                                                                 Healthiest
               Made Easy                                                                                    Grocery Store

               eero WiFi             Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
               Stream 4K Video       Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
               in Every Room         & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                              in,
                                                                                                                                                              give it a second
                                                                                                                                                              life




                                                       Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Alician-Universal-Motorcycle-Handlebar-Protector/dp/B08B66VC1L/ref=sr_1_149?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162526&sprefix=KTM%2…                      4/4
10/20/2020                                                                      Amazon.com
                                             Case: 1:20-cv-06677 Document #: 14 Filed:     Seller Profile:
                                                                                       11/10/20      Page  MustY
                                                                                                              252 of 465 PageID #:1957

   Skip to main content                    All
                                                                                                                                        Hello,
                                                                                                                                        Acco            Lists       Returns                          0
                                                                                                                                        Account                     & Orders       Try Prime              Cart

       Deliver to
                                         Holiday Deals     Gift Cards       Customer Service             's Amazon.com     Prime Video        Best Sellers                          Get ready for Halloween
       Bolingbrook 60440


    MustY                                                                                                                       Have a question for MustY?
    MustY storefront
                    25% positive lifetime (8 total ratings)                                                                       Ask a question
    MustY is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:Yantai Yangzhang Electronic Commerce Co Ltd
    Business Address:
      Nuanshanguoji5haolou1201 Laiyuanlu6hao
      Laishanqu
      Yantai
      Shandong
      264000
      CN


       Feedback       Returns & Refunds           Shipping          Policies       Help       Products



                             “ never got the item now there blaming covid 19 when the item was ordered back on feb 11
                                                                                                                                                         30 days     90 days      12 months    Lifetime
                               2020 don't do business with this supplier you will never get your item ”
                                                                                                                                             Positive           -             -         25%       25%
                             By Ray s. on March 31, 2020.
                                                                                                                                             Neutral            -             -         0%         0%
                             “ Thrilled with the seller and product. ”
                                                                                                                                             Negative           -             -         75%       75%
                             By JOHN GLASS on March 30, 2020.
                                                                                                                                             Count              0             0           8          8
                             “ It has been a month and no package. ”

                             By Janet Smith on March 28, 2020.

                             “ I waited patiently for my delivery, understood that that country was having a coronavirus
                              problem, however I have never received any word from the seller. While hoping the seller is
                              ok, I do not want the item any longer and would like my money refunded. ”
                             Read less

                             By PCB, FL on March 25, 2020.

                             “ Too way too long to arrive ”

                             By JesseHouston on March 15, 2020.



                                                                 Previous Next




                                                                          Leave seller feedback    Tell us what you think about this page




         Best sellers in Kindle eBooks                                                                                                                                                         Page 1 of 8




                    A Time for Mercy (Jake               If You Tell: A True Story of      The Cipher (Nina Guerrera        Mexican Gothic                      The Bridges at Toko-Ri: A
                    Brigance Book 3)                     Murder, Family Secrets,…          Book 1)                          › Silvia Moreno-Garcia              Novel
                    › John Grisham                       › Gregg Olsen                     › Isabella Maldonado                              3,186              › James A. Michener
                                     569                                  16,737                            3,217           Kindle Edition                                        146
                    Kindle Edition                       Kindle Edition                    Kindle Edition                   $12.99                              Kindle Edition
                    $14.99                               $4.99                             $4.99                                                                $1.99


         Deals in magazine subscriptions                                                                                                                                                       Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A154EF6OK1369E&sshmPath=                                                   1/2
10/20/2020                            Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                11/10/20: KTM
                                                                                           Page 253 of 465 PageID #:1958

   Skip to main content             MustY    KTM
                                                                                                                  Hello,
                                                                                                                  Acco        Lists     Returns                        0
                                                                                                                  Account               & Orders    Try Prime                Cart

       Deliver to
                                  Holiday Deals    Gift Cards     Customer Service   's Amazon.com     Prime Video    Best Sellers    Browsing History    Buy Again
       Bolingbrook 60440

     1-16 of 39 results for MustY : "KTM"                                                                                                                Sort  by:Featured
                                                                                                                                                         Featured
                                                                                                                                                          Sort by:


     Brand
     Alician                                                                          Alician 3D Motorcycle Reﬂective Sticker Fuel Tank Protector Pad
                                                                                      Cover Sticker for Honda KTM Yamaha 06 Luminous Auto…
                                                                                      6
                                                                                      $
                                                                                       808
                                                                                      $8.50 shipping
                                                                                      Usually ships within 6 to 10 days.
                                                                                      Price may vary by color




                                                                                      Alician Motorcycle Front Shock-Proof Protective Tongs 40-63mm
                                                                                      Colorful Stainless Steel Grip for Honda Yamaha Kawasaki KTM…
                                                                                      yellow
                                                                                      $
                                                                                       1454
                                                                                      $8.50 shipping

                                                                                                                  +




                                                                                      Alician Universal 7/8" 22mm Motorcycle Handlebar Brake Clutch
                                                                                      Levers Protector Guard for Kawasaki KTM MV Blue Auto Items
                                                                                      Blue
                                                                                      $
                                                                                       2137
                                                                                      $8.50 shipping
                                                                                      Price may vary by color

                                                                                                                  +




                                                                                      Alician Motorcycle CNC Passenger Grab Handle Bar Rear Rail for
                                                                                      KTM SX/XC/SX-F/XC-W/EXC/EXC-F/XCF-W Orange Auto…
                                                                                      Orange
                                                                                      $
                                                                                       3099
                                                                                      $8.50 shipping
                                                                                      Usually ships within 6 to 10 days.

                                                                                      Also available in Black




                                                                                      Alician for KTM DUKE390 2017-2020 Motorcycle Modiﬁcation
                                                                                      Parts Ballast Shield Ballast Protective Cover Black Auto…
                                                                                      black
                                                                                      $
                                                                                       2732
                                                                                      $8.50 shipping
                                                                                      Also available in Silver




                                                                                      Alician Motorcycle Front Skid Plate Aluminum Engine Guard
                                                                                      Cover Protector for KTM 1290 Superduke 2013-2018 Auto…
                                                                                      $
                                                                                       5384
                                                                                      $8.50 shipping
                                                                                      Usually ships within 6 to 10 days.




https://www.amazon.com/s?k=KTM&me=A154EF6OK1369E&ref=nb_sb_noss                                                                                                                     1/4
10/20/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 254 of 465 PageID #:1959
                                                                              Alician Motorcycle Handle Bar Clamp Raised Extend Handlebar
                                                                              Mount Riser for KTM DUKE390 17-19 Black Auto Accessories
                                                                              black
                                                                              $
                                                                               3313
                                                                              $8.50 shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Alician Rear Brake Master Cylinder Guard Protector Cover for KTM
                                                                              1090 1190 1290 ADV R/S Black Auto Accessories
                                                                              black
                                                                              $
                                                                               1969
                                                                              $8.50 shipping
                                                                              Usually ships within 6 to 10 days.
                                                                              Also available in Orange




                                                                              Alician Engine Case Slider Guard Protector Cover Kit for KTM
                                                                              1050 1290 ADV Black Auto Accessories
                                                                              black
                                                                              $
                                                                               2774
                                                                              $8.50 shipping
                                                                              Usually ships within 6 to 10 days.
                                                                              Also available in Orange




                                                                              Alician Motorcycle Accessories CNC Clutch Slave Cylinder Guard
                                                                              Protection for KTM 1090 1190 1290 Adv Orange Auto…
                                                                              Orange
                                                                              $
                                                                               2237
                                                                              $8.50 shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Alician Oﬀ-Road Motorcycle Dirt Bike Rear Brake Disc Guard for
                                                                              KTM 125-530 SX SXF EXC EXCF XC Auto Accessories
                                                                              $5830
                                                                              $8.50 shipping




                                                                              Alician CNC Kickstand Side Stand Enlarger Plate for KTM 1050
                                                                              1090 1190 1290 Adventure Upper oranger Below Black Auto…
                                                                              upper oranger below black
                                                                              $
                                                                               2287
                                                                              $8.50 shipping




                                                                              Alician Motorcycle CNC Rear Axle Blocks Chain Adjuster for KTM
                                                                              DUKE125 200 390 Auto Accessories
                                                                              $
                                                                               1878
                                                                              $8.50 shipping
                                                                              Usually ships within 6 to 10 days.




https://www.amazon.com/s?k=KTM&me=A154EF6OK1369E&ref=nb_sb_noss                                                                                  2/4
10/20/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 255 of 465 PageID #:1960




                                                                                           Alician Motorcycle Radiator Guard Grille Protection Water Tank
                                                                                           Guard for KTM 1050 1190 1290 Adventure 2013-2017 Orange…
                                                                                           Orange
                                                                                           $
                                                                                            4906
                                                                                           $8.50 shipping
                                                                                           Usually ships within 6 to 10 days.
                                                                                           Also available in black




                                                                                           Alician Strong Side Stand for KTM DUKE125/200/390
                                                                                           RC125/200/390 690 Silver (Black Cover) Auto Accessories
                                                                                           Silver (black cover)
                                                                                           $
                                                                                            1591
                                                                                           $8.50 shipping




                                                                                           Alician Motorcycle Modiﬁcation Light Frame Short Style Plate
                                                                                           Frame for KTM RC390 DUKE390 17-19-19 Auto Accessories
                                                                                           $
                                                                                            3870
                                                                                           $8.50 shipping




                                                                                         ← Previous         1       2     3      Next →




                                               Need help?
                                               Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                     Page 1 of 4




                 Tank Straps Motorcycle        Rhino USA Ratchet              RHINO USA Ratchet                 Tank Straps Motorcycle    Waterproof Backpack
                 Tie Down Straps (2pk) -       Straps Heavy Duty Tie          Straps (4PK) - 1,823lb            Tie Down Straps (4pk) -   Reﬂective 35L
                 10.000 lb Webbing             Down Set, 5,208 Break          Guaranteed Max Break              10.000 lb Webbing         Motorcycle Dry Tail
                 Break Strength 2'' x…         Strength - (4) Heavy…          Strength, Includes (4)…           Break Strength 2'' x…     Duﬄe Gear Bag Roll…
                             514                            2,161                         3,346                               123                    31
                 $43.77                        $59.97                         $29.97                            $74.77                    $79.99


     Best sellers in Kindle eBooks                                                                                                                              Page 1 of 8




                                                                                                                Mexican Gothic
https://www.amazon.com/s?k=KTM&me=A154EF6OK1369E&ref=nb_sb_noss                                                                                                               3/4
10/20/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 256Checkout
                                                                                                                 of 465 PageID #:1961




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from MustY             (Learn more)                                                           Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                $8.50 - Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             Alician Universal 7/8" 22mm Motorcycle Handlebar Brake Clutch Levers
             Protector Guard for Kawasaki KTM MV Blue Auto Items
             $21.37 - Quantity: 1
             Sold by: MustY


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/20/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                257 of 465 PageID #:1962




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $21.37
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $8.50
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $29.87
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $1.34
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                              $31.21

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                                                                                                                                                                            Why didn't I qualify for free shipping?
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                            Alician Universal 7/8" 22mm Motorcycle                      Choose a delivery option:
                            Handlebar Brake Clutch Levers Protector                          Tuesday, Nov. 10 - Thursday, Dec. 3
                            Guard for Kawasaki KTM MV Blue Auto                              $8.50 - Shipping
                            Items
                            $21.37
                            Quantity: 1 Change
                            Sold by: MustY
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/20/2020                                        Amazon.com:
                                               Case:          Alician Off-Road
                                                     1:20-cv-06677             Motorcycle#:
                                                                          Document       Dirt14
                                                                                              BikeFiled:
                                                                                                   Rear Brake Disc Guard
                                                                                                          11/10/20       for KTM
                                                                                                                       Page      125-530
                                                                                                                               258       SX SXF
                                                                                                                                     of 465     EXC EXCF
                                                                                                                                              PageID     XC Auto Accessories
                                                                                                                                                       #:1963

   Skip to main content                   All       KTM
                                                                                                                                     Hello,
                                                                                                                                     Acco           Lists      Returns                                 0
                                                                                                                                     Account                   & Orders          Try Prime                 Cart

       Deliver to
                                        Holiday Deals        Gift Cards   Customer Service              's Amazon.com    Prime Video        Best Sellers    Browsing History                 Shop tech gifts
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                      Alician Oﬀ-Road Motorcycle Dirt Bike                                                  $58.30
                                                                             Rear Brake Disc Guard for KTM 125-530                                                 + $8.50 shipping
   Subm
                                                                             SX SXF EXC EXCF XC Auto Accessories                                                   Arrives: Nov 10 - Dec 3
                                                                             Brand: Alician
   Subm
                                                                                                                                                                   In stock.
                                                                                                                                                                   Usually ships within 2 to 3 days.
                                                                             Price:   $58.30 + $8.50 shipping
   Subm
                                                                             Get $50 oﬀ instantly: Pay $8.30 upon approval for the Amazon                                         Add toto
                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                           Cart
                                                                             Rewards Visa Card. No annual fee.
   Subm                                                                                                                                                                              Submit
                                                                                                                                                                                      Buy Now
                                                                             Extended holiday return window till Jan 31, 2021

   Subm                                                                         -- Integrated with brake caliper support and brake disc guard.                           Secure transaction
                                                                                -- Protects the rear brake disc from rocks and other solid objects.
                                                                                                                                                                   Ships from ...             MustY
                                                                                -- CNC-machined from aircraft quality billet aluminum.
                                                                                                                                                                   Sold by ...                MustY
   Subm                                                                         -- Orange Anodized surface ﬁnishing.
                                                                                -- Ultimate wear resdistance and strength.
                                                                                                                                                                         Deliver to Bolingbrook 60440
                                                                             › See more product details
                          Roll over image to zoom in
                                                                                Report incorrect product information.                                                 Add to List



   Sponsored products related to this item                                                                                                                                Share
                                                                                                                                              Page 1 of 22

                                                                                                                                                                                 Have one to sell?

                                                                                                                                                                                 Sell on Amazon




                    NEW OEM KTM Orange                    KTM XW-Ring Chain                2004 ﬁts KTM 300 MXC             KTM Rear Brake Disc
                    Rear Brake Disc Guard                 (Orange) 520x118 2003-           Race-Driven Rear RipTide         Guard (Black) 2004-2
                    2004-2017 SX XC EXC                   2020 OEM:                        Brake Rotor Disc for MX          OEM: 548109612003
                    SXF 5481096120004                     79610965118EB                    Motorcross                       $83.99
                                 1                                    1                    $43.95
                    $83.99                                $124.99
                                                                                                                                              Ad feedback


   Customers also viewed these products                                                                                                                                                              Page 1 of 8




               Motorcycle Swingarm                AnXin CNC Rear Brake          AnXin CNC Rear Brake            AnXin CNC Rear Brake           NICECNC Orange Front &
               Guard Swing Arm                    Pedal Step Plate Tip For      Disc Guard Rear Brake           Caliper Guard Cover - Fit      Rear Brake Rotor Disc
               Protector For TC125                Husqvarna TC125 16-20         Caliper Guard Kit - Fit         For Husaberg All Models        Guard for 125-450
               TC250 FC250 FC350…                 FC250/350/450 16-20…          For 125-530 KTM SX…             125-530 KTM SX EXC…            SX/XC/SX-F/XC-F…
                              43                                36                             3                             4                                9
               $21.99                             $9.99                         $53.99                          $21.99                         $89.99
               Only 18 left in stock - orde…                                    Only 2 left in stock - order…                                  Only 5 left in stock - order…




   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $8.30 instead of $58.30! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword



https://www.amazon.com/Alician-Off-Road-Motorcycle-125-530-Accessories/dp/B089QDNJPM/ref=sr_1_11?dchild=1&keywords=KTM&m=A154EF6OK1369E&qid=1603180441&s=merchant-items&sr=1-11                                    1/4
10/20/2020                                 Case:Amazon.com: Alician Rear
                                                 1:20-cv-06677           Brake Master#:
                                                                      Document       Cylinder Guard Protector
                                                                                        14 Filed:    11/10/20 CoverPage
                                                                                                                    for KTM259
                                                                                                                            1090 of
                                                                                                                                 1190 1290PageID
                                                                                                                                    465   ADV R/S Black Auto Accessories
                                                                                                                                                   #:1964

   Skip to main content                  All     KTM
                                                                                                                                  Hello,
                                                                                                                                  Acco        Lists      Returns                                0
                                                                                                                                  Account                & Orders          Try Prime                Cart

       Deliver to
                                       Holiday Deals      Gift Cards   Customer Service            's Amazon.com      Prime Video     Best Sellers                 Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                      Alician Rear Brake Master                                       $19.69
                                                                                             Cylinder Guard Protector                                        + $8.50 shipping
   Subm
                                                                                             Cover for KTM 1090 1190                                         Arrives: Nov 17 - Dec 15

   Subm
                                                                                             1290 ADV R/S Black Auto
                                                                                                                                                             Usually ships within 6 to
                                                                                             Accessories                                                     10 days.
   Subm                                                                                      Brand: Alician
                                                                                                                                                             Qty:
                                                                                                                                                              Qty:
                                                                                                                                                              1      1


   Subm                                                                                      Price:   $19.69 + $8.50 shipping
                                                                                                                                                                             Add toto
                                                                                                                                                                               Add  Cart
                                                                                                                                                                                      Cart
                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                      Submit
                                                                                                                                                                                Buy Now
                                                                                             Extended holiday return window till Jan 31, 2021
                                                                                                                                                                   Secure transaction
                                                                                             Color: black
                                                                                                                                                             Ships from ...             MustY
                                                                                                                                                             Sold by ...                MustY
                                                                                                       $19.69            $19.69


                                                                                                                                                                   Deliver to Bolingbrook 60440
                                                                                                -- Built to strict quality control standards, high
                                                                                                strength and long life service.
                                                                                                                                                               Add to List
                                                                                                -- Made by professional manufacturer, quality
                                                                                                assurance.
                               Click image to open expanded view                                -- High strength, professional for KTM 1090 1190                     Share
                                                                                                1290 ADV R/S.
                                                                                              › See more product details                                                   Have one to sell?

                                                                                                                                                                           Sell on Amazon
                                                                                                Report incorrect product information.


   Sponsored products related to this item                                                                                                                                                 Page 1 of 22




                    KTM Rear Brake Disc              KTM Supersprox Stealth            NEW OEM KTM Orange                2013, 2015 ﬁts KTM
                    Guard (Black) 2004-2020          Rear Sprocket (Orange)            Rear Brake Disc Guard             85SX 85 SX Rear Severe
                    OEM: 5481096120030               48T OEM:                          2004-2017 SX XC EXC               Duty Brake Pads
                    $83.99                           5841005104804                     SXF 5481096120004                 $21.95
                                                                 1                                  1
                                                     $83.99                            $83.99
                                                                                                                                                                                           Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $19.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:black

   Technical Details                                                                                    Additional Information

         Manufacturer                                  Alician                                            ASIN                                          B089SD6GXQ

                                                                                                          Date First Available                          June 5, 2020
https://www.amazon.com/Alician-Master-Cylinder-Protector-Accessories/dp/B089SD6GXQ/ref=sr_1_8?dchild=1&keywords=KTM&m=A154EF6OK1369E&qid=1603180441&s=merchant-items&sr=1-8&th=1                           1/4
10/21/2020                            Amazon.com: CNC 1:20-cv-06677
                                              Case:   Universal Motorcycle Gear Shifter, Shift#:
                                                                            Document           Lever
                                                                                                 14Tip Rear Brake
                                                                                                     Filed:       Pedal Step,
                                                                                                             11/10/20     Pagefor KTM
                                                                                                                                   260690of
                                                                                                                                          Duke/SMC/SUPERMOTOR
                                                                                                                                            465 PageID #:1965 SX EXC XCF: Sports & Outdoors

                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                 Account & Lists
                                                                                                                                                                               Returns                               0
                                          Sports & Outdoors                                                                                                                    & Orders          Try Prime               Cart
                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals      Gift Cards     Best Sellers    Customer Service    New Releases    AmazonBasics    Whole Foods      Free Shipping                     Shop Holiday Gift Guides
      Bensenville 60106

    Sports & Outdoors       Sports & Fitness     Outdoor Recreation     Sports Fan Shop   Sports Deals   Outdoor Deals

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Frames & Accessories › Frames


                                                                                                           CNC Universal Motorcycle Gear                                           $40.63
                                                                                                           Shifter, Shift Lever Tip Rear Brake
                                                                                                                                                                                   FREE delivery: Nov 12 - Dec 4
                                                                                                           Pedal Step, for KTM 690
                                                                                                           Duke/SMC/SUPERMOTOR SX EXC                                              In Stock.
                                                                                                           XCF                                                                     Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1

                                                                                                           Brand: LTGJJ
                                                                                                                                                                                                     Add to Cart

                                                                                                           Price:   $40.63
                                                                                                                                                                                                      Buy Now

                                                                                                             Get $50 oﬀ instantly: Pay $0.00 $40.63 upon approval for
                                                                                                                                                                                         Secure transaction
                                                                                                             the Amazon Rewards Visa Card. No annual fee.
                                                                                                                                                                                   Ships from ...            MYZAW
                                                                                                              Easy To Install,CNC Anodized Surface Finish                          Sold by ...               MYZAW
                                                                                                              Made from Selected Quality Aluminum, Beautiful And Wear-
                                                                                                              resistant                                                                  Deliver to Bensenville 60106
                                                                                                              Suitable For Various Kinds Of Motorcycle
                                                                                                              Material: Aluminum
                                                                                                                                                                                     Add to List
                                                                                                              Easy To Install

                                                                                                                                                                                           Share


                                                                                                                                                                                                 Have one to sell?

                                                                                                                                                                                                 Sell on Amazon

                                           Roll over image to zoom in




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $40.63! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Product Details:

         Condition:100% Brand New

         Material:CNC Aluminum

         Color:Orange, Blue, Black

         Easy To Install

         CNC Anodized Surface Finish

         Made from High Quality Aluminum, Beautiful And Durable

         Package Included:(As Picture Shown)

         1pcs* Shift Pedal Tip

         1pcs* Brake Pedal Plate

         Fitment:

         all 125-530cc 2004-2010 That use 2 bolts to attach step plate

         690 SMC 2008-2009

         690 SUPERMOTOR 2008

         690 ENDURO 2008-2009

         690 DUKE 2008-2009

         950 SUPERENDUROR 2007-2009

         950 ADVENTURE 2003-2006

         950 ADVENTURES 2003-2006

         990 ADVENTURE 2007-2008

         990 ADVENTURES 2007-2008




   Product details

https://www.amazon.com/Universal-Motorcycle-Shifter-Shift-SUPERMOTOR/dp/B07X5KR5TN/ref=sr_1_7                                                                                                                                   1/3
10/21/2020                               Amazon.com: CNC 1:20-cv-06677
                                                 Case:   Universal Motorcycle Gear Shifter, Shift#:
                                                                               Document           Lever
                                                                                                    14Tip Rear Brake
                                                                                                        Filed:       Pedal Step,
                                                                                                                11/10/20     Pagefor KTM
                                                                                                                                      261690of
                                                                                                                                             Duke/SMC/SUPERMOTOR
                                                                                                                                               465 PageID #:1966 SX EXC XCF: Sports & Outdoors
      Item Weight : 1.76 Pounds
      Date First Available : August 30, 2019
      Manufacturer : LTGJJ
      ASIN : B07X5KR5TN


   Videos
             Videos for related products




                                                 0:24                                          0:14                                            0:39                               0:25
             09-14 S1000RR frame cover                          15 -18 S1000RR frame cover                   S1000RR 2015 2016 2017 2018              S1000RR Frame Cover Fairing ABS
                                                                                                             Real Carbon Fiber Frame Cover            Plastic Material Frame Cover

             MADMOTO                                            MADMOTO                                      MADMOTO                                  MADMOTO



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                         0%
   4 star                                         0%
   3 star                                         0%
   2 star                                         0%
   1 star                                         0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     Deals in magazine subscriptions                                                                                                                                                         Page 1 of 9




                   Reader's Digest                      Woman's Day                    Taste of Home                    Reader's Digest Large         Us Weekly
                                    58                                   13                             51              Print                                          1,049
                   Print Magazine                       Print Magazine                 Print Magazine                                    703          Print Magazine
                   $5.00                                $5.50                          $5.00                            Print Magazine                $29.99
                                                                                                                        $15.00


     Best sellers in Kindle eBooks                                                                                                                                                           Page 1 of 8




https://www.amazon.com/Universal-Motorcycle-Shifter-Shift-SUPERMOTOR/dp/B07X5KR5TN/ref=sr_1_7                                                                                                              2/3
10/21/2020                                 Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                     11/10/20: KTM
                                                                                                Page 262 of 465 PageID #:1967
                                                                                                                                       Hello, Sign in
   Skip to main content                       KTM                                                                                      Account & Lists
                                                                                                                                                              Returns                          0
                                  MYZAW                                                                                                                       & Orders    Try Prime                  Cart
                                                                                                                                       Account
      Deliver to
                                Holiday Deals   Gift Cards    Best Sellers   Customer Service    New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 20 results for MYZAW : "KTM"                                                                                                                                         Sort  by:Featured
                                                                                                                                                                                 Featured
                                                                                                                                                                                  Sort by:


    Brand
    LTGJJ                                           Price and other details may vary based on size and color


                                                                                                     LTGJJ Throttle Cable Clamp Protector Guard Cover Brake Hose Clamp Wire
                                                                                                     Clamp Mileage Wire Guide Fixing FrameFor K-T-M 250 350 390 450 500 …
                                                                                                     $
                                                                                                      2491
                                                                                                     FREE Shipping




                                                                                                     LTGJJ Engine Protection Board，Motorcycle Accessories Engine Chassis
                                                                                                     Guard Skid Plate Panel Belly Pan Protector Suitable for KTM 1290 2013-…
                                                                                                     $
                                                                                                      8144
                                                                                                     FREE Shipping




                                                                                                     LTGJJ Headlight Protective Cover，Motorcycle Accessories Anti-Collision
                                                                                                     Anti-Fall Headlight Accessories for KTM 1190r 1190 1290adv
                                                                                                     $
                                                                                                      8257
                                                                                                     FREE Shipping




                                                                                                     LTGJJ Front Shock Absorber Adjust Knob Adjustment Bolt for KTM Sx Sxf
                                                                                                     Exc Xcw 125 150 250 350 450 530 690 Duke Enduro Smc Supermoto
                                                                                                     $
                                                                                                      1966
                                                                                                     FREE Shipping




                                                                                                     LTGJJ 7/8" Motorcycle Handle Bar Mirror Mount Holder Rearview
                                                                                                     Handlebar Mirror Clamp for KTM Suzuki Honda Kawasaki BMW Yamaha
                                                                                                     $
                                                                                                      1609
                                                                                                     FREE Shipping




                                                                                                     LTGJJ Rear Brake Disc Guard for KTM SX SXF EXC EXCF XC XCF XCW XCFW
                                                                                                     125 150 200 250 300 350 400 450 500 505 530 2004-2017 2018 2019
                                                                                                     Automotive
                                                                                                     $3669
                                                                                                     FREE Shipping




                                                                                                     CNC Universal Motorcycle Gear Shifter, Shift Lever Tip Rear Brake Pedal
                                                                                                     Step, for KTM 690 Duke/SMC/SUPERMOTOR SX EXC XCF
                                                                                                     $
                                                                                                      4063
                                                                                                     FREE Shipping




https://www.amazon.com/s?k=KTM&me=ARQ0IIAWWPT4M&ref=nb_sb_noss                                                                                                                                              1/4
10/21/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 263 of 465 PageID #:1968




                                                                              LTGJJ Motorcycle CNC Passenger Grab, Handle Bar Rear Rail,for KTM
                                                                              SX/XC/SX-F/XC-W/EXC/EXC-F/XCF-W
                                                                              $   5478
                                                                              FREE Shipping




                                                                              LTGJJ Motorcycle Parts CNC Aluminum Rear Brake Disc Guard Protector，
                                                                              for KTM 125 250 350 450 525 530 SX SX-F EXC MXC XCW Orange Blue
                                                                              $
                                                                                  5110
                                                                              FREE Shipping




                                                                              LTGJJ 3D Motorcycle Sticker Fuel Oil Tank Pad Decal Protector Cover, for
                                                                              KTM DUKE390 13-14/DUKE200 12-14 Accessories
                                                                              $   3048
                                                                              FREE Shipping




                                                                              LTGJJ Motorcycle Accessories Radiator Guard Protector Grille Grill Cover,
                                                                              for KTM Duke250/390 17-19
                                                                              $
                                                                                  9806
                                                                              FREE Shipping




                                                                              Motorcycle Modiﬁcation Light Frame, Short Style Plate Frame Stainless
                                                                              Steel License Plate Frame, for KTM RC390 DUKE390 17-19-19
                                                                              $
                                                                                  10613
                                                                              FREE Shipping




                                                                              LTGJJ Motorcycle Stainless Steel Radiator,Grille Guard Cover Protector
                                                                              Tank,for KTM 1290 Super Duke R 13-17
                                                                              $11693
                                                                              FREE Shipping




                                                                              LTGJJ Motorcycle CNC Aluminum Alloy Handle Bars 7/8'' 22mm 72cm
                                                                              Handlebars Tubes, for Yamaha Kawasaki KTM Honda Suzuki Ducati
                                                                              $
                                                                                  5148
                                                                              FREE Shipping




                                                                              LTGJJ Motorcycle Crash Bars Frame Protector Protection Guard, for KTM
                                                                              Duke 200 Duke 125 2013 2014 2015 2016

https://www.amazon.com/s?k=KTM&me=ARQ0IIAWWPT4M&ref=nb_sb_noss                                                                                            2/4
10/21/2020                                 Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                     11/10/20: KTM
                                                                                                Page 264 of 465 PageID #:1969
                                                                                                                    $
                                                                                                                     20537
                                                                                                                    FREE Shipping




                                                                                                                    LTGJJ Motorcycle Handlebar Pressure Reducer Code,Modiﬁed Clamp Block
                                                                                                                    28.6mm, for Suzuki Yamaha Kawasaki KTM Ducati Honda BMW
                                                                                                                    $
                                                                                                                     3584
                                                                                                                    FREE Shipping




                                                                                                                        ← Previous                1   2   Next →




                                                       Need help?
                                                       Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                        Page 1 of 4




              Tank Straps Motorcycle            MIBAO Half Round                     RHINO USA Ratchet                      Tank Straps Motorcycle          PROREADY Heavy Duty
              Tie Down Straps (2pk) -           Doormat, 24 x 36 Non                 Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -         Ratchet Tie Down Kit –
              10.000 lb Webbing                 Slip Durable Welcome                 Guaranteed Max Break                   10.000 lb Webbing               General & Motorcycle
              Break Strength 2'' x…             Door Mats, Boots…                    Strength, Includes (4)…                Break Strength 2'' x…           Use, Pack of 4, Secure…
                               517                               422                                  3,374                                  123                             43
              $43.77                            $34.99                               $29.97                                 $74.77                          $49.95


     Deals in magazine subscriptions                                                                                                                                                                               Page 1 of 9




              Reader's Digest                   Street Trucks                        Veranda                                Bon Appetit                     Martha Stewart Living
                               58                                44                                   4                                      12                              35
              Print Magazine                    Print Magazine                       Print Magazine                         Print Magazine                  Print Magazine
              $5.00                             $18.95                               $5.00                                  $5.00                           $3.00


     Your Browsing History           View or edit your browsing history     ›                                                                                           Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                 New customer? Start here.




                                                                                                              Back to top




                       Get to Know Us                                 Make Money with Us                                Amazon Payment Products                                   Let Us Help You
                       Careers                                        Sell products on                                  Amazon Rewards Visa                                       Amazon and COVID-
                                                                      Amazon                                            Signature Cards                                           19
                       Blog
                                                                      Sell apps on Amazon                               Amazon.com Store Card                                     Your Account
                       About Amazon
                                                                      Become an Aﬃliate                                 Amazon Business Card                                      Your Orders
                       Press Center
                                                                      Advertise Your Products                           Amazon Business Line of Credit                            Shipping Rates &
                       Investor Relations                                                                                                                                         Policies
                                                                      Self-Publish with Us                              Shop with Points
                       Amazon Devices                                                                                                                                             Amazon Prime
                                                                      Host an Amazon Hub                                Credit Card Marketplace
                       Amazon Tours

https://www.amazon.com/s?k=KTM&me=ARQ0IIAWWPT4M&ref=nb_sb_noss                                                                                                                                                                   3/4
10/21/2020                                       Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20      Page MYZAW
                                                                                                                 265 of 465 PageID #:1970
                                                                                                                                                                             Hello, Sign in
   Skip to main content                                                                                                                                                      Account & Lists
                                                                                                                                                                                                    Returns                               0
                                          All                                                                                                                                                       & Orders       Try Prime                  Cart
                                                                                                                                                                             Account
      Deliver to
                                         Holiday Deals       Gift Cards      Best Sellers    Customer Service          New Releases       AmazonBasics          Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106


   MYZAW                                                                                                                                                Have a question for MYZAW?
   MYZAW storefront
   Just launched No feedback yet                                                                                                                            Ask a question
   MYZAW is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:TaiYuanShiXiaoDianQuOuMuXinShangHang
   Business Address:
     xiaodianquxiwenzhuangxiang
     xiwenzhuangcuncundong3pai6hao
     taiyuan
     shanxi
     030000
     CN


       Returns & Refunds        Shipping          Policies        Help          Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact MYZAW to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                        Leave seller feedback      Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                          Page 1 of 9




                   Popular Mechanics                     HGTV Magazine                       Martha Stewart Living                Reader's Digest                      Ranger Rick Cub
                                    29                                     17                                 35                                   58                                   9
                   Print Magazine                        Print Magazine                      Print Magazine                       Print Magazine                       Print Magazine
                   $7.50                                 $10.00                              $3.00                                $5.00                                $15.00


        Top subscription apps for you                                                                                                                                                                                            Page 1 of 9




                   Disney+                               CBS Full Episodes and Live          STARZ                                Sling TV                             SHOWTIME
                   Disney                                TV                                  Starz Entertainment                  Sling TV LLC                         Showtime Digital Inc.
                                    384,533              CBS Interactive                                      79,149                               47,050                               22,755
                   $0.00                                                   97,404            $0.00                                $0.00                                $0.00
                                                         $0.00


        Your Browsing History               View or edit your browsing history      ›                                                                                                Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                                      Sign in

                                                                                                                                                                                                              New customer? Start here.




                                                                                                                    Back to top




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ARQ0IIAWWPT4M&sshmPath=                                                                                        1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 266Checkout
                                                                                                                   of 465 PageID #:1971




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                    Choose a delivery option:

                Shipping from MYZAW             (Learn more)                                                             Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                         FREE Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    CNC Universal Motorcycle Gear Shifter, Shift Lever Tip Rear Brake Pedal
                    Step, for KTM 690 Duke/SMC/SUPERMOTOR SX EXC XCF
                    $40.63 - Quantity: 1
                    Sold by: MYZAW


                Change quantities or delete




                                                                                                                                                                            Continue




                                                               Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                  Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                            1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  267 of 465 PageID #:1972




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $40.63
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $40.63
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.54
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $43.17

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       CNC Universal Motorcycle Gear Shifter,                      Choose a delivery option:
                                       Shift Lever Tip Rear Brake Pedal Step, for                       Thursday, Nov. 12 - Friday, Dec. 4
                                       KTM 690 Duke/SMC/SUPERMOTOR SX EXC                               FREE Shipping
                                       XCF
                                       $40.63
                                       Quantity: 1 Change
                                       Sold by: MYZAW
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                              Amazon.com:
                                               Case:LTGJJ Rear Brake Disc Guard
                                                       1:20-cv-06677            for KTM SX SXF
                                                                            Document           EXCFiled:
                                                                                           #: 14   EXCF XC XCF XCW XCFW
                                                                                                         11/10/20  Page125
                                                                                                                        268150 of
                                                                                                                               200465
                                                                                                                                   250 300 350 400 450
                                                                                                                                        PageID         500 505 530 2004-2017 2018 2019
                                                                                                                                                   #:1973
                                                                                                                                                                            Hello, Sign in
   Skip to main content                                KTM                                                                                                                  Account & Lists
                                                                                                                                                                                                       Returns                                 0
                                             All                                                                                                                                                       & Orders          Try Prime                   Cart
                                                                                                                                                                            Account
       Deliver to
                                        Holiday Deals           Gift Cards     Best Sellers     Customer Service          New Releases      AmazonBasics        Whole Foods        Free Shipping                 Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                            LTGJJ Rear Brake Disc Guard for KTM SX SXF EXC                                                                 $36.69
                                                                                            EXCF XC XCF XCW XCFW 125 150 200 250 300
                                                                                                                                                                                                           FREE delivery: Nov 12 - Dec 4
                                                                                            350 400 450 500 505 530 2004-2017 2018 2019
                                                                                            Brand: LTGJJ
                                                                                                                                                                                                           In Stock.
                                                                                                                                                                                                           Qty:
                                                                                                                                                                                                            Qty:
                                                                                                                                                                                                            1      1
                                                                                            Price:   $36.69

                                                                                              Get $50 oﬀ instantly: Pay $0.00 $36.69 upon approval for the Amazon Rewards                                                    Add to Cart
                                                                                              Visa Card. No annual fee.
                                                                                                                                                                                                                               Buy Now
                                                                                            Returnable until Jan 31, 2021
                                                                                               Giving the best protection to your motorcycle brake disc from stones and other                                    Secure transaction
                                                                                               solid objects in the event of a crash or in the heat of battle                                              Ships from ...            MYZAW
                                                                                               This Billet Rear Brake Disc Guard Protector is CNC-machined from high strength                              Sold by ...               MYZAW
                                                                                               Aircraft Grade Aluminium with beautiful anodized surface ﬁnishing
                                                                                               Material: 6061-T6 Aluminum
                                                                                                                                                                                                                 Deliver to Bensenville 60106
                                                                                               Qty: 1x Rear Brake Disc Guard
                                                                                               Strict product quality and perfect customer service experience for your protection,
                                                                                                                                                                                                             Add to List
                                Roll over image to zoom in                                     you can rest assured to buy, there are any questions in the transaction and we
                                                                                               mail, we will reply to you within 12 hours
                                                                                            › See more product details                                                                                             Share


                                                                                                                                                                                                                         Have one to sell?

   Customers who viewed this item also viewed                                                                                                                                        Page 1 of 2                         Sell on Amazon




                AnXin CNC Rear Brake                   AnXin CNC Rear Brake               NICECNC Orange Front &             Motorcycles Rear Brake
                Pedal Step Plate Tip for               Disc Guard Rear Brake              Rear Brake Rotor Disc              Disc Guard Protector
                KTM SX SX-F EXC-F XC-F                 Caliper Guard Kit - Fit            Guard for 125-450                  Compatible with For
                XC-W EXC XC 85 125…                    For 125-530 KTM SX…                SX/XC/SX-F/XC-F…                   KTM 250 350 450…
                                36                                    3                                  10                                 1
                $9.99                                  $53.99                             $89.99                             $35.68
                                                       Only 2 left in stock - order…      Only 5 left in stock - order…      Only 1 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                                      Page 1 of 7




             AnXin CNC Rear Brake                  AnXin CNC Rear Brake           Rear Brake Pedal Step           NICECNC Orange Front &           Rear Brake Disc Guard           Motorcycles Rear Brake                Motorcycle Swingarm
             Disc Guard Rear Brake                 Pedal Step Plate Tip For       Plate Tip Gear Shifter          Rear Brake Rotor Disc            For KTM SX SXF EXC              Disc Guard Protector                  Guard Swing Arm
             Caliper Guard Kit - Fit               Husqvarna TC125 16-20          Shift Lever for KTM EXC         Guard for 125-450                EXCF XC XCF XCW XCFW            Compatible with For                   Protector For TC125
             For 125-530 KTM SX…                   FC250/350/450 16-20…           EXCF SX SXF XC XCF…             SX/XC/SX-F/XC-F…                 125 150 200 250 300…            KTM 250 350 450…                      TC250 FC250 FC350
                            3                                    36                              35                               10                              3                                1                                     43
             $53.99                                $9.99                          $8.99                           $89.99                           $30.99                          $35.68                                $21.99
             Only 2 left in stock - order…                                                                        Only 5 left in stock - order…    Only 1 left in stock - order…   Only 1 left in stock - order…         Only 18 left in stock - o




   Sponsored products related to this item                                                                                                                                                                                               Page 1 of 23




             Motorcycle Swingarm                   NEW OEM KTM Orange             2004 ﬁts KTM 300 MXC            KTM Rear Brake Disc              NICHE Brake Pad Set for         JFG RACING CNC                        AnXin Foot Pegs
             Guard Swing Arm                       Rear Brake Disc Guard          Race-Driven Rear RipTide        Guard (Black) 2004-2020          KTM 125 SX 250 XCF-W            Foldable Brake Clutch                 Footpegs Footrests F
             Protector For KTM                     2004-2017 SX XC EXC            Brake Rotor Disc for MX         OEM: 5481096120030               EXC EXC-F SX-F SXS-F            Levers For 350 450 SX                 Pedals Rests CNC MX
             EXC125 EXC200…                        SXF 5481096120004              Motorcross                      $83.99                           200 XC 300 503130...            SXR SXF XCF XCFW…                     KTM SX SXS XC EXC
                          43                                    1                 $43.95                                                                       11                               66                                    17
             $21.99                                $83.99                                                                                          $31.95                          $23.99                                $27.99
                                                                                                                                                                                                                                         Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $36.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now
https://www.amazon.com/LTGJJ-Rear-Brake-Guard-2004-2017/dp/B07XB6Z4VM/ref=sr_1_6?dchild=1&keywords=KTM&m=ARQ0IIAWWPT4M&qid=1603255824&s=merchant-items&sr=1-6                                                                                               1/4
10/21/2020                                       Case: 1:20-cv-06677
                                                 Amazon.com:                  Document
                                                             LTGJJ Headlight Protective      #: 14 Filed:
                                                                                        Cover，Motorcycle     11/10/20
                                                                                                         Accessories       PageAnti-Fall
                                                                                                                     Anti-Collision 269 ofHeadlight
                                                                                                                                            465 PageID
                                                                                                                                                    Accessories#:1974
                                                                                                                                                                for KTM 1190r 1190 1290adv

                                                                                                                                                        Hello, Sign in
   Skip to main content                          KTM                                                                                                    Account & Lists
                                                                                                                                                                               Returns                               0
                                          All                                                                                                                                  & Orders          Try Prime               Cart
                                                                                                                                                        Account
       Deliver to
                                         Holiday Deals   Gift Cards   Best Sellers    Customer Service     New Releases     AmazonBasics      Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                 LTGJJ Headlight Protective Cover，Motorcycle                                                       $82.57
                                                                                 Accessories Anti-Collision Anti-Fall Headlight
                                                                                                                                                                                   FREE delivery: Nov 12 - Dec 4
                                                                                 Accessories for KTM 1190r 1190 1290adv
                                                                                 Brand: LTGJJ
                                                                                                                                                                                   In Stock.
                                                                                                                                                                                   Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1
                                                                                 Price:   $82.57

                                                                                     Get $50 oﬀ instantly: Pay $32.57 $82.57 upon approval for the Amazon Rewards                                    Add to Cart
                                                                                     Visa Card. No annual fee.
                                                                                                                                                                                                      Buy Now
                                                                                     **Easy to install, installation instructions not included
                                                                                     **Easy to install and perfect ﬁt                                                                    Secure transaction
                                                                                     **Its stylish design is perfect to decorate your motorbike                                    Ships from ...            MYZAW
                                                                                     **Strong structure and Professional designed for KTM 1190R 1190 1290ADV                       Sold by ...               MYZAW
                                                                                     **If you have any questions, please contact us, we will reply you within 12 hours, I
                                                                                     will be happy to serve you!
                                                                                                                                                                                         Deliver to Bensenville 60106


                                                                                                                                                                                     Add to List
                              Roll over image to zoom in

                                                                                                                                                                                           Share

   Sponsored products related to this item                                                                                                                     Page 1 of 17                      Have one to sell?

                                                                                                                                                                                                 Sell on Amazon




                KTM Boxer Made in                Motorcycle Swingarm           1996 1997 1998 1999             1999 2000 2001 2002           2003 2004 2005 2006
                Microﬁber (92%                   Guard Swing Arm               2000 2001 2002 2003             ﬁts KTM 520 SX / 520          2007 ﬁts KTM 525 EXC
                Polyester - 8% Elastane)         Protector For KTM             2004 ﬁts KTM 300 MXC            EXC 13 Tooth Front & 48       CZ 520 MX Gold Chain
                - Multicolor                     EXC125 EXC200…                52 Tooth Rear Sprocket          Tooth Rear Sprocket           120L
                             43                               43               $28.95                          $39.95                        $79.20
                $15.99                           $21.99
                                                                                                                                                               Ad feedback


   More to consider from our brands




             KEENAXIS For 2007-
             2018 JK Unlimited Pair
             Taillight Covers Stainless
             Steel Matte Black, Tail…
                            11
             $7.99



   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $32.57 instead of $82.57! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

          Characteristic:

          High quality and very durable

          Easy to install

          No installation instructions

          Material: high quality CNC aluminum


https://www.amazon.com/LTGJJ-Protective-Cover，Motorcycle-Accessories-Anti-Collision/dp/B07Y1XZWH4/ref=sr_1_3?dchild=1&keywords=KTM&m=ARQ0IIAWWPT4M&qid=1603255824&s=merchant-items&sr=1-3                                       1/3
10/23/2020                 Amazon.com: Nathan-Ng
                                            Case:- CNC Billet Oil Filler Plug Cap
                                                     1:20-cv-06677                For KTM 125#:200
                                                                              Document           14250Filed:
                                                                                                       300 35011/10/20
                                                                                                               450 500 525Page
                                                                                                                          530 690270
                                                                                                                                 SX SXF
                                                                                                                                      ofEXC
                                                                                                                                         465XCF XCW XCFW
                                                                                                                                              PageID     EXCF SIX DAYS Freeride: Home Improvement
                                                                                                                                                      #:1975
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                                                                                                                            Account & Lists
                                                                                                                                                                                           Returns                               0
                                         Tools & Home Improvement                                                                                                                          & Orders          Try Prime               Cart
                                                                                                                                                                   Account
      Deliver to
                                       Holiday Deals         Gift Cards    Best Sellers     Customer Service    New Releases          AmazonBasics      Whole Foods       Free Shipping     Registry         Giants vs Eagles live now
      Bensenville 60106

    Tools & Home Improvement         Best Sellers    Deals & Savings      Gift Ideas   Power & Hand Tools   Lighting & Ceiling Fans     Kitchen & Bath Fixtures   Smart Home        Shop by Room      Launchpad




   Automotive › Replacement Parts › Caps › Oil Filler Caps


                                                                                       Nathan-Ng - CNC Billet Oil Filler Plug Cap For                                                          $26.99
                                                                                       KTM 125 200 250 300 350 450 500 525 530 690                                                             & FREE Shipping

                                                                                       SX SXF EXC XCF XCW XCFW EXCF SIX DAYS                                                                   Arrives: Nov 18 - Dec 10

                                                                                       Freeride
                                                                                       Brand: Nathan-Ng                                                                                        In stock.
                                                                                                                                                                                               Usually ships within 4 to 5 days.

                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1
                                                                                       Price:   $26.99 & FREE Shipping

                                                                                           Get $50 oﬀ instantly: Pay $0.00 $26.99 upon approval for the Amazon Rewards                                           Add to Cart
                                                                                           Visa Card. No annual fee.
                                                                                                                                                                                                                  Buy Now
                                                                                           100% Brand new and High quality.
                                                                                           Accessories for Motorcycles and Repair accessories include: Electrical System,                            Secure transaction
                                                                                           Accessories & Frames & Fittings, Automobiles Replacement Accessories & Parts,
                                                                                                                                                                                               Ships from ...        Nathan Ng
                                                                                           Exhaust & Exhaust Systems, Brakes & Wheels & Rims, Engine Drive Parts & Seals,
                                                                                                                                                                                               Sold by ...           Nathan Ng
                                                                                           Engines & Components.
                           Roll over image to zoom in                                      Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide                Return policy: Returnable until
                                                                                           customers with satisfactory service.                                                                Jan 31, 2021
                                                                                           90% conventional orders will be delivered within 15-25 days.
                                                                                           Please note that the products are only oﬀered by Nathan-Ng brand. Other sales                             Deliver to Bensenville 60106
                                                                                           people is not reliable.
                                                                                        › See more product details                                                                                 Add to List



                                                                                                                                                                                                       Share
   Customers also viewed these products                                                                                                                                     Page 1 of 9
                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon




              Rear Brake Pedal Step              NICECNC Billet 57mm               K&N Motorcycle Oil           AnXin Foot Pegs                    Motorcycle Rear Foot
              Plate Tip Gear Shifter             Wide Foot Pegs Footrest           Filter: High Performance,    Footpegs Footrests Foot            Brake Pedal Lever For
              Shift Lever for KTM EXC            for 65SX 09-18,85SX 03-           Premium, Designed to be      Pedals Rests CNC MX For            KTM Husqvarna SX SX-F
              EXCF SX SXF XC XCF…                17,150-300XC/250XC…               used with Synthetic or…      KTM SX SXS XC EXC…                 XC XC-F XC-W XCF-W…
                             36                                 54                               111                           19                                 13
              $8.99                              $32.99                            $5.77                        $27.99                             $33.99
                                                 Only 11 left in stock - orde…                                  Only 5 left in stock - order…




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

          Product Details: -- Condition: 100% Brand New-- Qty: 1x Oil Filler Plug-- MATERIAL: 6061-T6 Aluminum-- Color: Orange -- CNC-machined from billet aluminum,lightweight and durable-- Bolt type for For KTM
          in orange anodized for factory look-- Rubber O-ring is included-- Direct OEM Replacement-- Easy To Install Fitment: For KTM 50/65SX ALL YearsFor KTM 85 105 SX/SXS/XC 2003-2017For KTM 125-300 2
          STROKE ALL Models All Years For KTM 250-690 4 STROKE ALL Models All Years For KTM 1290 Superduke R Black 2016 2015For KTM 1290 SUPERDUKE R ORANGE 2016 2015For KTM 1290 SUPER DUKE GT
          GREY 2017For KTM 1290 SUPER DUKE GT ORANGE 2017For KTM 450XC-ATV 2008-2009For KTM 525XC-ATV 2008-2009




   Product information

   Technical Details                                                                                                     Additional Information

         Manufacturer                                          Nathan-Ng                                                    ASIN                                                    B07R28XQTB

         Part Number                                           CINGMO_3260104288                                            Best Sellers Rank                                       #3,654,071 in Automotive (See Top 100 in
                                                                                                                                                                                    Automotive)
         Material                                              Other                                                                                                                #1,941 in Automotive Replacement Oil Filler
                                                                                                                                                                                    Caps
         Item Package Quantity                                 1
                                                                                                                                                                                    #109,514 in Automotive Replacement
                                                                                                                                                                                    Engine Parts

                                                                                                                            Date First Available                                    April 24, 2019


https://www.amazon.com/Nathan-Ng-Billet-Filler-Plug-Freeride/dp/B07R28XQTB/ref=sr_1_2                                                                                                                                                       1/3
10/23/2020                Amazon.com: Nathan-Ng
                                           Case:- CNC Billet Oil Filler Plug Cap
                                                    1:20-cv-06677                For KTM 125#:200
                                                                             Document           14250Filed:
                                                                                                      300 35011/10/20
                                                                                                              450 500 525Page
                                                                                                                         530 690271
                                                                                                                                SX SXF
                                                                                                                                     ofEXC
                                                                                                                                        465XCF XCW XCFW
                                                                                                                                             PageID     EXCF SIX DAYS Freeride: Home Improvement
                                                                                                                                                     #:1976
                                                                                                                Warranty & Support

                                                                                                                Product Warranty: For warranty information about this product, please click here

                                                                                                                Feedback

                                                                                                                Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                             1:10                                          0:06                                   0:04                                           0:15
             T-AXIS Oil Filler Cap Intro &               ACDelco 96469205 GM Original              Omix-ADA 17403.04 Oil Filler Cap            Engine Oil Filter Housing Cover
             Installation                                Equipment Engine Oil Filler Cap           for Jeep WK/JK/KK/XK                        Cap for BMW

             MC Motoparts                                Merchant Video                            Merchant Video                              Cell Phones Parts



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

   5 star                                      0%

   4 star                                      0%

   3 star                                      0%

   2 star                                      0%

   1 star                                      0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     Deals in magazine subscriptions                                                                                                                                                               Page 1 of 6




                Architectural Digest          National Geographic            Real Simple                Birds & Blooms                National Geographic           GQ                        Christop
                                 5            Magazine                                        31                         3,113        Kids                                           915      Milk Stre
                Print Magazine                                 4,586         Print Magazine             Print Magazine                                 6,454        Print Magazine
                $5.00                         Print Magazine                 $5.00                      $8.00                         Print Magazine                $10.00                    Print Mag
                                              $19.00                                                                                  $15.00                                                  $19.95


     Popular products inspired by this item                                                                                                                                                        Page 1 of 2




https://www.amazon.com/Nathan-Ng-Billet-Filler-Plug-Freeride/dp/B07R28XQTB/ref=sr_1_2                                                                                                                            2/3
10/23/2020              Amazon.com: Nathan-Ng
                                         Case:- CNC Billet Oil Filler Plug Cap
                                                  1:20-cv-06677                For KTM 125#:200
                                                                           Document           14250Filed:
                                                                                                    300 35011/10/20
                                                                                                            450 500 525Page
                                                                                                                       530 690272
                                                                                                                              SX SXF
                                                                                                                                   ofEXC
                                                                                                                                      465XCF XCW XCFW
                                                                                                                                           PageID     EXCF SIX DAYS Freeride: Home Improvement
                                                                                                                                                   #:1977




               Outlaw Racing                      Orange Motorcycle Parts              Deborah Daniel -                       Oil Filler Plug Cap Cover           MUJUN Engine Oil Filler            LIWIN Motorbike                  Outlaw R
               Pp1100Kto Oil Fill Cap             CNC Engine Oil Filter                Motorcycle Engine Oil                  For Ktm 125 150 250                 Plug Cap Cover FOR KTM             Accessories Engine Oil           Pp1100K
               Orange Ktm 125EXC                  Cover Cap For KTM                    Filler Plug Fuel Gas Cap               300 350 400 450 500                 790 Adventure R 790                Filler Plug Cap Cover            Black Kt
               1989-2007 125SX…                   DUKE 125/250 / DUKE…                 For KTM 790 Duke 2018-                 525 530 Sx Sx-F Exc Exc-            Adventure 790                      FOR KTM 790 Adventure            380EXC/
                             7                                      4                  2019 950 990 1290…                     F Xc Xc-W Xc-F Xcf-W…               Adventure S 2019…                  R 790 Adventure 790…
               $10.95                             $17.99                               $21.99                                 $31.89                              $41.74                             $40.98                           $10.95


     Your Browsing History                  View or edit your browsing history     ›                                                                                                       Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                                       New customer? Start here.




                                                                                                                          Back to top




                          Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                      Let Us Help You
                          Careers                                           Sell products on                                            Amazon Rewards Visa                                          Amazon and COVID-
                                                                            Amazon                                                      Signature Cards                                              19
                          Blog
                                                                            Sell apps on Amazon                                         Amazon.com Store Card                                        Your Account
                          About Amazon
                                                                            Become an Aﬃliate                                           Amazon Business Card                                         Your Orders
                          Sustainability
                                                                            Advertise Your Products                                     Amazon Business Line of Credit                               Shipping Rates &
                          Press Center                                                                                                                                                               Policies
                                                                            Self-Publish with Us                                        Shop with Points
                          Investor Relations                                                                                                                                                         Amazon Prime
                                                                            Host an Amazon Hub                                          Credit Card Marketplace
                          Amazon Devices                                                                                                                                                             Returns &
                                                                            › See More Make Money                                       Reload Your Balance                                          Replacements
                          Amazon Tours                                      with Us
                                                                                                                                        Amazon Currency Converter                                    Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                                            English                 United States




                          Amazon Music                Amazon                      Amazon Drive                               6pm                     AbeBooks                   ACX                           Alexa
                          Stream millions             Advertising                 Cloud storage                              Score deals             Books, art                 Audiobook                     Actionable
                          of songs                    Find, attract, and          from Amazon                                on fashion              & collectibles             Publishing                    Analytics
                                                      engage customers                                                       brands                                             Made Easy                     for the Web

                          Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal            Home Services              Amazon Ignite                 Amazon Rapids
                          Amazon                      Business                    Groceries & More                           Ship Orders             Experienced Pros           Sell your original            Fun stories for
                          Start a Selling             Everything For              Right To Your Door                         Internationally         Happiness Guarantee        Digital                       kids on the go
                          Account                     Your Business                                                                                                             Educational
                                                                                                                                                                                Resources

                          Amazon Web                  Audible                     Book Depository                            Box Oﬃce                ComiXology                 DPReview                      East Dane
                          Services                    Listen to Books &           Books With Free                            Mojo                    Thousands of               Digital                       Designer Men's
                          Scalable Cloud              Original                    Delivery Worldwide                         Find Movie              Digital Comics             Photography                   Fashion
                          Computing                   Audio                                                                  Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                   IMDb                                       IMDbPro                 Kindle Direct              Prime Now                     Amazon Photos
                          Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                Publishing                 FREE 2-hour                   Unlimited Photo
                          & Knitting                  &                           & Celebrities                              Entertainment           Indie Digital & Print      Delivery                      Storage
                                                      recommendations                                                        Professionals           Publishing                 on Everyday Items             Free With Prime
                                                                                                                             Need                    Made Easy

                          Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                      Zappos                        Ring
                          Direct                      Designer                    Great Deals on                             Market                  Deals and                  Shoes &                       Smart Home
                          Video                       Fashion Brands              Quality Used Products                      America’s               Shenanigans                Clothing                      Security Systems
                          Distribution                                                                                       Healthiest
                          Made Easy                                                                                          Grocery Store

                          eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed             Amazon Second
                          Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products          Chance
                          in Every Room               & Safety Alerts             to your door                               Simpliﬁed               you can trust              Pass it on, trade it
                                                                                                                                                                                in,
                                                                                                                                                                                give it a second
                                                                                                                                                                                life




                                                                        Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Nathan-Ng-Billet-Filler-Plug-Freeride/dp/B07R28XQTB/ref=sr_1_2                                                                                                                                                              3/3
10/23/2020                               Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                   11/10/20: KTM
                                                                                              Page 273 of 465 PageID #:1978
                                                                                                                                      Hello, Sign in
   Skip to main content                          KTM                                                                                  Account & Lists
                                                                                                                                                             Returns                          0
                                  Nathan Ng                                                                                                                  & Orders    Try Prime                  Cart
                                                                                                                                      Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 226 results for Nathan Ng : "KTM"                                                                                                                                   Sort  by:Featured
                                                                                                                                                                                Featured
                                                                                                                                                                                 Sort by:


    Brand
    Nathan-Ng                                                                                       Nathan-Ng - CNC Billet Oil Filler Plug Cap For KTM 125 200 250 300 350
                                                                                                    450 500 525 530 690 SX SXF EXC XCF XCW XCFW EXCF SIX DAYS Freeride
                                                                                                    $2699
                                                                                                    FREE Shipping




                                                                                                    Nathan-Ng - 7/8" 22mm Universal Brake Clutch Lever Guard Protector
                                                                                                    Motorcycle Proguard For HONDA YAMAHA SUZUKI KAWASAKI DUCATI…
                                                                                                    $
                                                                                                     8099
                                                                                                    FREE Shipping




                                                                                                    Nathan-Ng - 2 Pcs M10x1.25 MM Mirror Hole Plug For Honda Suzuki
                                                                                                    Yamaha Kawasaki Ducati Harley BMW KTM
                                                                                                    $
                                                                                                     2399
                                                                                                    FREE Shipping




                                                                                                    Nathan-Ng - 17mm Rear Fork Shock Absorber Adjuster Tool For
                                                                                                    Husqvarna TE TC TX FC FE FX FS 125 150 250 300 350 450 300I 250i…
                                                                                                    $
                                                                                                     4799
                                                                                                    FREE Shipping




                                                                                                    Nathan-Ng - Accelerator Pump Cover Cap For Keihin FCR ATV for Yamaha
                                                                                                    TRX450 KX250F KXF YFZ450 CRF250 450 YZ250F DRZ400 for Honda KTM
                                                                                                    $
                                                                                                     9299
                                                                                                    FREE Shipping




                                                                                                    Nathan-Ng - Motorcycle 26mm Front Axle Puller Removal Tool for
                                                                                                    Husqvarna 125 250 300 350 449 450 480 501 FE FX FS FC TE TC TX 201…
                                                                                                    $4499
                                                                                                    FREE Shipping




                                                                                                    Nathan-Ng - M25 Motorcycle Rear Wheel Axle Nut Screw Bolt For
                                                                                                    Husqvarna FC FX TC TX 125 250 350 450 FE 450 2012 For KTM
                                                                                                    $
                                                                                                     4199
                                                                                                    FREE Shipping




https://www.amazon.com/s?k=KTM&me=A2OJV1W4XSDWNH&ref=nb_sb_noss                                                                                                                                            1/4
10/23/2020                                          Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                       Filed: 11/10/20           Nathan274
                                                                                                              Page      Ng of 465 PageID #:1979

                                                                                                                                                                            Hello, Sign in
   Skip to main content                                                                                                                                                     Account & Lists
                                                                                                                                                                                                       Returns                                  0
                                             All                                                                                                                                                       & Orders         Try Prime                   Cart
                                                                                                                                                                            Account
      Deliver to
                                            Holiday Deals    Gift Cards      Best Sellers        Customer Service     New Releases           AmazonBasics     Whole Foods          Free Shipping         Registry        Giants vs Eagles live now
      Bensenville 60106


   Nathan Ng                                                                                                                                          Have a question for Nathan Ng?
   Nathan Ng storefront
                   71% positive lifetime (7 total ratings)                                                                                             Ask a question
   Nathan Ng is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:DUONG QUANG HUY
   Business Address:
     34 Luong Ngoc Quyen, Hoang Van Thu
     Thanh Pho Thai Nguyen
     Thai Nguyen
     250000
     VN


       Feedback         Returns & Refunds            Shipping          Policies     Help           Products



                             “ Refund ”
                                                                                                                                                                                    30 days          90 days         12 months        Lifetime
                             By KATRINA L. on October 21, 2020.                                                                                                   Positive             100%             50%                 75%           71%
                             “ 2 months to get a package with a label mentioning that the product comes from Aliexpress in the ﬁrst place                         Neutral                    0%          0%                  0%                0%
                              is not the kind of service I expect on Amazon. If I wanted to order something I was willing to wait 2 months,
                                                                                                                                                                  Negative                   0%         50%                 25%           29%
                              I would order it myself on Aliexpress. I am really not happy with this transaction. ”
                             Read less                                                                                                                            Count                       1             2                   4               7

                             By T. COTON on September 3, 2020.

                             “ Item appears delivered elsewhere in the US; I don't see why. Seller very promptly refunded my account. ”

                             By Bob on April 6, 2020.

                             “ Awesome, faster delivery than posted. I will cut them tomorrow. Thanks ”

                             By Michael A Green on January 29, 2020.

                             “ Ended up not using ”

                             By Edward Fleming on October 16, 2019.



                                                                             Previous Next




                                                                                          Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                             Page 1 of 6




                   FMF Racing 11299 Wash              customSwagg KTM Racing             2pcs 7/8" Universal             Scott Red White Diamond         MOTOPOWER MP0620A                        KTM Racing Tee                     surpas
                   Plug                               'Orange Print' Black               Motorcycle Hand Bar Grips       and Donuts Handlebar            4.2Amp Motorcycle Dual                                    62                Grips N
                                    1,419             Hoodie - Unisex Hoodie             Pillow Grip Anti-slip           Hand Grips Fits Honda           USB Charger Kit SAE to                   $25.00 - $27.50                    End Th
                   $8.74                                              3                  Rubber Racing Grip For…         Cr80 Cr85 Cr125 Cr250…          USB Adapter with LED…                                                       22mm
                                                      $31.90 - $35.99                                     899                            191                                430
                                                                                         $7.99                           $17.79                          $12.50                                                                      $9.99


        Deals in magazine subscriptions




                   National Geographic               Food Network Magazine              Better Homes & Gardens         Southern Living                Reader's Digest                        Diesel World
                   History                                            47                                 5,921                          31                             60                                     56
                                    1,315            Print Magazine                     Print Magazine                 Print Magazine                 Print Magazine                         Print Magazine
                   Print Magazine                    $6.00                              $5.00                          $5.00                          $5.00                                  $18.95
                   $19.00


        Your Browsing History                  View or edit your browsing history   ›                                                                                                                    See personalized recommendations

                                                                                                                                                                                                                           Sign in

                                                                                                                                                                                                                   New customer? Start here.


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2OJV1W4XSDWNH&sshmPath=                                                                                             1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 275Checkout
                                                                                                                   of 465 PageID #:1980




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Nathan Ng            (Learn more)                                                       Wednesday, Nov. 18 - Thursday, Dec. 10
                                                                                                                      FREE Shipping
                Shipping to:             , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Nathan-Ng - CNC Billet Oil Filler Plug Cap For KTM 125 200 250 300 350 450
                    500 525 530 690 SX SXF EXC XCF XCW XCFW EXCF SIX DAYS Freeride
                    $26.99 - Quantity: 1
                    Sold by: Nathan Ng


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  276 of 465 PageID #:1981




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $26.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $26.99
                                                                                                                                                                                       Estimated tax to be collected:*              $1.69

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $28.68
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 18, 2020 - Dec. 10, 2020
                                       Nathan-Ng - CNC Billet Oil Filler Plug Cap                  Choose a delivery option:
                                       For KTM 125 200 250 300 350 450 500 525                          Wednesday, Nov. 18 - Thursday, Dec. 10
                                       530 690 SX SXF EXC XCF XCW XCFW EXCF                             FREE Shipping
                                       SIX DAYS Freeride
                                       $26.99
                                       Quantity: 1 Change
                                       Sold by: Nathan Ng
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                              Amazon.com:
                                              Case: Nathan-Ng - 7/8" 22mm Universal
                                                      1:20-cv-06677        Document Brake Clutch
                                                                                           #: 14Lever Guard11/10/20
                                                                                                  Filed:    Protector Motorcycle
                                                                                                                        Page Proguard
                                                                                                                                 277 of For
                                                                                                                                         465HONDA YAMAHA
                                                                                                                                              PageID     SUZUKI KAWASAKI DUCATI KTM
                                                                                                                                                      #:1982
                                                                                                                                                         Hello, Sign in
   Skip to main content                          KTM                                                                                                     Account & Lists
                                                                                                                                                                                Returns                               0
                                         All                                                                                                                                    & Orders          Try Prime               Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals    Gift Cards   Best Sellers    Customer Service    New Releases      AmazonBasics     Whole Foods         Free Shipping     Registry        Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



                                                                                Nathan-Ng - 7/8" 22mm Universal Brake Clutch                                                        $80.99
                                                                                Lever Guard Protector Motorcycle Proguard For                                                       & FREE Shipping

                                                                                HONDA YAMAHA SUZUKI KAWASAKI DUCATI KTM                                                             Arrives: Nov 18 - Dec 10
                                                                                Brand: Nathan-Ng
                                                                                                                                                                                    In stock.
                                                                                                                                                                                    Usually ships within 4 to 5 days.
                                                                                Price:   $80.99 & FREE Shipping
                                                                                                                                                                                     Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1
                                                                                    Get $50 oﬀ instantly: Pay $30.99 $80.99 upon approval for the Amazon Rewards
                                                                                    Visa Card. No annual fee.
                                                                                                                                                                                                      Add to Cart

                                                                                Color: Orange
                                                                                                                                                                                                       Buy Now

                                                                                          $80.99           $80.99             $80.99            $80.99
                                                                                                                                                                                           Secure transaction

                                                                                                                                                                                    Ships from ...        Nathan Ng
                                                                                          $80.99           $80.99             $80.99                                                Sold by ...           Nathan Ng

                           Roll over image to zoom in
                                                                                    100% Brand new and High quality.                                                                       Deliver to Bensenville 60106
                                                                                    Accessories for Motorcycles and Repair accessories include: Electrical System,
                                                                                    Accessories & Frames & Fittings, Automobiles Replacement Accessories & Parts,                     Add to List
                                                                                    Exhaust & Exhaust Systems, Brakes & Wheels & Rims, Engine Drive Parts & Seals,
                                                                                    Engines & Components.
                                                                                    Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide                     Share
                                                                                    customers with satisfactory service.
                                                                                    90% conventional orders will be delivered within 15-25 days.                                                  Have one to sell?
                                                                                    Please note that the products are only oﬀered by Nathan-Ng brand. Other sales                                 Sell on Amazon
                                                                                    people is not reliable.
                                                                                › See more product details




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description
        Color:Orange

          Product Details:--Condition: 100% Brand New--MATERIAL: CNC Aluminum--Color: Black,Blue,Gold,Green,Orange,Red,Silver,Titanium--Qty: 1 pair (brake and clutch side)--Surface Finish: CNC--Placement on
          Vehicle: Left, Right,FrontPackage Included:1 pair Brake Clutch Lever Guard (Brake Side and Clutch Side)1 x Fitment:Universal for Most Sport Street MotorcycleAll Brand Motorcycle that have 7/8" (22mm)
          Diameter Handle Bar. Suitable for all 7/8" handle bar, Such as: Honda, Suzuki, Yamaha, Kawasaki, etc.




   Product information

   Color:Orange

   Technical Details                                                                                             Additional Information

         Manufacturer                                     Nathan-Ng                                                 ASIN                                                  B07R4SL2SS

         Part Number                                      CINGMO_3292137657                                         Date First Available                                  April 24, 2019

         Color                                            Orange                                                 Warranty & Support
         Material                                         Other                                                  Product Warranty: For warranty information about this product, please click here
         Item Package Quantity                            1
                                                                                                                 Feedback

                                                                                                                 Would you like to tell us about a lower price?




https://www.amazon.com/Nathan-Ng-Universal-Protector-Motorcycle-Proguard/dp/B07R4SL2SS/ref=sr_1_2?dchild=1&keywords=KTM&m=A2OJV1W4XSDWNH&qid=1603416870&s=merchant-items&sr=1-2&th=1                                             1/3
10/23/2020                          Amazon.com: Nathan-Ng
                                            Case:         - Billet Rear Brake
                                                     1:20-cv-06677            Pedal Step Tips
                                                                           Document        #:And
                                                                                              14Gear Shifter
                                                                                                 Filed:      Lever Tip For
                                                                                                          11/10/20         KTM SX
                                                                                                                        Page      SX-Fof
                                                                                                                                278    EXC EXC-F
                                                                                                                                         465     XCW XCF
                                                                                                                                             PageID      SMC SMR 50 65 85 500 560 660 690
                                                                                                                                                       #:1983
                                                                                                                                                                  Hello, Sign in
   Skip to main content                             KTM                                                                                                           Account & Lists
                                                                                                                                                                                          Returns                                0
                                          All                                                                                                                                             & Orders           Try Prime               Cart
                                                                                                                                                                  Account
       Deliver to
                                     Holiday Deals         Gift Cards   Best Sellers      Customer Service     New Releases       AmazonBasics        Whole Foods         Free Shipping    Registry          Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



                                                                                      Nathan-Ng - Billet Rear Brake Pedal Step Tips                                                            $39.99
                                                                                      And Gear Shifter Lever Tip For KTM SX SX-F EXC                                                           & FREE Shipping

                                                                                      EXC-F XCW XCF SMC SMR 50 65 85 500 560 660                                                               Arrives: Nov 18 - Dec 10

                                                                                      690
                                                                                      Brand: Nathan-Ng                                                                                         In stock.
                                                                                                                                                                                               Usually ships within 4 to 5 days.

                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1
                                                                                      Price:   $39.99 & FREE Shipping

                                                                                        Get $50 oﬀ instantly: Pay $0.00 $39.99 upon approval for the Amazon Rewards                                              Add to Cart
                                                                                        Visa Card. No annual fee.
                                                                                                                                                                                                                  Buy Now
                                                                                         100% Brand new and High quality.
                                                                                         Accessories for Motorcycles and Repair accessories include: Electrical System,                             Secure transaction
                                                                                         Accessories & Frames & Fittings, Automobiles Replacement Accessories & Parts,
                                                                                                                                                                                               Ships from ...        Nathan Ng
                                                                                         Exhaust & Exhaust Systems, Brakes & Wheels & Rims, Engine Drive Parts & Seals,
                                                                                                                                                                                               Sold by ...           Nathan Ng
                                                                                         Engines & Components.
                           Roll over image to zoom in                                    Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide                  Return policy: Returnable until
                                                                                         customers with satisfactory service.                                                                  Jan 31, 2021
                                                                                         90% conventional orders will be delivered within 15-25 days.
                                                                                         Please note that the products are only oﬀered by Nathan-Ng brand. Other sales                              Deliver to Bensenville 60106
                                                                                         people is not reliable.
                                                                                      › See more product details                                                                                 Add to List



                                                                                                                                                                                                       Share
   Customers who viewed this item also viewed
                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon




                Rear Brake Pedal Step             AnXin CNC Rear Brake
                Plate Tip Gear Shifter            Pedal Step Plate Tip for
                Shift Lever For KTM EXC           KTM SX SX-F EXC-F XC-F
                EXCF SX SXF XC XCF…               XC-W EXC XC 85 125…
                            36                                 38
                $8.99                             $9.99



   Customers also viewed these products




               Motorcycle Rear Foot             AnXin CNC Rear Brake         AnXin Foot Pegs              NICECNC Billet 57mm             NICECNC Rear Brake               Rear Brake Pedal Step
               Brake Pedal Lever For            Pedal Step Plate Tip For     Footpegs Footrests Foot      Wide Foot Pegs Footrest         Pedal Step Plate Tip for         Plate Tip Gear Shifter
               KTM Husqvarna SX SX-F            Husqvarna TC125 16-20        Pedals Rests CNC MX for      for 65SX 09-18,85SX 03-         690 DU- SMC ENDURO               Shift Lever for KTM EXC
               XC XC-F XC-W XCF-W…              FC250/350/450 16-20…         KTM 85 125 150 250…          17,150-300XC/250XC…             08-09 SUPERMOTOR…                EXCF SX SXF XC XCF…
                           13                                38                            23                            54                              54                               36
               $33.99                           $9.99                        $26.59                       $32.99                          $14.99                           $8.99
                                                                                                          Only 11 left in stock - orde…   Only 4 left in stock - order…




   You might also like
   Sponsored




               CNC Rear Brake Foot              KTM Air Filter SX SX-F XC    AnXin Foot Pegs              2011 ﬁts KTM 105SX              KTM Hand Brake Lever             1994 1995 ﬁts KTM 440               2013, 2015 ﬁts KTM
               Pedal Lever - Motorcycle         XC-F XC-W XCF-W EXC-F        Footpegs Footrests Foot      105 SX Front and Rear           (Orange) 2014-2020               SX Front and Rear Brake             85SX 85 SX Rear Se
               For K T M H usqvarna             2015-2020                    Pedals Rests CNC MX For      Severe Duty Brake Pads          OEM: 7871399204404               Pads Severe Duty                    Duty Brake Pads
               SX125 SX150 SX-F ...             OEM:79006015000              KTM SX SXS XC EXC M...       $34.95                                      3                    $31.95                              $21.95
               $33.99                                        11                           19                                              $47.99
                                                $31.49                       $27.99




https://www.amazon.com/Nathan-Ng-Billet-Brake-Pedal-Shifter/dp/B07R38V7KC/ref=sr_1_9?dchild=1&keywords=KTM&m=A2OJV1W4XSDWNH&qid=1603416870&s=merchant-items&sr=1-9                                                                          1/3
10/27/2020                                     Case:Amazon.com: NAVARMEDocument
                                                     1:20-cv-06677      19mm Carburetor
                                                                                    #: Carb For KTM50
                                                                                        14 Filed:     KTM 50 SXPage
                                                                                                   11/10/20    PRO JUNIOR Dirt465
                                                                                                                     279 of   Bike 50CC 2001-2008
                                                                                                                                    PageID        NEW: Automotive
                                                                                                                                              #:1984
                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                       Returns                                    0
                                        Automotive Parts & Accessories                                                                                                                 & Orders             Try Prime                 Cart
                                                                                                                                                                Account
      Deliver to
                                      Holiday Deals     Gift Cards       Best Sellers     Customer Service     New Releases       AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage    Deals & Rebates    Best Sellers   Parts      Accessories       Tools & Equipment    Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels            Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                             NAVARME 19mm Carburetor Carb For KTM50                                                                    $27.99
                                                                                    KTM 50 SX PRO JUNIOR Dirt Bike 50CC 2001-                                                                 & FREE Returns
   Subm
                                                                                    2008 NEW                                                                                                  FREE delivery: Nov 5 - 7 Details
                                                                                    Brand: NAVARME                                                                                            Fastest delivery: Thursday, Oct
   Subm                                                                                                   1 rating                                                                            29
                                                                                                                                                                                              Order within 13 hrs and 49 mins
                                                                                    Price:   $27.99 & FREE Returns                                                                            Details
   Subm
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $27.99 upon approval for the Amazon Rewards
                                                                                                                                                                                              Only 3 left in stock -
                                                                                        Visa Card. No annual fee.
                                                                                                                                                                                              order soon.
                                                                                    Available at a lower price from other sellers that may not oﬀer free Prime shipping.
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
                                                                                         Fits Many KTM SX 50 Dirt Bike Models:2001-2005 - 50 SX Pro Senior LC 2006-
                                                                                         2007 - 50 Supermoto 2006-2017 - 50 SX 2011-2013 - 50 SXS Replaces KTM Part
                                                                                         Numbers: 45131001100, 45231001200 & C064513100.                                                                      Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
                                                                                         Package Include:1 x KTM50 Carburetor
                                                                                         High Quality Replacement Parts!                                                                                        Submit
                                                                                                                                                                                                                 Buy Now
                                                                                         The measurement of the actual items may slightly diﬀerent from the listing
                                                                                         images due to manual measurement,please allow 0.5-1mm diﬀerence.Thanks for                                Secure transaction
                                                                                         your understanding.
                                                                                                                                                                                              Ships from ... Amazon
                                                                                         Shipped from China with Safety Transportation, Arrival within 10-15 Business
                                                                                                                                                                                              Sold by ...      NAVARMETools&Parts
                                                                                         Days.
                             Roll over image to zoom in                             › See more product details                                                                                Return policy: This item is
                                                                                                                                                                                              returnable
                                                                                    Compare with similar items

                                                                                    New (2) from $27.99 + FREE Shipping
                                                                                                                                                                                                 Enjoy fast, FREE delivery,
                                                                                    Consider this Amazon's Choice product that delivers quickly                                                  exclusive deals and award-
                                                                                                                                                                                                 winning movies & TV
                                                                                        Amazon's Choice
                                                                                                                                                                                                 shows with Prime
                                                                                                    PUCKY Carburetor Carb Fits for Yamaha PW50 PW 50 1981-2009                                   Try Prime and start saving
                                                                                                    Yzinger Y Motorcycle Bike 50cc Carby                                                         today with Fast, FREE
                                                                                                    $22.99                                                                                       Delivery
                                                                                                                (57)
                                                                                                                                                                                              Add a Protection Plan:
                                                                                                                                                                                                  3-Year Auto Parts Protection
                                                                                                                                                                                                  Plan for $7.24

   4 stars and above                                                                                                                                                     Page 1 of 6
                                                                                                                                                                                                  Add gift options
   Sponsored
                                                                                                                                                                                                  Deliver to Bensenville 60106


                                                                                                                                                                                                Add to List




                                                                                                                                                                                              New (2) from
                                                                                                                                                                                              $27.99 + FREE Shipping
               ATV Carburetor PZ19            PUCKY Carburetor Carb            PWK Carburetor 21 24            JFG RACING 34MM OEM            Royitay Mini Dirt Bike
               with Fuel Filter and           Fits for Yamaha PW50             26 28 30 32 34mm                OKO PWK Power Jet              Twist Throttle
                                                                                                                                                                                                      Share
               35mm Air Filter for 50cc       PW 50 1981-2009                  Racing Carb Universal 2T        Carburetor Carb                Accelerator Handle Grips
               70cc 80cc 90cc 11...           Yzinger Y Motorcycle…            4T Engine Dirt Bike ...         Universal For Racing…          and 50" Cable Assemb...
                                                                                                                                                                                                            Have one to sell?
                             696                           56                               133                             106                            70
                                                                                                                                                                                                            Sell on Amazon
               $19.99                         $22.99                           $30.88                          $28.99                         $13.99

                                                                                                                                                                                         5% oﬀ coupon
   Products related to this item                                                                                                                                       Page 1 of 47
   Sponsored




                                                                                                                                                                                          NovelBee Carbon Fiber Muﬄer
                                                                                                                                                                                          Pipes Exhaust Tailpipe Tips…
                                                                                                                                                                                          $
                                                                                                                                                                                              45.99
               ATV Carburetor PZ19            PUCKY Carburetor Carb            KIPA Complete Clutch            PZ20 Carburetor Set            Joygowe Clutch for
               with Fuel Filter and           Fits for Yamaha PW50             Pad Flywheel Basket Kit         with Air Filter and Fuel       KTM50 KTM 50 SX
                                                                                                                                                                                                                                Sponsored
               35mm Air Filter for 50cc       PW 50 1981-2009                  For KTM 50 Junior Senior        Filter ATV Carb for 50cc       Senior Junior SR JR LC
               70cc 80cc 90cc 11...           Yzinger Y Motorcycle…            Mini SX Pro L...                70cc 80cc 90c...               Mini Adventure Pro…
                             696                           56                               5                                 34                           4
               $19.99                         $22.99                           $59.99                          $13.99                         $27.99


   Competitively priced                                                                                                                                                                                                         Page 1 of 3
   Sponsored




https://www.amazon.com/NAVARME-Carburetor-KTM50-JUNIOR-2001-2008/dp/B07VMW51HJ/ref=sr_1_1                                                                                                                                                     1/5
10/27/2020                                       Case:Amazon.com: NAVARMEDocument
                                                       1:20-cv-06677      19mm Carburetor
                                                                                      #: Carb For KTM50
                                                                                          14 Filed:     KTM 50 SXPage
                                                                                                     11/10/20    PRO JUNIOR Dirt 465
                                                                                                                       280 of    Bike 50CC 2001-2008
                                                                                                                                       PageID        NEW: Automotive
                                                                                                                                                 #:1985




                Carburetor for Polaris             PZ19 Carburetor 35mm                NIBBI Racing Parts          Motorcycle K.T.M50                   JEM&JULES Carburetor           Auto-Moto 32mm            G
                Predator 90 Manual                 Air Filter Fuel Filters Fuel        Motorcycle 125CC Air        19mm Carburetor for                  for Tomos A35 Dellorto         Carburetor Carb for
                Choke 90cc Carb                    line Gaskets Kit                    Intake Manifold 33mm        K.T.M50 K.T.M50SX K.T.M              Style SHA 14:12P Carb          Honda Mini Trail Z50R     C
                Sportsman 90 Yamaha…               Replacement for ...                 Carburetor Manifold Ca...   50SX 50cc Junior Dir...              Colibri TX50 A-35...           Z50 Z50A 1972-1999…       C
                             37                                   2                                 48             $19.99                               $18.99                                     18
                $21.99                             $18.20                              $15.99                                                                                          $15.86


   Compare with similar items




                                      This item NAVARME 19mm                            Goodbest NEW Carburetor&Throttle        KIPA Carburetor For KTM50 KTM 50SX               D DOLITY Racing 19mm Carburetor
                                      Carburetor Carb For KTM50 KTM 50                  Cable for KTM50 KTM 50 SX Pro           50cc 2001-2008 Junior Dirt Bike                  for KTM 50 KTM50 SX Pro Junior 50cc
                                      SX PRO JUNIOR Dirt Bike 50CC 2001-                Senior Mini Adventure Carb              19mm Bore size Part # 45131001100                Carb
                                      2008 NEW                                                                                  45231001200 With Air Filter Fuel
                                                                                                                                Filter

                                           Submit
                                          Add to Cart                                        Submit
                                                                                            Add to Cart                              Submit
                                                                                                                                    Add to Cart                                       Submit
                                                                                                                                                                                     Add to Cart



     Customer Rating                                    (1)                                               (11)                                    (3)                                              (0)

     Price                            $
                                       2799                                             $
                                                                                         2699                                   $
                                                                                                                                 3999                                            $
                                                                                                                                                                                  2499
     Sold By                          NAVARMETools&Parts                                Goodbest                                KIPA2007                                         Dolity




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                Additional Information

        Manufacturer                                          NAVARMETools&Parts                                      ASIN                                                 B07VMW51HJ

        Brand                                                 NAVARME                                                 Customer Reviews                                                             1 rating
                                                                                                                                                                           5.0 out of 5 stars
        Item Weight                                           1.15 pounds
                                                                                                                      Best Sellers Rank                                    #2,010,925 in Automotive (See Top 100 in
        Package Dimensions                                    5.1 x 3.6 x 3.2 inches                                                                                       Automotive)
                                                                                                                                                                           #11,876 in Powersports Carburetors
        Manufacturer Part Number                              AMFLHMB1710
                                                                                                                      Date First Available                                 July 26, 2019

                                                                                                                    Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                    Feedback

                                                                                                                    Would you like to tell us about a lower price?




https://www.amazon.com/NAVARME-Carburetor-KTM50-JUNIOR-2001-2008/dp/B07VMW51HJ/ref=sr_1_1                                                                                                                              2/5
10/27/2020                                       Case:Amazon.com: NAVARMEDocument
                                                       1:20-cv-06677      19mm Carburetor
                                                                                      #: Carb For KTM50
                                                                                          14 Filed:     KTM 50 SXPage
                                                                                                     11/10/20    PRO JUNIOR Dirt 465
                                                                                                                       281 of    Bike 50CC 2001-2008
                                                                                                                                       PageID        NEW: Automotive
                                                                                                                                                 #:1986

   Videos                                                                                                                                                                                                       Page 1 of 2

             Videos for related products




                                                 3:17                                        0:21                                        0:38                                    0:13
             How to use motorcycle carburetor               maXpeedingrods Carburetor Carb               PRO CAKEN CNC Air Carburetor           PRO CAKEN CNC Air Carburetor                  All Balls Fuel Tap R
             carb synchronization tool                      Engine for Yamaha Blaster YFS2…              Adjust Fuel Mixture Screw for…         Adjust Fuel Mixture Screw for…                tap diaphragm only

             Alpha Moto                                     maXpeedingrods-us                            DirtBikeClub                           DirtBikeClub                                  All Balls.



     Upload your video




   Product description

         Description:
         Fits Many KTM SX 50 Dirt Bike Models:2001-2005 - 50 SX Pro Senior LC 2006-2007 - 50 Supermoto 2006-2017 - 50 SX 2011-2013 - 50 SXS Replaces KTM Part Numbers: 45131001100, 45231001200 &
         C064513100.
         1 x KTM50 Carburetor




   Customers who viewed this item also viewed




                 Maple 19mm Carburetor             labwork Carburetor              NewYall Carb Carburetor          KTM 50 SX Carburetor        Goodbest NEW                    GLENPARTS 19mm
                 For KTM50 KTM50SX                 Throttle Cable Fit for          and Throttle Cable Kit           Replaces OEM Numbers        Carburetor&Throttle             Carburetor works with
                 KTM 50SX Junior Dirt              2001-2008 KTM50 KTM             for KTM50 KTM 50 SX              45131001100,                Cable for KTM50 KTM 50          KTM50 KTM50SX KTM
                 Bike 50CC Motorcycle              50 SX Pro Senior Mini…          Pro Senior Mini…                 45231001200,                SX Pro Senior Mini…             50 SX for 50cc Junior…
                                6                                 7                               1                 C064513100                                 11                              3                    $
                 $27.59                            $23.77                          $26.99                           $20.15                      $26.99                          $24.32
                 Only 8 left in stock - order…     Only 2 left in stock - order…   Only 13 left in stock - orde…                                Only 18 left in stock - orde…   Only 5 left in stock - order…




   Products related to this item                                                                                                                                                                            Page 1 of 21
   Sponsored




                 ATV Carburetor PZ19               PZ20 Carburetor Set             KIPA Complete Clutch             PUCKY Carburetor Carb       PUCKY YW50 Carburetor           Sibaken PZ19mm Hand                 C
                 with Fuel Filter and              with Air Filter and Fuel        Pad Flywheel Basket Kit          Fits for Yamaha PW50        For YAMAHA Zuma50               Choke Carburetor for
                 35mm Air Filter for 50cc          Filter ATV Carb for 50cc        For KTM 50 Junior Senior         PW 50 1981-2009             YW50 Scooter Moped              Taotao Buyan Honda                  C
                 70cc 80cc 90cc 11...              70cc 80cc 90c...                Mini SX Pro L...                 Yzinger Y Motorcycle…       2002-2011                       XR/CRF 50cc 70cc 90cc…              S
                               696                                34                            5                                56                        21                               7
                 $19.99                            $13.99                          $59.99                           $22.99                      $39.99                          $12.99


                                5% oﬀ coupon




                                                                                                                                   NovelBee Tailgate Table,Aluminum Alloy
                                                                                                                                   Matte Black Rear Door Table Storage Cargo
                                                                                                                                   Foldable Shelf Rack Fit for…
                                                                                                                                   $
                                                                                                                                       62.49




                                                                                                                                                                                  Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?


https://www.amazon.com/NAVARME-Carburetor-KTM50-JUNIOR-2001-2008/dp/B07VMW51HJ/ref=sr_1_1                                                                                                                                     3/5
10/27/2020                                       Case:Amazon.com: NAVARMEDocument
                                                       1:20-cv-06677      19mm Carburetor
                                                                                      #: Carb For KTM50
                                                                                          14 Filed:     KTM 50 SXPage
                                                                                                     11/10/20    PRO JUNIOR Dirt465
                                                                                                                       282 of   Bike 50CC 2001-2008
                                                                                                                                      PageID        NEW: Automotive
                                                                                                                                                #:1987
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                   No customer reviews

                       5 out of 5                                           There are 0 customer reviews and 1 customer rating.
   1 global rating

   5 star                                      100%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




    5% oﬀ coupon




    NovelBee Front Side Door Storage Pocket…
    $
      19.49
            Shop now


                                             Sponsored




                                                                                                                                                     5% oﬀ coupon
                                                                                                          NovelBee 96808176 Engine Air Cleaner In…
                                                                                                          $
                                                                                                            19.59
                                                                                                                  Shop now

                                                                                                                                                      Sponsored




                                                                                           See personalized recommendations
                                                                                                        Sign in

                                                                                                New customer? Start here.




                                                                                                      Back to top




                            Get to Know Us                        Make Money with Us                              Amazon Payment Products                      Let Us Help You
                            Careers                               Sell products on                                Amazon Rewards Visa                          Amazon and COVID-
                                                                  Amazon                                          Signature Cards                              19
                            Blog
                                                                  Sell apps on Amazon                             Amazon.com Store Card                        Your Account
                            About Amazon
                                                                  Become an Aﬃliate                               Amazon Business Card                         Your Orders
                            Press Center
                                                                  Advertise Your Products                         Amazon Business Line of Credit               Shipping Rates &
                            Investor Relations                                                                                                                 Policies
                                                                  Self-Publish with Us                            Shop with Points
                            Amazon Devices                                                                                                                     Amazon Prime
                                                                  Host an Amazon Hub                              Credit Card Marketplace
                            Amazon Tours                                                                                                                       Returns &
                                                                  › See More Make Money                           Reload Your Balance                          Replacements
                                                                  with Us
                                                                                                                  Amazon Currency Converter                    Manage Your Content
                                                                                                                                                               and Devices
                                                                                                                                                               Amazon Assistant
                                                                                                                                                               Help




https://www.amazon.com/NAVARME-Carburetor-KTM50-JUNIOR-2001-2008/dp/B07VMW51HJ/ref=sr_1_1                                                                                            4/5
10/27/2020                             Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                 11/10/20: ktm
                                                                                           Page 283 of 465 PageID #:1988
                                                                                                                                             Hello, Sign in
   Skip to main content                                 ktm                                                                                  Account & Lists
                                                                                                                                                                    Returns                          0
                                 NAVARMETools&Parts                                                                                                                 & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                Holiday Deals   Gift Cards    Best Sellers   Customer Service   New Releases   AmazonBasics      Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    8 results for NAVARMETools&Parts : "ktm"                                                                                                                                           Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:




                                                                                                    NAVARME 19mm Carburetor Carb For KTM50 KTM 50 SX PRO JUNIOR Dirt
                                                                                                    Bike 50CC 2001-2008 NEW
                                                                                                                     1
                                                                                                    $
                                                                                                     2799
                                                                                                             Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 3 left in stock - order soon.




                                                                                                    NAVARME 49CC 50CC Air Cooled Engine For KTM 50 50SX 50 SX PRO
                                                                                                    SENIOR Dirt Pit Cross Bike ATV
                                                                                                    $
                                                                                                     37900
                                                                                                    $2.99 shipping




                                                                                                    NAVARME 4 pcs Front&Rear Fork Wheels Frame Slider Crash Protectors for
                                                                                                    KTM RC390 Duke
                                                                                                    $
                                                                                                     2299
                                                                                                    $2.99 shipping


                          Sponsored




                                                                                                    NAVARME Motorcycle Fork Bag for Yamaha Honda Kawasaki Suzuki Ducati
                                                                                                    KTM Roll Tool Bag
                                                                                                    $
                                                                                                     1799
                                                                                                    $2.99 shipping




                                                                                                    NAVARME CNC Gear Shifter Shift Lever Tip Replacement For KTM SX XCW
                                                                                                    SXF EXCF Motorcycle
                                                                                                    $
                                                                                                     1099
                                                                                                    $2.99 shipping




                                                                                                    NAVARME 10 pcs Carburetor Main Jet kit (100#-140#) with 10 pcs Slow &
                                                                                                    Pilot Jet (32 to 55) for PWK Keihin OKO CVK KOSO Stage-6 Polini carb
                                                                                                                     4
                                                                                                    $1142
                                                                                                    Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 6 left in stock - order soon.




                                                                                                    NAVARME 10 pcs 125cc Carburetor Jet kit #100, 105, 108, 110, 115, 120,
                                                                                                    125, 130, 135, 140 for GY6 125cc 150cc Carburetor Carb CVK
                                                                                                                     14
                                                                                                    $
                                                                                                     704
                                                                                                    Get it as soon as Thu, Oct 29
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 14 left in stock - order soon.


https://www.amazon.com/s?k=ktm&me=AAQI0AA583SPQ&ref=nb_sb_noss                                                                                                                                                    1/2
10/27/2020                                                                  Amazon.com
                                               Case: 1:20-cv-06677 Document #:         Seller
                                                                               14 Filed:      Profile: NAVARMETools&Parts
                                                                                           11/10/20       Page 284 of 465 PageID #:1989
                                                                                                                                                             Hello, Sign in
   Skip to main content                                                                                                                                      Account & Lists
                                                                                                                                                                                          Returns                        0
                                       All                                                                                                                                                & Orders     Try Prime              Cart
                                                                                                                                                             Account
      Deliver to
                                      Holiday Deals   Gift Cards    Best Sellers    Customer Service      New Releases         AmazonBasics      Whole Foods        Free Shipping                     Shop the Fashion Gift guide
      Bensenville 60106


   NAVARMETools&Parts                                                                                                                      Have a question for
   NAVARMETools&Parts storefront                                                                                                           NAVARMETools&Parts?
                94% positive in the last 12 months (144 ratings)
   NAVARMETools&Parts is committed to providing each customer with the highest standard of customer service.                                Ask a question




   Detailed Seller Information


   Business Name:Shenyang Fenglanhe Shangmao Youxian Gongsi
   Business Address:
     Tax Free Business Building,Room 1403 No. 6,Fuhua 1st Road
     6-2-5
     Shenzhen
     Guangdong
     518000
     CN


       Feedback       Returns & Refunds         Shipping      Policies       Help      Gift Wrap       Products



                          “ Awesome product ”
                                                                                                                                                                     30 days          90 days        12 months     Lifetime
                          By Marshal Spears on October 14, 2020.                                                                                      Positive           93%              93%             94%         93%

                          “ one bulb was 1/4" and one was 3/8" ”                                                                                      Neutral                 0%           6%               3%         3%

                          By bonnie h. on October 11, 2020.                                                                                           Negative                7%           2%               3%         4%

                          Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment                       Count                   15            54             144         161
                          experience.

                          “ Worked great. ”

                          By Bill on October 11, 2020.

                          “ The muﬄer and intake are missing from the package. I never received the main things I ordered the package
                            for. ”
                          By Jeﬀ Hughes on October 9, 2020.

                          “ Weird how people haven't looked into this product. It may not be the most secured mount, but I would like
                           to see a bicycle that is speciﬁcally align with all the bolt patterns. make the plate thicker, put grease in the
                           gearbox, and make the bike have suspension. Then these people can really sell them fast. I would pay $400-
                           500 to have all of that. Anyways, very cool. ”
                          Read less

                          By Jonathan V. on October 9, 2020.



                                                                    Previous Next




                                                                               Leave seller feedback   Tell us what you think about this page




                                                                                             See personalized recommendations

                                                                                                           Sign in

                                                                                                   New customer? Start here.




                                                                                                         Back to top




                          Get to Know Us                           Make Money with Us                                Amazon Payment Products                                       Let Us Help You
                          Careers                                  Sell products on Amazon                           Amazon Rewards Visa Signature                                 Amazon and COVID-19
                                                                                                                     Cards
                          Blog                                     Sell apps on Amazon                                                                                             Your Account
                                                                                                                     Amazon.com Store Card
                          About Amazon                             Become an Aﬃliate                                                                                               Your Orders
                                                                                                                     Amazon Business Card
                          Press Center                             Advertise Your Products                                                                                         Shipping Rates &
                                                                                                                     Amazon Business Line of Credit                                Policies
                          Investor Relations                       Self-Publish with Us
                                                                                                                     Shop with Points                                              Amazon Prime
                          Amazon Devices                           Host an Amazon Hub
                                                                                                                     Credit Card Marketplace                                       Returns & Replacements
                          Amazon Tours                             › See More Make Money
                                                                   with Us                                           Reload Your Balance                                           Manage Your Content
                                                                                                                                                                                   and Devices
                                                                                                                     Amazon Currency Converter
                                                                                                                                                                                   Amazon Assistant
                                                                                                                                                                                   Help




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AAQI0AA583SPQ&sshmPath=                                                                       1/2
10/27/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 285Checkout
                                                                                                                   of 465 PageID #:1990




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:           , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                    Choose a delivery option:
                States

                    NAVARME 19mm Carburetor Carb For KTM50 KTM 50 SX PRO JUNIOR Dirt                                    get FREE Two-Day Delivery on this order and try other
                    Bike 50CC 2001-2008 NEW                                                                      Prime benefits (hello, Prime Video) with a one week trial for
                    $27.99 - Quantity: 1                                                                         $1.99!
                    Sold by: NAVARMETools&Parts


                Change quantities or delete                                                                           Thursday, Oct. 29
                                                                                                                      FREE Two-Day Delivery with

                                                                                                                      Tuesday, Nov. 3
                                                                                                                       FREE Shipping

                                                                                                                      Thursday, Oct. 29
                                                                                                                      $11.56 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/27/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  286 of 465 PageID #:1991




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $27.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.56
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $39.55
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.75
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $41.30


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $11.56 instantly with FREE Two-Day Delivery and enjoy more of                             Give Prime a try
                                                 what you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 29, 2020 If you order in the next 13 hours and 43 minutes (Details)
                                       NAVARME 19mm Carburetor Carb For                            Choose a delivery option:
                                       KTM50 KTM 50 SX PRO JUNIOR Dirt Bike                             Tuesday, Nov. 3
                                       50CC 2001-2008 NEW                                               FREE Shipping
                                       $27.99
                                                                                                        Thursday, Oct. 29
                                       Amazon Prime eligible Join now
                                                                                                        $11.56 - Shipping
                                       Quantity: 1 Change
                                       Sold by: NAVARMETools&Parts
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/27/2020                                                    Amazon.com: NAVARME
                                                     Case: 1:20-cv-06677          49CC 50CC
                                                                             Document       Air Cooled
                                                                                         #: 14   Filed:Engine For KTM Page
                                                                                                         11/10/20     50 50SX287
                                                                                                                             50 SXof
                                                                                                                                  PRO SENIOR
                                                                                                                                     465     Dirt Pit #:1992
                                                                                                                                         PageID       Cross Bike ATV

                                                                                                                                                                 Hello, Sign in
   Skip to main content                               ktm                                                                                                        Account & Lists
                                                                                                                                                                                        Returns                                 0
                                              All                                                                                                                                       & Orders          Try Prime                 Cart
                                                                                                                                                                 Account
       Deliver to
                                            Holiday Deals     Gift Cards     Best Sellers      Customer Service      New Releases    AmazonBasics     Whole Foods       Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                    NAVARME 49CC 50CC Air Cooled Engine For KTM                                                      $379.00
                                                                                           50 50SX 50 SX PRO SENIOR Dirt Pit Cross Bike
                                                                                                                                                                                            $2.99 delivery: Nov 3 - 9
   Subm
                                                                                           ATV
                                                                                           Brand: NAVARME
                                                                                                                                                                                            In Stock.
   Subm
                                                                                                                                                                                            Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1
                                                                                           Price:   $379.00
   Subm
                                                                                           Get $50 oﬀ instantly: Pay $329.00 upon approval for the Amazon Rewards Visa Card.                                Add toto
                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                     Cart

   Subm                                                                                       Fitment:For Dirt Pit Bike,ﬁt for
                                                                                              Loncin,Zongshen,Bashan,Shineray,Kazuma,Lifan,Taotao,Kaya,Apollo,KXD,Xmotos,e                                    Submit
                                                                                                                                                                                                               Buy Now
                                                                                              tc. For Mini Bike, ﬁt for 2 stroke 47CC/49CC air cooled engine, 2 stroke water
   Subm                                                                                       cooled engine Polini 911,Polini GP3,Balta,ZPF,Morini,KTM These engine ﬁt for Mini                   Secure transaction
                                                                                              ATV,Mini Quad,Mini Buggy,Mini Chopper,Mini Cross,Mini Dirt/Pit Bike, Pocket bike              Ships from ... NAVARMETools&Parts
   Subm                                                                                       For Go Ped Scooter, Fit for Rocket X-Treme Razor lzip EVO Electric Scooter Go Ped             Sold by ...      NAVARMETools&Parts
                                                                                              Petrol Scooter,drive by chain or belt Gas Engine , 43CC 49CC
                                                                                              Package include:1 x KTM50 Engine 1 x Carburetor
                                                                                                                                                                                                  Deliver to Bensenville 60106
                                                                                              Reminder/Note: To Ensure You Purchase the Correct Product, Please Read the
                                                                                              Description Carefully. Thanks for Your Attention.
                                                                                                                                                                                              Add to List
                                                                                              The measurement of the actual items may slightly diﬀerent from the listing
                                                                                              images due to manual measurement,please allow 0.5-1mm diﬀerence.Thanks for
                                                                                              your understanding.                                                                                   Share
                                  Roll over image to zoom in                                  This product is the air cooled engine
                                                                                           › See more product details                                                                                     Have one to sell?

                                                                                                                                                                                                          Sell on Amazon


   Products related to this item                                                                                                                                        Page 1 of 23
   Sponsored




               ATV Carburetor PZ19                  KTM Air Filter SX SX-F XC          KIPA Complete Clutch          Joygowe Clutch for         KTM LOCK ON GRIP SET
               with Fuel Filter and                 XC-F XC-W XCF-W EXC-F              Pad Flywheel Basket Kit       KTM50 KTM 50 SX            2016-2020 250 350 450
               35mm Air Filter for 50cc             2015-2020                          For KTM 50 Junior Senior      Senior Junior SR JR LC     SX XC-W EXC-F XC-W
               70cc 80cc 90cc 11...                 OEM:79006015000                    Mini SX Pro L...              Mini Adventure Pro…        EXC-F 79002924100
                             696                                 13                                 5                             4                        17
               $19.99                               $31.49                             $59.99                        $27.99                     $29.99

   Customers who viewed this item also viewed




                    sthus Air Cooled Engine
                    Include Carburetor Fit
                    For 49CC 50CC KTM 50
                    2002-2008
                                   6
                    $369.00
                    Only 8 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                       Page 1 of 8




                    sthus Air Cooled Engine            2-Stroke 49CC Pull Start            49cc 52cc Big Bore              KIPA Complete Clutch         FLYPIG New Stator Rotor           Ignition Coil Solenoid                    4
                    Include Carburetor Fit             Engine Motor Starter                Pocket Bike Engine with         Pad Flywheel Basket Kit      & Ignition Coil Flywheel          Relay Voltage Regulator
                    For 49CC 50CC KTM 50               w/Gear Box for Mini Dirt            Performance Cylinder            For KTM 50 Junior Senior     Fit for KTM50 SX LC Pro           5-PIN CDI Box Spark                       G
                    2002-2008                          Bike Scooter ATV USA…               CNC Engine Cover…               Mini SX Pro LC 2002…         Adventure Pro Junior…             Plug for 50cc 70cc…
                                   6                                  4                                 76                              6                               20                                   167
                    $369.00                            $65.00                              $111.49                         $59.99                       $36.90                            $21.19                                    $
                    Only 8 left in stock - order…      Only 19 left in stock - orde…                                                                                                                                                O



https://www.amazon.com/NAVARME-Cooled-Engine-SENIOR-Cross/dp/B087Z25R5Y/ref=sr_1_2?dchild=1&keywords=ktm&m=AAQI0AA583SPQ&qid=1603811706&s=merchant-items&sr=1-2                                                                             1/4
10/27/2020                                                    Amazon.com:Document
                                                  Case: 1:20-cv-06677     NAVARME 4 pcs
                                                                                     #:Front&Rear
                                                                                        14 Filed: Fork Wheels Frame
                                                                                                    11/10/20        Slider288
                                                                                                                 Page     Crashof
                                                                                                                                Protectors for KTM RC390
                                                                                                                                  465 PageID             Duke
                                                                                                                                                    #:1993
                                                                                                                                                        Hello, Sign in
   Skip to main content                            ktm                                                                                                  Account & Lists
                                                                                                                                                                               Returns                               0
                                         All                                                                                                                                   & Orders          Try Prime               Cart
                                                                                                                                                        Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers    Customer Service    New Releases      AmazonBasics     Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                           NAVARME 4 pcs Front&Rear Fork Wheels Frame                                                       $22.99
                                                                                  Slider Crash Protectors for KTM RC390 Duke
                                                                                                                                                                                   $2.99 delivery: Nov 4 - 12
   Subm                                                                           Brand: NAVARME
                                                                                                                                                                                   Fastest delivery: Nov 3 - 9

   Subm                                                                           Price:   $22.99                                                                                  In Stock.

                                                                                      Get $50 oﬀ instantly: Pay $0.00 $22.99 upon approval for the Amazon Rewards                  Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1
   Subm
                                                                                      Visa Card. No annual fee.
                                                                                                                                                                                                   Add toto
                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                            Cart
                                                                                      Suitable for KTM 125/200/390 Duke Models
                                                                                      Package Include:1 set in 4 pcs (L&R for front and L&R for rear) include all hard
                                                                                                                                                                                                     Submit
                                                                                                                                                                                                      Buy Now
                                                                                      ware bolts
                                                                                      Frame Slider Crash Pad For Front and Rear Wheel Fork                                               Secure transaction
                                                                                      A good set of frame sliders can protects the forks in the event of a crash,minimizes
                                                                                      the possibility of damage to the motorcycle.                                                 Ships from ... NAVARMETools&Parts
                                                                                      Material: 6061-T6 Aluminum and Nylon                                                         Sold by ...      NAVARMETools&Parts

                                                                                  › See more product details
                                                                                                                                                                                         Deliver to Bensenville 60106


                                                                                                                                                                                     Add to List
                                                                                                           GOOFIT 27mm Flywheel Stator Magneto Puller for GY6 125cc 150cc
                                                                                                           Honda Yamaha Suzuki KTM Scooter ATV Dirt Bike
                              Roll over image to zoom in
                                                                                                                             167    |   $11.99                                             Share

                                                                                                                Shop now ›
                                                                                                                                                                                                 Have one to sell?

                                                                                  Sponsored                                                                                                      Sell on Amazon



   Products related to this item                                                                                                                                                                                 Page 1 of 17
   Sponsored




               2003-2010 ﬁts KTM                 KTM Supersprox Stealth      Troy Lee Designs Men's        KTM Air Filter SX SX-F XC     Troy Lee Designs Men's          Troy Lee Designs Men's
               85SX (19 & 16 inch                Rear Sprocket (Orange)      TLD KTM Team                  XC-F XC-W XCF-W EXC-F         20 TLD KTM Team Event           TLD KTM Team Stock
               Wheels) Front and Rear            48T OEM:                    Hoody,Small,Black             2015-2020                     Shirts,Small,Navy               Trucker Adjustable
               Severe Duty Brake Pads            5841005104804                            23               OEM:79006015000               $65.00                          Hats,One Size,Black
               $31.95                                        2               $80.00                                     13                                                            12
                                                 $83.99                                                    $31.49                                                        $36.00




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                               Additional Information

         Manufacturer                                       NAVARMETools&Parts                                       ASIN                                                B07XRHYLXL

         Brand                                              NAVARME                                                  Date First Available                                September 11, 2019

         Manufacturer Part Number                           AMFLHMB1728                                            Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                   Would you like to tell us about a lower price?




https://www.amazon.com/NAVARME-Front-Wheels-Slider-Protectors/dp/B07XRHYLXL/ref=sr_1_3?dchild=1&keywords=ktm&m=AAQI0AA583SPQ&qid=1603811706&s=merchant-items&sr=1-3                                                             1/3
10/19/2020            Amazon.com: CNC Aluminum Motorcycle
                                            Case:         Accessories Adjustable
                                                    1:20-cv-06677                Foldable Extendable
                                                                          Document                   Motorbike
                                                                                          #: 14 Filed:         Brakes Clutch
                                                                                                          11/10/20     Page  Levers
                                                                                                                                289 for of
                                                                                                                                        Super
                                                                                                                                           465Adventure
                                                                                                                                                PageID  1290#:1994
                                                                                                                                                             S/T/R 2015-2020 For FS450 2017-2020(Orange): Aut…


   Skip to main content                                                                                                                                            Acco
                                                                                                                                                                   Hello,      ists        Returns                                  0
                                               Automotive Parts & Accessories                                                                                                              & Orders          Try Prime                   Cart
                                                                                                                                                                   Account

      Deliver to
                                          Holiday Deals        Customer Service             's Amazon.com     Prime Video       Best Sellers   Browsing History        Buy Again                     Shop deals before they're gone
      Bensenville 60106

    Automotive        Your Garage     Deals & Rebates        Best Sellers   Parts   Accessories   Tools & Equipment       Car Care      Motorcycle & Powersports      Truck      RV        Tires & Wheels          Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Clutch



   Subm                                                                                                      CNC Aluminum Motorcycle                                                           $32.99
                                                                                                             Accessories Adjustable Foldable                                                   + $5.99 shipping
   Subm
                                                                                                             Extendable Motorbike Brakes Clutch                                                Arrives: Nov 6 - Dec 1

   Subm
                                                                                                             Levers for Super Adventure 1290
                                                                                                                                                                                               In Stock.
                                                                                                             S/T/R 2015-2020 For FS450 2017-
                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:   1
   Subm                                                                                                      2020(Orange)                                                                       1

                                                                                                             Brand: Nawenson
                                                                                                                                                                                                               Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart
   Subm

                                                                                                             Price:   $32.99 + $5.99 shipping                                                                     Submit
                                                                                                                                                                                                                   Buy Now
   Subm
                                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon                            Secure transaction
                                                                                                             Rewards Visa Card. No annual fee.
   Subm                                                                                                                                                                                        Ships from ... Nawenson racing
                                                                                                             This item is returnable
                                                                                                                                                                                               Sold by ...        Nawenson racing
                                                                                                             Color: Orange
                                                                                                                                                                                               Add a Protection Plan:
                                                                                                                                                                                                     3-Year Auto Parts Protection
                                                                                                                       $32.99             $32.99             $32.99
                                                                                                                                                                                                     Plan for $6.16


                                                                                                                       $32.99             $32.99             $32.99
                                                                                                                                                                                                     Deliver to          - Bensenville
                                                                                                                                                                                                     60106

                                                                                                                       $32.99             $32.99
                                                                                                                                                                                                 Add to List
                                                Roll over image to zoom in                                      Condition: 100% Brand New and excellent quality
                                                                                                                Fully 6 positions adjustable                                                           Share
                                                                                                                Extendable & Foldable
                                                                                                                Fitment: For KTM Super Adventure 1290 S/T/R 2015-2020                                        Have one to sell?
                                                                                                                For KTM 1190 Adventure/R 2013-2016 For Husqvarna FS450
                                                                                                                                                                                                             Sell on Amazon
                                                                                                                2017-2020
                                                                                                                Package Including : Clutch lever and Brake lever (1 Pair)
                                                                                                              › See more product details

                                                                                                                Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                                    Page 1 of 14




               Orange Motorcycle CNC             FTRT Adjustable Short          Motorcycle Rear Foot        AnXin Motorcycle Rear         Motorcycle CNC Orange         NEW OEM KTM Orange                   Rear Brake Disc Guar
               Aliminum Adjustable               Brake Clutch Levers for        Brake Pedal Lever For       Brake Pedal Foot Lever        Brake Shifter Lever Pedal     Rear Brake Disc Guard                For KTM SX SXF EXC
               Folding Extendable                KTM Duke 125 RC125             KTM Husqvarna SX SX-F       For KTM 125SX 150 XC-         Step Tip For KTM Factory      2004-2017 SX XC EXC                  EXCF XC XCF XCW XC
               Brake Clutch Levers Fit…          2014 2015 2016 2017…           XC XC-F XC-W XCF-W…         W SX 250 SX-F XC-F EXC-       Editions SXF XCF 250…         SXF 5481096120004                    125 150 200 250 30
                              15                                28                           13             F XC-W XC 300 XC-W…                         7                              1                                      3
               $38.99                            $32.99                         $33.99                      $34.99                        $23.99                        $83.99                               $28.99
               Only 11 left in stock - orde…                                                                                                                            Only 4 left in stock - order…        Only 9 left in stock - ord




   You might also like                                                                                                                                                                                                            Page 1 of 9
   Sponsored




               motorcycle kickstand              Motorcycle Aluminium           Motorcycle Aluminium        Motorcycle Radiator           10MM M10 X1.5                 Motorcycle Radiator                  Motorcycle Radiator
               side stand enlarger               Alloy Radiator Grille          Radiator Grille Guard       Guard For K.TM                Motorcycle Swing arm          Grille Guard Protective              Grille Guard Protecti
               extension enlarger pate           Guard Protector Cover          Protector Cover for KTM     Adventure 1050 2015-          Sliders Spools CNC            Cover For KTM 1050                   Cover For KTM 1050
               pad For KTM 1050 A...             for KTM 1050 Adven...          1050 Adventure 2...         2016 1090 2017-2018…          Swing Arm Stand…              Adventure 2015-2017 ...              Adventure 2015-201
                            51                   $49.99                         $55.99                      $55.99                                     1                             1                       $49.99
               $25.99                                                                                                                     $18.99                        $49.99


   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $32.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now



https://www.amazon.com/Adventure-2015-2017-2013-2016-Adjustable-Extendable/dp/B0755GFQ5M/ref=sr_1_55?th=1                                                                                                                                       1/4
10/19/2020            Amazon.com: CNC Aluminum Motorcycle
                                            Case:         Accessories Adjustable
                                                    1:20-cv-06677                Foldable Extendable
                                                                          Document                   Motorbike
                                                                                          #: 14 Filed:         Brakes Clutch
                                                                                                          11/10/20     Page  Levers
                                                                                                                                290 for of
                                                                                                                                        Super
                                                                                                                                           465Adventure
                                                                                                                                                PageID  1290#:1995
                                                                                                                                                             S/T/R 2015-2020 For FS450 2017-2020(Orange): Aut…

   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                        Additional Information

        Manufacturer                                       Nawenson                                            ASIN                                           B0755GFQ5M

        Brand                                              Nawenson                                            Best Sellers Rank                              #523,045 in Automotive (See Top 100 in
                                                                                                                                                              Automotive)
        Is Discontinued By Manufacturer                    No                                                                                                 #183 in Powersports Clutch Levers

        Manufacturer Part Number                           CBL-001-D01/A90-OR                                  Date First Available                           August 26, 2017

        Folding                                            No
                                                                                                            Warranty & Support

                                                                                                            Product Warranty: For warranty information about this product, please click here

                                                                                                            Feedback

                                                                                                            Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 0:18                                   0:30
             Brakes & Clutch Levers with 'Z650'            Clutch Brake lever For Coleman
             logo                                          CT200U Trail 200 Mini Bike

             BXMOTO US                                     HIAORS



     Upload your video




   Product description
       Color:Orange



         Condition: 100% Brand New and excellent quality
         Material: CNC 6061 Billet Aluminum
         Color: Black,Red,Titanium,Green,Blue,Gold,Orange,Silver
         Stainless Steel Hardware
         Fully 6 positions adjustable
         Extendable & Foldable
         Precision Machined Pivot Bore To Ensure A Perfect Fit
         Reduces the chance of broken levers after a crash
         Lever to fold outward to prevent breakage in the event of a crash
         Custom Cadmium Plated Springs & Brass Pivot Bushing
         Perfect ﬁt no install instructions included.
         The item is easy to install and no modiﬁcation is needed

         Fitment:
         For KTM Super Adventure 1290 S/T/R 2015-2020
         For KTM 1190 Adventure/R 2013-2016
         For Husqvarna FS450 2017-2020

         Package Including : Clutch lever and Brake lever (1 Pair)




   You might also like                                                                                                                                                                         Page 1 of 4
   Sponsored




               CNC Aluminum                 CNC Aluminum               For Hyosung GT250R       CNC Aluminum                For F800GS/Adventure      For 690 Duke R 2014-       Roam Universal Prem
               Motorcycle levers            Motorcycle levers          2013-2016 Motorcycle     Motorcycle Accessories      2008-2018 For F700GS      2017 Motorcycle            Bike Phone Mount fo
               Accessories Adjustable       Accessories Adjustable     Accessories CNC          Adjustable Foldable         2013-2017 Motorcycle      Accessories CNC            Motorcycle - Bike
               Folding Extendable…          Folding Extendable…        aluminum Adjustable…     Extendable brake…           Accessories NC Adjus...   Adjustable Foldable…       Handlebars,…
               $32.99                       $32.99                                  1           $32.99                      $32.99                    $32.99                                  23,215
                                                                       $32.99                                                                                                    $19.98


https://www.amazon.com/Adventure-2015-2017-2013-2016-Adjustable-Extendable/dp/B0755GFQ5M/ref=sr_1_55?th=1                                                                                                    2/4
10/19/2020         Amazon.com: CNC Aluminum Motorcycle
                                         Case:         Accessories Adjustable
                                                 1:20-cv-06677                Foldable Extendable
                                                                       Document                   Motorbike
                                                                                       #: 14 Filed:         Brakes Clutch
                                                                                                       11/10/20     Page  Levers
                                                                                                                             291 for of
                                                                                                                                     Super
                                                                                                                                        465Adventure
                                                                                                                                             PageID  1290#:1996
                                                                                                                                                          S/T/R 2015-2020 For FS450 2017-2020(Orange): Aut…

   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Inspired by your browsing history                                                                                                                                                    Page 1 of 9




                 KontrolFreek FPS Freek              KontrolFreek Precision            KontrolFreek FPS Freek               KontrolFreek FPS Freek   Bionik Quickshot -
                 Galaxy Purple for…                  Rings | Aim Assist Motion         Inferno for Xbox One…                Galaxy White for Xbox…   Trigger Stop Lock
                 KontrolFreek                        Control for PlayStation…          KontrolFreek                         KontrolFreek             System for Playstation
                                 7,184               KontrolFreek                                     3,020                                910
                                                                                                                                                     DualShock 4 Wireless…
                 PlayStation 4                                      1,001              Xbox One                             Xbox One
                                                                                                                                                                 500
                 $14.99                              $11.99                            $14.99                               45 oﬀers from $22.70
                                                                                                                                                     $12.38


     Popular products inspired by this item                                                                                                                                               Page 1 of 2




                 Minireen 7/8'' Handlebar            HIAORS 7/8 Inch                   MZS Short Levers Brake               1PZ HB2-X02 7/8''        MZS PT-0520 Pivot
                 Left Clutch Lever and               Handlebar Left Clutch             Clutch Adjustment CNC                Handlebar Left Clutch    Levers Brake Clutch
                 Clutch Cable with                   Lever and Clutch Cable            Compatible with                      Lever and Clutch Cable   Adjustment CNC Blue
                 Adjuster for for 50cc…              with Adjuster for 50cc…           Kawasaki ZX6R ZX636…                 with Adjuster for…                   10
                                 129                                20                                40                                   32        $38.88
                 $13.99                              $13.69                            $43.00                               $18.99


     Your Browsing History               View or edit your browsing history    ›




                                                                                                              Back to top




                           Get to Know Us                                Make Money with Us                            Amazon Payment Products                         Let Us Help You

https://www.amazon.com/Adventure-2015-2017-2013-2016-Adjustable-Extendable/dp/B0755GFQ5M/ref=sr_1_55?th=1                                                                                               3/4
10/19/2020                               Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                   11/10/20: ktm
                                                                                             Page 292 of 465 PageID #:1997

   Skip to main content                                ktm                                                                          Acco
                                                                                                                                    Hello,    ists     Returns                       0
                                  Nawenson racing                                                                                                      & Orders    Try Prime               Cart
                                                                                                                                    Account

      Deliver to
                                 Holiday Deals      Customer Service   's Amazon.com   Prime Video    Best Sellers   Browsing History   Buy Again    Whole Foods    New Releases
      Bensenville 60106

    1-16 of 38 results for Nawenson racing : "ktm"                                                                                                                     Sort  by:Featured
                                                                                                                                                                       Featured
                                                                                                                                                                        Sort by:


    Brand
    Nawenson                                                                                 CNC Aluminum Motorcycle Accessories Adjustable Foldable Extendable
    Unknown                                                                                  Motorbike Brakes Clutch Levers for Super Adventure 1290 S/T/R 2015-…
                                                                                             Orange
                                                                                             $
                                                                                              3299
                                                                                             $5.99 shipping

                                                                                                                          +




                                                                                             For DUKE 125 200 390 Motorcycle Orange CNC Aluminum Handlebar
                                                                                             Risers Top Cover Clamp
                                                                                                              11

                                                                                             Automotive
                                                                                             $
                                                                                              1499
                                                                                             $6.32 shipping




                                                                                             for KTM 390 Duke 2013-2016 for KTM RC125/RC200/RC390 2014-2016
                                                                                             Motorcycle Accessories CNC Aluminium Orange Brake Clutch Gear Pedal…
                                                                                                              4
                                                                                             $
                                                                                              2408
                                                                                             $5.99 shipping




                                                                                             Motorcycle Bumper Decorative Blocks Engine Protective Guard Crash Bar
                                                                                             Protector for R1200GS/Adventure For F700GS F800GS for 1190…
                                                                                                              18

                                                                                             black
                                                                                             $
                                                                                              999
                                                                                             $5.99 shipping




                                                                                             Motorcycle Side Stand Foot Extension Kickstand Enlarger for 1050
                                                                                             Adventure 2015-2017 for 1090 Adventure/R 2017-2018 for 1190…
                                                                                                              12

                                                                                             Orange
                                                                                             $
                                                                                              1138
                                                                                             $6.64 shipping
                                                                                             Price may vary by color




                                                                                             For DUKE 390 2013-2018 For RC 390 2014-2018 For DUKE 250 2017-
                                                                                             2018 For RC 250 2017-2018 Orange Motorcycke Front Sprocket Cover…
                                                                                                              2
                                                                                             $
                                                                                              2799
                                                                                             $5.99 shipping




                                                                                             Motorbike Dirt Bike Handlebar Control Light On/Oﬀ Signal Blinker Horn
                                                                                             Switch Electric Bike Motorcycle
                                                                                             $899
                                                                                             $5.99 shipping




https://www.amazon.com/s?k=ktm&me=A37463WN1GDRUC&ref=nb_sb_noss                                                                                                                                   1/4
10/19/2020                               Case: 1:20-cv-06677 Document #: Amazon.com
                                                                          14 Filed:Seller Profile: Nawenson
                                                                                    11/10/20        Page 293racingof 465 PageID #:1998


   Skip to main content                   All
                                                                                                                  Acco
                                                                                                                  Hello,          ists     Returns                            0
                                                                                                                  Account                  & Orders         Try Prime             Cart

       Deliver to
                                         Holiday Deals     Customer Service               's Amazon.com      Prime Video        Best Sellers           Shop today's epic deals now
       Bensenville 60106


    Nawenson racing                                                                                               Have a question for Nawenson
    Nawenson racing storefront                                                                                    racing?
                   68% positive in the last 12 months (25 ratings)
    Nawenson racing is committed to providing each customer with the highest standard of customer                   Ask a question
    service.




    Detailed Seller Information


    Business Name:wangwencai
    Business Address:
      RM H362, 3&4/F, No. 27, Guangtanglu, Tianhe District
      Zengcha Road Baiyun District
      Guangzhou
      Guangdong
      510645
      CN


        Feedback        Returns & Refunds         Shipping        Policies      Help        Products



                             “ Cancelled the order and ordered same product, diﬀerent colors. Seller was quick
                                                                                                                                            30         90        12 Lifetime
                               and courteous! ”                                                                                           days       days    months
                             By AJB on July 13, 2020.                                                                      Positive      100%        80%        68%        77%
                             “ Smooth transaction and quick delivery. Exactly how described. I can't wait to put           Neutral         0%        20%        12%         6%
                               them on my bike. ”
                                                                                                                           Negative        0%         0%        20%        17%
                             By Kristen on July 2, 2020.
                                                                                                                           Count               2       5          25        100
                             “ delivered a very good product as described ”

                             By Irwan Hamami on May 28, 2020.

                             “ The item was a piece of junk. Total waste of my money and time it took to get
                              delivered. No directions for the install. Finally got it installed and locked and
                              could not get it opened. Key broke in half trying to get it opened. Have to take
                              the tourpac apart and try to get it apart. Will never by from this place again. ”
                             Read less

                             By william gormley on May 18, 2020.

                             “ The order was supposed to be a set of motorcycle side panel covers, it only came
                               with one. ”
                             By 1234567 on April 11, 2020.



                                                           Previous Next




                                                             Leave seller feedback     Tell us what you think about this page




         Inspired by your browsing history                                                                                                                              Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=B07F93SPNM&isAmazonFulfilled=0&ref_=olp_merch_name_1&seller=A37463WN1GDRUC                                                                 1/3
10/19/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 294Checkout
                                                                                                                 of 465 PageID #:1999




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from Nawenson racing                         (Learn more)                               Friday, Nov. 6 - Tuesday, Dec. 1
                                                                                                           $5.99 - Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              CNC Aluminum Motorcycle Accessories Adjustable Foldable
              Extendable Motorbike Brakes Clutch Levers for Super Adventure
              1290 S/T/R 2015-2020 For FS450 2017-2020(Orange)
              $32.99 - Quantity: 1
              Sold by: Nawenson racing


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/19/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            295 of 465 PageID #:2000




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                 privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $32.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $5.99
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $38.98
                                                                                                                                                        Estimated tax to be collected:*             $2.06


              FREE TRIAL                                                                                                                                Order total:                              $41.04
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE
                                                                                                                                                        Why didn't I qualify for free shipping?

         Estimated delivery: Nov. 6, 2020 - Dec. 1, 2020
                         CNC Aluminum Motorcycle                             Choose a delivery option:
                         Accessories Adjustable Foldable                          Friday, Nov. 6 - Tuesday, Dec. 1
                         Extendable Motorbike Brakes Clutch                       $5.99 - Shipping
                         Levers for Super Adventure 1290
                         S/T/R 2015-2020 For FS450 2017-
                         2020(Orange)
                         $32.99
                         Quantity: 1 Change
                         Sold by: Nawenson racing
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/19/2020                            Amazon.com: for KTM
                                              Case:       390 Duke 2013-2016
                                                       1:20-cv-06677         for KTM RC125/RC200/RC390
                                                                          Document                     2014-2016 Motorcycle
                                                                                        #: 14 Filed: 11/10/20     Page 296  Accessories
                                                                                                                                 of 465 CNCPageID
                                                                                                                                            Aluminium #:2001
                                                                                                                                                      Orange Brake Clutch Gear Pedal Lever


   Skip to main content                             ktm                                                                                                              Acco
                                                                                                                                                                     Hello,      ists     Returns                                0
                                         All                                                                                                                                              & Orders          Try Prime                   Cart
                                                                                                                                                                     Account

       Deliver to
                                       Holiday Deals          Customer Service               's Amazon.com           Prime Video       Best Sellers   Browsing History     Buy Again    Whole Foods                     Shop tech gifts
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                 for KTM 390 Duke 2013-2016 for KTM                                                                    $24.08
                                                                                        RC125/RC200/RC390 2014-2016 Motorcycle                                                                + $5.99 shipping
   Subm
                                                                                        Accessories CNC Aluminium Orange Brake Clutch                                                         Arrives: Nov 6 - Dec 1

   Subm
                                                                                        Gear Pedal Lever
                                                                                        Brand: Unknown                                                                                        In Stock.
                                                                                                                  4 ratings
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
   Subm
                                                                                         Price:    $24.08 + $5.99 shipping
                                                                                                                                                                                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
   Subm                                                                                 Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                        annual fee.
                                                                                                                                                                                                                 Submit
                                                                                                                                                                                                                  Buy Now
   Subm                                                                                 This item is returnable
                                                                                                                                                                                                    Secure transaction
                                                                                            Condition:100% brand new and high quality
   Subm                                                                                     Material: Metal                                                                                   Ships from ... Nawenson racing
                                                                                            Premium quality, anodized surface ﬁnish                                                           Sold by ...        Nawenson racing
                                                                                            Package Include: 1 Pair Brake Gear Pedal Lever
                                                                                            Fitment: For KTM 125 Duke 2011-2015， For KTM 200 Duke 2012-2016 ，For
                                                                                                                                                                                                    Deliver to          - Bensenville
                                                                                            KTM 390 Duke 2013-2016， For KTM RC125/RC200/RC390 2014-2016                                             60106
                              Roll over image to zoom in                                 › See more product details
                                                                                                                                                                                                Add to List
                                                                                            Report incorrect product information.
                                                                                                    Front versus Rear Brakes
                                                                                                    Did you know that vehicles require diﬀerent front and rear brake sets? Please                     Share
                                                                                                    conﬁrm that you are purchasing the right set(s) for your needs.
                                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                            Sell on Amazon
   Frequently bought together


                                                                                        Total price: $50.06
                                                                                               Submit
                                                                                          Add all three to Cart
                            +                             +
                                                                                              Submit
                                                                                          Add all three to List




         These items are shipped from and sold by diﬀerent sellers. Show details

          This item: for KTM 390 Duke 2013-2016 for KTM RC125/RC200/RC390 2014-2016 Motorcycle Accessories CNC Aluminium… $24.08
          Orange Accessories CNC Front Brake Master Cylinder Cover Fluid for KTM Duke 125 2013-2016 Duke 200… $12.99
          2018 Motorcycle Rear Fluid Reservoir Cap Cover Accessories for KTM Duke 125/200 Duke 390 2013-2018… $12.99



   Customers who viewed this item also viewed




               JOYON Motorcycle CNC            Coolsheep Brake Clutch          Motorcycle CNC Brake               KETABAO Black CNC
               Aluminium Brake Clutch          Gear Foot Pedal Lever           Clutch Gear Pedal Lever            Wide Platform BUZZ
               Gear Pedal Lever for            for KTM Duke 125 200            For KTM DUKE RC390                 Front Foot Pegs For KTM
               KTM Duke 125 200…               390 2013-2017                   RC125 RC200 2013…                  Duke 790 2018 2019
                            14                                1                                2                  $69.88
               $25.99                          $23.79                          $23.99                             Only 1 left in stock - order…
                                               Only 19 left in stock - orde…   Only 4 left in stock - order…




   You might also like                                                                                                                                                                                                      Page 1 of 30
   Sponsored




               KTM Clutch Lever                NICECNC Orange Left &           RC390 Motorcycle CNC               KTM Factory Flex Brake          KTM Supersprox Stealth   Orange 10MM                      2011 2012 2013 20
               (Orange) Brembo OEM:            Right Crash Pad Frame           22MM Handlebar Grips               Lever (Orange) OEM:             Rear Sprocket (Orange)   Motorcycle Swing Arm             ﬁts KTM 350 SX-F 48
               7800293120004                   Slider Protection Guard         Handle Bar Cap End                 7871390204404                   51T OEM:                 Sliders Spools CNC               Tooth Rear Sprocket
                           5                   Replace 125/200...              Plugs For KTM RC 390…                          1                   5841005105104            Swingarm Arm Stand…              $28.95
               $29.99                                       4                              1                      $101.99                                     2                         10
                                               $49.99                          $23.99                                                             $83.99                   $11.99


   Special offers and product promotions

https://www.amazon.com/Motorcycle-Aluminium-Orange-Brake-Clutch/dp/B0721T9KWV/ref=sr_1_3?dchild=1&keywords=ktm&m=A37463WN1GDRUC&qid=1603087461&s=merchant-items&sr=1-3                                                                         1/4
10/23/2020                                    Amazon.com: Motorcycle Rear Brake
                                                Case: 1:20-cv-06677             Pedal Lever For
                                                                              Document       #:KTM
                                                                                                14 EXCF XCF
                                                                                                   Filed:   SXF XCW 250
                                                                                                          11/10/20      350 450
                                                                                                                     Page    297500of
                                                                                                                                   SX465
                                                                                                                                      125 150 2016 2017
                                                                                                                                           PageID       2018 2019: Home Improvement
                                                                                                                                                      #:2002
                                                                                                                                                               Hello, Sign in
   Skip to main content                                                                                                                                        Account & Lists
                                                                                                                                                                                       Returns                                 0
                                        Tools & Home Improvement                                                                                                                       & Orders          Try Prime                 Cart
                                                                                                                                                               Account
      Deliver to
                                      Holiday Deals       Gift Cards    Best Sellers    Customer Service     New Releases          AmazonBasics      Whole Foods      Free Shipping                 Shop today's epic deals now
      Bensenville 60106

    Tools & Home Improvement        Best Sellers    Deals & Savings    Gift Ideas   Power & Hand Tools   Lighting & Ceiling Fans     Kitchen & Bath Fixtures   Smart Home       Shop by Room      Launchpad




   Automotive › Motorcycle & Powersports › Parts › Controls


                                                                                    Motorcycle Rear Brake Pedal Lever For KTM EXCF                                                         $136.99
                                                                                    XCF SXF XCW 250 350 450 500 SX 125 150 2016                                                            & FREE Shipping

                                                                                    2017 2018 2019                                                                                         Arrives: Nov 23 - Dec 18
                                                                                    Brand: NCTHSTORE
                                                                                                                                                                                           Usually ships within 6 to
                                                                                    Price:   $136.99 & FREE Shipping                                                                       10 days.
                                                                                                                                                                                           Qty:
                                                                                                                                                                                            Qty:
                                                                                                                                                                                            1      1
                                                                                       Get $50 oﬀ instantly: Pay $86.99 $136.99 upon approval for the Amazon
                                                                                       Rewards Visa Card. No annual fee.
                                                                                                                                                                                                             Add to Cart
                                                                                       100% brand new product and lifetime warranty. [For kawasaki Kx 2005, Enduro
                                                                                       For KTM Exc, For KTM 450 Exc, Grip Hand Guard Motorcycle, For KTM Start, 350 Air                                       Buy Now
                                                                                       V2, Brake Pedal Exc, For KTM, For KTM 690, Brake Exc, Exc Tool, For KTM Exc,
                                                                                       Burgman Cover, 8cm Sinking Lure, 350 Boost, Gear Pedal, 350 Sneaker, Gear Lever                           Secure transaction
                                                                                       For KTM]
                                                                                                                                                                                           Ships from ...      NCTHSTORE
                                                                                       Excellent quality, fast delivery, simple after-sales. We make every efFort to provide
                                                                                                                                                                                           Sold by ...         NCTHSTORE
                                                                                       customers with satisfactory service. [Shelter On The Car, 450 Sxf For KTM,
                            Roll over image to zoom in                                 Motorcycle Cover Uv Protector, For KTM Plastic, Exc Rear, For KTM Pedal, Boost V2,                  Return policy: Returnable until
                                                                                       Cover For KTM, Brake For Motorcycle Rear, Shoes For KTM, 38 Brake, Brake Exc,                       Jan 31, 2021
                                                                                       Brake Pedal For KTM 690, For KTM 65, For KTM, For KTM Rope, Burgman Cover]
                                                                                       100% MONEY BACK GUARANTEE: Any quality problem with the product, please                                   Deliver to Bensenville 60106

                                                                                       feel free to contact us, we will refund your money or provide a new one. [350 Air,
                                                                                       8cm Sinking Lure, 690 Smc, Gear Pedal, 390 Duke For KTM, Hithotwin, For KTM 65,                         Add to List
                                                                                       For KTM, Gear Lever For KTM, 450 Sxf For KTM, Minnow Pike, For kawasaki Kx
                                                                                       2005, Enduro For KTM Exc, For KTM 450 Exc, Grip Hand Guard Motorcycle, For
                                                                                                                                                                                                   Share
                                                                                       KTM Start, 350 Air V2]
                                                                                       FREE SHIPPING: 90% conventional orders will be delivered within 15-25 days.
                                                                                                                                                                                                         Have one to sell?
                                                                                       Please make sure to buy this product from NCTHSTORE brand. Other brand is not
                                                                                       reliable. [For KTM 690, Brake Exc, Exc Tool, For KTM Start, For KTM Exc, Brake                                    Sell on Amazon
                                                                                       Pedal Exc, Burgman Cover, 8cm Sinking Lure, 350 Boost, Gear Pedal, 350 Sneaker,
                                                                                       Gear Lever For KTM, Shelter On The Car, 450 Sxf For KTM, Motorcycle Cover Uv
                                                                                       Protector]
                                                                                       Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing
                                                                                       product today!!! [Cover For KTM, Shelter On The Car, Brake For Motorcycle Rear,
                                                                                       Shoes For KTM, Motorcycle Cover Uv Protector, For KTM Plastic, 38 Brake, Brake
                                                                                       Exc, Brake Pedal For KTM 690, For KTM 65, For KTM, For KTM Rope, Burgman
                                                                                       Cover, 350 Air, 8cm Sinking Lure, 690 Smc, Gear Pedal, 390 Duke For KTM,
                                                                                       Hithotwin]
                                                                                     › See more product details


   Customers who viewed this item also viewed




                   Motorcycle Rear Foot            7075 Aluminum Alloy              AnXin CNC Rear Brake
                   Brake Pedal Lever For           Forged Rear Brake Foot           Pedal Step Plate Tip for
                   KTM Husqvarna SX SX-F           Pedal Lever Arm For              KTM SX SX-F EXC-F XC-F
                   XC XC-F XC-W XCF-W…             KTM SX XCW SXF XCF…              XC-W EXC XC 85 125…
                               13                                49                               38
                   $33.99                          $46.99                           $9.99



   You might also like                                                                                                                                                                                                   Page 1 of 14
   Sponsored




                   CNC Rear Brake Foot             CNC Rear Brake Foot              CNC Rear Brake Foot             CNC Rear Brake Foot                  CNC Rear Brake Foot             AnXin Foot Pegs
                   Pedal Lever - Motorcycle        Pedal Lever - Motorcycle         Pedal Lever - Motorcycle        Pedal Lever - Motorcycle             Pedal Lever - Motorcycle        Footpegs Footrests Foot
                   For K T M H usqvarna            For Kawasaki KX250F              For K T M 125 144 150           For Kawasaki KX450F                  For Honda CRF250L               Pedals Rests CNC MX For
                   SX125 SX150 SX-F ...            2006-2018 KX250 20...            200 250 300 350 ...             2006-2018 KX450 20...                2013-2019 CRF250RL…             KTM SX SXS XC EXC M...                    3
                   $33.99                          $34.99                           $32.99                                       2                                    2                               19
                                                                                                                    $34.99                               $28.99                          $27.99


   Customers also viewed these products                                                                                                                                                                                      Page 1 of 7


https://www.amazon.com/Motorcycle-Rear-Brake-Pedal-Lever/dp/B07X3KX279/ref=sr_1_4                                                                                                                                                          1/5
10/23/2020                                   Amazon.com: Motorcycle Rear Brake
                                               Case: 1:20-cv-06677             Pedal Lever For
                                                                             Document       #:KTM
                                                                                               14 EXCF XCF
                                                                                                  Filed:   SXF XCW 250
                                                                                                         11/10/20      350 450
                                                                                                                    Page    298500of
                                                                                                                                  SX465
                                                                                                                                     125 150 2016 2017
                                                                                                                                          PageID       2018 2019: Home Improvement
                                                                                                                                                     #:2003




                Motorcycle Rear Foot               Motorcycle Swingarm              Rear Brake Pedal Step       AnXin CNC Rear Brake           Motorcycle Body Plastics        AnXin Foot Pegs                 A
                Brake Pedal Lever For              Guard Swing Arm                  Plate Tip Gear Shifter      Pedal Step Plate Tip For       Radiator Shrouds ABS            Footpegs Footrests Foot
                KTM Husqvarna SX SX-F              Protector For TC125              Shift Lever for KTM EXC     Husqvarna TC125 16-20          Plastic For KTM 125 150         Pedals Rests CNC MX For
                XC XC-F XC-W XCF-W…                TC250 FC250 FC350…               EXCF SX SXF XC XCF…         FC250/350/450 16-20…           200 250 300 350 450…            KTM SX SXS XC EXC…
                               13                                 44                            36                           38                              6                                19
                $33.99                             $21.99                           $8.99                       $9.99                          $19.99                          $27.99                          $
                                                   Only 18 left in stock - orde…                                                                                               Only 6 left in stock - order…




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Here is all For your need- Best Price and Quality For a Motorcycle Rear Brake Pedal Lever For KTM EXCF XCF SXF XCW 250 350 450 500 SX 125 150 2016 2017 2018 2019

         Product description:

             Brand new Premium upgrade replacement Rear Brake Pedal Lever. -machined from aircraft arade aluminium For making them stronger and lighter than the stock pedal levers. It comes with a stainless steel
             cleats For maximum traction, spring loaded ﬂexible tip help prevent the breaking on impact and brake snake cable to prevent the lever from bending or snapping from rocks or roots etc.

             Product Details:
             -- Condition: 100% Brand New
             -- Qty: 1x Rear Brake Pedal Lever
             -- Material: 7075-T6 Aluminum
             -- Color: As Picture Shown

             -- -machined from billet aircraft-grade 7075-T6 aluminum
             -- Features lightweight, hight strength and durability
             -- Flexible pivoting tip to prevents damage from crashes and impacts
             -- Adjustable tip positions can be set longer, shorter or at stock length
             -- Adjustable length brake saver cable also included
             -- Hard anodized ﬁnishing

             Fitment:

             For KTM 125 SX 16-19
             For KTM 125 XC-W 17
             For KTM 150S X/XC-W16-19
             For KTM 250 SX-F/XC-F16-19
             For KTM 250 EXC-F17-19
             For KTM 350 SX-F/XC-F16-19
             For KTM 350 EXC-F17-19
             For KTM 450 SX-F 16-19
             For KTM 450 EXC-F17-19
             For KTM 500 EXC-F17-19

         Product Speciﬁcs:

              Item Type: Ropes & Cables
              Model Name: BPL005-OR
              External Testing Certiﬁcation: CCC

         ★★★ Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing product today.!




   Product information

   Technical Details                                                                                             Additional Information

        Manufacturer                                         NCTHSTORE                                             ASIN                                              B07X3KX279

        Part Number                                          GG27387_327518400                                     Best Sellers Rank                                 #3,424,791 in Automotive (See Top 100 in
                                                                                                                                                                     Automotive)
        Material                                             Other                                                                                                   #41,790 in Powersports Controls

        Item Package Quantity                                1                                                     Date First Available                              August 26, 2019

                                                                                                                 Warranty & Support

                                                                                                                 Product Warranty: For warranty information about this product, please click here

                                                                                                                 Feedback

                                                                                                                 Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




https://www.amazon.com/Motorcycle-Rear-Brake-Pedal-Lever/dp/B07X3KX279/ref=sr_1_4                                                                                                                                      2/5
10/23/2020                                   Amazon.com: Motorcycle Rear Brake
                                               Case: 1:20-cv-06677             Pedal Lever For
                                                                             Document       #:KTM
                                                                                               14 EXCF XCF
                                                                                                  Filed:   SXF XCW 250
                                                                                                         11/10/20      350 450
                                                                                                                    Page    299500of
                                                                                                                                  SX465
                                                                                                                                     125 150 2016 2017
                                                                                                                                          PageID       2018 2019: Home Improvement
                                                                                                                                                     #:2004
    Be the ﬁrst video
    Your name here


   You might also like                                                                                                                                                                     Page 1 of 10
   Sponsored




                 CNC Rear Brake Foot             CNC Rear Brake Foot           Duokon Brake Lever,        CNC Rear Brake Foot        CNC Rear Brake Foot         NICHE Brake Pad Set for        C
                 Pedal Lever - Motorcycle        Pedal Lever - Motorcycle      Rear Hydraulic Brake       Pedal Lever - Motorcycle   Pedal Lever - Motorcycle    KTM 125 SX 250 XCF-W
                 For K T M H usqvarna            For K T M 125 144 150         Lever Pedal & Spring Fit   For Kawasaki KX450F        For Honda CRF250R           EXC EXC-F SX-F SXS-F
                 SX125 SX150 SX-F ...            200 250 300 350 ...           for Pit Dirt Bike...       2006-2018 KX450 20...      2010-2019 CRF450R…          200 XC 300 503130...           2
                 $33.99                          $32.99                                       4                        2             $34.99                                  11
                                                                               $20.39                     $34.99                                                 $31.95


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                      No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




   4 stars and above
   Sponsored




                 Hopider CNC Wide Foot           JFG RACING CNC                AnXin Foot Pegs            Hopider CNC Wide Foot      JFG RACING Red Billet       Hopider CNC Wide Foot          2
                 Pegs MX for Yamaha              Foldable Brake Clutch         Footpegs Footrest Foot     Pegs 360° Roating MX       MX Wide Foot Pegs           Pegs MX for Honda
                 YZ85 2002-2019, YZ125           Levers For 350 450 SX         Pedals Rests CNC MX For    Chopper Bobber Style       Pedals Rests For For        CR125/250 02-07,               G
                 1997-2017, YZ250 199...         SXR SXF XCF XCFW…             SUZUKI RM125 RM250…        for harley Dyna Spo...     Honda CR125/250R…           CRF150R 07-19,…                s
                              65                              67                            133                        358                        261                        93
                 $27.99                          $23.99                        $29.99                     $29.99                     $27.99                      $26.99




     Related items                                                                                                                                                                     Page 1 of 5




https://www.amazon.com/Motorcycle-Rear-Brake-Pedal-Lever/dp/B07X3KX279/ref=sr_1_4                                                                                                                         3/5
10/23/2020                                    Amazon.com: Motorcycle Rear Brake
                                                Case: 1:20-cv-06677             Pedal Lever For
                                                                              Document       #:KTM
                                                                                                14 EXCF XCF
                                                                                                   Filed:   SXF XCW 250
                                                                                                          11/10/20      350 450
                                                                                                                     Page    300500of
                                                                                                                                   SX465
                                                                                                                                      125 150 2016 2017
                                                                                                                                           PageID       2018 2019: Home Improvement
                                                                                                                                                      #:2005




              AnXin Foot Pegs                    Motorcycle CNC Billet               JFGRACING Motorbike            NICECNC Rear Brake                   7075 Aluminum Alloy                    Rear Brake Pedal Step              Motorcy
              Footpegs Footrests Foot            Pivot Foldable Clutch               Oﬀroad CNC Foot Pegs           Pedal Step Plate Tip for             Forged Gear Shifter Shift              Plate Tip Gear Shifter             Guard Sw
              Pedals Rests CNC MX For            Brake Levers For KTM SX             pedals Foot rests For 65-      690 DU- SMC ENDURO                   Lever For KTM SX EXC XC                Shift Lever For KTM EXC            Protecto
              KTM SX SXS XC EXC…                 XC EXC EXCF SIX DAYS…               1290 SX SXF EXC EXCF…          08-09 SUPERMOTOR…                    MXC XCW SXF XCF…                       EXCF SX SXF XC XCF…                EXC125
                            19                                     26                                   146                          54                               49                                        36
              $27.99                             $22.99                              $26.69                         $14.99                               $22.99                                 $8.99                              $21.99


     Inspired by your browsing history                                                                                                                                                                                                 Page 1 of 6




              customSwagg KTM                    KTM Racing Tee                      JFG RACING Motorcycle          IRC Rim Strips - 21"/--              surpassme Motorcycle                   ZW Homeland Rear                   1PZ SR1
              Racing 'Orange Print'                                62                Universal Handguards                            310                 Grips Non Slip Rubber                  Fender Mudguard Lamp               Light Tu
              Black Hoodie - Unisex              $25.00 - $27.50                     Aluminum Hand Guards           $5.35                                Bar End Thruster Grip                  LED Brake Red Tail Light           + Flashe
              Hoodie                                                                 Brush Bar For oﬀ Road…                                              7/8" 22mm 24mm…                        for Dirt Bike Motocross…           for Moto
                            3                                                                           733                                                           620                                       76
              $31.90 - $35.99                                                        $19.99                                                              $9.99                                  $12.99                             $29.99


     Your Browsing History                 View or edit your browsing history    ›
                                                                                                                                                                                                         See personalized recommendations

                                                                                                                                                                                                                             Sign in

                                                                                                                                                                                                                     New customer? Start here.




                                                                                                                 Back to top




                         Get to Know Us                                   Make Money with Us                                  Amazon Payment Products                                           Let Us Help You
                         Careers                                          Sell products on                                    Amazon Rewards Visa                                               Amazon and COVID-
                                                                          Amazon                                              Signature Cards                                                   19
                         Blog
                                                                          Sell apps on Amazon                                 Amazon.com Store Card                                             Your Account
                         About Amazon
                                                                          Become an Aﬃliate                                   Amazon Business Card                                              Your Orders
                         Sustainability
                                                                          Advertise Your Products                             Amazon Business Line of Credit                                    Shipping Rates &
                         Press Center                                                                                                                                                           Policies
                                                                          Self-Publish with Us                                Shop with Points
                         Investor Relations                                                                                                                                                     Amazon Prime
                                                                          Host an Amazon Hub                                  Credit Card Marketplace
                         Amazon Devices                                                                                                                                                         Returns &
                                                                          › See More Make Money                               Reload Your Balance                                               Replacements
                         Amazon Tours                                     with Us
                                                                                                                              Amazon Currency Converter                                         Manage Your Content
                                                                                                                                                                                                and Devices
                                                                                                                                                                                                Amazon Assistant
                                                                                                                                                                                                Help




                                                                                                                  English                  United States




                         Amazon Music                Amazon                     Amazon Drive                       6pm                      AbeBooks                       ACX                           Alexa
                         Stream millions             Advertising                Cloud storage                      Score deals              Books, art                     Audiobook                     Actionable
                         of songs                    Find, attract, and         from Amazon                        on fashion               & collectibles                 Publishing                    Analytics
                                                     engage customers                                              brands                                                  Made Easy                     for the Web

                         Sell on                     Amazon                     Amazon Fresh                       AmazonGlobal             Home Services                  Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                   Groceries & More                   Ship Orders              Experienced Pros               Sell your original            Fun stories for
                         Start a Selling             Everything For             Right To Your Door                 Internationally          Happiness Guarantee            Digital                       kids on the go
                         Account                     Your Business                                                                                                         Educational
                                                                                                                                                                           Resources

                         Amazon Web                  Audible                    Book Depository                    Box Oﬃce                 ComiXology                     DPReview                      East Dane
                         Services                    Listen to Books &          Books With Free                    Mojo                     Thousands of                   Digital                       Designer Men's
                         Scalable Cloud              Original                   Delivery Worldwide                 Find Movie               Digital Comics                 Photography                   Fashion
                         Computing                   Audio                                                         Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                  IMDb                               IMDbPro                  Kindle Direct                  Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews               Movies, TV                         Get Info                 Publishing                     FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                          & Celebrities                      Entertainment            Indie Digital & Print          Delivery                      Storage
                                                     recommendations                                               Professionals            Publishing                     on Everyday Items             Free With Prime
                                                                                                                   Need                     Made Easy

                         Prime Video                 Shopbop                    Amazon Warehouse                   Whole Foods              Woot!                          Zappos                        Ring
                         Direct                      Designer                   Great Deals on                     Market                   Deals and                      Shoes &                       Smart Home
                         Video                       Fashion Brands             Quality Used Products              America’s                Shenanigans                    Clothing                      Security Systems
                         Distribution                                                                              Healthiest
                         Made Easy                                                                                 Grocery Store

                         eero WiFi                   Neighbors App              Amazon Subscription Boxes          PillPack                 Amazon Renewed                 Amazon Second
                         Stream 4K Video             Real-Time Crime            Top subscription boxes – right     Pharmacy                 Like-new products              Chance
                         in Every Room               & Safety Alerts            to your door                       Simpliﬁed                you can trust                  Pass it on, trade it
                                                                                                                                                                           in,
                                                                                                                                                                           give it a second
                                                                                                                                                                           life




https://www.amazon.com/Motorcycle-Rear-Brake-Pedal-Lever/dp/B07X3KX279/ref=sr_1_4                                                                                                                                                                    4/5
10/23/2020                             Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                 11/10/20: KTM
                                                                                            Page 301 of 465 PageID #:2006
                                                                                                                                        Hello, Sign in
   Skip to main content                         KTM                                                                                     Account & Lists
                                                                                                                                                               Returns                          0
                                 NCTHSTORE                                                                                                                     & Orders    Try Prime                  Cart
                                                                                                                                        Account
      Deliver to
                                Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics     Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 324 results for NCTHSTORE : "KTM"                                                                                                                                     Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:


    Brand
    NCTHSTORE                                                                                      CNC Footrest Foot Pegs & Pins for Ktm 50 65 85 SX 125 200 250 300 350
                                                                                                   450 500 530 SXF XC XCF EXC EXCF XCW XCFW FREERIDE 250 350
                                                                                                   $11599
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Motorcycle Exhaust Silencer Tailpipe Rubber Seal Gasket Silicon Sleeve For
                                                                                                   KTM 50 65 85 105 125 144 150 200 450 SX XC EXC MXC
                                                                                                   $
                                                                                                    2599
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   For Ktm 50 Sx/10 For Ktm 50 Sx Senior Adventure Stator Rotor Ignition
                                                                                                   Coil Kit For Ktm 50 Lc Pro Senior Models 2001 And Up (Dark Grey)
                                                                                                   $
                                                                                                    7399
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Motorcycle Footrest Foot Pegs Rear Brake Pedal Lever For KTM 125 150
                                                                                                   200 250 300 350 450 EXC SX XC SXF XCW EXCF 2011-2016
                                                                                                   $
                                                                                                    21899
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Motorcycle Rear Brake Pedal Lever For KTM EXCF XCF SXF XCW 250 350
                                                                                                   450 500 SX 125 150 2016 2017 2018 2019
                                                                                                   $
                                                                                                    13699
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Motorcycle Front Brake Disc Rotor Guard For KTM 125 200 250 300 350
                                                                                                   400 450 500 EXC EXCF SX XC XCF XCF XCW XCFW 2016-2019
                                                                                                   $16499
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




                                                                                                   Brake Pedal Lever Tip Plate For Husqvarna Te Fe Tc Fc Tx Fx Fs 125 150
                                                                                                   200 250 300 350 390 400 450 501 S 2017 2018 2019 For Ktm (Brake…
                                                                                                   $
                                                                                                    4499
                                                                                                   FREE Shipping
                                                                                                   Usually ships within 6 to 10 days.




https://www.amazon.com/s?k=KTM&me=A1T6FVK8OSYYZG&ref=nb_sb_noss                                                                                                                                              1/3
10/23/2020                                                                           Amazon.com
                                                    Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                       Filed: 11/10/20         NCTHSTORE
                                                                                                                    302 of 465 PageID #:2007
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                         Returns                                0
                                             All                                                                                                                                                         & Orders        Try Prime                  Cart
                                                                                                                                                                           Account
      Deliver to
                                            Holiday Deals     Gift Cards      Best Sellers      Customer Service     New Releases           AmazonBasics     Whole Foods          Free Shipping                    Shop deals before they're gone
      Bensenville 60106


   NCTHSTORE                                                                                                                                         Have a question for NCTHSTORE?
   NCTHSTORE storefront
                 100% positive lifetime (3 total ratings)                                                                                             Ask a question
   NCTHSTORE is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:PHAM THUC BANG
   Business Address:
     Nhuan Duc
     Cu Chi
     TP. Ho Chi Minh
     700000
     VN


       Feedback         Returns & Refunds            Shipping          Policies      Help         Products



                             “ La descripción del articulo no era la correcta ”
                                                                                                                                                                                   30 days          90 days          12 months        Lifetime
                             By juan josé chavarría canales on January 17, 2020.                                                                                 Positive                    -               -            100%           100%
                             “ Good service ”                                                                                                                    Neutral                     -               -               0%                0%

                             By James Potter on December 23, 2019.                                                                                               Negative                    -               -               0%                0%

                                                                                                                                                                 Count                       0              0                   3               3
                             “ Dear Mr. James Potter! Thank you very much for choosing our product and gave us the best feedback. We
                              hope you are happy with our product. We are working hard to serve you more better in the future. Best
                              Regards! ”
                             Read less

                             By NCTHSTORE on January 4, 2020.

                             “ works great ”

                             By Angel Garcia on December 4, 2019.

                             “ Dear Angel Garcia. Thank you very much for choosing our product and give us the best feedback. We hope
                               you are happy with it. We are working hard to serve you more better in the future. Best Regards! ”
                             Read less

                             By NCTHSTORE on December 5, 2019.




                                                                                          Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                             Page 1 of 6




                   FMF Racing 11299 Wash              customSwagg KTM Racing             KTM Racing Tee                 JFG RACING Motorcycle          IRC Rim Strips - 21"/--                   surpassme Motorcycle                KTM R
                   Plug                               'Orange Print' Black                                62            Universal Handguards                               310                   Grips Non Slip Rubber Bar           UPW1
                                    1,419             Hoodie - Unisex Hoodie             $25.00 - $27.50                Aluminum Hand Guards           $5.35                                     End Thruster Grip 7/8"
                   $8.97                                              3                                                 Brush Bar For oﬀ Road…                                                   22mm 24mm…                          $22.00
                                                      $31.90 - $35.99                                                                   733                                                                        620
                                                                                                                        $19.99                                                                   $9.99


        Deals in magazine subscriptions




                   National Geographic Kids          Real Simple                        Reader's Digest               Better Homes and Gardens       Real Simple                            Martha Stewart Living
                                    6,454                             6,949                              8,604                         38                             31                                     4,377
                   Print Magazine                    Print Magazine                     Print Magazine                Print Magazine                 Print Magazine                         Print Magazine
                   $15.00                            $10.00                             $8.00                         $3.00                          $5.00                                  $5.00


        Your Browsing History                  View or edit your browsing history   ›                                                                                                                     See personalized recommendations

                                                                                                                                                                                                                           Sign in

                                                                                                                                                                                                                   New customer? Start here.



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1T6FVK8OSYYZG&sshmPath=                                                                                             1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 303Checkout
                                                                                                                   of 465 PageID #:2008




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from NCTHSTORE               (Learn more)                                                    Monday, Nov. 23 - Friday, Dec. 18
                                                                                                                      FREE Shipping
                Shipping to:             , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Motorcycle Rear Brake Pedal Lever For KTM EXCF XCF SXF XCW 250 350
                    450 500 SX 125 150 2016 2017 2018 2019
                    $136.99 - Quantity: 1
                    Sold by: NCTHSTORE


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  304 of 465 PageID #:2009




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                    $136.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                         $136.99
                                                                                                                                                                                       Estimated tax to be collected:*              $8.56

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                          $145.55
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 23, 2020 - Dec. 18, 2020
                                       Motorcycle Rear Brake Pedal Lever For                       Choose a delivery option:
                                       KTM EXCF XCF SXF XCW 250 350 450 500                             Monday, Nov. 23 - Friday, Dec. 18
                                       SX 125 150 2016 2017 2018 2019                                   FREE Shipping
                                       $136.99
                                       Quantity: 1 Change
                                       Sold by: NCTHSTORE
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                    Amazon.com:
                                                   Case:CNC Footrest Foot PegsDocument
                                                          1:20-cv-06677       & Pins for Ktm 50
                                                                                              #:6514
                                                                                                   85 Filed:
                                                                                                      SX 125 200 250 300 350
                                                                                                              11/10/20       450 500
                                                                                                                          Page       530 of
                                                                                                                                   305   SXF465
                                                                                                                                             XC XCF EXC EXCF
                                                                                                                                                 PageID      XCW XCFW FREERIDE 250 350
                                                                                                                                                          #:2010
                                                                                                                                                               Hello, Sign in
   Skip to main content                             KTM                                                                                                        Account & Lists
                                                                                                                                                                                      Returns                                 0
                                             All                                                                                                                                      & Orders          Try Prime                 Cart
                                                                                                                                                               Account
       Deliver to
                                           Holiday Deals    Gift Cards      Best Sellers    Customer Service    New Releases     AmazonBasics      Whole Foods        Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                       CNC Footrest Foot Pegs & Pins for Ktm 50 65 85                                                     $115.99
                                                                                       SX 125 200 250 300 350 450 500 530 SXF XC                                                          & FREE Shipping

                                                                                       XCF EXC EXCF XCW XCFW FREERIDE 250 350                                                             Arrives: Nov 23 - Dec 18
                                                                                       Brand: NCTHSTORE
                                                                                                                                                                                          Usually ships within 6 to
                                                                                       Price:   $115.99 & FREE Shipping                                                                   10 days.
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                           Get $50 oﬀ instantly: Pay $65.99 $115.99 upon approval for the Amazon
                                                                                           Rewards Visa Card. No annual fee.
                                                                                                                                                                                                            Add to Cart
                                                                                           We are automotive enthusiasts and want to ensure you’re getting the most for
                                                                                           your money. By oﬀering only the highest quality, tested and proven products on                                    Buy Now
                                                                                           the market, We provides maximum performance for your vehicle. RELATED
                                                                                           SEARCHES [Grip Hand Guard Motorcycle, Flash for Sony A58, 26 In Bike Tire, Bike                      Secure transaction
                                                                                           Rest, for Ktm Sx, Gear Xs, Motorcycle Pedal, 2011 F150, Foot Motorcycle, 250 Cr]
                                                                                                                                                                                          Ships from ...      NCTHSTORE
                                                                                           We also do rigorous testing on the strength, durability, as well as longevity of the
                                                                                                                                                                                          Sold by ...         NCTHSTORE
                                                                                           material in order to make sure when the product arrives at the consumers end that
                               Roll over image to zoom in                                  it’s ready to go without worries. RELATED SEARCHES [Street Bike Foot Rest,                     Return policy: Returnable until
                                                                                           Polyester Uv, for Motorola V3, Excf, 1999 Zx6r, Meziu Phone, Engine for Kawasaki               Jan 31, 2021
                                                                                           Ninja, Foot Pegs Pedals Rest for Kawasaki Ninja, Enduro, Motorcycle Peg]
                                                                                           The car & motorcycle accessorries category include: Protective Gear, Frames &                        Deliver to Bensenville 60106

                                                                                           Fittings, Brakes, Engines & Engine Parts, Exhaust & Exhaust Systems, Fuel Supply,
                                                                                           Ingition, Seat Covers, Electrical System, Wheels & Rims, Bumpers & Chassis Filters,              Add to List
                                                                                           Bags & Luggage. RELATED SEARCHES [Kx250f Sprocket, Footpeg, Chopper Foot
                                                                                           Rest, for Ktm Protector, Footrest for Suzuki, R129, 2005 Yaris]
                                                                                                                                                                                                  Share
                                                                                           As automotive technology continues to advance, our commitment to developing
                                                                                           the newest performance products is stronger than ever. For whatever you drive
                                                                                                                                                                                                        Have one to sell?
                                                                                           now and in the future, We will have the most advanced performance products
                                                                                           available. RELATED SEARCHES [2011 F150, Foot Motorcycle, 250 Cr, Bicycle Rest,                               Sell on Amazon
                                                                                           Rcf, Orange Pencil, 26 In Bike Tire, Bike Rest, Burgman Cover, for Ktm Plastic]
                                                                                           Lifetime warranty: We provide Lifetime full warranty to cover any issues, just
                                                                                           contact us if any problems and we will oﬀer 100% satisfaction solution for you.
                                                                                           RELATED SEARCHES [Engine for Kawasaki Ninja, Foot Pegs Pedals Rest for
                                                                                           Kawasaki Ninja, Enduro, Polyester Uv, for Motorola V3, Motorcycle Peg, Case for
                                                                                           Ktm, Bike Cover With Lock, Garden Special, 250 Cr, Bicycle Rest, Hithotwin, Orange
                                                                                           Pencil]
                                                                                       › See more product details


   Customers who viewed this item also viewed




                    NICECNC Billet 57mm              AnXin Foot Pegs                   JFGRACING Motorbike             AnXin Foot Pegs                Nicecnc Orange Pro-Bite
                    Wide Foot Pegs Footrest          Footpegs Footrests Foot           Oﬀroad CNC Foot Pegs            Footpegs Footrests Foot        Wide Fat Foot Pegs
                    for 65SX 09-18,85SX 03-          Pedals Rests CNC MX For           pedals Foot rests For 65-       Pedals Rests CNC MX for        Footrest Replace KTM
                    17,150-300XC/250XC…              KTM SX SXS XC EXC…                1290 SX SXF EXC EXCF…           KTM 85 125 150 250…            65SX 2009-2018,85SX…
                                   54                               19                               146                            23                                1
                    $32.99                           $27.99                            $26.69                          $26.59                         $42.99
                    Only 11 left in stock - orde…    Only 6 left in stock - order…                                                                    Usually ships within 1 to 3…




   You might also like                                                                                                                                                                                                  Page 1 of 27
   Sponsored




                    AnXin Foot Pegs                  Motor-mh Wide CNC                 Motor-mh Wide CNC               Foot Pegs Footrest             AnXin Foot Pegs                   CNC Rear Brake Foot                       G
                    Footpegs Footrests Foot          Motorcycle Foot Pegs              Motorcycle Foot Pegs            Motorcross for KTM             Footpegs Footrests Foot           Pedal Lever - Motorcycle
                    Pedals Rests CNC MX For          Footrest for KTM 125              Footrest for KTM 85 SX          250SX 1998-2016                Pedals Rests CNC MX For           For K T M H usqvarna
                    Kawasaki KLX250R 25...           250 300 350 SX/EXC…               2018-2019, KTM 125…             (Black)                        KTM SX SXS XC EXC M...            SX125 SX150 SX-F ...
                                 15                                6                   $35.98                          $45.99                                      19                   $33.99
                    $33.99                           $35.99                                                                                           $27.99


   Customers also viewed these products                                                                                                                                                                                     Page 1 of 7




https://www.amazon.com/Footrest-Foot-Pegs-Pins-FREERIDE/dp/B0829GQ1KB/ref=sr_1_1?dchild=1&keywords=KTM&m=A1T6FVK8OSYYZG&qid=1603440162&s=merchant-items&sr=1-1                                                                            1/4
10/23/2020                                           Amazon.com: Motorcycle FootrestDocument
                                                      Case: 1:20-cv-06677           Foot Pegs Rear#:
                                                                                                   Brake
                                                                                                     14 Pedal Lever
                                                                                                         Filed:     For KTM 125
                                                                                                                 11/10/20       150 200
                                                                                                                              Page      250 of
                                                                                                                                      306   300465
                                                                                                                                               350 450 EXC SX XC
                                                                                                                                                    PageID       SXF XCW EXCF 2011-2016
                                                                                                                                                              #:2011
                                                                                                                                                                  Hello, Sign in
   Skip to main content                                KTM                                                                                                        Account & Lists
                                                                                                                                                                                         Returns                                  0
                                              All                                                                                                                                        & Orders          Try Prime                  Cart
                                                                                                                                                                  Account
       Deliver to
                                            Holiday Deals     Gift Cards   Best Sellers    Customer Service       New Releases    AmazonBasics         Whole Foods       Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                      Motorcycle Footrest Foot Pegs Rear Brake Pedal                                                         $218.99
                                                                                      Lever For KTM 125 150 200 250 300 350 450 EXC                                                          & FREE Shipping

                                                                                      SX XC SXF XCW EXCF 2011-2016                                                                           Arrives: Nov 23 - Dec 18
                                                                                      Brand: NCTHSTORE
                                                                                                                                                                                             Usually ships within 6 to
                                                                                      Price:   $218.99 & FREE Shipping                                                                       10 days.

                                                                                      Get $10 oﬀ instantly: Pay $218.99 $208.99 upon approval for the Amazon Store                           Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1

                                                                                      Card. No annual fee.

                                                                                          100% brand new product and lifetime warranty. [Enduro For KTM Exc, For HONDA                                            Add to Cart
                                                                                          Ns, Leopard Sunglass For Men, For KTM 450 Exc, Grip Hand Guard Motorcycle,
                                                                                          Flash Sony A58, Foot For KTM, Foot Motorcycle, Footrest For KTM, Exc Tool, 26 In                                         Buy Now
                                                                                          Bike Tire, Bike Rest, Jelly Ring, For KTM Pedal, Footpeg For KTM, Hithotwin, For
                                                                                          KTM 65, Orange Pencil]                                                                                   Secure transaction
                                                                                          Excellent quality, fast delivery, simple after-sales. We make every efFort to provide
                                                                                                                                                                                             Ships from ...         NCTHSTORE
                                                                                          customers with satisfactory service. [For KTM, Neck Polo, Footrest Hammock, Auto
                                                                                                                                                                                             Sold by ...            NCTHSTORE
                                                                                          Toolbox, For KTM Pedal, Footpeg Motorcycle, Footpeg For KTM, Abs Sensor Tester,
                               Roll over image to zoom in                                 For Samsung Note 7, Soil Moisture Tool, Chopper Foot Rest, Exc Rear, Footrest For                  Return policy: Returnable until
                                                                                          KTM, Exc Tool, 26 In Bike Tire, For BMW X1 System, Jelly Ring, For KTM Exc]                        Jan 31, 2021
                                                                                          100% MONEY BACK GUARANTEE: Any quality problem with the product, please
                                                                                          feel free to contact us, we will refund your money or provide a new one. [Footrest                       Deliver to Bensenville 60106

                                                                                          Foot Motorcycle, Burgman Cover, For KTM Pedal, Footrest For KTM, Bicycle Rest,
                                                                                          Footpeg For KTM, For KTM 65, Orange Pencil, Neck Polo, For BMW X1 System,                            Add to List
                                                                                          Footrest, Enduro For KTM Exc, For HONDA Ns, Leopard Sunglass For Men, For KTM
                                                                                          450 Exc]
                                                                                                                                                                                                     Share
                                                                                          FREE SHIPPING: 90% conventional orders will be delivered within 15-25 days.
                                                                                          Please make sure to buy this product from NCTHSTORE brand. Other brand is not
                                                                                                                                                                                                           Have one to sell?
                                                                                          reliable. [Footrest For KTM, Exc Tool, 26 In Bike Tire, Bike Rest, Jelly Ring, Foot For
                                                                                          KTM, Foot Motorcycle, For KTM Pedal, Footpeg For KTM, Hithotwin, For KTM 65,                                     Sell on Amazon
                                                                                          Orange Pencil, For KTM, Neck Polo, Footrest Hammock, Auto Toolbox, Footpeg
                                                                                          Motorcycle]
                                                                                          Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing
                                                                                          product today!!! [For Samsung Note 7, Soil Moisture Tool, Auto Toolbox, Chopper
                                                                                          Foot Rest, Exc Rear, Footrest For KTM, Footpeg For KTM, Exc Tool, 26 In Bike Tire,
                                                                                          For BMW X1 System, Jelly Ring, For KTM Exc, Footrest Foot Motorcycle, Burgman
                                                                                          Cover, For KTM Pedal, Bicycle Rest, For KTM 65]
                                                                                      › See more product details


   Customers also viewed these products                                                                                                                                                                                         Page 1 of 8




                    AnXin Foot Pegs                     Motorcycle Rear Foot          Motorcycle Swingarm              JFGRACING Motorbike                AnXin CNC Rear Brake             Motorcycle CNC Chain
                    Footpegs Footrests Foot             Brake Pedal Lever For         Guard Swing Arm                  Oﬀroad CNC Foot Pegs               Pedal Step Plate Tip For         Guide Guard Protection
                    Pedals Rests CNC MX For             KTM Husqvarna SX SX-F         Protector For TC125              pedals Foot rests For 65-          Husqvarna TC125 16-20            For KTM SX/SX-F 125-                       S
                    KTM SX SXS XC EXC…                  XC XC-F XC-W XCF-W…           TC250 FC250 FC350…               1290 SX SXF EXC EXCF…              FC250/350/450 16-20…             530 85SX FREERIDE…
                                   19                               13                               44                                146                               38                                   8
                    $27.99                              $33.99                        $21.99                           $26.69                             $9.99                            $21.99                                     $
                    Only 6 left in stock - order…                                     Only 18 left in stock - orde…




   You might also like
   Sponsored




               KTM LOCK ON GRIP SET                 KTM Aluminum Skid        NEW OEM KTM Orange             Linkage Bearing Kits by          KTM Footrest Left Rally       KTM Rear Brake Disc               KTM PowerParts
               2016-2020 250 350 450                Plate 450/500 XC-        Rear Brake Disc Guard          Factory Links, Fits: KTM         2004-2016 OEM:                Guard (Black) 2004-2020           Composite Skid Pla
               SX XC-W EXC-F XC-W                   W/EXC 2012-2016 OEM:     2004-2017 SX XC EXC            (2011-2019): 125 150             76203040250                   OEM: 5481096120030                KTM 250 350 SX-F/
               EXC-F 79002924100                    78103990100              SXF 5481096120004              250 350 450 S...                 $101.84                       $83.99                            Cmpl. 2019-2020
                          17                        $139.99                               1                              1                                                                                   $207.99
               $29.99                                                        $83.99                         $94.90




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword

https://www.amazon.com/Motorcycle-Footrest-Brake-Pedal-2011-2016/dp/B07X3LFWSF/ref=sr_1_4?dchild=1&keywords=KTM&m=A1T6FVK8OSYYZG&qid=1603440162&s=merchant-items&sr=1-4                                                                       1/4
10/23/2020                                                     Amazon.com:
                                                 Case: 1:20-cv-06677       Motorcycle Street
                                                                       Document       #: 14Double Bubble
                                                                                             Filed:      WindshieldPage
                                                                                                     11/10/20       For KTM 390 2015-2016
                                                                                                                          307             (Clear): Automotive
                                                                                                                                of 465 PageID         #:2012
                                                                                                                                                                    Hello, Sign in
   Skip to main content                                                                                                                                             Account & Lists
                                                                                                                                                                                           Returns                                 0
                                         Automotive Parts & Accessories                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                                    Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service     New Releases           AmazonBasics      Whole Foods        Free Shipping     Registry        Giants vs Eagles live now
      Bensenville 60106

    Automotive       Your Garage    Deals & Rebates     Best Sellers   Parts     Accessories      Tools & Equipment        Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Windshields & Accessories › Windshields


                                                                                     Motorcycle Street Double Bubble Windshield For                                                            $23.80
                                                                                     KTM 390 2015-2016 (Clear)                                                                                 & FREE Shipping
                                                                                     Brand: Newland2019
                                                                                                                                                                                               Arrives: Nov 13 - Dec 7


                                                                                     Price:   $23.80 & FREE Shipping                                                                           In Stock.

                                                                                         Get $50 oﬀ instantly: Pay $0.00 $23.80 upon approval for the Amazon Rewards                           Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1

                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                                                 Add to Cart
                                                                                     Color: Clear
                                                                                                                                                                                                                  Buy Now
                                                                                               $23.80             $30.99                $23.80             $30.99
                                                                                                                                                                                                     Secure transaction
                                                                                         State: New                                                                                            Ships from ...     Newland2019
                                                                                         Quantity: 1                                                                                           Sold by ...        Newland2019
                                                                                         Material: High quality ABS plastic
                                                                                         Equipment: Fits KTM 125/200/390 Duke 2015-2016 model                                                  Return policy: Returnable until
                                                                                                                                                                                               Jan 31, 2021
                                                                                     › See more product details
                                                                                                                                                                                                     Deliver to Bensenville 60106


                         Click image to open expanded view                                                                                                                                       Add to List



                                                                                                                                                                                                       Share


                                                                                                                                                                                                             Have one to sell?
   Have a question?                                                                                                                                                                                          Sell on Amazon
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Clear

   Technical Details                                                                                                   Additional Information

        Manufacturer                                         Newland2019                                                    ASIN                                                     B08H4P171M

        Brand                                                Newland2019                                                    Date First Available                                     July 28, 2020

        Manufacturer Part Number                             Newland2019                                               Warranty & Support

                                                                                                                       Product Warranty: For warranty information about this product, please click here

                                                                                                                       Feedback

                                                                                                                       Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                                        Page 1 of 2

             Videos for related products




                                                 0:03                                           0:41                                             0:16                                          0:12
             GUDAVO 100% Polycarbonate                      Motorcycle Windscreen Extension               motorcycle windshield Extension                 Universal windshield for                             Classic Accessories
             made Motorcycle Windshield                                                                   smalll                                          motorcycle                                           UTV Front Windshi

             GUDAVO                                         kemimoto                                      DUILU                                           DUILU                                                Merchant Video



     Upload your video




   Product description
       Color:Clear

         Condition: Brand new
         Quantity: 1 pc Material: High quality ABS plastic
         Equipment:
         KTM 125/200/390 Duke 2015-2016 model ﬁt




https://www.amazon.com/Motorcycle-Street-Double-Windshield-2015-2016/dp/B08H4P171M/ref=sr_1_2?th=1                                                                                                                                             1/3
10/23/2020                                                  Amazon.com:
                                              Case: 1:20-cv-06677       Motorcycle Street
                                                                    Document       #: 14Double Bubble
                                                                                          Filed:      WindshieldPage
                                                                                                  11/10/20       For KTM 390 2015-2016
                                                                                                                       308             (Clear): Automotive
                                                                                                                             of 465 PageID         #:2013

   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                          No customer reviews

   5 star                                      0%

   4 star                                      0%

   3 star                                      0%

   2 star                                      0%

   1 star                                      0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                     Page 1 of 6




               National Geographic            Health                              Southern Living             American Farmhouse      Southern Living             Foreign Aﬀairs                    National
               Kids                                            7                                   3,426      Style                                    31                          403              History
                                6,454         Print Magazine                      Print Magazine                               95     Print Magazine              Print Magazine
               Print Magazine                 $3.00                               $13.97                      Print Magazine          $5.00                       $39.95                            Print Mag
               $15.00                                                                                         $23.00                                                                                $19.00


     Best sellers in Kindle eBooks                                                                                                                                                                       Page 1 of 5




               A Time for Mercy (Jake         If You Tell: A True Story           The Cipher (Nina            I Promise You: Stand-   Spellbreaker                The Haunting of Brynn             Lying Ne
               Brigance Book 3)               of Murder, Family…                  Guerrera Book 1)            Alone College Sports…    Charlie N. Holmberg        Wilder: A Novel                       Gregg O
                John Grisham                    Gregg Olsen                        Isabella Maldonado          Ilsa Madden-Mills                     2,131          Wendy Webb
                                1,471                          17,065                            4,113                       586      Kindle Edition                               2,679            Kindle Edi
               Kindle Edition                 Kindle Edition                      Kindle Edition              Kindle Edition          $4.99                       Kindle Edition                    $4.99
               $14.99                         $4.99                               $4.99                       $2.99                                               $4.99


     Your Browsing History              View or edit your browsing history    ›                                                                              Page 1 of 2     See personalized recommendations

                                                                                                                                                                                              Sign in

                                                                                                                                                                                      New customer? Start here.




                                                                                                           Back to top




https://www.amazon.com/Motorcycle-Street-Double-Windshield-2015-2016/dp/B08H4P171M/ref=sr_1_2?th=1                                                                                                                     2/3
10/22/2020                                    Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                        11/10/20: KTM
                                                                                                   Page 309 of 465 PageID #:2014
                                                                                                                                                             Hello, Sign in
   Skip to main content                                  KTM                                                                                                 Account & Lists
                                                                                                                                                                                    Returns                                  0
                                       Newland2019                                                                                                                                  & Orders           Try Prime                  Cart
                                                                                                                                                             Account
      Deliver to
                                     Holiday Deals     Gift Cards     Best Sellers     Customer Service     New Releases        AmazonBasics    Whole Foods         Free Shipping        Registry      Sell     Coupons
      Bensenville 60106

    2 results for Newland2019 : "KTM"                                                                                                                                                                         Sort  by:Featured
                                                                                                                                                                                                              Featured
                                                                                                                                                                                                               Sort by:


    Brand
    Newland2019                                                                                                   Double Bubble Bike Street Bike Windshield For KTM 690 Duquen Duro R
                                                                                                                  2012-2015 2014 (Silver)
                                                                                                                  Silver
                                                                                                                  $
                                                                                                                   3061
                                                                                                                  FREE Shipping
                                                                                                                  Price may vary by color

                                                                                                                                               +




                                                                                                                  Motorcycle Street Double Bubble Windshield For KTM 390 2015-2016
                                                                                                                  (Clear)
                                                                                                                  Clear
                                                                                                                  $
                                                                                                                   2380
                                                                                                                  FREE Shipping

                                                                                                                  Price may vary by color




                                                          Need help?
                                                          Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                             Page 1 of 3




                   Autofonder Soft Loop       Vehiclex Soft Loop                 Tumbl Trak Pit Pillow        Pit Posse Pp2709Ktm           PROREADY Heavy Duty               CAOS Tie Down Ratchet                CLIMATE
                   Tie Down Straps 6 Pack     Motorcycle Tie Down                Soft Mat w/Denim Cover       KTM 160Pc Metric              Ratchet Tie Down Kit –            Straps with Hooks -                  6, 27" x 6
                   1,500 Load Capacity        Straps 1.5 x 18 inches -                          32            Motorcycle Assortment         General & Motorcycle              Heavy Duty Coated                    Protectio
                   Premium Loops for          Green - 10000 lb Load…             $373.95                      Bolt Kit Ktm690 Smc…          Use, Pack of 4, Secure…           Steel, Chromoly…                     Black
                   Securing ATV, UTV,…                        17                                                              17                             43                                 22
                   $11.99                     $11.99                                                          $29.95                        $49.95                            $49.97                               $29.87


     Deals in magazine subscriptions




               InStyle                      Martha Stewart Living            National Geographic          Family Handyman              EatingWell                       Travel + Leisure
                                6                            35              Kids                                          11,179                       15                               26
               Print Magazine               Print Magazine                                    6,417       Print Magazine               Print Magazine                   Print Magazine
               $3.00                        $3.00                            Print Magazine               $8.00                        $3.00                            $3.00
                                                                             $15.00


     Your Browsing History              View or edit your browsing history   ›
                                                                                                                                                                                              See personalized recommendations

                                                                                                                                                                                                              Sign in

                                                                                                                                                                                                     New customer? Start here.




                                                                                                          Back to top




                             Get to Know Us                         Make Money with Us                                Amazon Payment Products                                 Let Us Help You
https://www.amazon.com/s?k=KTM&me=A22VRCJUX7IVO4&ref=nb_sb_noss                                                                                                                                                                          1/2
10/22/2020                                                                          Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                      Filed: 11/10/20         Newland2019
                                                                                                                    310 of 465 PageID #:2015
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                                Returns                               0
                                            All                                                                                                                                                 & Orders        Try Prime                 Cart
                                                                                                                                                                       Account
      Deliver to
                                         Holiday Deals         Gift Cards     Best Sellers      Customer Service     New Releases        AmazonBasics       Whole Foods       Free Shipping               Shop deals before they're gone
      Bensenville 60106


   Newland2019                                                                                                                                     Have a question for Newland2019?
   Newland2019 storefront
   Just launched No feedback yet                                                                                                                     Ask a question
   Newland2019 is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Guangzhou Furida Commercial and Trading Co Ltd
   Business Address:
     No.106 Fengze East Rd Nansha DIST (self compiled
     BLDG No.1) X1301-C010940 (Ji Qun Zhu Ce) (JM)
     guangzhou
     guangdong
     511458
     CN


       Returns & Refunds            Shipping        Policies        Help        Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Newland2019 to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                        Leave seller feedback      Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                      Page 1 of 6




                   Better Homes and Gardens          National Geographic Kids           Nation                          Entertainment Weekly          Southern Living                   Muse                                Boatin
                                    38                                6,417                              262            Print Magazine                                 30                                 219
                   Print Magazine                    Print Magazine                     Print Magazine                  $3.00                         Print Magazine                    Print Magazine                      Print M
                   $3.00                             $15.00                             $27.00                                                        $5.00                             $24.95                              $9.00


        Inspired by your browsing history                                                                                                                                                                                    Page 1 of 6




                   FMF Racing 11299 Wash             Troy Lee Designs Men's 20          72 Pcs Motorcycle               AnXin Foot Pegs Footpegs      KTM FLAG READY TO RACE            KTM 6" Die-cut Decal                KTM W
                   Plug                              TLD KTM Team Shirts                Motocross Dirt Bike Spoke       Footrests Foot Pedals         3PW1771500                        Orange                              Sign 3
                                    1,413                             110               Skins For 8"-21" rims           Rests CNC MX For KTM SX                        151                                67
                   $9.63                             $30.00 - $31.50                    Wheel RIM Spoke Covers…         SXS XC EXC MXC XCW…           $19.99                            $6.80                               $13.50
                                                                                                         71                              18
                                                                                        $9.99                           $27.99


        Your Browsing History                 View or edit your browsing history    ›                                                                                          Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                          New customer? Start here.




                                                                                                                    Back to top



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A22VRCJUX7IVO4&sshmPath=                                                                                   1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 311Checkout
                                                                                                                   of 465 PageID #:2016




                Choose your shipping options                                                                                                                              Continue




                Shipment 1 of 1                                                                                  Choose a delivery option:

                Shipping from Newland2019               (Learn more)                                                   Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                       FREE Shipping
                Shipping to:               , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Motorcycle Street Double Bubble Windshield For KTM 390 2015-2016 (Clear)
                    $23.80 - Quantity: 1
                    Sold by: Newland2019


                Change quantities or delete




                                                                                                                                                                          Continue




                                                             Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                          1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  312 of 465 PageID #:2017




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $23.80
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $23.80
                                                                                                                                                                                       Estimated tax to be collected:*              $1.49

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $25.29
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       Motorcycle Street Double Bubble                             Choose a delivery option:
                                       Windshield For KTM 390 2015-2016 (Clear)                         Friday, Nov. 13 - Monday, Dec. 7
                                       $23.80                                                           FREE Shipping
                                       Quantity: 1 Change
                                       Sold by: Newland2019
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                                   Amazon.com: Document
                                                  Case: 1:20-cv-06677    Double Bubble Bike Street
                                                                                        #: 14      Bike Windshield
                                                                                                Filed:   11/10/20  For KTM
                                                                                                                       Page690313
                                                                                                                              Duquen
                                                                                                                                  ofDuro
                                                                                                                                     465R PageID
                                                                                                                                          2012-2015 2014 (Silver)
                                                                                                                                                     #:2018
                                                                                                                                                         Hello, Sign in
   Skip to main content                           KTM                                                                                                    Account & Lists
                                                                                                                                                                                Returns                               0
                                         All                                                                                                                                    & Orders          Try Prime               Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service   New Releases      AmazonBasics    Whole Foods        Free Shipping     Registry        Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



                                                                                   Double Bubble Bike Street Bike Windshield For                                                    $30.61
                                                                                   KTM 690 Duquen Duro R 2012-2015 2014 (Silver)                                                    & FREE Shipping
                                                                                   Brand: Newland2019
                                                                                                                                                                                    Arrives: Nov 13 - Dec 7


                                                                                   Price:   $30.61 & FREE Shipping                                                                  In Stock.

                                                                                       Get $50 oﬀ instantly: Pay $0.00 $30.61 upon approval for the Amazon Rewards                  Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1

                                                                                       Visa Card. No annual fee.
                                                                                                                                                                                                      Add to Cart
                                                                                   Color: Silver
                                                                                                                                                                                                       Buy Now
                                                                                             $25.46          $25.46             $25.46          $30.61
                                                                                                                                                                                          Secure transaction

                                                                                             $30.61          $30.61                                                                 Ships from ...     Newland2019
                                                                                                                                                                                    Sold by ...        Newland2019

                                                                                       State: New                                                                                   Return policy: Returnable until
                                                                                       Quantity: 1                                                                                  Jan 31, 2021
                                                                                       Material: High quality ABS plastic
                                                                                       Equipment: Fits KTM 690 Duke Enduro R 2012-2015 2014 model                                         Deliver to Bensenville 60106

                                                                                   › See more product details
                         Click image to open expanded view                                                                                                                            Add to List



                                                                                                                                                                                            Share
   You might also like                                                                                                                                          Page 1 of 16
   Sponsored                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                  Sell on Amazon




               KTM Air Filter SX SX-F XC         KTM Hand Brake Lever         Motorcycle Swingarm          KTM Boxer Made in             KTM Aluminum Skid
               XC-F XC-W XCF-W EXC-F             (Orange) 2014-2020           Guard Swing Arm              Microﬁber (92%                Plate 450/500 XC-
               2015-2020                         OEM: 7871399204404           Protector For KTM            Polyester - 8% Elastane)      W/EXC 2012-2016 OEM:
               OEM:79006015000                               3                EXC125 EXC200…               - Multicolor                  78103990100
                            11                   $47.99                                    44                           43               $139.99
               $31.49                                                         $21.99                       $15.99




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Silver

   Technical Details                                                                                              Additional Information

         Manufacturer                                       Newland2019                                               ASIN                                                B08HH333RF

         Brand                                              Newland2019                                               Date First Available                                July 27, 2020

         Manufacturer Part Number                           Newland2019                                           Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                   Would you like to tell us about a lower price?




https://www.amazon.com/Double-Bubble-Street-Windshield-2012-2015/dp/B08HH333RF/ref=sr_1_1?dchild=1&keywords=KTM&m=A22VRCJUX7IVO4&qid=1603421995&s=merchant-items&sr=1-1                                                          1/3
10/20/2020          Amazon.com: Nicecnc GasCase:
                                           Fuel Tank1:20-cv-06677
                                                     Cover Replace KTM 125SX 150SX 250SX
                                                                       Document     #: 14250SXF 350SXF
                                                                                           Filed:      450SXF Page
                                                                                                   11/10/20   85SX 17/14,85SX
                                                                                                                     314 of 250/450SXF Factory
                                                                                                                              465 PageID       Edition,250SX 250SXF 350SXF 85 SX 19/16: Autom…
                                                                                                                                            #:2019

   Skip to main content                                                                                                                                        Acco
                                                                                                                                                               Hello,     ists    Returns                                0
                                         Automotive Parts & Accessories                                                                                                           & Orders          Try Prime                   Cart
                                                                                                                                                               Account

      Deliver to
                                       Holiday Deals      Gift Cards      Customer Service            's Amazon.com       Prime Video     Best Sellers   Browsing History                      Shop the Fashion Gift guide
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers   Parts    Accessories     Tools & Equipment       Car Care    Motorcycle & Powersports      Truck     RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Gas Tanks & Accessories › Gas Tank Protectors



   Subm                                                                            Nicecnc Gas Fuel Tank Cover Replace KTM 125SX                                                      $19.99
                                                                                   150SX 250SX 250SXF 350SXF 450SXF 85SX                                                              & FREE Shipping
   Subm
                                                                                   17/14,85SX 250/450SXF Factory Edition,250SX                                                        Arrives: Oct 26 - Nov 2

   Subm
                                                                                   250SXF 350SXF 85 SX 19/16
                                                                                   Visit the NICECNC Store                                                                            Only 5 left in stock -
                                                                                                                                                                                      order soon.
   Subm
                                                                                   Price:   $19.99 & FREE Shipping                                                                    Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1


   Subm                                                                            Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                   annual fee.                                                                                                        Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart

   Subm                                                                            This item is returnable
                                                                                                                                                                                                         Submit
                                                                                                                                                                                                          Buy Now
                                                                                      ❶ Condition:100% Brand New AFTERMARKET PARTS
   Subm                                                                               ❷ Material:T6061 Aluminum                                                                             Secure transaction
                                                                                      ❸ Surface Finished:Anodized
                                                                                                                                                                                      Ships from ...          NiceCNC
                                                                                      ❹ Package Including:1 x Fuel Tank Cap
                                                                                                                                                                                      Sold by ...             NiceCNC
                                                                                    › See more product details
                                                                                                                                                                                            Deliver to          - Bensenville
                              Roll over image to zoom in                              Report incorrect product information.
                                                                                                                                                                                            60106


                                                                                                                                                                                        Add to List
   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account                                                                 Share
          Your cost could be $0.00 instead of $19.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa
          Card Apply now                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                    Sell on Amazon



   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                    Additional Information

        Manufacturer                                         Nicecnc                                                      ASIN                                              B07LG8MM8Q

        Brand                                                NICECNC                                                      Best Sellers Rank                                 #3,967,021 in Automotive (See Top 100 in
                                                                                                                                                                            Automotive)
        Is Discontinued By Manufacturer                      No                                                                                                             #3,234 in Powersports Gas Tank Protectors

        Manufacturer Part Number                             NICECNC10206-TC037AOR                                        Date First Available                              December 18, 2018

                                                                                                                        Warranty & Support

                                                                                                                        Product Warranty: For warranty information about this product, please click here

                                                                                                                        Feedback

                                                                                                                        Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 0:18                                          0:30
             For ZX10R 11-20 Fuel Rear Tank                  Real Carbon Fiber Oil Tank Cover
             Cover ABS Plastic Carbon Fiber…                 Decal Sticker

             MADMOTO                                         MADMOTO



     Upload your video




   Important information


https://www.amazon.com/Nicecnc-Replace-250SXF-350SXF-Factory/dp/B07LG8MM8Q/ref=sr_1_28                                                                                                                                                 1/3
10/20/2020            Amazon.com: Nicecnc GasCase:
                                             Fuel Tank1:20-cv-06677
                                                       Cover Replace KTM 125SX 150SX 250SX
                                                                         Document     #: 14250SXF 350SXF
                                                                                             Filed:      450SXF Page
                                                                                                     11/10/20   85SX 17/14,85SX
                                                                                                                       315 of 250/450SXF Factory
                                                                                                                                465 PageID       Edition,250SX 250SXF 350SXF 85 SX 19/16: Autom…
                                                                                                                                              #:2020
       Legal Disclaimer
       THIS IS BRAND NEW AFTERMARKET PARTS




   Product description

            Features:
            Tilt and groove design, makes it easier to open.
            Fashionable sense of design with anodized.
            Withstand the toughest treatment.
            Turns your bike into something very special.
            Reference Fitment:K-TM
            125/150/250SX 2013-2018
            250/350/450SXF 2013-2018
            85SX 17/14 2018
            85SX 2014-2017
            250SXF Factory Edition 2015-2017
            450SXF Factory Edition 2015-2017




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                         0%
   4 star                                         0%
   3 star                                         0%
   2 star                                         0%
   1 star                                         0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




     Inspired by your browsing history                                                                                                                                          Page 1 of 9




                    KontrolFreek FPS Freek             KontrolFreek Precision          KontrolFreek FPS Freek   KontrolFreek FPS Freek    FMF Racing 11299 Wash
                    Galaxy Purple for…                 Rings | Aim Assist Motion       Galaxy White for Xbox…   Inferno for Xbox One…     Plug
                    KontrolFreek                       Control for PlayStation…        KontrolFreek             KontrolFreek                          1,403
                                    7,253              KontrolFreek                                   916                      3,042      $7.98
                    PlayStation 4                                     1,017            Xbox One                 Xbox One
                    $14.99                             $11.99                          47 oﬀers from $22.55     $14.99


     Popular products inspired by this item                                                                                                                                     Page 1 of 3




                    TechSpec Gripster Tank             KTM 1090 Adventure,             Fooqs Tankpad for KTM    TechSpec Gripster Tank    Motorcycles Oil Filter
                    Grips – Compatible with            KTM 1190 ADVENTURE              1050 1090 1190 1290      Grips – Compatible With   Cover Rear Axle Adjuster

https://www.amazon.com/Nicecnc-Replace-250SXF-350SXF-Factory/dp/B07LG8MM8Q/ref=sr_1_28                                                                                                        2/3
10/20/2020       Amazon.com: Nicecnc GasCase:
                                        Fuel Tank1:20-cv-06677
                                                  Cover Replace KTM 125SX 150SX 250SX
                                                                    Document     #: 14250SXF 350SXF
                                                                                        Filed:      450SXF Page
                                                                                                11/10/20   85SX 17/14,85SX
                                                                                                                  316 of 250/450SXF Factory
                                                                                                                           465 PageID       Edition,250SX 250SXF 350SXF 85 SX 19/16: Autom…
                                                                                                                                         #:2021
                KTM RC 390 (2014 -                    (2013 - CURRENT) KTM                         Adventure Adventurer R                   KTM Super Duke GT                 Block Engine Plug
                CURRENT) – SnakeSkin…                 1290 SUPER…                                  Adventure-R                              (2017-Current) –…                 Kickstand Side Stand for
                               1                                          4                        (White/Black/Orange 4)                                1                    KTM 125 200 390 Duke
                $79.95                                $69.95                                       $35.00                                   $64.95                            $56.99


     Your Browsing History                 View or edit your browsing history       ›                                                                                                                                              Page 1 of 2




                                                                                                                           Back to top




                         Get to Know Us                                       Make Money with Us                                         Amazon Payment Products                                       Let Us Help You
                         Careers                                              Sell products on                                           Amazon Rewards Visa                                           Amazon and COVID-
                                                                              Amazon                                                     Signature Cards                                               19
                         Blog
                                                                              Sell apps on Amazon                                        Amazon.com Store Card                                         Your Account
                         About Amazon
                                                                              Become an Aﬃliate                                          Amazon Business Card                                          Your Orders
                         Press Center
                                                                              Advertise Your Products                                    Amazon Business Line of Credit                                Shipping Rates &
                         Investor Relations                                                                                                                                                            Policies
                                                                              Self-Publish with Us                                       Shop with Points
                         Amazon Devices                                                                                                                                                                Amazon Prime
                                                                              Host an Amazon Hub                                         Credit Card Marketplace
                         Amazon Tours                                                                                                                                                                  Returns &
                                                                              › See More Make Money                                      Reload Your Balance                                           Replacements
                                                                              with Us
                                                                                                                                         Amazon Currency Converter                                     Manage Your Content
                                                                                                                                                                                                       and Devices
                                                                                                                                                                                                       Amazon Assistant
                                                                                                                                                                                                       Help




                                                                                                                             English                 United States




                         Amazon Music                Amazon                        Amazon Drive                               6pm                     AbeBooks                    ACX                           Alexa
                         Stream millions             Advertising                   Cloud storage                              Score deals             Books, art                  Audiobook                     Actionable
                         of songs                    Find, attract, and            from Amazon                                on fashion              & collectibles              Publishing                    Analytics
                                                     engage customers                                                         brands                                              Made Easy                     for the Web

                         Sell on                     Amazon                        Amazon Fresh                               AmazonGlobal            Home Services               Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                      Groceries & More                           Ship Orders             Experienced Pros            Sell your original            Fun stories for
                         Start a Selling             Everything For                Right To Your Door                         Internationally         Happiness Guarantee         Digital                       kids on the go
                         Account                     Your Business                                                                                                                Educational
                                                                                                                                                                                  Resources

                         Amazon Web                  Audible                       Book Depository                            Box Oﬃce                ComiXology                  DPReview                      East Dane
                         Services                    Listen to Books &             Books With Free                            Mojo                    Thousands of                Digital                       Designer Men's
                         Scalable Cloud              Original                      Delivery Worldwide                         Find Movie              Digital Comics              Photography                   Fashion
                         Computing                   Audio                                                                    Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                     IMDb                                       IMDbPro                 Kindle Direct               Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                  Movies, TV                                 Get Info                Publishing                  FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                             & Celebrities                              Entertainment           Indie Digital & Print       Delivery                      Storage
                                                     recommendations                                                          Professionals           Publishing                  on Everyday Items             Free With Prime
                                                                                                                              Need                    Made Easy

                         Prime Video                 Shopbop                       Amazon Warehouse                           Whole Foods             Woot!                       Zappos                        Ring
                         Direct                      Designer                      Great Deals on                             Market                  Deals and                   Shoes &                       Smart Home
                         Video                       Fashion Brands                Quality Used Products                      America’s               Shenanigans                 Clothing                      Security Systems
                         Distribution                                                                                         Healthiest
                         Made Easy                                                                                            Grocery Store

                         eero WiFi                   Neighbors App                 Amazon Subscription Boxes                  PillPack                Amazon Renewed              Amazon Second
                         Stream 4K Video             Real-Time Crime               Top subscription boxes – right             Pharmacy                Like-new products           Chance
                         in Every Room               & Safety Alerts               to your door                               Simpliﬁed               you can trust               Pass it on, trade it
                                                                                                                                                                                  in,
                                                                                                                                                                                  give it a second
                                                                                                                                                                                  life




                                                                       Conditions of Use      Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Nicecnc-Replace-250SXF-350SXF-Factory/dp/B07LG8MM8Q/ref=sr_1_28                                                                                                                                                           3/3
10/20/2020                               Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                   11/10/20: ktm
                                                                                             Page 317 of 465 PageID #:2022

   Skip to main content                          ktm                                                                                  Acco
                                                                                                                                      Hello,      ists     Returns                        0
                                   NiceCNC                                                                                                                 & Orders    Try Prime                Cart
                                                                                                                                      Account

      Deliver to
                                 Holiday Deals     Gift Cards   Customer Service   's Amazon.com     Prime Video   Best Sellers    Browsing History      Buy Again    Whole Foods
      Bensenville 60106

    17-32 of 92 results for NiceCNC : "ktm"                                                                                                                                 Sort  by:Featured
                                                                                                                                                                            Featured
                                                                                                                                                                             Sort by:


    Brand
    NICECNC                                                                                  NICECNC Brake Pedal Step Tip Gear Shifter Lever Tip for 125 250-530 SX
    Nicecnc                                                                                  SX-F EXC EXC-F XCW XCF SMR SMC
                                                                                                             2
                                                                                             $
                                                                                              1599
                                                                                             FREE Shipping
                                                                                             Only 1 left in stock - order soon.




                                                                                             Nicecnc Black Brake Pedal Plate Shift Lever Tip Head Replace KTM
                                                                                             250/350/450 Factory Editions 2015-2019,250/350/450SXF/XCF 2016-…
                                                                                                             3

                                                                                             Black
                                                                                             $
                                                                                              2999
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping by Amazon
                                                                                             Only 6 left in stock - order soon.
                                                                                             Price may vary by color




                                                                                             Nicecnc 1PCS Motorcycle Street Oﬀ-Road Titanium Single Hydraulic Brake
                                                                                             Banjo Bolt Screw 10mm x 1.00 Pitch 25MM Replace BMW Ducati KTM…
                                                                                                             10
                                                                                             1PCS
                                                                                             $
                                                                                              999
                                                                                             Get it as soon as Thu, Oct 22
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon
                                                                                             Only 6 left in stock - order soon.
                                                                                             Price may vary by color




                                                                                             Nicecnc Black Gas Fuel Tank Cap Air Valve Vent Breather Hose Replace
                                                                                             Hond-a,Yamaha, Kawasaki,Suzuki,KT-M Dirt Bikes and ATV,Upgraded…
                                                                                                             3
                                                                                             $
                                                                                              666
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon




                                                                                             NICECNC Orange X-Brake Front Disc Rotor Guard Cover Replace KTM 125-
                                                                                             530 SX/SX-F/XC/XC-F 2003-2014 EXC/EXC-F 2003-2015 TC/FC 125-450…
                                                                                                             1
                                                                                             $2199
                                                                                             FREE Shipping
                                                                                             Only 11 left in stock - order soon.




                                                                                             Nicecnc Orange 50mm Rear Suspension Lowering Kit Replace K-TM 250
                                                                                             350 450 XC-F 2013-2018,TC125/250,FC250/350/450 TE250/300…
                                                                                                             2
                                                                                             Orange
                                                                                             $
                                                                                              1699
                                                                                             Get it as soon as Thu, Oct 22
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon
                                                                                             Only 1 left in stock - order soon.

                                                                                             Price may vary by color




                                                                                             NICECNC Front Brake Caliper Disc Cover Guard Protect Replace K-T-M 125-

https://www.amazon.com/s?k=ktm&i=merchant-items&me=A22XJM6N54T8XS&page=2&qid=1603165156&ref=sr_pg_2                                                                                                    1/4
10/20/2020                            Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                11/10/20: ktm
                                                                                          Page 318 of 465 PageID #:2023
                                                                                             530SX/SX-F/XC/XC-F 2015-2018 125-530EXC/EXC-F 2016 2017 2018…
                                                                                                             1

                                                                                             2799
                                                                                             $

                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping by Amazon
                                                                                             Only 4 left in stock - order soon.




                                                                                             NICECNC BL+TI Side Kick Stand & Spring for XCW 200/250 08-16 400 09-
                                                                                             10 450 2009,11-16 500 12-13,15-16 530 2009 EXC-F/XCF-W 350,EXC…
                                                                                                             39
                                                                                             Black+Titanium
                                                                                             $
                                                                                                 6299
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping by Amazon
                                                                                             Only 5 left in stock - order soon.

                                                                                             Price may vary by color




                                                                                             NICECNC Motorcycle Brake Gear Shift Pedal Lever Replace K-tm d-uke 390
                                                                                             2013-2016 125 2011-2015 200 2012-2016 RC125/RC200/RC390 2014…
                                                                                                             5
                                                                                             $
                                                                                                 2499
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon
                                                                                             Only 8 left in stock - order soon.




                                                                                             NICECNC Engine Kill Start Switch Replace Honda Yamaha Kawasaki Suzuki
                                                                                             KTM motorcycles ATV
                                                                                                             3
                                                                                             $
                                                                                                 799
                                                                                             Get it as soon as Wed, Oct 21
                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                             Amazon
                                                                                             Only 14 left in stock - order soon.




                                                                                             NICECNC Orange CNC Billet Oil Filter Cover Cap for K-T-M RC
                                                                                             125/200/390 Duke,450/500 EXC SX-F,690 SMC/ENDURO SM/SM-R LC4…
                                                                                                             1
                                                                                             $   1099
                                                                                             FREE Shipping
                                                                                             Only 10 left in stock - order soon.




                                                                                             Nicecnc Gas Fuel Tank Cover Replace KTM 125SX 150SX 250SX 250SXF
                                                                                             350SXF 450SXF 85SX 17/14,85SX 250/450SXF Factory Edition,250SX…
                                                                                             $
                                                                                                 1999
                                                                                             FREE Shipping
                                                                                             Only 5 left in stock - order soon.




                                                                                             NICECNC Replace KTM 125-530cc 2004-2010,690 SMC/ENDURO/DU-
                                                                                             2008-2009 SUPERMOTOR 2008 950 SUPERENDUROR 2007-2009…
                                                                                             $
                                                                                                 699
                                                                                             FREE Shipping




                                                                                             NICECNC 12mm P1.5 Red Magnetic Oil Drain Plug Bolt for 848/EVO/1098
                                                                                             R/S/1198 R/S All Monster 696/796/ABS 2010-821/1100/EVO/1200…
                                                                                                             27
                                                                                             $   699

https://www.amazon.com/s?k=ktm&i=merchant-items&me=A22XJM6N54T8XS&page=2&qid=1603165156&ref=sr_pg_2                                                                   2/4
10/20/2020                                     Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                  Filed: 11/10/20       PageNiceCNC
                                                                                                                 319 of 465 PageID #:2024

   Skip to main content                                                                                                                                            Acco
                                                                                                                                                                   Hello,      ists       Returns                        0
                                        All                                                                                                                                               & Orders     Try Prime              Cart
                                                                                                                                                                   Account

      Deliver to
                                      Holiday Deals      Gift Cards     Customer Service               's Amazon.com       Prime Video      Best Sellers     Browsing History                        Shop the Fashion Gift guide
      Bensenville 60106


                            NiceCNC                                                                                                           Have a question for NiceCNC?
                         NiceCNC storefront
                   95% positive in the last 12 months (258 ratings)                                                                               Ask a question
   Dear Valued Customer:
   Thank you so much for your great support on us.

   If you have any other questions or concerns,feel free to contact us ﬁrst.
   Our customer service will reply your E-Mail within 24 Hours .

   Note:about the RETURN and REFUND,Must TELL US the tracking number,WE CAN REFUND THE FULL MONEY TO YOU
   IMMEDIATELY^_^

   Contact US: Enter NICECNC storefront,

   Have a question for NICECNC?

   Click the "Ask a question"




   Detailed Seller Information


   Business Name:xiahua huang
   Business Address:
     Room 502,No.43,SongNan Street South
     BaiYun District
     Guangzhou
     510160
     CN


       Feedback       Returns & Refunds          Shipping       Policies      Help        Gift Wrap          Products



                            “ I really like these pegs they are nice and wide and installed in just a few minutes. ”
                                                                                                                                                                         30 days      90 days        12 months     Lifetime
                            By Gordon M. on October 11, 2020.                                                                                              Positive          93%          95%             95%         96%

                            “ Thx ”                                                                                                                        Neutral            0%           2%              1%          2%

                            By G. Bishop on October 6, 2020.                                                                                               Negative           7%           3%              4%          3%

                            “ Part was as it should be, quick shipping. I would use them again. ”                                                          Count               14           61            258          962

                            By jon on October 1, 2020.

                            “ Not as pictured!!! ”

                            By Sarah Proﬃtt on October 1, 2020.

                            “ responsable ”

                            By Astrid Quintero on September 29, 2020.



                                                                        Previous Next




                                                                                 Leave seller feedback        Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                          Page 1 of 9




                   KontrolFreek FPS Freek             KontrolFreek Precision            KontrolFreek FPS Freek             KontrolFreek FPS Freek            Bionik Quickshot - Trigger
                   Galaxy Purple for…                 Rings | Aim Assist Motion         Galaxy White for Xbox…             Inferno for Xbox One…             Stop Lock System for
                   KontrolFreek                       Control for PlayStation 4…        KontrolFreek                       KontrolFreek                      Playstation DualShock 4
                                   7,253              KontrolFreek                                     916                                3,042              Wireless Controllers
                   PlayStation 4                                      1,017             Xbox One                           Xbox One                                          502
                   $14.99                             $11.99                            47 oﬀers from $22.55               $14.99                            $12.38


        Top subscription apps for you                                                                                                                                                                              Page 1 of 9




                   Disney+                                                              STARZ                              Sling TV                          SHOWTIME
                   Disney                                                               Starz Entertainment                Sling TV LLC                      Showtime Digital Inc.

https://www.amazon.com/sp?_encoding=UTF8&asin=B076HR5V78&isAmazonFulfilled=1&ref_=olp_merch_name_1&seller=A22XJM6N54T8XS                                                                                                             1/2
10/20/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 320Checkout
                                                                                                                 of 465 PageID #:2025




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from NiceCNC                   (Learn more)                                             Monday, Oct. 26 - Monday, Nov. 2
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              Nicecnc Gas Fuel Tank Cover Replace KTM 125SX 150SX 250SX
              250SXF 350SXF 450SXF 85SX 17/14,85SX 250/450SXF Factory
              Edition,250SX 250SXF 350SXF 85 SX 19/16
              $19.99 - Quantity: 1
              Sold by: NiceCNC


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            321 of 465 PageID #:2026




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                 privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $19.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $19.99
                                                                                                                                                        Estimated tax to be collected:*             $1.25


              FREE TRIAL                                                                                                                                Order total:                            $21.24
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE

         Estimated delivery: Oct. 26, 2020 - Nov. 2, 2020
                         Nicecnc Gas Fuel Tank Cover Replace                 Choose a delivery option:
                         KTM 125SX 150SX 250SX 250SXF                             Monday, Oct. 26 - Monday, Nov. 2
                         350SXF 450SXF 85SX 17/14,85SX                            FREE Shipping
                         250/450SXF Factory Edition,250SX
                         250SXF 350SXF 85 SX 19/16
                         $19.99
                         Quantity: 1 Change
                         Sold by: NiceCNC
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                                            Case: Amazon.com: NICECNC
                                                            1:20-cv-06677       Brake Pedal Step
                                                                              Document           Tip Gear
                                                                                             #: 14        Shifter
                                                                                                     Filed:       Lever Tip for
                                                                                                               11/10/20         125 250-530
                                                                                                                              Page    322 SXof SX-F
                                                                                                                                               465EXC EXC-F XCW
                                                                                                                                                    PageID      XCF SMR SMC
                                                                                                                                                            #:2027

   Skip to main content                                ktm                                                                                                              Acco
                                                                                                                                                                        Hello,       ists      Returns                                  0
                                             All                                                                                                                                               & Orders           Try Prime                   Cart
                                                                                                                                                                        Account

       Deliver to
                                        Holiday Deals         Gift Cards      Customer Service               's Amazon.com       Prime Video      Best Sellers      Browsing History         Buy Again         Shop the Halloween Store
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                    NICECNC Brake Pedal Step Tip Gear Shifter Lever                                                          $15.99
                                                                                           Tip for 125 250-530 SX SX-F EXC EXC-F XCW XCF                                                            & FREE Shipping
   Subm
                                                                                           SMR SMC                                                                                                  Arrives: Oct 26 - Nov 2
                                                                                           Visit the NICECNC Store
   Subm                                                                                                      2 ratings                                                                              Only 1 left in stock -
                                                                                           Price:    $15.99 & FREE Shipping                                                                         order soon.
   Subm
                                                                                           Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No                                      Add toto
                                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                                            Cart
                                                                                           annual fee.

                                                                                           This item is returnable                                                                                                    Submit
                                                                                                                                                                                                                       Buy Now

                                                                                           Handle Type               Lever                                                                               Secure transaction
                                                                                           Metal Type                Aluminum                                                                       Ships from ...          NiceCNC
                                                                                           Brand                     NICECNC                                                                        Sold by ...             NiceCNC


                                                                                           About this item                                                                                               Deliver to           - Bensenville
                                                                                                                                                                                                         60106
                                                                                               Made from High Quality Aluminum, Beautiful And Durable
                                                                                               CNC Anodized Surface Finish,Easy To Install
                                Roll over image to zoom in                                     Fit for Most KTM OEM Brake Pedal and shift lever,KTM SX SX-F EXC EXC-F XCW XCF                         Add to List
                                                                                               SMR SMC
                                                                                            › See more product details                                                                                    Share

                                                                                           Compare with similar items
                                                                                                                                                                                                                  Have one to sell?
                                                                                              Report incorrect product information.
                                                                                                                                                                                                                  Sell on Amazon


   Frequently bought together


                                                              Total price: $48.98
                                                               AddSubmit
                                                                   both to Cart
                            +                                  AddSubmit
                                                                   both to List




         One of these items ships sooner than the other. Show details

          This item: NICECNC Brake Pedal Step Tip Gear Shifter Lever Tip for 125 250-530 SX SX-F EXC EXC-F XCW XCF SMR… $15.99
          NICECNC Billet 57mm Wide Foot Pegs Footrest for 65SX 09-18,85SX 03-17,150-300XC/250XC-F 200-530XC-W… $32.99



   Inspired by your recent shopping trends                                                                                                                                                                                        Page 1 of 14




             Motor-mh Wide CNC                     CNC Aluminum Chain             Motorcycle Rear Foot         Racing Orange CNC               Motorcycle CNC Chain            CNC Billet Pivot Brake             Rzmmotor 7/8’’ 22m
             Motorcycle Foot Pegs                  Slider Guide Guard             Brake Pedal Lever For        Billet Aluminum Gear            Guide Guard Protection          Clutch Levers For KTM              CNC Brake Clutch Le
             Footrest for KTM 125                  Protection For KTM All         KTM Husqvarna SX SX-F        Shifter, Shift Lever Arm        For KTM SX/SX-F 125-            250 300 350 450 500 SX             Protective Guards Ba
             250 300 350 SX/EXC…                   Models 2008-2018 SX…           XC XC-F XC-W XCF-W…          for KTM XCF EXC SX…             530 85SX FREERIDE…              SXF EXC EXCF XC XCF…               Ends Motorcycles…
                            6                                  6                                    13         $18.99                                         8                               18                                  15
             $35.99                                $27.99                         $33.99                       Only 15 left in stock - orde…   $24.99                          $20.99                             $33.99
             Only 3 left in stock - order…                                                                                                     Only 7 left in stock - order…                                      Only 16 left in stock - o




   Exclusive items from our brands                                                                                                                                                                                                    Page 1 of 6




             CLEO Plastic Fender                   AmazonBasics Motorbike         Marsauto 194 LED Light       Marsauto 194 LED Bulb           AmazonBasics Premium            AmazonBasics                       AmazonBasics Enhan
             Fairing Body Work Kit                 Powersports Racing             Bulb 6000K 168 T10           Blue 168 T10 2825               Waterproof Winter Plus          Motorcycle Saddle Bags             Flex Grip Work Glove
             Set，Plastic Body Fender               Gloves - XX-Large, Green       2825 5SMD LED                5SMD No Polarity                Performance Gloves,                            57                  Extra Large, Grey
             Kit 7 piece for CRF50…                            1,244              Replacement Bulbs for…       Replacement Bulbs for…          Black, L                        $78.24                                             671
                            73                     $11.99                                           6,812                      1,164                          123              Only 19 left in stock - orde…      $12.39
             $29.99                                                                #1 Best Seller    in        $9.99                           $18.45
                                                                                  Automotive Light Bulbs
                                                                                  $9.99




https://www.amazon.com/NICECNC-Brake-Pedal-Shifter-250-530/dp/B01N98T4C0/ref=sr_1_17?dchild=1&keywords=ktm&m=A22XJM6N54T8XS&qid=1603165156&s=merchant-items&sr=1-17                                                                                  1/4
10/20/2020              Amazon.com: NICECNCCase:
                                           Orange CNC Billet Oil Filter Cover
                                                   1:20-cv-06677              Cap for K-T-M#:
                                                                           Document         RC14
                                                                                               125/200/390 Duke,450/500Page
                                                                                                 Filed: 11/10/20        EXC SX-F,690
                                                                                                                             323 ofSMC/ENDURO SM/SM-R
                                                                                                                                     465 PageID       LC4 Duke/R,1050 1190 Aadventure/R RC8/RC8R
                                                                                                                                                  #:2028

   Skip to main content                              ktm                                                                                                 Acco
                                                                                                                                                         Hello,      ists     Returns                                 0
                                               All                                                                                                                            & Orders          Try Prime                   Cart
                                                                                                                                                         Account

       Deliver to
                                          Holiday Deals      Gift Cards      Customer Service        's Amazon.com      Prime Video    Best Sellers   Browsing History                     Shop the Fashion Gift guide
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                                  NICECNC Orange CNC Billet Oil Filter                                     $10.99
                                                                                                         Cover Cap for K-T-M RC                                                   & FREE Shipping
   Subm
                                                                                                         125/200/390 Duke,450/500 EXC SX-                                         Arrives: Oct 26 - Nov 2

   Subm
                                                                                                         F,690 SMC/ENDURO SM/SM-R LC4
                                                                                                                                                                                  Only 10 left in stock -
                                                                                                         Duke/R,1050 1190 Aadventure/R                                            order soon.
                                                                                                         RC8/RC8R                                                                 Qty:
                                                                                                                                                                                   Qty:   1
                                                                                                                                                                                   1
                                                                                                         Visit the NICECNC Store
                                                                                                                           1 rating
                                                                                                                                                                                                  Add toto
                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                           Cart
                                                                                                         Price:   $10.99 & FREE Shipping
                                                                                                                                                                                                     Submit
                                                                                                                                                                                                      Buy Now
                                                                                                         Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                         Rewards Visa Card. No annual fee.
                                                                                                                                                                                        Secure transaction
                                                                                                         This item is returnable
                                                                                                                                                                                  Ships from ...          NiceCNC
                                                                                                              Condition:100% Brand New AFTERMARKET                                Sold by ...             NiceCNC
                                                                                                              PARTS,Color:Anodized Orange
                                                                                                              Material:6061-T6 Aluminum,CNC-machined from billet
                                                                                                                                                                                        Deliver to          - Bensenville
                                                                                                              aluminum,lightweight and durable                                          60106
                                                                                                              Premium quality,anodized surface ﬁnish
                                                                                                              Direct old or damgae Replacement and upgrade
                                                                                                                                                                                    Add to List
                                                                                                              Getting some eye-catching parts for your bike.
                                                                                                          › See more product details
                                                                                                                                                                                          Share
                                                                                                              Report incorrect product information.
                                                Roll over image to zoom in                                                                                                                      Have one to sell?

                                                                                                                                                                                                Sell on Amazon


   You might also like                                                                                                                                         Page 1 of 18
   Sponsored




                 KTM XW-Ring Chain                   NEW OEM KTM Orange              KTM Racing Chain Guide       KTM Supersprox Stealth       KTM Factory Skid Plate
                 (Orange) 520x118 2003-              Rear Brake Disc Guard           (Orange) OEM                 Rear Sprocket (Orange)       (Black) 250/350 2015-
                 2020 OEM:                           2004-2017 SX XC EXC             7810497000004                51T OEM:                     2019 OEM: UPP150302
                 79610965118EB                       SXF 5481096120004                           2                5841005105104                $129.99
                             1                                    1                  $98.99                                   2
                 $124.99                             $83.99                                                       $83.99


   Customers who bought this item also bought




               NEW KTM OIL FILTER
               SERVICE KIT 2012-2015
               690 DUKE BLACK WHITE
               ENDURO 75038046110
                              23
               $65.78
               Only 12 left in stock - orde…




   Customers also viewed these products                                                                                                                                                                             Page 1 of 8




https://www.amazon.com/NICECNC-Orange-Billet-Filter-Aadventure/dp/B0711JBMWV/ref=sr_1_27?dchild=1&keywords=ktm&m=A22XJM6N54T8XS&qid=1603165156&s=merchant-items&sr=1-27                                                            1/4
10/22/2020                                         Amazon.com:
                                                 Case:         Niree Short Brake
                                                       1:20-cv-06677             Clutch Levers
                                                                             Document       #:for14KTM 1190 Adventure/R
                                                                                                     Filed:  11/10/202013-2016 Superof
                                                                                                                        Page 324    Adventure 1290 2015-2016
                                                                                                                                       465 PageID      #:2029Orange: Automotive

                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                               Returns                                   0
                                         Automotive Parts & Accessories                                                                                                                        & Orders          Try Prime                   Cart
                                                                                                                                                                      Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service         New Releases       AmazonBasics      Whole Foods            Free Shipping                Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates    Best Sellers    Parts     Accessories      Tools & Equipment        Car Care       Motorcycle & Powersports           Truck     RV      Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                              Niree Short Brake Clutch Levers for KTM 1190                                                                  $18.99
                                                                                     Adventure/R 2013-2016 Super Adventure 1290
                                                                                                                                                                                                   $7.99 delivery: Nov 5 - 23
   Subm
                                                                                     2015-2016 Orange
                                                                                     Brand: Niree
                                                                                                                                                                                                   In Stock.
   Subm
                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                    1      1
                                                                                     Price:   $18.99
   Subm
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $18.99 upon approval for the Amazon Rewards                                               Add toto
                                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                                            Cart

   Subm                                                                                  Visa Card. No annual fee.
                                                                                                                                                                                                                     Submit
                                                                                                                                                                                                                      Buy Now

                                                                                     Color: Orange
                                                                                                                                                                                                         Secure transaction
                                                                                               1 option from                                          1 option from
                                                                                                                               $18.99                                                              Ships from ...                Niree
                                                                                                  $18.99                                                 $18.99
                                                                                                                                                                                                   Sold by ...                   Niree

                                                                                                                          1 option from                                                            Return policy: This item is
                                                                                                      $18.99                                              $18.99
                                                                                                                             $18.99
                                                                                                                                                                                                   returnable

                                                                                                                          1 option from
                                                                                                      $18.99                                                                                             Deliver to Bensenville 60106
                         Click image to open expanded view                                                                   $18.99

                                                                                                                                                                                                     Add to List
                                                                                         6 Position Lever Adjustment stainless steel fasteners
                                                                                         Perfect ﬁtment without any modiﬁcation
                                                                                         Precision Machined Pivot Bore To Ensure A Perfect Fit                                                             Share
                                                                                         Machined from CNC Billt 6061 T6 Aluminum
                                                                                         Easy installation,prefessional installation recommended
                                                                                                                                                                                                                 Have one to sell?
                                                                                     › See more product details
                                                                                                                                                                                                                 Sell on Amazon



   Inspired by your recent shopping trends                                                                                                                                     Page 1 of 20




               CNC Billet Pivot Brake            MZS Pivot Levers Brake            MZS Pivot Levers Brake             Heran Pivot Dirt Bike             for KTM 125 144 200
               Clutch Levers For KTM             Clutch CNC Compatible             Clutch CNC Orange                  CNC Brake Clutch Levers           250 300 400 450 500
               250 300 350 450 500 SX            with KTM 250 EXC SX               Compatible with KTM                for KTM 250 XC-                   505 525 530 EXC EXC-
               SXF EXC EXCF XC XCF…              SX-F XC XCW XC-F 07…              125 EXC (SIX DAYS)…                F/SX/SX-F/XC/EXC…                 EXC-F XC XC-W XC-F…
                              20                                9                                 3                                   2                                  1
               $20.99                            $38.88                            $38.88                             $32.99                            $27.55
                                                 Only 17 left in stock - orde…     Only 7 left in stock - order…      Only 15 left in stock - orde…     Only 17 left in stock - orde




   Sponsored products related to this item                                                                                                                                                                                        Page 1 of 14




             MRELC CNC Short Brake          MRELC Universal                 KTM Hand Brake Lever               KTM Clutch Lever             KTM Factory Flex Brake             MZS 7/8 Levers set                KTM Flex Clutch Lev
             Clutch Levers for Honda        Motorcycle 7/8" 22mm            (Orange) 2014-2020                 (Orange) Brembo OEM:         Lever (Orange) OEM:                Universal Motorcycle              Brembo (Orange) OE
             GROM MSX125 2014-              Handlebar Brake Master          OEM: 7871399204404                 7800293120004                7871390204404                      Short CNC Brake Master            7870293104404
             2019, CBR250R 2011-2...        Cylinder Clutch Lever C...                  3                                  5                            1                      Cylinder Compatible ...                       3
                          1                              2                  $47.99                             $29.99                       $101.99                                        30                    $101.99
             $24.99                         $36.99                                                                                                                             $65.99
                                                                                                                                                                                                                                  Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $8.99 instead of $18.99! Get $10.00 off instantly as a gift card upon approval for the Amazon.com Store Card. Learn more.




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




https://www.amazon.com/Niree-Clutch-Adventure-2013-2016-2015-2016/dp/B01D1OQKIM/ref=sr_1_3?th=1                                                                                                                                                     1/4
10/22/2020                                            Amazon.com:
                                                    Case:         Niree Short Brake
                                                          1:20-cv-06677             Clutch Levers
                                                                                Document       #:for14KTM 1190 Adventure/R
                                                                                                        Filed:  11/10/202013-2016 Superof
                                                                                                                           Page 325    Adventure 1290 2015-2016
                                                                                                                                          465 PageID      #:2030Orange: Automotive

   Product information

   Color:Orange

   Technical Details                                                                                                    Additional Information

        Manufacturer                                          Niree                                                       ASIN                                           B01D1OQKIM

        Brand                                                 Niree                                                       Best Sellers Rank                              #1,289,858 in Automotive (See Top 100 in
                                                                                                                                                                         Automotive)
        Item Weight                                           12.3 ounces                                                                                                #2,134 in Powersports Brake Levers

        Manufacturer Part Number                              Niree-brake clutch levers                                   Date First Available                           March 16, 2016

        OEM Part Number                                       Fit for KTM 1190 Adventure/R 2013-2016
                                                                                                                        Warranty & Support
                                                              Super Adventure 1290 2015-2016
                                                                                                                        Product Warranty: For warranty information about this product, please click here
        Vehicle Service Type                                  Street Bike
                                                                                                                        Feedback

                                                                                                                        Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                   Page 1 of 3

              Videos for related products




                                                    0:29                                          0:59                                        0:28                                    0:29
              Motorcycle Hydraulic Clutch Brake               Motorcycle CNC brake clutch levers            7/8" Universal Front ATV Brake              WOOSTAR- How to install a Clutch          Street Brake Le
              Pump Master Cylinder Lever                                                                    Clutch Master Cylinder Reservoir…           Brake Bump Lever Assembly for…

              GOOFIT                                          FXCNC Racing                                  Feiteplus                                   WOOSTAR DIRECT US                         TARAZON-Moto



     Upload your video




   Product description
       Color:Orange

         Brand New Pair (Clutch and Brake) Levers set with 6 adjustable positions.
         ¡¡

         Speciﬁcation:

                Condition: 100% Guarantee Brand New
                ¡¡
                Material: Machined from CNC Billet 6061-T6 Aluminum
                ¡¡
                Size: Short Version , 145mm (2 Fingers, about 1 inch shorter than the original)
                ¡¡
                Color: Same As Picture Show
         ¡¡

         Package Includes:

                Brake lever * 1 ,clutch lever * 1
                ¡¡
                Instructions not Included


                Features:
                ¡¡
                6 Position Lever adjustable speed button design.
                ¡¡
                Precision Machined Pivot Bore To Ensure A Perfect Fit
                ¡¡
                Direct replacement for stock levers. No modiﬁcation !(Some parts or bushing from the original levers may be required to complete the installation)
                ¡¡
                Enhance the look of your motorcycle with these custom hand Levers
                ¡¡
                Easy installation! These Levers are great replacement for your old Levers




   Sponsored products related to this item




               Autobahn88 Motorcycle          Autobahn88 Motorcycle         Paired CNC Aluminum           Paired CNC Aluminum
               Clutch + Brake Lever Set       Clutch + Brake Lever Set      Motorcycle Handles            Motorcycle Handles
               for KTM : Super                for KTM : 1190                Folding Brake lever           Folding Brake lever
               Adventure 1290 (2015...        Adventure (2013-2016)...      Clutch lever for Ducati ...   Adjustable Clutch lever…
               $48.06                         $48.06                        $36.38                                     1
                                                                                                          $36.38
                                                                                                                                                                                                           Ad feedback


https://www.amazon.com/Niree-Clutch-Adventure-2013-2016-2015-2016/dp/B01D1OQKIM/ref=sr_1_3?th=1                                                                                                                           2/4
10/22/2020                                     Amazon.com:
                                             Case:         Niree Short Brake
                                                   1:20-cv-06677             Clutch Levers
                                                                         Document       #:for14KTM 1190 Adventure/R
                                                                                                 Filed:  11/10/202013-2016 Superof
                                                                                                                    Page 326    Adventure 1290 2015-2016
                                                                                                                                   465 PageID      #:2031Orange: Automotive

   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                     0%

   4 star                                     0%

   3 star                                     0%

   2 star                                     0%

   1 star                                     0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




   Pages with related products. See and discover other items: 1190 super adventure, 2016 ktm parts




     Customers who searched for "emoji" ultimately bought                                                                                                                                         Page 1 of 2




                 LovesTown Mini Emoji              Emoji Universe: Emoji             36 Styles Metallic Glitter       Dreampark Emotion          Dreampark 80 Pack Mini
                 Keychain Set, 80pcs               LED Rings, 24 Count               Emoji Temporary Tattoos          Keychain Mini Cute Plush   Emotion Keychain Plush,
                 Emoji Party Favors for                          359                 for Kids, Emoji Birthday         Pillows, Christmas /       Party Favors for Kids,
                 Kids Emoticon Plush…              $11.95                            Party Supplies Games…            Birthday Party…            Christmas / Birthday…
                               32                                                                 3                               740                        182
                 $12.99                                                              $5.99                            $10.99                     $32.99


     Popular products inspired by this item                                                                                                                                                       Page 1 of 7




                 MZS Short Levers Brake            MZS Short Levers Brake            MZS Short Levers Brake           MZS Short Levers Brake     MZS Short Brake Clutch
                 Clutch CNC Compatible             Clutch Adjustment CNC             Clutch Square                    Clutch Square              Levers Compatible with
                 with Honda CBR1000RR              Black Compatible with             Adjustment Red                   Adjustment Black CNC       Suzuki GSXR600 2006-
                 CBR 1000RR…                       Yamaha Raptor 700…                Compatible with…                 Compatible with Royal…     2010| GSXR750 2006…
                               29                                6                                3                               5                          40
                 $35.88                            $38.88                            $42.99                           $42.99                     $35.80


     Your Browsing History             View or edit your browsing history    ›                                                                             Page 1 of 3     See personalized recommendations

                                                                                                                                                                                        Sign in

                                                                                                                                                                                New customer? Start here.




                                                                                                        Back to top

https://www.amazon.com/Niree-Clutch-Adventure-2013-2016-2015-2016/dp/B01D1OQKIM/ref=sr_1_3?th=1                                                                                                                 3/4
10/22/2020                                                                          Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 14 Filed:     Seller Profile:
                                                                                           11/10/20     Page   Niree
                                                                                                                   327 of 465 PageID #:2032
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                               Returns                          0
                                           All                                                                                                                                                 & Orders       Try Prime              Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service        New Releases       AmazonBasics        Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106


                            Niree                                                                                                                 Have a question for Niree?
                           Niree storefront
                   67% positive in the last 12 months (12 ratings)                                                                                     Ask a question
   Niree is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Yuerong Yi
   Business Address:
     Yuexiu District,Beizhan Road, 35#
     152 room, 402 #
     Guangzhou
     Guangdong
     510000
     CN


       Feedback       Returns & Refunds           Shipping         Policies        Help       Products



                            “ OEM replacement parts ”
                                                                                                                                                                                30 days      90 days       12 months      Lifetime
                            By Tompkinsrk on October 25, 2018.                                                                                                  Positive                 -     50%              67%          95%
                            “ What I thought was blue, is more like purple. ”                                                                                   Neutral                  -      0%                0%          1%

                            By Amazon Customer on October 24, 2018.                                                                                             Negative                 -     50%              33%           4%

                            “ Parts missing can’t use the product so now it’s just sitting there ”                                                              Count                    0        2               12          842

                            By Amazon Customer on October 24, 2018.

                            “ Tx ”

                            By MBR on October 22, 2018.

                            “ Part arrived with no instruction once installed the brake light was on constantly over running light while the
                             blinkers were working. Contacted the seller and they sent over a wiring diagram (should have come
                             originally), I had to swap wires in their supplied harness to get it to work properly. they wanted to charge a
                             $20 restock fee for their defective product, would not recommend this seller. ”
                            Read less

                            By don lepard on October 18, 2018.

                            “ hello there, this item only ﬁt 2006-2009, but your bike is 2018 , so it will not ﬁt. ”

                            By Niree on October 22, 2018.



                                                                            Previous Next




                                                                                      Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                 Page 1 of 8




                   Laugh Till You Cry Emoji             KTM 2013 Dual Compound              JFGRACING Motorbike                FMF Racing 11299 Wash              Timex Unisex Weekender
                   Pillow 12.5 Inch Large               Enduro Grips                        Oﬀroad CNC Foot Pegs               Plug                               38mm Watch
                   Yellow Smiley Emoticon               78102021000 (Original               pedals Foot rests For 65-                         1,413                                12,195
                                     584                Version)                            1290 SX SXF EXC EXCF…              $9.63                              $29.55 - $89.99
                   $9.95                                                  134                             146
                                                        $19.99                              $26.69


        Top subscription apps for you                                                                                                                                                                                     Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                     386,990            CBS Interactive                                   79,755                              47,388                               22,921
                   $0.00                                                  98,054            $0.00                              $0.00                              $0.00
                                                        $0.00

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A23ZSX41AVMAI3&sshmPath=                                                                              1/2
10/22/2020                                  Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                      11/10/20: KTM
                                                                                                 Page 328 of 465 PageID #:2033
                                                                                                                                        Hello, Sign in
   Skip to main content                      KTM                                                                                        Account & Lists
                                                                                                                                                               Returns                          0
                                   Niree                                                                                                                       & Orders    Try Prime                  Cart
                                                                                                                                        Account
      Deliver to
                                  Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 448 results for Niree : "KTM"                                                                                                                                         Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:


    Brand
    Niree                                                                                             Niree Motorcycle Tank Gas Metallic Luster Protector Pad Sticker Decal for
    Baakyeek                                                                                          KTM 390 Duke/RC390 200 Duke/RC200 RC125 RC125/125 Duke (C07#)
    GAO                                                                                                                1
                                                                                                      C07
                                                                                                      $
                                                                                                       999
                                                                                                      $4.99 shipping

                                                                                                                                +




                                                                                                      Niree Motorcycle Tank Gas Metallic Luster Protector Pad Sticker Decal for
                                                                                                      KTM 1190 Adventure/R Super Adventure 1290 (C07#)
                                                                                                      C07
                                                                                                      $
                                                                                                       999
                                                                                                      $4.99 shipping

                                                                                                                                +




                                                                                                      Niree Short Brake Clutch Levers for KTM 1190 Adventure/R 2013-2016
                                                                                                      Super Adventure 1290 2015-2016 Orange
                                                                                                      Orange
                                                                                                      $
                                                                                                       1899
                                                                                                      $7.99 shipping

                                                                                                                                +




                                                                                                      15 LED LEDS Integrated Motor taillight Motorcycle Replacement Assemble
                                                                                                      Parts Brake Stop Light Tail light Super Bright Fit For Honda Suzuki…
                                                                                                      $
                                                                                                       1400
                                                                                                      $7.99 shipping




                                                                                                      Niree Motorcycle Accessories Oil Fuel Tank Bag Magnet Pack MotoGear For
                                                                                                      GPS Or Cell Phone Waterproof Bag for KTM 1190 Adventure/R Super…
                                                                                                      $
                                                                                                       2399
                                                                                                      $7.99 shipping




                                                                                                      Niree Motorcycle Tank Gas Protector Pad Sticker Decal for KTM 690
                                                                                                      Duke/SMC/SMCR 2014-2016 ADVENTURE 1050 2016 690 Enduro R 201…
                                                                                                      A08
                                                                                                      $
                                                                                                       999
                                                                                                      $4.99 shipping

                                                                                                                                +




                                                                                                      Niree Short Brake Clutch Levers for KTM 690 Enduro R 2014-2016 690
                                                                                                      Duke/SMC/SMCR 2014-2016 ADVENTURE 1050 2016 Gray
                                                                                                                       3

                                                                                                      gray
                                                                                                      $
                                                                                                       2399
                                                                                                      $7.99 shipping

                                                                                                                                +



https://www.amazon.com/s?k=KTM&me=A23ZSX41AVMAI3&ref=nb_sb_noss                                                                                                                                              1/3
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 329Checkout
                                                                                                                   of 465 PageID #:2034




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                   Choose a delivery option:

                Shipping from Niree            (Learn more)                                                             Thursday, Nov. 5 - Monday, Nov. 23
                                                                                                                        $7.99 - Shipping
                Shipping to:         , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Niree Short Brake Clutch Levers for KTM 1190 Adventure/R 2013-2016 Super
                    Adventure 1290 2015-2016 Orange
                    $18.99 - Quantity: 1
                    Sold by: Niree


                Change quantities or delete




                                                                                                                                                                           Continue




                                                              Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                           1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  330 of 465 PageID #:2035




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $18.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $7.99
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $26.98
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.19
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                              $28.17

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                                                                                                                                                                       Why didn't I qualify for free shipping?
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 5, 2020 - Nov. 23, 2020
                                       Niree Short Brake Clutch Levers for KTM                     Choose a delivery option:
                                       1190 Adventure/R 2013-2016 Super                                 Thursday, Nov. 5 - Monday, Nov. 23
                                       Adventure 1290 2015-2016 Orange                                  $7.99 - Shipping
                                       $18.99
                                       Quantity: 1 Change
                                       Sold by: Niree
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                              Amazon.com:
                                             Case:Niree Motorcycle Tank Gas
                                                    1:20-cv-06677           Metallic Luster#:
                                                                         Document           Protector Pad Sticker
                                                                                              14 Filed:           Decal forPage
                                                                                                           11/10/20         KTM 390 Duke/RC390
                                                                                                                                  331  of 465200 Duke/RC200
                                                                                                                                               PageID       RC125 RC125/125 Duke (C07#)
                                                                                                                                                        #:2036
                                                                                                                                                                          Hello, Sign in
   Skip to main content                            KTM                                                                                                                    Account & Lists
                                                                                                                                                                                                  Returns                                   0
                                        All                                                                                                                                                       & Orders           Try Prime                  Cart
                                                                                                                                                                          Account
       Deliver to
                                      Holiday Deals         Gift Cards        Best Sellers    Customer Service       New Releases        AmazonBasics         Whole Foods         Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                  Niree Motorcycle Tank Gas Metallic Luster                                                                     $9.99
                                                                                         Protector Pad Sticker Decal for KTM 390
                                                                                                                                                                                                       $4.99 delivery: Nov 5 - 23
   Subm
                                                                                         Duke/RC390 200 Duke/RC200 RC125 RC125/125
   Subm
                                                                                         Duke (C07#)                                                                                                   In Stock.
                                                                                         Brand: Niree
                                                                                                                                                                                                       Qty:
                                                                                                                                                                                                        Qty:
                                                                                                                                                                                                        1      1
                                                                                                                1 rating

                                                                                          Price:   $9.99                                                                                                               Add toto
                                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                                Cart

                                                                                             Get $50 oﬀ instantly: Pay $0.00 $9.99 upon approval for the Amazon Rewards                                                  Submit
                                                                                                                                                                                                                          Buy Now
                                                                                             Visa Card. No annual fee.
                                                                                                                                                                                                            Secure transaction
                                                                                          Color: C07
                                                                                                                                                                                                       Ships from ...               Niree
                                                                                                                                                                                                       Sold by ...                  Niree
                                                                                                    $9.99             $9.99               $9.99                $9.99               $9.99

                                                                                                                                                                                                            Deliver to Bensenville 60106
                                                                                                    $9.99             $9.99               $9.99
                                                                                                                                                                                                         Add to List
                               Roll over image to zoom in
                                                                                             Condition :100% Brand New
                                                                                             Color : As picture shows Package Included : 1 X Motorcycle Sport Tank Protector                                   Share
                                                                                             Pad Sticker
                                                                                             Stick-on adhesive tank protector enhances the look of your bike while protecting
                                                                                                                                                                                                                     Have one to sell?
                                                                                             your valuable paint job
                                                                                             Easy to install (No additional tools are needed); Note: Please do not reuse it, or it`s                                 Sell on Amazon

                                                                                             adhesive will be relatively poor, please clean the location before pasting.
                                                                                             Fit for : KAWASAKI YAMAHA HONDA SUZUKI BMW DUCATI BENELLI DERBI
                                                                                             TRIUMPH MOTO GUZZI KTM , all Mode & Year Motorcycles
                                                                                          › See more product details

                                                                                         Compare with similar items



   Inspired by your recent shopping trends                                                                                                                                                                                            Page 1 of 15




             CNC Billet Pivot Brake           for KTM 125 144 200               MZS Pivot Levers Brake          MZS Pivot Levers Brake            Heran Pivot Dirt Bike           Pivot Dirtbike Oﬀ Road             Orange Motorcycle C
             Clutch Levers For KTM            250 300 400 450 500               Clutch CNC Compatible           Clutch CNC Orange                 CNC Brake Clutch Levers         Orange Brake Clutch                Aliminum Adjustable
             250 300 350 450 500 SX           505 525 530 EXC EXC-R             with KTM 250 EXC SX             Compatible with KTM               for KTM 250 XC-                 Levers for KTM 125                 Folding Extendable
             SXF EXC EXCF XC XCF…             EXC-F XC XC-W XC-F…               SX-F XC XCW XC-F 07…            125 EXC (SIX DAYS)…               F/SX/SX-F/XC/EXC…               SX/150 SX 2016…                    Brake Clutch Levers
                          20                                 1                                 9                               3                                 2                               12                                  15
             $20.99                           $27.55                            $38.88                          $38.88                            $32.99                          $31.96                             $38.99
                                              Only 17 left in stock - orde…     Only 17 left in stock - orde…   Only 7 left in stock - order…     Only 15 left in stock - orde…                                      Only 9 left in stock - ord




   Customers also viewed these products                                                                                                                                                                                                  Page 1 of 8




             CICMOD Motorcycle                M10 Motorcycle CNC                Orange Motorcycle CNC           COPART Motorcycle                 FTRT Adjustable Short           Coolsheep Motorcycle               Xitomer Tail Tidy for
             Front & Rear Fork Wheel          Swingarm Sliders Spools           Aliminum Adjustable             Engine Guards Protector           Brake Clutch Levers for         Frame Slider Crash                 DUKE 2017 2018 20
             Frame Slider Crash               Stand Screw For KTM               Folding Extendable              Crash Bars without                KTM Duke 125 RC125              Protector for KTM 125              2020, Fender Elimin
             Protector for KTM 125…           Duke 125 200 390 690…             Brake Clutch Levers Fit…        Frame Sliders for KTM…            2014 2015 2016 2017…            200 250 390 Duke…                  For KTM DUKE 125…
                          88                                 23                                15                              34                                28                              11                                  27
             $25.98                           $19.99                            $38.99                          $105.00                           $32.99                          $45.99                             $29.99
                                                                                Only 9 left in stock - order…   Only 7 left in stock - order…                                     Only 12 left in stock - orde…      Only 6 left in stock - ord




   Sponsored products related to this item                                                                                                                                                                                            Page 1 of 20




https://www.amazon.com/Niree-Motorcycle-Metallic-Protector-Sticker/dp/B076V8VZFY/ref=sr_1_1?dchild=1&keywords=KTM&m=A23ZSX41AVMAI3&qid=1603345272&s=merchant-items&sr=1-1                                                                              1/4
10/22/2020                                           Amazon.com:
                                                    Case:        Niree Motorcycle
                                                          1:20-cv-06677           Tank Gas Metallic
                                                                               Document       #: 14 Luster Protector
                                                                                                       Filed:        Pad StickerPage
                                                                                                                 11/10/20        Decal for
                                                                                                                                        332KTMof
                                                                                                                                               1190
                                                                                                                                                 465Adventure/R
                                                                                                                                                       PageID   Super Adventure 1290 (C07#)
                                                                                                                                                                  #:2037
                                                                                                                                                                              Hello, Sign in
   Skip to main content                              KTM                                                                                                                      Account & Lists
                                                                                                                                                                                                      Returns                                  0
                                          All                                                                                                                                                         & Orders          Try Prime                  Cart
                                                                                                                                                                              Account
       Deliver to
                                        Holiday Deals         Gift Cards        Best Sellers     Customer Service        New Releases        AmazonBasics         Whole Foods         Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                    Niree Motorcycle Tank Gas Metallic Luster                                                                      $9.99
                                                                                           Protector Pad Sticker Decal for KTM 1190
                                                                                                                                                                                                          $4.99 delivery: Nov 5 - 23
   Subm
                                                                                           Adventure/R Super Adventure 1290 (C07#)
                                                                                           Brand: Niree
                                                                                                                                                                                                          In Stock.
   Subm
                                                                                                                                                                                                          Qty:
                                                                                                                                                                                                           Qty:
                                                                                                                                                                                                           1      1
                                                                                           Price:     $9.99

                                                                                               Get $50 oﬀ instantly: Pay $0.00 $9.99 upon approval for the Amazon Rewards                                                 Add toto
                                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                                   Cart
                                                                                               Visa Card. No annual fee.
                                                                                                                                                                                                                            Submit
                                                                                                                                                                                                                             Buy Now

                                                                                            Color: C07
                                                                                                                                                                                                                Secure transaction

                                                                                                       $9.99              $9.99               $9.99                $9.99               $9.99              Ships from ...               Niree
                                                                                                                                                                                                          Sold by ...                  Niree

                                                                                                       $9.99              $9.99               $9.99
                                                                                                                                                                                                                Deliver to Bensenville 60106


                                                                                                Condition :100% Brand New                                                                                   Add to List
                                 Roll over image to zoom in                                     Color : As picture shows Package Included : 1 X Motorcycle Sport Tank Protector
                                                                                                Pad Sticker
                                                                                                Stick-on adhesive tank protector enhances the look of your bike while protecting                                  Share
                                                                                                your valuable paint job
                                                                                                Easy to install (No additional tools are needed); Note: Please do not reuse it, or it`s                                 Have one to sell?
                                                                                                adhesive will be relatively poor, please clean the location before pasting.                                             Sell on Amazon
                                                                                                Fit for : KAWASAKI YAMAHA HONDA SUZUKI BMW DUCATI BENELLI DERBI
                                                                                                TRIUMPH MOTO GUZZI KTM , all Mode & Year Motorcycles
                                                                                            › See more product details

                                                                                           Compare with similar items


                                                                                           Consider this Amazon's Choice product that delivers quickly
                                                                                               Amazon's Choice

                                                                                                               Gas Tank Protector Motorcycle Tank Pad, 3D Motorcycle Tank Sticker
                                                                                                               Protector Decal Gas Oil Fuel Tank Pad Protector Black for Suzuki
                                                                                                               Kawasaki Honda Yamaha Ducati
                                                                                                               $9.76
                                                                                                                            (282)




   Inspired by your recent shopping trends                                                                                                                                                                                               Page 1 of 15




             CNC Billet Pivot Brake             for KTM 125 144 200               MZS Pivot Levers Brake            MZS Pivot Levers Brake            Heran Pivot Dirt Bike           Pivot Dirtbike Oﬀ Road            Orange Motorcycle C
             Clutch Levers For KTM              250 300 400 450 500               Clutch CNC Compatible             Clutch CNC Orange                 CNC Brake Clutch Levers         Orange Brake Clutch               Aliminum Adjustable
             250 300 350 450 500 SX             505 525 530 EXC EXC-R             with KTM 250 EXC SX               Compatible with KTM               for KTM 250 XC-                 Levers for KTM 125                Folding Extendable
             SXF EXC EXCF XC XCF…               EXC-F XC XC-W XC-F…               SX-F XC XCW XC-F 07…              125 EXC (SIX DAYS)…               F/SX/SX-F/XC/EXC…               SX/150 SX 2016…                   Brake Clutch Levers
                            20                                 1                                  9                                3                                 2                            12                                    15
             $20.99                             $27.55                            $38.88                            $38.88                            $32.99                          $31.96                            $38.99
                                                Only 17 left in stock - orde…     Only 17 left in stock - orde…     Only 7 left in stock - order…     Only 15 left in stock - orde…                                     Only 9 left in stock - ord




   Customers who viewed this item also viewed




             Gas Tank Protector
             Motorcycle Tank Pad, 3D
             Motorcycle Tank…
                            282
               #1 Best Seller   in
             Powersports Gas Tank
             Protectors
             $9.76



   Sponsored products related to this item                                                                                                                                                                                               Page 1 of 18


https://www.amazon.com/Niree-Motorcycle-Metallic-Protector-Adventure/dp/B076VBYQ28/ref=sr_1_2?dchild=1&keywords=KTM&m=A23ZSX41AVMAI3&qid=1603345272&s=merchant-items&sr=1-2                                                                               1/4
10/20/2020          Amazon.com: MZS Pivot Levers
                                           Case: Brake Clutch CNC Compatible
                                                    1:20-cv-06677            with KTM 250
                                                                       Document        #:EXC
                                                                                          14 SX SX-F XC
                                                                                             Filed:     XCW XC-FPage
                                                                                                     11/10/20    07-13|300
                                                                                                                        333EXC
                                                                                                                             ofXC465
                                                                                                                                  XC-W 06-13|350 #:2038
                                                                                                                                     PageID      EXC-F SX-F XC-F XCF-W 11-13|400EXC 09-11|450 E…

                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                             Returns                                 0
                                         Automotive Parts & Accessories                                                                                                                      & Orders          Try Prime                 Cart
                                                                                                                                                                      Account
      Deliver to
                                        Holiday Deals      Gift Cards     Best Sellers     Customer Service      New Releases           AmazonBasics     Whole Foods         Free Shipping                Shop today's epic deals now
      Bolingbrook 60440

    Automotive      Your Garage      Deals & Rebates    Best Sellers     Parts   Accessories        Tools & Equipment        Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles


    Select your vehicle:      Year           Make           Model           Check Fit                                                                                                                                   Your Garage (0)




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                              MZS Pivot Levers Brake Clutch CNC Compatible                                                                      Buy new:                    $38.88

                                                                                     with KTM 250 EXC SX SX-F XC XCW XC-F 07-                                                                    & FREE Shipping. Details
   Subm
                                                                                     13|300 EXC XC XC-W 06-13|350 EXC-F SX-F XC-F                                                                & FREE Returns


   Subm
                                                                                     XCF-W 11-13|400EXC 09-11|450 EXC EXC-R XC-W                                                                 Arrives: Oct 29 - 31 Details
                                                                                                                                                                                                 Fastest delivery: Thursday, Oct
                                                                                     08-13|530EXC-R XC-W 08-11                                                                                   22
   Subm                                                                              Brand: MZS                                                                                                  Order within 21 hrs and 48 mins
                                                                                                            9 ratings                                                                            Details

   Subm                                                                              Price:   $38.88 & FREE Shipping. Details & FREE Returns                                                     Only 18 left in stock -
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $38.88 upon approval for the Amazon Rewards
                                                                                                                                                                                                 order soon.
   Subm
                                                                                         Visa Card. No annual fee.                                                                               Qty:
                                                                                                                                                                                                  Qty:   1
                                                                                                                                                                                                  1
                                                                                     Available at a lower price from other sellers that may not oﬀer free Prime shipping.
   Subm
                                                                                     This item is returnable                                                                                                     Add toto
                                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                                          Cart

                                                                                     Color: Orange
                                                                                                                                                                                                                   Submit
                                                                                                                                                                                                                    Buy Now

                                                                                                $38.88              $38.88                                                                             Secure transaction

                                                                                                                                                                                                 Ships from ...        Amazon
                                                                                          IMPORTANT NOTE - Please check "vehicle ﬁtment list" to make sure that this
                                                                                                                                                                                                 Sold by ...           nordlichter
                              Roll over image to zoom in                                  model type and year work for your bike before ordering.
                                                                                          HIGH QUALITY COMPONENTS - MZS Pivot levers used chrome steel precision
                                                                                          sealed bearings, stainless steel pivot and bushing parts, Chrome Silicon cantilever
                                                                                          springs, aerospace grade stainless steel and chromoly fasteners, and specially                            Enjoy fast, FREE delivery,
                                                                                          designed and manufactured fasteners.                                                                      exclusive deals and award-
                                                                                          DJUSTABLE REACH - by simply adjusting a bolts on the MZS lever, the reach can be                          winning movies & TV
                                                                                          adjusted to accommodate the smallest to the largest hands and gives the best                              shows with Prime
                                                                                          clutch or brake response.                                                                                 Try Prime and start saving
                                                                                          MZS ADVABTAGE - This lever-processed logo prevents the lever's ﬁngers from                                today with Fast, FREE
                                                                                          slipping, the pivot design allows the lever to fold outward to prevent bending or                         Delivery
                                                                                          breaking in the event of a crash. And the anodized with beautiful glossy and
                                                                                          vibrant ﬁnish, which increases resistance to corrosion and wear, makes your bike                       Add a Protection Plan:
                                                                                          stand out from the crowd .                                                                                   3-Year Auto Parts Protection
                                                                                          TECHNICAL SUPPORT - Why I choose right model and year but still can't ﬁt? The                                Plan for $6.19
                                                                                          biggest possibility is that your lever has ever damaged before, and you used
                                                                                          another universal perch and lever (Not OEM) replace your stock, so the MZS lever
                                                                                                                                                                                                       Add gift options
                                                                                          size will not ﬁt your new perch. If you have this situation please contact us, we will
                                                                                          help you solve it.                                                                                           Deliver to Bolingbrook 60440
                                                                                        › See more product details

                                                                                     Compare with similar items                                                                                        Buy used:                   $31.11
                                                                                     New & Used (2) from $31.11 + FREE Shipping



   Frequently bought together                                                                                                                                                                   Add to List




                                                                                  Total price: $93.46                                                                                            New & Used (2) from
                                                                                                                                                                                                 $31.11 + FREE Shipping
                                                                                         Submit
                                                                                    Add all three to Cart
                          +                            +                                Submit
                                                                                    Add all three to List
                                                                                                                                                                                                         Share


                                                                                                                                                                                                               Have one to sell?
         Some of these items ship sooner than the others. Show details
                                                                                                                                                                                                               Sell on Amazon
          This item: MZS Pivot Levers Brake Clutch CNC Compatible with KTM 250 EXC SX SX-F XC XCW XC-F 07-13|300 EXC XC… $38.88
          NICECNC Billet 57mm Wide Foot Pegs Footrest for 65SX 09-18,85SX 03-17,150-300XC/250XC-F 200-530XC-W… $32.99
          KTM 2013 Dual Compound Enduro Grips 78102021000 (Original Version) $21.59



   You might also like                                                                                                                                                                                                         Page 1 of 43
   Sponsored




https://www.amazon.com/MZS-KTM-250-300-350/dp/B07Q51GHV4/ref=sr_1_1?th=1                                                                                                                                                                        1/6
10/20/2020          Amazon.com: MZS Pivot Levers
                                           Case: Brake Clutch CNC Compatible
                                                    1:20-cv-06677            with KTM 250
                                                                       Document        #:EXC
                                                                                          14 SX SX-F XC
                                                                                             Filed:     XCW XC-FPage
                                                                                                     11/10/20    07-13|300
                                                                                                                        334EXC
                                                                                                                             ofXC465
                                                                                                                                  XC-W 06-13|350 #:2039
                                                                                                                                     PageID      EXC-F SX-F XC-F XCF-W 11-13|400EXC 09-11|450 E…




              MZS CNC Pivot Brake                Xitomer Brake Clutch          Xitomer Brake Clutch          POISON SCORPION                Xitomer Brake Clutch              Motorcycle Duke390 250
              Clutch Levers for                  Levers, for BMW F750GS        Levers, for KTM Duke          Aluminum Dirt Bike Oﬀ          Levers, for BMW F750GS            Handguards Hand
              Husqvarna TE250/TE300              F850GS 2018 2019              790 2018 2019 2020,           Road Pivot Front Brake         F850GS 2018 2019                  Handle Bar Handguard
              2014-2016,FC250…                   2020, Short Adjustable...     Adjustable Long/Stand...      Clutch Levers Set Com...       2020, Adjustable Folda...         Hand Guards Brush…
                           3                                  1                              11                           1                              1                    $35.99
              $36.99                             $40.49                        $39.99                        $39.99                         $37.25


   Exclusive items from our brands                                                                                                                                                                                    Page 1 of 2




                AmazonBasics Motorbike               CLEO Plastic Fender           AmazonBasics High               AmazonBasics Premium               AmazonBasics                          AmazonBasics Enhanced         A
                Powersports Racing                   Fairing Body Work Kit         Mileage Motor Oil,              Waterproof Winter Plus             Motorcycle Saddle Bags                Flex Grip Work Gloves -
                Gloves - XX-Large, Green             Set，Plastic Body Fender       Synthetic Blend, 10W-           Performance Gloves,                               57                     Extra Large, Grey
                               1,244                 Kit 7 piece for CRF50…        30, 5 Quart                     Black, L                           $78.24                                                  671
                $11.99                                            73                              13,169                        123                   Only 19 left in stock - orde…         $12.39                        $
                                                     $29.99                        $17.99                          $18.04


   See all vehicles this product ﬁts.


   Compare with similar items




                                       This item MZS Pivot Levers Brake             MZS Pivot Levers Brake Clutch CNC            JFG RACING CNC Foldable Brake                        Heran Pivot Dirt Bike CNC Brake
                                       Clutch CNC Compatible with KTM 250           Compatible with 125 150 SX 16-               Clutch Levers For 350 450 SX SXR SXF                 Clutch Levers for KTM 250 XC-
                                       EXC SX SX-F XC XCW XC-F 07-13|300            19/250 SX XCF-W 14-18/250 350 450            XCF XCFW XCRW XCW EXCR EXC 14-                       F/SX/SX-F/XC/EXC/EXC-F Sixdays
                                       EXC XC XC-W 06-13|350 EXC-F SX-F             500 EXC-F 6 DAYS 14-18/250 300               16 125 150 200 250 300 350 500 SX                    2007-2013, EXC-E 300 2007-2013,
                                       XC-F XCF-W 11-13|400EXC 09-11|450            450 500 EXC XC-W 14-18/250 350               XC EXC XCFW XCW SXF XCF EXC                          350 SX-F/XC-F/XCF-W 2011-2013,
                                       EXC EXC-R XC-W 08-13|530EXC-R XC-            450 SX-F XC-F 14-18/250 300 XC 14-           EXCF(SIX DAYS) 14-18 Orange                          450EXC-F 2007-2013,Orange
                                       W 08-11                                      18

                                            Submit
                                           Add to Cart                                   Submit
                                                                                        Add to Cart                                   Submit
                                                                                                                                     Add to Cart                                           Submit
                                                                                                                                                                                          Add to Cart



     Customer Rating                                     (9)                                          (30)                                         (65)                                                 (2)

     Price                             $
                                        3888                                        $
                                                                                     3888                                        $
                                                                                                                                  2399                                                $
                                                                                                                                                                                       3299
     Sold By                           nordlichter                                  nordlichter                                  JFG RACING                                           heran-trading




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                                Additional Information

        Manufacturer                                           KTM Brake Clutch CNC Pivot Levers                      ASIN                                                    B07Q51GHV4

        Brand                                                  MZS                                                    Customer Reviews                                                                  9 ratings
                                                                                                                                                                              3.6 out of 5 stars
        Model                                                  KTM 250 300 350 450 530 2008 to 2011
                                                               Pivot Brake Clutch CNC Foldable Levers                 Best Sellers Rank                                       #100,592 in Automotive (See Top 100 in
                                                                                                                                                                              Automotive)
        Item Weight                                            11.3 ounces                                                                                                    #155 in Powersports Brake Levers

https://www.amazon.com/MZS-KTM-250-300-350/dp/B07Q51GHV4/ref=sr_1_1?th=1                                                                                                                                                            2/6
10/20/2020            Amazon.com: MZS Pivot Levers
                                             Case: Brake Clutch CNC Compatible
                                                      1:20-cv-06677            with KTM 250
                                                                         Document        #:EXC
                                                                                            14 SX SX-F XC
                                                                                               Filed:     XCW XC-FPage
                                                                                                       11/10/20    07-13|300
                                                                                                                          335EXC
                                                                                                                               ofXC465
                                                                                                                                    XC-W 06-13|350 #:2040
                                                                                                                                       PageID      EXC-F SX-F XC-F XCF-W 11-13|400EXC 09-11|450 E…

        Package Dimensions                                    7.48 x 3.58 x 2.48 inches                                   Date First Available                            April 2, 2019

        Item model number                                     KTM 250 300 350 450 530 levers 08 to 11
                                                                                                                    Warranty & Support
        Exterior                                              Smooth
                                                                                                                    Product Warranty: For warranty information about this product, please click here
        Manufacturer Part Number                              KTM 250 300 350 450 530 levers 08 to 11
                                                                                                                    Feedback
        OEM Part Number                                       300 EXC XC XC-W 2006-2013, 350 EXC-
                                                              F SX-F XC-F XCF-W 2011-2013, 450 EXC                  Would you like to tell us about a lower price?
                                                              EXC-R XC-W 2008-2013, 530 EXC-R XC-
                                                              W 2008-2011, KTM 250 EXC SX SX-F XC
                                                              XCW XC-F 2007-2013

        Special Features                                      Folding

        Vehicle Service Type                                  Dirt Bike




   Videos                                                                                                                                                                                                      Page 1 of 2

             Videos for related products




                                               0:29                                         0:29                                           0:30                                      0:28
             Motorcycle Hydraulic Clutch Brake            WOOSTAR- How to install a Clutch             Universal 7/8" CNC Motorcycle               7/8" Universal Front ATV Brake               Clutch Brake Lever
             Pump Master Cylinder Lever                   Brake Bump Lever Assembly for…               Hydraulic Front Brake Master…               Clutch Master Cylinder Reservoir…            140cc TTR 125cc S

             GOOFIT                                       WOOSTAR DIRECT US                            Feiteplus                                   Feiteplus                                    HIAORS



     Upload your video




   Product description
       Color:Orange

         Speciﬁcation:

               Material: Machined from CNC Billet 6061-T6 Aluminum
               Levers Handle Size: 85MM , Short Version (2 Fingers)
               Color: Same AS Picture Show

         Package Includes:

               Levers * 2 (MZS Brand Brake & Clutch levers)
               Instructions not Included

         Features:

               Machined logo helps prevent ﬁngers from slipping on levers
               Enhance the look of your motorcycle with these custom hand Levers
               Exclusively designed for each bikes and morden 3 ﬁnger designed lever arms
               Ultra precision machine cut for super light weight construction, high precision and quality
               The pivot design allows the lever to fold outward to prevent bending or breaking in the event of a crash

         Fitment:


               KTM

               250SX 2006-2013
               250SX-F 2007-2013
               250XC 2006-2013
               250XC-F/ 250XCF-W 2007-2013
               250EXC/ 250XCW/ 250EXC-F (SIX DAYS) 2006-2013
               300XC-W/ 300EXC/ 300XC 2006-2013
               350SX-F/ 350XC-F/ 350XCF-W/ 350EXC-F 2011-2013
               400EXC 2009-2011
               400XC-W 2009-2010
               450EXC/ 450EXC-R 2007-2013
               450XC-W/ 450XCR-W 2008-2013
               500XC-W/ 500EXC (SIX DAYS) 2012-2013
               530XC-W/XCR-W/EXC-R/EXC 2008-2011

         Quality Assurance:

               MZS value the shopping experience and satisfaction of each customer, so we provides lifetime technical support. No matter what the problem , please contact us ﬁrst, we will do our best to solve any
               problem for you.




   Customers who viewed this item also viewed                                                                                                                                                                  Page 1 of 7




https://www.amazon.com/MZS-KTM-250-300-350/dp/B07Q51GHV4/ref=sr_1_1?th=1                                                                                                                                                     3/6
10/20/2020        Amazon.com: MZS Pivot Levers
                                         Case: Brake Clutch CNC Compatible
                                                  1:20-cv-06677            with KTM 250
                                                                     Document        #:EXC
                                                                                        14 SX SX-F XC
                                                                                           Filed:     XCW XC-FPage
                                                                                                   11/10/20    07-13|300
                                                                                                                      336EXC
                                                                                                                           ofXC465
                                                                                                                                XC-W 06-13|350 #:2041
                                                                                                                                   PageID      EXC-F SX-F XC-F XCF-W 11-13|400EXC 09-11|450 E…




               JFG RACING CNC                   MZS Pivot Levers Brake          FTRT Pivot Dirtbike                CNC Billet Pivot Brake     Pivot Dirtbike Brake         JFG RACING CNC Brake             O
               Foldable Brake Clutch            Clutch CNC Compatible           Brake clutch Levers for            Clutch Levers For KTM      Clutch Levers for KTM        Clutch Levers For 250            A
               Levers For 350 450 SX            with 125 150 SX 16-             KTM 125SX 150SX                    250 300 350 450 500 SX     250 SX-F/EXC -F/Sixdays      300 350 450 500 SX SXF
               SXR SXF XCF XCFW…                19/250 SX XCF-W 14…             250SX/XC-W/XCF-W…                  SXF EXC EXCF XC XCF…       2007-2013, EXC-E 300…        EXC EXCF XC XCF XCW…
                            65                               30                                11                               18                        13                              13
               $23.99                           $38.88                          $32.99                             $20.99                     $31.90                       $23.99                           $
                                                                                Only 2 left in stock - order…                                                              Only 12 left in stock - orde…    O




   Related items to consider                                                                                                                                                                           Page 1 of 30
   Sponsored




               MZS CNC Pivot Brake              Xitomer Brake Clutch            KTM Factory Flex Brake             Xitomer Brake Clutch       KTM Probend                  NEW OEM KTM Orange
               Clutch Levers for                Levers, for BMW F750GS          Lever (Orange) OEM:                Levers, for KTM Duke       Handguard Set by Cycra       Rear Brake Disc Guard
               Husqvarna TE250/TE300            F850GS 2018 2019                7871390204404                      790 2018 2019 2020,        OEM: U6910022                2004-2017 SX XC EXC              S
               2014-2016,FC250…                 2020, Short Adjustable...                   1                      Adjustable Foldable E...   $53.99                       SXF 5481096120004
                            3                                1                  $101.99                                          11                                                     1
               $36.99                           $40.49                                                             $49.99                                                  $83.99




                                                                                                                                                                             Sponsored


   Customer questions & answers
        Have a question? Search for answers


               Question:         Does it ﬁt for Husaberg FE250 2013
      0
               Answer:           No, we still not yet developed the Husaberg FE250 2013 levers, so we not sure it whether used
     votes
                                 which version levers. If you need it please contact the MZS customer service, they will help you
                                 check and ﬁnd the correct lever
                                 By MZS® SELLER on February 26, 2019




   Customer reviews                                                       Top reviews
                                                                          Top  reviews

                      3.6 out of 5
                                                                         Top reviews from the United States
   9 global ratings

   5 star                                    39%                                Alex Krist
   4 star                                    16%
                                                                                       Not bad
   3 star                                    30%
                                                                         Reviewed in the United States on December 13, 2019
   2 star                                     0%
                                                                         Color: Black Veriﬁed Purchase
   1 star                                    15%
                                                                         Didn’t come with the springs to prevent vibration and they’re a little clunky. Figment was good but not
    How are ratings calculated?                                          perfect. For the price I wouldn’t expect much better

                                                                             Helpful           Comment          Report abuse


   Review this product                                                          spool'd

   Share your thoughts with other customers                                            Stock feels better
                                                                         Reviewed in the United States on January 13, 2020
               Write a customer review                                   Color: Black Veriﬁed Purchase
                                                                         Just ok.

                                                                             Helpful           Comment          Report abuse


                                                                                Ronald M.

                                                                                       Perfect
                                                                         Reviewed in the United States on February 17, 2020
                                                                         Color: Orange Veriﬁed Purchase


https://www.amazon.com/MZS-KTM-250-300-350/dp/B07Q51GHV4/ref=sr_1_1?th=1                                                                                                                                              4/6
10/20/2020       Amazon.com: MZS Pivot Levers
                                        Case: Brake Clutch CNC Compatible
                                                 1:20-cv-06677            with KTM 250
                                                                    Document        #:EXC
                                                                                       14 SX SX-F XC
                                                                                          Filed:     XCW XC-FPage
                                                                                                  11/10/20    07-13|300
                                                                                                                     337EXC
                                                                                                                          ofXC465
                                                                                                                               XC-W 06-13|350 #:2042
                                                                                                                                  PageID      EXC-F SX-F XC-F XCF-W 11-13|400EXC 09-11|450 E…

                                                                         Great levers, fast shipping!

                                                                               Helpful       Comment        Report abuse


                                                                                  Edinho

                                                                                       Good stuﬀ
                                                                         Reviewed in the United States on November 19, 2019
                                                                         Color: Black Veriﬁed Purchase
    MZS CNC Pivot Brake Clutch Levers for Husq…                          I like
               3
    $36.99                          Shop now                                   Helpful       Comment        Report abuse

                                        Sponsored


                                                                         See all reviews




                                                                                   KTM Supersprox Stealth Rear Sprocket (Orange)
                                                                                   51T OEM: 5841005105104                                          Shop now
                                                                                   $83.99                    2

                                                                                                                                                              Sponsored




     Inspired by your browsing history                                                                                                                                                                     Page 1 of 7




               FMF Racing 11299 Wash           KTM 2013 Dual                      KTM 6" Die-cut Decal           NEW KTM CORPORATE            Motorex Top Speed 4T            KTM Open End Dual
               Plug                            Compound Enduro Grips              Orange                         STICKER SHEET                Oil - 15W50 - 4 Liter           Compound Hand Grips
                            1,403              78102021000 (Original                          66                             49               171-435-400                                   75
               $8.75                           Version)                           $6.80                          $13.99                                   105                 $24.99
                                                            133                                                                               $47.30
                                               $21.59


     Popular products inspired by this item                                                                                                                                                                Page 1 of 5




               kemimoto Foldable               Pivot Dirtbike Brake               Heran Pivot Dirt Bike          Rawsomes Adjustable          Front Brake/Clutch Lever        Xitomer Holder Clutch
               Brake Clutch Levers             Clutch Levers for KTM              CNC Brake Clutch Levers        Brake Clutch Levers For      Pushrods Pins Dowels            Brake Lever for KTM 790
               Compatible with KTM             250 SX-F/EXC -F/Sixdays            for KTM 250 XC-                KTM 390 Duke/RC390           Plungers for Brembo             Duke 2018 2019, Clutch
               125SX 150SX 2016-               2007-2013, EXC-E 300…              F/SX/SX-F/XC/EXC…              2013-2019, 250 Duke…         Master Cylinders on…            Brake Master Cylinder…
               2019/ 250 SX XCF-W…                          13                                2                              18                           1                                 6
               $29.99                          $31.90                             $32.99                         $30.90                       $14.99                          $19.99


     Your Browsing History          View or edit your browsing history     ›                                                                                    Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                 Sign in

                                                                                                                                                                                       New customer? Start here.




                                                                                                         Back to top




                         Get to Know Us                           Make Money with Us                              Amazon Payment Products                             Let Us Help You
                         Careers                                  Sell products on                                Amazon Rewards Visa                                 Amazon and COVID-
                                                                  Amazon                                          Signature Cards                                     19
                         Blog
                                                                  Sell apps on Amazon                             Amazon.com Store Card                               Your Account
                         About Amazon
                                                                  Become an Aﬃliate                               Amazon Business Card                                Your Orders
                         Press Center
                                                                  Advertise Your Products                         Amazon Business Line of Credit                      Shipping Rates &
                         Investor Relations                                                                                                                           Policies
                                                                  Self-Publish with Us                            Shop with Points
                         Amazon Devices                                                                                                                               Amazon Prime
                                                                  Host an Amazon Hub                              Credit Card Marketplace
                         Amazon Tours                                                                                                                                 Returns &
                                                                  › See More Make Money                           Reload Your Balance                                 Replacements
                                                                  with Us
                                                                                                                  Amazon Currency Converter                           Manage Your Content
                                                                                                                                                                      and Devices
                                                                                                                                                                      Amazon Assistant


https://www.amazon.com/MZS-KTM-250-300-350/dp/B07Q51GHV4/ref=sr_1_1?th=1                                                                                                                                                 5/6
10/20/2020                                          Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                              11/10/20: KTM
                                                                                                         Page 338 of 465 PageID #:2043
                                                                                                                                                       Hello, Sign in
   Skip to main content                                    KTM                                                                                         Account & Lists
                                                                                                                                                                              Returns                          0
                                             nordlichter                                                                                                                      & Orders    Try Prime                  Cart
                                                                                                                                                       Account
      Deliver to
                                          Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics     Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bolingbrook 60440

    1-16 of 63 results for nordlichter : "KTM"                                                                                                                                                   Sort  by:Featured
                                                                                                                                                                                                 Featured
                                                                                                                                                                                                  Sort by:


    Brand
    MZS                                                                                                       MZS Pivot Levers Brake Clutch CNC Compatible with KTM 250 EXC SX SX-F
    N NORDLICHTER                                                                                             XC XCW XC-F 07-13|300 EXC XC XC-W 06-13|350 EXC-F SX-F XC-F XCF-W…
                                                                                                                             9

                                                                                                              Orange
                                                                                                              $
                                                                                                               3888
                                                                                                                       Get it as soon as Thu, Oct 22
                                                                                                              FREE Shipping by Amazon
                                                                                                              Only 18 left in stock - order soon.
                                                                                                              Also available in Black




                                                                                                              MZS Pivot Levers Brake Clutch CNC Orange Compatible with KTM 125 EXC
                                                                                                              (SIX DAYS) 2009-2013/125 144 SX 2009-2013/150 SX XC 2009-2013/2…
                                                                                                                             3
                                                                                                              Orange
                                                                                                              $
                                                                                                               3888
                                                                                                               Save 10% with coupon
                                                                                                                       Get it as soon as Thu, Oct 22
                                                                                                              FREE Shipping by Amazon
                                                                                                              Only 7 left in stock - order soon.
                   BETOOLL 16.5" Wide
                                                                                                              Also available in Black
                   Rear View Race
                   Mirror Convex…
                                     1,524
                   $
                       22.98
                               Shop now                                                                       MZS Bar End Mirrors - Universal 7/8 Standard Hollow Rear View Arrow
                                                                                                              Side Mirror Compatible with Motorcycle Cruiser Sport Street Bike Scooter…
                                                                                                                             107
                                    Sponsored                                                                 $2999
                                                                                                               Save 10% with coupon


                                                                                                              FREE Shipping by Amazon




                                                                                                              MZS Short Levers Clutch Brake Adjustment Black CNC Compatible with
                                                                                                              KTM 125 Duke RC125 2014-2018| 200 Duke RC200 2014-2018| 390 Duk…
                                                                                                                             18
                                                                                                              Black Lever Red Adjustable
                                                                                                              $
                                                                                                               3588
                                                                                                               Save 10% with coupon
                                                                                                                       Get it as soon as Thu, Oct 22
                                                                                                              FREE Shipping by Amazon
                                                                                                              Only 12 left in stock - order soon.
                                                                                                              Price may vary by color




                                                                                                              MZS Adjustment Levers Brake Clutch CNC Compatible with KTM 1290
                                                                                                              Super Duke R 2014-2019|1290 Super Duke GT 2014-2019|1190 RC8 RC8…
                                                                                                                             2
                                                                                                              $
                                                                                                               4299
                                                                                                                       Get it as soon as Today, Oct 20
                                                                                                              FREE Shipping by Amazon
                                                                                                              Only 7 left in stock - order soon.




                                                                                                              MZS Pivot Levers Brake Clutch CNC Compatible with 125 150 SX 16-
                                                                                                              19/250 SX XCF-W 14-18/250 350 450 500 EXC-F 6 DAYS 14-18/250 300…
                                                                                                                             30

                                                                                                              Orange Lever Gray Adapter
                                                                                                              $3888
                                                                                                                      Get it as soon as Thu, Oct 22
                                                                                                              FREE Shipping by Amazon

                                                                                                              Also available in Black Lever Gray Adapter




https://www.amazon.com/s?k=KTM&me=A3LVN2W65B89RW&ref=nb_sb_noss                                                                                                                                                             1/4
10/20/2020                                         Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                      Filed: 11/10/20           nordlichter
                                                                                                             Page      339 of 465 PageID #:2044
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                     Returns                                0
                                           All                                                                                                                                                       & Orders       Try Prime                   Cart
                                                                                                                                                                          Account
      Deliver to
                                       Holiday Deals        Gift Cards         Best Sellers      Customer Service      New Releases        AmazonBasics        Whole Foods       Free Shipping                 Shop deals before they're gone
      Bolingbrook 60440


   nordlichter                                                                                                                                         Have a question for nordlichter?
   nordlichter storefront
                    96% positive in the last 12 months (547 ratings)                                                                                    Ask a question
   nordlichter is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:linyi
   Business Address:
     Guangzhoushi Tianhequ Huangcun xincundajie
     4hengxiang 2haolou zhengtao
     Guangzhou
     Guangdong
     510515
     CN


       Feedback         Returns & Refunds           Shipping           Policies       Help         Gift Wrap        Products



                             “ Went on easy, they don’t slip around. ”
                                                                                                                                                                                  30 days          90 days       12 months        Lifetime
                             By mark sturgeon on October 18, 2020.                                                                                                 Positive           98%            97%                96%           96%
                             “ Nice controls, but didn’t work for my bike. ”                                                                                       Neutral                 0%         1%                   1%              1%

                             By quinton maddox on October 18, 2020.                                                                                                Negative                2%         3%                   3%              3%

                             “ Fit perfectly. ”                                                                                                                    Count                   60         194                547           856

                             By quinton maddox on October 18, 2020.

                             “ beautiful, ”

                             By John b. on October 18, 2020.

                             “ Shipment received really fast great quality ”

                             By Brian Dalton on October 17, 2020.



                                                                               Previous Next




                                                                                           Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                         Page 1 of 7




                    FMF Racing 11299 Wash               KTM 2013 Dual Compound                KTM 6" Die-cut Decal              NEW KTM CORPORATE                Motorex Top Speed 4T Oil             KTM Open End Dual
                    Plug                                Enduro Grips                          Orange                            STICKER SHEET                    - 15W50 - 4 Liter 171-435-           Compound Hand Grips
                                   1,403                78102021000 (Original                                  66                                 49             400                                                  75
                    $8.75                               Version)                              $6.80                             $13.99                                          105                   $24.99
                                                                         133                                                                                     $47.30
                                                        $21.59


        Top subscription apps for you




                   Disney+                          CBS Full Episodes and Live           STARZ                          Sling TV                       SHOWTIME                            Philo: Live & On-Demand
                   Disney                           TV                                   Starz Entertainment            Sling TV LLC                   Showtime Digital Inc.               TV
                                 381,847            CBS Interactive                                    78,534                            46,726                       22,586               PHILO
                   $0.00                                              96,770             $0.00                          $0.00                          $0.00                                             64,179
                                                    $0.00                                                                                                                                  $0.00


        Your Browsing History                 View or edit your browsing history     ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                       Sign in

                                                                                                                                                                                                               New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3LVN2W65B89RW&sshmPath=                                                                                        1/2
10/20/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 340Checkout
                                                                                                                   of 465 PageID #:2045




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com               (Learn more)                                             20 pickup locations near you

                Shipping to:       , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                    Choose a delivery option:
                States

                    MZS Pivot Levers Brake Clutch CNC Compatible with KTM 250 EXC SX SX-F                        Good news                 , we're giving you a 30-day FREE trial of Prime
                    XC XCW XC-F 07-13|300 EXC XC XC-W 06-13|350 EXC-F SX-F XC-F XCF-W
                    11-13|400EXC 09-11|450 EXC EXC-R XC-W 08-13|530EXC-R XC-W 08-11
                    $38.88 - Quantity: 1                                                                              Thursday, Oct. 22
                    Sold by: nordlichter                                                                              FREE Two-Day Delivery with a free trial of

                                                                                                                      Tuesday, Oct. 27
                Change quantities or delete
                                                                                                                       FREE Shipping

                                                                                                                      Thursday, Oct. 22
                                                                                                                      $11.34 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  341 of 465 PageID #:2046




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $38.88
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.34
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $50.22
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $2.43
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $52.65

                                                                                                                                                                                       How are shipping costs calculated?
                                                  , time is money. Why not save both?
                                                                                                                                  Try Prime FREE for 30 days
                                          Save $11.34 on this order and get FREE Two-Day Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 22, 2020 If you order in the next 21 hours and 24 minutes (Details)
                                       MZS Pivot Levers Brake Clutch CNC                           Choose a delivery option:
                                       Compatible with KTM 250 EXC SX SX-F XC                           Thursday, Oct. 22
                                       XCW XC-F 07-13|300 EXC XC XC-W 06-                               FREE Two-Day Delivery with your free trial of
                                       13|350 EXC-F SX-F XC-F XCF-W 11-
                                                                                                        Tuesday, Oct. 27
                                       13|400EXC 09-11|450 EXC EXC-R XC-W 08-
                                                                                                        FREE Shipping
                                       13|530EXC-R XC-W 08-11
                                       $38.88 & FREE Returns                                            Thursday, Oct. 22
                                       Amazon Prime eligible Join now                                   $11.34 - Shipping
                                       Quantity: 1 Change
                                       Sold by: nordlichter
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020             Amazon.com: MZS Pivot Levers
                                              Case: Brake Clutch CNC OrangeDocument
                                                       1:20-cv-06677       Compatible with#:
                                                                                           KTM
                                                                                             14125 EXC (SIX
                                                                                                Filed:      DAYS) 2009-2013/125
                                                                                                        11/10/20    Page 342144ofSX465
                                                                                                                                    2009-2013/150
                                                                                                                                        PageIDSX#:2047
                                                                                                                                                  XC 2009-2013/200 XC-W EXC 2009-2013/450 SX S…

                                                                                                                                                        Hello, Sign in
   Skip to main content                        KTM                                                                                                      Account & Lists
                                                                                                                                                                               Returns                                 0
                                       All                                                                                                                                     & Orders          Try Prime                 Cart
                                                                                                                                                        Account
       Deliver to
                                      Holiday Deals    Gift Cards    Best Sellers     Customer Service      New Releases    AmazonBasics      Whole Foods      Free Shipping             Shop deals before they're gone
       Bolingbrook 60440

    Select your vehicle:       Year          Make        Model        Check Fit                                                                                                                           Your Garage (0)




   ‹ Back to results



   Subm                                                                         MZS Pivot Levers Brake Clutch CNC Orange                                                           $38.88
                                                                                Compatible with KTM 125 EXC (SIX DAYS) 2009-                                                       & FREE Shipping. Details
                                                                                                                                                                                   & FREE Returns
   Subm
                                                                                2013/125 144 SX 2009-2013/150 SX XC 2009-
                                                                                                                                                                                   Arrives: Thursday, Oct 29
   Subm
                                                                                2013/200 XC-W EXC 2009-2013/450 SX SX-F SX-                                                        Details
                                                                                R 2009-2012                                                                                        Fastest delivery: Thursday, Oct
   Subm                                                                         Brand: MZS                                                                                         22
                                                                                                       3 ratings                                                                   Order within 21 hrs and 42 mins
                                                                                                                                                                                   Details
   Subm                                                                              Price:   $38.88 & FREE Shipping. Details & FREE Returns
                                                                                    Coupon       Save an extra 10% when you apply this coupon.                                     Only 7 left in stock -
   Subm                                                                                       Details                                                                              order soon.
                                                                                     Get $50 oﬀ instantly: Pay $0.00 $38.88 upon approval for the Amazon Rewards                   Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1
   Subm                                                                              Visa Card. No annual fee.

                                                                                This item is returnable                                                                                            Add toto
                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                            Cart

                                                                                Color: Orange
                                                                                                                                                                                                     Submit
                                                                                                                                                                                                      Buy Now

                                                                                              $38.88           $38.88
                                                                                                                                                                                         Secure transaction

                                                                                                                                                                                   Ships from ...        Amazon
                              Roll over image to zoom in                             IMPORTANT NOTE - Please check "vehicle ﬁtment list" to make sure that this
                                                                                                                                                                                   Sold by ...           nordlichter
                                                                                     model type and year work for your bike before ordering.
                                                                                     HIGH QUALITY COMPONENTS - MZS Pivot levers used chrome steel precision
                                                                                     sealed bearings, stainless steel pivot and bushing parts, Chrome Silicon cantilever
                                                                                     springs, aerospace grade stainless steel and chromoly fasteners, and specially
                                                                                                                                                                                      Enjoy fast, FREE delivery,
                                                                                     designed and manufactured fasteners.
                                                                                                                                                                                      exclusive deals and award-
                                                                                     DJUSTABLE REACH - by simply adjusting a bolts on the MZS lever, the reach can be
                                                                                                                                                                                      winning movies & TV
                                                                                     adjusted to accommodate the smallest to the largest hands and gives the best
                                                                                                                                                                                      shows with Prime
                                                                                     clutch or brake response.
                                                                                                                                                                                      Try Prime and start saving
                                                                                     MZS ADVABTAGE - This lever-processed logo prevents the lever's ﬁngers from
                                                                                                                                                                                      today with Fast, FREE
                                                                                     slipping, the pivot design allows the lever to fold outward to prevent bending or
                                                                                                                                                                                      Delivery
                                                                                     breaking in the event of a crash. And the anodized with beautiful glossy and
                                                                                     vibrant ﬁnish, which increases resistance to corrosion and wear, makes your bike                    Add gift options
                                                                                     stand out from the crowd .
                                                                                     TECHNICAL SUPPORT - Why I choose right model and year but still can't ﬁt? The                       Deliver to Bolingbrook 60440
                                                                                     biggest possibility is that your lever has ever damaged before, and you used
                                                                                     another universal perch and lever (Not OEM) replace your stock, so the MZS lever                Add to List
                                                                                     size will not ﬁt your new perch. If you have this situation please contact us, we will
                                                                                     help you solve it.
                                                                                                                                                                                           Share
                                                                                  › See more product details

                                                                                Compare with similar items                                                                                       Have one to sell?

                                                                                                                                                                                                 Sell on Amazon

   You might also like                                                                                                                                         Page 1 of 38
   Sponsored




               MZS CNC Pivot Brake            Xitomer Brake Clutch         Xitomer Brake Clutch             Xitomer Brake Clutch         Motorcycle Duke390 250
               Clutch Levers for              Levers, for BMW F750GS       Levers, for KTM Duke             Levers, for BMW F750GS       Handguards Hand
               Husqvarna TE250/TE300          F850GS 2018 2019             790 2018 2019 2020,              F850GS 2018 2019             Handle Bar Handguard
               2014-2016,FC250…               2020, Short Adjustable...    Adjustable Long/Stand...         2020, Adjustable Folda...    Hand Guards Brush…
                            3                              1                             11                              1               $35.99
               $36.99                         $40.49                       $39.99                           $37.25

   Customers who viewed this item also viewed                                                                                                                                                                        Page 1 of 4




https://www.amazon.com/MZS-KTM-125-144-150/dp/B07QBXQ7MH/ref=sr_1_2?dchild=1&keywords=KTM&m=A3LVN2W65B89RW&qid=1603177786&s=merchant-items&sr=1-2                                                                                  1/6
10/20/2020              Amazon.com: MZS Short Levers
                                               Case: Clutch Brake Adjustment Black
                                                        1:20-cv-06677              CNC Compatible
                                                                             Document     #: 14with KTM 125
                                                                                                  Filed:    Duke RC125
                                                                                                         11/10/20      2014-2018|
                                                                                                                    Page    343 200  Duke RC200
                                                                                                                                  of 465  PageID2014-2018|
                                                                                                                                                    #:2048 390 Duke RC390 2013-2020| 390 Adventure| H…

                                                                                                                                                                   Hello, Sign in
   Skip to main content                             KTM                                                                                                            Account & Lists
                                                                                                                                                                                          Returns                                  0
                                             All                                                                                                                                          & Orders          Try Prime                  Cart
                                                                                                                                                                   Account
       Deliver to
                                           Holiday Deals    Gift Cards        Best Sellers     Customer Service      New Releases   AmazonBasics     Whole Foods          Free Shipping             Shop deals before they're gone
       Bolingbrook 60440
   ‹ Back to results



   Subm                                                                                  MZS Short Levers Clutch Brake Adjustment Black                                                       $35.88
                                                                                         CNC Compatible with KTM 125 Duke RC125                                                               & FREE Shipping. Details
                                                                                                                                                                                              & FREE Returns
   Subm
                                                                                         2014-2018| 200 Duke RC200 2014-2018| 390
                                                                                                                                                                                              Arrives: Thursday, Oct 29
   Subm
                                                                                         Duke RC390 2013-2020| 390 Adventure|                                                                 Details
                                                                                         Husqvarna Svartpilen Vitpilen 401                                                                    Fastest delivery: Thursday, Oct
   Subm                                                                                  Brand: MZS                                                                                           22
                                                                                                                18 ratings | 9 answered questions                                             Order within 21 hrs and 42 mins
                                                                                                                                                                                              Details
   Subm                                                                                       Price:   $35.88 & FREE Shipping. Details & FREE Returns
                                                                                             Coupon       Save an extra 10% when you apply this coupon.                                       Only 12 left in stock -
   Subm                                                                                                Details                                                                                order soon.
                                                                                         This item is returnable
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
   Subm                                                                                  Color: Black Lever Red Adjustable

                                                                                                                                                                                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
                                                                                                       $35.88          $35.88          $32.88

                                                                                                                                                                                                                Submit
                                                                                                                                                                                                                 Buy Now
                                                                                              NOTICE - Please check the Levers "title" or "products description" to make sure
                                                                                              that this model type and model year work for your bike before ordering. Be sure to                    Secure transaction
                                                                                              follow the installation instructions (in the box) to check and test before riding.
                                                                                                                                                                                              Ships from ...         Amazon
                                  Roll over image to zoom in                                  COMPONENTS - MZS lever use chrome steel precision sealed bearings, stainless
                                                                                                                                                                                              Sold by ...            nordlichter
                                                                                              steel pivot and bushing parts, Chrome Silicon cantilever springs, aerospace grade
                                                                                              stainless steel and chromoly fasteners
                                                                                              ADJUSTABLE - By simply adjusting the set screw of the MZS lever, the reach can be
                                                                                              adjusted from the smallest hand to the greatest hand and provides the best clutch
                                                                                                                                                                                                 Enjoy fast, FREE delivery,
                                                                                              or brake response
                                                                                                                                                                                                 exclusive deals and award-
                                                                                              ADVABTAGE - This lever-processed logo prevents the lever's ﬁngers from slipping.
                                                                                                                                                                                                 winning movies & TV
                                                                                              The beautiful shiny ﬁnish with anodized treatment CNC lever improves corrosion
                                                                                                                                                                                                 shows with Prime
                                                                                              resistance and hardness, and prevents bending and damage at the time of crash
                                                                                                                                                                                                 Try Prime and start saving
                                                                                              ASSURANCE - MZS value the shopping experience and satisfaction of each
                                                                                                                                                                                                 today with Fast, FREE
                                                                                              customer, so we provides lifetime technical support. No matter what the problem,
                                                                                                                                                                                                 Delivery
                                                                                              please contact us ﬁrst, we will do our best to solve any problem for you.
                                                                                         › See more product details                                                                                 Add gift options

                                                                                                                                                                                                    Deliver to Bolingbrook 60440

   Frequently bought together
                                                                                                                                                                                                Add to List



                                                            Total price: $49.37                                                                                                                       Share
                                                             AddSubmit
                                                                 both to Cart
                                +                            AddSubmit
                                                                 both to List
                                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                            Sell on Amazon



         One of these items ships sooner than the other. Show details

          This item: MZS Short Levers Clutch Brake Adjustment Black CNC Compatible with KTM 125 Duke RC125 2014-2018| 200… $35.88
          Xitomer 4 PCS M10x1.25 Mirror Hole Plugs, For Yamaha FZ-07 MT-07 / FZ-09 MT-09, HONDA CRF250L… $13.49



   Exclusive items from our brands                                                                                                                                                                                              Page 1 of 6




                    AmazonBasics                    Marsauto 194 LED Light               CLEO Plastic Fender               CLEO 8mm Blue Side             AmazonBasics Deluxe               Motorcycle, Bicycle,
                    Motorcycle Saddle Bags          Bulb 6000K 168 T10                   Fairing Body Work Kit             Mirrors for GY6 50cc           Motorcycle Cover, Sport           Scooter Phone Mount -
                                    57              2825 5SMD LED                        Set，Plastic Body Fender           125cc 150cc 250cc                              162               Reliable Handlebar
                    $78.24                          Replacement Bulbs for…               Kit 7 piece for CRF50…            Chinese Scooter…               $82.92                            Phone Holder for Any…
                    Only 19 left in stock - orde…                     6,812                                73                          117                Only 12 left in stock - orde…                        468
                                                     #1 Best Seller    in                $29.99                            $14.59                                                           $15.95                                     $
                                                    Automotive Light Bulbs
                                                    $9.99



   Customers who viewed this item also viewed                                                                                                                                                                                   Page 1 of 7




https://www.amazon.com/MZS-Clutch-Levers-2014-2018-2013-2018/dp/B01C5MJES4/ref=sr_1_4?dchild=1&keywords=KTM&m=A3LVN2W65B89RW&qid=1603177786&s=merchant-items&sr=1-4                                                                           1/5
10/23/2020                      Amazon.com: NTHREEAUTO Foldable Brake Clutch
                                             Case: 1:20-cv-06677             Levers Dirt #:
                                                                       Document          Bike14
                                                                                              Billet Pivot Lever
                                                                                                  Filed:         Compatible
                                                                                                            11/10/20    Pagewith KTM
                                                                                                                                  344250SXF EXCPageID
                                                                                                                                       of 465   250 300 350 SXF 250 300 XCF 350: Home Improvement
                                                                                                                                                          #:2049
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                                                                                                                            Account & Lists
                                                                                                                                                                                           Returns                                 0
                                         All                                                                                                                                               & Orders          Try Prime                 Cart
                                                                                                                                                                   Account
      Deliver to
                                       Holiday Deals       Gift Cards    Best Sellers    Customer Service       New Releases        AmazonBasics      Whole Foods         Free Shipping     Registry          Get ready for Halloween
      Bolingbrook 60440

    Tools & Home Improvement         Best Sellers    Deals & Savings    Gift Ideas   Power & Hand Tools   Lighting & Ceiling Fans     Kitchen & Bath Fixtures   Smart Home          Shop by Room      Launchpad




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                     NTHREEAUTO Foldable Brake Clutch Levers Dirt                                                              $22.99
                                                                                     Bike Billet Pivot Lever Compatible with KTM
                                                                                                                                                                                               FREE delivery: Saturday, Oct 31
                                                                                     250SXF EXC 250 300 350 SXF 250 300 XCF 350                                                                on your ﬁrst order.
                                                                                     Brand: NTHREEAUTO
                                                                                                                                                                                               Fastest delivery: Monday, Oct
                                                                                                                                                                                               26 Details
                                                                                     Price:   $22.99
                                                                                                                                                                                               In Stock.
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $22.99 upon approval for the Amazon Rewards                            Qty:
                                                                                                                                                                                                Qty:   1
                                                                                                                                                                                                1
                                                                                        Visa Card. No annual fee.

                                                                                     This item is returnable                                                                                                   Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart
                                                                                     Handle Type               Lever
                                                                                                                                                                                                                 Submit
                                                                                                                                                                                                                  Buy Now
                                                                                     Metal Type                Aluminum
                                                                                     Brand                     NTHREEAUTO                                                                            Secure transaction

                                                                                                                                                                                               Ships from ...     Amazon
                                                                                     About this item                                                                                           Sold by ...        NTHREEAUTO
                            Roll over image to zoom in                                  【Fitment】Compatible with KTM 125SX/XC-W/144SX, 250EXC, 250EXC-F, 250XC-
                                                                                                                                                                                                     Add gift options
                                                                                        F, 300EXC, 350EXC, 350EXCF, 350EXC-F, 350XCF-W, 250SX/250XC, 450SMR,
                        Subm Subm Subm Subm Subm
                                                                                        250SX-F, 400EXC, 350SX-F/XC-F/XCF-W, 450SX/SX-F/SX-R, 450XC-F, 450XC-                                        Deliver to Bolingbrook 60440
                                                                                        W/XCR-W(SIX DAYS) , 530EXC/EXC-R/XCR-W/XC-W, 450XCR-W (SIX DAYS),
                                                                                        525EXC-R, 525EXC, 505XC-F, 400XC-W, 150SX, SX250, 500EXC/XC-W
                                                                                                                                                                                                   Add to List
                                                                                        【Adjustable Clutch Levers】Adjustable brake lever turn the barrel to adjust the
                                                                                        distance or the gap between the lever to the handle, by simply adjusting the screw
                                                                                        allows you set the lever at a distance which is best comfortable for you, prevent                              Share
                                                                                        you get clutch slipping, improve your riding safer.
                                                                                        【Superior Construction and Durable】Made of durable CNC aluminum material                                             Have one to sell?
                                                                                        with anodized treatment, billet precision sealed pivot, no faded after long time
                                                                                                                                                                                                             Sell on Amazon
                                                                                        exposure, anti-corrosion, sturdy and levers to fold outward prevent bending or
                                                                                        damaged from accidental collision, automatic lever position restoration provides
                                                                                        quick recovery from the crash, provide longer service time.
                                                                                        【No Modiﬁcations Needed】Easy installation, just take oﬀ your stock levers and
                                                                                        install new replacement. You can extend lever length by loosen the bolts at the
                                                                                        end of clutch levers to ensure it is perfect control feeling for you. The orange
                                                                                        clutch levers add features to your motorcycle, an ideal replacement for an old
                                                                                        clutch.
                                                                                        【Buy with Conﬁdence】You will get 1 pair cnc pivot brake levers and clutch and 1
                                                                                        pc step-by-step manual. You are backed by 6-Month warranty since order purchase
                                                                                        date. Please feel free to contact us if you have any question with the clutch levers,
                                                                                        we will do our best to solve the problem for you.
                                                                                      › See more product details


   Customers who viewed this item also viewed                                                                                                                                                                                    Page 1 of 7




                   AnXin CNC Billet Pivot           Motorcycle CNC Billet            MZS Pivot Levers Clutch           MZS Pivot Levers Brake             JFG RACING Billet Pivot            Wingsmoto Folding                         J
                   Brake Clutch Levers for          Pivot Foldable Clutch            Brake CNC Red                     Clutch Foldable CNC                Foldable Clutch Brake              Clutch Lever with Perch
                   YZ125/250 15-19                  Brake Levers for KTM             Compatible with Honda             Compatible with Honda              Lever For For Honda                + Brake Lever for Dirt Pit
                   YZ250F 09-19…                    350 450 SX SXR SXF…              CR80R CR85R 1998…                 CRF150F CRF 150F…                  CRF230F 03-09 Dirt…                Bike 110 125cc 7/8"…
                                77                                20                               79                                 57                                  46                                    264
                   $18.99                           $20.99                           $38.88                            $38.88                             $23.99                             $12.66                                    $



   You might also like                                                                                                                                                                                                       Page 1 of 28
   Sponsored




                   MRELC CNC Short Brake            NTHREEAUTO Pivot                 NTHREEAUTO Short                  NTHREEAUTO Brake                   MZS CNC Pivot Brake                CNCMOTOK Black
                   Clutch Levers for Honda          Lever Foldable Brake             Brake Clutch Levers               Clutch Levers Adjustable           Clutch Levers for                  Folding Aluminum                          C
                   GROM MSX125 2014-                Clutch Levers CNC                Street Bike Hand Lever            Dirt Bike Pivot Lever              Husqvarna TE250/TE300              Clutch Brake Lever for
                   2019, CBR250R 2011-2...          Compatible with…                 Adjustable Compatible…            Compatible with Hon...             2014-2016,FC250…                   22mm 7/8 inch…                            X
                                1                                3                                3                                  2                                 3                                  67
                   $24.99                           $27.99                           $32.99                            $23.69                             $36.99                             $13.99


https://www.amazon.com/NTHREEAUTO-Foldable-Clutch-Levers-Compatible/dp/B08DRBJN1R/ref=sr_1_1                                                                                                                                                   1/5
10/23/2020                      Amazon.com: NTHREEAUTO Foldable Brake Clutch
                                             Case: 1:20-cv-06677             Levers Dirt #:
                                                                       Document          Bike14
                                                                                              Billet Pivot Lever
                                                                                                  Filed:         Compatible
                                                                                                            11/10/20    Pagewith KTM
                                                                                                                                  345250SXF EXCPageID
                                                                                                                                       of 465   250 300 350 SXF 250 300 XCF 350: Home Improvement
                                                                                                                                                          #:2050
   Customers also viewed these products                                                                                                                                                           Page 1 of 7




                AnXin CNC Billet Pivot           Black Chrome Clutch            JFG RACING Billet Pivot       JFG RACING Billet Pivot      JFG RACING CNC                Motorcycle CNC Billet           7
                Brake Clutch Levers for          Brake Lever for 22mm           Foldable Clutch Brake         Foldable Clutch Brake        Foldable Brake Clutch         Pivot Foldable Clutch
                YZ125/250 15-19                  7/8 inch Handlebar             Lever For Suzuki RM125        Lever For For Honda          Levers For 350 450 SX         Brake Levers for KTM            C
                YZ250F 09-19…                    110cc 125cc 140cc…             RM250 96-03 Dirt Bike…        CRF230F 03-09 Dirt…          SXR SXF XCF XCFW…             350 450 SX SXR SXF…
                               77                                 277                         47                          46                            67                            20
                $18.99                           $15.13                         $23.99                        $23.99                       $23.99                        $20.99


                                                                                                                                                                                                         $




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description


         Speciﬁcations:
         Material: Machined from CNC Billet 6061-T6 Aluminum
         Levers Colour: Orange

         Package Includes:
         1 pair ktm brake and clutch levers + 1 pc Instructions

         Features:
         Foldable design: Levers can be fold outward to prevent breakage in the event of a crash
         Adjustable lever: Flexible folding feature makes the lever extremely durable against bend or break
         Enhance the look of your motorcycle with these hand levers
         Easy installation! These levers are great replacement for your old levers

         Fitment:
         Compatible with the following models
         KTM 125SX/XC-W/144SX 2016-2018
         KTM 250EXC 2006-2013
         KTM 250EXC-F 2006-2013
         KTM 250XC-F 2007-2013
         KTM 300EXC 2006-2013
         KTM 350EXC 2011-2013
         KTM 350EXCF 2011-2013
         KTM 350EXC-F 2013
         KTM 350XCF-W 2012-2013
         KTM 250SX/250XC 2006-2013
         KTM 450SMR 2010-2013
         KTM 250SX-F 2007-2013
         KTM 400EXC 2009-2011
         KTM 350SX-F/XC-F/XCF-W 2011-2013
         KTM 450SX/SX-F/SX-R 2013
         KTM 450XC-F 2008
         KTM 450XC-W/XCR-W(SIX DAYS) 2008-2013
         KTM 530EXC/EXC-R/XCR-W/XC-W 2008-2011
         KTM 450XCR-W (SIX DAYS) 2008-2013
         KTM 525EXC-R 2007
         KTM 525EXC 2008-2011
         KTM 505XC-F 2008
         KTM 400XC-W 2009-2010
         KTM 150SX 2015
         KTM SX250 2013
         KTM 500EXC/XC-W 2012-2013




   Product information

   Technical Details                                                                                           Additional Information

        Manufacturer                                      NTHREEAUTO                                             ASIN                                           B08DRBJN1R

        Part Number                                       FBAN3MP24846                                           Best Sellers Rank                              #557,977 in Automotive (See Top 100 in
                                                                                                                                                                Automotive)
        Item Weight                                       8.7 ounces                                                                                            #907 in Powersports Brake Levers

        Package Dimensions                                5.27 x 2.73 x 2.15 inches                              Date First Available                           July 28, 2020

        Color                                             Orange
                                                                                                               Warranty & Support
        Material                                          CNC Billet 6061-T7 Aluminum Alloy
                                                                                                               Product Warranty: For warranty information about this product, please click here

                                                                                                               Feedback

                                                                                                               Would you like to tell us about a lower price?



https://www.amazon.com/NTHREEAUTO-Foldable-Clutch-Levers-Compatible/dp/B08DRBJN1R/ref=sr_1_1                                                                                                                    2/5
10/23/2020                     Amazon.com: NTHREEAUTO Foldable Brake Clutch
                                            Case: 1:20-cv-06677             Levers Dirt #:
                                                                      Document          Bike14
                                                                                             Billet Pivot Lever
                                                                                                 Filed:         Compatible
                                                                                                           11/10/20    Pagewith KTM
                                                                                                                                 346250SXF EXCPageID
                                                                                                                                      of 465   250 300 350 SXF 250 300 XCF 350: Home Improvement
                                                                                                                                                         #:2051

   Videos
             Videos for related products




                                              0:29                                     0:28                                    0:59                                 1:00
             Motorcycle Hydraulic Clutch Brake           7/8" CNC Motorcycle Brake Master        Motorcycle CNC brake clutch levers   Motorcycle handle gloves
             Pump Master Cylinder Lever                  Cylinder Reservoir Clutch

             GOOFIT                                      Feiteplus                               FXCNC Racing                         Travay



     Upload your video




   You might also like                                                                                                                                                                    Page 1 of 10
   Sponsored




                 NTHREEAUTO Short                NTHREEAUTO Pivot             LKV Motorcycle Brake         MRELC CNC Short Brake      NTHREEAUTO Brake             Universal Stunt Clutch
                 Brake Clutch Levers             Lever Foldable Brake         Clutch Pump Lever with       Clutch Levers for Honda    Clutch Levers Adjustable     Lever CNC Short Stunt
                 Street Bike Hand Lever          Clutch Levers CNC            Hydraulic Master             GROM MSX125 2014-          Dirt Bike Pivot Lever        Clutch Lever 22mm 7/8"          C
                 Adjustable Compatible…          Compatible with…             Cylinder Moto Accessor...    2019, CBR250R 2011-2...    Compatible with Hon...       handlebar Motor...
                              3                               3               $37.77                                    1                           2                           86
                 $32.99                          $27.99                                                    $24.99                     $23.69                       $26.99




                                                                                                                                                                     Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                     No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/NTHREEAUTO-Foldable-Clutch-Levers-Compatible/dp/B08DRBJN1R/ref=sr_1_1                                                                                                             3/5
10/20/2020                                       Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                           11/10/20: KTM
                                                                                                      Page 347 of 465 PageID #:2052
                                                                                                                                                     Hello, Sign in
   Skip to main content                                    KTM                                                                                       Account & Lists
                                                                                                                                                                            Returns                          0
                                           NTHREEAUTO                                                                                                                       & Orders    Try Prime                  Cart
                                                                                                                                                     Account
      Deliver to
                                          Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics     Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bolingbrook 60440

    9 results for NTHREEAUTO : "KTM"                                                                                                                                                           Sort  by:Featured
                                                                                                                                                                                               Featured
                                                                                                                                                                                                Sort by:


    Brand
    NTHREEAUTO                                                                                               NTHREEAUTO Foldable Brake Clutch Levers Dirt Bike Billet Pivot Lever
                                                                                                             Compatible with KTM 250SXF EXC 250 300 350 SXF 250 300 XCF 350
                                                                                                             $2299
                                                                                                             Get it as soon as Thu, Oct 22
                                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                                             Amazon




                                                                                                             NTHREEAUTO Smoked LED Tail Light Motorcycle 12V Rear Brake Taillights
                                                                                                             Compatible with YAMAHA YFZ450 2006 2007 2008 2009
                                                                                                                           6
                                                                                                             $4999
                                                                                                                     Get it as soon as Thu, Oct 22
                                                                                                             FREE Shipping by Amazon




                   MMG YIX30L-BS
                   Battery 12v 400 CCA                                                                       NTHREEAUTO Red LED Tail Light, 12V ATV Motorcycle Brake Taillights
                   for Utility…
                                                                                                             Compatible with Suzuki LTR400 LTR450
                                     22
                                                                                                                           10
                   $
                       92.90
                               Shop now
                                                                                                             $
                                                                                                              4999
                                                                                                                     Get it as soon as Thu, Oct 22
                                                                                                             FREE Shipping by Amazon

                                    Sponsored




                                                                                                             NTHREEAUTO 12V RED ATV Tail Light Motorcycle Taillights Brake Lights
                                                                                                             Compatible with 35710-03G30 2005-2014 Suzuki LT-F250, 2004-2010…
                                                                                                                           7
                                                                                                             $
                                                                                                              4999
                                                                                                                      Get it as soon as Tomorrow, Oct 20
                                                                                                             FREE Shipping by Amazon
                                                                                                             Only 17 left in stock - order soon.




                                                                                                             NTHREEAUTO Male Footpegs, Black CNC Billet Passenger Foot Pegs,
                                                                                                             Motorcycle Footrests Pedals Compatible with Harley Dyna, Sportster,…
                                                                                                                           90
                                                                                                             $
                                                                                                              1899
                                                                                                              Save 10% with coupon
                                                                                                             Get it as soon as Thu, Oct 22
                                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                                             Amazon




                                                                                                             NTHREEAUTO Motorcycle Blinkers, Waterproof Aluminum Bullet LED Turn
                                                                                                             Signals, Universal Amber Indicator Light Compatible with Harley Dyna,…
                                                                                                                           52

                                                                                                             Amber
                                                                                                             $1999
                                                                                                              Save 10% with coupon
                                                                                                             Get it as soon as Thu, Oct 22
                                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                                             Amazon

                                                                                                             Price may vary by color




                                                                                                             NTHREEAUTO Universal Motorcycle Blinkers LED Turn Signals Light
                                                                                                             Switchback Running Lights DRL Bullet Indicators Compatible with Harley…
                                                                                                             $
                                                                                                              1599
                                                                                                             Get it as soon as Thu, Oct 22
                                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                                             Amazon

https://www.amazon.com/s?k=KTM&me=A32P01IGR07J3W&ref=nb_sb_noss                                                                                                                                                           1/3
10/26/2020                                                                      Amazon.com
                                                Case: 1:20-cv-06677 Document #: 14         Seller Profile: NTHREEAUTO
                                                                                   Filed: 11/10/20         Page 348 of 465 PageID #:2053
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                                                                                                                            Account & Lists
                                                                                                                                                                                           Returns                                0
                                         All                                                                                                                                               & Orders       Try Prime                   Cart
                                                                                                                                                                   Account
      Deliver to
                                       Holiday Deals     Gift Cards      Best Sellers     Customer Service      New Releases       AmazonBasics        Whole Foods        Free Shipping                Shop today's epic deals now
      Bolingbrook 60440


   NTHREEAUTO                                                                                                                                  Have a question for NTHREEAUTO?
   NTHREEAUTO storefront
                 93% positive in the last 12 months (528 ratings)                                                                                 Ask a question
   NTHREEAUTO is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:SHENZHENHAOKUKEJI Co.,Ltd.
   Business Address:
     NO.202 Building A2, MINKANG Garden
     MINZHI Rd., LONGHUA District
     SHENZHEN
     Guangdong Province
     518000
     CN


       Feedback       Returns & Refunds          Shipping        Policies        Help       Gift Wrap         Products



                            “ Perfect ﬁt 2015 Harley Road King ”
                                                                                                                                                                           30 days       90 days       12 months        Lifetime
                            By AirScan on October 11, 2020.                                                                                                Positive            89%         92%                93%           96%
                            “ One of the lights does not work ”                                                                                            Neutral                  5%      2%                 2%                1%

                            By Keith F. on October 11, 2020.                                                                                               Negative                 5%      6%                 5%                3%

                            “ Advance excellence had to use diﬀerent screws but they look a lot better in the Chrome ”                                     Count                    57      159                528         1,190

                            By Natividads on October 9, 2020.

                            “ great product ”

                            By Ken Barron on October 9, 2020.

                            “ The mounting was diﬀerent than the original part. It arrived very quickly. The cart is still not running so can
                              not rate the part . ”
                            By sly on October 8, 2020.



                                                                         Previous Next




                                                                                    Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                               Page 1 of 7




                   Emoji Universe: Emoji LED         OHill 48 Pack Emoji                Creative Converting Show         81 Piece Emoji Birthday         OHill 24 Pack Emoji Plush          LovesTown Emoji Stress
                   Rings, 24 Count                   Emoticons Silicone                 Your Emojions Plastic            Party Supplies - Including      Pillows Mini Keychain for          Balls,24 Pcs Emoji Face
                                 366                 Wristbands Bracelets Kids          Photo Backdrop, 72 x 54-,        Custom Plates, Cups,            Birthday Party, Home               Squeeze Balls for Hand
                   $11.95                            Birthday Party Supplies…           Multicolor                       Napkins, and Tablecloth,…       Decoration, Classroom…             Wrist Finger Exercise…
                                                                   598                               168                               311                               899                                692
                                                     $11.99                             $5.29                            $14.99                          $10.99                             $10.99


        Gift ideas inspired by your shopping history                                                                                                                                                                    Page 1 of 6




                   100 Pieces Assorted               Elmer's Disappearing               EXPO 1927526 Low-Odor            Crayola Low Odor Dry            Ring Pops Individually             ARTEZA Dry Erase Markers,
                   Stamps for Kids Self-ink          Purple School Glue,                Dry Erase Markers, Chisel        Erase Markers for Kids &        Wrapped Bulk Variety               Bulk Pack of 52 (with
                   Stamps (50 DIFFERENT              Washable, 30 Pack, 0.24-           Tip, Vibrant Colors, 16-         Adults, Chisel Tip, Back To     Party Pack - 15 Count              Chisel Tip), 12 Assorted
                   Designs, Plastic Stamps,…         ounce sticks                       Count                            School Supplies, 12 Count       (Pack of 1) Candy…                 Colors with Low-Odor…
                                 1,032                             18,260                            32,322                            1,792                             13,912                             3,373
                   $15.99                            $11.48                             $12.05                           $9.99                           $7.99                              $27.29


        Your Browsing History              View or edit your browsing history   ›                                                                                                           See personalized recommendations

                                                                                                                                                                                                             Sign in

                                                                                                                                                                                                     New customer? Start here.


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A32P01IGR07J3W&sshmPath=                                                                              1/2
10/20/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 349Checkout
                                                                                                                   of 465 PageID #:2054




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                      Choose a delivery option:
                States

                    NTHREEAUTO Foldable Brake Clutch Levers Dirt Bike Billet Pivot Lever                         Good news                 , we're giving you a 30-day FREE trial of Prime
                    Compatible with KTM 250SXF EXC 250 300 350 SXF 250 300 XCF 350
                    $22.99 - Quantity: 1
                    Sold by: NTHREEAUTO                                                                               Thursday, Oct. 22
                                                                                                                      FREE Two-Day Delivery with a free trial of
                Change quantities or delete
                                                                                                                      Tuesday, Oct. 27
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Thursday, Oct. 22
                                                                                                                      $9.99 - Shipping

                                                                                                                      Wednesday, Oct. 21
                                                                                                                      $12.99 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  350 of 465 PageID #:2055




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $22.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $9.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $32.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.44
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $34.42

                                                                                                                                                                                       How are shipping costs calculated?
                                                  , time is money. Why not save both?
                                                                                                                                  Try Prime FREE for 30 days
                                          Save $9.99 on this order and get FREE Two-Day Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 22, 2020 If you order in the next 22 hours and 3 minutes (Details)
                                       NTHREEAUTO Foldable Brake Clutch                            Choose a delivery option:
                                       Levers Dirt Bike Billet Pivot Lever                              Thursday, Oct. 22
                                       Compatible with KTM 250SXF EXC 250 300                           FREE Two-Day Delivery with your free trial of
                                       350 SXF 250 300 XCF 350
                                                                                                        Tuesday, Oct. 27
                                       $22.99
                                                                                                        FREE Shipping on your first order
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Thursday, Oct. 22
                                       Sold by: NTHREEAUTO                                              $9.99 - Shipping
                                            Add gift options                                            Wednesday, Oct. 21
                                                                                                        $12.99 - Shipping


                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                       Amazon.com: OeyeO 12V 150W Document
                                                  Case: 1:20-cv-06677       Motorcycle Electronic
                                                                                            #: 14 LED Flasher11/10/20
                                                                                                    Filed:    Relay, 2 Pin Adjustable
                                                                                                                           Page 351   LED of
                                                                                                                                          Indicator
                                                                                                                                             465 Turn Signal Relay
                                                                                                                                                    PageID   #:2056Control Blink: Automotive

                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                       Returns                               0
                                         Automotive Parts & Accessories                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                                Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service    New Releases        AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates    Best Sellers    Parts     Accessories     Tools & Equipment     Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Replacement Parts



   Subm                                                                              OeyeO 12V 150W Motorcycle Electronic LED                                                              $10.99
                                                                                     Flasher Relay, 2 Pin Adjustable LED Indicator Turn
                                                                                                                                                                                           FREE delivery: Nov 2 - 6
   Subm
                                                                                     Signal Relay Control Blink
                                                                                     Brand: OeyeO
                                                                                                                                                                                           In Stock.
   Subm
                                                                                                                                                                                           Qty:
                                                                                                                                                                                            Qty:
                                                                                                                                                                                            1      1
                                                                                     Price:   $10.99
   Subm
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $10.99 upon approval for the Amazon Rewards                                       Add toto
                                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                                    Cart

   Subm                                                                                  Visa Card. No annual fee.
                                                                                                                                                                                                             Submit
                                                                                                                                                                                                              Buy Now
                                                                                     Extra Savings Promotion Available.    1 Applicable Promotion
   Subm                                                                                                                                                                                          Secure transaction
                                                                                         【2 Pin LED Flasher Relay】Made of high quality material, waterproof design in
                                                                                         solid-state eﬃcient unit with no excess heat issue, great for replacing a bad relay.              Ships from ...            OeyeO
   Subm                                                                                  【Solve Light Flashing Issues】This electronic ﬂasher relay can correct led turn                    Sold by ...               OeyeO
                                                                                         signal problems of hyper ﬂashing and no ﬂashing when you replace your stock
                                                                                                                                                                                           Return policy: Returnable until
                                                                                         incandescent bulbs with LED bulbs.
                                                                                                                                                                                           Jan 31, 2021
                                                                                         【Adjustable Turn Signal Relay】This signal indicator relay is adjustable to ensure
                                                                                         LED bulbs to blink at the normal rate. You can adjust the knob on the bottom to                         Deliver to Bensenville 60106
                              Roll over image to zoom in                                 set its ﬂashing speed with a ﬂat head screw driver.
                                                                                         【Protect Function】LED indicator relay use advanced technology, with automatic
                                                                                                                                                                                             Add to List
                                                                                         short circuit protection, automatic overload protection, reverse polarity protection
                                                                                         automatically. Easy plug and play installation.
                                                                                         【Wide Application】12V ﬂasher relay ﬁts for most motorcycles like Honda,                                   Share
                                                                                         Kawasaki, Yamaha, KTM,Suzuki and many other brands as well. Any questions, feel
                                                                                         free to contact us.                                                                                             Have one to sell?
                                                                                     › See more product details                                                                                          Sell on Amazon




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                  Additional Information

        Manufacturer                                        OeyeO                                                        ASIN                                                    B08L9BFSL5

        Brand                                               OeyeO                                                        Date First Available                                    October 16, 2020

        Manufacturer Part Number                            OEYUK1045                                                 Warranty & Support

                                                                                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                      Feedback

                                                                                                                      Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description

          This electronic LED ﬂasher relay great for replacing a bad relay or correcting led turn signal problems (fast Flashing, no ﬂashing)




          Speciﬁcations:

          Number of Pins: 2

          Nominal Voltage:12V

          Operating Voltage:11V-15V

          Switch Current: Min. 0.05A - Max. 10A

          Flashing Frequency:75-90times per min


https://www.amazon.com/OeyeO-Motorcycle-Electronic-Adjustable-Indicator/dp/B08L9BFSL5/ref=sr_1_1                                                                                                                                        1/4
10/23/2020                                       Amazon.com: OeyeO 12V 150W Document
                                                  Case: 1:20-cv-06677       Motorcycle Electronic
                                                                                            #: 14 LED Flasher11/10/20
                                                                                                    Filed:    Relay, 2 Pin Adjustable
                                                                                                                           Page 352   LEDof
                                                                                                                                         Indicator
                                                                                                                                            465 Turn Signal Relay
                                                                                                                                                   PageID   #:2057Control Blink: Automotive
            Life Time: Approx 400 working hours

            Size: Approx.4.1cm*2.8cm*2.5cm/1.6" * 1.1" * 1"




            Fitment:

            Fit for Harley Davidson,Honda,Kawasaki,KTM,Suzuki,Yamaha and many other brands as well




            Package Included:

            1 x 12V 2Pins Car Electronic Flasher Relay




            Note:

            1. Please make sure the 2-pin conﬁguration is the same as your vehicle's before buying.

            2. Please note that the LED ﬂasher relay is not made to ﬁx low wattage or error message problems.




                                                                                                                                                                             Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                        No customer reviews

   5 star                                         0%
   4 star                                         0%
   3 star                                         0%
   2 star                                         0%
   1 star                                         0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                    Write a customer review




                                              Sponsored




https://www.amazon.com/OeyeO-Motorcycle-Electronic-Adjustable-Indicator/dp/B08L9BFSL5/ref=sr_1_1                                                                                              2/4
10/23/2020                                        Amazon.com: OeyeO 12V 150W Document
                                                   Case: 1:20-cv-06677       Motorcycle Electronic
                                                                                             #: 14 LED Flasher11/10/20
                                                                                                     Filed:    Relay, 2 Pin Adjustable
                                                                                                                            Page 353   LEDof
                                                                                                                                          Indicator
                                                                                                                                             465 Turn Signal Relay
                                                                                                                                                    PageID   #:2058Control Blink: Automotive




                                                                                                                                                                                             Sponsored




     Deals in magazine subscriptions                                                                                                                                                                                                             Page 1 of 9




                 National Geographic                    Do it Yourself                               Real Simple                              Real Simple                         Reader's Digest
                 Kids                                                       4,501                                     6,949                                    31                                   60
                                  6,454                 Print Magazine                               Print Magazine                           Print Magazine                      Print Magazine
                 Print Magazine                         $5.00                                        $10.00                                   $5.00                               $5.00
                 $15.00


     Best sellers in Kindle eBooks                                                                                                                                                                                                               Page 1 of 8




                 A Time for Mercy (Jake                 If You Tell: A True Story                    The Cipher (Nina                         I Promise You: Stand-               Spellbreaker
                 Brigance Book 3)                       of Murder, Family…                           Guerrera Book 1)                         Alone College Sports…               › Charlie N. Holmberg
                 › John Grisham                         › Gregg Olsen                                › Isabella Maldonado                     › Ilsa Madden-Mills                                 2,132
                                  1,477                                     17,069                                   4,117                                   588                  Kindle Edition
                 Kindle Edition                         Kindle Edition                               Kindle Edition                           Kindle Edition                      $4.99
                 $14.99                                 $4.99                                        $4.99                                    $2.99


     Your Browsing History                   View or edit your browsing history       ›
                                                                                                                                                                                                                     See personalized recommendations

                                                                                                                                                                                                                                       Sign in

                                                                                                                                                                                                                              New customer? Start here.




                                                                                                                              Back to top




                           Get to Know Us                                     Make Money with Us                                          Amazon Payment Products                                           Let Us Help You
                           Careers                                            Sell products on                                            Amazon Rewards Visa                                               Amazon and COVID-
                                                                              Amazon                                                      Signature Cards                                                   19
                           Blog
                                                                              Sell apps on Amazon                                         Amazon.com Store Card                                             Your Account
                           About Amazon
                                                                              Become an Aﬃliate                                           Amazon Business Card                                              Your Orders
                           Sustainability
                                                                              Advertise Your Products                                     Amazon Business Line of Credit                                    Shipping Rates &
                           Press Center                                                                                                                                                                     Policies
                                                                              Self-Publish with Us                                        Shop with Points
                           Investor Relations                                                                                                                                                               Amazon Prime
                                                                              Host an Amazon Hub                                          Credit Card Marketplace
                           Amazon Devices                                                                                                                                                                   Returns &
                                                                              › See More Make Money                                       Reload Your Balance                                               Replacements
                           Amazon Tours                                       with Us
                                                                                                                                          Amazon Currency Converter                                         Manage Your Content
                                                                                                                                                                                                            and Devices
                                                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                                                            Help




                                                                                                                               English                   United States




                           Amazon Music                Amazon                        Amazon Drive                               6pm                       AbeBooks                     ACX                           Alexa
                           Stream millions             Advertising                   Cloud storage                              Score deals               Books, art                   Audiobook                     Actionable
                           of songs                    Find, attract, and            from Amazon                                on fashion                & collectibles               Publishing                    Analytics
                                                       engage customers                                                         brands                                                 Made Easy                     for the Web

                           Sell on                     Amazon                        Amazon Fresh                               AmazonGlobal              Home Services                Amazon Ignite                 Amazon Rapids
                           Amazon                      Business                      Groceries & More                           Ship Orders               Experienced Pros             Sell your original            Fun stories for
                           Start a Selling             Everything For                Right To Your Door                         Internationally           Happiness Guarantee          Digital                       kids on the go
                           Account                     Your Business                                                                                                                   Educational
                                                                                                                                                                                       Resources

                           Amazon Web                  Audible                       Book Depository                            Box Oﬃce                  ComiXology                   DPReview                      East Dane
                           Services                    Listen to Books &             Books With Free                            Mojo                      Thousands of                 Digital                       Designer Men's
                           Scalable Cloud              Original                      Delivery Worldwide                         Find Movie                Digital Comics               Photography                   Fashion
                           Computing                   Audio                                                                    Box Oﬃce Data
                           Services                    Performances

                           Fabric                      Goodreads                     IMDb                                       IMDbPro                   Kindle Direct                Prime Now                     Amazon Photos
                           Sewing, Quilting            Book reviews                  Movies, TV                                 Get Info                  Publishing                   FREE 2-hour                   Unlimited Photo
                           & Knitting                  &                             & Celebrities                              Entertainment             Indie Digital & Print        Delivery                      Storage
                                                       recommendations                                                          Professionals             Publishing                   on Everyday Items             Free With Prime
                                                                                                                                Need                      Made Easy

https://www.amazon.com/OeyeO-Motorcycle-Electronic-Adjustable-Indicator/dp/B08L9BFSL5/ref=sr_1_1                                                                                                                                                               3/4
10/23/2020                                       Case: 1:20-cv-06677 Document #: 14 Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20      Page  OeyeO
                                                                                                                  354 of 465 PageID #:2059
                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                Returns                                0
                                          All                                                                                                                                                   & Orders       Try Prime                   Cart
                                                                                                                                                                         Account
      Deliver to
                                         Holiday Deals     Gift Cards       Best Sellers     Customer Service         New Releases     AmazonBasics         Whole Foods         Free Shipping                   Shop Holiday Gift Guides
      Bensenville 60106


   OeyeO                                                                                                                                              Have a question for OeyeO?
   OeyeO storefront
                  3% positive in the last 12 months (32 ratings)                                                                                        Ask a question
   OeyeO is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:GasOne
   Business Address:
     WangChengYuanQu DaXueKeJiYuan F Lou 3 Cheng
     Luo Long Qu LuoYangLiGong Xue Yuan
     Luo Yang Shi
     He Nan Sheng
     471000
     CN


       Feedback       Returns & Refunds           Shipping          Policies       Help        Products



                            “ Item was never shipped. ”
                                                                                                                                                                                 30 days      90 days       12 months        Lifetime
                            By Cynthia Ortega on July 10, 2020.                                                                                                  Positive                 -         -               3%                3%
                            “ No response or product ”                                                                                                           Neutral                  -         -               0%                0%

                            By Kozy on July 2, 2020.                                                                                                             Negative                 -         -              97%           97%

                            “ they canceled order ”                                                                                                              Count                    0        0                 32               32

                            By High Hopes on July 2, 2020.

                            “ they canceled order ”

                            By High Hopes on July 2, 2020.

                            “ they canceled order ”

                            By High Hopes on July 2, 2020.



                                                                            Previous Next




                                                                                        Leave seller feedback     Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                      Page 1 of 9




                   Real Simple                           Atomic Ranch                        Allure                            Vanity Fair                         ELLE DECOR
                                    31                                    106                                 2                                 1,259                               14
                   Print Magazine                        Print Magazine                      Print Magazine                    Print Magazine                      Print Magazine
                   $5.00                                 $23.95                              $5.00                             $8.00                               $5.00


        Best sellers in Kindle eBooks                                                                                                                                                                                        Page 1 of 8




                   A Time for Mercy (Jake                If You Tell: A True Story of        The Cipher (Nina Guerrera         I Promise You: Stand-               Spellbreaker
                   Brigance Book 3)                      Murder, Family Secrets,…            Book 1)                           Alone College Sports…               › Charlie N. Holmberg
                   › John Grisham                        › Gregg Olsen                       › Isabella Maldonado              › Ilsa Madden-Mills                                  2,132
                                    1,477                                 17,069                              4,117                             588                Kindle Edition
                   Kindle Edition                        Kindle Edition                      Kindle Edition                    Kindle Edition                      $4.99
                   $14.99                                $4.99                               $4.99                             $2.99


        Your Browsing History               View or edit your browsing history     ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                          New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A33WIIGLMLTA1&sshmPath=                                                                                     1/2
10/23/2020                                         Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                             11/10/20: ktm
                                                                                                       Page 355 of 465 PageID #:2060
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                ktm                                                                                                         Account & Lists
                                                                                                                                                                                            Returns                             0
                                           OeyeO                                                                                                                                            & Orders      Try Prime                  Cart
                                                                                                                                                                   Account
      Deliver to
                                          Holiday Deals      Gift Cards    Best Sellers   Customer Service          New Releases         AmazonBasics      Whole Foods    Free Shipping      Registry     Sell     Coupons
      Bensenville 60106

    1 result for OeyeO : "ktm"                                                                                                                                                                                   Sort  by:Featured
                                                                                                                                                                                                                 Featured
                                                                                                                                                                                                                  Sort by:




                                                                                                                         OeyeO 12V 150W Motorcycle Electronic LED Flasher Relay, 2 Pin
                                                                                                                         Adjustable LED Indicator Turn Signal Relay Control Blink
                                                                                                                         $1099
                                                                                                                         FREE Shipping




                                                               Need help?
                                                               Visit the help section or contact us




                                                                                                                     Motorcycle Swingarm Guard Swing Arm Protector
                                                                                                                     For KTM EXC125 EXC200 EXC300 EXC-F250...                              Shop now
                                                                                                                     $21.99                                44

                                                                                                                                                                                                      Sponsored




                                Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                                Page 1 of 4




                   Tank Straps Motorcycle              Rhino USA Ratchet                  RHINO USA Ratchet                      Tank Straps Motorcycle          PROREADY Heavy Duty
                   Tie Down Straps (2pk) -             Straps Heavy Duty Tie              Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -         Ratchet Tie Down Kit –
                   10.000 lb Webbing                   Down Set, 5,208 Break              Guaranteed Max Break                   10.000 lb Webbing               General & Motorcycle
                   Break Strength 2'' x…               Strength - (4) Heavy…              Strength, Includes (4)…                Break Strength 2'' x…           Use, Pack of 4, Secure…
                                    524                                 2,197                              3,409                                  123                             44
                   $43.77                              $59.97                             $29.97                                 $74.77                          $49.95


     Deals in magazine subscriptions                                                                                                                                                                                       Page 1 of 9




                   Boating                             National Geographic                Do it Yourself                         Real Simple                     Southern Living
                                    16                 Kids                                                4,501                                  31                              31
                   Print Magazine                                       6,454             Print Magazine                         Print Magazine                  Print Magazine
                   $6.00                               Print Magazine                     $5.00                                  $5.00                           $5.00
                                                       $15.00


     Your Browsing History                  View or edit your browsing history   ›
                                                                                                                                                                                                See personalized recommendations
                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                        New customer? Start here.




                                                                                                                   Back to top




                             Get to Know Us                               Make Money with Us                                 Amazon Payment Products                                   Let Us Help You
                             Careers
https://www.amazon.com/s?k=ktm&me=A33WIIGLMLTA1&ref=nb_sb_noss                                                                                                                                                                              1/2
10/23/2020                                                                   Select
                                                Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                    Filed: Options - Amazon.com
                                                                                            11/10/20    Page 356Checkout
                                                                                                                     of 465 PageID #:2061




                Choose your shipping options                                                                                                                                   Continue




                Shipment 1 of 1                                                                                       Choose a delivery option:

                Shipping from OeyeO                (Learn more)                                                             Monday, Nov. 2 - Friday, Nov. 6
                                                                                                                            FREE Shipping
                Shipping to:                 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    OeyeO 12V 150W Motorcycle Electronic LED Flasher Relay, 2 Pin Adjustable
                    LED Indicator Turn Signal Relay Control Blink
                    $10.99 $10.44 - Quantity: 1
                    $0.55 discount applied
                    Sold by: OeyeO


                Change quantities or delete




                                                                                                                                                                               Continue




                                                                  Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                               1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  357 of 465 PageID #:2062




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $10.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Promotion Applied:                          -$0.55

                                                                                                                                                                                       Total before tax:                          $10.44
                                                                                                                                                                                       Estimated tax to be collected:*              $0.65
                                   Get a $50 Amazon Gift Card instantly
                                   upon approval for the Amazon Rewards Visa Card.                  Apply now
                                                                                                                                                                                       Order total:                            $11.09
                   Estimated delivery: Nov. 2, 2020 - Nov. 6, 2020
                                                                                                                                                                                       Qualifying offers:
                                       OeyeO 12V 150W Motorcycle Electronic                        Choose a delivery option:                                                              Promotion Applied
                                       LED Flasher Relay, 2 Pin Adjustable LED                          Monday, Nov. 2 - Friday, Nov. 6                                                How are shipping costs calculated?
                                       Indicator Turn Signal Relay Control Blink                        FREE Shipping
                                       $10.99 $10.44
                                       $0.55 discount applied
                                       Quantity: 1 Change
                                       Sold by: OeyeO
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/28/2020                                       Amazon.com:
                                                 Case:       Oumurs Dirt Bike Motorcycle
                                                         1:20-cv-06677        Document   LED #:
                                                                                             Light
                                                                                                 14Rear Fender11/10/20
                                                                                                     Filed:    Brake Tail Light
                                                                                                                            PageOff Road
                                                                                                                                     358Dual
                                                                                                                                          ofSport
                                                                                                                                             465forPageID
                                                                                                                                                    KTM Yamaha Honda Suzuki: Automotive
                                                                                                                                                            #:2063

   Skip to main content                                                                                                                                                Acco       Lists       Returns                                    0
                                         Automotive Parts & Accessories                                                                                                                       & Orders             Try Prime                 Cart
                                                                                                                                                                       Account

      Deliver to
                                        Holiday Deals      Gift Cards     Customer Service               Amazon.com         Best Sellers      Prime Video     Browsing History            Buy Again            Shop today's epic deals now
      Glenview 60026

    Automotive       Your Garage     Deals & Rebates    Best Sellers    Parts       Accessories    Tools & Equipment        Car Care        Motorcycle & Powersports      Truck     RV        Tires & Wheels            Vehicles




   Automotive › Motorcycle & Powersports › Parts › Lights › Tail Light Assemblies



   Subm                                                                                Oumurs Dirt Bike Motorcycle LED Light Rear                                                                    $11.44
                                                                                       Fender Brake Tail Light Oﬀ Road Dual Sport for
                                                                                                                                                                                                     FREE delivery: Nov 18 - Dec 10
   Subm
                                                                                       KTM Yamaha Honda Suzuki                                                                                       Fastest delivery: Tomorrow
                                                                                       Brand: Oumurs
   Subm                                                                                                    9 ratings
                                                                                                                                                                                                     Only 5 left in stock -
                                                                                       Price:   $11.44                                                                                               order soon.
   Subm
                                                                                       Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No                            Qty:
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                      1      1
                                                                                       annual fee.
   Subm
                                                                                       Light Source type         LED                                                                                                 Add toto
                                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                                              Cart
                                                                                       Brand                     Oumurs
   Subm                                                                                                                                                                                                                Submit
                                                                                                                                                                                                                        Buy Now
                                                                                       Voltage                   12 Volts

   Subm                                                                                                                                                                                                   Secure transaction
                                                                                       About this item
                                                                                                                                                                                                     Ships from ... OUMURS MOTORPAR…
                                                                                          Universal ﬁts for most of motorcycle models, Dirt Bike, or any Custom Bikes,                               Sold by ...      OUMURS MOTORPAR…
                                                                                          perfect for KTM. Some minor modiﬁcations may be needed during installation.
                                                                                          Operating range from 12 to 15 Volts, it is low energy consumption so the engine                            Details
                              Roll over image to zoom in                                  power is not reduced.
                                                                                          Color: Black Housing + Red Light                                                                               Deliver to         - Glenview 60026
                                                                                          With 2 of 10 mm holes on both sides for mounting turn signal lights, perfect to
                                                                                          work together with LED turn signal lights                                                                    Add to List
                                                                                          Includes 12 PCS of LED bulbs, high lumens ouput and long life span
                                                                                        › See more product details
                                                                                                                                                                                                             Share
                                                                                       Compare with similar items
                                                                                          Report incorrect product information.                                                                                    Have one to sell?

                                                                                                                                                                                                                   Sell on Amazon

   Inspired by your recent shopping trends                                                                                                                                  Page 1 of 19




                                                                                                                                                                                                 Motobox USA Ducati Standard
                 YIBO Motorcycle Enduro           PBYMT Motorcycle Bullet            YHMTIVTU Motorcycle               1PZ SR1-H01 Universal                                                     Slimline LED Kit Sport…
                 LED Rear Fender Brake            Turn Signal Light Red              Turn Signals Light Bullet         Light Turn Signal Switch
                                                                                                                                                                                                 $
                                                                                                                                                                                                     299.99
                 Tail Light Turn Signal For       Lamp Compatible for                Heavy Duty Indicators             + Flasher Relay + Horn
                 KTM Kawasaki Suzuki              Chopper Bobber…                    Blinkers Lights…                  for Motorcycle Dirt…                                                                                            Sponsored
                 Chopper Bobber Dirt…                           38                                 9                                   56
                 $20.59                           $20.90                             $15.99                            $29.99




   Products related to this item                                                                                                                                                                                                   Page 1 of 35
   Sponsored




               1 Pair Universal               12V Car General High          Wiipro Universal led           CZC AUTO 16 Inch 11                YIEKO Motorcycle LED          16" 12 Red LED Trailer                 TUINCYN Motorcycle
               Motorcycle LED Fork            Position Brake Light Red      Harley Davidson Light          LED Trailer Light Bar              Tail Light 12V Smoky          Light Bar [Brake +                     Smoke Lens Choppe
               Turn Signal Lights             Light 24LED                   Strip Tail Brake Stop          Strip 2 PCS 12V Tail               Lens Integrated License       Sequential Turn Signal]                Rear Fender Edge Pl
               Daytime Running…               [Waterproof] Third…           Turn Signal 32LED ...          Light Bar Waterproof...            Plate Rear Brake ...          [DOT FMVSS 108] [...                   Tail Brake License LE
                            14                             1                              1,030                          2                                  10                            274                                    171
               $10.59                         $13.99                        $10.99                         $16.99                             $16.99                        $24.99                                 $13.99


   4 stars and above                                                                                                                                                                                                               Page 1 of 14
   Sponsored




https://www.amazon.com/dp/B079BM1FVY/ref=olp_product_details?_encoding=UTF8&me=                                                                                                                                                                     1/6
10/28/2020                                       Amazon.com:
                                                 Case:       Oumurs Dirt Bike Motorcycle
                                                         1:20-cv-06677        Document   LED #:
                                                                                             Light
                                                                                                 14Rear Fender11/10/20
                                                                                                     Filed:    Brake Tail Light
                                                                                                                            PageOff Road
                                                                                                                                     359 Dual
                                                                                                                                           ofSport
                                                                                                                                              465forPageID
                                                                                                                                                     KTM Yamaha Honda Suzuki: Automotive
                                                                                                                                                             #:2064




             YITAMOTOR LED Light             2pc 16" 11 Red LED            Wiipro Universal led               LEDAUT Heat Shield             16" 12 Red LED Trailer    ATREPIN 2PC Flexible           LEADTOPS Flexible L
             Bar 2PCS 18W 6 Inch             Trailer Light Bar [DOT        Harley Davidson Light              Insulation with Ties for       Light Bar [Brake +        Motorcycle LED Fork            Light Strip 2 Pcs 24
             Flood LED Work Light            Compliant] [IP65              Strip Tail Brake Stop              Pipe 16' Roll Titanium         Sequential Turn Signal]   Turn Signal Light              Dual Color LED
             Pods Single Row Oﬀ Ro...        Waterproof] [Park…            Turn Signal 32LED ...              Motorcycle Exhau...            [DOT FMVSS 108] [...      Switchback Dual-Color…         Headlight Surface St
                          1,670                            440                           1,030                              1,899                          274                      50                              686
             $16.99                          $20.75                        $10.99                             $13.99                         $24.99                    $13.99                         $21.79


   Compare with similar items




                                      This item Oumurs Dirt Bike                    ZW Homeland Rear Fender Mudguard                     CICMOD Rear Fender Mount Red LED          CICMOD Motorcycle 15 LED Brake
                                      Motorcycle LED Light Rear Fender              Lamp LED Brake Red Tail Light for Dirt               Tail Light Brake Lamp Turn Signals        Running Turn License Plate Tail Light
                                      Brake Tail Light Oﬀ Road Dual Sport           Bike Motocross XR CRF KLX Enduro                     License Plate Light for Custom Oﬀ-        Quad ATV Bike Motorbike 12V New
                                      for KTM Yamaha Honda Suzuki                   EXC Mountain Bike Stalls                             Road Motorcycle Dirt Bike                 (Type A)

                                           Submit
                                          Add to Cart                                     Submit
                                                                                         Add to Cart                                          Submit
                                                                                                                                             Add to Cart                                Submit
                                                                                                                                                                                       Add to Cart



     Customer Rating                                    (9)                                            (76)                                                (77)                                      (484)

     Price                            $1144                                         $1299                                                $1899                                     $1199
     Sold By                          OUMURS MOTORPARTS                             BADASS SHARKS                                        OSAN_Mall                                 OSAN_Mall




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                       Additional Information

        Manufacturer                                          Oumurs                                                         ASIN                                             B079BM1FVY

        Brand                                                 Oumurs                                                         Customer Reviews                                                        9 ratings
                                                                                                                                                                              3.8 out of 5 stars
        Item Weight                                           7.8 ounces
                                                                                                                             Best Sellers Rank                                #279,024 in Automotive (See Top 100 in
        Product Dimensions                                    12.8 x 4.13 x 2.17 inches                                                                                       Automotive)
                                                                                                                                                                              #269 in Powersports Tail Light Assemblies
        Is Discontinued By Manufacturer                       No
                                                                                                                                                                              #3,536 in Powersports Electrical & Battery
        Exterior                                              High Quality ABS Plastic                                                                                        Products

        Manufacturer Part Number                              UN001001                                                       Date First Available                             January 25, 2018

        Bulb Type                                             LED                                                          Warranty & Support
        Voltage                                               12 Volts                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                                           Feedback

                                                                                                                           Would you like to tell us about a lower price?




https://www.amazon.com/dp/B079BM1FVY/ref=olp_product_details?_encoding=UTF8&me=                                                                                                                                              2/6
10/28/2020                                        Amazon.com:
                                                  Case:       Oumurs Dirt Bike Motorcycle
                                                          1:20-cv-06677        Document   LED #:
                                                                                              Light
                                                                                                  14Rear Fender11/10/20
                                                                                                      Filed:    Brake Tail Light
                                                                                                                             PageOff Road
                                                                                                                                      360 Dual
                                                                                                                                            ofSport
                                                                                                                                               465forPageID
                                                                                                                                                      KTM Yamaha Honda Suzuki: Automotive
                                                                                                                                                              #:2065

   Videos                                                                                                                                                                                                            Page 1 of 3

             Videos for related products




                                                  1:34                                       0:30                                           1:09                                             0:20
             GearBrake (GB-1) Smart Brake                    3528 + 3014 SMD Led Chipsets                 MOVOTOR Smoked Harley                          Harley Davidson Smoked LED Tail                 Harley tail ligh
             Light Module - Universal                        Motorcycle Brake Light Strip Red…            Davidson Tail light                            Light

             Merchant Video                                  EverBright Leds                              XPUTO LIGHTING PARTS                           BORDAN                                          AUDEXEN LIGHT



     Upload your video




   Product description

         The LED Rear Fender Brake Tail Light is universal and amazing for oﬀ road motorcycles. Operating range from 12 to 15 Volts, it is low energy consumption so the engine power is not reduced.

         This lightweight, universal LED taillight is mounted under the rear fender of virtually every oﬀ-road motorcycle. The installation is easy, you can ﬁnish it in a few minute. No hardware or instruction.

         Feature:
         100% Brand New and high quality
         Very low energy consumption so that the engine power is not reduced
         Waterproof electronic board ﬁtted with a stabilized circuit and designed to dampen sudden voltage jumps
         Surface made of High Quality polypropylene
         Three ﬁxing points with central hole for easy cleaning

         Speciﬁcation:
         Power: 12 to 15 Volts
         Color: Black Housing + Red Light
         Position: Rear
         Material: High Quality ABS Plastic
         Connection: 3 Wires (Green Line: Brake Light; Red Line: Tail Light; Black Line: Ground Line)

         Fitment:
         Universal ﬁts for Most of motorcycle models, Dirt Bike, or any Custom Bikes. It is not speciﬁc designed for any bike. Some minor modiﬁcations may be needed during installation.

         Our digital images are as accurate as possible. However, diﬀerent monitors may cause colors to vary slightly.

         Package Content:
         1x LED Rear Fender Brake Tail Light




   Customers who viewed this item also viewed                                                                                                                                                                        Page 1 of 9




               ZW Homeland Rear                CICMOD Rear Fender         FEIFEIER 12V Motorcycle       KaTur Rear Fender LED        KATUR Motorcycle Rear           ANKIA 40-LED 40W               TUINCYN Motorbike
               Fender Mudguard Lamp            Mount Red LED Tail         Integrated Brake Tail         Brake Red Tail Light         Fender LED Brake Red            Motorcycle Tail Light          Integrated LED Brak
               LED Brake Red Tail Light        Light Brake Lamp Turn      Light & Turn Signals          Lamp with Bracket for        Tail Light Lamp with            Integrated Running             Light & Turn Signals
               for Dirt Bike Motocross…        Signals License Plate…     License Plate bracket…        Oﬀ-road Motorcycle…          Turn Signal Indicator…          Lamp Brake&Turn…               Indicator Light Blink
                              76                           77                          247                           282                            72                            341                            214
               $12.99                          $18.99                     $12.98                        $16.99                       $18.59                          $18.98                         $14.88
               Only 9 left in stock - order…                                                                                         Only 11 left in stock - orde…




   Products related to this item                                                                                                                                                                                  Page 1 of 20
   Sponsored




               Motorcycle Turn Signal          CPOWACE Trailer Tail       1 Pair Universal              Black Bullet Turn            KiWAV Tail Light                BUNKER INDUST                  Leather Motorcycle S
               White Sequence Amber            Light with Sequential      Motorcycle LED Fork           Signals&Bracket For          Mounting Bracket Steel          Motorcycle Chopped             Seat Springs Mounti
               LED Indicator Light             Spin Running+              Turn Signal Lights            Harley Dyna Softail          compatible with Round           Fender Edge LED Tail           Bracket Kit for Harle
               Daytime Running Lig...          Brake+Flowing Turn…        Daytime Running…              Fatboy Sportster FXDB        LED Tail Light Black ...        Light Smoked Rear…             Honda Yamaha K...
               $12.99                          $28.88                                  14                             10                          13                             6                                49
                                                                          $10.59                        $50.98                       $18.90                          $16.99                         $38.99




https://www.amazon.com/dp/B079BM1FVY/ref=olp_product_details?_encoding=UTF8&me=                                                                                                                                                    3/6
10/28/2020                                        Amazon.com:
                                                  Case:       Oumurs Dirt Bike Motorcycle
                                                          1:20-cv-06677        Document   LED #:
                                                                                              Light
                                                                                                  14Rear Fender11/10/20
                                                                                                      Filed:    Brake Tail Light
                                                                                                                             PageOff Road
                                                                                                                                      361Dual
                                                                                                                                           ofSport
                                                                                                                                              465forPageID
                                                                                                                                                     KTM Yamaha Honda Suzuki: Automotive
                                                                                                                                                             #:2066



                                                                                                                                  ZYTC Amber Harley Turn Signal Lens
                                                                                                                                  Covers Lenses for Harley-Davidson Pack of
                                                                                                                                  4
                                                                                                                                                   302
                                                                                                                                  $
                                                                                                                                      10.90




                                                                                                                                                                                   Sponsored


   Customer questions & answers
         Have a question? Search for answers



                Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                       Customer images

                       3.8 out of 5
   9 global ratings

   5 star                                        52%

   4 star                                        11%

   3 star                                        14%
                                                                          See all customer images
   2 star                                        11%
                                                                           Top reviews
                                                                           Top  reviews
   1 star                                        13%
    How are ratings calculated?
                                                                          Top reviews from the United States

                                                                                 Chris Fox
   Review this product
                                                                                        DO NOT BUT THIS CHEAP PIECE OF CRAP!
   Share your thoughts with other customers                               Reviewed in the United States on August 19, 2019
                                                                          Veriﬁed Purchase
                   Write a customer review                                I've had a universal tail light like this on my bike for a long time and it went out whenI accidentally crushed
                                                                          this. I ordered this to replace it because it looked exactly the same and I thought it was the same.. it was
                                                                          missing the gasket that goes between the red plastic cover and black plastic so it was not waterproof. The
                                                                          plastic was extremely cheap and brittle and after one ride it was trash. My headlight went out after an
                                                                          extremely light rain about 20 minutes into the ride. By the end of the ride the red plastic shield broke
                                                                          where the two screws hold it on. No matter what is said this brand and product is a POS. I just got my new
                                                                          one in the mail that was a dollar more and It literally looks exactly the same but the plastic is way stronger
                                                                          and more durable and actually has gaskets to keep the light waterproof. Unlike the other POS. DO NOT
                                                                          BUY THIS BRAND!

                                                                          One person found this helpful

                                                                           Mark this revie
                                                                             Helpful          Comment       Report abuse


                                                                                 Bo
    ZYTC 3 1/4" LED Turn Signals Flat PC Len…
                     420                                                                Small
    $
        47.99                            Shop now                         Reviewed in the United States on February 11, 2019
                                                                          Veriﬁed Purchase
                                              Sponsored                   This was a lot smaller than I thought it would be. The holes didn't quite line up, I just had to drill them out
                                                                          a little and I had to cut part of the underneath oﬀ for it to ﬁt. Now granted I put this on a 90cc '07 Baja pit
                                                                          bike that is for adolescent kids so it may be a diﬀerent story for diﬀerent bikes

                                                                           Mark this revie
                                                                             Helpful          Comment       Report abuse


                                                                                 Second Nature Customs

                                                                                        Decent light
                                                                          Reviewed in the United States on March 23, 2019
                                                                          Veriﬁed Purchase
                                                                          Incorporated it to go on a Honda CRF50 body retroﬁtted to a Razor MX500 Frame. First one quit working
                                                                          within day. Got another one and so far so good.




                                                                           Mark this revie
                                                                             Helpful          Comment       Report abuse


                                                                                 Ron

                                                                                        Pig tail too short
                                                                          Reviewed in the United States on March 20, 2018

https://www.amazon.com/dp/B079BM1FVY/ref=olp_product_details?_encoding=UTF8&me=                                                                                                                4/6
10/28/2020                                 Amazon.com:
                                           Case:       Oumurs Dirt Bike Motorcycle
                                                   1:20-cv-06677        Document   LED #:
                                                                                       Light
                                                                                           14Rear Fender11/10/20
                                                                                               Filed:    Brake Tail Light
                                                                                                                      PageOff Road
                                                                                                                               362Dual
                                                                                                                                    ofSport
                                                                                                                                       465forPageID
                                                                                                                                              KTM Yamaha Honda Suzuki: Automotive
                                                                                                                                                      #:2067
                                                                           Veriﬁed Purchase
                                                                           It is nice for the price but pig tail for wiring is 6" too short to make it to the air box on any dirt bike. I had to
                                                                           make a splice that lives under the fender.

                                                                            Mark this revie
                                                                              Helpful              Comment          Report abuse


                                                                                     Thanh Nguyen

                                                                                         Works for a little bit
                                                                           Reviewed in the United States on December 17, 2018
                                                                           Veriﬁed Purchase

                                                                           The Taillight/Running Light stopped working after 2-3 rides, but the Brake light works just ﬁne still.

                                                                            Mark this revie
                                                                              Helpful              Comment          Report abuse


                                                                                     Dariel Uson

                                                                                         Love it
                                                                           Reviewed in the United States on June 15, 2020
                                                                           Veriﬁed Purchase
                                                                           Love it

                                                                            Mark this revie
                                                                              Helpful              Comment          Report abuse




                                                                           See all reviews




   Pages with related products. See and discover other items: LED Motorcycle Tail Lights, motorcycle fender



                                                                                                                ZYTC Clear Turn Signal Lens Covers Lense…
                                                                                                                                302
                                                                                                                                                    Shop now
                                                                                                                $
                                                                                                                    10.90

                                                                                                                                                                        Sponsored




     Top subscription apps for you                                                                                                                                                                    Page 1 of 9




                Disney+                        CBS Full Episodes and                    STARZ                               Sling TV                           SHOWTIME
                Disney                         Live TV                                  Starz Entertainment                 Sling TV LLC                       Showtime Digital Inc.
                              398,970          CBS Interactive                                         82,661                              48,872                            23,847
                $0.00                                            101,193                $0.00                               $0.00                              $0.00
                                               $0.00


     Inspired by your browsing history                                                                                                                                                                Page 1 of 8




                ZW Homeland Rear               Maxima 70-749203-3PK                     YONHAN 4.8A                         WEFOO Bike or                      Tusk Hydraulic Brake
                Fender Mudguard Lamp           Chain Wax Ultimate                       Motorcycle USB Charger              Motorcycle Chain                   Switch Nissin Brakes
                LED Brake Red Tail Light       Chain Care Aerosol                       SAE to USB Adapter with             Washer, Cleaning Brush                           78
                for Dirt Bike Motocross…       Combo Kit, (Pack of 3)                   Voltmeter & ON/Oﬀ…                  2 Pcs (Color, Blue and…            $15.99
                              76                                 1,902                                1,781                                1,125
                $12.99                         $26.00                                   $14.99                              $6.99


     Your Browsing History          View or edit your browsing history      ›                                                                                                                         Page 1 of 2




                                                                                                              Back to top




                          Get to Know Us                           Make Money with Us                                   Amazon Payment Products                                   Let Us Help You
                          Careers                                  Sell products on                                     Amazon Rewards Visa                                       Amazon and COVID-
                                                                   Amazon                                               Signature Cards                                           19
                          Blog
                                                                   Sell apps on Amazon                                  Amazon.com Store Card                                     Your Account
                          About Amazon
                                                                   Become an Aﬃliate                                    Amazon Business Card                                      Your Orders
                          Press Center
https://www.amazon.com/dp/B079BM1FVY/ref=olp_product_details?_encoding=UTF8&me=                                                                                                                                     5/6
10/28/2020                                         Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                             11/10/20: KTM
                                                                                                        Page 363 of 465 PageID #:2068

   Skip to main content                                                  KTM                                                                                  Acco          Lists       Returns                         0
                                             OUMURS MOTORPARTS                                                                                                                          & Orders     Try Prime                Cart
                                                                                                                                                              Account

      Deliver to
                                           Holiday Deals    Gift Cards      Customer Service              Amazon.com    Best Sellers     Prime Video    Browsing History            Buy Again     Whole Foods    New Releases
      Glenview 60026

    3 results for OUMURS MOTORPARTS : "KTM"                                                                                                                                                               Sort  by:Featured
                                                                                                                                                                                                          Featured
                                                                                                                                                                                                           Sort by:


    Brand
    Oumurs                                                                                                         Oumurs Dirt Bike Motorcycle LED Light Rear Fender Brake Tail Light Oﬀ
                                                                                                                   Road Dual Sport for KTM Yamaha Honda Suzuki
                                                                                                                                    9
                   10% oﬀ coupon
                                                                                                                   $
                                                                                                                       1144
                                                                                                                   FREE Shipping
                                                                                                                   Only 5 left in stock - order soon.




                                                                                                                   Oumurs Dirt Enduro Bike LED Rear Fender Brake Tail Light Turn Signal
                                                                                                                   Light Oﬀ-road For KTM Honda Yamaha Suzuki (Smoke)
                                                                                                                                    26

                                                                                                                   Black Housing + Red Light + Smoke Len
                                                                                                                   $
                                                                                                                       1399
                                                                                                                   FREE Shipping




                   3-1/4 Inch LED Turn
                   Signal Kit Flat Smoke                                                                           Oumurs 12V Chrome Motorcycle Turn Signal Lights 20 LEDs Bullet Blinker
                   Lens 1157 Double…                                                                               Indicator Amber Brake Light 2X
                                     155
                                                                                                                                    258
                   $
                       88.88
                                                                                                                   Chrome W/ Netting Amber Light
                               Shop now                                                                            $   3202
                                                                                                                   FREE Shipping
                                                                                                                   Only 5 left in stock - order soon.
                                    Sponsored                                                                      Price may vary by color




                                                                Need help?
                                                                Visit the help section or contact us




                                                                                                                                            ZYTC 2" LED Turn Signals w/Brake Runnin…
                                                                                                                                                        587
                                                                                                                                            $
                                                                                                                                                36.99                        Shop now


                                                                                                                                                                                                  Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                        Page 1 of 4




                    Tank Straps Motorcycle              RHINO USA Ratchet                Tank Straps Motorcycle           Sunferno Ratchet Straps          Stay There Ratchet Tie
                    Tie Down Straps (2pk) -             Straps (4PK) - 1,823lb           Tie Down Straps (4pk) -          Tie Down 2500Lbs Break           Down Straps 1'' x15,
                    10.000 lb Webbing                   Guaranteed Max Break             10.000 lb Webbing                Strength, 15 Foot -              Ratchet Straps with S
                    Break Strength 2'' x…               Strength, Includes (4)…          Break Strength 2'' x…            Heavy Duty Straps To…            Hook - 1500lb Break…
                                     534                                 3,497                            125                              1,647                            131
                    $43.77                              $29.97                           $74.77                           $27.97                           $21.90


     Deals in magazine subscriptions                                                                                                                                                                               Page 1 of 9




                    National Geographic                 Real Simple                      Food Network Magazine            Country Woman                    Atomic Ranch
                    Little Kids                                          7,135                            49                               34                               108
                                     2,201              Print Magazine                   Print Magazine                   Print Magazine                   Print Magazine
                    Print Magazine                      $5.00                            $6.00                            $5.00                            $23.95
                    $15.00


     Your Browsing History                   View or edit your browsing history   ›                                                                                                                                Page 1 of 2

https://www.amazon.com/s?k=KTM&me=AYC28Y7KDE8B3&ref=nb_sb_noss                                                                                                                                                                       1/2
10/28/2020                                     Case: 1:20-cv-06677 DocumentAmazon.com Seller11/10/20
                                                                            #: 14 Filed:     Profile: OUMURS
                                                                                                         PageMOTORPARTS
                                                                                                               364 of 465 PageID #:2069

   Skip to main content                                                                                                                                         Acco       Lists        Returns                        0
                                         All                                                                                                                                            & Orders     Try Prime              Cart
                                                                                                                                                                Account

      Deliver to
                                        Holiday Deals      Gift Cards     Customer Service             Amazon.com      Best Sellers    Prime Video     Browsing History             Buy Again      Shop today's epic deals now
      Glenview 60026


   OUMURS MOTORPARTS                                                                                                                        Have a question for OUMURS
   OUMURS MOTORPARTS storefront                                                                                                             MOTORPARTS?
              88% positive in the last 12 months (32 ratings)
   OUMURS MOTORPARTS is committed to providing each customer with the highest standard of customer service.                                    Ask a question




   Detailed Seller Information


   Business Name:GUANGZHOU OUMURS MOTORCYCLE PARTS CO.,LTD.
   Business Address:
     BUILDING E, SHALUO INDUSTRIAL ZONE
     SHICHA ROAD, BAIYUN DISTRICT
     GUANGZHOU CITY
     GUANGDONG PROVINCE
     510430
     CN


       Feedback       Returns & Refunds           Shipping        Policies      Help        Products



                            “ Great ”
                                                                                                                                                                      30 days         90 days      12 months     Lifetime
                            By Stephen e. on September 7, 2020.                                                                                         Positive                -       50%             88%         95%

                            “ Item was doa out of package however I waited too long to install or test. It was past the return time period.             Neutral                 -        0%              3%          2%
                              My fault. Buyer beware ”
                                                                                                                                                        Negative                -       50%              9%          4%
                            By Cary Scott on August 12, 2020.
                                                                                                                                                        Count                   0          2             32          133
                            “ Exactly like picture and description.. I love it. ”

                            By Megan Wiseman on July 21, 2020.

                            “ small and bright ”

                            By richard casarez on July 16, 2020.

                            “ Put the lights on my bike and rode twice and the lens fell oﬀ. Contacted the seller and suggested they send a
                             replacement lens. Seller refused to send replacement and oﬀered an insulting $3 oﬀ a new $30 light kit.
                             Return/refund time frame had expired due to bike being in the shop. Would not do business with them
                             again. ”
                            Read less

                            By Terry B. on July 9, 2020.

                            “ hi, as we discussed before: 1/ it comes with 2 extra lense 2/ we don't have in stock in June due to Covid-19
                             3/ the order was in 21st.Mar. you contacted us in 25th., June. it's too long after the order, and we don't have
                             the lense separately ad it sold with the turn signal in complete unit. Sorry to see you place new order in 8th.
                             July, left the negative comment and returned the goods. B.R. ”
                            Read less

                            By OUMURS MOTORPARTS on July 31, 2020.



                                                                          Previous Next




                                                                                    Leave seller feedback   Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                        Page 1 of 7




                   ZW Homeland Rear Fender              Maxima 70-749203-3PK              YONHAN 4.8A Motorcycle         WEFOO Bike or Motorcycle         4 X Motorcycle Motorbike
                   Mudguard Lamp LED Brake              Chain Wax Ultimate Chain          USB Charger SAE to USB         Chain Washer, Cleaning           Turn Signal LED Light
                   Red Tail Light for Dirt Bike         Care Aerosol Combo Kit,           Adapter with Voltmeter &       Brush 2 Pcs (Color, Blue         Indicator For Yamaha
                   Motocross XR CRF KLX…                (Pack of 3)                       ON/Oﬀ Switch, 3 Install…       and Red)                         Honda Suzuki Kawasaki…
                                   76                                   1,902                          1,781                           1,125                              458
                   $12.99                               $26.00                            $14.99                         $6.99                            $14.51


        Deals in magazine subscriptions                                                                                                                                                                          Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AYC28Y7KDE8B3&sshmPath=                                                                      1/2
10/28/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 365Checkout
                                                                                                                 of 465 PageID #:2070




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from OUMURS MOTORPARTS                            (Learn more)                                Wednesday, Nov. 18 - Thursday, Dec. 10
                                                                                                                FREE Shipping
         Shipping to:            1851 TOWER DR, GLENVIEW, IL, 60026-7783 United
                                                                                                                Friday, Oct. 30 - Wednesday, Nov. 4
         States
                                                                                                                $9.48 - Shipping
             Oumurs Dirt Bike Motorcycle LED Light Rear Fender Brake Tail Light Off
                                                                                                                Tomorrow, Oct. 29
             Road Dual Sport for KTM Yamaha Honda Suzuki
                                                                                                                $11.48 - Shipping
             $11.44 - Quantity: 1
             Sold by: OUMURS MOTORPARTS                                                                         Friday, Oct. 30
                                                                                                                $11.48 - Shipping
         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/28/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                366 of 465 PageID #:2071




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $11.44
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         1851 TOWER DR,
                                                                                                                    Enter Code                       Apply
         GLENVIEW, IL 60026-7783                              Billing address Change                                                                                        Total before tax:                          $11.44
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $0.72
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $12.16

                                                                                                                                                                            How are shipping costs calculated?
                                 , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 18, 2020 - Dec. 10, 2020
                            Oumurs Dirt Bike Motorcycle LED Light                       Choose a delivery option:
                            Rear Fender Brake Tail Light Off Road Dual                       Wednesday, Nov. 18 - Thursday, Dec. 10
                            Sport for KTM Yamaha Honda Suzuki                                FREE Shipping
                            $11.44
                                                                                             Friday, Oct. 30 - Wednesday, Nov. 4
                            Quantity: 1 Change
                                                                                             $9.48 - Shipping
                            Sold by: OUMURS MOTORPARTS
                                Gift options not available.                                  Tomorrow, Oct. 29
                                                                                             $11.48 - Shipping
                                                                                             Friday, Oct. 30
                                                                                             $11.48 - Shipping


     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/28/2020                                     Amazon.com:
                                              Case:        Oumurs Dirt Enduro
                                                    1:20-cv-06677             Bike LED Rear
                                                                        Document       #: 14Fender Brake11/10/20
                                                                                               Filed:    Tail Light Turn Signal 367
                                                                                                                      Page      Light Off-road
                                                                                                                                      of 465ForPageID
                                                                                                                                                KTM Honda Yamaha Suzuki (Smoke)
                                                                                                                                                        #:2072

   Skip to main content                        KTM                                                                                                               Acco      Lists       Returns                                    0
                                     All                                                                                                                                               & Orders             Try Prime                 Cart
                                                                                                                                                                 Account

       Deliver to
                                    Holiday Deals      Gift Cards      Customer Service           Amazon.com         Best Sellers      Prime Video      Browsing History           Buy Again            Shop today's epic deals now
       Glenview 60026




   ‹ Back to results



   Subm                                                                                                Oumurs Dirt Enduro Bike LED Rear                                                       $13.99
                                                                                                       Fender Brake Tail Light Turn Signal
                                                                                                                                                                                              FREE delivery: Nov 24 - Dec 16
   Subm
                                                                                                       Light Oﬀ-road For KTM Honda
   Subm
                                                                                                       Yamaha Suzuki (Smoke)                                                                  In stock.
                                                                                                       Brand: Oumurs                                                                          Usually ships within 4 to 5 days.
                                                                                                                              26 ratings | 3 answered questions
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
   Subm
                                                                                                       Price:   $13.99
                                                                                                                                                                                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
   Subm                                                                                                Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                       Rewards Visa Card. No annual fee.
                                                                                                                                                                                                                Submit
                                                                                                                                                                                                                 Buy Now
   Subm                                                                                                Color: Black Housing + Red Light + Smoke Len
                                                                                                                                                                                                   Secure transaction
                                                                                                       Light Source         LED
   Subm                                                                                                type                                                                                   Ships from ... OUMURS MOTORPA…
                                                                                                       Brand                Oumurs                                                            Sold by ...      OUMURS MOTORPA…

                                                                                                       Voltage              12 Volts
                                                                                                                                                                                              Details


                                                                                                       About this item                                                                            Deliver to         - Glenview 60026
                                                                                                          Universal ﬁts for most of motorcycle models, Dirt Bike, or any
                                                                                                          Custom Bikes, perfect for KTM. Some minor modiﬁcations                                Add to List
                                                                                                          may be needed during installation.
                                                                                                          Operating range from 12 to 15 Volts, it is low energy
                                                                                                          consumption so the engine power is not reduced.                                             Share
                                                                                                          Color: Black Housing + Red Light + Smoke Len
                                         Roll over image to zoom in                                       Brake Light Function, Running / Tail Light Function, Turn                                         Have one to sell?
                                                                                                          Signal Lights                                                                                     Sell on Amazon
                                                                                                          High quality LED bulbs, high lumens ouput and long life span,
                                                                                                          Super Bright
                                                                                                        › See more product details

                                                                                                       Compare with similar items

                                                                                                          Report incorrect product information.


   Inspired by your recent shopping trends

                                                                                                                                                                                          Motobox USA Ducati Standard
                                                                                                                                                                                          Slimline LED Kit Sport…
                                                                                                                                                                                          $
                                                                                                                                                                                              299.99

                                                                                                                                                                                                                                Sponsored




               PBYMT Motorcycle Bullet     YHMTIVTU Motorcycle           YIBO Motorcycle Enduro       INNOGLOW Motorcycle              4 X Motorcycle
               Turn Signal Light Red       Turn Signals Light Bullet     LED Rear Fender Brake        Turn Signals 2pcs LED            Motorbike Turn Signal
               Lamp Compatible for         Heavy Duty Indicators         Tail Light Turn Signal For   Indicator Blinker for            LED Light Indicator For
               Chopper Bobber…             Blinkers Lights…              KTM Kawasaki Suzuki          Chopper Bobber…                  Yamaha Honda Suzuki…
                           38                           9                Chopper Bobber Dirt…                         268                              458
               $20.90                      $15.99                        $20.59                       $19.99                           $14.51
                                                                                                      Only 7 left in stock - order     Only 13 left in stock -




   Products related to this item
   Sponsored




               Xitomer 690 Enduro          3" Round LED Taillight        Motorycycle LED TAIL         MFC PRO Bobber Cafe              BUNKER INDUST                   HTTMT MT374-CD+RED                     Xitomer DRZ400S/
               fender eliminator, Tail     Light Turn Signal Flash       LIGHT FOR HONDA with         Racer ATV Chopper LED            Motorcycle Chopped              Chrome Red Universal                   Tail Tidy, Fender
               Tidy for KTM 690 Enduro     Flush Mount x1PCE             integrated turn              Tail Light Integrated            Fender Edge LED Tail            Cat Eye Custom                         Eliminator for SUZU
               2008-2018/690 SM...         compatible with Mo...         signals."Smoked Lens"…       Running Turn Signal...           Light Smoked Rear…              Motorcycle Tail Brake…                 DRZ400S 2005-202
               $45.99                                   13                            1                              8                             6                                80                                      16
                                           $53.90                        $69.95                       $21.99                           $16.99                          $15.78                                 $35.99


   4 stars and above
   Sponsored




https://www.amazon.com/Oumurs-Enduro-Fender-Signal-Off-road/dp/B079BVYQ8Z/ref=sr_1_2?dchild=1&keywords=KTM&m=AYC28Y7KDE8B3&qid=1603869699&s=merchant-items&sr=1-2                                                                            1/5
10/21/2020                                               Amazon.com: UAUS
                                                Case: 1:20-cv-06677       Motorcycle Fork
                                                                       Document      #: 14BagFiled:
                                                                                             for Yamaha Honda Kawasaki
                                                                                                     11/10/20   PageSuzuki
                                                                                                                       368Ducati
                                                                                                                           of 465KTMPageID
                                                                                                                                     Roll Tool Bag: Automotive
                                                                                                                                                #:2073
                                                                                                                                                                 Hello, Sign in
   Skip to main content                                                                                                                                          Account & Lists
                                                                                                                                                                                        Returns                               0
                                         Automotive Parts & Accessories                                                                                                                 & Orders          Try Prime               Cart
                                                                                                                                                                 Account
      Deliver to
                                        Holiday Deals     Gift Cards      Best Sellers    Customer Service     New Releases        AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bolingbrook 60440

    Automotive        Your Garage    Deals & Rebates    Best Sellers    Parts    Accessories      Tools & Equipment     Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Accessories › Luggage › Gear Bags



   Subm                                                                              UAUS Motorcycle Fork Bag for Yamaha Honda                                                              $17.00
                                                                                     Kawasaki Suzuki Ducati KTM Roll Tool Bag                                                               & FREE Returns
   Subm                                                                              Brand: UAUS
                                                                                                                                                                                            FREE delivery: Friday, Oct 30 on
                                                                                                                                                                                            your ﬁrst order.
   Subm                                                                              Price:   $17.00 & FREE Returns                                                                         Fastest delivery: Friday, Oct 23
                                                                                                                                                                                            Order within 18 hrs and 54 mins
   Subm                                                                                  Get $50 oﬀ instantly: Pay $0.00 $17.00 upon approval for the Amazon Rewards                        Details
                                                                                         Visa Card. No annual fee.

                                                                                     This item is returnable
                                                                                                                                                                                            Only 2 left in stock -
   Subm
                                                                                                                                                                                            order soon.
                                                                                         Fit on Most Motorcycles For Harley Yamaha Honda Suzuki Kawasaki Note:Please
   Subm                                                                                  check and conﬁrm this things ﬁts yours before buying. If you can't install, please                 Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1
                                                                                         get professional maintenance staﬀ to help you install.
                                                                                         Package Include:1 x Motorcycle Fork Bag
   Subm                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                     Cart
                                                                                         Brand New & High Quality!
                                                                                         Replacement for original part. Please check part comparibility to see if it ﬁts your
                                                                                                                                                                                                              Submit
                                                                                                                                                                                                               Buy Now
                                                                                         model.
                                                                                         Safe transportation with reliable package, deserving your trust.
                                                                                                                                                                                                  Secure transaction
                                                                                     › See more product details
                                                                                                                                                                                            Ships from ... Amazon
                                                                                     Compare with similar items                                                                             Sold by ...      outdoorpowerequipmen

                               Roll over image to zoom in                            New (2) from $17.00 & FREE Shipping on orders over $25.00                                                    Add gift options

                                                                                                                                                                                                  Deliver to Bolingbrook 60440


   Inspired by your recent shopping trends                                                                                                                              Page 1 of 11          Add to List




                                                                                                                                                                                            New (2) from
                                                                                                                                                                                            $17.00 & FREE Shipping on
                                                                                                                                                                                            orders over $25.00


                                                                                                                                                                                                    Share

               Sporacingrts Motorcycle         Motorcycle Fork Bag              Goldﬁre Waterproof             Motorcycle Tool Bag,            Saddlebags For
                                                                                                                                                                                                          Have one to sell?
               Fork Bag Handlebar Bag          Waterproof Motorbike             Motorbike Handlebar            Universal PU Leather            Motorcycle Universal
               Tool Bag Saddlebags for         Tool Bag Handlebar Bag           Bag PU Leather                 Motorcycle Fork Bag             Leather PU Waterproof                                      Sell on Amazon
               Yamaha Honda…                   PU Leather Saddlebag…            Saddlebag Front Rear…          Saddlebags Handlebar…           Saddlebags Softailfor…
                              34                              38                               109                           610                             56
               $14.99                          $22.00                           $18.59                         $18.68                          $49.99



   Customers who viewed this item also viewed




                   Motorcycle Tool Bag,           Motorcycle Fork Bag,
                   Universal PU Leather           Handlebar Tool Bag with
                   Motorcycle Fork Bag            Internal Zipper Pocket
                   Saddlebags Handlebar…          for Motorcycle Front…
                               610                                 81
                   $18.68                         $21.99



   You might also like                                                                                                                                                                                                    Page 1 of 38
   Sponsored




                   INNOGLOW Motorcycle            Equinez Tools                      Roam Universal Premium           Motorcycle Swingarm               La Rosa Design Front              Motorcycle Tool Bag,
                   Waterproof Handlebar           Motorcycle Motorbike               Bike Phone Mount for             Bag, Side Tool Bag for            Forks Tool Bag Black              Universal PU Leather
                   Bag Saddle bag Fork Roll       Genuine Leather Tool               Motorcycle - Bike                Sportster Street 750              Faux Leather                      Motorcycle Fork Bag,
                   Barrel Bag For Ha...           ROLL Saddle Bag                    Handlebars,…                     Synthetic Leather                              5                    Saddle Roll Bags, Ha...                 S
                                7                             70                                  23,500                           7                    $29.99                                         28
                   $18.99                         $26.99                             $19.98                           $29.99                                                              $17.99


   Compare with similar items

https://www.amazon.com/UAUS-Motorcycle-Yamaha-Kawasaki-Suzuki/dp/B07XDFC7QM/ref=sr_1_1                                                                                                                                                   1/4
10/21/2020                                                Amazon.com: UAUS
                                                 Case: 1:20-cv-06677       Motorcycle Fork
                                                                        Document      #: 14BagFiled:
                                                                                              for Yamaha Honda Kawasaki
                                                                                                      11/10/20   PageSuzuki
                                                                                                                        369Ducati
                                                                                                                            of 465KTMPageID
                                                                                                                                      Roll Tool Bag: Automotive
                                                                                                                                                 #:2074




                                      This item UAUS Motorcycle Fork Bag             Equinez Tools Motorcycle Motorbike              Motorcycle Fork Bag, Handlebar Tool              Maso Motorcycle Saddle Bag,
                                      for Yamaha Honda Kawasaki Suzuki               Genuine Leather Tool ROLL Saddle                Bag with Internal Zipper Pocket for              Universal Luggage PU Leather Bag
                                      Ducati KTM Roll Tool Bag                       Bag                                             Motorcycle Front Forks Handlebar                 Storage with 2 Mounting Straps Black
                                                                                                                                     Sissybar

                                           Submit
                                          Add to Cart                                     Submit
                                                                                         Add to Cart                                      Submit
                                                                                                                                         Add to Cart                                       Submit
                                                                                                                                                                                          Add to Cart



     Customer Rating                                    (0)                                            (70)                                            (81)                                             (16)

     Price                            $
                                       1700                                          $
                                                                                      2699                                           $
                                                                                                                                      2199                                            $
                                                                                                                                                                                       2999
     Sold By                          outdoorpowerequipment                          Equinez Tool Company                            kemimoto                                         MASO TECHNOLOGY CO., LIMITED




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                     Additional Information

        Manufacturer                                           UAUS                                                        ASIN                                                  B07XDFC7QM

        Brand                                                  UAUS                                                        Best Sellers Rank                                     #2,988,203 in Automotive (See Top 100 in
                                                                                                                                                                                 Automotive)
        Item Weight                                            13 ounces                                                                                                         #987 in Powersports Gear Bags

        Package Dimensions                                     12.48 x 6.69 x 5.04 inches                                  Date First Available                                  September 6, 2019

        Manufacturer Part Number                               AM-UMB1732
                                                                                                                         Warranty & Support

                                                                                                                         Product Warranty: For warranty information about this product, please click here

                                                                                                                         Feedback

                                                                                                                         Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                             Page 1 of 2

             Videos for related products




                                                 4:23                                         3:16                                           2:21                                            1:11
             The 10 Best ATV Saddle Bags                      Nelson Rigg Gear Hurricane                      Ogio Rig 9800 Wheeled Black Gear                Viking Bags Economy Line                    See video for KEMI
                                                              Waterproof Backpack/Tail Pack,1…                Bag - One Size                                  Motorcycle Sissy Bar Bag, Univer…           Waterproof RZR Do

             Ezvid Wiki                                       Merchant Video                                  Merchant Video                                  Total Niches                                kemimoto



     Upload your video




   Product description

         Description:
         Fit on Most Motorcycles For Harley Yamaha Honda Suzuki Kawasaki Note:Please check and conﬁrm this things ﬁts yours before buying. If you can't install, please get professional maintenance staﬀ to help you
         install.
         1 x Motorcycle Fork Bag
         【Great Capacity for Small Items】: Perfect to put a water bottle and some small items，such as drivers license, registration, hairbrush, makeup，tire gauge, gloves, sunglasses, pocket knife, and dew rag 【Easy
         to Install】: Multi position to install with the straps, can be installed on handlebar, sissy bar,front fork,side frame. This motorcycle tool pouch ﬁts for sportster dyna softail honda yamaha kawasaki suzuki.
         【Water Resistant Design】: There are two side ﬂaps in this handlebar bag which should help keep some rain out. Also prevent the items from failing out. 【Easy Access and Close】: Quick release buckle,
         convenient to close and take out from the fork bag.




https://www.amazon.com/UAUS-Motorcycle-Yamaha-Kawasaki-Suzuki/dp/B07XDFC7QM/ref=sr_1_1                                                                                                                                              2/4
10/21/2020                                              Amazon.com: UAUS
                                               Case: 1:20-cv-06677       Motorcycle Fork
                                                                      Document      #: 14BagFiled:
                                                                                            for Yamaha Honda Kawasaki
                                                                                                    11/10/20   PageSuzuki
                                                                                                                      370Ducati
                                                                                                                          of 465KTMPageID
                                                                                                                                    Roll Tool Bag: Automotive
                                                                                                                                               #:2075
   What other items do customers buy after viewing this item?




                 Motorcycle Tool Bag,            The Nekid Cow |
                 Universal PU Leather            Motorcycle Handlebar
                 Motorcycle Fork Bag             Bag Premium Synthetic
                 Saddlebags Handlebar…           Black PVC Leather…
                               610                             663
                 $18.68                          $24.49
                                                 In stock on October 27, 20…




   Related items to consider                                                                                                                                                           Page 1 of 8
   Sponsored




                 Motorcycle Tool Bag,            Everrich Motorcycle            Motorcycle Swingarm      La Rosa Design Front    Zqasales Motorcycle Fork   INNOGLOW Motorcycle            f
                 Universal PU Leather            Handlebar Bag,                 Bag, Side Tool Bag for   Forks Tool Bag Black    Bag Waterproof             Waterproof Handlebar
                 Motorcycle Fork Bag,            Motorcycle Fork Bag,           Sportster Street 750     Faux Leather            Motorbike Tool Bag         Bag Saddle bag Fork Roll
                 Saddle Roll Bags, Ha...         Sissy Bar Storage Tool…        Synthetic Leather                     5          Handlebar Bag PU…          Barrel Bag For Ha...
                              28                               48                            7           $29.99                              3                           7
                 $17.99                          $18.99                         $29.99                                           $15.29                     $18.99


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     Inspired by your browsing history                                                                                                                                            Page 1 of 7




https://www.amazon.com/UAUS-Motorcycle-Yamaha-Kawasaki-Suzuki/dp/B07XDFC7QM/ref=sr_1_1                                                                                                               3/4
10/21/2020                             Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                 11/10/20: KTM
                                                                                            Page 371 of 465 PageID #:2076
                                                                                                                                          Hello, Sign in
   Skip to main content                                      KTM                                                                          Account & Lists
                                                                                                                                                                  Returns                          0
                                 outdoorpowerequipment                                                                                                            & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                Holiday Deals   Gift Cards    Best Sellers   Customer Service   New Releases     AmazonBasics     Whole Foods     Free Shipping    Registry   Sell     Coupons
      Bolingbrook 60440

    8 results for outdoorpowerequipment : "KTM"                                                                                                                                      Sort  by:Featured
                                                                                                                                                                                     Featured
                                                                                                                                                                                      Sort by:


    Brand
    UAUS                                                                                            UAUS Motorcycle Fork Bag for Yamaha Honda Kawasaki Suzuki Ducati
                                                                                                    KTM Roll Tool Bag
                                                                                                    $1700
                                                                                                    Get it as soon as Fri, Oct 23
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 2 left in stock - order soon.




                                                                                                    UAUS 19mm Carburetor Carb For KTM50 KTM50SX KTM 50SX 50cc Junior
                                                                                                    Dirt Bike 2001-2017 45131001100 45231001200 C064513100
                                                                                                    $
                                                                                                     5299
                                                                                                    FREE Shipping
                                                                                                    Only 13 left in stock - order soon.




                                                                                                    UAUS Plastic 8mm Chain Roller Wheel Guide For YZF KTM RMZ KLX CRF
                                                                                                    Motorcycle
                                                                                                    Orange
                                                                                                    $
                                                                                                     799
                                                                                                    FREE Shipping
                                                                                                    Only 6 left in stock - order soon.

                                                                                                    Also available in Blue
                          Sponsored




                                                                                                    UAUS Plastic 10mm Chain Roller Wheel Guide For YZF KTM RMZ KLX CRF
                                                                                                    Motorcycle
                                                                                                    Orange
                                                                                                    $
                                                                                                     699
                                                                                                    FREE Shipping
                                                                                                    Only 19 left in stock - order soon.

                                                                                                    Also available in Blue




                                                                                                    8mm Red Chain Roller Tensioner Pulley Wheel Guide Fit YZF KTM RMZ
                                                                                                    KLX CRF
                                                                                                    Red
                                                                                                     6
                                                                                                    $ 99

                                                                                                    FREE Shipping
                                                                                                    Only 14 left in stock - order soon.




                                                                                                    UAUS 2.50/2.75 x 10" Inner Tube Tire Fit Yamaha PW50 TTR50 Motorcycle
                                                                                                    Pit Dirt Bike
                                                                                                                   17

                                                                                                        38% oﬀ

                                                                                                    $
                                                                                                     999 $15.99
                                                                                                    Lowest price in 30 days
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    In stock on October 29, 2020.



                                                                                                    UAUS 16x2.50 Inner Tube (Bent Valve stem) Electric scooter ATV dirt bike
                                                                                                    Motorcycle
                                                                                                                   2
                                                                                                    Automotive
                                                                                                    $
                                                                                                     1399
                                                                                                    FREE Shipping
                                                                                                    Only 10 left in stock - order soon.



https://www.amazon.com/s?k=KTM&me=A4GQO5RIK0WW1&ref=nb_sb_noss                                                                                                                                                  1/3
10/21/2020                                        Case: 1:20-cv-06677 Document Amazon.com Seller
                                                                               #: 14 Filed:      Profile: outdoorpowerequipment
                                                                                              11/10/20        Page 372 of 465 PageID #:2077
                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                    Returns                         0
                                           All                                                                                                                                                      & Orders     Try Prime               Cart
                                                                                                                                                                         Account
      Deliver to
                                         Holiday Deals     Gift Cards         Best Sellers      Customer Service      New Releases        AmazonBasics        Whole Foods       Free Shipping        Registry     Sell        Shop tech gifts
      Bolingbrook 60440


   outdoorpowerequipment                                                                                                                              Have a question for
   outdoorpowerequipment storefront                                                                                                                   outdoorpowerequipment?
                 82% positive in the last 12 months (83 ratings)
   Our company was founded in 2017 and is headquartered in China.                                                                                      Ask a question

   We are specialized in providing aftermarket parts for Industrial machinery parts ,brand chainsaws, motorized bicycles and
   motorcycles. We will serve you with all our heart.

   Welcome to outdoorpowerequipment.




   Detailed Seller Information


   Business Name:Heilongjiang Hengshen Jinshu Cailiao Youxiangongsi
   Business Address:
     No. 80, Xisitiao Road, Xin'an Street, Xi'an Road
     Mudanjiang
     Heilongjiang
     157000
     CN


       Feedback         Returns & Refunds          Shipping           Policies       Help         Gift Wrap         Products



                             “ The gas caps ﬁts ﬁne, there was No Gasket Provided (All gas caps Need a gasket) and the cap showed rough
                                                                                                                                                                                 30 days          90 days      12 months      Lifetime
                               treatment, and the short clear little hose was ruined and not useable. ”
                             Read less                                                                                                                            Positive           57%            78%             82%           88%

                             By Elmer P. on October 8, 2020.                                                                                                      Neutral            14%            13%                  5%        3%

                                                                                                                                                                  Negative           29%             9%             13%            9%
                             “ perfect ”
                                                                                                                                                                  Count                    7          32                 83       145
                             By scottdavies on October 8, 2020.

                             “ Don't waste ur money the threads don't match ”

                             By Greg Stewart 1959 on October 7, 2020.

                             “ perfect ”

                             By tony s. on September 30, 2020.

                             “ Good ”

                             By Vong lee on September 26, 2020.



                                                                              Previous Next




                                                                                          Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 7




                    KTM 6" Die-cut Decal               FMF Racing 11299 Wash                 KTM 2013 Dual Compound            CICMOD Motorcycle Front          NEW KTM CORPORATE                    Motorex Top Speed 4T Oil
                    Orange                             Plug                                  Enduro Grips                      & Rear Fork Wheel Frame          STICKER SHEET                        - 15W50 - 4 Liter 171-435-
                                   67                                   1,410                78102021000 (Original             Slider Crash Protector for                      49                    400
                    $1.81                              $11.08                                Version)                          KTM 125 200 390 Duke K           $13.99                                             107
                                                                                                              134                                87                                                  $47.30
                                                                                             $21.59                            $25.98


        Top subscription apps for you




                   Disney+                         CBS Full Episodes and Live           STARZ                          Sling TV                       SHOWTIME                            Philo: Live & On-Demand
                   Disney                          TV                                   Starz Entertainment            Sling TV LLC                   Showtime Digital Inc.               TV
                                 384,539           CBS Interactive                                    79,152                            47,052                       22,755               PHILO
                   $0.00                                             97,407             $0.00                          $0.00                          $0.00                                             64,646
                                                   $0.00                                                                                                                                  $0.00


        Your Browsing History                View or edit your browsing history     ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                    Sign in


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A4GQO5RIK0WW1&sshmPath=                                                                                  1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 373Checkout
                                                                                                                   of 465 PageID #:2078




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                      Choose a delivery option:
                States

                    UAUS Motorcycle Fork Bag for Yamaha Honda Kawasaki Suzuki Ducati KTM                         Good news                 , we're giving you a 30-day FREE trial of Prime
                    Roll Tool Bag
                    $17.00 - Quantity: 1
                    Sold by: outdoorpowerequipment                                                                    Friday, Oct. 23
                                                                                                                      FREE Two-Day Delivery with a free trial of
                Change quantities or delete
                                                                                                                      Tuesday, Oct. 27
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Friday, Oct. 23
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  374 of 465 PageID #:2079




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $17.00
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $9.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $26.99
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.06
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $28.05

                                                                                                                                                                                       How are shipping costs calculated?
                                             , time is money.
                                                                                                                                  Try Prime FREE for 30 days
                                          Why not save both?
                                          Save $9.99 on this order and get FREE Two-Day Delivery                                    No commitments. Cancel anytime.
                                          Learn more


                   Delivery: Oct. 23, 2020 If you order in the next 18 hours and 46 minutes (Details)
                                       UAUS Motorcycle Fork Bag for Yamaha                         Choose a delivery option:
                                       Honda Kawasaki Suzuki Ducati KTM Roll                            Friday, Oct. 23
                                       Tool Bag                                                         FREE Two-Day Delivery with a free trial of
                                       $17.00 & FREE Returns
                                                                                                        Tuesday, Oct. 27
                                       Amazon Prime eligible Join now
                                                                                                        FREE Shipping on your first order
                                       Quantity: 1 Change
                                       Sold by: outdoorpowerequipment                                   Friday, Oct. 23
                                            Add gift options                                            $9.99 - Shipping



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                      Amazon.com: PACASK
                                              Case:New arrival Motorcycle CNC
                                                     1:20-cv-06677            Universal Foot
                                                                           Document       #:Rest
                                                                                             14 Footrests Folding Foot Pegs
                                                                                                 Filed: 11/10/20       Page Rear Set For
                                                                                                                               375   of Honda Kawasaki KTM
                                                                                                                                         465 PageID        Ducati Suzuki Yamaha (Silver): Automotive
                                                                                                                                                        #:2080
                                                                                                                                                                    Hello, Sign in
   Skip to main content                                                                                                                                             Account & Lists
                                                                                                                                                                                           Returns                                 0
                                        Automotive Parts & Accessories                                                                                                                     & Orders          Try Prime                 Cart
                                                                                                                                                                    Account
      Deliver to
                                       Holiday Deals     Gift Cards      Best Sellers    Customer Service      New Releases           AmazonBasics     Whole Foods         Free Shipping                Shop the Fashion Gift guide
      Bolingbrook 60440

    Automotive        Your Garage   Deals & Rebates    Best Sellers   Parts     Accessories     Tools & Equipment          Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Footing Accessories › Foot Pegs



   Subm                                                                             PACASK New arrival Motorcycle CNC Universal                                                                $23.99
                                                                                    Foot Rest Footrests Folding Foot Pegs Rear Set
                                                                                                                                                                                               FREE delivery: Friday, Oct 30 on
   Subm
                                                                                    For Honda Kawasaki KTM Ducati Suzuki Yamaha                                                                your ﬁrst order.

   Subm
                                                                                    (Silver)                                                                                                   Fastest delivery: Friday, Oct 23
                                                                                    Brand: PACASK                                                                                              Order within 21 hrs and 55 mins
                                                                                                          3 ratings                                                                            Details
   Subm
                                                                                    Price:   $23.99                                                                                            Only 1 left in stock -
   Subm
                                                                                                                                                                                               order soon.
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $23.99 upon approval for the Amazon Rewards
                                                                                        Visa Card. No annual fee.                                                                                             Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
   Subm
                                                                                    This item is returnable
                                                                                                                                                                                                                 Submit
                                                                                                                                                                                                                  Buy Now
                                                                                    Color: Silver
   Subm
                                                                                                                                                                                                     Secure transaction
                                                                                              $18.99              $27.99                $27.99             $27.99
                                                                                                                                                                                               Ships from ...          Amazon
                                                                                                                                                                                               Sold by ...             PACASK

                                                                                              $27.99              $23.99                                                                             Add gift options

                                                                                                                                                                                                     Deliver to Bolingbrook 60440
                                                                                        Condition: 100% Brand New and high Quality
                               Roll over image to zoom in                               Color: Black,Silver,Gold,Red,Green,Blue
                                                                                                                                                                                                 Add to List
                                                                                        Material:Aluminum Pegs And Stainless Steel Bolts
                                                                                        Easy to install,Perfect ﬁt
                                                                                        Fitment: Universal ﬁt For
                                                                                        Aprilla/BMW/Honda/Kawasaki/KTM/Ducati/Suzuki/Yamaha/Triumph/MV plus
                                                                                                                                                                                               New (2) from
                                                                                        REARSET
                                                                                                                                                                                               $23.99 & FREE Shipping on
                                                                                    › See more product details                                                                                 orders over $25.00

                                                                                    Compare with similar items
                                                                                    New (2) from $23.99 & FREE Shipping on orders over $25.00                                                         Share


                                                                                                                                                                                                             Have one to sell?
   You might also like                                                                                                                                                     Page 1 of 23                      Sell on Amazon
   Sponsored




               INNOGLOW Motorcycle            GDAUTO Universal                 INNOGLOW Motorcycle             Passenger Foot Peg                 INNOGLOW Motorcycle
               Footpegs Rear Passenger        Motorcycle Footpegs              Foot pegs Footrest              Support Mount Clevis               1 Pair Foot Pegs Spike
               Spike Footrests Foot           Highway Foot Pegs Foot           footpegs Chrome Pirate          Universal(Black)                   Stiletto Foot Rests Anti
               Pegs Fit For H-D H...          Rests Engine Guard…              Spike Male Mount Foot...                     3                     Vibration Skidp...
                             23                            10                              52                  $16.99                                           17
               $24.59                         $57.97                           $24.99                                                             $34.99


   Customers also viewed these products                                                                                                                                                                                          Page 1 of 7




                   Motoparty Motocycle           CNC Universal                      8mm Billet Motorcycle             TCMT Front Rear                     Alpha Rider Complete               Goldﬁre Pair Billet CNC                   G
                   Rear Footrest Pegs Foot       Motorcycle Racing Bike             Folding Rearsets                  Footrests Foot Pegs Fits            Footrest FootPeg Foot              Aluminum Motorcycle
                   Peg Universal For Suzuki      Folding Foot Pegs                  Footrest Footpegs Foot            For Yamaha YZF R1                   Peg Set For Baja Mini              Foot Pegs For Harley                      C
                   Baja Mini Bikes (Baja…        Footrests Rearsets…                pegs Pedal Universal…             2002-2014 R6 2003…                  Bikes Baja Heat, Mini…             Style Male Mount…
                               59                                67                                 82                                  86                                 83                                   28
                   $12.99                        $17.99                             $18.99                            $14.99                              $12.98                             $15.59                                    $
                                                                                                                                                                                                                                       O




   Compare with similar items




https://www.amazon.com/PACASK-Motorcycle-Universal-Footrests-Kawasaki/dp/B07TZM8BR5/ref=sr_1_3?th=1                                                                                                                                            1/5
10/21/2020                     Amazon.com: PACASK
                                             Case:New arrival Motorcycle CNC
                                                    1:20-cv-06677            Universal Foot
                                                                          Document       #:Rest
                                                                                            14 Footrests Folding Foot Pegs
                                                                                                Filed: 11/10/20       Page Rear Set For
                                                                                                                              376   of Honda Kawasaki KTM
                                                                                                                                        465 PageID        Ducati Suzuki Yamaha (Silver): Automotive
                                                                                                                                                       #:2081




                                      This item PACASK New arrival                    8mm Billet Motorcycle Folding                    CNC Universal Motorcycle Racing Bike               Alpha Rider Complete Footrest
                                      Motorcycle CNC Universal Foot Rest              Rearsets Footrest Footpegs Foot pegs             Folding Foot Pegs Footrests Rearsets               FootPeg Foot Peg Set For Baja Mini
                                      Footrests Folding Foot Pegs Rear Set            Pedal Universal for YAMAHA YZF R1                Rear Set Footpegs Rest Pedals 8mm                  Bikes Baja Heat, Mini Baja, Baja
                                      For Honda Kawasaki KTM Ducati                   R6 R125 R3 R25 MT07 MT-07 MT09                   Install Bolts                                      Warrior
                                      Suzuki Yamaha (Silver)                          MT-09 FZ09 FZ07 MT-03 MT25 MT3
                                                                                      FZ1 FZ8

                                           Submit
                                          Add to Cart                                      Submit
                                                                                          Add to Cart                                       Submit
                                                                                                                                           Add to Cart                                         Submit
                                                                                                                                                                                              Add to Cart



     Customer Rating                                    (3)                                             (82)                                             (67)                                               (83)

     Price                            $
                                       2399                                           $
                                                                                          1899                                         $
                                                                                                                                        1799                                              $
                                                                                                                                                                                           1298
     Sold By                          PACASK                                          FXCNC Racing                                     ONETEN                                             Sunshine'Store




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Silver

   Technical Details                                                                                                      Additional Information

        Manufacturer                                           PACASK                                                        ASIN                                                    B07TZM8BR5

        Brand                                                  PACASK                                                        Customer Reviews                                                               3 ratings
                                                                                                                                                                                     2.5 out of 5 stars
        Item Weight                                            10.6 ounces
                                                                                                                             Best Sellers Rank                                       #442,178 in Automotive (See Top 100 in
        Package Dimensions                                     6.5 x 2.99 x 0.39 inches                                                                                              Automotive)
                                                                                                                                                                                     #700 in Powersports Foot Pegs
        Manufacturer Part Number                               PCAI -168
                                                                                                                             Date First Available                                    July 8, 2019

                                                                                                                          Warranty & Support

                                                                                                                          Product Warranty: For warranty information about this product, please click here

                                                                                                                          Feedback

                                                                                                                          Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                                  Page 1 of 2

             Videos for related products




                                                 0:47                                            1:20                                          0:52                                               1:10
             Highway Pegs Install Instruction                 TCMT Highway Pegs Fit For 1.25"                  1~1.25 inch Highway Pegs Install                 Install MX pegs for Harley Bike               MX Foot Pegs Foot
                                                              Engine Guard                                     instruction                                                                                    Pedals KTM 85 SX 1

             kemimoto                                         TCMT                                             kemimoto                                         TARAZON-Moto Parts Factory                    JFG RACING



     Upload your video




   Product description
       Color:Silver

         Folding Foot Pegs For Adjustable Rearset
         Material:Aluminum Pegs And Stainless Steel Bolts
         Condition: 100% Brand New and high Quality
         Color: Black,Silver,Gold,Red,Green,Blue
         Footpegs Length : 85mm

https://www.amazon.com/PACASK-Motorcycle-Universal-Footrests-Kawasaki/dp/B07TZM8BR5/ref=sr_1_3?th=1                                                                                                                                      2/5
10/21/2020                     Amazon.com: PACASK
                                             Case:New arrival Motorcycle CNC
                                                    1:20-cv-06677            Universal Foot
                                                                          Document       #:Rest
                                                                                            14 Footrests Folding Foot Pegs
                                                                                                Filed: 11/10/20       Page Rear Set For
                                                                                                                              377   of Honda Kawasaki KTM
                                                                                                                                        465 PageID        Ducati Suzuki Yamaha (Silver): Automotive
                                                                                                                                                       #:2082
            Connecting hole: 8mm
            Special cutting
            Easy to install, No Installation Instruction
            Perfect ﬁt
            Fitment:
            Universal ﬁt For Aprilla/BMW/Honda/Kawasaki/KTM/Ducati/Suzuki/Yamaha/Triumph/MV plus REARSET
            Package Include:
            1 Pair Foot Pegs
            Attention:
            The product will always keep "I" shape (straight shape), not "L" shape (fold shape).




   Related items to consider                                                                                                                                                                           Page 1 of 8
   Sponsored




                 Passenger Foot Peg              XFMT Footrest               GDAUTO Universal               XMT-MOTO 10mm                   XMT-MOTO Rear Foot              TCMT Pair Front Footrest       T
                 Support Mount Clevis            Motorcycles Foot Pegs       Motorcycle Footpegs            Highway Foot Pegs               Peg Footrest for Suzuki         Foot Pegs Fits For Honda
                 Universal(Black)                Compatible with Yamaha      Highway Foot Pegs Foot         Footrest Chrome ﬁts for         GSXR 600 750 2006-              CBR 1000RR 2004-2019
                              3                  Kawasaki Suzuki…            Rests Engine Guard…            Harley Davidson…                2014 GSXR1000 2005…             CBR 600RR 20...                2
                 $16.99                                       2                           10                             14                              8                               34
                                                 $42.95                      $57.97                         $21.77                          $7.77                           $7.99




                                                                                                                                                                             Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                    Top reviews
                                                                       Top  reviews

                      2.5 out of 5
                                                                      Top review from the United States
   3 global ratings

   5 star                                     37%                            Nick

   4 star                                       0%                                  they have to improve them and make them foldable
                                                                      Reviewed in the United States on September 2, 2020
   3 star                                       0%                    Color: Black Veriﬁed Purchase

   2 star                                       0%                    They look great, but they don’t stay folded so I need Them to be able to fold and stay like that...
                                                                      Not happy☹
   1 star                                     63%
                                                                          Helpful         Comment       Report abuse
    How are ratings calculated?



                                                                      See all reviews

   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/PACASK-Motorcycle-Universal-Footrests-Kawasaki/dp/B07TZM8BR5/ref=sr_1_3?th=1                                                                                                                  3/5
10/21/2020                Amazon.com: PACASK
                                        Case:New arrival Motorcycle CNC
                                               1:20-cv-06677            Universal Foot
                                                                     Document       #:Rest
                                                                                       14 Footrests Folding Foot Pegs
                                                                                           Filed: 11/10/20       Page Rear Set For
                                                                                                                         378   of Honda Kawasaki KTM
                                                                                                                                   465 PageID        Ducati Suzuki Yamaha (Silver): Automotive
                                                                                                                                                  #:2083




    GDAUTO Universal Motorcycle Footpegs High…
               10
    $57.97                            Shop now


                                        Sponsored




                                                                                INNOGLOW Motorcycle Footpegs Rear Passenger
                                                                                Spike Footrests Foot Pegs Fit For H-D Harley...               Shop now
                                                                                $24.59                            23

                                                                                                                                                         Sponsored




     Inspired by your browsing history                                                                                                                                                                Page 1 of 7




               KTM 6" Die-cut Decal              FMF Racing 11299 Wash         KTM 2013 Dual                NEW KTM CORPORATE            CICMOD Motorcycle               Motorex Top Speed 4T
               Orange                            Plug                          Compound Enduro Grips        STICKER SHEET                Front & Rear Fork Wheel         Oil - 15W50 - 4 Liter
                            67                                1,409            78102021000 (Original                    49               Frame Slider Crash              171-435-400
               $1.81                             $11.08                        Version)                     $13.99                       Protector for KTM 125…                        107
                                                                                             134                                                     87                  $47.30
                                                                               $21.59                                                    $25.98


     Popular products inspired by this item                                                                                                                                                           Page 1 of 4




               Motorcycle Footpegs               GDAUTO Motorcycle             GDAUTO Highway Pegs          Motorcycle Footpegs          GDAUTO Motorcycle               Highway Pegs
               Foot Rest Highway Pegs            Footpegs Highway Pegs         Motorcycle Footpegs          Foot Rest Highway Pegs       Footpegs Foot Rest              Motorcycle Footpegs
               （Chrome） for Road                 Foot Rest for Road King       Foot Rest（Chrome） for        （Chrome） for Harley          Highway Pegs for Harley         Foot Rest（Chrome） for
               King Street Glide…                Street Glide Honda…           Harley Honda Road…           Road King Street Glide…      Honda Road King…                Harley Road King…
                            20                                87                             11                         11                           2                                 20
               $59.97                            $56.97                        $59.97                       $69.97                       $62.97                          $61.97


     Your Browsing History            View or edit your browsing history   ›                                                                               Page 1 of 2     See personalized recommendations

                                                                                                                                                                                            Sign in

                                                                                                                                                                                  New customer? Start here.




                                                                                                    Back to top




                         Get to Know Us                            Make Money with Us                        Amazon Payment Products                             Let Us Help You
                         Careers                                   Sell products on                          Amazon Rewards Visa                                 Amazon and COVID-
                                                                   Amazon                                    Signature Cards                                     19
                         Blog
                                                                   Sell apps on Amazon                       Amazon.com Store Card                               Your Account
                         About Amazon
                                                                   Become an Aﬃliate                         Amazon Business Card                                Your Orders
                         Press Center
                                                                   Advertise Your Products                   Amazon Business Line of Credit                      Shipping Rates &
                         Investor Relations                                                                                                                      Policies
                                                                   Self-Publish with Us                      Shop with Points
                         Amazon Devices                                                                                                                          Amazon Prime
                                                                   Host an Amazon Hub                        Credit Card Marketplace
                         Amazon Tours                                                                                                                            Returns &
                                                                   › See More Make Money                     Reload Your Balance                                 Replacements
                                                                   with Us
                                                                                                             Amazon Currency Converter                           Manage Your Content
                                                                                                                                                                 and Devices
                                                                                                                                                                 Amazon Assistant
                                                                                                                                                                 Help
https://www.amazon.com/PACASK-Motorcycle-Universal-Footrests-Kawasaki/dp/B07TZM8BR5/ref=sr_1_3?th=1                                                                                                                 4/5
10/20/2020                                  Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                      11/10/20: KTM
                                                                                                 Page 379 of 465 PageID #:2084
                                                                                                                                             Hello, Sign in
   Skip to main content                        KTM                                                                                           Account & Lists
                                                                                                                                                                    Returns                          0
                                  PACASK                                                                                                                            & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics      Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bolingbrook 60440

    1-16 of 21 results for PACASK : "KTM"                                                                                                                                              Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    PACASK                                                                                          PACASK CNC Motorcycle Handlebar Riser for KTM Duke 390 2017-2019
                                                                                                    (black)
                                                                                                                    3
                                                                                                    black
                                                                                                    $
                                                                                                     2699
                                                                                                    FREE Shipping
                                                                                                    Price may vary by color




                                                                                                    PACASK CNC Handlebar Riser Mount Clamp For KTM 1050 1090 1190
                                                                                                    Adventure 1290 Super Adventure R S T Superduke Super Duke GT 16-…
                                                                                                                    2

                                                                                                    BLACK
                                                                                                    $
                                                                                                     2800
                                                                                                             Get it as soon as Thu, Oct 22
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 9 left in stock - order soon.
                                                                                                    Price may vary by color




                                                                                                    PACASK New arrival Motorcycle CNC Universal Foot Rest Footrests Folding
                                                                                                    Foot Pegs Rear Set For Honda Kawasaki KTM Ducati Suzuki Yamaha…
                                                                                                                    3
                                                                                                    Silver
                                                                                                    $
                                                                                                     2399
                           Sponsored
                                                                                                    Get it as soon as Thu, Oct 22
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 1 left in stock - order soon.
                                                                                                    Price may vary by color

                                                                                                                               +



                                                                                                    PACASK Motorcycle Handlebar Rise Up Bracket Kit for KTM 1050 1190
                                                                                                    1290 ADV (black)
                                                                                                    black
                                                                                                    $
                                                                                                     2899
                                                                                                    FREE Shipping




                                                                                                    PACASK Super Duke 1290 Stand Extension Plate Stand Enlarge For KTM
                                                                                                    1290 SuperDuke 2013 2014 2015 2016 2017 Side Kickstand
                                                                                                                    2
                                                                                                    $
                                                                                                     1400
                                                                                                    Get it as soon as Thu, Oct 22
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 1 left in stock - order soon.




                                                                                                    PACASK DUKE390 Rear Fender Mudguard Cover Splash Guard For KTM
                                                                                                    DUKE390 DUKE200 2017-2018 DUKE 200 390 Rear Wheel Tire Hugger…
                                                                                                                    2
                                                                                                    $6299
                                                                                                             Get it as soon as Thu, Oct 22
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 4 left in stock - order soon.




                                                                                                    PACASK 4 X Motorcycle Motorbike Turn Signal LED Light Indicator For
                                                                                                    Yamaha Honda Suzuki Kawasaki DUCATI BMW KTM BUELL APRILIA…
                                                                                                                    1


https://www.amazon.com/s?k=KTM&me=A3IGNAENAHAG7B&ref=nb_sb_noss                                                                                                                                                   1/4
10/20/2020                                           Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                        Filed: 11/10/20       PagePACASK
                                                                                                                      380 of 465 PageID #:2085
                                                                                                                                                                             Hello, Sign in
   Skip to main content                                                                                                                                                      Account & Lists
                                                                                                                                                                                                        Returns                          0
                                              All                                                                                                                                                       & Orders       Try Prime              Cart
                                                                                                                                                                             Account
      Deliver to
                                          Holiday Deals       Gift Cards        Best Sellers      Customer Service       New Releases        AmazonBasics         Whole Foods       Free Shipping                 Shop deals before they're gone
      Bolingbrook 60440


   PACASK                                                                                                                                                 Have a question for PACASK?
   PACASK storefront
                  95% positive in the last 12 months (19 ratings)                                                                                          Ask a question
   PACASK is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:turenjie
   Business Address:
     nanshanqu pingshanyilu 6hao xueshenghu 2012ji
     shenzhen
     guangdong
     518055
     CN


       Feedback         Returns & Refunds             Shipping          Policies       Help         Gift Wrap        Products



                             “ Picture and description showed and describe 4 lights. Only two came. No one responded. Don’t buy no
                                                                                                                                                                                     30 days          90 days       12 months      Lifetime
                               customer service. ”
                                                                                                                                                                      Positive           50%            89%              95%          96%
                             By aaron ernst on September 26, 2020.
                                                                                                                                                                      Neutral                 0%          0%                 0%        2%
                             Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                             experience.                                                                                                                              Negative           50%            11%                  5%        2%

                                                                                                                                                                      Count                    2            9                19         51
                             “ i ordered a return label. is it on the way? ”

                             By James on September 24, 2020.

                             “ Have not used it yet waiting on other parts to arrive so I can do one install but it arrivenin a timely manner
                               and looks great ”
                             By a jett on September 21, 2020.

                             “ My order arrived a day early! ”

                             By Peter Hahn on September 8, 2020.

                             “ AAA ”

                             By Jim Holt on August 29, 2020.



                                                                                Previous Next




                                                                                           Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                          Page 1 of 7




                    FMF Racing 11299 Wash                 KTM 2013 Dual Compound                KTM 6" Die-cut Decal              Motorex Top Speed 4T Oil          NEW KTM CORPORATE                    CICMOD Motorcycle Front
                    Plug                                  Enduro Grips                          Orange                            - 15W50 - 4 Liter 171-435-        STICKER SHEET                        & Rear Fork Wheel Frame
                                      1,403               78102021000 (Original                              66                   400                                              49                    Slider Crash Protector for
                    $8.75                                 Version)                              $6.80                                               105             $13.99                               KTM 125 200 390 Duke K
                                                                          133                                                     $47.30                                                                                87
                                                          $21.59                                                                                                                                         $25.98


        Top subscription apps for you




                   CBS Full Episodes and Live         ABCmouse.com - Early                MLB                             Minecraft                       ES File Explorer File               Pandora
                   TV                                 Learning Academy                    MLB Advanced Media              Mojang                          Manager                             Pandora Media
                   CBS Interactive                    Age of Learning                                   33,911                             90,968         ES Mobile                                           49,902
                                     96,771                          33,484               $0.00                           $6.99                                          83,682               $0.00
                   $0.00                              $0.00                                                                                               $0.00


        Your Browsing History                   View or edit your browsing history    ›                                                                                                                  See personalized recommendations

                                                                                                                                                                                                                         Sign in


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3IGNAENAHAG7B&sshmPath=                                                                                      1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 381Checkout
                                                                                                                   of 465 PageID #:2086




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                      Choose a delivery option:
                States

                    PACASK New arrival Motorcycle CNC Universal Foot Rest Footrests Folding                      Good news                 , we're giving you a 30-day FREE trial of Prime
                    Foot Pegs Rear Set For Honda Kawasaki KTM Ducati Suzuki Yamaha (Silver)
                    $23.99 - Quantity: 1
                    Sold by: PACASK                                                                                   Friday, Oct. 23
                                                                                                                      FREE Two-Day Delivery with a free trial of
                Change quantities or delete
                                                                                                                      Tuesday, Oct. 27
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Friday, Oct. 23
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  382 of 465 PageID #:2087




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $23.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $9.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $33.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.50
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $35.48

                                                                                                                                                                                       How are shipping costs calculated?
                                             , time is money.
                                                                                                                                  Try Prime FREE for 30 days
                                          Why not save both?
                                          Save $9.99 on this order and get FREE Two-Day Delivery                                    No commitments. Cancel anytime.
                                          Learn more


                   Delivery: Oct. 23, 2020 If you order in the next 21 hours and 48 minutes (Details)
                                       PACASK New arrival Motorcycle CNC                           Choose a delivery option:
                                       Universal Foot Rest Footrests Folding Foot                       Friday, Oct. 23
                                       Pegs Rear Set For Honda Kawasaki KTM                             FREE Two-Day Delivery with a free trial of
                                       Ducati Suzuki Yamaha (Silver)
                                                                                                        Tuesday, Oct. 27
                                       $23.99
                                                                                                        FREE Shipping on your first order
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Friday, Oct. 23
                                       Sold by: PACASK                                                  $9.99 - Shipping
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                                            Amazon.com:
                                                     Case: 1:20-cv-06677  DocumentPACASK
                                                                                       #:CNC
                                                                                          14Motorcycle Handlebar Riser
                                                                                             Filed: 11/10/20      Page for KTM
                                                                                                                            383Duke
                                                                                                                                 of 390
                                                                                                                                    4652017-2019
                                                                                                                                         PageID  (black)
                                                                                                                                                     #:2088
                                                                                                                                                                      Hello, Sign in
   Skip to main content                              KTM                                                                                                              Account & Lists
                                                                                                                                                                                             Returns                                    0
                                              All                                                                                                                                            & Orders             Try Prime                 Cart
                                                                                                                                                                      Account
       Deliver to
                                            Holiday Deals     Gift Cards      Best Sellers     Customer Service        New Releases     AmazonBasics      Whole Foods        Free Shipping             Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                    PACASK CNC Motorcycle Handlebar Riser for KTM                                                            $26.99
                                                                                           Duke 390 2017-2019 (black)                                                                               & FREE Shipping
   Subm                                                                                    Brand: PACASK
                                                                                                                                                                                                    Arrives: Nov 10 - Dec 3
                                                                                                                3 ratings

   Subm                                                                                    Price:   $26.99 & FREE Shipping                                                                          In Stock.

                                                                                             Get $50 oﬀ instantly: Pay $0.00 $26.99 upon approval for the Amazon Rewards                            Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1
   Subm
                                                                                             Visa Card. No annual fee.

                                                                                           This item is returnable                                                                                                  Add toto
                                                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                                                             Cart
   Subm
                                                                                           Color: black                                                                                                               Submit
                                                                                                                                                                                                                       Buy Now
   Subm
                                                                                                     $26.99                $31.99          $21.99                                                        Secure transaction

   Subm                                                                                                                                                                                             Ships from ...            PACASK
                                                                                              Material: Metal                                                                                       Sold by ...               PACASK
                                                                                              Make the rider have a more comfortable cycling posture and eﬀectively reduce
                                                                                              long-distance ride fatigue.
                                                                                                                                                                                                        Deliver to Bolingbrook 60440
                                                                                              Size(L x W): 82 x 40 mm / 3.23 x 1.57 inch
                                                                                              CNC-machined,high strength and durable.
                                                                                                                                                                                                      Add to List
                                                                                              Enhance the maneuverability of motorcycle and increase the steering sensitivity.
                                                                                           › See more product details
                                  Roll over image to zoom in                                                                                                                                                Share


                                                                                                                                                                                                                  Have one to sell?

   You might also like                                                                                                                                                       Page 1 of 59                         Sell on Amazon
   Sponsored




               Motorcycle Duke390 250               Xitomer DUKE 690 Tail              Xitomer Duke                    Xitomer Tail Tidy for 390      Xitomer 790 Tail Tidy,
                                                                                                                                                                                                NovelBee 54-73166 Power Brake
               Handguards Hand                      Tidy, Fender Eliminator            125/250/390 Tail Tidy,          DUKE 2017 2018 2019            Fender Eliminator for
                                                                                                                                                                                                Booster Compatible with Ford
               Handle Bar Handguard                 for 2012 2013 2014                 Fender Eliminator for           2020, Fender Eliminator        KTM 790 ADVENTURE                         $
                                                                                                                                                                                                    68.49
               Hand Guards Brush…                   2015 2016 2017 201...              KTM DUKE 125…                   For KTM DUKE ...               2019-2020, Compatibl...
               $35.99                                            2                                  2                               26                $45.99                                                                          Sponsored
                                                    $35.99                             $34.99                          $29.99


   Customers who viewed this item also viewed                                                                                                                                                                                         Page 1 of 2




                    Xitomer Tail Tidy for 390          7/8" Motorcycle Handle              HTTMT 300DUKE125-                   Motorcycle Sportbike          1 1/8" 28mm Handlebar             Full Graphic Decals kit
                    DUKE 2017 2018 2019                Bar End Mirrors Side                Orange Aluminum Wind                7/8" Handle Bar End           Fat Handle Bar Riser              for KTM Duke 390
                    2020, Fender Eliminator            Mirrors for KTM Duke                shield Windscreen                   Mirrors for KTM Duke          Mount Clamp Pad Grips             Graphic kit “KTM                             2
                    For KTM DUKE 125…                  790 690 390 125                     Compatible with KTM…                790 690 390 125               Set For Dirt Bike KTM…            Thunder” Body and Rims
                                   26                                 17                                  2                                9                                 83                (White)
                    $29.99                             $19.99                              $20.99                              $19.99                        $44.99                            1 oﬀer from $179.99                          $
                    Only 8 left in stock - order…      Only 9 left in stock - order…       Only 18 left in stock - orde…




   Customers also viewed these products                                                                                                                                                                                               Page 1 of 7




                    Xitomer Tail Tidy for 390          NICECNC Aftermarket                 COPART Engine Guard                 Full Graphic Decals kit       KTM Open End Dual                 Enduro Engineering KTM                       C
                    DUKE 2017 2018 2019                Motorcycle Stainless                Bash Bottom Skid Plate              for KTM Duke 390              Compound Hand Grips               Bar Riser Kit 5-30mm
                    2020, Fender Eliminator            Steel Exhaust Muﬄer                 Protector Kit for KTM               Graphic kit “KTM                              75                                      37
                    For KTM DUKE 125…                  Mid Pipe Replace DUK…               Duke 250 390 2013…                  Thunder” Body and Rims        $24.99                            $34.95
                                   26                                 16                                  1                    (White)                       Only 3 left in stock - order…
                    $29.99                             $84.99                              $99.00                              1 oﬀer from $179.99                                                                                          $
                    Only 8 left in stock - order…      Only 5 left in stock - order…       Only 6 left in stock - order…




https://www.amazon.com/PACASK-Motorcycle-Handlebar-Riser-2017-2019/dp/B07WXQ9DL3/ref=sr_1_1?dchild=1&keywords=KTM&m=A3IGNAENAHAG7B&qid=1603182494&s=merchant-items&sr=1-1                                                                           1/4
10/20/2020                                                      Amazon.com:
                                                  Case: 1:20-cv-06677       PACASK Motorcycle
                                                                        Document              Handlebar
                                                                                    #: 14 Filed:        Rise Up Bracket
                                                                                                     11/10/20      Page Kit for
                                                                                                                             384KTMof1050
                                                                                                                                       4651190 1290 ADV#:2089
                                                                                                                                             PageID     (black)

                                                                                                                                                                Hello, Sign in
   Skip to main content                            KTM                                                                                                          Account & Lists
                                                                                                                                                                                       Returns                                0
                                          All                                                                                                                                          & Orders          Try Prime                Cart
                                                                                                                                                                Account
       Deliver to
                                        Holiday Deals       Gift Cards      Best Sellers    Customer Service     New Releases        AmazonBasics    Whole Foods       Free Shipping                Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                PACASK Motorcycle Handlebar Rise Up Bracket Kit                                                     $28.99
                                                                                       for KTM 1050 1190 1290 ADV (black)                                                                  & FREE Shipping
   Subm                                                                                Brand: PACASK
                                                                                                                                                                                           Arrives: Nov 10 - Dec 3

   Subm                                                                                Price:   $28.99 & FREE Shipping                                                                     In Stock.

                                                                                           Get $50 oﬀ instantly: Pay $0.00 $28.99 upon approval for the Amazon Rewards                     Qty:
                                                                                                                                                                                            Qty:
                                                                                                                                                                                            1      1
   Subm
                                                                                           Visa Card. No annual fee.

                                                                                       This item is returnable                                                                                             Add toto
                                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                                    Cart
   Subm
                                                                                       Color: black                                                                                                          Submit
                                                                                                                                                                                                              Buy Now

                                                                                                 $28.99            $28.99               $28.99                                                   Secure transaction

                                                                                                                                                                                           Ships from ...            PACASK
                                                                                           --6061-T6 Billet Aluminium,CNC Machined with strong structure and high                          Sold by ...               PACASK
                                                                                           strength.
                                                                                           --Professional designed for KTM 1050 1090 1190 1290 Adventure.
                                                                                                                                                                                                 Deliver to Bolingbrook 60440
                                                                                           --High toughness and no deformation after long using time.
                                                                                           --Easy to install and perfect ﬁt.
                                                                                                                                                                                             Add to List
                                                                                       › See more product details

                            Click image to open expanded view                                                                                                                                      Share


                                                                                                                                                                                                         Have one to sell?

   Inspired by your recent shopping trends                                                                                                                             Page 1 of 17                      Sell on Amazon




               Enjoy Mfg Motorcycle              Enjoy Mfg Motorcycle             Factory Eﬀex 19-44500          NEW KTM RIM DECALS              BRAND NEW OEM
               Sticker Sheet Decal               Sticker Sheet Decal              Black Universal                STICKER KIT ORANGE              Corporate Sticker Sheet
               Graphics for KTM                  Graphics for KTM                 Fork/Swing Arm Sticker         FITS ALL 125-530 CC             upw1872600
               (BLACK)                           (Orange)                                        6               1998-2012…                                    16
                               4                                2                 $10.95                                        21               $15.99
               $19.98                            $19.98                           Only 2 left in stock (more…    $42.99
               Only 15 left in stock - orde…     Only 5 left in stock - order…                                   Only 6 left in stock - order…




   You might also like                                                                                                                                                                                                   Page 1 of 14
   Sponsored




                    KTM Boxer Made in               Motorcycle Swingarm                HIAORS 7/8" Motorcycle           KTM Probend                       Troy Lee Designs Men's         Troy Lee Designs Men's
                    Microﬁber (92%                  Guard Swing Arm                    Hand Grips for CRF YZF           Handguard Set by Cycra            TLD KTM Team                   TLD KTM Team Stock                       A
                    Polyester - 8% Elastane)        Protector For KTM                  WRF KXF KLX KTM RMZ              OEM: U6910022                     Hoody,Medium,Navy              Trucker Adjustable
                    - Multicolor                    EXC125 EXC200…                     Pit Dirt Bike Mot...             $53.99                                         23                Hats,One Size,Navy
                                 43                              43                                  387                                                  $80.00                                      12
                    $15.99                          $21.99                             $7.99                                                                                             $36.00




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:black

   Technical Details                                                                                                      Additional Information

         Manufacturer                                          PACASK                                                       ASIN                                                 B07WXP7P7C

         Brand                                                 PACASK                                                       Date First Available                                 August 23, 2019

https://www.amazon.com/PACASK-Motorcycle-Handlebar-Bracket-black/dp/B07WXP7P7C/ref=sr_1_4?dchild=1&keywords=KTM&m=A3IGNAENAHAG7B&qid=1603182494&s=merchant-items&sr=1-4                                                                  1/3
10/23/2020           Amazon.com: Teng-young Case:
                                            Motorcycle Hand Guard Handguard
                                                     1:20-cv-06677          Shield Protector
                                                                        Document        #: 14GearFiled:
                                                                                                  for KTM11/10/20
                                                                                                         SX XC XCF XCW
                                                                                                                   PageEXC385
                                                                                                                           SXF of
                                                                                                                               85 105
                                                                                                                                  465 125PageID
                                                                                                                                          144 150 200 250 300 450 500 530 (Color : Orange): Home & Kitc…
                                                                                                                                                   #:2090

   Skip to main content                   All     ktm handguard
                                                                                                                                      Hello,
                                                                                                                                      Acco       Lists       Returns                                0
                                                                                                                                      Account                & Orders           Try Prime               Cart

       Deliver to
                                        Holiday Deals      Gift Cards   Browsing History        Customer Service              Amazon.com        Prime Video                Shop today's epic deals now
       Bolingbrook 60440

     Amazon Home           Shop by Room         Discover      Shop by Style       Home Décor        Furniture      Kitchen & Dining       Bed & Bath         Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                               Teng-young Motorcycle Hand                                         $38.44
                                                                                               Guard Handguard Shield                                             & FREE Shipping

                                                                                               Protector Gear for KTM SX XC                                       Arrives: Nov 20 - Dec 17

                                                                                               XCF XCW EXC SXF 85 105 125
                                                                                                                                                                  Usually ships within 6 to
                                                                                               144 150 200 250 300 450                                            10 days.
                                                                                               500 530 (Color : Orange)                                           Qty:
                                                                                                                                                                   Qty:   1
                                                                                                                                                                   1
                                                                                               Brand: Teng-young

                                                                                                                                                                                  Add toto
                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                           Cart
                                                                                               Price:   $38.44 & FREE Shipping
                                                                                                                                                                                    Submit
                                                                                                                                                                                     Buy Now
                                                                                               Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                               the Amazon Rewards Visa Card. No annual fee.
                                                                                                                                                                       Secure transaction
                                                                                               Extended holiday return window till Jan 31, 2021
                                                                                                                                                                  Ships from ...       PENGTENG
                                                                                               Color: Orange                                                      Sold by ...          PENGTENG


                                                                                                         $38.44            $38.44               $38.44                 Deliver to Bolingbrook 60440


                                                                                                                                                                    Add to List
                                                                                                         $38.44            $38.44               $38.44

                                                                                                                                                                    Add to Wedding Registry
                                   Roll over image to zoom in                                            $38.44            $38.44

                                                Subm                                                                                                                      Share
                                                                                                  Material: Good Quality Plastic
                                                                                                  Universal Hand/Brush Guard ﬁtting                                             Have one to sell?
                                                                                                  Fits for 7/8" Handlebar motorcycle
                                                                                                                                                                                Sell on Amazon
                                                                                                  Also ﬁts most ATVs with speciﬁc mounting kit
                                                                                                  and ATV extension
                                                                                                  Comes with mounting kits, easy to install (you
                                                                                                  can check the below picture for installment
                                                                                                  detail)

                                                                                                 Report incorrect product information.



                                                                                                                             7/8 Inches 22mm Motorcycle Universal
                                                                                                                             Handguards Hand Guard for KTM EXC EXCF SX...

                                                                                                                                           22     |      $22.89

                                                                                                                             Shop now ›

                                                                                               Sponsored




   You might also like                                                                                                                                                                          Page 1 of 11
   Sponsored




                    7/8 Inches 22mm                Hunter-Bike Universal            Universal 7/8" 28mm             7/8 inche 1 1/8 inches               KTM Probend                          22mm a
                    Motorcycle Universal           Motorcycle Handguards            22mm Motorcycle                 Hand Guards Handguard                Handguard Set by Cycra               Aluminu
                    Handguards Hand Guard          for KTM EXC EXCF XC              Handlebar Hand Guards           Protector Protection For             OEM: U6910022                        Handgu
                    for KTM EXC EXCF SX…           XCF XCW MX EGS SX 1...           Protector For KTM EXC…          KTM EXC EXCF ...                     $53.99                               Motocro
                                 22                $17.66                                        3                               62
                    $22.89                                                          $25.99                          $15.99                                                                    $24.98


   Related products from Our Brands



https://www.amazon.com/Teng-young-Motorcycle-Handguard-Shield-Protector/dp/B0881417LZ/ref=sr_1_114?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-114&th=1                                              1/5
10/23/2020          Amazon.com: Teng-young Case:
                                           Motorcycle Hand Guard Handguard
                                                    1:20-cv-06677          Shield Protector
                                                                       Document        #: 14GearFiled:
                                                                                                 for KTM11/10/20
                                                                                                        SX XC XCF XCW
                                                                                                                  PageEXC386
                                                                                                                          SXF of
                                                                                                                              85 105
                                                                                                                                 465 125PageID
                                                                                                                                         144 150 200 250 300 450 500 530 (Color : Orange): Home & Kitc…
                                                                                                                                                  #:2091




                                                                                                                                                                                       Page 1 of 2




                  Amazon Brand – Rivet             Amazon Brand – Rivet            Amazon Brand – Rivet             Amazon Brand – Rivet            Amazon Brand – Rivet            Amazon
                  Rustic Stoneware                 Geometric Ceramic               Cone-Shaped Wall                 Modern Hand-Woven               Westline Modern Indoor          Modern
                  Crosshatch Indoor                Planter, 6.5"H, White and       Mount Vase, 7.5"H,               Stripe Fringe Throw             Outdoor Hand Painted            Stonew
                  Flower Plant Pot, 6.25"H,        Grey                            Modern Earthenware,              Blanket, 50" x 60", Navy        Stoneware Planter               Flower V
                  Silver, Medium Planter                         949               White                            Blue and White with             Flower Pot, 8"H, Red            White
                               2065                $35.73                                      629                  Sienna Orange                   White Blue Black
                  $23.99                                                           $13.49                                         570                            322                $25.65
                                                                                                                    $52.76                          $41.61



   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $38.44! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Orange

             Product description

             Motorcycle ATV Bike Brush Hand Guard Handguard Protector
             - A plastic handguard designed for street bikes, naked bikes,dual sports and motards.
             - Street Handguard which protects you from external impacts and crashes.
             - These hand protectors are only connected at the bar end of the handle grips,
             essentially replacing the bar end.
             - They look sharp and enhance not only your comfort level, but also your bike's appearance.
             - Its aerodynamic design allows a perfect oncoming ﬂow and its aesthetic form ﬁts perfectly to the newest generation of naked and race bikes.

             Notice please:
             Please check your measurement of the hand guard before you buy it.
             Package includes: 1 Pair Hand Guards




   Product information

   Color:Orange

        Item Weight                                     0.035 ounces                                    Warranty & Support

        Manufacturer                                    Teng-young                                       Product Warranty: For warranty information about this product, please click here

        ASIN                                            B0881417LZ                                      Feedback

                                                                                                         Would you like to tell us about a lower price?




https://www.amazon.com/Teng-young-Motorcycle-Handguard-Shield-Protector/dp/B0881417LZ/ref=sr_1_114?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-114&th=1                                    2/5
10/23/2020         Amazon.com: Teng-young Case:
                                          Motorcycle Hand Guard Handguard
                                                   1:20-cv-06677          Shield Protector
                                                                      Document        #: 14GearFiled:
                                                                                                for KTM11/10/20
                                                                                                       SX XC XCF XCW
                                                                                                                 PageEXC387
                                                                                                                         SXF of
                                                                                                                             85 105
                                                                                                                                465 125PageID
                                                                                                                                        144 150 200 250 300 450 500 530 (Color : Orange): Home & Kitc…
                                                                                                                                                 #:2092

   Videos
             Videos for related products




                                               7:29                                        1:59                                         1:53                                          0:53
             Installing handguards on 2008                JFG-RACING Black Hand Guards                 JFG RACING White Handguards                 handguards show and install
             Yamaha WR250F                                Handguards                                   Hand Guards - 7/8" 22mm and 1…

             JFG RACING                                   JFG RACING                                   JFG RACING                                  AnXin



     Upload your video




   You might also like                                                                                                                                                                 Page 1 of 6
   Sponsored




                 7/8 Inches 22mm                 KTM Probend                      HTTMT XH6016-                   22mm and 28mm                    Universal 7/8" 28mm               Motorcy
                 Motorcycle Universal            Handguard Set by Cycra           Motorcycle Red 7/8"             Aluminum Universal               22mm Motorcycle                   Dirtbike
                 Handguards Hand Guard           OEM: U6910022                    22mm Hard Plastic               Handguards For                   Handlebar Hand Guards             Brush G
                 for KTM EXC EXCF SX…            $53.99                           Reinforced Hand…                Motocross Dirt Bike…             Protector For KTM EXC…            50 65 8
                              22                                                              2                               61                                3
                 $22.89                                                           $11.24                          $24.98                           $25.99                            $15.99




                                                                                                                                                                         Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                    No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

https://www.amazon.com/Teng-young-Motorcycle-Handguard-Shield-Protector/dp/B0881417LZ/ref=sr_1_114?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-114&th=1                                    3/5
10/23/2020       Amazon.com: Teng-young Case:
                                        Motorcycle Hand Guard Handguard
                                                 1:20-cv-06677          Shield Protector
                                                                    Document        #: 14GearFiled:
                                                                                              for KTM11/10/20
                                                                                                     SX XC XCF XCW
                                                                                                               PageEXC388
                                                                                                                       SXF of
                                                                                                                           85 105
                                                                                                                              465 125PageID
                                                                                                                                      144 150 200 250 300 450 500 530 (Color : Orange): Home & Kitc…
                                                                                                                                               #:2093
                Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                               Shop now


                                            Sponsored




                                                                              7/8 Inches 22mm Motorcycle Universal
                                                                              Handguards Hand Guard for KTM EXC EXCF SX...                  Shop now
                                                                              $22.89                             22

                                                                                                                                                       Sponsored




     Deals in magazine subscriptions                                                                                                                                              Page 1 of 8




                 Reader's Digest                     National Geographic               Architectural Digest           Travel + Leisure            Better Homes & Gardens
                                  8,604              Kids                                               874                            26                          5,921
                 Print Magazine                                       6,454            Print Magazine                 Print Magazine              Print Magazine
                 $8.00                               Print Magazine                    $19.99                         $3.00                       $5.00
                                                     $15.00


     Best sellers in Kindle eBooks                                                                                                                                                Page 1 of 7




                 A Time for Mercy (Jake              If You Tell: A True Story         The Cipher (Nina               I Promise You: Stand-       The One Love Collection
                 Brigance Book 3)                    of Murder, Family…                Guerrera Book 1)               Alone College Sports…       › Lauren Blakely
                 › John Grisham                      › Gregg Olsen                     › Isabella Maldonado           › Ilsa Madden-Mills                        1
                                  1,475                               17,067                           4,115                         586          Kindle Edition
                 Kindle Edition                      Kindle Edition                    Kindle Edition                 Kindle Edition              $0.99
                 $14.99                              $4.99                             $4.99                          $2.99


     Your Browsing History                View or edit your browsing history      ›




                                                                                                   Back to top




https://www.amazon.com/Teng-young-Motorcycle-Handguard-Shield-Protector/dp/B0881417LZ/ref=sr_1_114?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-114&th=1                                4/5
10/23/2020        Amazon.com: Teng-young Case:
                                         Motorcycle Hand Guard Handguard
                                                  1:20-cv-06677          Shield Protector
                                                                     Document        #: 14GearFiled:
                                                                                               for KTM11/10/20
                                                                                                      SX XC XCF XCW
                                                                                                                PageEXC389
                                                                                                                        SXF of
                                                                                                                            85 105
                                                                                                                               465 125PageID
                                                                                                                                       144 150 200 250 300 450 500 530 (Color : Orange): Home & Kitc…
                                                                                                                                                #:2094
               Get to Know Us                               Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
               Careers                                      Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                            Amazon                                                      Signature Cards                                             19
               Blog
                                                            Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
               About Amazon
                                                            Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
               Press Center
                                                            Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                   Policies
                                                            Self-Publish with Us                                        Shop with Points
               Amazon Devices                                                                                                                                                       Amazon Prime
                                                            Host an Amazon Hub                                          Credit Card Marketplace
               Amazon Tours                                                                                                                                                         Returns &
                                                            › See More Make Money                                       Reload Your Balance                                         Replacements
                                                            with Us
                                                                                                                        Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                    and Devices
                                                                                                                                                                                    Amazon Assistant
                                                                                                                                                                                    Help




                                                                                                            English                 United States




               Amazon Music           Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
               Stream millions        Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
               of songs               Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                      engage customers                                                       brands                                            Made Easy                     for the Web

               Sell on                Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
               Amazon                 Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
               Start a Selling        Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
               Account                Your Business                                                                                                            Educational
                                                                                                                                                               Resources

               Amazon Web             Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
               Services               Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
               Scalable Cloud         Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
               Computing              Audio                                                                  Box Oﬃce Data
               Services               Performances

               Fabric                 Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
               Sewing, Quilting       Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
               & Knitting             &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                      recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                             Need                    Made Easy

               Prime Video            Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
               Direct                 Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
               Video                  Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
               Distribution                                                                                  Healthiest
               Made Easy                                                                                     Grocery Store

               eero WiFi              Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
               Stream 4K Video        Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
               in Every Room          & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                               in,
                                                                                                                                                               give it a second
                                                                                                                                                               life




                                                        Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Teng-young-Motorcycle-Handguard-Shield-Protector/dp/B0881417LZ/ref=sr_1_114?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-114&th=1                                               5/5
10/23/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 390 of 465 PageID #:2095

   Skip to main content            PENGTENG      KTM
                                                                                                                  Hello,
                                                                                                                  Acco      Lists    Returns                           0
                                                                                                                  Account            & Orders    Try Prime                   Cart

       Deliver to
                                 Holiday Deals   Gift Cards   Browsing History   Customer Service         's Amazon.com     Prime Video   Best Sellers    Buy Again
       Bolingbrook 60440

     1-16 of 81 results for PENGTENG : "KTM"                                                                                                             Sort  by:Featured
                                                                                                                                                         Featured
                                                                                                                                                          Sort by:


     Brand
     Teng-young                                                                       Teng-young Motorcycle Hand Guard Handguard Shield Protector
     no logo                                                                          Gear for KTM SX XC XCF XCW EXC SXF 85 105 125 144 150 200…
                                                                                      $
                                                                                       3844
                                                                                      FREE Shipping
                                                                                      Usually ships within 6 to 10 days.




                                                                                      Teng-young 7/8 CNC Motorcycle Handlebar Grip Handles
                                                                                      Motorbike Handlebar Grips for KTM 1290 Super Adventure S…
                                                                                      $
                                                                                       4934
                                                                                      FREE Shipping
                                                                                      Usually ships within 6 to 10 days.




                                                                                      Teng-young 7/8" 1'' 22mm Universal Motorcycles Bikes Drag
                                                                                      Handlebar Cafe Racer for KTM (Color : Silver)
                                                                                      $
                                                                                       9295
                                                                                      FREE Shipping
                                                                                      Usually ships within 6 to 10 days.




                                                                                      Teng-young 1 Pair 7/8" 22mm Universal Motorcycle Brake Clutch
                                                                                      Lever Guard Protectors Aluminum Alloy for KTM (Color : Gold)
                                                                                      $3823
                                                                                      FREE Shipping
                                                                                      Usually ships within 6 to 10 days.




                                                                                      Teng-young 7/8" Universal Motorcycle Brake Clutch Lever Guard
                                                                                      Protectors for KTM (Color : Titanium)
                                                                                      $6914
                                                                                      FREE Shipping
                                                                                      Usually ships within 6 to 10 days.




                                                                                      Teng-young Motorcycle CNC Handlebar Clamp for KTM (Color :
                                                                                      Orange)
                                                                                      $
                                                                                       6079
                                                                                      FREE Shipping
                                                                                      Usually ships within 6 to 10 days.




https://www.amazon.com/s?k=KTM&me=A1DMSUF69H1ZG4&ref=nb_sb_noss                                                                                                                     1/4
10/23/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 391 of 465 PageID #:2096
                                                                              Teng-young New Orange Handle Grip Protaper Motorcycle
                                                                              Protaper Dirt Pit Bike Motocross 7/8 Handlebar Hand Grips for…
                                                                              $
                                                                               2691
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Teng-young 7/8"22mm Universal Motorcycle Handle Handlebar
                                                                              Hand Bar Grip for KTM (Color : Red)
                                                                              $
                                                                               2915
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Teng-young Motorcycle CNC Rubber Handlebar Hand Grips Bar
                                                                              End Gel Grip for KTM RC390 390 Duke 2013 2014 2015 2016…
                                                                              $
                                                                               3559
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Teng-young 7/8" 22mm Motorcycle Rubber Hand Grips Handle
                                                                              Gel for KTM Duke 125 200 250 390 EXC EXCF SX SXF XC XCF…
                                                                              $
                                                                               2422
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Teng-young Dirt Motocross Hand Bar Grip Gel Handle Bar Rubber
                                                                              7/8" 22MM Motorcycle Handlebar for KTM CRF EXC YZF…
                                                                              $2621
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Teng-young Handlebar Grips Guard Brake Clutch Levers Guard
                                                                              Protector Motorcycle for KTM Duke 125 200 390 690 790 990…
                                                                              $
                                                                               5337
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




                                                                              Teng-young 22mm Handlebar Riser Clamp Mount for KTM EXC
                                                                              SXF EXCF SX XC 125 250 350 450 525 530 Motorcycle Handle…
                                                                              $8367
                                                                              FREE Shipping
                                                                              Usually ships within 6 to 10 days.




https://www.amazon.com/s?k=KTM&me=A1DMSUF69H1ZG4&ref=nb_sb_noss                                                                                2/4
10/23/2020                           Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 392 of 465 PageID #:2097




                                                                                               Teng-young CNC Motorcycle Handlebar Riser for KTM 1290
                                                                                               Super Adventure Duke GT R/S/T 2017 2018 1090 Adventure…
                                                                                               $6584
                                                                                               FREE Shipping
                                                                                               Usually ships within 6 to 10 days.




                                                                                               Teng-young Handlebar Riser Mount Clamp for KTM 690 Enduro R
                                                                                               2009-2018 690 SMC 2008-2010 Freeride 250 R 2014 2015 201…
                                                                                               $
                                                                                                5337
                                                                                               FREE Shipping
                                                                                               Usually ships within 6 to 10 days.




                                                                                               Teng-young Quick Turn Throttle Twister Throttle Tube for KTM
                                                                                               Freeride 350 2013-2017 400 500 525 530 EXC 450 XCW 250 35…
                                                                                               $
                                                                                                4510
                                                                                               FREE Shipping
                                                                                               Usually ships within 6 to 10 days.




                                                                                                                           ...
                                                                                      ← Previous          1      2     3         6      Next →




                                               Need help?
                                               Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                              Page 1 of 3




               Tank Straps Motorcycle       RHINO USA Ratchet              Tank Straps Motorcycle             PROREADY Heavy Duty          VULCAN Car Tie Down
               Tie Down Straps (2pk) -      Straps (4PK) - 1,823lb         Tie Down Straps (4pk) -            Ratchet Tie Down Kit –       with Snap Hooks - Lasso
               10.000 lb Webbing            Guaranteed Max Break           10.000 lb Webbing                  General & Motorcycle         Style - 2 Inch x 96 Inch, 4
               Break Strength 2'' x…        Strength, Includes (4)…        Break Strength 2'' x…              Use, Pack of 4, Secure…      Pack - High-Viz - 3,300…
                            524                           3,409                          123                               44                            246
               $43.77                       $29.97                         $74.77                             $49.95                       $99.99


     Deals in magazine subscriptions                                                                                                                                     Page 1 of 8




               Birds and Blooms             Food & Wine                    Bon Appetit                                                     Real Simple

https://www.amazon.com/s?k=KTM&me=A1DMSUF69H1ZG4&ref=nb_sb_noss                                                                                                                        3/4
10/23/2020                                Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 393 of 465 PageID #:2098
                                 58                                     12                                     2,556                National Geographic                                 6,949
                Print Magazine                         Print Magazine                         Print Magazine                        Little Kids                    Print Magazine
                $5.00                                  $3.00                                  $10.00                                                    2,153      $10.00


     Your Browsing History              View or edit your browsing history           ›




                                                                                                            Back to top




              Get to Know Us                                   Make Money with Us                                         Amazon Payment Products                                     Let Us Help You
              Careers                                          Sell products on                                           Amazon Rewards Visa                                         Amazon and COVID-
                                                               Amazon                                                     Signature Cards                                             19
              Blog
                                                               Sell apps on Amazon                                        Amazon.com Store Card                                       Your Account
              About Amazon
                                                               Become an Aﬃliate                                          Amazon Business Card                                        Your Orders
              Press Center
                                                               Advertise Your Products                                    Amazon Business Line of Credit                              Shipping Rates &
              Investor Relations                                                                                                                                                      Policies
                                                               Self-Publish with Us                                       Shop with Points
              Amazon Devices                                                                                                                                                          Amazon Prime
                                                               Host an Amazon Hub                                         Credit Card Marketplace
              Amazon Tours                                                                                                                                                            Returns &
                                                               › See More Make Money                                      Reload Your Balance                                         Replacements
                                                               with Us
                                                                                                                          Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                      and Devices
                                                                                                                                                                                      Amazon Assistant
                                                                                                                                                                                      Help




                                                                                                              English                 United States




              Amazon Music            Amazon                        Amazon Drive                               6pm                     AbeBooks                  ACX                            Alexa
              Stream millions         Advertising                   Cloud storage                              Score deals             Books, art                Audiobook                      Actionable
              of songs                Find, attract, and            from Amazon                                on fashion              & collectibles            Publishing                     Analytics
                                      engage customers                                                         brands                                            Made Easy                      for the Web

              Sell on                 Amazon                        Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                  Amazon Rapids
              Amazon                  Business                      Groceries & More                           Ship Orders             Experienced Pros          Sell your original             Fun stories for
              Start a Selling         Everything For                Right To Your Door                         Internationally         Happiness Guarantee       Digital                        kids on the go
              Account                 Your Business                                                                                                              Educational
                                                                                                                                                                 Resources

              Amazon Web              Audible                       Book Depository                            Box Oﬃce                ComiXology                DPReview                       East Dane
              Services                Listen to Books &             Books With Free                            Mojo                    Thousands of              Digital                        Designer Men's
              Scalable Cloud          Original                      Delivery Worldwide                         Find Movie              Digital Comics            Photography                    Fashion
              Computing               Audio                                                                    Box Oﬃce Data
              Services                Performances

              Fabric                  Goodreads                     IMDb                                       IMDbPro                 Kindle Direct             Prime Now                      Amazon Photos
              Sewing, Quilting        Book reviews                  Movies, TV                                 Get Info                Publishing                FREE 2-hour                    Unlimited Photo
              & Knitting              &                             & Celebrities                              Entertainment           Indie Digital & Print     Delivery                       Storage
                                      recommendations                                                          Professionals           Publishing                on Everyday Items              Free With Prime
                                                                                                               Need                    Made Easy

              Prime Video             Shopbop                       Amazon Warehouse                           Whole Foods             Woot!                     Zappos                         Ring
              Direct                  Designer                      Great Deals on                             Market                  Deals and                 Shoes &                        Smart Home
              Video                   Fashion Brands                Quality Used Products                      America’s               Shenanigans               Clothing                       Security Systems
              Distribution                                                                                     Healthiest
              Made Easy                                                                                        Grocery Store

              eero WiFi               Neighbors App                 Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
              Stream 4K Video         Real-Time Crime               Top subscription boxes – right             Pharmacy                Like-new products         Chance
              in Every Room           & Safety Alerts               to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                 in,
                                                                                                                                                                 give it a second
                                                                                                                                                                 life




                                                        Conditions of Use      Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/s?k=KTM&me=A1DMSUF69H1ZG4&ref=nb_sb_noss                                                                                                                                                    4/4
10/23/2020                                                                          Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                      Filed: 11/10/20          PENGTENG
                                                                                                                    394 of 465 PageID #:2099

   Skip to main content                          All
                                                                                                                                                  Hello,
                                                                                                                                                  Acco        Lists       Returns                          0
                                                                                                                                                  Account                 & Orders       Try Prime             Cart

       Deliver to
                                            Holiday Deals           Gift Cards    Browsing History           Customer Service             's Amazon.com     Prime Video                 Shop the Fashion Gift guide
       Bolingbrook 60440


    PENGTENG                                                                                                                              Have a question for PENGTENG?
    PENGTENG storefront
    Just launched No feedback yet                                                                                                          Ask a question
    PENGTENG is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:TENGYONGPING
    Business Address:
      JINTANGXIAN,ZHAOZHEN,JINLONGLU 17#
      CHENGDU
      SICHUAN
      610400
      CN


       Returns & Refunds                Shipping         Policies        Help          Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact PENGTENG to get information about any additional policies that may apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers
             your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon
             receipt...Read more




                                                                                 Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                             Page 1 of 8




                       National Geographic Kids              Real Simple                          Real Simple                    National Geographic Little       Martha Stewart Living
                                         6,454                                6,949                                31            Kids                                               4,377
                       Print Magazine                        Print Magazine                       Print Magazine                                  2,153           Print Magazine
                       $15.00                                $10.00                               $5.00                          Print Magazine                   $5.00
                                                                                                                                 $15.00


         Best sellers in Kindle eBooks                                                                                                                                                               Page 1 of 7




                       A Time for Mercy (Jake                If You Tell: A True Story of         The Cipher (Nina Guerrera      I Promise You: Stand-            The One Love Collection
                       Brigance Book 3)                      Murder, Family Secrets,…             Book 1)                        Alone College Sports…            › Lauren Blakely
                       › John Grisham                        › Gregg Olsen                        › Isabella Maldonado           › Ilsa Madden-Mills                                1
                                         1,475                                17,067                               4,115                          586             Kindle Edition
                       Kindle Edition                        Kindle Edition                       Kindle Edition                 Kindle Edition                   $0.99
                       $14.99                                $4.99                                $4.99                          $2.99


         Your Browsing History                     View or edit your browsing history     ›




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1DMSUF69H1ZG4&sshmPath=                                                        1/2
10/23/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 395Checkout
                                                                                                                 of 465 PageID #:2100




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from PENGTENG                  (Learn more)                                                   Friday, Nov. 20 - Thursday, Dec. 17
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             Teng-young Motorcycle Hand Guard Handguard Shield Protector Gear for
             KTM SX XC XCF XCW EXC SXF 85 105 125 144 150 200 250 300 450 500
             530 (Color : Orange)
             $38.44 - Quantity: 1
             Sold by: PENGTENG


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/23/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                396 of 465 PageID #:2101




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $38.44
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $38.44
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $2.40
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $40.84

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 20, 2020 - Dec. 17, 2020
                            Teng-young Motorcycle Hand Guard                            Choose a delivery option:
                            Handguard Shield Protector Gear for KTM                          Friday, Nov. 20 - Thursday, Dec. 17
                            SX XC XCF XCW EXC SXF 85 105 125 144                             FREE Shipping
                            150 200 250 300 450 500 530 (Color :
                            Orange)
                            $38.44
                            Quantity: 1 Change
                            Sold by: PENGTENG
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/23/2020                   Amazon.com: Teng-young
                                      Case:         7/8 CNC Motorcycle
                                                1:20-cv-06677          Handlebar Grip
                                                                   Document        #:Handles Motorbike
                                                                                      14 Filed:        HandlebarPage
                                                                                                  11/10/20       Grips for KTMof
                                                                                                                         397  1290 Super
                                                                                                                                 465     Adventure#:2102
                                                                                                                                      PageID       S 2015 2016 2017 2018 (Color : Orange)


   Skip to main content               All    KTM
                                                                                                                                 Hello,
                                                                                                                                 Acco        Lists     Returns                                0
                                                                                                                                 Account               & Orders           Try Prime               Cart

       Deliver to
                                    Holiday Deals     Gift Cards    Browsing History        Customer Service            's Amazon.com       Prime Video          Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



                                                                                           Teng-young 7/8 CNC                                               $49.34
                                                                                           Motorcycle Handlebar Grip                                        & FREE Shipping

                                                                                           Handles Motorbike Handlebar                                      Arrives: Nov 20 - Dec 17

                                                                                           Grips for KTM 1290 Super
                                                                                                                                                            Usually ships within 6 to
                                                                                           Adventure S 2015 2016 2017                                       10 days.
                                                                                           2018 (Color : Orange)                                            Qty:
                                                                                                                                                             Qty:   1
                                                                                                                                                             1
                                                                                           Brand: Teng-young

                                                                                                                                                                            Add toto
                                                                                                                                                                              Add  Cart
                                                                                                                                                                                     Cart
                                                                                           Price:   $49.34 & FREE Shipping
                                                                                                                                                                              Submit
                                                                                                                                                                               Buy Now
                                                                                           Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                           the Amazon Rewards Visa Card. No annual fee.
                                                                                                                                                                 Secure transaction
                                                                                           Extended holiday return window till Jan 31, 2021
                                                                                                                                                            Ships from ...       PENGTENG
                                                                                           Color: Orange                                                    Sold by ...          PENGTENG


                                                                                                     $49.34             $49.34             $49.34                Deliver to Bolingbrook 60440


                                                                                                                                                              Add to List
                                                                                                     $49.34             $49.34             $49.34

                                                                                                                                                              Add to Wedding Registry
                              Roll over image to zoom in                                             $49.34

                                            Subm                                                                                                                    Share
                                                                                              Fits motorcycle, ATV, and watercrafts with 22
                                                                                              mm handle bars                                                              Have one to sell?
                                                                                              Condition: 100% Brand new
                                                                                                                                                                          Sell on Amazon
                                                                                              Item Weight: 0.297kg
                                                                                              Material Type: CNC Aluminum+Rubber
                                                                                              Package lnclude:

                                                                                              Report incorrect product information.


   You might also like                                                                                                                                                                    Page 1 of 16
   Sponsored




               KTM Hand Brake Lever         KTM Flex Clutch Lever          KTM Factory Flex Brake         KTM Supersprox Stealth         KTM Racing Chain Guide              KTM XW-Ring Ch
               (Orange) 2014-2020           Brembo (Orange) OEM:           Lever (Orange) OEM:            Rear Sprocket (Orange)         (Orange) OEM                        (Orange) 520x118
               OEM: 7871399204404           7870293104404                  7871390204404                  48T OEM:                       7810497000004                       2020 OEM:
                           3                            3                              1                  5841005104804                              2                       79610965118EB
               $47.99                       $101.99                        $101.99                                    1                  $98.99                                          1
                                                                                                          $83.99                                                             $124.99


   Related products from Our Brands




https://www.amazon.com/Teng-young-Motorcycle-Handlebar-Motorbike-Adventure/dp/B088DG717K/ref=sr_1_2?dchild=1&keywords=KTM&m=A1DMSUF69H1ZG4&qid=1603435281&s=merchant-items&sr=1-2                        1/5
10/23/2020                        Amazon.com:
                                       Case:Teng-young New OrangeDocument
                                              1:20-cv-06677       Handle Grip Protaper
                                                                                #: 14Motorcycle Protaper Dirt Page
                                                                                       Filed: 11/10/20        Pit Bike Motocross
                                                                                                                       398 of 4657/8 Handlebar
                                                                                                                                       PageID  Hand Grips for KTM (Color : Blue 1 Pair)
                                                                                                                                                  #:2103

   Skip to main content               All    KTM
                                                                                                                                   Hello,
                                                                                                                                   Acco        Lists      Returns                                 0
                                                                                                                                   Account                & Orders          Try Prime                 Cart

       Deliver to
                                    Holiday Deals     Gift Cards     Browsing History        Customer Service             's Amazon.com       Prime Video               Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                            Teng-young New Orange                                             $26.91
                                                                                            Handle Grip Protaper                                              & FREE Shipping

                                                                                            Motorcycle Protaper Dirt Pit                                      Arrives: Nov 20 - Dec 17

                                                                                            Bike Motocross 7/8 Handlebar
                                                                                                                                                              Usually ships within 6 to
                                                                                            Hand Grips for KTM (Color :                                       10 days.
                                                                                            Blue 1 Pair)                                                       Qty:
                                                                                                                                                                Qty:   1
                                                                                                                                                                1
                                                                                            Brand: Teng-young

                                                                                                                                                                               Add toto
                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                        Cart
                                                                                            Price:   $26.91 & FREE Shipping
                                                                                                                                                                                 Submit
                                                                                                                                                                                  Buy Now
                                                                                            Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                            the Amazon Rewards Visa Card. No annual fee.
                                                                                                                                                                    Secure transaction
                                                                                            Extended holiday return window till Jan 31, 2021
                                                                                                                                                              Ships from ...        PENGTENG
                                                                                            Color: Blue 1 Pair                                                Sold by ...           PENGTENG


                                                                                                      $26.91             $26.91              $26.91                 Deliver to Bolingbrook 60440


                                                                                                                                                                Add to List
                                                                                                      $26.91             $26.91              $26.91

                                                                                                                                                                Add to Wedding Registry
                          Click image to open expanded view                                           $26.91             $26.91

                                      Subm Subm                                                                                                                        Share
                                                                                               Model Name: Motorcycle handle grip
                                                                                               Item Width: 6cm                                                              Have one to sell?
                                                                                               Item Weight: 0.16kg
                                                                                                                                                                            Sell on Amazon
                                                                                               Item Type: Grips
                                                                                               Material Type: Silicon dioxide

                                                                                               Report incorrect product information.


   You might also like                                                                                                                                                                      Page 1 of 16
   Sponsored




               KTM Hand Brake Lever         KTM Flex Clutch Lever          KTM Factory Flex Brake          KTM Probend                      KTM Racing Chain Guide              KTM Supersprox S
               (Orange) 2014-2020           Brembo (Orange) OEM:           Lever (Orange) OEM:             Handguard Set by Cycra           (Orange) OEM                        Rear Sprocket (Or
               OEM: 7871399204404           7870293104404                  7871390204404                   OEM: U6910022                    7810497000004                       48T OEM:
                           3                            3                              1                   $53.99                                       2                       5841005104804
               $47.99                       $101.99                        $101.99                                                          $98.99                                          1
                                                                                                                                                                                $83.99


   Related products from Our Brands




                                                                                                                                                                                                Page 1 of 3




https://www.amazon.com/Teng-young-Protaper-Motorcycle-Motocross-Handlebar/dp/B08B6DN438/ref=sr_1_7?dchild=1&keywords=KTM&m=A1DMSUF69H1ZG4&qid=1603435281&s=merchant-items&sr=1-7&th=1                         1/5
10/20/2020          Amazon.com: 1 Pc Staineless Steel Motorcycle
                                            Case:                Exhaust Muffler
                                                      1:20-cv-06677              Link Pipe Tube
                                                                           Document             For KTM
                                                                                            #: 14       Duke11/10/20
                                                                                                    Filed:   690 2012-2019 Slip-on
                                                                                                                        Page       Motorcycle
                                                                                                                                 399   of 465 Muffler
                                                                                                                                                PageIDEliminator Exhaust Moto Escape Enhanced Air Pressure Witho…
                                                                                                                                                              #:2104
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                                 Returns                                 0
                                         Automotive Parts & Accessories
                                                                                                                                                                                                 & Orders          Try Prime                 Cart
                                                                                                                                                                      Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service      New Releases          AmazonBasics       Whole Foods         Free Shipping                    Shop the Fashion Gift guide
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates    Best Sellers    Parts      Accessories      Tools & Equipment       Car Care        Motorcycle & Powersports       Truck        RV        Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Exhaust › Muﬄers & Baﬄes › Muﬄers


                                                                                     1 Pc Staineless Steel Motorcycle Exhaust Muﬄer                                                                  $44.89
                                                                                     Link Pipe Tube For KTM Duke 690 2012-2019                                                                       & FREE Shipping

                                                                                     Slip-on Motorcycle Muﬄer Eliminator Exhaust                                                                     Arrives: Oct 26 - 30

                                                                                     Moto Escape Enhanced Air Pressure Without
                                                                                                                                                                                                     Only 9 left in stock -
                                                                                     Mounting Accessories                                                                                            order soon.
                                                                                     Visit the PHYUN Store
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                      1      1


                                                                                     Price:   $44.89 & FREE Shipping
                                                                                                                                                                                                                       Add to Cart

                                                                                         Get $50 oﬀ instantly: Pay $0.00 $44.89 upon approval for the Amazon Rewards
                                                                                                                                                                                                                         Buy Now
                                                                                         Visa Card. No annual fee.

                                                                                     Returnable until Jan 31, 2021                                                                                         Secure transaction
                                                                                         Material: High Quality 304 Stainless Steel                                                                  Ships from ... PHYUN Auto Parts
                                                                                         Package included: 1 Piece Exhaust Middle Link PipeWithout Mounting Accessories                              Sold by ...      PHYUN Auto Parts
                                                                                         Better heat resistance and longer service life.
                                                                                         Fitment: For KTM DUKE 690 2012-2019                                                                         Add a Protection Plan:
                         Click image to open expanded view                               Item location: New Jersey Dayton warehouse                                                                        3-Year Auto Parts Protection
                                                                                      › See more product details                                                                                           Plan for $6.89



                                                                                                                                                                                                           Deliver to Bensenville 60106
   Inspired by your recent shopping trends                                                                                                                                     Page 1 of 3
                                                                                                                                                                                                       Add to List



                                                                                                                                                                                                             Share


                                                                                                                                                                                                                   Have one to sell?

                                                                                                                                                                                                                   Sell on Amazon



               For KTM DUKE 790 2018             for KTM 790 Duke 2018             for KTM 790 Duke 2018               CICMOD Motorcycle
               2019 790 DUKE Slip-on             2019 2020 Duke 790                2019 Duke 790 18 19                 Front & Rear Fork Wheel
               Motorcycle Decat Muﬄer            Carbon Fiber Motorcycle           Motorcycle Exhaust                  Frame Slider Crash
               Eliminator Middle Link            Exhaust Muﬄer and…                Muﬄer Middle Link Pipe              Protector for KTM 125…
               Pipe Exhaust Moto…                               2                                  2                                  87
               $54.00                            $162.00                           $59.00                              $25.98
                                                 Only 18 left in stock - orde…




   Customers also viewed these products                                                                                                                                                                                                Page 1 of 7




             Exhaust Muﬄer Carbon           KKmoon 51mm                     ISTUNT (Black) 1.5-2"           kemimoto Motorcycle              Motorcycle Slip on              for KTM Duke 125 250                  NICECNC Aftermarke
             Fiber 1.5-2"Inlet with         Universal Motorcycle            Inlet Stainelss Steel           Unversal Exhaust Slip on         Exhaust system With             390 RC390 Duke 125                    Motorcycle Stainless
             Removable DB Killer for        ATV Frosting Stainless          Motorcycle Exhaust              Silencers & Muﬄers               Muﬄer Compatible With           2017 2018 2019 2020                   Steel Exhaust Muﬄe
             Street/Sport…                  Steel Exhaust Pipe…             Muﬄer Slip on with…             Compatible with…                 Kawasaki ninja 250…             RC 390 Duke 250…                      Mid Pipe Replace DU
                            191                            76                              31                              47                              428                               4                                     16
             $39.99                         $29.99                          $35.99                          $35.99                           $65.50                          $97.00                                $84.99
                                                                            Only 16 left in stock - orde…                                                                    Only 19 left in stock - orde…         Only 5 left in stock - ord




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $44.89! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                      Additional Information
https://www.amazon.com/Staineless-Muffler-Link-Pipe-Accessories/dp/B08BNJBCTD/ref=sr_1_1                                                                                                                                                             1/4
10/20/2020           Amazon.com: 1 Pc Staineless Steel Motorcycle
                                             Case:                Exhaust Muffler
                                                       1:20-cv-06677              Link Pipe Tube
                                                                            Document             For KTM
                                                                                             #: 14       Duke11/10/20
                                                                                                     Filed:   690 2012-2019 Slip-on
                                                                                                                         Page       Motorcycle
                                                                                                                                  400   of 465 Muffler
                                                                                                                                                 PageIDEliminator Exhaust Moto Escape Enhanced Air Pressure Witho…
                                                                                                                                                               #:2105

        Manufacturer                                      PHYUN                                                 ASIN                                            B08BNJBCTD

        Brand                                             PHYUN                                                 Best Sellers Rank                               #2,823,737 in Automotive (See Top 100 in
                                                                                                                                                                Automotive)
        Model                                             Muffler Link Pipe                                                                                     #3,940 in Powersports Silencers & Mufflers

        Item model number                                 Muffler Link Pipe                                     Date First Available                            June 23, 2020

        Manufacturer Part Number                          Does Not Apply
                                                                                                              Warranty & Support

                                                                                                              Product Warranty: For warranty information about this product, please click here

                                                                                                              Feedback

                                                                                                              Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                          Page 1 of 3

             Videos for related products




                                              0:24                                           0:57                                   0:09                                      0:44
              MGOD motorcycle exhaust remove              Exhaust Muﬄer Carbon Fiber 1.5-           Motorcycle Exhaust Muﬄer For               Fit your 2018-2020 ninja 400              Do you know h
              DBkiller & wonderful sound !                2"Inlet with Removable DB Killer…         CRF50 XR50 KLX SSR                         exhaust                                   exhaust pipe? T

              MGOD motor shop                             Pacewalker                                HIAORS                                     kemimoto                                  MGOD motor sh



     Upload your video




   Product description

            Product Description
            Staineless Motorcycle Exhaust Muﬄer Link Pipe Tube For KTM Duke 690 2012-2019

            Middle Pipe For KTM DUKE 690 2012 to 17 18 2019 Slip-on Motorcycle Muﬄer Eliminator Exhaust Moto Escape Enhanced Air Pressure

            Middle Pipe For KTM DUKE 690 2012 to 17 18 2019 Slip-on Motorcycle Muﬄer Eliminator Exhaust Moto Escape Enhanced Air Pressure

            Description:
            Condition:100% Brand New
            Material: High Quality 304 Stainless Steel
            Package included: 1 Piece Exhaust Middle Link PipeWithout Mounting Accessories
            Better heat resistance and longer service life.

            Fitment:
            For KTM DUKE 690 2012 2013 2014 2015 2016 2017 2018 2019




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                      No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/Staineless-Muffler-Link-Pipe-Accessories/dp/B08BNJBCTD/ref=sr_1_1                                                                                                                         2/4
10/20/2020        Amazon.com: 1 Pc Staineless Steel Motorcycle
                                          Case:                Exhaust Muffler
                                                    1:20-cv-06677              Link Pipe Tube
                                                                         Document             For KTM
                                                                                          #: 14       Duke11/10/20
                                                                                                  Filed:   690 2012-2019 Slip-on
                                                                                                                      Page       Motorcycle
                                                                                                                               401   of 465 Muffler
                                                                                                                                              PageIDEliminator Exhaust Moto Escape Enhanced Air Pressure Witho…
                                                                                                                                                            #:2106




     Deals in magazine subscriptions                                                                                                                                                                                                           Page 1 of 9




                 AllRecipes                            New York Magazine                             Reader's Digest                       Coinage                             People
                                  3,842                                    352                                        56                                    23                 Print Magazine
                 Print Magazine                        Print Magazine                                Print Magazine                        Print Magazine                      $47.63
                 $5.00                                 $15.00                                        $5.00                                 $26.95


     Popular products inspired by this item                                                                                                                                                                                                    Page 1 of 3




                 JFG RACING Motorcycle                 Oeyal Exhaust Muﬄer                           KAJIMOTOR 51mm Slip                   kemimoto Motorcycle                 KAJIMOTOR Motorcycle
                 Slip On Exhaust Muﬄer                 Universal Slip On 1.5-2"                      On Motorcycle Exhaust                 Unversal Exhaust Slip on            Slip on Exhaust Mid Link
                 Pipe Full System For For              Inlet Motorcycle Exhaust                      System Dual Outlet                    Silencers & Muﬄers                  Pipe 51mm Muﬄer
                 Honda CRF150F…                        Motorcycle Muﬄer…                             Muﬄer Mid Pipe For…                   Compatible with…                    Connect Tail Tube…
                                  86                                       33                                         30                                    15                                   11
                 $99.99                                $43.39                                        $53.49                                $34.99                              $50.00


     Your Browsing History                  View or edit your browsing history        ›                                                                                                                           See personalized recommendations

                                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                                           New customer? Start here.




                                                                                                                           Back to top




                          Get to Know Us                                        Make Money with Us                                     Amazon Payment Products                                           Let Us Help You
                          Careers                                               Sell products on                                       Amazon Rewards Visa                                               Amazon and COVID-
                                                                                Amazon                                                 Signature Cards                                                   19
                          Blog
                                                                                Sell apps on Amazon                                    Amazon.com Store Card                                             Your Account
                          About Amazon
                                                                                Become an Aﬃliate                                      Amazon Business Card                                              Your Orders
                          Press Center
                                                                                Advertise Your Products                                Amazon Business Line of Credit                                    Shipping Rates &
                          Investor Relations                                                                                                                                                             Policies
                                                                                Self-Publish with Us                                   Shop with Points
                          Amazon Devices                                                                                                                                                                 Amazon Prime
                                                                                Host an Amazon Hub                                     Credit Card Marketplace
                          Amazon Tours                                                                                                                                                                   Returns &
                                                                                › See More Make Money                                  Reload Your Balance                                               Replacements
                                                                                with Us
                                                                                                                                       Amazon Currency Converter                                         Manage Your Content
                                                                                                                                                                                                         and Devices
                                                                                                                                                                                                         Amazon Assistant
                                                                                                                                                                                                         Help




                                                                                                                            English                  United States




                          Amazon Music                Amazon                         Amazon Drive                            6pm                       AbeBooks                     ACX                           Alexa
                          Stream millions             Advertising                    Cloud storage                           Score deals               Books, art                   Audiobook                     Actionable
                          of songs                    Find, attract, and             from Amazon                             on fashion                & collectibles               Publishing                    Analytics
                                                      engage customers                                                       brands                                                 Made Easy                     for the Web

                          Sell on                     Amazon                         Amazon Fresh                            AmazonGlobal              Home Services                Amazon Ignite                 Amazon Rapids
                          Amazon                      Business                       Groceries & More                        Ship Orders               Experienced Pros             Sell your original            Fun stories for
                          Start a Selling             Everything For                 Right To Your Door                      Internationally           Happiness Guarantee          Digital                       kids on the go
                          Account                     Your Business                                                                                                                 Educational
                                                                                                                                                                                    Resources

                          Amazon Web                  Audible                        Book Depository                         Box Oﬃce                  ComiXology                   DPReview                      East Dane
                          Services                    Listen to Books &              Books With Free                         Mojo                      Thousands of                 Digital                       Designer Men's
                          Scalable Cloud              Original                       Delivery Worldwide                      Find Movie                Digital Comics               Photography                   Fashion
                          Computing                   Audio                                                                  Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                      IMDb                                    IMDbPro                   Kindle Direct                Prime Now                     Amazon Photos
                          Sewing, Quilting            Book reviews                   Movies, TV                              Get Info                  Publishing                   FREE 2-hour                   Unlimited Photo
                          & Knitting                  &                              & Celebrities                           Entertainment             Indie Digital & Print        Delivery                      Storage
                                                      recommendations                                                        Professionals             Publishing                   on Everyday Items             Free With Prime
                                                                                                                             Need                      Made Easy

                          Prime Video                 Shopbop                        Amazon Warehouse                        Whole Foods               Woot!                        Zappos                        Ring
                          Direct                      Designer                       Great Deals on                          Market                    Deals and                    Shoes &                       Smart Home
                          Video                       Fashion Brands                 Quality Used Products                   America’s                 Shenanigans                  Clothing                      Security Systems
                          Distribution                                                                                       Healthiest
                          Made Easy                                                                                          Grocery Store

https://www.amazon.com/Staineless-Muffler-Link-Pipe-Accessories/dp/B08BNJBCTD/ref=sr_1_1                                                                                                                                                                     3/4
10/20/2020                                       Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                 14 Filed:Seller Profile: PHYUN
                                                                                           11/10/20        PageAuto
                                                                                                                402 Parts
                                                                                                                       of 465 PageID #:2107
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                  Returns                                0
                                          All
                                                                                                                                                                                                  & Orders       Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                         Holiday Deals     Gift Cards        Best Sellers    Customer Service          New Releases      AmazonBasics         Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106


   PHYUN Auto Parts                                                                                                                                  Have a question for PHYUN Auto
   PHYUN Auto Parts storefront                                                                                                                       Parts?
                 45% positive lifetime (11 total ratings)
   PHYUN Auto Parts is committed to providing each customer with the highest standard of customer service.                                                Ask a question




   Detailed Seller Information


   Business Name:Beijing feiyan trading co.,LTD
   Business Address:
     Doudian Town , Tianjiayuan,3 Area 5 Floor Unit 4 Room 601
     tianjiayuan,3 area 5 ﬂoor unit 4 room 601
     beijing
     fangshan
     102433
     CN


       Feedback       Returns & Refunds           Shipping          Policies        Help       Products



                            “ Ordered because of message on dash about fuel tank. Have not used, but recommended by Ford service
                                                                                                                                                                                   30 days      90 days       12 months        Lifetime
                              manual to solve problem. Have not used. ”
                                                                                                                                                                   Positive                 -         -              50%           45%
                            By BJM A on July 19, 2020.
                                                                                                                                                                   Neutral                  -         -               0%                9%
                            “ This has been going for about 4 weeks now. I have never received my item and sell is denying to give my
                                                                                                                                                                   Negative                 -         -              50%           45%
                              refund back. ”
                                                                                                                                                                   Count                    0        0                   2              11
                            By Donald Crisostomo on May 10, 2020.

                            “ There are no instructions with this item. How do I use it? My address is 57552 29 Palms Hwy, #38, Yucca
                              Valley, CA 92284. Send me the instructions. I need instructions. ”
                            Read less

                            By Tricia on October 18, 2016.

                            “ i did not work on the wire harness that I needed to ﬁx ”

                            By Charles Sievers on August 27, 2016.

                            “ Cant use it the air ﬁtting dose it work on my air compressor ”

                            By jason on August 12, 2016.



                                                                             Previous Next




                                                                                        Leave seller feedback      Tell us what you think about this page




        Top subscription apps for you                                                                                                                                                                                          Page 1 of 9




                   Disney+                               CBS Full Episodes and Live          STARZ                              Sling TV                             SHOWTIME
                   Disney                                TV                                  Starz Entertainment                Sling TV LLC                         Showtime Digital Inc.
                                    381,844              CBS Interactive                                      78,532                             46,725                               22,585
                   $0.00                                                   96,768            $0.00                              $0.00                                $0.00
                                                         $0.00


        Deals in magazine subscriptions                                                                                                                                                                                        Page 1 of 9




                   Reader's Digest                       Real Simple                         Non-Sport Update                   National Geographic Kids             AllRecipes
                                    56                                     28                                 3                                  6,337                                3,842
                   Print Magazine                        Print Magazine                      Print Magazine                     Print Magazine                       Print Magazine
                   $5.00                                 $5.00                               $28.00                             $30.00                               $5.00


        Your Browsing History               View or edit your browsing history      ›                                                                                                              See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A34QNDY0E24EVM&sshmPath=                                                                                      1/2
10/20/2020                              Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 403 of 465 PageID #:2108
                                                                                                                                          Hello, Sign in
   Skip to main content                               KTM                                                                                 Account & Lists
                                                                                                                                                                 Returns                          0
                                  PHYUN Auto Parts
                                                                                                                                                                 & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    7 results for PHYUN Auto Parts : "KTM"                                                                                                                                          Sort  by:Featured
                                                                                                                                                                                    Featured
                                                                                                                                                                                     Sort by:




                                                                                                    1 Pc Staineless Steel Motorcycle Exhaust Muﬄer Link Pipe Tube For KTM
                                                                                                    Duke 690 2012-2019 Slip-on Motorcycle Muﬄer Eliminator Exhaust Mot…
                                                                                                    $
                                                                                                        4489
                                                                                                    FREE Shipping
                                                                                                    Only 9 left in stock - order soon.




                                                                                                    1 Set Aftermarket Replacement Cylinder Piston Repair Kit on Air Cool
                                                                                                    Engine For KTM 50 SX Pro JR SR Mini Adventure Bike Engine Rebuild
                                                                                                    $   8989
                                                                                                    FREE Shipping
                                                                                                    Only 3 left in stock - order soon.




                                                                                                    1 Pair Folding Motorcycle Rear View Side Mirror Round Universal 10mm
                                                                                                    Thread Mirror For Honda Suzuki Kawasaki KTM ABS & Aluminum Steel…
                                                                                                    $   2489
                                                                                                    FREE Shipping
                                                                                                    Only 5 left in stock - order soon.




                                                                                                    1 Pair Universal Lightweight Waterproof CNC Aluminum M4x0.7mm
                                                                                                    Orange Fork Air Bleeder Relief Valve for KTM SX SXF EXC SMR Easy To…
                                                                                                    $   1989
                                                                                                    FREE Shipping
                                                                                                    Only 5 left in stock - order soon.




                                                                                                    Crash Bar Water Bottle for Harley KTM Motorbike Guard Drinking Cup
                                                                                                    Bracket Holder Motorcycle Bike Handle Accessories
                                                                                                    $
                                                                                                     2389
                                                                                                    FREE Shipping
                                                                                                    Only 9 left in stock - order soon.




                                                                                                    12V Motorcycle Taillight Driving Lamp LED Brake Stop Light Tail Light
                                                                                                    Smoke Lens for Scooter ATV (ABS Plastic+PC Lens)
                                                                                                    $   1289
                                                                                                    FREE Shipping
                                                                                                    Only 19 left in stock - order soon.




                                                                                                    Universal 1 Pair CNC Aluminum Motorcycle Folding Rear Set Footrest Foot
                                                                                                    Rest Pegs Black (Pack of 2) Anti-fading Non-slip
                                                                                                    $   1989
                                                                                                    FREE Shipping
                                                                                                    Only 20 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=A34QNDY0E24EVM&ref=nb_sb_noss                                                                                                                                                1/3
10/20/2020                                                                   Select
                                                Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                    Filed: Options - Amazon.com
                                                                                            11/10/20    Page 404Checkout
                                                                                                                     of 465 PageID #:2109




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from PHYUN Auto Parts               (Learn more)                                             Monday, Oct. 26 - Friday, Oct. 30
                                                                                                                      FREE Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    1 Pc Staineless Steel Motorcycle Exhaust Muffler Link Pipe Tube For KTM
                    Duke 690 2012-2019 Slip-on Motorcycle Muffler Eliminator Exhaust Moto
                    Escape Enhanced Air Pressure Without Mounting Accessories
                    $44.89 - Quantity: 1
                    Sold by: PHYUN Auto Parts


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  405 of 465 PageID #:2110




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $44.89
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $44.89
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.81
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $47.70

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Oct. 26, 2020 - Oct. 30, 2020
                                       1 Pc Staineless Steel Motorcycle Exhaust                    Choose a delivery option:
                                       Muffler Link Pipe Tube For KTM Duke 690                          Monday, Oct. 26 - Friday, Oct. 30
                                       2012-2019 Slip-on Motorcycle Muffler                             FREE Shipping
                                       Eliminator Exhaust Moto Escape Enhanced
                                       Air Pressure Without Mounting Accessories
                                       $44.89
                                       Quantity: 1 Change
                                       Sold by: PHYUN Auto Parts
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020             Amazon.com: 1 Pair Folding Motorcycle
                                                Case:        Rear View Side Mirror
                                                         1:20-cv-06677             Round Universal
                                                                              Document        #: 1410mm  Thread
                                                                                                      Filed:    Mirror For Honda
                                                                                                              11/10/20      Page Suzuki
                                                                                                                                   406Kawasaki
                                                                                                                                        of 465KTM ABS & Aluminum
                                                                                                                                                PageID    #:2111 Steel Shaft & Glass Mirror Anti-glare Better View

                                                                                                                                                     Hello, Sign in
   Skip to main content                          KTM                                                                                                 Account & Lists
                                                                                                                                                                            Returns                               0
                                         All
                                                                                                                                                                            & Orders          Try Prime               Cart
                                                                                                                                                     Account
       Deliver to
                                       Holiday Deals    Gift Cards    Best Sellers    Customer Service    New Releases     AmazonBasics    Whole Foods      Free Shipping                   Shop the Beauty Gift Guide
       Bensenville 60106




   ‹ Back to results



                                                                                 1 Pair Folding Motorcycle Rear View Side Mirror                                                $24.89
                                                                                 Round Universal 10mm Thread Mirror For Honda                                                   & FREE Shipping

                                                                                 Suzuki Kawasaki KTM ABS & Aluminum Steel                                                       Arrives: Oct 26 - 30

                                                                                 Shaft & Glass Mirror Anti-glare Better View
                                                                                 Visit the PHYUN Store                                                                          Only 5 left in stock -
                                                                                                                                                                                order soon.
                                                                                 Price:   $24.89 & FREE Shipping                                                                Qty:
                                                                                                                                                                                 Qty:
                                                                                                                                                                                 1      1



                                                                                     Get $50 oﬀ instantly: Pay $0.00 $24.89 upon approval for the Amazon Rewards                                  Add to Cart
                                                                                     Visa Card. No annual fee.

                                                                                 Returnable until Jan 31, 2021                                                                                     Buy Now

                                                                                 Material                Abs, Aluminum steel                                                          Secure transaction
                                                                                 Brand                   PHYUN
                                                                                                                                                                                Ships from ... PHYUN Auto Parts
                                                                                 Fit Type                Universal Fit                                                          Sold by ...      PHYUN Auto Parts


                                                                                 About this item                                                                                      Deliver to Bensenville 60106
                               Roll over image to zoom in
                                                                                      Mirror Size of Thread: 10mm
                                                                                      Fitment: Suitable for Honda Suzuki Kawasaki KTM ATV BMW...Motorcycle electric               Add to List
                                                                                      bicycles scooters
                                                                                      Material: ABS & Aluminum steel shaft & Glass mirror
                                                                                                                                                                                        Share
                                                                                      Mirror : Spherical
                                                                                      Quantity: 1 Pair Side Mirrors
                                                                                                                                                                                              Have one to sell?
                                                                                 › See more product details
                                                                                                                                                                                              Sell on Amazon


   Sponsored products related to this item                                                                                                                  Page 1 of 18




                Motorcycle Swingarm              KTM Aluminum Skid             KTM Rear Brake Disc            KTM Supersprox Stealth       2004 ﬁts KTM 300 MXC
                Guard Swing Arm                  Plate 450/500 XC-             Guard (Black) 2004-2020        Rear Sprocket (Orange)       Race-Driven Rear RipTi
                Protector For KTM                W/EXC 2012-2016 OEM:          OEM: 5481096120030             48T OEM:                     Brake Rotor Disc for MX
                EXC125 EXC200…                   78103990100                   $83.99                         5841005104804                Motorcross
                             43                  $139.99                                                                  1                $43.95
                $21.99                                                                                        $83.99
                                                                                                                                                            Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $24.89! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                              Additional Information

         Manufacturer                                       PHYUN                                                   ASIN                                              B08BRJ2J5Y

         Brand                                              PHYUN                                                   Date First Available                              June 24, 2020

         Model                                              Motorcycle Side Mirrors                               Warranty & Support
         Item model number                                  Motorcycle Side Mirrors                               Product Warranty: For warranty information about this product, please click here

         Manufacturer Part Number                           Does Not Apply
                                                                                                                  Feedback

                                                                                                                  Would you like to tell us about a lower price?




https://www.amazon.com/Motorcycle-Side-Universal-Kawasaki-Anti-glare/dp/B08BRJ2J5Y/ref=sr_1_3?dchild=1&keywords=KTM&m=A34QNDY0E24EVM&qid=1603166652&s=merchant-items&sr=1-3                                                  1/4
10/22/2020                                           Amazon.com:
                                                  Case:          Crash Bar Water
                                                        1:20-cv-06677            Bottle for Harley
                                                                            Document         #: 14 KTM Motorbike
                                                                                                     Filed:      Guard Drinking
                                                                                                             11/10/20     Page  Cup407
                                                                                                                                    Bracket
                                                                                                                                        of Holder Motorcycle Bike
                                                                                                                                            465 PageID            Handle Accessories
                                                                                                                                                             #:2112
                                                                                                                                                         Hello, Sign in
   Skip to main content                            KTM                                                                                                   Account & Lists
                                                                                                                                                                                Returns                               0
                                         All
                                                                                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                         Account
      Deliver to
                                       Holiday Deals        Gift Cards    Best Sellers    Customer Service    New Releases     AmazonBasics    Whole Foods      Free Shipping             Shop deals before they're gone
      Bensenville 60106
   Automotive › Interior Accessories › Cup Holders



   Subm                                                                              Crash Bar Water Bottle for Harley KTM Motorbike                                                $23.89
                                                                                     Guard Drinking Cup Bracket Holder Motorcycle                                                   & FREE Shipping
   Subm
                                                                                     Bike Handle Accessories                                                                        Arrives: Oct 29 - Nov 3
                                                                                     Visit the PHYUN Store
   Subm
                                                                                                                                                                                    Only 9 left in stock -
                                                                                     Price:   $23.89 & FREE Shipping                                                                order soon.
   Subm
                                                                                                                                                                                    Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $23.89 upon approval for the Amazon Rewards
   Subm                                                                                  Visa Card. No annual fee.
                                                                                                                                                                                                    Add toto
                                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                                             Cart
                                                                                     Returnable until Jan 31, 2021
   Subm                                                                                  Solid Metal Clamp: This Cup holder uses high quality metal clamps,increasing max                             Submit
                                                                                                                                                                                                       Buy Now
                                                                                         weight and extended service life.Other cup holders with plastic mounting clamp in
   Subm                                                                                  the market can not withstand higher pressure and can be easily broken.                           Secure transaction
                                                                                         Universal Compatibility:clamp design makes the drink holder used on
                                                                                                                                                                                    Ships from ... PHYUN Auto Parts
                                                                                         ATV/motorcycle/bike/boat/wheelchair/stroller/walker/scooter/desk to meet your
                                                                                                                                                                                    Sold by ...      PHYUN Auto Parts
                                                                                         professional/daily needs Universal
                                                                                         Storage Capacity: can meet the needs of customers with diﬀerent cup types like
                                                                                                                                                                                          Deliver to Bensenville 60106
                         Click image to open expanded view                               nursing bottle/beer bottle/Sports cup and so on.
                                                                                         No Drilling: Drill-free and it can be mounted vertically as well as horizontally.
                                                                                         Anti-skid : This water bottle holder will not make the bottle fall easily during             Add to List

                                                                                         strenuous exercise and better avoid the damage of the clip to the object with the
                                                                                         eﬀectively strengthen the friction anti-skid .
                                                                                                                                                                                            Share
                                                                                     › See more product details
                                                                                                                                                                                                  Have one to sell?
                                                                                     Compare with similar items
                                                                                                                                                                                                  Sell on Amazon


   Customers also viewed these products                                                                                                                         Page 1 of 10




               LEXIN LX-C3 Motorcycle              kemimoto Marine Cup             kemimoto ATV Cup               GEARV 2-Pack Bar Cup
               Cup Holder with                     Holder, Oxford Fabric           Holder Motorcycle Drink        Holder for Stroller, Golf
               360°swivel ball-mount,              Drink Cup Can Holder            Holder Bike Water Bottle       Cart and Wheelchair;
               Large Handlebar Drink…              with Drain and…                 Holder with Metal…             Universal Cup Holders…
                              610                                346                              899                          742
               $29.99                              $19.99                          $15.99                         $13.95




   Sponsored products related to this item                                                                                                                                                                        Page 1 of 14




             Motorcycle Swingarm               KTM Boxer Made in            2004 ﬁts KTM 300 MXC         22mm 7/8" Universal         KTM Probend                KTM Air Filter SX SX-F XC         KTM Hand Brake Lev
             Guard Swing Arm                   Microﬁber (92%               Race-Driven Rear RipTide     Motorcycle Rubber           Handguard Set by Cycra     XC-F XC-W XCF-W EXC-F             (Orange) 2014-2020
             Protector For KTM                 Polyester - 8% Elastane)     Brake Rotor Disc for MX      Handlebar Grips for KLX     OEM: U6910022              2015-2020                         OEM: 78713992044
             EXC125 EXC200…                    - Multicolor                 Motorcross                   SDG XR CRF 70cc 50cc ...    $53.99                     OEM:79006015000                               3
                          44                                43              $43.95                                   394                                                     11                   $47.99
             $21.99                            $15.99                                                    $7.99                                                  $31.49
                                                                                                                                                                                                                  Ad feedback



   Compare with similar items




https://www.amazon.com/Motorbike-Cup-Holder-Motorcycle-Accessories/dp/B08HMFJMC7/ref=sr_1_5?dchild=1&keywords=KTM&m=A34QNDY0E24EVM&qid=1603166652&s=merchant-items&sr=1-5                                                        1/4
10/20/2020         Amazon.com: LWP Motorcycle
                                         Case:Handguards, Motorcycle CNC
                                                  1:20-cv-06677          Handlebar Grips
                                                                       Document       #: Guard Brake Clutch
                                                                                         14 Filed:          Levers Handle
                                                                                                      11/10/20      PageGuard
                                                                                                                          408Protector
                                                                                                                              of 465forPageID
                                                                                                                                       KTM 990 SMR 2009 2013 Motorcycle Parts, Latest Models (Color …
                                                                                                                                                #:2113
                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                    Account & Lists
                                                                                                                                                                                   Returns                                 0
                                       Home & Kitchen
                                                                                                                                                                                   & Orders          Try Prime                 Cart
                                                                                                                                                           Account
      Deliver to
                                     Holiday Deals       Gift Cards     Best Sellers   Customer Service      New Releases      AmazonBasics       Whole Foods     Free Shipping                 Shop today's epic deals now
      Bensenville 60106

     Amazon Home          Shop by Room             Discover           Shop by Style        Home Décor            Furniture          Kitchen & Dining        Bed & Bath            Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                                                    LWP Motorcycle Handguards,                                         $89.38
                                                                                                                    Motorcycle CNC Handlebar                                           & FREE Shipping

                                                                                                                    Grips Guard Brake Clutch                                           Arrives: Nov 9 - Dec 2

                                                                                                                    Levers Handle Guard Protector
                                                                                                                                                                                       In Stock.
                                                                                                                    for KTM 990 SMR 2009 2013
                                                                                                                                                                                       Qty:
                                                                                                                                                                                        Qty:   1
                                                                                                                    Motorcycle Parts, Latest Models                                     1

                                                                                                                    (Color : Red)                                                                        Add to Cart
                                                                                                                    Brand: LWP
                                                                                                                                                                                                          Buy Now

                                                                                                                    Price:   $89.38 & FREE Shipping                                          Secure transaction

                                                                                                                      Get $50 oﬀ instantly: Pay $39.38 $89.38 upon                     Ships from ... pingpingshangpu

                                                                                                                      approval for the Amazon Rewards Visa Card. No                    Sold by ...      pingpingshangpu

                                                                                                                      annual fee.
                                                                                                                                                                                             Deliver to Bensenville 60106
                                                                                                                    Returnable until Jan 31, 2021

                                                                                                                    Color: Red                                                           Add to List


                                                                                                                              $89.38             $89.38            $89.38                Add to Wedding Registry


                                      Click image to open expanded view
                                                                                                                              $89.38             $89.38            $89.38                      Share


                                                                                                                                                                                                     Have one to sell?
                                                                                                                              $89.38             $89.38
                                                                                                                                                                                                     Sell on Amazon


                                                                                                                       Condiction: High Quality 100% Brand New
                                                                                                                       Material: CNC Aluminum
                                                                                                                       ///////
                                                                                                                       Packaged 1 Pair Lever Guard(Left + Right)
                                                                                                                       Universal For 7/8" 22mm Handlebar Sport Street
                                                                                                                       Bikes With 14-16mm Or 18-19mm Bar End
                                                                                                                       Openings.




   Related products from Our Brands




                                                                                                                                                                                                                         Page 1 of 2




             AmazonBasics                 AmazonBasics Slim,              AmazonBasics Slim,            AmazonBasics Slim,             AmazonBasics 6-Piece       AmazonBasics                       AmazonBasics 3-She
             Lightweight Super Soft       Velvet, Non-Slip Clothes        Velvet, Non-Slip Clothes      Velvet, Non-Slip Clothes       Fade-Resistant Cotton      Collapsible Fabric                 Heavy Duty Shelving
             Easy Care Microﬁber          Suit Hangers,                   Suit Hangers,                 Suit Hangers,                  Bath Towel Set - White     Storage Cubes Organizer            Storage Unit on 2"
             Sheet Set with 16" Deep      Ivory/Silver - Pack of          Ivory/Silver - Pack of 50     Ivory/Silver - Pack of 30                  28510          with Handles, Beige -              Wheel Casters, Meta
             Pockets - Twin, Cream        100                                           53450                         53450            $20.99                     Pack of 6                          Organizer Wire Rack
                          125711                        53450             $22.50                        $24.28                                                                 23304                 Black (23.2L x 13.4W
             $14.99                       $38.75                                                                                                                  $19.99                             32.75H)
                                                                                                                                                                                                                  22581
                                                                                                                                                                                                     $39.99



   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $39.38 instead of $89.38! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now



https://www.amazon.com/LWP-Motorcycle-Handguards-Handlebar-Protector/dp/B08L9FBS7S/ref=sr_1_1?th=1                                                                                                                                     1/3
10/20/2020           Amazon.com: LWP Motorcycle
                                           Case:Handguards, Motorcycle CNC
                                                    1:20-cv-06677          Handlebar Grips
                                                                         Document       #: Guard Brake Clutch
                                                                                           14 Filed:          Levers Handle
                                                                                                        11/10/20      PageGuard
                                                                                                                            409Protector
                                                                                                                                of 465forPageID
                                                                                                                                         KTM 990 SMR 2009 2013 Motorcycle Parts, Latest Models (Color …
                                                                                                                                                  #:2114
   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Red

            A motorcycle is not a means of transportation, but sustenance of the soul, symbolizing "freedom" and transforming your motorcycle.
            Note:
            1. Please compare our products with your motorcycle or previous parts you have seriously in SIZE,MODEL and aspects before purchase.
            2. Please allow 1-3cm error due to manual measurement. Thanks for your understanding.
            3. Monitors are calibrated same,item displayed in photos may be showing slightly diﬀerent from the real object. Please take the real one as standard.
            **Please ensure this parts for your motorcycle before bidding **
            Motorcycle exhaust pipes, motorcycle headlights, tires, plates, engines, shock absorbers, fuel tanks, handles, plastic parts, bumpers, motorcycles Steel ring, clutch, overrunning widened alloy paper-based clutch
            disc, oil-permeable pulley assembly, permanent all-steel steel all large teeth, small ancient (center sleeve), stainless clutches, iron pressure anti-grooving teeth




   Product information

   Color:Red

       Item Weight                                            0.035 ounces                                            Warranty & Support

       Manufacturer                                           LWP                                                      Product Warranty: For warranty information about this product, please click here

       ASIN                                                   B08L9FBS7S                                              Feedback

                                                                                                                       Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




     Best sellers in Kindle eBooks                                                                                                                                                                               Page 1 of 8




https://www.amazon.com/LWP-Motorcycle-Handguards-Handlebar-Protector/dp/B08L9FBS7S/ref=sr_1_1?th=1                                                                                                                                2/3
10/20/2020                              Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 410 of 465 PageID #:2115
                                                                                                                                         Hello, Sign in
   Skip to main content                                 KTM                                                                              Account & Lists
                                                                                                                                                                Returns                          0
                                  pingpingshangpu
                                                                                                                                                                & Orders    Try Prime                  Cart
                                                                                                                                         Account
      Deliver to
                                Holiday Deals       Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    8 results for pingpingshangpu : "KTM"                                                                                                                                          Sort  by:Featured
                                                                                                                                                                                   Featured
                                                                                                                                                                                    Sort by:


    Brand
    LWP                                                                                                LWP Practical Motorbike Accessories for KTM 250/300/360/380 SX SXS
                                                                                                       EXC MXC XC XC-W Connecting Rod Crankshaft Rebuild Kit Motorcycle…
                                                                                                       $
                                                                                                        13822
                                                                                                       FREE Shipping




                                                                                                       LWP CNC Brake Clutch Levers, 6 Adjustable Positions for K.T.M 390
                                                                                                       Duke/RC390 2013-2019, 200 Duke/RC200 2012-2017, 125 Duke/RC125…
                                                                                                       $6370
                                                                                                       FREE Shipping




                                                                                                       LWP Practical Motorbike Accessories for KTM 85 125 150 200 250 300
                                                                                                       350 450 500 SX EXC Six Days XC XC-W EXC-F SX-F XC-F XCF-W SMR…
                                                                                                       $2083
                                                                                                       FREE Shipping




                                                                                                       LWP Motorcycle Handguards, Motorcycle CNC Handlebar Grips Guard
                                                                                                       Brake Clutch Levers Handle Guard Protector for KTM 990 SMR 2009 201…
                                                                                                       $8938
                                                                                                       FREE Shipping




                                                                                                       LWP Motorcycle Handguards, Motorcycle CNC Handlebar Grips Guard
                                                                                                       Brake Clutch Levers handguards 22mm Protector for KTM 1090 Adventu…
                                                                                                       $8938
                                                                                                       FREE Shipping




                                                                                                       LWP Motorcycle Handguards, Universal Motorcycle Handlebar Grips Brake
                                                                                                       Clutch Levers Guard Protector for KTM 990 Super Duke R/GT 990…
                                                                                                       $6211
                                                                                                       FREE Shipping




                                                                                                       LWP Motorcycle Handguards, Motorcycle Accessories Universal Handlebar
                                                                                                       Grips Guard Brake Clutch Levers Guard Protector for KTM RC390 RC 390…
                                                                                                       $7174
                                                                                                       FREE Shipping




https://www.amazon.com/s?k=KTM&me=A22DJYGQ4FUV3H&ref=nb_sb_noss                                                                                                                                               1/3
10/20/2020                                 Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                     11/10/20: KTM
                                                                                                Page 411 of 465 PageID #:2116

                                                                                                                 LWP Motorcycle Handguards, 7/8" 22mm Adjustable Brake Clutch Lever
                                                                                                                 Guard for KTM 950 Adventure/S 2003-2006 1050 Adventure ABS 2016…
                                                                                                                 $7022
                                                                                                                 FREE Shipping




                                                        Need help?
                                                        Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                                                                           Page 1 of 8




              A Time for Mercy (Jake            Mexican Gothic                    The Book of Lost                       If You Tell: A True Story    The Key to Rebecca
              Brigance Book 3)                  › Silvia Moreno-Garcia            Friends: A Novel                       of Murder, Family…           › Ken Follett
              › John Grisham                                   3,186              › Lisa Wingate                         › Gregg Olsen                                 1,652
                               559              Kindle Edition                                     3,137                                  16,729      Kindle Edition
              Kindle Edition                    $12.99                            Kindle Edition                         Kindle Edition               $1.99
              $14.99                                                              $13.99                                 $4.99


     Deals in magazine subscriptions                                                                                                                                                                         Page 1 of 9




              Real Simple                       Vogue                             National Geographic                    The Family Handyman          HGTV Magazine
                               28                                1,171            Kids                                                    60                           16
              Print Magazine                    Print Magazine                                     6,337                 Print Magazine               Print Magazine
              $5.00                             $19.99                            Print Magazine                         $5.00                        $10.00
                                                                                  $30.00


     Your Browsing History           View or edit your browsing history   ›                                                                                           Page 1 of 3    See personalized recommendations

                                                                                                                                                                                                   Sign in

                                                                                                                                                                                           New customer? Start here.




                                                                                                           Back to top




                        Get to Know Us                             Make Money with Us                                Amazon Payment Products                                Let Us Help You
                        Careers                                    Sell products on                                  Amazon Rewards Visa                                    Amazon and COVID-
                                                                   Amazon                                            Signature Cards                                        19
                        Blog
                                                                   Sell apps on Amazon                               Amazon.com Store Card                                  Your Account
                        About Amazon
                                                                   Become an Aﬃliate                                 Amazon Business Card                                   Your Orders
                        Press Center
                                                                   Advertise Your Products                           Amazon Business Line of Credit                         Shipping Rates &
                        Investor Relations                                                                                                                                  Policies
                                                                   Self-Publish with Us                              Shop with Points
                        Amazon Devices                                                                                                                                      Amazon Prime
                                                                   Host an Amazon Hub                                Credit Card Marketplace
                        Amazon Tours                                                                                                                                        Returns &
                                                                   › See More Make Money                             Reload Your Balance                                    Replacements
                                                                   with Us
                                                                                                                     Amazon Currency Converter                              Manage Your Content
                                                                                                                                                                            and Devices
                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                            Help




https://www.amazon.com/s?k=KTM&me=A22DJYGQ4FUV3H&ref=nb_sb_noss                                                                                                                                                            2/3
10/20/2020                                       Case: 1:20-cv-06677 Document #: Amazon.com
                                                                                 14 Filed: Seller Profile: pingpingshangpu
                                                                                            11/10/20        Page 412 of 465 PageID #:2117
                                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                                         Account & Lists
                                                                                                                                                                                                       Returns                               0
                                          All
                                                                                                                                                                                                       & Orders       Try Prime                  Cart
                                                                                                                                                                                Account
      Deliver to
                                         Holiday Deals       Gift Cards     Best Sellers      Customer Service          New Releases         AmazonBasics          Whole Foods         Free Shipping                Shop the Fashion Gift guide
      Bensenville 60106


   pingpingshangpu                                                                                                                                         Have a question for
   pingpingshangpu storefront                                                                                                                              pingpingshangpu?
   Just launched No feedback yet
   pingpingshangpu is committed to providing each customer with the highest standard of customer service.                                                      Ask a question




   Detailed Seller Information


   Business Name:ShanXiXinHuiMaoXingShiYeYouXianGongSi
   Business Address:
     TangFangZhenNanAnGuCunDong
     XianYangShi XingPingShi
     ShanXiSheng
     713100
     CN


       Returns & Refunds         Shipping         Policies        Help            Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact pingpingshangpu to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                         Leave seller feedback     Tell us what you think about this page




        Best sellers in Kindle eBooks                                                                                                                                                                                               Page 1 of 8




                   A Time for Mercy (Jake                Mexican Gothic                       The Book of Lost Friends:              If You Tell: A True Story of         The Key to Rebecca
                   Brigance Book 3)                      › Silvia Moreno-Garcia               A Novel                                Murder, Family Secrets,…             › Ken Follett
                   › John Grisham                                         3,186               › Lisa Wingate                         › Gregg Olsen                                         1,652
                                    559                  Kindle Edition                                        3,137                                  16,729              Kindle Edition
                   Kindle Edition                        $12.99                               Kindle Edition                         Kindle Edition                       $1.99
                   $14.99                                                                     $13.99                                 $4.99


        Deals in magazine subscriptions                                                                                                                                                                                             Page 1 of 9




                   Real Simple                           Vogue                                National Geographic Kids               The Family Handyman                  HGTV Magazine
                                    28                                    1,171                                6,337                                  60                                   16
                   Print Magazine                        Print Magazine                       Print Magazine                         Print Magazine                       Print Magazine
                   $5.00                                 $19.99                               $30.00                                 $5.00                                $10.00


        Your Browsing History               View or edit your browsing history       ›                                                                                                  Page 1 of 3     See personalized recommendations

                                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                                 New customer? Start here.




                                                                                                                       Back to top



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A22DJYGQ4FUV3H&sshmPath=                                                                                          1/2
10/20/2020                                                                  Select
                                               Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                   Filed: Options - Amazon.com
                                                                                           11/10/20    Page 413Checkout
                                                                                                                    of 465 PageID #:2118




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from pingpingshangpu               (Learn more)                                              Monday, Nov. 9 - Wednesday, Dec. 2
                                                                                                                      FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    LWP Motorcycle Handguards, Motorcycle CNC Handlebar Grips Guard Brake
                    Clutch Levers Handle Guard Protector for KTM 990 SMR 2009 2013
                    Motorcycle Parts, Latest Models (Color : Red)
                    $89.38 - Quantity: 1
                    Sold by: pingpingshangpu


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  414 of 465 PageID #:2119




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $89.38
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $89.38
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $5.59
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $94.97

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 9, 2020 - Dec. 2, 2020
                                       LWP Motorcycle Handguards, Motorcycle                       Choose a delivery option:
                                       CNC Handlebar Grips Guard Brake Clutch                           Monday, Nov. 9 - Wednesday, Dec. 2
                                       Levers Handle Guard Protector for KTM 990                        FREE Shipping
                                       SMR 2009 2013 Motorcycle Parts, Latest
                                       Models (Color : Red)
                                       $89.38
                                       Quantity: 1 Change
                                       Sold by: pingpingshangpu
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020             Amazon.com: LWP Motorcycle
                                             Case:Handguards, Motorcycle CNC
                                                      1:20-cv-06677          Handlebar Grips
                                                                           Document       #: Guard Brake Clutch
                                                                                             14 Filed:          Levers handguards
                                                                                                          11/10/20      Page 415  22mm
                                                                                                                                     of Protector
                                                                                                                                        465 PageIDfor KTM 1090 Adventure 2017 1090ADV Motorcycle Parts, Lates…
                                                                                                                                                           #:2120
                                                                                                                                                       Hello, Sign in
   Skip to main content                            KTM                                                                                                 Account & Lists
                                                                                                                                                                              Returns                                 0
                                         All
                                                                                                                                                                              & Orders          Try Prime                 Cart
                                                                                                                                                       Account
       Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers   Customer Service   New Releases     AmazonBasics     Whole Foods     Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



                                                                                                                  LWP Motorcycle Handguards,                                      $89.38
                                                                                                                  Motorcycle CNC Handlebar                                        & FREE Shipping

                                                                                                                  Grips Guard Brake Clutch                                        Arrives: Nov 9 - Dec 2

                                                                                                                  Levers handguards 22mm
                                                                                                                                                                                  In Stock.
                                                                                                                  Protector for KTM 1090
                                                                                                                                                                                  Qty:
                                                                                                                                                                                   Qty:   1
                                                                                                                  Adventure 2017 1090ADV                                           1

                                                                                                                  Motorcycle Parts, Latest Models                                                   Add to Cart

                                                                                                                  (Color : Silver)
                                                                                                                                                                                                     Buy Now
                                                                                                                  Brand: LWP

                                                                                                                                                                                        Secure transaction
                                                                                                                  Price:   $89.38 & FREE Shipping                                 Ships from ... pingpingshangpu
                                                                                                                                                                                  Sold by ...      pingpingshangpu
                                                                                                                    Get $50 oﬀ instantly: Pay $39.38 $89.38 upon
                                                                                                                    approval for the Amazon Rewards Visa Card. No                       Deliver to Bensenville 60106
                                                                                                                    annual fee.

                                                                                                                  Returnable until Jan 31, 2021                                     Add to List

                                                                                                                  Color: Silver                                                     Add to Wedding Registry

                                                                                                                            $89.38            $89.38           $89.38
                                       Click image to open expanded view
                                                                                                                                                                                          Share

                                                                                                                            $89.38            $89.38           $89.38
                                                                                                                                                                                                Have one to sell?

                                                                                                                                                                                                Sell on Amazon
                                                                                                                            $89.38            $89.38


                                                                                                                     Condiction: High Quality 100% Brand New
                                                                                                                     Material: CNC Aluminum
                                                                                                                     ///////
                                                                                                                     Packaged 1 Pair Lever Guard(Left + Right)
                                                                                                                     Universal For 7/8" 22mm Handlebar Sport Street
                                                                                                                     Bikes With 14-16mm Or 18-19mm Bar End
                                                                                                                     Openings.




   Related products from Our Brands




                                                                                                                                                                                                                    Page 1 of 3




             Amazon Brand – Stone &            Amazon Brand – Stone &       Amazon Brand – Stone &     Amazon Brand – Stone &        Amazon Brand – Stone &   Amazon Brand – Stone &            Amazon Brand – Sto
             Beam Rustic Plaid                 Beam Rustic Plaid            Beam Rustic Solid 100%     Beam Modern Ceramic           Beam Mid-Century         Beam Classic Egyptian             Beam Modern Round
             Flannel Pillowcase Set,           Flannel Duvet Cover Set,     Cotton Flannel Bed         Floral Embossed               Patterned Planter,       Cotton Bathroom Towel             Iron Hanging Wall M
             Standard, Ivory and               King, Black and White        Sheet Set, Twin, Toast     Decorative Planter            10.53"H, Coral Pink      Set, Set of 3, Rose               With Shelf, 30 Inch
             Cream                                          656                          623           Flower Pot, 7.4"H, Blue                    465                        438                Height, Dark Bronze
                           1289                $91.67                       $51.49                                  521              $54.35                   $32.11                                         414
             $23.08                                                                                    $44.65                                                                                   $98.84



   Sponsored products related to this item                                                                                                                                                                      Page 1 of 13




https://www.amazon.com/LWP-Motorcycle-Handguards-Handlebar-handguards/dp/B08L8W5VSZ/ref=sr_1_5?dchild=1&keywords=KTM&m=A22DJYGQ4FUV3H&qid=1603160674&s=merchant-items&sr=1-5&th=1                                                 1/4
10/20/2020             Amazon.com: LWP CNC Brake
                                            Case:Clutch Levers, 6 Adjustable Document
                                                      1:20-cv-06677          Positions for K.T.M
                                                                                              #: 390
                                                                                                 14 Duke/RC390 2013-2019,Page
                                                                                                     Filed: 11/10/20      200 Duke/RC200 2012-2017,
                                                                                                                                416 of 465    PageID125 Duke/RC125
                                                                                                                                                         #:2121 2014-2019, 250 Duke 2016-2019 Motorcycl…
                                                                                                                                                          Hello, Sign in
   Skip to main content                           KTM                                                                                                     Account & Lists
                                                                                                                                                                                 Returns                                  0
                                        All
                                                                                                                                                                                 & Orders          Try Prime                  Cart
                                                                                                                                                          Account
       Deliver to
                                      Holiday Deals        Gift Cards       Best Sellers   Customer Service   New Releases     AmazonBasics     Whole Foods      Free Shipping    Registry         Sell            Gifts for kids
       Bensenville 60106




   ‹ Back to results



                                                                                                                    LWP CNC Brake Clutch Levers, 6                                   $63.70
                                                                                                                    Adjustable Positions for K.T.M                                   & FREE Shipping

                                                                                                                    390 Duke/RC390 2013-2019,                                        Arrives: Nov 9 - Dec 2

                                                                                                                    200 Duke/RC200 2012-2017,
                                                                                                                                                                                     In Stock.
                                                                                                                    125 Duke/RC125 2014-2019,
                                                                                                                                                                                     Qty:
                                                                                                                                                                                      Qty:   1
                                                                                                                    250 Duke 2016-2019                                                1

                                                                                                                    Motorcycle Parts, Latest Models                                                       Add to Cart
                                                                                                                    Brand: LWP
                                                                                                                                                                                                           Buy Now

                                                                                                                    Price:   $63.70 & FREE Shipping                                        Secure transaction

                                                                                                                      Get $50 oﬀ instantly: Pay $13.70 $63.70 upon                   Ships from ... pingpingshangpu

                                                                                                                      approval for the Amazon Rewards Visa Card. No                  Sold by ...      pingpingshangpu

                                                                                                                      annual fee.
                                                                                                                                                                                           Deliver to Bensenville 60106
                                                                                                                    Returnable until Jan 31, 2021
                                                                                                                       Brake Clutch Levers for K.T.M 390                               Add to List
                                                                                                                       Duke/RC3902013-2019, 200 Duke/RC200 2012-
                                                                                                                       2017, 125 Duke/RC1252014-2019, 250 Duke                         Add to Wedding Registry
                                                                                                                       2016-2019
                                              Roll over image to zoom in                                               Extend Length: From160 mm to 190mm; fully 6
                                                                                                                       adjustable positions                                                  Share
                                                                                                                       Foldable Design: Perfect design can be folded
                                                                                                                       upwards to prevent breakage in the event of a                               Have one to sell?
                                                                                                                       crash, automatic lever position restoration provides                        Sell on Amazon
                                                                                                                       quick recovery from the crash
                                                                                                                       High Quality: The adjustable levers are made of
                                                                                                                       6061-T6 Aluminum , they are anodizing ﬁnished,
                                                                                                                       the paint layers are twice thicker than others, colors
                                                                                                                       are durable, long lasting and not easy to fade
                                                                                                                       Easy to install, no modiﬁcation is necessary; please
                                                                                                                       contact us if you have any problem during use, we
                                                                                                                       will try our best to solve for you any time




   Related products from Our Brands




                                                                                                                                                                                                                        Page 1 of 2




             Amazon Brand –                   Amazon Brand –                  Amazon Brand –             Amazon Brand –              Ravenna Classic             Amazon Brand –                    Amazon Brand –
             Ravenna Home Classic             Ravenna Home Classic            Ravenna Home Classic       Ravenna Home Classic        Stoneware 2-Piece           Ravenna Home Classic              Ravenna Home Vinta
             Micro Mink Trellis Throw         Stoneware 3-Piece               Stoneware 3-Piece          Micro Mink Jacobean         Canister Set, 9.5"H and     Paisley Throw Pillow, 24"         Throw Pillow - 20 x 2
             Blanket - 50 x 60 Inch,          Filigree Canister Set - Set     Labeled Canister Set -     Throw Blanket, 60" x 80",   7.625"H, White with blue    x 12", Blue                       Inch, Light Blue
             Linen                            of 3, Red with Wood Lid         Set of 3, White with Red   Heather Grey                              60                         55                                 38
                          93                                88                Lid                                     63             $27.68                      $32.08                            $37.59
             $37.43                           $62.19                                       71            $49.49
                                                                              $65.99



   Sponsored products related to this item                                                                                                                                                                           Page 1 of 13




https://www.amazon.com/dp/B08LDVPSTL/ref=sr_1_2?dchild=1&keywords=KTM&m=A22DJYGQ4FUV3H&qid=1603160674&s=merchant-items&sr=1-2                                                                                                         1/4
10/23/2020           Amazon.com: Porotmotor Motorcycle Universal Racing Lever
                                            Case: 1:20-cv-06677               Guards 7/8" (22mm)
                                                                           Document        #: 14Proguard
                                                                                                 Filed: System CNC Aluminum
                                                                                                         11/10/20   Page 417Adjustable
                                                                                                                                 of 465Handlebar
                                                                                                                                           PageIDProtector Handguards For Honda Kawasaki Suzuki Yamaha …
                                                                                                                                                       #:2122

   Skip to main content                   All     ktm handguard                                                                     Acco
                                                                                                                                    Hello,       Lists       Returns                                 0
                                                                                                                                    Account                  & Orders           Try Prime                Cart

       Deliver to
                                        Holiday Deals     Gift Cards    Browsing History        Customer Service              Amazon.com        Prime Video                      Get ready for Halloween
       Bolingbrook 60440

     Automotive        Your Garage   Deals & Rebates    Best Sellers   Parts    Accessories     Tools & Equipment     Car Care      Motorcycle & Powersports        Truck          RV       Tires & Wheels




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards



   Subm                                                                                        Porotmotor Motorcycle                                              $40.99
                                                                                               Universal Racing Lever Guards                                      + $6.01 shipping
   Subm
                                                                                               7/8" (22mm) Proguard                                               Arrives: Nov 13 - Dec 7

   Subm
                                                                                               System CNC Aluminum
                                                                                                                                                                  Only 20 left in stock -
                                                                                               Adjustable Handlebar                                               order soon.
   Subm                                                                                        Protector Handguards For                                           Qty:
                                                                                                                                                                   Qty:   1
                                                                                                                                                                   1
                                                                                               Honda Kawasaki Suzuki
   Subm
                                                                                               Yamaha KTM IN Red                                                                  Add toto
                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                           Cart
                                                                                               Brand: porotmotor
   Subm                                                                                                                                                                             Submit
                                                                                                                                                                                     Buy Now


                                                                                               Price:   $40.99 + $6.01 shipping                                        Secure transaction

                                                                                               Get $50 oﬀ instantly: Pay $0.00 upon approval for                  Ships from ...        Porotmotor

                                                                                               the Amazon Rewards Visa Card. No annual fee.                       Sold by ...           Porotmotor

                                                                                               Extended holiday return window till Jan 31, 2021                   Add a Protection Plan:
                                                                                                                                                                       3-Year Auto Parts Protection
                                                                                               Color: Red
                                                                                                                                                                       Plan for $10.72
                                                                                                         $40.99            $40.99               $40.99

                                                                                                                                                                       Deliver to Bolingbrook 60440

                                                                                                         $40.99            $40.99               $40.99
                                                                                                                                                                    Add to List


                                                                                                         $40.99
                                                                                                                                                                          Share

                                      Roll over image to zoom in                                  Material:T6061 Aluminum,Anti-Oxdizing and
                                                                                                                                                                                Have one to sell?
                                                                                                  Long Lasting
                                                                                                                                                                                Sell on Amazon
                                                                                                  Conditon:100% Brand New High Quality set of
                                                                                                  Brush Hand Guards
                                                                                                  Fitment: All Brand Motorcycle that have 7/8"
                                                                                                  (22mm) Diameter Handle Bar. pls make sure your
                                                                                                  handle bars have hollow ends before ordering
                                                                                                  Remove much of the air pressure applied to
                                                                                                  levers during riding
                                                                                                  Protect levers from unwanted contact,especially
                                                                                                  useful during track days and racing events
                                                                                               › See more product details

                                                                                                 Report incorrect product information.



                                                                                                                             7/8 Inches 22mm Motorcycle Universal
                                                                                                                             Handguards Hand Guard for KTM EXC EXCF SX...

                                                                                                                                           22     |      $22.89

                                                                                                                             Shop now ›

                                                                                               Sponsored




   You might also like                                                                                                                                                                          Page 1 of 10
   Sponsored




                    7/8 Inches 22mm                JFG RACING Motorcycle            7/8"22mm and 1                  White Motorcycle                     KTM Probend                          JFG-RAC
                    Motorcycle Universal           Universal Handguards             1/8"28mm Handguards             Aluminum Vented                      Handguard Set by Cycra               Handgu
                    Handguards Hand Guard          Aluminum Hand Guards             Universal Hand Guards           Handguards 7/8"22mm                  OEM: U6910022                        Guards
                    for KTM EXC EXCF SX…           Brush Bar For oﬀ R...            Brush Bar For oﬀ Road…          and 1 1/8"28mm…                      $53.99                               7/8" an
                                 22                             733                              119                            14
                    $22.89                         $19.99                           $10.99                          $18.99                                                                    $29.99
https://www.amazon.com/Porotmotor-Motorcycle-Universal-Adjustable-Handguards/dp/B087TRWJF5/ref=sr_1_124?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-124&th=1                                          1/5
10/23/2020           Amazon.com: Porotmotor Motorcycle Universal Racing Lever
                                            Case: 1:20-cv-06677               Guards 7/8" (22mm)
                                                                           Document        #: 14Proguard
                                                                                                 Filed: System CNC Aluminum
                                                                                                         11/10/20   Page 418Adjustable
                                                                                                                                 of 465Handlebar
                                                                                                                                           PageIDProtector Handguards For Honda Kawasaki Suzuki Yamaha …
                                                                                                                                                       #:2123

   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $40.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Red

   Technical Details                                                                                        Additional Information

         Manufacturer                                    Porotmotor                                            ASIN                                      B087TRWJF5

         Brand                                           Porotmotor                                            Date First Available                      April 29, 2020

         Item Weight                                     12.3 ounces                                        Warranty & Support
         Product Dimensions                              9.84 x 5.51 x 1.97 inches                          Product Warranty: For warranty information about this product, please click here
         Manufacturer Part Number                        MTLGRD006P
                                                                                                            Feedback

                                                                                                            Would you like to tell us about a lower price?


   Videos
              Videos for related products




                                                  7:29                                          1:59                                       1:53                                        0:53
               Installing handguards on 2008                 JFG-RACING Black Hand Guards                   JFG RACING White Handguards              handguards show and install
               Yamaha WR250F                                 Handguards                                     Hand Guards - 7/8" 22mm and 1…

               JFG RACING                                    JFG RACING                                     JFG RACING                               AnXin



     Upload your video




   Product description
       Color:Red

             For Racing : This guard protects your front brake from accidentally being engaged if you bump into another rider or other object.

             For street riders: it can also be a good safety addition to against bumping into car mirrors or other road hazards.

             Material: T6061 Aluminum,Anti-Oxdizing and Long Lasting
             Condition:100% Brand New High Quality set of Brush Hand Guards
             Fitment:
             Universal for Most Sport Street Motorcycle
             All Brand Motorcycle that have 7/8” (22mm) Diameter Handle Bar. Suitable for all 7/8" handle bar, Such as: Honda, Suzuki, Yamaha, Kawasaki, etc.
             Package Includes:
             2pcs lever guards, left & right




   You might also like                                                                                                                                                                  Page 1 of 6
   Sponsored




https://www.amazon.com/Porotmotor-Motorcycle-Universal-Adjustable-Handguards/dp/B087TRWJF5/ref=sr_1_124?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-124&th=1                                2/5
10/23/2020        Amazon.com: Porotmotor Motorcycle Universal Racing Lever
                                         Case: 1:20-cv-06677               Guards 7/8" (22mm)
                                                                        Document        #: 14Proguard
                                                                                              Filed: System CNC Aluminum
                                                                                                      11/10/20   Page 419Adjustable
                                                                                                                              of 465Handlebar
                                                                                                                                        PageIDProtector Handguards For Honda Kawasaki Suzuki Yamaha …
                                                                                                                                                    #:2124




                7/8 Inches 22mm                    KTM Probend                   Black Handguards                JFG RACING White                 Handguards Hand                   JFG RAC
                Motorcycle Universal               Handguard Set by Cycra        Universal Vented Hand           Motorcycle Plastic               Guards Guard                      Universa
                Handguards Hand Guard              OEM: U6910022                 Guards Brush Bar For oﬀ         Handguards 7/8"22mm              Handguard - Universal             Aluminu
                for KTM EXC EXCF SX…               $53.99                        Road ATV KTM EXC SX...          and 1 1/8"28mm…                  7/8 inches 22mm and…              Brush B
                             22                                                               14                             335                               100
                $22.89                                                           $18.99                          $9.99                            $25.99                            $19.99




                                                                                                                                                                        Sponsored


   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                   No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                             Shop now


                                            Sponsored




https://www.amazon.com/Porotmotor-Motorcycle-Universal-Adjustable-Handguards/dp/B087TRWJF5/ref=sr_1_124?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-124&th=1                            3/5
10/23/2020       Amazon.com: Porotmotor Motorcycle Universal Racing Lever
                                        Case: 1:20-cv-06677               Guards 7/8" (22mm)
                                                                       Document        #: 14Proguard
                                                                                             Filed: System CNC Aluminum
                                                                                                     11/10/20   Page 420Adjustable
                                                                                                                             of 465Handlebar
                                                                                                                                       PageIDProtector Handguards For Honda Kawasaki Suzuki Yamaha …
                                                                                                                                                   #:2125




                                                                          7/8 Inches 22mm Motorcycle Universal
                                                                          Handguards Hand Guard for KTM EXC EXCF SX...                         Shop now
                                                                          $22.89                                22

                                                                                                                                                          Sponsored




     Deals in magazine subscriptions                                                                                                                                                  Page 1 of 8




                 National Geographic               Nation                            Us Weekly                          Young Rider                  Highlights for Children
                 Kids                                               265                               1,056                              189                          2,039
                                  6,454            Print Magazine                    Print Magazine                     Print Magazine               Print Magazine
                 Print Magazine                    $27.00                            $29.99                             $16.46                       $29.99
                 $15.00


     Best sellers in Kindle eBooks                                                                                                                                                    Page 1 of 7




                 A Time for Mercy (Jake            If You Tell: A True Story         The Cipher (Nina                   I Promise You: Stand-        The One Love Collection
                 Brigance Book 3)                  of Murder, Family…                Guerrera Book 1)                   Alone College Sports…        › Lauren Blakely
                 › John Grisham                    › Gregg Olsen                     › Isabella Maldonado               › Ilsa Madden-Mills                         1
                                  1,473                             17,066                           4,114                             586           Kindle Edition
                 Kindle Edition                    Kindle Edition                    Kindle Edition                     Kindle Edition               $0.99
                 $14.99                            $4.99                             $4.99                              $2.99


     Your Browsing History                View or edit your browsing history   ›                                                                                                      Page 1 of 2




                                                                                                 Back to top




               Get to Know Us                              Make Money with Us                                 Amazon Payment Products                             Let Us Help You
               Careers                                     Sell products on                                   Amazon Rewards Visa                                 Amazon and COVID-
                                                           Amazon                                             Signature Cards                                     19
               Blog
                                                           Sell apps on Amazon                                Amazon.com Store Card                               Your Account
               About Amazon
                                                           Become an Aﬃliate                                  Amazon Business Card                                Your Orders
               Press Center
                                                           Advertise Your Products                            Amazon Business Line of Credit                      Shipping Rates &
               Investor Relations                                                                                                                                 Policies
                                                           Self-Publish with Us                               Shop with Points
               Amazon Devices                                                                                                                                     Amazon Prime
                                                           Host an Amazon Hub                                 Credit Card Marketplace
               Amazon Tours                                                                                                                                       Returns &
                                                           › See More Make Money                              Reload Your Balance                                 Replacements
                                                           with Us
                                                                                                              Amazon Currency Converter                           Manage Your Content
                                                                                                                                                                  and Devices
                                                                                                                                                                  Amazon Assistant
                                                                                                                                                                  Help




                                                                                                   English                United States




https://www.amazon.com/Porotmotor-Motorcycle-Universal-Adjustable-Handguards/dp/B087TRWJF5/ref=sr_1_124?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-124&th=1                              4/5
10/23/2020                                                                 Amazon.com
                                     Case: 1:20-cv-06677 Document #: 14 Filed:        : KTM Page
                                                                               11/10/20     IN Red 421 of 465 PageID #:2126


   Skip to main content            Porotmotor       KTM IN Red                                                            Acco
                                                                                                                          Hello,    Lists    Returns                           0
                                                                                                                          Account            & Orders    Try Prime                   Cart

       Deliver to
                                  Holiday Deals      Gift Cards   Browsing History       Customer Service           Amazon.com      Prime Video   Best Sellers    Buy Again
       Bolingbrook 60440

     3 results for Porotmotor : "KTM IN Red"                                                                                                                     Sort  by:Featured
                                                                                                                                                                 Featured
                                                                                                                                                                  Sort by:


     Brand
     porotmotor                                                                               Porotmotor Dirt Bike Fork Support Brace Transportation
                                                                                              Protection 25cm for KTM Honda In Red
                                                                                              Red
                                                                                              $
                                                                                               1299
                                                                                              $6.00 shipping
                                                                                              Only 19 left in stock - order soon.

                                                                                                                           +




                                                                                              Porotmotor Motorcycle Universal Racing Lever Guards 7/8"
                                                                                              (22mm) Proguard System CNC Aluminum Adjustable Handlebar…
                                                                                              Red
                                                                                              $4099

                                                                                              $6.01 shipping
                                                                                              Only 20 left in stock - order soon.

                                                                                                                           +




                                                                                              Porotmotor Motorcycle Universal Racing Lever Guards Protect
                                                                                              7/8" (22mm) Proguard System CNC Aluminum Adjustable…
                                                                                              black + red
                                                                                              $
                                                                                               4099
                                                                                              $6.01 shipping
                                                                                              Only 20 left in stock - order soon.

                                                                                                                           +




                                                  Use fewer keywords or try these instead

                                                  in red


                                                                                              Porotmotor Motorcycle Oﬀ-Road Universal Waterproof Tool Tube
                                                                                              Gloves Raincoat Storage Box Cap Holder Canisters Tool Repair…
                                                                                                             1
                                                                                              Black
                                                                                              $
                                                                                               1600
                                                                                              Get it as soon as Mon, Oct 26
                                                                                              FREE Shipping on your ﬁrst order
                                                                                              shipped by Amazon
                                                                                              Only 15 left in stock - order soon.
                                                                                              Price may vary by color




                                                  Need help?
                                                  Visit the help section or contact us




     Deals in magazine subscriptions                                                                                                                                      Page 1 of 8




https://www.amazon.com/s?k=KTM+IN+Red&me=A2GFN4SV7SS8AS&ref=nb_sb_noss                                                                                                                      1/3
10/23/2020                                     Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                  Filed: 11/10/20           Porotmotor
                                                                                                         Page     422 of 465 PageID #:2127

   Skip to main content                      All
                                                                                                                                            Acco
                                                                                                                                            Hello,          Lists        Returns                          0
                                                                                                                                            Account                      & Orders       Try Prime              Cart

       Deliver to
                                           Holiday Deals     Gift Cards        Browsing History        Customer Service              Amazon.com             Prime Video                Shop the Beauty Gift Guide
       Bolingbrook 60440


    Porotmotor                                                                                                                      Have a question for Porotmotor?
    Porotmotor storefront
                    100% positive lifetime (2 total ratings)                                                                         Ask a question
    Porotmotor is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:Jiaxing Jujie Wujin Tool Limited
    Business Address:
      Room 718 Building 1 No.373 Luolong Road Haichang Street
      Haining City
      Jiaxing
      Zhejiang
      314400
      CN


       Feedback        Returns & Refunds             Shipping         Policies       Help         Products



                             “ This honorable seller, stands behind his product. Made with excellent materials. I would buy
                                                                                                                                                              30 days     90 days      12 months    Lifetime
                               again, and would recommend highly. Thank you very much. ”
                                                                                                                                                 Positive      100%         100%           100%       100%
                             By HitMan on October 16, 2020.
                                                                                                                                                 Neutral            0%        0%             0%         0%
                             “ The tracking number didn't update but once the seller gave a diﬀerent site to track, we could
                                                                                                                                                 Negative           0%        0%             0%         0%
                              see the activity. Item arrived past the estimated date but keep in mind it was during Covid &
                              coming from overseas. ”                                                                                            Count               1             1           2          2
                             Read less

                             By Lisa15522 on June 6, 2020.




                                                                           Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                            Page 1 of 8




                    Horse Illustrated                    Food & Wine                        Town & Country                 VegNews Magazine                     Martha Stewart Living
                                     206                                  12                                 4                              103                                    4,377
                    Print Magazine                       Print Magazine                     Print Magazine                 Print Magazine                       Print Magazine
                    $20.21                               $3.00                              $6.00                          $17.00                               $5.00


         Best sellers in Kindle eBooks                                                                                                                                                              Page 1 of 7




                    A Time for Mercy (Jake               If You Tell: A True Story of       The Cipher (Nina Guerrera      I Promise You: Stand-                The One Love Collection
                    Brigance Book 3)                     Murder, Family Secrets,…           Book 1)                        Alone College Sports…                › Lauren Blakely
                    › John Grisham                       › Gregg Olsen                      › Isabella Maldonado           › Ilsa Madden-Mills                                     1
                                     1,473                                17,066                             4,114                          586                 Kindle Edition
                    Kindle Edition                       Kindle Edition                     Kindle Edition                 Kindle Edition                       $0.99
                    $14.99                               $4.99                              $4.99                          $2.99


         Your Browsing History                 View or edit your browsing history    ›                                                                                                              Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2GFN4SV7SS8AS&sshmPath=                                                        1/2
10/23/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 423Checkout
                                                                                                                 of 465 PageID #:2128




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from Porotmotor                (Learn more)                                                   Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                $6.01 - Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             Porotmotor Motorcycle Universal Racing Lever Guards 7/8" (22mm)
             Proguard System CNC Aluminum Adjustable Handlebar Protector
             Handguards For Honda Kawasaki Suzuki Yamaha KTM IN Red
             $40.99 - Quantity: 1
             Sold by: Porotmotor


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/23/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                424 of 465 PageID #:2129




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $40.99
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $6.01
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $47.00
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $2.56
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                              $49.56

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                                                                                                                                                                            Why didn't I qualify for free shipping?
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                            Porotmotor Motorcycle Universal Racing                      Choose a delivery option:
                            Lever Guards 7/8" (22mm) Proguard System                         Friday, Nov. 13 - Monday, Dec. 7
                            CNC Aluminum Adjustable Handlebar                                $6.01 - Shipping
                            Protector Handguards For Honda Kawasaki
                            Suzuki Yamaha KTM IN Red
                            $40.99
                            Quantity: 1 Change
                            Sold by: Porotmotor
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/23/2020                                              Amazon.com:Document
                                            Case: 1:20-cv-06677     Porotmotor Dirt#:
                                                                                   Bike
                                                                                      14Fork Support
                                                                                          Filed:     Brace Transportation
                                                                                                  11/10/20      Page 425  Protection 25cmPageID
                                                                                                                                of 465   for KTM Honda In Red
                                                                                                                                                   #:2130

   Skip to main content                   All    KTM IN Red                                                                       Acco
                                                                                                                                  Hello,      Lists       Returns                                0
                                                                                                                                  Account                 & Orders           Try Prime               Cart

       Deliver to
                                         Holiday Deals   Gift Cards    Browsing History       Customer Service             's Amazon.com      Prime Video            Shop and save with SNAP EBT
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                      Porotmotor Dirt Bike Fork                                         $12.99
                                                                                             Support Brace Transportation                                      + $6.00 shipping
   Subm
                                                                                             Protection 25cm for KTM                                           Arrives: Nov 13 - Dec 7

   Subm
                                                                                             Honda In Red
                                                                                             Brand: Porotmotor                                                 Only 20 left in stock -
                                                                                                                                                               order soon.
   Subm
                                                                                             Price:   $12.99 + $6.00 shipping                                  Qty:
                                                                                                                                                                Qty:
                                                                                                                                                                1      1


   Subm                                                                                      Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                      Add toto
                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                        Cart

   Subm                                                                                      Extended holiday return window till Jan 31, 2021                                    Submit
                                                                                                                                                                                  Buy Now
                                                                                              Color: Red
                                                                                                                                                                    Secure transaction
                                                                                                       $12.99            $12.99              $12.99            Ships from ...       Porotmotor
                                                                                                                                                               Sold by ...          Porotmotor

                                                                                                       $12.99            $12.99              $12.99
                                                                                                                                                                    Deliver to Bolingbrook 60440

                                                                                                transportation support protection
                                                                                                                                                                 Add to List
                                                                                                Limits suspension action during transport. Fits
                                                                                                between the front fender and front tire of your
                                                                                                motorcycle when transporting.
                                                                                                Added stability and conﬁdence during transport.
                                                                                                                                                               New (2) from
                                                                                                Fits full size oﬀ-road motorcycles
                                                                                                                                                               $12.99 + $6.00 Shipping
                                                                                                Allows motorcycle to be tied down securely
                                                                                                without compressing the forks, preventing
                                                                                                damage to the fork seals and springs. Increases                        Share
                                      Roll over image to zoom in                                seal and spring life.
                                                                                              › See more product details                                                     Have one to sell?

                                                                                                                                                                             Sell on Amazon
                                                                                             New (2) from $12.99 + $6.00 Shipping
                                                                                                Report incorrect product information.



                                                                                                                            OTOM CNC Stop Button Kill Switch for KTM
                                                                                                                            Honda Suzuki Yamaha Universal Engine Stop...

                                                                                                                                         1     |      $10.99

                                                                                                                            Shop now ›

                                                                                              Sponsored




   You might also like                                                                                                                                                                       Page 1 of 33
   Sponsored




                    OTOM CNC Stop Button          MOTO4U Dirt Bike Fork           Autobahn88 Motorcycle            Autobahn88 Motorcycle              MC Motoparts M10 1.5                 Rxmgf U
                    Kill Switch for KTM           Support Brace                   Footpeg (Front/Rider -           Fuel Tank Cap, Keyless,            pitch S-Fight Swingarm               35W Mo
                    Honda Suzuki Yamaha           Transportation                  Touring-Type with                Quick Lock/Release, for            Spools Sliders For KTM               Headlig
                    Universal Engine Stop ...     Protection 25cm for…            40mm-Extension) ﬁts...           KTM Adventure...                   950 690 Supermot...                  Led Ligh
                                  1                            97                 $59.90                                       1                      $31.80                               $33.99
                    $10.99                        $12.99                                                           $64.90


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $12.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
https://www.amazon.com/Porotmotor-Support-Brace-Transportation-Protection/dp/B085XTPVSS/ref=sr_1_1?dchild=1&keywords=KTM%2BIN%2BRed&m=A2GFN4SV7SS8AS&qid=1603429088&s=merchant-items&…                      1/5
10/23/2020           Amazon.com: Porotmotor Motorcycle Universal Racing Lever
                                            Case: 1:20-cv-06677               Guards Protect
                                                                           Document       #:7/8"
                                                                                              14(22mm) Proguard
                                                                                                  Filed:        SystemPage
                                                                                                         11/10/20      CNC Aluminum
                                                                                                                             426 ofAdjustable
                                                                                                                                    465 PageIDHandlebar#:2131
                                                                                                                                                        Protector Handguards For Honda Kawasaki Suzuki Y…


   Skip to main content                   All     KTM IN Red                                                                        Acco
                                                                                                                                    Hello,      Lists       Returns                               0
                                                                                                                                    Account                 & Orders          Try Prime               Cart

       Deliver to
                                         Holiday Deals     Gift Cards   Browsing History        Customer Service             's Amazon.com     Prime Video            Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                                        Porotmotor Motorcycle                                            $40.99
                                                                                               Universal Racing Lever Guards                                    + $6.01 shipping
   Subm
                                                                                               Protect 7/8" (22mm)                                              Arrives: Nov 13 - Dec 7

   Subm
                                                                                               Proguard System CNC
                                                                                                                                                                Only 20 left in stock -
                                                                                               Aluminum Adjustable                                              order soon.
   Subm                                                                                        Handlebar Protector                                               Qty:
                                                                                                                                                                  Qty:   1
                                                                                                                                                                  1
                                                                                               Handguards For Honda
   Subm
                                                                                               Kawasaki Suzuki Yamaha KTM                                                        Add toto
                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                          Cart

   Subm                                                                                        IN Black + Red                                                                      Submit
                                                                                                                                                                                    Buy Now
                                                                                               Brand: porotmotor
                                                                                                                                                                      Secure transaction

                                                                                                                                                                Ships from ...       Porotmotor
                                                                                               Price:   $40.99 + $6.01 shipping
                                                                                                                                                                Sold by ...          Porotmotor
                                                                                               Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                               the Amazon Rewards Visa Card. No annual fee.
                                                                                                                                                                      Deliver to Bolingbrook 60440
                                                                                               Extended holiday return window till Jan 31, 2021
                                                                                                                                                                  Add to List
                                                                                               Color: black + red

                                                                                                         $40.99            $40.99              $40.99                    Share


                                                                                                                                                                              Have one to sell?
                                                                                                         $40.99            $40.99              $40.99
                                                                                                                                                                              Sell on Amazon

                                                                                                  Material:T6061 Aluminum,Anti-Oxdizing and
                                      Roll over image to zoom in                                  Long Lasting
                                                                                                  Conditon:100% Brand New High Quality set of
                                                                                                  Brush Hand Guards
                                                                                                  Fitment: All Brand Motorcycle that have 7/8"
                                                                                                  (22mm) Diameter Handle Bar. pls make sure your
                                                                                                  handle bars have hollow ends before ordering
                                                                                                  Remove much of the air pressure applied to
                                                                                                  levers during riding
                                                                                                  Protect levers from unwanted contact,especially
                                                                                                  useful during track days and racing events
                                                                                                › See more product details

                                                                                                  Report incorrect product information.


   You might also like                                                                                                                                                                        Page 1 of 32
   Sponsored




                    OTOM CNC Stop Button           Autobahn88 Motorcycle            Autobahn88 Motorcycle            7/8"22mm and 1                     2pcs M8 X1.5 Motorcycle             7/8"22m
                    Kill Switch for KTM            Footpeg (Front/Rider -           Fuel Tank Cap, Keyless,          1/8"28mm Motorcycle                Swing arm Sliders Spools            1/8"28m
                    Honda Suzuki Yamaha            Touring-Type with                Quick Lock/Release, for          Aluminum Handguards                CNC Swing Arm Stand                 Universa
                    Universal Engine Stop ...      40mm-Extension) ﬁts...           KTM Adventure...                 Hand Guards For…                   Screw for Duca...                   Brush B
                                  1                $59.90                                       1                               19                                  100
                    $10.99                                                          $64.90                           $27.98                             $17.99                              $10.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $40.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

https://www.amazon.com/Porotmotor-Motorcycle-Universal-Adjustable-Handguards/dp/B087T5XGPB/ref=sr_1_3?dchild=1&keywords=KTM%2BIN%2BRed&m=A2GFN4SV7SS8AS&qid=1603429088&s=merchant-ite…                       1/4
10/26/2020                                                   Amazon.com: CPOWACE
                                                    Case: 1:20-cv-06677          Moto LED
                                                                           Document    #: Headlight
                                                                                          14 Filed: with11/10/20
                                                                                                        High/Low Fit for KTM 200
                                                                                                                      Page   427 250of
                                                                                                                                     300 350 PageID
                                                                                                                                       465   500 EXC XCW: Automotive
                                                                                                                                                       #:2132

   Skip to main content                              ktm headlight                                                                                                         Acco
                                                                                                                                                                           Hello,       Lists   Returns                                    0
                                             All
                                                                                                                                                                           Account              & Orders             Try Prime                 Cart

      Deliver to
                                           Holiday Deals      Gift Cards            's Amazon.com         Customer Service      Prime Video       Best Sellers   Browsing History           Buy Again           Shop the Fashion Gift guide
      Oak Park 60302

    Automotive         Your Garage      Deals & Rebates     Best Sellers    Parts      Accessories        Tools & Equipment     Car Care      Motorcycle & Powersports        Truck       RV    Tires & Wheels              Vehicles




   Automotive › Lights & Lighting Accessories › Lighting Assemblies & Accessories › Headlight Assemblies, Parts & Accessories › Headlight Assemblies



   Subm                                                                                    CPOWACE Moto LED Headlight with High/Low Fit                                                                $200.00
                                                                                           for KTM 200 250 300 350 500 EXC XCW                                                                         & FREE Returns
   Subm                                                                                    Brand: CPOWACE
                                                                                                                                                                                                       FREE delivery: Friday, Oct 30
                                                                                                                                                                                                       Details
   Subm                                                                                    Price:   $200.00 & FREE Returns                                                                             Fastest delivery: Wednesday,
                                                                                                                                                                                                       Oct 28 Details
                                                                                           Pay $33.33/month for 6 months (plus S&H, tax) with 0% interest equal monthly
   Subm                                                                                    payments when you're approved for an Amazon Store Card.
                                                                                                                                                                                                       Only 3 left in stock -
                                                                                           Extended holiday return window till Jan 31, 2021                                                            order soon.
   Subm
                                                                                               Fitment:2014-2016 KTM 200 XC-W,2014-2016 KTM 250 XC-W,2014-2018 KTM
                                                                                                                                                                                                       Qty:
                                                                                                                                                                                                        Qty:
                                                                                                                                                                                                        1      1
                                                                                               300 XC-W,2014-2016 KTM 500 EXC,2014-2018 KTM 300 XCW Six Days,2014-2016
   Subm                                                                                        KTM 350 EXC-F,2015 KTM 250 KTM XC-F,2016 KTM 500 EXC Six Days,2017 KTM                                                  Add toto
                                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                                Cart
                                                                                               450 EXC-F Six Days,2017 KTM 500 EXC-F Six Days,2017-2018 KTM 150 XCW,2017-
                                                                                               2018 KTM 250 XCW,2018 KTM 250 XCW TPI,2018 KTM 300 EXC TPI;                                                               Submit
                                                                                                                                                                                                                          Buy Now
                                                                                               Replacement part for 79614901000;
                                                                                               High beam@3100lm,low beam@2300lm,voltage:12V;                                                                Secure transaction
                                                                                               Housing color:Black.
                                                                                               Wiring:Brown wire-Negative,Black wire-DRL,Green wire-low beam,Yellow wire-high                          Ships from ...        Amazon

                                                                                               beam,insert the plug to the headlight socket,make sure high to high,low to low,drl                      Sold by ...           POWACE Inc

                                                                                               to drl.Otherwise, the light can not work.
                                                                                                                                                                                                            Add your 30-day
                                                                                            › See more product details                                                                                     FREE trial of Prime
                                 Roll over image to zoom in
                                                                                                                                                                                                           and get fast, FREE
                                                                                               Report incorrect product information.
                                                                                                                                                                                                           delivery

                                                                                                                                                                                                       Add a Protection Plan:
   Inspired by your recent shopping trends                                                                                                                                      Page 1 of 17
                                                                                                                                                                                                           3-Year Protection for $21.99

                                                                                                                                                                                                           Add gift options

                                                                                                                                                                                                           Deliver to          - Oak Park 60302



                                                                                                                                                                                                         Add to List



                                                                                                                                                                                                               Share

               Black Motorcycle Dirt               CNC Aluminum Universal             Motorcycle Swingarm              Specmoto Hardware                kemimoto Dirt Bike Foot
                                                                                                                                                                                                                     Have one to sell?
               bike Motocross                      Billet Complete                    Guard Swing Arm                  Brand Bolt Kit Euro Type.        Pegs Compatible With
               Headlights Streetﬁghter             Motorcycle Windscreen              Protector For KTM                Fits: KTM & Husqvarna            KTM KTM 125-530                                              Sell on Amazon
               headlamp Fairing                    Fairing Bolt Kit…                  EXC125 EXC200…                   Model Series Dirt Bike…          EXC/EXC-F 2017-2019…
                                6                                 56                                 45                               24                               3
               $26.99                              $23.99                             $21.99                           $39.99                           $26.99
               Only 5 left in stock - order…       Only 7 left in stock - order…      Only 1 left in stock - order…    Only 19 left in stock - orde…    Only 19 left in stock - orde…




   You might also like                                                                                                                                                          Page 1 of 37
   Sponsored


                                                                                                                                                                                                   9006 LED Headlight Bulbs,
                                                                                                                                                                                                   LINKSTYLE 1:1 Design HB4…

                                                                                                                                                                                                   $
                                                                                                                                                                                                       18.99




               JFG RACING Headlight                JFG RACING S2 12V 35W              S7 LED Headlight All-in-         AloneGoer 2pcs Oil Filter        JFG RACING Dual 5W
               Fairing Headlight Mask              Universal Motorcycle               One Conversion Kit-              Compatible with HF652            LED Bulbs 12V Universal
               Headlamp Cover                      Headlight Head Lamp                H4(High/Low Beam)                652 KTM 250 350 400              Modiﬁed Headlight Head
               Lampshade For 125…                  Led Lights For Dirt ...            9600 Lumen 12000K…               450 500 505 530...               Lamp For SX EXC ...
                            2                                   67                                6                    $9.99                                        38
               $19.99                              $35.99                             $32.99                                                            $39.99


   Customers who viewed this item also viewed                                                                                                                                                                                            Page 1 of 8




                   NEW KTM LED                        Baja Designs Squadron                Baja Designs Squadron              JFG RACING Dual 5W                 ATOPLITE moto LED                TARAZON Supermoto
                   HEADLIGHT 200 300                  Sport LED Headlight Kit              Sport LED Headlight Kit            LED Bulbs 12V Universal            Headlight High/Low               17" & 17" Complete
                   350 500 XC-W SIX DAYS              2008-2013 with                       2008-2013                          Modiﬁed Headlight Head             Beam with Angel Eyes             Wheels Set Rims SX SXF                       2
                   EXC-F EXC 79614901000              Headlight Shell                                       6                 Lamp For SX EXC XCF…               DRL & Indicator Turn             EXC SXS XC XC-F XC-W…
                                    1                                  3                   $134.96                                           38                  Signal Light Assembly…                                 7                      $
                   $285.99                            $179.96                              Only 10 left in stock - orde…      $39.99                             1 oﬀer from $259.00              $559.95                                      O
                   Only 1 left in stock - order…      Only 11 left in stock - orde…


https://www.amazon.com/CPOWACE-Moto-LED-Headlight-High/dp/B085M1BRMF/ref=sr_1_16?crid=25S5SERU50LQG&dchild=1&keywords=ktm+headlight&qid=1603070319&sprefix=KTM+headli%2Caps%2C384&… 1/5
10/26/2020                                                 Amazon.com: CPOWACE
                                                  Case: 1:20-cv-06677          Moto LED
                                                                         Document    #: Headlight
                                                                                        14 Filed: with11/10/20
                                                                                                      High/Low Fit for KTM 200
                                                                                                                    Page   428 250of
                                                                                                                                   300 350 PageID
                                                                                                                                     465   500 EXC XCW: Automotive
                                                                                                                                                     #:2133



   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                Additional Information

        Manufacturer                                       CPOWACE                                                     ASIN                                           B085M1BRMF

        Brand                                              CPOWACE                                                     Best Sellers Rank                              #1,424,268 in Automotive (See Top 100 in
                                                                                                                                                                      Automotive)
        Item Weight                                        1.67 pounds                                                                                                #18,968 in Automotive Headlight
                                                                                                                                                                      Assemblies
        Package Dimensions                                 8.7 x 6.7 x 4.6 inches
                                                                                                                       Date First Available                           March 7, 2020
        Manufacturer Part Number                           HICDAHIYIDUI

        Bulb Type                                          LED                                                      Warranty & Support

                                                                                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                                    Feedback

                                                                                                                     Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                               Page 1 of 2

             Videos for related products




                                                 10:07                                     9:35                                            7:10                                 4:42
             Headlight Assembly for 07-13                 AUTOSAVER88 install Headlight                New released 7 inch led headlight          Headlight Repair from Meguiar's         Installation for 200
             Chevy Avalanche ,07-14…                      Assembly for 2003-2006 Chevy…                                                                                                   Ram Headlight Ass

             autosaver88                                  autosaver88                                  AUDEXEN LIGHT                              Meguiar's Inc.                          autosaver88



     Upload your video




   Product description

         Wiring:
         Brown wire-Negative
         Black wire-DRL
         Green wire-low beam
         Yellow wire-high beam

         Installation:
         Step 1.Conﬁrm the high/low/drl ﬁrst.
         Step 2. Insert the plug to the headlight socket,make sure high to high,low to low,drl to drl.Otherwise, the light can not work.
         Step 3. Connect to circuit and turn on power.

         Fitment:
         2014-2016 KTM 200 XC-W,
         2014-2016 KTM 250 XC-W,
         2014-2018 KTM 300 XC-W,
         2014-2016 KTM 500 EXC,
         2014-2018 KTM 300 XCW Six Days,
         2014-2016 KTM 350 EXC-F,
         2015 KTM 250 KTM XC-F,
         2016 KTM 500 EXC Six Days,
         2017 KTM 450 EXC-F Six Days,
         2017 KTM 500 EXC-F Six Days,
         2017-2018 KTM 150 XCW,
         2017-2018 KTM 250 XCW,
         2018 KTM 250 XCW TPI,
         2018 KTM 300 EXC TPI




   Customers who bought this item also bought




                Motorex Cross Power 4T
                Oil - 10W50-4L. 171-

https://www.amazon.com/CPOWACE-Moto-LED-Headlight-High/dp/B085M1BRMF/ref=sr_1_16?crid=25S5SERU50LQG&dchild=1&keywords=ktm+headlight&qid=1603070319&sprefix=KTM+headli%2Caps%2C384&… 2/5
10/26/2020                                               Amazon.com: CPOWACE
                                                Case: 1:20-cv-06677          Moto LED
                                                                       Document    #: Headlight
                                                                                      14 Filed: with11/10/20
                                                                                                    High/Low Fit for KTM 200
                                                                                                                  Page   429 250of
                                                                                                                                 300 350 PageID
                                                                                                                                   465   500 EXC XCW: Automotive
                                                                                                                                                   #:2134
                401-400
                               205
                $56.47
                Only 14 left in stock - orde…




   You might also like                                                                                                                                                               Page 1 of 23
   Sponsored




                JFG RACING Headlight             [AKKON] For 2016-2019      JFG RACING Dual 5W          Orange Frame Guard         JFG RACING S2 12V 35W      AnXin Radiator
                Fairing Headlight Mask           Nissan Titan Premium       LED Bulbs 12V Universal     Replacement for 19-20      Universal Motorcycle       Performance Aluminum
                Headlamp Cover                   LED Light Tube             Modiﬁed Headlight Head      KTM 250 SX SFX EXC         Headlight Head Lamp        Fit for KTM 125 XC-W
                Lampshade For 125…               Headlights - Black…        Lamp For SX EXC ...         EXC-F 2733445225           Led Lights For Dirt ...    250 300 350 450 500…        w
                             2                                6                         38              $21.99                                  67                         4
                $19.99                           $495.99                    $39.99                                                 $35.99                     $79.99




   Customer questions & answers
         Have a question? Search for answers


                Question:         Doest it ﬁt ktm excf 2018?
      0
                Answer:           no,this doesn't ﬁt a 2018 ktm excf.
     votes
                                  By POWACE Inc SELLER on April 3, 2020




   Customer reviews                                                   No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




    H11 LED Headlight Bulb, H8 H9 60W 600…

    $
        16.99




https://www.amazon.com/CPOWACE-Moto-LED-Headlight-High/dp/B085M1BRMF/ref=sr_1_16?crid=25S5SERU50LQG&dchild=1&keywords=ktm+headlight&qid=1603070319&sprefix=KTM+headli%2Caps%2C384&… 3/5
10/26/2020                                     Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                         11/10/20: ktm
                                                                                                   Page 430 of 465 PageID #:2135

   Skip to main content                                  ktm                                                                                                     Acco
                                                                                                                                                                 Hello,      Lists    Returns                              0
                                        POWACE Inc
                                                                                                                                                                 Account              & Orders          Try Prime               Cart

      Deliver to
                                       Holiday Deals    Gift Cards            's Amazon.com       Customer Service       Prime Video      Best Sellers    Browsing History       Buy Again        Whole Foods       New Releases
      Oak Park 60302

    2 results for POWACE Inc : "ktm"                                                                                                                                                                        Sort  by:Featured
                                                                                                                                                                                                            Featured
                                                                                                                                                                                                             Sort by:




                                                                                                                     CPOWACE Moto LED Headlight with High/Low Fit for KTM 200 250 300
                                                                                                                     350 500 EXC XCW
                                                                                                                     $
                                                                                                                      20000
                                                                                                                     Get it as soon as Wed, Oct 28
                                                                                                                     FREE Shipping by Amazon
                                                                                                                     Only 3 left in stock - order soon.




                                                                                                                     CPOWACE LED Headlight Assembly with Angel Eyes Head Light
                                                                                                                     Replacement Fit for KTM duke 690 2012-2018
                                                                                                                                      2
                                                                                                                     $30089
                                                                                                                     Get it as soon as Wed, Oct 28
                                                                                                                     FREE Shipping by Amazon
                                                                                                                     Only 15 left in stock - order soon.




                                                           Need help?
                                                           Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                           Page 1 of 3




                   Tank Straps Motorcycle      RHINO USA Ratchet                  Tank Straps Motorcycle       PROREADY Heavy Duty               VULCAN Car Tie Down             Badass Moto - Soft Loop            10 Piece
                   Tie Down Straps (2pk) -     Straps (4PK) - 1,823lb             Tie Down Straps (4pk) -      Ratchet Tie Down Kit –            with Snap Hooks - Lasso         Motorcycle Tie Down                Soft Loo
                   10.000 lb Webbing           Guaranteed Max Break               10.000 lb Webbing            General & Motorcycle              Style - 2 Inch x 96 Inch, 4     Straps - 11,000 Lbs                Tie Dow
                   Break Strength 2'' x…       Strength, Includes (4)…            Break Strength 2'' x…        Use, Pack of 4, Secure…           Pack - High-Viz - 3,300…        Break Strength, Heavy…             Duty Tie
                               534                             3,461                          125                                44                              251                              349               Motorcy
                   $43.77                      $29.97                             $74.77                       $49.95                            $99.99                          $15.86                             $13.99


     Gift ideas inspired by your shopping history




               Calico Critters Red Roof      Calico Critters Cherry           Calico Critters School        Calico Critters Family          Calico Critters Red Roof       Calico Critters,
               Cozy Cottage                  Cruiser                          Music Set                     Seven Seater                    Country Home                   Hopscotch Rabbit
                               1,938                        696                             490                            707                             204             Family, Dolls, Doll House
               $28.88                        $19.88                           2 oﬀers from $24.29           $39.95                          $69.99                         Figures, Collectible Toys
                                                                                                                                                                                          3,007
                                                                                                                                                                           $18.99


     Your Browsing History               View or edit your browsing history   ›




                                                                                                            Back to top




https://www.amazon.com/s?k=ktm&me=A3OIEGWQWXA5QS&ref=nb_sb_noss                                                                                                                                                                        1/2
10/26/2020                                                                        Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                    Filed: 11/10/20         POWACE Inc of 465 PageID #:2136
                                                                                                                 431

   Skip to main content                                                                                                                                          Acco
                                                                                                                                                                 Hello,       Lists       Returns                             0
                                          All
                                                                                                                                                                 Account                  & Orders       Try Prime                Cart

      Deliver to
                                         Holiday Deals    Gift Cards            's Amazon.com    Customer Service      Prime Video     Best Sellers      Browsing History                           Shop deals before they're gone
      Oak Park 60302


   POWACE Inc                                                                                                                                  Have a question for POWACE Inc?
   POWACE Inc storefront
                  96% positive in the last 12 months (47 ratings)                                                                               Ask a question
   CPOWACE specializes in LED lights conversion for Motorcycle,ATV,UTV.

   CPOWACE is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name: Shi weijun
   Business Address:
     NO18 Huashan Road
     Xinbei District
     Changzhou
     Jiangsu
     213022
     CN


       Feedback         Returns & Refunds         Shipping           Policies     Help      Gift Wrap       Products



                             “ Good and fast ”
                                                                                                                                                                           30 days     90 days        12 months      Lifetime
                             By Jeﬀren moran on October 23, 2018.                                                                                          Positive         100%          94%              96%             98%
                             “ HE'S A DAMN SCAMMER ....! PERMITTED BY AMAZON.COM .... OFFER AND PAY FOR TWO ITEMS NEVER                                    Neutral            0%           0%                 0%           0%
                              ARRIVED ..... NOR WILL THEY ARRIVE .... WHAT A PENALTY IT GIVES ME THAT COMPANIES LIKE AMAZON
                                                                                                                                                           Negative           0%           6%                 4%           2%
                              ALLOW TO DO THIS AND ALLOW SELLERS OF Doubtful REPUTATION TO SCAM OR STEAL THEM
                              CONSUMERS ...! BE CAREFUL FRIENDS THIS SELLER IS A RATMAN ”                                                                  Count                5           16                47           205
                             Read less

                             By ANTONIO FV on October 23, 2018.

                             “ lights are not anywhere near as bright as stock. ”

                             By lawrence havens on October 3, 2018.

                             Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                             experience.

                             “ The seller was very helpful with the tracking and the product came in perfect shape, i installed right away
                               and worked amazing. Thanks you! ”
                             By Fernando Gonzalez on September 25, 2018.

                             “ Item came in a timely manner with no damage. No problem with this seller. Left a product review for the
                               actual item. ”
                             By Joe L. on September 24, 2018.



                                                                           Previous Next




                                                                                    Leave seller feedback   Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                            Page 1 of 6




                   Calico Critters, Doll House    Calico Critters Town Tea         Calico Critters              Calico Critters Kitchen Play     Calico Critters Buckley         Calico Critters Children's        Calico C
                   Furniture and Décor            and Treats Set                   Marshmallow Mouse            Set                              Deer Family                     Bedroom Set                       Bunk Be
                                 1,596                              555            Triplets                                    1,010                             3,084                           1,664
                   $12.95                         $9.95                                          1,607          $19.04                           7 oﬀers from $44.99             $19.95                            $9.95
                                                                                   $6.88


        Top subscription apps for you




                   Disney+                        CBS Full Episodes and Live      STARZ                        Sling TV                        SHOWTIME                        Philo: Live & On-Demand
                   Disney                         TV                              Starz Entertainment          Sling TV LLC                    Showtime Digital Inc.           TV
                                 395,395          CBS Interactive                               81,909                        48,517                          23,617           PHILO
                   $0.00                                            100,362       $0.00                        $0.00                           $0.00                                          66,750
                                                  $0.00                                                                                                                        $0.00

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3OIEGWQWXA5QS&sshmPath=                                                                          1/2
10/26/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 432Checkout
                                                                                                                   of 465 PageID #:2137




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:           , 1033 SOUTH BLVD STE 200, OAK PARK, IL, 60302-2823                      Choose a delivery option:
                United States

                    CPOWACE Moto LED Headlight with High/Low Fit for KTM 200 250 300 350                         Good news                 , we're giving you a 30-day FREE trial of Prime
                    500 EXC XCW
                    $200.00 - Quantity: 1
                    Sold by: POWACE Inc                                                                               FREE Prime Delivery with a free trial of

                                                                                                                      Sunday, Nov. 1
                Change quantities or delete
                                                                                                                       FREE Shipping

                                                                                                                      Friday, Oct. 30
                                                                                                                      $7.71 - Shipping

                                                                                                                      Wednesday, Oct. 28
                                                                                                                      $11.82 - Shipping




                                                                                                                                                                            Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/26/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  433 of 465 PageID #:2138




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1033 SOUTH BLVD STE 200                                                                                                                                                   privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   OAK PARK, IL 60302-2823                               Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                    $200.00
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $7.71
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                         $207.71
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:             $12.50
                             20 locations near this address

                                                                                                                                                                                       Order total:                          $220.21

                                                                                                                                                                                       How are shipping costs calculated?
                                             , time is money.
                                                                                                                                  Try Prime FREE for 30 days
                                          Why not save both?
                                          Save $7.71 on this order and get FREE Prime Delivery                                      No commitments. Cancel anytime.
                                          Learn more


                   Delivery: Oct. 30, 2020 If you order in the next 23 hours and 58 minutes (Details)
                                       CPOWACE Moto LED Headlight with                             Choose a delivery option:
                                       High/Low Fit for KTM 200 250 300 350 500                         FREE Prime Delivery with your free trial of
                                       EXC XCW
                                                                                                        Sunday, Nov. 1
                                       $200.00 & FREE Returns
                                                                                                        FREE Shipping
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Friday, Oct. 30
                                       Sold by: POWACE Inc                                              $7.71 - Shipping
                                            Add gift options                                            Wednesday, Oct. 28
                                                                                                        $11.82 - Shipping


                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/26/2020                                               Amazon.com: CPOWACE
                                                  Case: 1:20-cv-06677        LED Headlight
                                                                         Document     #: 14Assembly with11/10/20
                                                                                               Filed:    Angel Eyes Head
                                                                                                                    Page Light
                                                                                                                            434Replacement
                                                                                                                                   of 465FitPageID
                                                                                                                                             for KTM duke 690 2012-2018
                                                                                                                                                      #:2139

   Skip to main content                           ktm                                                                                                          Acco
                                                                                                                                                               Hello,       Lists   Returns                                    0
                                           All
                                                                                                                                                               Account              & Orders             Try Prime                 Cart

       Deliver to
                                         Holiday Deals     Gift Cards         's Amazon.com       Customer Service      Prime Video       Best Sellers   Browsing History       Buy Again       Whole Foods             Gifts for kids
       Oak Park 60302




   ‹ Back to results



   Subm                                                                             CPOWACE LED Headlight Assembly with Angel                                                              $300.89
                                                                                    Eyes Head Light Replacement Fit for KTM duke                                                           & FREE Returns
   Subm
                                                                                    690 2012-2018                                                                                          FREE delivery: Friday, Oct 30
                                                                                    Brand: CPOWACE                                                                                         Details
   Subm                                                                                                   2 ratings
                                                                                                                                                                                           Fastest delivery: Wednesday,
                                                                                                                                                                                           Oct 28 Details
                                                                                    Price:   $300.89 & FREE Returns
   Subm
                                                                                    Get $50 oﬀ instantly: Pay $250.89 upon approval for the Amazon Rewards Visa Card.                      Only 15 left in stock -
                                                                                    No annual fee.                                                                                         order soon.
   Subm
                                                                                    Extended holiday return window till Jan 31, 2021                                                       Qty:
                                                                                                                                                                                            Qty:   1
                                                                                                                                                                                            1
   Subm                                                                                Fit for Motocycle KTM DUKE 690 2012-2018;
                                                                                       Headlight assembly with high low beam and angel eyes.                                                               Add toto
                                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                                    Cart

                                                                                     › See more product details
                                                                                                                                                                                                             Submit
                                                                                                                                                                                                              Buy Now

                                                                                       Report incorrect product information.
                                                                                                                                                                                                Secure transaction

                                                                                                                                                                                           Ships from ...       Amazon
                                                                                                                                                                                           Sold by ...          POWACE Inc

                                                                                                                                                                                                Add your 30-day
                                                                                                                                                                                               FREE trial of Prime
                               Roll over image to zoom in
                                                                                                                                                                                               and get fast, FREE
                                                                                                                                                                                               delivery

                                                                                                                                                                                               Add gift options
   Inspired by your recent shopping trends                                                                                                                          Page 1 of 17
                                                                                                                                                                                               Deliver to          - Oak Park 60302



                                                                                                                                                                                             Add to List



                                                                                                                                                                                                   Share


                                                                                                                                                                                                         Have one to sell?

                                                                                                                                                                                                         Sell on Amazon
               CNC Aluminum Universal            76pc SPECBOLT Body            ATOPLITE moto LED               250pc Specbolt Brand             120pc Specbolt Bolt Kit
               Billet Complete                   Bolt KIT for Plastics seat    Headlight High/Low              Bolt Kit for Maintenance         ﬁts: KTM SX EX EXC MX
               Motorcycle Windscreen             fenders Fork Guards           Beam with Angel Eyes            Upkeep of KTM SX EX              Dirtbike OEM Spec
               Fairing Bolt Kit…                 shrouds & subframe.…          DRL & Indicator Turn            EXC MX Dirtbike OEM…             Fastener. This Includes…
                              56                               40              Signal Light Assembly…                         94                             30
               $23.99                            $19.99                        1 oﬀer from $259.00             $54.95                           $29.99
               Only 7 left in stock - order…




   Customers who viewed this item also viewed                                                                                                                        Page 1 of 3       H11 Led Headlight Bulb,
                                                                                                                                                                                       LINKSTYLE 1:1 Design H8 H9…
                                                                                                                                                                                                             101
                                                                                                                                                                                       $
                                                                                                                                                                                           19.99

                                                                                                                                                                                                                             Sponsored




               CPOWACE Moto LED                  ATOPLITE moto LED             NEW KTM OEM STEALTH             NEW KTM LED                      JFG RACING Dual 5W
               Headlight with                    Headlight High/Low            GRAPHICS KIT 2016 690           HEADLIGHT 200 300                LED Bulbs 12V Universal
               High/Low Fit for KTM              Beam with Angel Eyes          DUKE 76008999300                350 500 XC-W SIX DAYS            Modiﬁed Headlight Head
               200 250 300 350 500…              DRL & Indicator Turn          $103.99                         EXC-F EXC 79614901000            Lamp For SX EXC XCF…
               $200.00                           Signal Light Assembly…        Only 2 left in stock - order…                  1                              38
               Only 3 left in stock - order…     1 oﬀer from $259.00                                           $285.99                          $39.99
                                                                                                               Only 1 left in stock - order…




   You might also like                                                                                                                                                                                                   Page 1 of 32
   Sponsored




                    [AKKON] For 2016-2019           ATOPLITE BMW moto               NICECNC Orange Left &             13 Tooth Front Sprocket            KTM Hand Brake Lever         KTM Supersprox Stealth
                    Nissan Titan Premium            LED Headlight High/Low          Right Crash Pad Frame             for ﬁts KTM 250 XCF                (Orange) 2014-2020           Rear Sprocket (Orange)
                    LED Light Tube                  Beam with Angel Eyes            Slider Protection Guard           2007 2008 2009 2010                OEM: 7871399204404           51T OEM:
                    Headlights - Black…             DRL Assembly Kit and ...        Replace 125/200...                2011 2012 2013 2014                            3                5841005105104                                w
                                 6                              95                               5                    $18.95                             $47.99                                   2
                    $495.99                         $239.90                         $49.99                                                                                            $83.99


https://www.amazon.com/CPOWACE-Headlight-Assembly-Replacement-2012-2018/dp/B0865HZHQS/ref=sr_1_2?dchild=1&keywords=ktm&m=A3OIEGWQWXA5QS&qid=1603687049&s=merchant-items&sr=1-2                                                            1/4
10/25/2020                                                  Amazon.com: Handlebar
                                                  Case: 1:20-cv-06677    Document Grips Rubber
                                                                                         #: 14GelFiled:
                                                                                                  Grips For KTM Kawasaki
                                                                                                         11/10/20   Page Honda
                                                                                                                            435Yamaha Suzuki
                                                                                                                                  of 465     (Orange) …:
                                                                                                                                          PageID         Automotive
                                                                                                                                                      #:2140
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                             Returns                                    0
                                          Automotive Parts & Accessories
                                                                                                                                                                                             & Orders             Try Prime                 Cart
                                                                                                                                                                      Account
      Deliver to
                                         Holiday Deals     Gift Cards      Best Sellers       Customer Service       New Releases       AmazonBasics     Whole Foods         Free Shipping                   Shop today's epic deals now
      Bensenville 60106

    Automotive        Your Garage     Deals & Rebates    Best Sellers   Parts        Accessories        Tools & Equipment    Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels            Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Grips



   Subm                                                                                  Handlebar Grips Rubber Gel Grips For KTM                                                                   $11.99
                                                                                         Kawasaki Honda Yamaha Suzuki (Orange) …                                                                    FREE Shipping on your ﬁrst
   Subm                                                                                  Brand: DOS ON                                                                                              order. Details & FREE Returns
                                                                                                                146 ratings | 7 answered questions
                                                                                                                                                                                                    Arrives: Monday, Nov 2
                                                                                         Price:     $11.99 FREE Shipping on your ﬁrst order. Details & FREE Returns                                 Fastest delivery: Tomorrow
                                                                                                                                                                                                    Order within 9 hrs and 9 mins
                                                                                            Get $50 oﬀ instantly: Pay $0.00 $11.99 upon approval for the Amazon Rewards                             Details
                                                                                            Visa Card. No annual fee.
                                                                                                                                                                                                    In Stock.
                                                                                         Color: orange
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1

                                                                                                     $11.99            $11.99              $11.99             $11.99
                                                                                                                                                                                                                    Add toto
                                                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                                                             Cart

                                                                                                                                                                                                                      Submit
                                                                                                                                                                                                                       Buy Now
                                                                                                     $11.99            $11.99

                                                                                                                                                                                                         Secure transaction
                                                                                             Full Diamond pattern improves grip and reduces vibration
                                                                                                                                                                                                    Ships from ... Amazon
                                                                                             Lnner core compound perfects the bonding interface with bars
                                                                                                                                                                                                    Sold by ...      POWERFUL BEAR
                                                                                             ANTI-Rip Tip uses denser compound to increase life of grip
                                                                                             Tacky gel-like surface compound is perfect for motocross                                               Return policy: This item is
                                                                                             Used by Professional races worldwide                                                                   returnable
                               Roll over image to zoom in                                 › See more product details                                                                                    Add gift options

                                                                                         Compare with similar items                                                                                     Deliver to Bensenville 60106



                                                                                                                                                                                                      Add to List
   Frequently bought together

                                                                                                                                                                                                            Share
                                                                           Total price: $30.73
                                                                                 Submit
                                                                            Add all three to Cart                                                                                                                 Have one to sell?

                              +              +                                  Submit
                                                                            Add all three to List
                                                                                                                                                                                                                  Sell on Amazon




          This item: Handlebar Grips Rubber Gel Grips For KTM Kawasaki Honda Yamaha Suzuki (Orange) … $11.99
          Pro Taper Grip Glue Adhesive Compound Bottle 1 OZ $10.75
          2pcs 7/8" Universal Motorcycle Hand Bar Grips Pillow Grip Anti-slip Rubber Racing Grip For Dirt Bike… $7.99



   You might also like                                                                                                                                                       Page 1 of 48
   Sponsored                                                                                                                                                                                    Tongue Scraper Cleaner, 2 Pack
                                                                                                                                                                                                Surgical Grade Stainless Steel…
                                                                                                                                                                                                                      1,459
                                                                                                                                                                                                $
                                                                                                                                                                                                    6.99

                                                                                                                                                                                                                                      Sponsored




               MRELC Motorcycle anti-            1 Pair Universal Rubber            Motorcycle Handlebar             Dirt Bike Handlebar Pad        HIAORS 7/8" Universal
               slip rubber strip handle          Bike Grips, 7/8" 22mm              Grips 7/8" 22mm 28mm             Grips Set For 7/8" 22mm        Motorcycle Grips Hand
               7/8" 22mm 24mm                    Motorcycle Handlebar               Dirt Pit Bike Universal          1 1/8" 28mm Handle Bar         Grips for Yamaha YZ125
               motorcycle comfort Ha...          Grips for Scoote...                ATV UTV Pro Part ...             Honda CRF50 ...                YZ250 YZ426F YZ4...
                             15                                1                                  37                               3                             401
               $8.98                             $9.99                              $13.99                           $14.99                         $7.99


   Customers who viewed this item also viewed                                                                                                                                                                                         Page 1 of 6




                   2pcs 7/8" Universal              Pro Taper Pillow Top MX              KTM 2013 Dual                      Pro Taper Pillow Top ATV        7/8 Universal Grips for            surpassme Motorcycle
                   Motorcycle Hand Bar              Grips -                              Compound Enduro Grips              Handlebar Grips 024859          Taper Dirt Pit Bike Blue           Grips Non Slip Rubber
                   Grips Pillow Grip Anti-          Black/Grey/Orange                    78102021000 (Original                            332               one pair                           Bar End Thruster Grip
                   slip Rubber Racing…                             59                    Version)                           $12.99                                           416               7/8" 22mm 24mm…
                                920                 $12.49                                                135                                               $16.99                                                   632
                   $7.99                            Only 19 left in stock - orde…        $21.59                                                                                                $9.99                                        $




   Compare with similar items

https://www.amazon.com/Handlebar-Rubber-Kawasaki-Yamaha-Suzuki/dp/B07F291LJ8/ref=sr_1_1?th=1                                                                                                                                                        1/5
10/25/2020                                                 Amazon.com: Handlebar
                                                 Case: 1:20-cv-06677    Document Grips Rubber
                                                                                        #: 14GelFiled:
                                                                                                 Grips For KTM Kawasaki
                                                                                                        11/10/20   Page Honda
                                                                                                                           436Yamaha Suzuki
                                                                                                                                 of 465     (Orange) …:
                                                                                                                                         PageID         Automotive
                                                                                                                                                     #:2141




                                      This item Handlebar Grips Rubber Gel             2pcs 7/8" Universal Motorcycle Hand              Pro Taper Pillow Top MX Grips -                  KTM 2013 Dual Compound Enduro
                                      Grips For KTM Kawasaki Honda                     Bar Grips Pillow Grip Anti-slip Rubber           Black/Grey/Orange                                Grips 78102021000 (Original Version)
                                      Yamaha Suzuki (Orange) …                         Racing Grip For Dirt Bike Motocross
                                                                                       Honda CR80R/85R, CRF150R,
                                                                                       CR125R/250R, CRF450R（Red）

                                           Submit
                                          Add to Cart                                       Submit
                                                                                           Add to Cart                                       Submit
                                                                                                                                            Add to Cart                                       Submit
                                                                                                                                                                                             Add to Cart



     Customer Rating                                    (146)                                            (920)                                            (59)                                             (135)

     Price                            $1199                                            $799                                             $1249                                            $2159
     Sold By                          POWERFUL BEAR                                    AnXin                                            Spotlight on Parts                               JT Motorsports




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:orange

   Technical Details                                                                                                        Additional Information

        Manufacturer                                             DOSON                                                        ASIN                                                  B07F291LJ8

        Brand                                                    DOS ON                                                       Customer Reviews                                                             146 ratings
                                                                                                                                                                                    4.1 out of 5 stars
        Item Weight                                              3.59 ounces
                                                                                                                              Best Sellers Rank                                     #38,100 in Automotive (See Top 100 in
        Product Dimensions                                       4.72 x 3.15 x 2.55 inches                                                                                          Automotive)
                                                                                                                                                                                    #68 in Powersports Grips
        Is Discontinued By Manufacturer                          No
                                                                                                                              Date First Available                                  June 26, 2018
        Manufacturer Part Number                                 2018-6.27

        Vehicle Service Type                                     Motorcycle                                                 Warranty & Support

                                                                                                                            Product Warranty: For warranty information about this product, please click here

                                                                                                                            Feedback

                                                                                                                            Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                                   Page 1 of 2

             Videos for related products




                                                 1:31                                           1:57                                            0:47                                            1:26
             How to install motorcycle 7/8" gel                 Grip-Tek Black Buﬀed Foam Grips –            PRO CAKEN Vortex Throttle Body                      Demo-ALPHA MOTO motorcycle                  PRO CAKEN 2x 7/8
             grips                                              EPDM Foam Handle Grips for Bik…              Housing Tube with Super Soft…                       7/8" cafe racer clubman handlebar           Handlebar Hand Gr

             Alpha Moto                                         Trim-Lok, Inc.                               DirtBikeClub                                        Alpha Moto                                  DirtBikeClub



     Upload your video




   Product description
       Color:orange

         100% Brand New Quantity:1 pair(left and right) Size:7/8" bore ( indicated in the picture ) Installation: Easy to install back on original position with no modiﬁcation needed Can be used for most of the
         motorcycle .




https://www.amazon.com/Handlebar-Rubber-Kawasaki-Yamaha-Suzuki/dp/B07F291LJ8/ref=sr_1_1?th=1                                                                                                                                              2/5
10/25/2020                                            Amazon.com: Handlebar
                                            Case: 1:20-cv-06677    Document Grips Rubber
                                                                                   #: 14GelFiled:
                                                                                            Grips For KTM Kawasaki
                                                                                                   11/10/20   Page Honda
                                                                                                                      437Yamaha Suzuki
                                                                                                                            of 465     (Orange) …:
                                                                                                                                    PageID         Automotive
                                                                                                                                                #:2142
   Competitively priced                                                                                                                                                             Page 1 of 3
   Sponsored




               HTTMT XH4076-                  1 Pair Universal Rubber         2pcs 7/8" Universal       Motorcycle Retro         Throttle Handle Grips      XKMT-7/8" 22mm Flame
               Comfort Yellow Gel             Bike Grips, 7/8" 22mm           Motorcycle Hand Bar       Comfortable Hand         and Cable For ATV Quad     Gel Handlebar Grips         S
               Hand Grips 25mm 1"             Motorcycle Handlebar            Grips Pillow Grip Anti-   Handlebar 7/8" 22mm      Pit Bike Dirt Bike Baja    GREEN Compatible With       7
               Compatible with…               Grips for Scoote...             slip Rubber Racing G...   1"24mm Non Slip…         Mini Bike Mb16...          Yamaha Honda…
                           7                                1                              920                      61                          466                     26
               $8.39                          $8.99                           $7.99                     $8.99                    $9.99                      $8.39


   You might also like                                                                                                                                                          Page 1 of 34
   Sponsored




               MRELC Motorcycle anti-         Dirt Bike Handlebar Pad         TRACKSIDE Half-Waﬄe       RW 5042-001 Rubber       7/8 Universal Grips for    Dirt Bike Handlebar
               slip rubber strip handle       Grips Set For 7/8" 22mm         Grips - Gray              Waﬄe Grip Handlebar      Taper Dirt Pit Bike Blue   Grips 7/8" 22mm For         G
               7/8" 22mm 24mm                 1 1/8" 28mm Handle Bar                       4            Grips (Set of 2)         one pair                   Honda CRF50 CR80
               motorcycle comfort Ha...       Honda CRF50 ...                 $6.99                     Compatible with Honda                  416          CR85 CRF110 CR125R…
                             15                             3                                                         2          $16.99                                  134
               $8.98                          $14.99                                                    $23.91                                              $6.59




                                                                                                                                                                Sponsored



   Customer questions & answers
        Have a question? Search for answers


               Question:      Are they both 7/8”
      0
               Answer:        One is slightly smaller then the other at lest mine was
     votes
                              By Tyler on March 7, 2019


               Question:      Why Haven’t I received them yet
      0
               Answer:        Id contact the seller.
     votes
                              By J on April 15, 2020


               Question:      Are both 7/8" inside diameter. i need the same inside diameter on both .i am using it on my 1985
      0                       yamaha yfm80 badger atv..
     votes
               Answer:        Yes, both measure the same in diameter. We used it for our 1986 honda atv and they ﬁt.
                              By J on April 15, 2020
                               See more answers (1)


               Question:      Will these ﬁt a 2020 klx 140l?
      0
               Answer:        Unsure
     votes
                              By J on April 15, 2020


                                  See more answered questions (3)




   Customer reviews                                                     Customer images
                   4.1 out of 5
   146 global ratings

   5 star                                   62%
   4 star                                   11%
   3 star                                   11%
   2 star                                    8%
   1 star                                    9%                         See all customer images
    How are ratings calculated?
                                                                         Top reviews
                                                                         Top  reviews

https://www.amazon.com/Handlebar-Rubber-Kawasaki-Yamaha-Suzuki/dp/B07F291LJ8/ref=sr_1_1?th=1                                                                                                      3/5
10/25/2020                                              Amazon.com: Handlebar
                                              Case: 1:20-cv-06677    Document Grips Rubber
                                                                                     #: 14GelFiled:
                                                                                              Grips For KTM Kawasaki
                                                                                                     11/10/20   Page Honda
                                                                                                                        438Yamaha Suzuki
                                                                                                                              of 465     (Orange) …:
                                                                                                                                      PageID         Automotive
                                                                                                                                                  #:2143
                                                                    Top reviews from the United States
   By feature
                                                                           stephan moore II
   Value for money                                4.3
                                                                                  Great value for price, easy to install, perfect ﬁt.
   Comfort                                        3.9               Reviewed in the United States on October 20, 2020
                                                                    Color: blue Veriﬁed Purchase
   Easy to install                                3.8
                                                                    Got these grips to replace some old ATV grips some guy had on my dirt bike. The ﬁt is perfect, although I
     See more                                                       would deﬁnitely recommend some grip glue/safety wire as these will turn some on the bars and throttle
                                                                    without it. These are almost an exact copy of ProTaper pillow top grips but about half the price. It even had
                                                                    the protaper logo on them. The rubber compound is harder than on other grips, but that may be suitable
                                                                    for your riding style. I did get a small tear in my throttle side grip, but that was probably from a fall or cut
                                                                    or something. Overall for the price, there’s not much to complain about here and I can deﬁnitely
   Review this product                                              recommend these.

   Share your thoughts with other customers

                Write a customer review




                                                                         Helpful          Comment       Report abuse


                                                                           Luis Camacho

                                                                                  Easily torn
                                                                    Reviewed in the United States on July 8, 2020
                                                                    Color: yellow Veriﬁed Purchase
                                                                    Used a method I’ve used many times to install grips. Sprayed a tiny bit of hairspray on the grip before
                                                                    sliding on. Grip practically melted and tore in my hands as I was installing. Not sure if I got a melon or not
                                                                    or if these grips just aren’t very chemical resistant. Either way. Too delicate for our use

                                                                         Helpful          Comment       Report abuse
    MRELC Motorcycle anti-slip rubber strip handl…
               15
    $8.98                             Shop now
                                                                           Charles Joel Miller

                                          Sponsored                               Great price for great comfort an color scheme.
                                                                    Reviewed in the United States on September 3, 2019
                                                                    Color: red Veriﬁed Purchase
                                                                    Much better then my old grips they are comfortable to the grip and they seem very durable an buying em
                                                                    on here compared to going to purchase in a store is much easier. Thank you amazon. And the variety of
                                                                    color is a big plus. Put them on my HONDA CRF250L and the red an black color match up just perfect!




                                                                    One person found this helpful

                                                                         Helpful          Comment       Report abuse


                                                                           JS

                                                                                  I’d recommend them
                                                                    Reviewed in the United States on September 5, 2020
                                                                    Color: blue Veriﬁed Purchase
                                                                    Worked great and very comfy.
                                                                    Just know that one is a little larger i.d. for the twist throttle.

                                                                         Helpful          Comment       Report abuse


                                                                           Brian Hunt

                                                                                  I love them
                                                                    Reviewed in the United States on September 19, 2020
                                                                    Color: red Veriﬁed Purchase
                                                                    pillow top grips are the only grip I will ever use from now one amazing

                                                                         Helpful          Comment       Report abuse


                                                                           ral

                                                                                  counterfeit
                                                                    Reviewed in the United States on July 16, 2020
                                                                    Color: orange Veriﬁed Purchase
                                                                    these are counterfeit protaper pillow tops, even have their own pro taper logo in them

                                                                         Helpful          Comment       Report abuse


                                                                           Michael

                                                                                  TWO DIFFERENT SIZES
                                                                    Reviewed in the United States on October 23, 2020
                                                                    Color: orange Veriﬁed Purchase
                                                                    Description says they are both 22mm.. They are NOT... UNUSABLE FOR AN ATV.

                                                                         Helpful          Comment       Report abuse


                                                                           D.R.

                                                                                  Cheap.
                                                                    Reviewed in the United States on April 19, 2019
                                                                    Color: orange Veriﬁed Purchase
https://www.amazon.com/Handlebar-Rubber-Kawasaki-Yamaha-Suzuki/dp/B07F291LJ8/ref=sr_1_1?th=1                                                                                           4/5
10/25/2020                                           Amazon.com: Handlebar
                                           Case: 1:20-cv-06677    Document Grips Rubber
                                                                                  #: 14GelFiled:
                                                                                           Grips For KTM Kawasaki
                                                                                                  11/10/20   Page Honda
                                                                                                                     439Yamaha Suzuki
                                                                                                                           of 465     (Orange) …:
                                                                                                                                   PageID         Automotive
                                                                                                                                               #:2144
                                                                          I’ve honestly replaced them for some OEM KTM ones (mainly for the look), but you can’t go wrong with the
                                                                          price.

                                                                               Helpful              Comment            Report abuse




                                                                          See all reviews




                                                                                    MRELC Motorcycle anti-slip rubber strip handle
                                                                                    7/8" 22mm 24mm motorcycle comfort Hand...                                        Shop now
                                                                                    $8.98                                          15

                                                                                                                                                                                Sponsored




                                                                                                   See personalized recommendations

                                                                                                                     Sign in

                                                                                                             New customer? Start here.




                                                                                                                   Back to top




                        Get to Know Us                              Make Money with Us                                          Amazon Payment Products                                       Let Us Help You
                        Careers                                     Sell products on                                            Amazon Rewards Visa                                           Amazon and COVID-
                                                                    Amazon                                                      Signature Cards                                               19
                        Blog
                                                                    Sell apps on Amazon                                         Amazon.com Store Card                                         Your Account
                        About Amazon
                                                                    Become an Aﬃliate                                           Amazon Business Card                                          Your Orders
                        Press Center
                                                                    Advertise Your Products                                     Amazon Business Line of Credit                                Shipping Rates &
                        Investor Relations                                                                                                                                                    Policies
                                                                    Self-Publish with Us                                        Shop with Points
                        Amazon Devices                                                                                                                                                        Amazon Prime
                                                                    Host an Amazon Hub                                          Credit Card Marketplace
                        Amazon Tours                                                                                                                                                          Returns &
                                                                    › See More Make Money                                       Reload Your Balance                                           Replacements
                                                                    with Us
                                                                                                                                Amazon Currency Converter                                     Manage Your Content
                                                                                                                                                                                              and Devices
                                                                                                                                                                                              Amazon Assistant
                                                                                                                                                                                              Help




                                                                                                                     English                United States




                        Amazon Music          Amazon                      Amazon Drive                               6pm                     AbeBooks                    ACX                           Alexa
                        Stream millions       Advertising                 Cloud storage                              Score deals             Books, art                  Audiobook                     Actionable
                        of songs              Find, attract, and          from Amazon                                on fashion              & collectibles              Publishing                    Analytics
                                              engage customers                                                       brands                                              Made Easy                     for the Web

                        Sell on               Amazon                      Amazon Fresh                               AmazonGlobal            Home Services               Amazon Ignite                 Amazon Rapids
                        Amazon                Business                    Groceries & More                           Ship Orders             Experienced Pros            Sell your original            Fun stories for
                        Start a Selling       Everything For              Right To Your Door                         Internationally         Happiness Guarantee         Digital                       kids on the go
                        Account               Your Business                                                                                                              Educational
                                                                                                                                                                         Resources

                        Amazon Web            Audible                     Book Depository                            Box Oﬃce                ComiXology                  DPReview                      East Dane
                        Services              Listen to Books &           Books With Free                            Mojo                    Thousands of                Digital                       Designer Men's
                        Scalable Cloud        Original                    Delivery Worldwide                         Find Movie              Digital Comics              Photography                   Fashion
                        Computing             Audio                                                                  Box Oﬃce Data
                        Services              Performances

                        Fabric                Goodreads                   IMDb                                       IMDbPro                 Kindle Direct               Prime Now                     Amazon Photos
                        Sewing, Quilting      Book reviews                Movies, TV                                 Get Info                Publishing                  FREE 2-hour                   Unlimited Photo
                        & Knitting            &                           & Celebrities                              Entertainment           Indie Digital & Print       Delivery                      Storage
                                              recommendations                                                        Professionals           Publishing                  on Everyday Items             Free With Prime
                                                                                                                     Need                    Made Easy

                        Prime Video           Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                       Zappos                        Ring
                        Direct                Designer                    Great Deals on                             Market                  Deals and                   Shoes &                       Smart Home
                        Video                 Fashion Brands              Quality Used Products                      America’s               Shenanigans                 Clothing                      Security Systems
                        Distribution                                                                                 Healthiest
                        Made Easy                                                                                    Grocery Store

                        eero WiFi             Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed              Amazon Second
                        Stream 4K Video       Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products           Chance
                        in Every Room         & Safety Alerts             to your door                               Simpliﬁed               you can trust               Pass it on, trade it
                                                                                                                                                                         in,
                                                                                                                                                                         give it a second
                                                                                                                                                                         life




                                                                Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Handlebar-Rubber-Kawasaki-Yamaha-Suzuki/dp/B07F291LJ8/ref=sr_1_1?th=1                                                                                                                              5/5
10/25/2020                                       Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                 14 Filed:Seller Profile: POWERFUL
                                                                                           11/10/20        Page 440BEAR
                                                                                                                      of 465 PageID #:2145
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                     Returns                             0
                                         All
                                                                                                                                                                                                     & Orders      Try Prime                 Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards     Best Sellers         Customer Service     New Releases        AmazonBasics          Whole Foods          Free Shipping                  Shop the Fashion Gift guide
      Bensenville 60106


   POWERFUL BEAR                                                                                                                                    Have a question for POWERFUL
   POWERFUL BEAR storefront                                                                                                                         BEAR?
               84% positive in the last 12 months (44 ratings)
   POWERFUL BEAR is committed to providing each customer with the highest standard of customer service.                                                Ask a question




   Detailed Seller Information


   Business Name:YONGKANG DAHAO INDUSTRY& TRADE CO., LTD
   Business Address:
     JIANGNAN STREET, EAST OF SUANGJIN VILLAGE
     YONGKANG
     ZHEJIANG
     321300
     CN


       Feedback        Returns & Refunds          Shipping         Policies       Help          Gift Wrap        Products



                            “ 👍👍👍 ”
                                                                                                                                                                                   30 days       90 days         12 months       Lifetime
                            By John Stevenson on November 22, 2019.                                                                                              Positive           100%             94%              84%            85%
                            “ Did not ﬁt at all. ”                                                                                                               Neutral                 0%           0%               2%              3%

                            By J lloyd on November 18, 2019.                                                                                                     Negative                0%           6%              14%            13%

                            “ Tube wouldn’t stay on, damaged on top. Leaked gas as it wastes gas and money. ”                                                    Count                    5            18              44               79

                            By yvngdyltho on November 9, 2019.

                            “ Was damaged on the top, tube wouldn’t stay on. Leaks gas out of the sides and wastes a lot of gas. ”

                            By yvngdyltho on November 9, 2019.

                            “ great ”

                            By Danielle h. on November 3, 2019.



                                                                         Previous Next




                                                                                    Leave seller feedback        Tell us what you think about this page




        Your recently viewed items and featured recommendations
                                                                                                                                                                                                                        ›    View or edit
        After viewing product detail pages, look here to ﬁnd an easy way to navigate back to pages you are interested in.                                                                                                    your browsing
                                                                                                                                                                                                                             history




                                                                                                                  Back to top




                            Get to Know Us                              Make Money with Us                                    Amazon Payment Products                                         Let Us Help You
                            Careers                                     Sell products on Amazon                               Amazon Rewards Visa Signature                                   Amazon and COVID-19
                                                                                                                              Cards
                            Blog                                        Sell apps on Amazon                                                                                                   Your Account
                                                                                                                              Amazon.com Store Card
                            About Amazon                                Become an Aﬃliate                                                                                                     Your Orders
                                                                                                                              Amazon Business Card
                            Press Center                                Advertise Your Products                                                                                               Shipping Rates &
                                                                                                                              Amazon Business Line of Credit                                  Policies
                            Investor Relations                          Self-Publish with Us
                                                                                                                              Shop with Points                                                Amazon Prime
                            Amazon Devices                              Host an Amazon Hub
                                                                                                                              Credit Card Marketplace                                         Returns & Replacements
                            Amazon Tours                                › See More Make Money
                                                                        with Us                                               Reload Your Balance                                             Manage Your Content
                                                                                                                                                                                              and Devices
                                                                                                                              Amazon Currency Converter
                                                                                                                                                                                              Amazon Assistant
                                                                                                                                                                                              Help




                                                                                                                    English                United States




                           Amazon Music              Amazon                   Amazon Drive                          6pm                     AbeBooks                        ACX                          Alexa
                           Stream millions           Advertising              Cloud storage                                                 Books, art
                           of songs                                           from Amazon                                                   & collectibles


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1K22PKYXBLOV6&sshmPath=                                                                                     1/2
10/25/2020                             Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com:
                                                                                 11/10/20 ktm
                                                                                            Page 441 of 465 PageID #:2146
                                                                                                                                             Hello, Sign in
   Skip to main content                              ktm                                                                                     Account & Lists
                                                                                                                                                                    Returns                          0
                                 POWERFUL BEAR
                                                                                                                                                                    & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics      Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    13 results for POWERFUL BEAR : "ktm"                                                                                                                                               Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    TWO ON                                                                                          Handlebar Grips Rubber Gel Grips For KTM Kawasaki Honda Yamaha
    DOSON                                                                                           Suzuki (Orange) …
    DOSON                                                                                                          146
                                                                                                    orange
                                                                                                    $1199
                                                                                                    Get it as soon as Tomorrow, Oct 25
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon

                                                                                                                                +



                                                                                                    7/8" 22MM Handlebar Red Handle Bar with Foam Pad for CRF YZF KXF
                                                                                                    KLX RMZ DRZ KTM Pit Dirt Bike Motocross ATV Quad (Red) …
                                                                                                                   177

                                                                                                    red
                                                                                                    $4690
                                                                                                    $18.00 shipping
                                                                                                    Price may vary by color




                                                                                                    240mm 72 Motorcycle oﬀ-road Wheel Spokes for Yamaha Suzuki
                                                                                                    Kawasaki Honda KTM Motocross (Yellow)…
                                                                                                                   10
                                                                                                    yellow
                                                                                                    $899
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon

                          Sponsored                                                                 Price may vary by color

                                                                                                                                +



                                                                                                    Motorcycle 28 mm taper 1 1/8 oversized handle + grip + lifter + pole pad
                                                                                                    for Honda Yamaha Kawasaki KTM Suzuki SUV Motocross (Black)
                                                                                                    Black
                                                                                                    $3999
                                                                                                             Get it as soon as Tue, Oct 27
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 18 left in stock - order soon.
                                                                                                    Price may vary by color

                                                                                                                                +



                                                                                                    DOSON Motorcycle 1 1/8" 28mm Handlebar fat Handlebar Pad Handle
                                                                                                    Set for oﬀ-road Vehicle Honda Kawasaki Suzuki Yamaha KTM EGS Endur…
                                                                                                                   28
                                                                                                    yellow
                                                                                                    $3999
                                                                                                             Get it as soon as Wed, Oct 28
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 3 left in stock - order soon.




                                                                                                    DOSON Universal Tank Gas Fuel Cap Valve Vent Breather Hose Tube For
                                                                                                    50cc 110cc 70cc 125cc Motorcycle XR CRF RM KX SSR Honda Yamaha…
                                                                                                                   19
                                                                                                    $999
                                                                                                    Get it as soon as Wed, Oct 28
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon




                                                                                                    Motorcycle Pit Dirt Bike Motocross Supermoto Universal Headlights Head
                                                                                                    Light Headlamp Street Fighter for KTM Kawasaki Honda Yamaha Suzuki
                                                                                                    Orange
                                                                                                    $1899

https://www.amazon.com/s?k=ktm&me=A1K22PKYXBLOV6&ref=nb_sb_noss                                                                                                                                                   1/3
10/25/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 442Checkout
                                                                                                                   of 465 PageID #:2147




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:           , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                    Choose a delivery option:
                States

                    Handlebar Grips Rubber Gel Grips For KTM Kawasaki Honda Yamaha Suzuki                               get FREE Two-Day Delivery on this order and try other
                    (Orange) …                                                                                   Prime benefits (hello, Prime Video) with a one week trial for
                    $11.99 - Quantity: 1                                                                         $1.99!
                    Sold by: POWERFUL BEAR


                Change quantities or delete                                                                           Tuesday, Oct. 27
                                                                                                                      FREE Two-Day Delivery with

                                                                                                                      Monday, Nov. 2
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Thursday, Oct. 29
                                                                                                                      $5.99 - Shipping

                                                                                                                      Tuesday, Oct. 27
                                                                                                                      $9.99 - Shipping

                                                                                                                      Monday, Oct. 26
                                                                                                                      $12.99 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/25/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  443 of 465 PageID #:2148




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $11.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $17.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.75
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $18.73


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $5.99 instantly with FREE Two-Day Delivery and enjoy more of                              Give Prime a try
                                                 what you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 29, 2020 If you order in the next 22 hours and 32 minutes (Details)
                                       Handlebar Grips Rubber Gel Grips For KTM                    Choose a delivery option:
                                       Kawasaki Honda Yamaha Suzuki (Orange)                            Monday, Nov. 2
                                       …                                                                FREE Shipping on your first order
                                       $11.99
                                                                                                        Thursday, Oct. 29
                                       Amazon Prime eligible Join now
                                                                                                        $5.99 - Shipping
                                       Quantity: 1 Change
                                       Sold by: POWERFUL BEAR                                           Tuesday, Oct. 27
                                            Add gift options                                            $9.99 - Shipping
                                                                                                        Monday, Oct. 26
                                                                                                        $12.99 - Shipping


                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/25/2020                                       Amazon.com: 7/8" 22MM Handlebar
                                                  Case: 1:20-cv-06677            Red Handle Bar
                                                                              Document       #: with
                                                                                                14 Foam  Pad11/10/20
                                                                                                     Filed:  for CRF YZFPage
                                                                                                                        KXF KLX444
                                                                                                                                RMZof
                                                                                                                                   DRZ KTMPageID
                                                                                                                                      465 Pit Dirt Bike#:2149
                                                                                                                                                        Motocross ATV Quad (Red) …

                                                                                                                                                                  Hello, Sign in
   Skip to main content                           ktm                                                                                                             Account & Lists
                                                                                                                                                                                         Returns                                 0
                                           All
                                                                                                                                                                                         & Orders          Try Prime                 Cart
                                                                                                                                                                  Account
       Deliver to
                                         Holiday Deals     Gift Cards   Best Sellers    Customer Service     New Releases         AmazonBasics      Whole Foods          Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                            7/8" 22MM Handlebar Red Handle Bar with Foam                                                              $46.90
                                                                                   Pad for CRF YZF KXF KLX RMZ DRZ KTM Pit Dirt                                                              + $18.00 shipping
   Subm
                                                                                   Bike Motocross ATV Quad (Red) …                                                                           Arrives: Nov 18 - Dec 10
                                                                                   Brand: DOS ON
                                                                                                                                                                                             Fastest delivery: Nov 2 - 5
   Subm                                                                                                 177 ratings | 31 answered questions
                                                                                                                                                                                             In stock.
                                                                                   Price:   $46.90 + $18.00 shipping                                                                         Usually ships within 3 to 4 days.
   Subm

                                                                                       Get $50 oﬀ instantly: Pay $0.00 $46.90 upon approval for the Amazon Rewards                           Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1

                                                                                       Visa Card. No annual fee.
                                                                                                                                                                                                             Add toto
                                                                                                                                                                                                               Add  Cart
                                                                                                                                                                                                                      Cart
                                                                                   Color: red
                                                                                                                                                                                                               Submit
                                                                                                                                                                                                                Buy Now
                                                                                             $39.90            $46.90                  $46.90
                                                                                                                                                                                                   Secure transaction

                                                                                       Handlebar diameter: 7/8" / 22mm; Width: 31.1''; Height: 4.9''; Rise:2.9''                             Ships from ... POWERFUL BEAR
                                                                                       Made of compound metal with steel and aluminum alloy(#7003). Stronger and                             Sold by ...      POWERFUL BEAR
                                                                                       tougher than normal #6061                                                                                   Deliver to Bensenville 60106
                                                                                       The surface of the handlebar is ANTI-CORROSION and ANTI-OXIDANT. Made by
                                                                                       SANDBLAST and ANODIC OXIDATION technology.
                                                                                       ARGON-ARC welding works. The bar won't bend or broke when riding.                                       Add to List

                                 Roll over image to zoom in                            Heavy duty quality, 2 years warranty.
                                                                                   › See more product details                                                                                        Share

                                                                                   Compare with similar items
                                                                                                                                                                                                           Have one to sell?

                                                                                                                                                                                                           Sell on Amazon
   Customers who viewed this item also viewed                                                                                                                              Page 1 of 8




               Wingsmoto Compatible              Pro Taper Seven Eighths      Wingsmoto Motorcycle           Wingsmoto Compatible               1 1/8" 28mm Motorcycle
               with Motorcycle 7/8"              Handlebars - Standard        7/8" 22MM Handlebar            with Motorcycle 7/8"               Handlebar Handle Bars +
               22MM Handlebar Handle             7/8 (CR High) (Black)        Red Handle Bar + Foam          22MM Handlebar Handle              Riser Mount Clamp + Pad
               Bar with Foam Pad…                             183             Pad + Black Grips for…         Bar with Foam Pad for…             + Grips Set For Dirt…
                                130              $62.95                                      49                             126                               3
               $26.99                                                         $25.99                         $25.99                             $44.98



   What other items do customers buy after viewing this item?                                                                                                                                                                  Page 1 of 7




                    SclMotor Universal             2pcs 7/8" Universal             ProTaper Sport 855-896          Pro Taper Grip Glue                   Wingsmoto Compatible              Wingsmoto Motorcycle
                    22mm 7/8"Red Pro               Motorcycle Hand Bar             7/8in. Sport Aluminum           Adhesive Compound                     with Motorcycle 7/8"              7/8" 22MM Handlebar
                    Taper Dirt Pit Bike Grips      Grips Pillow Grip Anti-         Handlebars - ATV Bend -         Bottle 1 OZ                           22MM Handlebar Handle             Red Handle Bar + Foam                     7
                    For HONDA CRF150F…             slip Rubber Racing…             Black                                            639                  Bar with Foam Pad…                Pad + Black Grips for…
                                 589                             920                              104              $10.75                                                130                                  49                     $
                    $16.99                         $7.99                           $36.00                                                                $26.99                            $25.99



   Customers who bought this item also bought                                                                                                                                                                                  Page 1 of 8




                    2pcs 7/8" Universal            Pro Taper Grip Glue             ODI ATV Rogue Lockon            kemimoto 7/8"                         JFG RACING Motorcycle             FXCNC CNC Aluminum
                    Motorcycle Hand Bar            Adhesive Compound               120mm Oﬀ-Road                   Handlebar Risers 30mm                 Universal Handguards              Dirt Bike Pivot Brake
                    Grips Pillow Grip Anti-        Bottle 1 OZ                     Motorcycle Hand Grips -         Height for Kawasaki…                  Aluminum Hand…                    Clutch Lever Set for
                    slip Rubber Racing…                          639               Black/Red/One Size                               597                                  740               Honda CRF 150F 150…                       4
                                 920               $10.75                                         348                 #1 Best Seller    in               #1 Best Seller    in                                 50
                    $7.99                                                          $20.25                          Powersports Handlebar                 Powersports Handguards            $28.98                                    $
                                                                                                                   Risers                                $19.99
                                                                                                                   $23.99
https://www.amazon.com/22MM-Handlebar-Handle-Foam-Motocross/dp/B07MMSMYG6/ref=sr_1_2?dchild=1&keywords=ktm&m=A1K22PKYXBLOV6&qid=1603607256&s=merchant-items&sr=1-2&th=1                                                                      1/8
10/25/2020                                                 Amazon.com: 240mm
                                                   Case: 1:20-cv-06677       72 Motorcycle#:
                                                                           Document       off-road Wheel Spokes
                                                                                              14 Filed:         for Yamaha
                                                                                                          11/10/20     PageSuzuki
                                                                                                                              445 Kawasaki
                                                                                                                                    of 465 Honda KTM Motocross
                                                                                                                                              PageID   #:2150  (Yellow)…

                                                                                                                                                                     Hello, Sign in
   Skip to main content                             ktm                                                                                                              Account & Lists
                                                                                                                                                                                                Returns                                       0
                                          All
                                                                                                                                                                                                & Orders                Try Prime                 Cart
                                                                                                                                                                     Account
       Deliver to
                                        Holiday Deals       Gift Cards   Best Sellers     Customer Service        New Releases      AmazonBasics      Whole Foods           Free Shipping                          Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                              Bicycle Dirt Bike Spoke Cover Skins Wheel Rim                                                                                Share

                                                                                     Wraps Set Universal for Yamaha Kawasaki Suzuki
                                                                                                                                                                                                          $8.99
   Subm
                                                                                     Honda 8"-21" Rims Tubes Decor Protector 72Pcs                                                                        FREE Shipping on your ﬁrst

   Subm
                                                                                     Blue                                                                                                                 order. Details & FREE Returns

                                                                                     Brand: DOS ON                                                                                                        Arrives: Monday, Nov 2
   VIDEO                                                                                                    10 ratings
                                                                                                                                                                                                          Fastest delivery: Wednesday,
                                                                                                                                                                                                          Oct 28 Details
                                                                                     Price:    $8.99 FREE Shipping on your ﬁrst order. Details & FREE Returns
                                                                                                                                                                                                          Only 16 left in stock -
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $8.99 upon approval for the Amazon Rewards
                                                                                        Visa Card. No annual fee.
                                                                                                                                                                                                          order soon.
                                                                                                                                                                                                          Qty:
                                                                                                                                                                                                           Qty:
                                                                                                                                                                                                           1      1
                                                                                      Color: blue
                                                                                                                                                                                                                          Add toto
                                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                                   Cart
                                                                                                    $8.99            $8.99            $10.98                 $8.99
                                                                                                                                                                                                                            Submit
                                                                                                                                                                                                                             Buy Now

                                                                                                    $8.99            $10.98            $8.99                 $8.99                                             Secure transaction

                                                                                                                                                                                                          Ships from ... Amazon
                                                                                         * Length: Each spoke cover is 9.37 inches (24 cm) long and needs to be trimmed
                                                                                                                                                                                                          Sold by ...      POWERFUL BEAR
                                                                                         during installation.
                                 Roll over image to zoom in                              *Quantity: 72 pieces, they are enough to accommodate two rims!                                                   Return policy: This item is
                                                                                         *Material: Soft resin! Durable and can't be broken.                                                              returnable
                                                                                         * Weight: Lightweight and complete accessories: it has almost no weight and is                                       Add gift options
                                                                                         very compact.
                                                                                                                                                                                                              Deliver to Bensenville 60106
                                                                                         *We are committed to providing exceptional customer service through
                                                                                         unconditional free replacement or refunds
                                                                                      › See more product details                                                                                            Add to List



                                                                                     Consider this Amazon's Choice product that delivers quickly                                                                  Share

                                                                                        Amazon's Choice
                                                                                                                                                                                                                        Have one to sell?
                                                                                                        Bicycle Dirt Bike 72Pcs Wheel Rim Spoke Skins Cover Wraps Set                                                   Sell on Amazon
                                                                                                        Universal for Yamaha Kawasaki Suzuki Honda KTM 8"-21" Rims Tubes
                                                                                                        Decor Protector Blue
                                                                                                        $11.99
                                                                                                                      (714)




   Customers who viewed this item also viewed


                                                                                                                                                                                                      Tongue Scraper Cleaner, 2 Pack
                                                                                                                                                                                                      Surgical Grade Stainless Steel…
                                                                                                                                                                                                                            1,459
                                                                                                                                                                                                      $
                                                                                                                                                                                                          6.99

                                                                                                                                                                                                                                            Sponsored




              Bicycle Dirt Bike 72Pcs           PSLER 72 PCS Spoke          Super Pop Bicycle Spoke          JOYON 72 Pcs Universal
              Wheel Rim Spoke Skins             Skins Wheel Rim Spoke       Skins Wraps-Best Gift for        Spoke Skins Covers
              Cover Wraps Set                   Skins Covers Trim Wrap      Kids&Schoolmate&Bike             Coats for Motorcycle Dirt
              Universal for Yamaha              Cover Decoration            Fans- Colorful Bike              Bike Kawasaki Honda
                                714                          430                              235                             153
               #1 Best Seller    in             $9.99                        #1 Best Seller    in            $9.99
              Powersports Spokes                                            Powersports Full Exhaust…
              $11.99                                                        $12.99
                                                                            Only 14 left in stock - order




   Customers also viewed these products




              PSLER 72 PCS Spoke                JOYON 72 Pcs Universal      72Pcs Universal Spoke            Vevina Unicorn Bicycle       Bicycle Dirt Bike 72Pcs             Super Pop Bicycle 8"-21"
              Skins Wheel Rim Spoke             Spoke Skins Covers          Skins Covers，Wheel               Spoke Skins Wraps BMX        Wheel Rim Spoke Skins               Rims Spoke Skins Wraps-
              Skins Covers Trim Wrap            Coats for Motorcycle Dirt   Spoke Wraps Skins Pipe           MTB Kids Road Mountain       Wraps Set Universal for             Best Gift for
              Cover Decoration                  Bike Kawasaki Honda         Trim Decoration                  Bike Colorful Wheel          Yamaha Kawasaki Suzuki              Kids&Schoolmate&Bike
                                430                          153                              271                             325                           714                                 235
              $9.99                             $9.99                       $9.99                            $11.73 - $13.98               #1 Best Seller    in                #1 Best Seller    in
                                                                                                                                          Powersports Spokes                  Powersports Full Exhaust…
                                                                                                                                          $10.99                              $12.99


https://www.amazon.com/Motorcycle-off-road-Spokes-Kawasaki-Motocross/dp/B07L2MDY44/ref=sr_1_3?dchild=1&keywords=ktm&m=A1K22PKYXBLOV6&qid=1603607256&s=merchant-items&sr=1-3&th=1                                                                         1/5
10/27/2020               Amazon.com: Air fuel hybrid
                                                Case:screw1:20-cv-06677
                                                           motorcycle CNC Adjust Carb FCR Air #:
                                                                              Document        Screw
                                                                                                 14forFiled:
                                                                                                       Honda KTM Yamaha Page
                                                                                                             11/10/20   Suzuki Keenso
                                                                                                                                446 ofFCR carburetor
                                                                                                                                        465   PageID carbon#:2151
                                                                                                                                                            hybrid screw pilot screw regulator (black): Automotive

                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                             Returns                                 0
                                            Automotive Parts & Accessories
                                                                                                                                                                                             & Orders          Try Prime                 Cart
                                                                                                                                                                      Account
      Deliver to
                                          Holiday Deals      Gift Cards      Best Sellers    Customer Service     New Releases          AmazonBasics       Whole Foods       Free Shipping                Shop today's epic deals now
      Bensenville 60106

    Automotive         Your Garage     Deals & Rebates    Best Sellers    Parts      Accessories     Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                                 Air fuel hybrid screw motorcycle CNC Adjust Carb                                                         $9.11
                                                                                        FCR Air Screw for Honda KTM Yamaha Suzuki
                                                                                                                                                                                                 FREE delivery: Wednesday, Nov
   Subm
                                                                                        Keenso FCR carburetor carbon hybrid screw pilot                                                          4 on your ﬁrst order.

   Subm
                                                                                        screw regulator (black)                                                                                  Fastest delivery: Thursday, Oct
                                                                                        Brand: PowerMotor                                                                                        29 Details
                                                                                                        2 ratings
   Subm                                                                                                                                                                                          In Stock.
                                                                                        Price:   $9.11
                                                                                                                                                                                                 Qty:
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                  1      1
   Subm
                                                                                            Get $50 oﬀ instantly: Pay $0.00 $9.11 upon approval for the Amazon Rewards
                                                                                            Visa Card. No annual fee.                                                                                            Add toto
                                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                                          Cart
   Subm
                                                                                        Color: black                                                                                                               Submit
                                                                                                                                                                                                                    Buy Now

   Subm
                                                                                                   $9.11           $9.11                 $9.11             $9.11                                       Secure transaction

                                                                                                                                                                                                 Ships from ...        Amazon
                                                                                            ♥♥ 【Easy To Adjust】: Carb mixture screw can easily tune and adjust your idle                         Sold by ...           PowerMotor
                                                                                            mixture without burning your hands or fumbling with a small screw driver.
                                                                                            Numerically calibrated for tuning memory, adjust air fuel mixture with this screw                    Return policy: This item is
                                                                                            easily                                                                                               returnable
                                                                                            ❶【Premium Quality】: This fcr carburetor air fuel mixture screw is made of                                  Add gift options
                                 Roll over image to zoom in                                 premium aluminum material, sturdy, not easy to aging and abrasion resistant, to
                                                                                                                                                                                                       Deliver to Bensenville 60106
                                                                                            ensure maximum strength and durability for long lasting usage,and worked
                                                                                            perfectly.
                                                                                            ❷ 【Perfect Compatibility】: The carburetor mixture screw is perfect suitable for
                                                                                                                                                                                                   Add to List

                                                                                            Honda KTM Yamaha Suzuki(Reference ﬁt models as following). Perfect match to
                                                                                            your motorcycle, smooth and bright color, unique appearance
                                                                                                                                                                                                         Share
                                                                                            ❸【Easy Installation】: Carb mixture screw adjuster comes with spring, washer and
                                                                                            O-ring, it is easy to install and replace. Simplify installation steps, no modiﬁcation,
                                                                                                                                                                                                               Have one to sell?
                                                                                            cutting, or drilling required; Size: 57 × 13mm/2.2 × 0.5in
                                                                                            ▶▶ 【O-ring Design】: FCR carburetor mixture screw has an o-ring design to resist                                    Sell on Amazon

                                                                                            engine vibration and increase accuracy and longevity. Carburetor adjuster screw
                                                                                            surface paint ﬁnish for enhancing its corrosion and rust resistance, not fading and
                                                                                            rust
                                                                                         › See more product details

                                                                                        Compare with similar items



   Customers who viewed this item also viewed                                                                                                                                                                                      Page 1 of 5




                   NICECNC Gold Air/Fuel             Febrytold Blue Air Fuel            NICECNC Motorcycle                 Air Fuel Mixture Screw            NICECNC Motorcycle Red            （Red）Air fuel mixture                     A
                   Mixture Screw Adjuster            Mixture Screw,                     Blue Air/Fuel Mixture              for Motorcycle -                  Air/Fuel Mixture Screw            Screw Adjuster For                        C
                   for MIKUNI BSR BS CVR             Adjustable CNC Four-               Screw Adjuster Keihin              Adjustable CNC Four-              Adjuster Keihin FCR Carb          Mikuni Carb HONDA                         S
                   CV Carburetor Replace…            Strokes FCR Air Screw…             FCR Carb for Honda…                Strokes FCR Air Screw…            for Honda Yamaha…                 YAMAHA KTM Honda…                         C
                                  78                                8                                  125                                1                                  129                                  31
                   $19.99                            $7.99                              $8.88                              $8.59                             $8.88                             $11.89                                    $
                   Only 11 left in stock - orde…     Only 20 left in stock - orde…                                         Only 17 left in stock - orde…




   What other items do customers buy after viewing this item?




                   NICECNC Gold Air/Fuel             Carbhub VM22 26mm
                   Mixture Screw Adjuster            Carburetor for Intake
                   for MIKUNI BSR BS CVR             Pipe Pit Dirt Bike 110cc
                   CV Carburetor Replace…            125cc 140cc Lifan YX…
                                  78                                480
                   $19.99                            $32.99
                   Only 11 left in stock - orde…




   Products related to this item                                                                                                                                                                                                Page 1 of 43


https://www.amazon.com/hybrid-motorcycle-Adjust-carburetor-regulator/dp/B08BHQWD3P/ref=sr_1_1?th=1                                                                                                                                               1/5
10/27/2020            Amazon.com: Air fuel hybrid
                                             Case:screw1:20-cv-06677
                                                        motorcycle CNC Adjust Carb FCR Air #:
                                                                           Document        Screw
                                                                                              14forFiled:
                                                                                                    Honda KTM Yamaha Page
                                                                                                          11/10/20   Suzuki Keenso
                                                                                                                             447 ofFCR465
                                                                                                                                       carburetor
                                                                                                                                           PageID carbon#:2152
                                                                                                                                                         hybrid screw pilot screw regulator (black): Automotive

   Sponsored




                Air Fuel Mixture Screw             DEDC Motorcycle Red Air             Motorcycle Aluminum           Febrytold Blue Air Fuel           New Carburetor for            Motorcycle Air/Fuel
                CNC Adjust Carb FCR Air            Fuel Mixture Screw                  Air Fuel Mixture Screw        Mixture Screw,                    Suzuki DRZ400 DRZ 400         Mixture Screw, FCR Carb
                Screw for KEIHIN                   Adjuster Adjust Carb FCR            Adjuster Tool Fits for        Adjustable CNC Four-              FCR MX 39mm Carb              Air Fuel Mixture Screw
                Carburetor Four-Str...             Air Screw for H...                  Honda Yamaha Suzu...          Strokes FCR Air Screw…                       1                  Adjuster for Hon...
                              116                                3                                   7                            8                    $170.70                                     1
                $8.76                              $8.99                               $10.99                        $7.99                                                           $11.89


   Compare with similar items




                                      This item Air fuel hybrid screw                   Febrytold Blue Air Fuel Mixture Screw,    Motorcycle Air Fuel Mixture Screw FCR        NICECNC Motorcycle Red Air/Fuel
                                      motorcycle CNC Adjust Carb FCR Air                Adjustable CNC Four-Strokes FCR Air       Carburetor Carb Mixture Screw                Mixture Screw Adjuster Keihin FCR
                                      Screw for Honda KTM Yamaha Suzuki                 Screw for Keihin FCR Carburetor           Adjuster for Honda KTM Yamaha                Carb for Honda Yamaha Kawasaki
                                      Keenso FCR carburetor carbon hybrid               Yamaha Suzuki Honda Ktm                   Suzuki Kawasaki (Black)                      Suzuki CRF YZF WR KXF KLX RMZ
                                      screw pilot screw regulator (black)               Motorcycle

                                           Submit
                                          Add to Cart                                        Submit
                                                                                            Add to Cart                                Submit
                                                                                                                                      Add to Cart                                   Submit
                                                                                                                                                                                   Add to Cart



     Customer Rating                                    (2)                                               (8)                                       (44)                                         (129)

     Price                            $911                                              $799                                      $999                                         $888
     Sold By                          PowerMotor                                        Hedou                                     UBuyMotor_1                                  NiceCNC




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:black

   Technical Details                                                                                                  Additional Information

        Manufacturer                                          PowerMotor                                                ASIN                                             B08BHQWD3P

        Item Weight                                           0.705 ounces                                              Customer Reviews                                                         2 ratings
                                                                                                                                                                         3.5 out of 5 stars
        Package Dimensions                                    3.1 x 2.4 x 0.5 inches
                                                                                                                        Best Sellers Rank                                #619,998 in Automotive (See Top 100 in
        Manufacturer Part Number                              Carburetor tjz                                                                                             Automotive)
                                                                                                                                                                         #4,131 in Powersports Carburetors
        Vehicle Service Type                                  Dirt Bike
                                                                                                                        Date First Available                             July 10, 2020


                                                                                                                      Warranty & Support

                                                                                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                      Feedback

                                                                                                                      Would you like to tell us about a lower price?




https://www.amazon.com/hybrid-motorcycle-Adjust-carburetor-regulator/dp/B08BHQWD3P/ref=sr_1_1?th=1                                                                                                                 2/5
10/27/2020           Amazon.com: Air fuel hybrid
                                            Case:screw1:20-cv-06677
                                                       motorcycle CNC Adjust Carb FCR Air #:
                                                                          Document        Screw
                                                                                             14forFiled:
                                                                                                   Honda KTM Yamaha Page
                                                                                                         11/10/20   Suzuki Keenso
                                                                                                                            448 ofFCR465
                                                                                                                                      carburetor
                                                                                                                                          PageID carbon#:2153
                                                                                                                                                        hybrid screw pilot screw regulator (black): Automotive


   Videos                                                                                                                                                                                        Page 1 of 2

             Videos for related products




                                            3:17                                        1:55                                   0:13                                      0:38
             How to use motorcycle carburetor          All Balls Fuel Tap Rebuild kits, fuel      PRO CAKEN CNC Air Carburetor           PRO CAKEN CNC Air Carburetor              maXpeedingrods C
             carb synchronization tool                 tap diaphragm only kits, Fuel Ta…          Adjust Fuel Mixture Screw for…         Adjust Fuel Mixture Screw for…            Engine for Yamaha

             Alpha Moto                                All Balls.                                 DirtBikeClub                           DirtBikeClub                              maXpeedingrods-us



     Upload your video




   Product description
       Color:black

         "Product Details：
         -- Condition: 100% Brand New
         -- Material: 6061-T6 Aluminum
         -- Color: As picture shown

         -- Precision CNC machined screw for Keihin FCR carburetors
         -- O-ring design secures adjustment setting
         -- Numerically calibrated for tuning memory
         -- Comes with spring, washer and O-ring
         -- Anodized ﬁnishing

         Fitment:
         Fits all Keihin FCR & FCR-MX Carburetors, ﬁts most common 4-stroke models. Reference ﬁt models as following.

         For Honda CRF150R 2007-2009, 2012-2016
         For Honda CRF150R Expert 2007-2009, 2012, 2015-2016
         For Honda CRF250R 2004-2009
         For Honda CRF250X 2004-2009, 2012-2013, 2015
         For Honda CRF450R 2002-2008
         For Honda CRF450X 2005-2009, 2012-2015
         For Honda TRX450R 2006-2009, 2012-2013
         For Honda TRX450R (Electric Start) 2009, 2014

         For Kawasaki KLX450R 2008-2009
         For Kawasaki KX250F 2004-2010
         For Kawasaki KX450F 2006-2009

         For KTM 250 SX-F 2005-2011
         For KTM 250 XC-F 2008-2009
         For KTM 250 XCF-W 2007-2010, 2012-2014
         For KTM 400 XC-W 2009-2010
         For KTM 450 EXC 2003-2011
         For KTM 450 MXC 2003-2005
         For KTM 450 SX 2003-2006
         For KTM 450 SX-F 2008-2012
         For KTM 450 XC 2007
         For KTM 450 XC-F 2008-2009
         For KTM 450 XC-W 2012
         For KTM 450 XC 2008-2009
         For KTM 505 SX-F 2007-2008
         For KTM 505 XC-F 2008
         For KTM 525 EXC 2003-2007
         For KTM 525 MXC 2003-2005
         For KTM 525 SX 2003-2006
         For KTM 525 XC 2006-2007
         For KTM 525 XC 2008-2009
         For KTM 530 EXC 2009-2011

         For Suzuki RM-Z250 2004-2009
         For Suzuki RM-Z450 2005-2008

         For Yamaha WR250F 2001-2009, 2011-2013
         For Yamaha WR426F 2001-2002
         For Yamaha WR450F 2003-2009, 2011
         For Yamaha YFZ450 2004-2009, 2013
         For Yamaha YZ250F 2001-2013
         For Yamaha YZ426F 2000-2002"




   4 stars and above                                                                                                                                                                             Page 1 of 3
   Sponsored




https://www.amazon.com/hybrid-motorcycle-Adjust-carburetor-regulator/dp/B08BHQWD3P/ref=sr_1_1?th=1                                                                                                             3/5
10/27/2020             Amazon.com: Air fuel hybrid
                                              Case:screw1:20-cv-06677
                                                         motorcycle CNC Adjust Carb FCR Air #:
                                                                            Document        Screw
                                                                                               14forFiled:
                                                                                                     Honda KTM Yamaha Page
                                                                                                           11/10/20   Suzuki Keenso
                                                                                                                              449 ofFCR carburetor
                                                                                                                                      465   PageID carbon#:2154
                                                                                                                                                          hybrid screw pilot screw regulator (black): Automotive




                 Air Fuel Mixture Screw          JFG RACING Cable Choke       Auto-Moto Carb For            Febrytold 20Pcs Jets kit       JFG RACING 34MM OEM           Carburetor Repair Kit for      G
                 CNC Adjust Carb FCR Air         PZ30 30mm Carb               HONDA XR100 (1981-            - 10Pcs Carburetor Main        OKO PWK Power Jet             1988-2006 Yamaha               C
                 Screw for KEIHIN                Carburetor For               1984), XR100R (1985-          Jets and 10Pcs Slow            Carburetor Carb               Banshee 350 YFZ350             C
                 Carburetor Four-Str...          Motorcycle 200CC…            2003), CRF100F (2004…         Pilot Jets for...              Universal For Racing…         YFZ350SE YFZ350LE…             W
                               116                            85                          126                              91                           106                          55
                 $8.76                           $24.99                       $18.99                        $10.49                         $28.99                        $13.99


   Products related to this item                                                                                                                                                                  Page 1 of 21
   Sponsored




                 Motorcycle Aluminum             DEDC Motorcycle Red Air      Air Fuel Mixture Screw        Febrytold Blue Air Fuel        WATERWICH Compatible          KIPA Carburetor For
                 Air Fuel Mixture Screw          Fuel Mixture Screw           CNC Adjust Carb FCR Air       Mixture Screw,                 with Carburetor Yamaha        Honda CRF450R
                 Adjuster Tool Fits for          Adjuster Adjust Carb FCR     Screw for KEIHIN              Adjustable CNC Four-           Big Bear Kodiak               CRF450X FCR40 FCR
                 Honda Yamaha Suzu...            Air Screw for H...           Carburetor Four-Str...        Strokes FCR Air Screw…         Wolverine Grizzly 400 Y...    40mm KTM 400 EXC…              2
                               7                               3                            116                          8                              1                $151.75
                 $10.99                          $8.99                        $8.76                         $7.99                          $38.99




                                                                                                                                                                           Sponsored



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                     Top reviews
                                                                        Top  reviews

                      3.5 out of 5
                                                                       Top review from the United States
   2 global ratings

   5 star                                     51%                             James Lewis
   4 star                                       0%
                                                                                     Cheaply made
   3 star                                       0%
                                                                       Reviewed in the United States on August 6, 2020
   2 star                                     49%
                                                                       Color: black Veriﬁed Purchase
   1 star                                       0%
                                                                       Very cheaply made.
     How are ratings calculated?
                                                                            Helpful         Comment     Report abuse




   Review this product                                                 See all reviews

   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/hybrid-motorcycle-Adjust-carburetor-regulator/dp/B08BHQWD3P/ref=sr_1_1?th=1                                                                                                               4/5
10/27/2020          Amazon.com: Air fuel hybrid
                                           Case:screw1:20-cv-06677
                                                      motorcycle CNC Adjust Carb FCR Air #:
                                                                         Document        Screw
                                                                                            14forFiled:
                                                                                                  Honda KTM Yamaha Page
                                                                                                        11/10/20   Suzuki Keenso
                                                                                                                           450 ofFCR carburetor
                                                                                                                                   465   PageID carbon#:2155
                                                                                                                                                       hybrid screw pilot screw regulator (black): Automotive




    Air Fuel Mixture Screw CNC Adjust Carb FCR …
                   116
    $8.76                                  Shop now


                                             Sponsored




                                                                                            Air Fuel Mixture Screw CNC Adjust Carb FCR Air
                                                                                            Screw for KEIHIN Carburetor Four-Strokes FCR...                                  Shop now
                                                                                            $8.76                                          116

                                                                                                                                                                                        Sponsored




                                                                                                           See personalized recommendations

                                                                                                                             Sign in

                                                                                                                     New customer? Start here.




                                                                                                                           Back to top




                         Get to Know Us                                     Make Money with Us                                          Amazon Payment Products                                       Let Us Help You
                         Careers                                            Sell products on                                            Amazon Rewards Visa                                           Amazon and COVID-
                                                                            Amazon                                                      Signature Cards                                               19
                         Blog
                                                                            Sell apps on Amazon                                         Amazon.com Store Card                                         Your Account
                         About Amazon
                                                                            Become an Aﬃliate                                           Amazon Business Card                                          Your Orders
                         Press Center
                                                                            Advertise Your Products                                     Amazon Business Line of Credit                                Shipping Rates &
                         Investor Relations                                                                                                                                                           Policies
                                                                            Self-Publish with Us                                        Shop with Points
                         Amazon Devices                                                                                                                                                               Amazon Prime
                                                                            Host an Amazon Hub                                          Credit Card Marketplace
                         Amazon Tours                                                                                                                                                                 Returns &
                                                                            › See More Make Money                                       Reload Your Balance                                           Replacements
                                                                            with Us
                                                                                                                                        Amazon Currency Converter                                     Manage Your Content
                                                                                                                                                                                                      and Devices
                                                                                                                                                                                                      Amazon Assistant
                                                                                                                                                                                                      Help




                                                                                                                             English                United States




                         Amazon Music                 Amazon                      Amazon Drive                               6pm                     AbeBooks                    ACX                           Alexa
                         Stream millions              Advertising                 Cloud storage                              Score deals             Books, art                  Audiobook                     Actionable
                         of songs                     Find, attract, and          from Amazon                                on fashion              & collectibles              Publishing                    Analytics
                                                      engage customers                                                       brands                                              Made Easy                     for the Web

                         Sell on                      Amazon                      Amazon Fresh                               AmazonGlobal            Home Services               Amazon Ignite                 Amazon Rapids
                         Amazon                       Business                    Groceries & More                           Ship Orders             Experienced Pros            Sell your original            Fun stories for
                         Start a Selling              Everything For              Right To Your Door                         Internationally         Happiness Guarantee         Digital                       kids on the go
                         Account                      Your Business                                                                                                              Educational
                                                                                                                                                                                 Resources

                         Amazon Web                   Audible                     Book Depository                            Box Oﬃce                ComiXology                  DPReview                      East Dane
                         Services                     Listen to Books &           Books With Free                            Mojo                    Thousands of                Digital                       Designer Men's
                         Scalable Cloud               Original                    Delivery Worldwide                         Find Movie              Digital Comics              Photography                   Fashion
                         Computing                    Audio                                                                  Box Oﬃce Data
                         Services                     Performances

                         Fabric                       Goodreads                   IMDb                                       IMDbPro                 Kindle Direct               Prime Now                     Amazon Photos
                         Sewing, Quilting             Book reviews                Movies, TV                                 Get Info                Publishing                  FREE 2-hour                   Unlimited Photo
                         & Knitting                   &                           & Celebrities                              Entertainment           Indie Digital & Print       Delivery                      Storage
                                                      recommendations                                                        Professionals           Publishing                  on Everyday Items             Free With Prime
                                                                                                                             Need                    Made Easy

                         Prime Video                  Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                       Zappos                        Ring
                         Direct                       Designer                    Great Deals on                             Market                  Deals and                   Shoes &                       Smart Home
                         Video                        Fashion Brands              Quality Used Products                      America’s               Shenanigans                 Clothing                      Security Systems
                         Distribution                                                                                        Healthiest
                         Made Easy                                                                                           Grocery Store

                         Eero WiFi                    Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed              Amazon Second
                         Stream 4K Video              Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products           Chance
                         in Every Room                & Safety Alerts             to your door                               Simpliﬁed               you can trust               Pass it on, trade it
                                                                                                                                                                                 in,
                                                                                                                                                                                 give it a second
                                                                                                                                                                                 life




                                                                        Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/hybrid-motorcycle-Adjust-carburetor-regulator/dp/B08BHQWD3P/ref=sr_1_1?th=1                                                                                                                                5/5
10/27/2020                              Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com:
                                                                                  11/10/20 ktm
                                                                                             Page 451 of 465 PageID #:2156
                                                                                                                                            Hello, Sign in
   Skip to main content                          ktm                                                                                        Account & Lists
                                                                                                                                                                   Returns                          0
                                  PowerMotor
                                                                                                                                                                   & Orders    Try Prime                  Cart
                                                                                                                                            Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods      Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    7 results for PowerMotor : "ktm"                                                                                                                                                  Sort  by:Featured
                                                                                                                                                                                      Featured
                                                                                                                                                                                       Sort by:




                                                                                                    Air fuel hybrid screw motorcycle CNC Adjust Carb FCR Air Screw for Honda
                                                                                                    KTM Yamaha Suzuki Keenso FCR carburetor carbon hybrid screw pilot…
                                                                                                                   2
                                                                                                    black
                                                                                                    $911
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon




                                                                                                    PowerMotor Handguards Motorcycle Dirt Bike Hand Guards Brush Bar
                                                                                                    Guards Protector for KTM 50 65 85 125 150 250 300 350 450 500 SX SX…
                                                                                                                   5
                                                                                                    orange
                                                                                                    $1999
                                                                                                     Save 5% with coupon
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 14 left in stock - order soon.




                                                                                                    PowerMotor 1 1/8" 28mm Universal Aluminium Alloy Handlebar Riser
                                                                                                    Clamp Universal Fits for ATV, Super Bike KTM, Husaberg, Husqvarna,…
                                                                                                                   9
                                                                                                    black
                           Sponsored
                                                                                                    $
                                                                                                     2111
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 13 left in stock - order soon.
                                                                                                    Price may vary by color




                                                                                                    Powermotor Handgards Dirt Bike Hand Gards Brush Bar Motorcycles
                                                                                                    Universal Aluminium Alloy Motorcycle Hand Guards for Honda Kawasaki…
                                                                                                                   26
                                                                                                    red
                                                                                                    $
                                                                                                     3299

                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 8 left in stock - order soon.
                                                                                                    Price may vary by color




                                                                                                    PowerMotor Handguards Motorcycle Universal Hand Guards Aluminum
                                                                                                    Handlebar Handguard Bark Busters, Motocross Dirt Bike Accessories for…
                                                                                                                   6
                                                                                                    $2798
                                                                                                            Get it as soon as Wed, Oct 28
                                                                                                    FREE Shipping by Amazon




                                                                                                    PowerMotor Handguards Motorcycle Universal Hand Guards Aluminum
                                                                                                    Handlebar Handguard Bark Busters, Motocross Dirt Bike Accessories for…
                                                                                                                   46
                                                                                                    red
                                                                                                    $2898

                                                                                                    FREE Shipping by Amazon
                                                                                                    Price may vary by color




                                                                                                    PowerMotor Handguards Motorcycle Universal Hand Guards Aluminum
                                                                                                    Handlebar Handguard, Motocross Dirt Bike Accessories for ATV Yamaha…
https://www.amazon.com/s?k=ktm&me=A2X1MJ0BZSU7PF&ref=nb_sb_noss                                                                                                                                                  1/2
10/27/2020                                                                        Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 14          Seller Profile:Page
                                                                                    Filed: 11/10/20          PowerMotor
                                                                                                                  452 of 465 PageID #:2157
                                                                                                                                                              Hello, Sign in
   Skip to main content                                                                                                                                       Account & Lists
                                                                                                                                                                                           Returns                            0
                                         All
                                                                                                                                                                                           & Orders      Try Prime                Cart
                                                                                                                                                              Account
      Deliver to
                                        Holiday Deals   Gift Cards     Best Sellers    Customer Service      New Releases      AmazonBasics         Whole Foods      Free Shipping                     Shop today's epic deals now
      Bensenville 60106


   PowerMotor                                                                                                                               Have a question for PowerMotor?
   PowerMotor storefront
                   92% positive in the last 12 months (13 ratings)                                                                           Ask a question
   PowerMotor is committed to providing each customer with the highest standard of customer service.
                                                                                                                                            Customer Service Phone: +86-
                                                                                                                                            15958937558




   Detailed Seller Information


   Business Name:Hu You Zhi
   Business Address:
     No.192,DianYuan Road(East),
     DianYuan Residential Quarter
     HuaJie Town,YongKang City,
     ZheJiang Province
     321300
     CN


       Feedback        Returns & Refunds          Shipping       Policies       Help      Gift Wrap       Products



                            “ Very fast shipping & and exactly what I ordered ”
                                                                                                                                                                      30 days          90 days        12 months       Lifetime
                            By Jesfuller on October 10, 2020.                                                                                           Positive         100%              86%             92%            92%

                            “ NO INSTRUCTIONS whatsoever were included. Amazon's photo/images in the listing are the only setup                         Neutral                0%           0%               0%             0%
                             information you will get. Despite the missing information, I was able to get it to work; seems to be
                                                                                                                                                        Negative               0%          14%               8%             8%
                             functioning as advertised. ”
                            Read less                                                                                                                   Count                   1             7              13              13

                            By P. H. D. on September 11, 2020.

                            “ You need to put instructions in the package and send appropriate zip ties! May cost you 4-5 cents to copy
                             and send the zip ties with the unit. Glad I know how to install this thing and have my zip ties, but many may
                             not! Because of that lack of info and no zip ties as you advertise , I will not recommend your product! ”
                            Read less

                            By MW on September 6, 2020.

                            “ took me 3 hours and a assortment of ﬂat washers to get these to ﬁt at all.for future reference you should
                             include some sort of directions or at the least mark them top/bottom or left/right.and add about 6 - 8 ﬂat
                             washers so the installation can go more smoothly..the washers were required to space the bracket oﬀ the
                             handle grip end of the bars. about a 1/4 to 1/2 inch of washers for each side.. ”
                            Read less

                            By russell sidebottom on August 31, 2020.

                            “ They will work ”

                            By Aj Kirby on August 26, 2020.



                                                                       Previous Next




                                                                                  Leave seller feedback    Tell us what you think about this page




        Your recently viewed items and featured recommendations
                                                                                                                                                                                                              ›   View or edit
        After viewing product detail pages, look here to ﬁnd an easy way to navigate back to pages you are interested in.                                                                                         your browsing
                                                                                                                                                                                                                  history




                                                                                                            Back to top




                            Get to Know Us                            Make Money with Us                              Amazon Payment Products                                       Let Us Help You
                            Careers                                   Sell products on Amazon                         Amazon Rewards Visa Signature                                 Amazon and COVID-19
                                                                                                                      Cards
                            Blog                                      Sell apps on Amazon                                                                                           Your Account
                                                                                                                      Amazon.com Store Card
                            About Amazon                              Become an Aﬃliate                                                                                             Your Orders
                                                                                                                      Amazon Business Card
                            Press Center                              Advertise Your Products                                                                                       Shipping Rates &
                                                                                                                      Amazon Business Line of Credit                                Policies
                            Investor Relations                        Self-Publish with Us
                                                                                                                      Shop with Points                                              Amazon Prime
                            Amazon Devices                            Host an Amazon Hub
                                                                                                                      Credit Card Marketplace                                       Returns & Replacements
                            Amazon Tours                              › See More Make Money
                                                                      with Us                                         Reload Your Balance                                           Manage Your Content
                                                                                                                                                                                    and Devices
                                                                                                                      Amazon Currency Converter
                                                                                                                                                                                    Amazon Assistant
                                                                                                                                                                                    Help

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2X1MJ0BZSU7PF&sshmPath=                                                                          1/2
10/27/2020                                                                  Select
                                               Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                   Filed: Options - Amazon.com
                                                                                           11/10/20    Page 453Checkout
                                                                                                                    of 465 PageID #:2158




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                   Amazon Locker is available

                Shipping from Amazon.com                (Learn more)                                              20 pickup locations near you

                Shipping to:              , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                   Choose a delivery option:
                States

                    Air fuel hybrid screw motorcycle CNC Adjust Carb FCR Air Screw for Honda                              get FREE Prime Delivery on this order and try other Prime
                    KTM Yamaha Suzuki Keenso FCR carburetor carbon hybrid screw pilot                              benefits (hello, Prime Video) with a one week trial for $1.99!
                    screw regulator (black)
                    $9.11 - Quantity: 1
                    Sold by: PowerMotor                                                                                 FREE Prime Delivery with

                                                                                                                        Tuesday, Nov. 3
                Change quantities or delete
                                                                                                                         FREE Shipping on your first order

                                                                                                                        Friday, Oct. 30
                                                                                                                        $5.99 - Shipping

                                                                                                                        Thursday, Oct. 29
                                                                                                                        $9.99 - Shipping




                                                                                                                                                                           Continue




                                                              Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                           1/1
10/27/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  454 of 465 PageID #:2159




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                       $9.11
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $15.10
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.57
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $15.67


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $5.99 instantly with FREE Prime Delivery and enjoy more of what                           Give Prime a try
                                                 you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 30, 2020 If you order in the next 2 hours and 57 minutes (Details)
                                       Air fuel hybrid screw motorcycle CNC                        Choose a delivery option:
                                       Adjust Carb FCR Air Screw for Honda KTM                          Tuesday, Nov. 3
                                       Yamaha Suzuki Keenso FCR carburetor                              FREE Shipping on your first order
                                       carbon hybrid screw pilot screw regulator
                                                                                                        Friday, Oct. 30
                                       (black)
                                                                                                        $5.99 - Shipping
                                       $9.11
                                       Amazon Prime eligible Join now                                   Thursday, Oct. 29
                                       Quantity: 1 Change                                               $9.99 - Shipping
                                       Sold by: PowerMotor
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/27/2020             Amazon.com: PowerMotor Case:
                                              Handguards Motorcycle Dirt BikeDocument
                                                     1:20-cv-06677            Hand Guards Brush
                                                                                          #: 14 BarFiled:
                                                                                                    Guards 11/10/20
                                                                                                           Protector for KTM 50 65
                                                                                                                          Page     85 125
                                                                                                                                 455   of 150
                                                                                                                                           465250PageID
                                                                                                                                                  300 350 450 500 SX SX-F EXC-F SIX DAYS XC XCF XC-W TPI (…
                                                                                                                                                            #:2160
                                                                                                                                                            Hello, Sign in
   Skip to main content                           ktm                                                                                                       Account & Lists
                                                                                                                                                                                   Returns                                    0
                                          All
                                                                                                                                                                                   & Orders             Try Prime                 Cart
                                                                                                                                                            Account
       Deliver to
                                        Holiday Deals    Gift Cards   Best Sellers     Customer Service      New Releases        AmazonBasics    Whole Foods       Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                          PowerMotor Handguards Motorcycle Dirt Bike                                                               $19.99
                                                                                 Hand Guards Brush Bar Guards Protector for KTM
                                                                                                                                                                                          FREE delivery: Wednesday, Nov
   Subm
                                                                                 50 65 85 125 150 250 300 350 450 500 SX SX-F                                                             4 on your ﬁrst order.

   Subm
                                                                                 EXC-F SIX DAYS XC XCF XC-W TPI (orange)                                                                  Fastest delivery: Wednesday,
                                                                                 Brand: PowerMotor                                                                                        Oct 28
                                                                                                 5 ratings                                                                                Order within 2 hrs and 54 mins
   Subm                                                                                                                                                                                   Details
                                                                                      Price:   $19.99
                                                                                     Coupon       Save an extra 5% when you apply this coupon.                                            Only 14 left in stock -
   Subm
                                                                                               Details                                                                                    order soon.

   Subm                                                                               Get $50 oﬀ instantly: Pay $0.00 $19.99 upon approval for the Amazon Rewards                         Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1

                                                                                      Visa Card. No annual fee.
                                                                                                                                                                                                          Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                 Color: orange
                                                                                                                                                                                                            Submit
                                                                                                                                                                                                             Buy Now
                                                                                               $19.99          $19.99               $19.99
                                                                                                                                                                                               Secure transaction
                                                                                      ➤ FUNCTION - This Hand Guards Can Protect Damage During Driving When It Is                          Ships from ...         Amazon
                                                                                      Light.Good Looking. Excellent Product Quality And Identical To The Original                         Sold by ...            PowerMotor
                                                                                      ➤ HIGH QUALITY - 100% Brand New, Never Mounted.Easy To Install.The Material
                                 Roll over image to zoom in                           Is PP Plastic And Aluminum Alloy                                                                    Return policy: This item is
                                                                                      ➤ QUANTITY - 1 * Set Of Hand Guards As Pictures. Color Option: Orange / Blue /                      returnable
                                                                                      White / Black As Pictures.                                                                              Add gift options
                                                                                      ➤ FITMENT - The Handguards Can Fit For KTM 150 XCW 250 350 EXC-F XC-F 250
                                                                                                                                                                                              Deliver to Bensenville 60106
                                                                                      XC-W 450 XCF 17-19 250 XC 18-19 300 XC XCW 500 EXCF 17-18 300 XCW TPI 450
                                                                                      EXCF 19 Dirt Bike
                                                                                      ➤ AFTER SALE - Manufacturer warranty for 180 days from date of purchase.We                            Add to List
                                                                                      are committed to provide excellent customer service,If you have any
                                                                                      questions,please contact us.We will try our best to solve your problem.
                                                                                                                                                                                                  Share
                                                                                 › See more product details
                                                                                                                                                                                                        Have one to sell?
                                                                                 Compare with similar items
                                                                                                                                                                                                        Sell on Amazon


   Customers who viewed this item also viewed                                                                                                                        Page 1 of 7




                                                                                                                                                                                      PINCTROT Steering Wheel Cover
                                                                                                                                                                                      Great Grip with 3D Silicone…
               JFG RACING Motorcycle            JFG RACING Black            Dirt Bike Hand Guards            Motorcycle Handguards           7/8 inche 1 1/8 inches                                         16
               Universal Handguards             Handguards Universal        Handguards - 7/8"                Dirtbike Hand Guards            Hand Guards Handguard                    $
                                                                                                                                                                                          26.89
               Aluminum Hand…                   Hand Guards Brush Bar       22mm and 1 1/8" 28mm             Brush Guards For KTM            Protector Protection For
                                                                                                                                                                                                                            Sponsored
                               745              For oﬀ Road ATV…            with Universal…                  50 65 85 125 150 250…           KTM EXC EXCF SX SXF…
                #1 Best Seller    in                          345                              488                          16                             64
               Powersports Handguards           $10.99                      $25.99                           $15.99                          $15.99
               $19.99                                                                                        Only 2 left in stock - order…




   Products related to this item                                                                                                                                                                                          Page 1 of 32
   Sponsored




                    KTM Air Filter SX SX-F XC     KTM LOCK ON GRIP SET           COPART Motorcycle                  KTM XW-Ring Chain                 Universal Motorcycles          BOMPA 2pcs Motorcycle                        C
                    XC-F XC-W XCF-W EXC-F         2016-2020 250 350 450          Handguards Handlebar               (Orange) 520x118 2003-            Handguards Handlebar           Handguards Motocross
                    2015-2020                     SX XC-W EXC-F XC-W             Hand Guard 7/8" 22mm               2020 OEM:                         Hand Brush Guards              Dirt Bike Hand Guards
                    OEM:79006015000               EXC-F 79002924100              for Yamaha Kawasaki…               79610965118EB                     Handle Protector Wind ...      Universal for Hond...                        G
                                 13                          17                              25                                 1                                 80                               14
                    $31.49                        $29.99                         $17.99                             $124.99                           $20.99                         $25.99


   Competitively priced                                                                                                                                                                                                     Page 1 of 2
   Sponsored




https://www.amazon.com/PowerMotor-Motorcycle-Handguards-guards-orange/dp/B08732TJLM/ref=sr_1_2?dchild=1&keywords=ktm&m=A2X1MJ0BZSU7PF&qid=1603764203&s=merchant-items&sr=1-2                                                              1/5
10/27/2020                         Amazon.com: PowerMotor 1 1/8" 28mm Universal
                                               Case: 1:20-cv-06677              Aluminium Alloy
                                                                            Document        #: Handlebar
                                                                                                14 Filed:Riser Clamp Universal
                                                                                                            11/10/20     Page  Fits456
                                                                                                                                    for ATV,
                                                                                                                                          of Super
                                                                                                                                             465 Bike KTM, Husaberg,
                                                                                                                                                   PageID   #:2161Husqvarna, Yamaha, Suzuki (black)
                                                                                                                                                           Hello, Sign in
   Skip to main content                           ktm                                                                                                      Account & Lists
                                                                                                                                                                                  Returns                                 0
                                          All
                                                                                                                                                                                  & Orders          Try Prime                 Cart
                                                                                                                                                           Account
       Deliver to
                                        Holiday Deals    Gift Cards   Best Sellers      Customer Service    New Releases      AmazonBasics    Whole Foods         Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                          PowerMotor 1 1/8" 28mm Universal Aluminium                                                           $21.11
                                                                                 Alloy Handlebar Riser Clamp Universal Fits for                                                       & FREE Returns
   Subm
                                                                                 ATV, Super Bike KTM, Husaberg, Husqvarna,                                                            FREE delivery: Wednesday, Nov
                                                                                                                                                                                      4 on your ﬁrst order.
   Subm
                                                                                 Yamaha, Suzuki (black)
                                                                                 Brand: PowerMotor                                                                                    Fastest delivery: Wednesday,
                                                                                                 9 ratings | 5 answered questions                                                     Oct 28
   Subm                                                                                                                                                                               Order within 2 hrs and 54 mins
                                                                                 Price:   $21.11 & FREE Returns                                                                       Details

   Subm                                                                          Get $10 oﬀ instantly: Pay $11.11 upon approval for the Amazon Prime Store Card.
                                                                                                                                                                                      Only 13 left in stock -
                                                                                 Color: black                                                                                         order soon.
   Subm
                                                                                            $21.11            $17.79                                                                  Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1



                                                                                       Heavy Duty: The handlebar risers are made from strong sturdy and reliable anti-                                Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart
                                                                                       rust aluminum material.
                                                                                       "Fitment: handlebar riser general ﬁts for 1 1/8 inch (28mm) handlebars on ATV,                                   Submit
                                                                                                                                                                                                         Buy Now
                                                                                       super bike KTM, Husaberg, Husqvarna, Yamaha, Suzuki etc."
                                                                                       Features: The Handlebar Riser Kit makes it easy to increase the handlebar height                     Secure transaction
                                                                                       on your motorcycle or ATV                                                                      Ships from ...       Amazon
                                                                                       Provides 30 mm(1.2 inches) higher bar position than stock bar position                         Sold by ...          PowerMotor
                               Roll over image to zoom in                              These universal risers work great on ATVs, dirt bikes, and motorcycles with a 7/8"
                                                                                       bar.                                                                                           Return policy: This item is
                                                                                     › See more product details                                                                       returnable
                                                                                                                                                                                            Add gift options
                                                                                 Compare with similar items
                                                                                                                                                                                            Deliver to Bensenville 60106


   Customers who viewed this item also viewed                                                                                                                       Page 1 of 7         Add to List



                                                                                                                                                                                              Share


                                                                                                                                                                                                    Have one to sell?

                                                                                                                                                                                                    Sell on Amazon




               Maso Motorbike                   Xitomer 7/8" (22 mm),       kemimoto 1 1/8" 28mm            AnXin Handlebar Risers 1     1 1/8" 28mm Motorcycle
               Handlebar Riser 7/8"             CNC Motorcycle Dirt Bike    CNC Handlebar Riser             1/8" Handlebar Mount         Handlebar Handle Bars +
               22mm & 11/8" 28mm                Pivoting Handlebar Riser    Clamp Universal…                Clamp For KTM SX125          Riser Mount Clamp + Pad
               Universal Aluminium…             (2 inch Rise), for…                         597             SX150 SX250 SXF250…          + Grips Set For Dirt…
                              43                            64               #1 Best Seller   in                         25                            3
               $22.59                           $34.29                      Powersports Handlebar           $26.99                       $44.98
               In stock on November 2, 2…                                   Risers
                                                                            $21.99
                                                                            Only 7 left in stock - order…




   Products related to this item                                                                                                                                                                                    Page 1 of 46
   Sponsored




                    CCIYU Pack of 2 Chrome         CNC Aluminum Φ 37mm           CCIYU Pack of 2 Chrome            Motorcycle HandleBar           1 1/8" 28mm Dirt Bike             Dirt Bike Handlebar Pad                   7
                    Motorcycle 7/8" 22mm           Clip ons Handlebar            Motorcycle 7/8" 22mm              Handle Clamps Riser Fat        Handlebar - Fat Handle            Grips Set For 7/8" 22mm
                    Handlebar Risers Round         replacement Fit for           Handlebar Risers Round            Bar Mount 28mm 1 1/8"          Bar & Clamp Adapter &             1 1/8" 28mm Handle Bar
                    Bar Mount Clamp ...            Honda CBR250RR…               Bar Mount Clamp ...               Universal CNC Fo...            Pad & Grips For...                Honda CRF50 ...                           C
                    $18.99                                     201               $18.99                                        4                               88                                 4
                                                   $35.00                                                          $14.59                         $46.99                            $14.99


   What other items do customers buy after viewing this item?                                                                                                                                                           Page 1 of 2




https://www.amazon.com/PowerMotor-Universal-Aluminium-Handlebar-Husqvarna/dp/B082SKW2DY/ref=sr_1_3?dchild=1&keywords=ktm&m=A2X1MJ0BZSU7PF&qid=1603764203&s=merchant-items&sr=1-3                                                      1/5
10/19/2020                                         Amazon.com:
                                                Case:          PRO BAT Motorcycle
                                                      1:20-cv-06677     Document  Dirt Bike
                                                                                         #:Motocross
                                                                                            14 Filed:Universal Headlight
                                                                                                        11/10/20         For 2017
                                                                                                                      Page     457KTM
                                                                                                                                    ofSX465
                                                                                                                                         SX-FPageID
                                                                                                                                             EXC EXC-F#:2162
                                                                                                                                                       Headlamp: Automotive


   Skip to main content                          ktm headlight                                                                                                 Acco
                                                                                                                                                               Hello,       Lists     Returns                                 0
                                         All
                                                                                                                                                               Account                & Orders          Try Prime                 Cart

       Deliver to
                                        Holiday Deals          's Amazon.com     Customer Service       Prime Video      Best Sellers    Browsing History          Buy Again     Whole Foods                             Gifts for kids
       Oak Park 60302

    Automotive         Your Garage   Deals & Rebates    Best Sellers   Parts   Accessories     Tools & Equipment      Car Care     Motorcycle & Powersports         Truck      RV     Tires & Wheels          Vehicles




   ‹ Back to results



   Subm                                                                                                  PRO BAT Motorcycle Dirt Bike                                                     $18.42
                                                                                                         Motocross Universal Headlight For                                                & FREE Shipping on orders over
                                                                                                                                                                                          $25.00 shipped by Amazon.
   Subm
                                                                                                         2017 KTM SX SX-F EXC EXC-F                                                       Details & FREE Returns

   Subm
                                                                                                         Headlamp                                                                         Arrives: Saturday, Oct 24
                                                                                                         Brand: PRO BAT
                                                                                                                                                                                          Details
                                                                                                                              11 ratings
   Subm                                                                                                                                                                                   Fastest delivery: Wednesday,
                                                                                                         Price:   $18.42 & FREE Shipping on orders over $25.00 shipped                    Oct 21 Details
                                                                                                                  by Amazon. Details & FREE Returns
   Subm
                                                                                                                                                                                          Only 8 left in stock -
                                                                                                           Get $60 oﬀ instantly: Pay $0.00 upon approval for the                          order soon.
   Subm                                                                                                    Amazon.com Store Card.
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                                         Extended holiday return window till Jan 31, 2021
   Subm
                                                                                                          Color: Black                                                                                    Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                                            High Quality Dirt Bike Motocross Headlight
                                                                                                            Wiring: Ground: Green , Low Headlight: Blue ,High Headlight:                                     Submit
                                                                                                                                                                                                              Buy Now
                                                                                                            White , Foglight: Brown
                                                                                                            Fits For KTM EXC XCF EXC F W 125 250 300 450 500 530                                Secure transaction
                                                                                                            S2 HALOGEN LAMP – 12V / 35W                                                   Ships from ...           Amazon
                                                                                                            Supermoto Motorcycle Dirt Bike Motocross Universal                            Sold by ...              PRO BAT
                                                                                                            Headlight
                                                                                                          › See more product details

                                                                                                            Report incorrect product information.                                           We're giving you a 30-day
                                                                                                                                                                                            FREE trial of Prime
                                                                                                                                                                                            Try Prime and start saving
                                                                                                                                                                                            today with Fast, FREE
                                           Roll over image to zoom in                                                                                                                       Delivery

                                                                                                                                                                                                Add gift options

   Exclusive items from our brands                                                                                                                                                              Deliver to        - Oak Park 60302
                                                                                                                                                                       Page 1 of 7

                                                                                                                                                                                            Add to List



                                                                                                                                                                                                  Share


                                                                                                                                                                                                        Have one to sell?

                                                                                                                                                                                                        Sell on Amazon



               4WDKING Spot LED                LED Light Bar 10 inch -         GRV Ba15d 1142 1004           4WDKING WDK-D5-10               LED Pods Spot Light Bar
               Driving Lights, 2 Inch          4WDKING 50W IP69K               High Bright RV Car LED        LED Light Bar 10 inch -         - 4WDKING 2PCS 40W
               Round LED Pods 2 Pcs            Waterproof Oﬀ-Road              Bulb 24-5050SMD               US Design IP69K                 CREE LED Oﬀ Road Work
               20W Waterproof Oﬀ…              Combo LED Work…                 DC12V Warm White…             Waterproof Premium…             Light Truck Fog Lamp…
                               16                              306                           150                             246                             117
               $29.99                          $39.99                          $9.80                         $39.99                          $36.99



   Customers who viewed this item also viewed                                                                                                                                                                               Page 1 of 4




                    Universal 12V 35W             Universal Headlight              JFG RACING Dual 5W               JFG RACING White                  Universal 12V 35W                 H4 12V 35W Universal                      G
                    Motorcycle Supermoto          Head Lamp Light Fairing          LED Bulbs 12V Universal          Universal Headlight               Motorcycle 2017                   Modiﬁed Headlight Head
                    Halogen Headlight             Street Fighter Mask Day          Modiﬁed Headlight Head           Head Lamp Light Fairing           Headlight Indicator               Lamp For Motorcycle
                    Indicator Fairing…            Running Light Turn…              Lamp For Motorcycle…             Street Fighter Mask…              Fairing Lampshade…                Dirt Pit Bike (Black)
                                10                                34                               36                              139                                34                                     23
                    $24.99                        $20.99                           $35.99                           $20.99                            $19.99                            $27.99                                    $
                                                                                                                                                      Only 4 left in stock - order…




   What other items do customers buy after viewing this item?




https://www.amazon.com/PRO-BAT-Motorcycle-Motocross-Universal/dp/B07G2312L8/ref=sr_1_14?crid=25S5SERU50LQG&dchild=1&keywords=ktm%2Bheadlight&qid=1603070319&sprefix=KTM%2Bheadli%2Caps…                                                   1/5
10/19/2020                                          Amazon.com:
                                                 Case:          PRO BAT Motorcycle
                                                       1:20-cv-06677     Document  Dirt Bike
                                                                                          #:Motocross
                                                                                             14 Filed:Universal Headlight
                                                                                                         11/10/20         For 2017
                                                                                                                       Page     458KTM
                                                                                                                                     ofSX465
                                                                                                                                          SX-FPageID
                                                                                                                                              EXC EXC-F#:2163
                                                                                                                                                        Headlamp: Automotive

                Universal 12V 35W                 Universal Headlight
                Motorcycle Supermoto              Head Lamp Light Fairing
                Halogen Headlight                 Street Fighter Mask Day
                Indicator Fairing…                Running Light Turn…
                               10                               34
                $24.99                            $20.99



   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $18.42! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                               Additional Information

        Manufacturer                                       PRO BAT                                                    ASIN                                           B07G2312L8

        Brand                                              PRO BAT                                                    Customer Reviews                                                    11 ratings
                                                                                                                                                                     4.2 out of 5 stars
        Item Weight                                        1.15 pounds
                                                                                                                      Best Sellers Rank                              #569,023 in Automotive (See Top 100 in
        Package Dimensions                                 14.17 x 13.15 x 4.21 inches                                                                               Automotive)
                                                                                                                                                                     #447 in Powersports Headlight Bulbs &
        Is Discontinued By Manufacturer                    No
                                                                                                                                                                     Assemblies
        Manufacturer Part Number                           DHSMHL002
                                                                                                                      Date First Available                           July 29, 2018

                                                                                                                   Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                    Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description
       Color:Black

         Motorcycle Dirt Bike Motocross Universal Headlight For 2017 KTM SX SX-F EXC EXC-F Headlamp

         Dirt Bike Motocross Headlight

         Transparent glass lens cover and back cover to protect lights

         The position of the mounting points allow ample room for the brake cable

         Universal ﬁtting with anti-vibration rubber strips, Will mount on your motorcycle's forks with 4 rubber straps

         Dual light with Hi/lo option

         Not DOT approved

         Universal ﬁt, easy to install

         The light bulb type: S2, 12V, 35W

         100% Guaranteed Brand New

         Fit :2017 Year KTM:
         125SX
         150SX
         250SX
         250SX-F
         350SX-F
         450SX-F
         125XC-W
         150XC-W
         250EXC
         300EXC
         250EXC-F
         300EXC-F
         350EXC-F
         450EXC-F
         500EXC-F

https://www.amazon.com/PRO-BAT-Motorcycle-Motocross-Universal/dp/B07G2312L8/ref=sr_1_14?crid=25S5SERU50LQG&dchild=1&keywords=ktm%2Bheadlight&qid=1603070319&sprefix=KTM%2Bheadli%2Caps…                       2/5
10/19/2020                                        Amazon.com:
                                               Case:          PRO BAT Motorcycle
                                                     1:20-cv-06677     Document  Dirt Bike
                                                                                        #:Motocross
                                                                                           14 Filed:Universal Headlight
                                                                                                       11/10/20         For 2017
                                                                                                                     Page     459KTM
                                                                                                                                   ofSX465
                                                                                                                                        SX-FPageID
                                                                                                                                            EXC EXC-F#:2164
                                                                                                                                                      Headlamp: Automotive
            250EXC SIX DAYS
            250EXC-F SIX DAYS
            300EXC-F SIX DAYS
            350EXC-F SIX DAYS
            450EXC-F SIX DAYS
            500EXC-F SIX DAYS

            Package Included: 1 x 2017 Black Motorcycle Headlight




   Customers who bought this item also bought




                 Ourbest Handlebar               Universal 12V 35W
                 Switch 12V On Oﬀ Push           Motorcycle 2017
                 Button for Bicycle              Headlight Indicator
                 Motorcycle Tuning…              Fairing Lampshade…
                                181                             34
                 $7.99                           $19.99
                                                 Only 4 left in stock - order…




   Products related to this item                                                                                                                                                                          Page 1 of 37
   Sponsored




                 JFG RACING Dual 5W              JFG RACING Black H4                   Motorcycle 2017           JFG RACING S2 12V 35W          JFG RACING Headlight           SUP-LIGHT 5.75" LED             J
                 LED Bulbs 12V Universal         12V 35W Universal                     Universal Plastic         Universal Motorcycle           Fairing Headlight Mask         Headlight for 5 3/4 inch
                 Modiﬁed Headlight Head          Modiﬁed Headlight Head                Headlight Headlamp        Headlight Head Lamp            Headlamp Cover                 Harley Davidson Dyna
                 Lamp For SX EXC ...             Lamp For Motorcycle D...              Frontlight For KTM…       Led Lights For For H...        Lampshade For 125…             Sportster Iron 88...            S
                             36                             2                                       34                        67                             2                              42
                 $39.99                          $35.99                                $19.99                    $26.99                         $19.99                         $36.99




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                              Top reviews
                                                                                 Top  reviews

                      4.2 out of 5
                                                                            Top reviews from the United States
   11 global ratings

   5 star                                     61%                                     Babak Khorrami
   4 star                                     21%
                                                                                          The main (bigger) light doesn't turn on.
   3 star                                       0%
                                                                            Reviewed in the United States on August 15, 2019
   2 star                                     18%
                                                                            Veriﬁed Purchase
   1 star                                       0%
                                                                            The main light does not turn on on the unit I got only the little daytime running light works.
    How are ratings calculated?                                             It does the job for what you pay for I mean the quality is whatever and I was okay with that but I wanted to
                                                                            at least be able to turn it on.

                                                                            One person found this helpful

   Review this product                                                           Mark this revie
                                                                                   Helpful         Comment   Report abuse


https://www.amazon.com/PRO-BAT-Motorcycle-Motocross-Universal/dp/B07G2312L8/ref=sr_1_14?crid=25S5SERU50LQG&dchild=1&keywords=ktm%2Bheadlight&qid=1603070319&sprefix=KTM%2Bheadli%2Caps…                                  3/5
10/19/2020                                      Amazon.com:
                                             Case:          PRO BAT Motorcycle
                                                   1:20-cv-06677     Document  Dirt Bike
                                                                                      #:Motocross
                                                                                         14 Filed:Universal Headlight
                                                                                                     11/10/20         For 2017
                                                                                                                   Page     460KTM
                                                                                                                                 ofSX465
                                                                                                                                      SX-FPageID
                                                                                                                                          EXC EXC-F#:2165
                                                                                                                                                    Headlamp: Automotive
   Share your thoughts with other customers                                       The Grimm

              Write a customer review                                                   Great headlight if you have a KTM
                                                                          Reviewed in the United States on September 7, 2020
                                                                          Veriﬁed Purchase
                                                                          Good product for the money.

                                                                           Mark this revie
                                                                             Helpful                 Comment      Report abuse


                                                                                  Cliﬀ Fisher

                                                                                        Great piece for the price
                                                                          Reviewed in the United States on September 16, 2020
                                                                          Veriﬁed Purchase
                                                                          Built sturdy, color matches the rest of the bike, the light it comes with works great high and low beams as
                                                                          well as the small running light

    JFG RACING Dual 5W LED Bulbs 12V Univer…                               Mark this revie
                                                                             Helpful                 Comment      Report abuse
               36
    $39.99                           Shop now


                                         Sponsored
                                                                          See all reviews




     Popular products inspired by this item                                                                                                                                                             Page 1 of 4




              Heavy Duty Chain Press         Safety Flag Whip Rear             OTOM New Motorcycle                PSLER 72 PCS Reﬂectors         WDINN Universal             1PZ MM3-001 Rearview    BISHERD
              Tool For Motorcycle Atv        Axle Mounting Bracket –           Clutch Cover Protection            Spokes Skin Wheel Rim          Motorcycle Exhaust          Mirror with 7/8"        Motorcy
              Dirt Bike Motocross            Motorcycle, Dirt Bike,            Guard For HONDA Dirt               Spoke Skins Covers Trim        Muﬄer Protector Can         Handlebar Mount for     Mirrors -
                               12            ATV, Motocross, Oﬀ…               Bike Motocross Enduro              Wrap Cover…                    Cover Guard,for Dirt Bike   Polaris Honda Suzuki…   10mm B
              $11.45                                          67               Clutch Case For…                                    386           Motocross Supermoto…                         100
                                             $14.95                            $29.99                             $15.59                         $16.78                      $16.95                  $17.99


     Deals in magazine subscriptions                                                                                                                                                                    Page 1 of 6




              Good Housekeeping              Food Network Magazine             Taste of Home                      Farm & Ranch Living            Martha Stewart Living       House Beautiful         Boating
                               26                             44                                49                                 17                             33                          16
              Print Magazine                 Print Magazine                    Print Magazine                     Print Magazine                 Print Magazine              Print Magazine          Print Mag
              $6.00                          $6.00                             $5.00                              $5.00                          $3.00                       $7.50                   $6.00




     Your Browsing History           View or edit your browsing history    ›                                                                                                                            Page 1 of 2




                                                                                                               Back to top




                          Get to Know Us                           Make Money with Us                                     Amazon Payment Products                            Let Us Help You
                          Careers                                  Sell products on                                       Amazon Rewards Visa                                Amazon and COVID-
                                                                   Amazon                                                 Signature Cards                                    19
                          Blog
                                                                   Sell apps on Amazon                                    Amazon.com Store Card                              Your Account
                          About Amazon
                                                                   Become an Aﬃliate                                      Amazon Business Card                               Your Orders
                          Press Center
                                                                   Advertise Your Products                                Amazon Business Line of Credit                     Shipping Rates &
                          Investor Relations                                                                                                                                 Policies
                                                                   Self-Publish with Us                                   Shop with Points
                          Amazon Devices
https://www.amazon.com/PRO-BAT-Motorcycle-Motocross-Universal/dp/B07G2312L8/ref=sr_1_14?crid=25S5SERU50LQG&dchild=1&keywords=ktm%2Bheadlight&qid=1603070319&sprefix=KTM%2Bheadli%2Caps…                               4/5
10/19/2020                                 Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                     11/10/20: ktm
                                                                                               Page 461 of 465 PageID #:2166

   Skip to main content                             ktm                                                                                        Acco
                                                                                                                                               Hello,    Lists   Returns                        0
                                     PRO BAT
                                                                                                                                               Account           & Orders    Try Prime                Cart

      Deliver to
                                    Holiday Deals         's Amazon.com   Customer Service   Prime Video    Best Sellers    Browsing History     Buy Again   Whole Foods    New Releases     Gift Cards
      Oak Park 60302

    9 results for PRO BAT : "ktm"                                                                                                                                                 Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:


    Brand
    PRO BAT                                                                                          PRO BAT Motorcycle Dirt Bike Motocross Universal Headlight For 2017
                                                                                                     KTM SX SX-F EXC EXC-F Headlamp
                                                                                                                      11
                                                                                                     Black
                                                                                                     $1842
                                                                                                     Get it as soon as Wed, Oct 21
                                                                                                     FREE Shipping on orders over $25 shipped by
                                                                                                     Amazon
                                                                                                     Only 8 left in stock - order soon.



                                                                                                     Right Front Disc Brake Master Cylinder Caliper Assembly, PRO BAT, Front
                                                                                                     Disc Brake Assy Master Cylinder Caliper for 50cc 70cc 90cc 110cc 125cc…
                                                                                                                      80

                                                                                                     DHBS002
                                                                                                     $
                                                                                                      3299
                                                                                                     Get it as soon as Wed, Oct 21
                                                                                                     FREE Shipping by Amazon
                                                                                                     Only 4 left in stock - order soon.
                                                                                                     Price may vary by color

                                                                                                                                   +



                                                                                                     10 Pack CNC Motorcycle Gas Cap Two-way Breather Tube Vent for Fits all
                                                                                                     factory Honda CRF, XR, CR, all Quads, all Yamaha Oﬀ-road motorcycle，…
                                                                                                                      176
                                                                                                     White
                                                                                                     $899
                                                                                                     Get it as soon as Tue, Oct 20
                                                                                                     FREE Shipping on orders over $25 shipped by
                                                                                                     Amazon
                                                                                                     Price may vary by color

                                                                                                                                   +



                                                                                                     1.5m0.8cm(4.9 FT.0.3'') Tubing Carburetor Fuel Vent Line, PRO BAT, Gas
                                                                                                     Hose Line Fuel Gas Line Tubing Hose Roll for ATV Dirt Bike Go Kart Mope…
                                                                                                                      36

                                                                                                     Orange
                                                                                                     $
                                                                                                      788
                                                                                                     Get it as soon as Tue, Oct 20
                                                                                                     FREE Shipping on orders over $25 shipped by
                                                                                                     Amazon

                                                                                                                                   +



                                                                                                     6 in 1 Forgged Steel Spoke Spanner Wrench Tensioner Adjuster Tools
                                                                                                     Motorcycle Motocross Pit Dirt Bike Enduro Supermoto New
                                                                                                                      17

                                                                                                      8
                                                                                                     $ 66

                                                                                                     FREE Shipping on orders over $25 shipped by
                                                                                                     Amazon




                                                                                                     Rear Brake Pad Pads, PRO BAT, Disc Brake Pad Shoes For 50cc-250cc ATV
                                                                                                     Quad Go Kart TaoTao Roketa Sunl Kandi, Golden
                                                                                                                      81
                                                                                                     Golden
                                                                                                     $713
                                                                                                     Get it as soon as Tue, Oct 20
                                                                                                     FREE Shipping on orders over $25 shipped by
                                                                                                     Amazon

                                                                                                     Price may vary by color




                                                                                                     Hydraulic Brake Calliper 50cc 70cc 90cc 110cc 125cc ATV Quad PIT DIRT
                                                                                                     Bike Black
https://www.amazon.com/s?k=ktm&me=A2IIVALMEVGP01&ref=nb_sb_noss                                                                                                                                              1/3
10/19/2020                                  Case: 1:20-cv-06677 Document #: 14 Filed:Amazon.com
                                                                                      11/10/20: ktm
                                                                                                Page 462 of 465 PageID #:2167
                                                                                                                                 20
                                                                                                            $1688
                                                                                                            Get it as soon as Tue, Oct 20
                                                                                                            FREE Shipping on orders over $25 shipped by
                                                                                                            Amazon




                                                                                                            D8TJC D8TC 3 Electrode Spark Plug, PRO BAT, 2 Packed High Performance
                                                                                                            Head Spark Plug for CG Vertical CF250 CH250 Engine Series HONDA…
                                                                                                                                 103
                                                                                                            DHSPDB
                                                                                                            $799
                                                                                                             Save 20% with coupon
                                                                                                            Get it as soon as Tue, Oct 20
                                                                                                            FREE Shipping on orders over $25 shipped by
                                                                                                            Amazon
                                                                                                            Price may vary by color




                                                                                                            Black Chinese Rear Front Brake Caliper 50cc 70cc 90cc 110cc 125cc 150cc
                                                                                                            200cc 250cc ATV Go Kart
                                                                                                                                 110
                                                                                                            $
                                                                                                             1999
                                                                                                             Save 20% with coupon
                                                                                                            Get it as soon as Tue, Oct 20
                                                                                                            FREE Shipping on orders over $25 shipped by
                                                                                                            Amazon




                                                        Need help?
                                                        Visit the help section or contact us




     Deals in magazine subscriptions                                                                                                                                                           Page 1 of 6




             Good Housekeeping              Food Network Magazine              Taste of Home            Farm & Ranch Living            Martha Stewart Living       House Beautiful          Boating
                              26                             44                                 49                       17                             33                          16
             Print Magazine                 Print Magazine                     Print Magazine           Print Magazine                 Print Magazine              Print Magazine           Print Mag
             $6.00                          $6.00                              $5.00                    $5.00                          $3.00                       $7.50                    $6.00



     Best sellers in Kindle eBooks                                                                                                                                                             Page 1 of 5




             Mexican Gothic                 The Book of Lost                   A Time for Mercy (Jake   The Key to Rebecca             If You Tell: A True Story   Pretty Things: A Novel   Devoluti
             › Silvia Moreno-Garcia         Friends: A Novel                   Brigance Book 3)         › Ken Follett                  of Murder, Family…          › Janelle Brown          Account
                            3,119           › Lisa Wingate                     › John Grisham                            1,642         › Gregg Olsen                              1,268     › Max Bro
             Kindle Edition                                  3,098                              326     Kindle Edition                                  16,615     Kindle Edition
             $2.99                          Kindle Edition                     Kindle Edition           $1.99                          Kindle Edition              $2.99                    Kindle Edi
                                            $2.99                              $14.99                                                  $4.99                                                $3.99


     Your Browsing History            View or edit your browsing history   ›                                                                                                                   Page 1 of 2




https://www.amazon.com/s?k=ktm&me=A2IIVALMEVGP01&ref=nb_sb_noss                                                                                                                                              2/3
10/19/2020                                         Case: 1:20-cv-06677 Document #: 14Amazon.com Seller Profile:
                                                                                      Filed: 11/10/20       PagePRO BAT
                                                                                                                    463 of 465 PageID #:2168

   Skip to main content                                                                                                                                               Acco
                                                                                                                                                                      Hello,        Lists      Returns                               0
                                            All
                                                                                                                                                                      Account                  & Orders         Try Prime                Cart

      Deliver to
                                          Holiday Deals          's Amazon.com          Customer Service         Prime Video     Best Sellers   Browsing History           Buy Again                     Shop deals before they're gone
      Oak Park 60302


   PRO BAT                                                                                                                                         Have a question for PRO BAT?
   PRO BAT storefront
                  91% positive in the last 12 months (205 ratings)                                                                                   Ask a question
   PRO BAT is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:YONG KANG SHI DE HE SHANG MAO YOU XIAN GONG SI
   Business Address:
     ZHI YING JIE DAO HU YAN XI JIE #66
     YONG KANG
     ZHE JIANG
     321306
     CN


       Feedback         Returns & Refunds           Shipping          Policies      Help           Gift Wrap       Products



                             “ came right on time and worked great. ”
                                                                                                                                                                               30 days      90 days          12 months      Lifetime
                             By shari warren on June 9, 2020.                                                                                                  Positive          80%           91%                91%            92%
                             “ Mirrors were missing mounting hardware for both mirrors. ”                                                                      Neutral           10%            4%                 5%               4%

                             By Anthony A. on June 9, 2020.                                                                                                    Negative          10%            5%                 4%               4%

                             “ Excellent pull cord rope....ﬁts great for small equipment applications. Plenty of cord for multiple equipment                   Count                 20          57                205           263
                               repairs. ”
                             By Robert S. Weichert on June 6, 2020.

                             “ Great product ”

                             By Amazon Customer on June 4, 2020.

                             “ Very fast delivery and packaged very well. Everything looks good quality. ”

                             By Roman M. on June 3, 2020.



                                                                              Previous Next




                                                                                         Leave seller feedback     Tell us what you think about this page




        Best sellers in Kindle eBooks                                                                                                                                                                                       Page 1 of 5




                   Mexican Gothic                    The Book of Lost Friends:          A Time for Mercy (Jake         The Key to Rebecca            If You Tell: A True Story of      Pretty Things: A Novel            Devolut
                   › Silvia Moreno-Garcia            A Novel                            Brigance Book 3)               › Ken Follett                 Murder, Family Secrets,…          › Janelle Brown                   Account
                                    3,119            › Lisa Wingate                     › John Grisham                                  1,642        › Gregg Olsen                                      1,268            › Max Br
                   Kindle Edition                                     3,098                              328           Kindle Edition                                 16,615           Kindle Edition
                   $2.99                             Kindle Edition                     Kindle Edition                 $1.99                         Kindle Edition                    $2.99                             Kindle E
                                                     $2.99                              $14.99                                                       $4.99                                                               $3.99


        Deals in magazine subscriptions                                                                                                                                                                                     Page 1 of 6




                   Esquire                           Popular Mechanics                  Yachting                       Travel + Leisure              ELLE DECOR                        Men's Health                      Cosmop
                                    638                               29                                 2                              26                            14                                22
                   Print Magazine                    Print Magazine                     Print Magazine                 Print Magazine                Print Magazine                    Print Magazine                    Print Ma
                   $7.50                             $7.50                              $8.00                          $3.00                         $5.00                             $7.50                             $6.00


        Your Browsing History                 View or edit your browsing history    ›                                                                                                                                       Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2IIVALMEVGP01&sshmPath=                                                                                 1/2
10/19/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 14 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 464Checkout
                                                                                                                   of 465 PageID #:2169




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:           , 1033 SOUTH BLVD STE 200, OAK PARK, IL, 60302-2823                      Choose a delivery option:
                United States

                    PRO BAT Motorcycle Dirt Bike Motocross Universal Headlight For 2017 KTM                      Good news                 , we're giving you a 30-day FREE trial of Prime
                    SX SX-F EXC EXC-F Headlamp
                    $18.42 - Quantity: 1
                    Sold by: PRO BAT                                                                                  FREE Prime Delivery with a free trial of

                                                                                                                      Thursday, Oct. 22
                Change quantities or delete
                                                                                                                      $5.99 - Shipping

                                                                                                                      Wednesday, Oct. 21
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                            Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/19/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 14    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  465 of 465 PageID #:2170




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1033 SOUTH BLVD STE 200                                                                                                                                                   privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   OAK PARK, IL 60302-2823                               Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $18.42
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $24.41
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.15
                             20 locations near this address

                                                                                                                                                                                       Order total:                              $25.56

                                                                                                                                                                                       How are shipping costs calculated?
                                          Time is money. Save both.                                                               Try Prime FREE for 30 days                           Why didn't I qualify for free shipping?
                                          Save $5.99 on this order and get FREE Prime Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 22, 2020 If you order in the next 2 hours and 25 minutes (Details)
                                       PRO BAT Motorcycle Dirt Bike Motocross                      Choose a delivery option:
                                       Universal Headlight For 2017 KTM SX SX-F                         FREE Prime Delivery with your free trial of
                                       EXC EXC-F Headlamp
                                                                                                        Thursday, Oct. 22
                                       $18.42 & FREE Returns
                                                                                                        $5.99 - Shipping
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Wednesday, Oct. 21
                                       Sold by: PRO BAT                                                 $9.99 - Shipping
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
